
	

113 S1197 PCS: National Defense Authorization Act for Fiscal Year 2014
U.S. Senate
2013-06-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		Calendar No. 91
		113th CONGRESS
		1st Session
		S. 1197
		[Report No. 113–44]
		IN THE SENATE OF THE UNITED STATES
		
			June 20, 2013
			Mr. Levin, from the
			 Committee on Armed Services, reported the following original bill; which was
			 read twice and placed on the calendar
		
		A BILL
		To authorize appropriations for fiscal year 2014 for
		  military activities of the Department of Defense, for military construction,
		  and for defense activities of the Department of Energy, to prescribe military
		  personnel strengths for such fiscal year, and for other
		  purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the National Defense Authorization Act
			 for Fiscal Year 2014.
		2.Organization of
			 Act into divisions; table of contents
			(a)DivisionsThis
			 Act is organized into four divisions as follows:
				(1)Division
			 A–Department of Defense Authorizations.
				(2)Division
			 B–Military Construction Authorizations.
				(3)Division
			 C–Department of Energy National Security Authorizations and Other
			 Authorizations.
				(4)Division
			 D–Funding Tables.
				(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short
				title.
					Sec. 2. Organization of Act into divisions; table of
				contents.
					Sec. 3. Congressional defense committees.
					Sec. 4. Budgetary effects of this Act.
					DIVISION A—Department of Defense
				Authorizations
					TITLE I—Procurement
					Subtitle A—Authorization of
				Appropriations
					Sec. 101. Authorization of
				appropriations.
					Subtitle C—Navy Programs
					Sec. 121. Multiyear procurement authority
				for E–2D aircraft.
					Sec. 122. CVN–78 class aircraft carrier
				program.
					Sec. 123. Repeal of requirements relating
				to procurement of future surface combatants.
					Sec. 124. Modification of requirements to
				sustain Navy airborne intelligence, surveillance, and reconnaissance
				capabilities.
					Sec. 125. Littoral Combat
				Ship.
					Subtitle D—Air Force Programs
					Sec. 131. Tactical airlift fleet of the
				Air Force.
					Sec. 132. Modification of limitations on
				retirement of B–52 bomber aircraft.
					Sec. 133. Repeal of requirement for
				maintenance of certain retired KC–135E aircraft.
					Sec. 134. Prohibition of procurement of
				unnecessary C–27J aircraft by the Air Force.
					Subtitle E—Joint and Multiservice
				Matters
					Sec. 151. Multiyear procurement authority
				for C–130J aircraft.
					Sec. 152. Sense of Senate on the United
				States helicopter industrial base.
					TITLE II—Research, Development, Test, and
				Evaluation
					Subtitle A—Authorization of
				Appropriations
					Sec. 201. Authorization of
				appropriations.
					Subtitle B—Program Requirements,
				Restrictions, and Limitations
					Sec. 211. Conventional Prompt Global
				Strike program.
					Sec. 212. Modification of requirements on
				biennial strategic plan for the Defense Advanced Research Projects
				Agency.
					Sec. 213. Extension of authority for
				program to award prizes for advanced technology achievements.
					Sec. 214. Five-year extension of pilot
				program to include technology protection features during research and
				development of certain defense systems.
					Sec. 215. Extension of mechanisms to
				provide funds for defense laboratories for research and development of
				technologies for military missions.
					Sec. 216. Sustainment or replacement of
				Blue Devil Intelligence, Surveillance, and Reconnaissance System.
					Subtitle C—Missile Defense
				Programs
					Sec. 231. Homeland ballistic missile
				defense.
					Sec. 232. Regional ballistic missile
				defense.
					Sec. 233. Missile defense cooperation with
				Russia.
					Sec. 234. Additional missile defense radar
				for the protection of the United States homeland.
					Sec. 235. Evaluation of options for future
				ballistic missile defense sensor architectures.
					Sec. 236. Prohibition on the use of funds
				for the MEADS program.
					Subtitle D—Reports and Other
				Matters
					Sec. 251. Annual Comptroller General of
				the United States report on the acquisition program for the VXX Presidential
				Helicopter.
					TITLE III—Operation and
				Maintenance
					Subtitle A—Authorization of
				appropriations
					Sec. 301. Operation and maintenance
				funding.
					Subtitle B—Logistics and
				sustainment
					Sec. 311. Sustainment of critical
				manufacturing capabilities within Army arsenals.
					Sec. 312. Strategic policy for
				prepositioned materiel and equipment.
					Sec. 313. Extension and modification of
				authority for airlift transportation at Department of Defense rates for
				non-Department of Defense Federal cargoes.
					Subtitle C—Readiness
					Sec. 321. Modification of authorities on
				prioritization of funds for equipment readiness and strategic
				capability.
					Sec. 322. Strategic policy for the
				retrograde, reconstitution, and replacement of operating forces used to support
				overseas contingency operations.
					Subtitle D—Reports
					Sec. 331. Strategy for improving asset
				visibility and in-transit visibility.
					Sec. 332. Changes to quarterly reports on
				personnel and unit readiness.
					Sec. 333. Revision to requirement for
				annual submission of information regarding information technology capital
				assets.
					Sec. 334. Modification of annual corrosion
				control and prevention reporting requirements.
					Subtitle E—Limitations and extension of
				authority
					Sec. 341. Limitation on funding for United
				States Special Operations Command National Capital Region.
					Sec. 342. Limitation on funding for
				Regional Special Operations Coordination Centers.
					Sec. 343. Limitation on availability of
				funds for Trans Regional Web Initiative (TRWI).
					Subtitle F—Other matters
					Sec. 351. Revised policy on ground combat
				and camouflage utility uniforms.
					Sec. 352. Authorization to institute a
				centralized, automated mail redirection system to improve the delivery of
				absentee ballots to military personnel serving outside the United
				States.
					TITLE IV—Military Personnel
				Authorizations
					Subtitle A—Active Forces
					Sec. 401. End strengths for active
				forces.
					Subtitle B—Reserve Forces
					Sec. 411. End strengths for Selected
				Reserve.
					Sec. 412. End strengths for Reserves on
				active duty in support of the reserves.
					Sec. 413. End strengths for military
				technicians (dual status).
					Sec. 414. Fiscal year 2014 limitation on
				number of non-dual status technicians.
					Sec. 415. Maximum number of reserve
				personnel authorized to be on active duty for operational support.
					Subtitle C—Authorization of
				Appropriations
					Sec. 421. Military personnel.
					TITLE V—Military Personnel
				Policy
					Subtitle A—Officer Personnel Policy
				Generally
					Sec. 501. Service credit for cyberspace
				experience or advanced education upon original appointment as a commissioned
				officer.
					Subtitle B—Reserve Component
				Management
					Sec. 506. Information to be provided to
				boards considering officers for selective early removal from the reserve
				active-status list.
					Sec. 507. Removal of restrictions on the
				transfer of officers between the active and inactive National
				Guard.
					Sec. 508. Limitation on certain
				cancellations of deployment of reserve component units within 180 days of
				scheduled date of deployment.
					Sec. 509. National Guard Youth Challenge
				Program.
					Subtitle C—General Service
				Authorities
					Sec. 511. Expansion and enhancement of
				authorities relating to protected communications of members of the Armed Forces
				and prohibited retaliatory actions.
					Sec. 512. Enhancement of protection of
				rights of conscience of members of the Armed Forces and chaplains of such
				members.
					Sec. 513. Department of Defense Inspector
				General reports on compliance with requirements for the protection of rights of
				conscience of members of the Armed Forces and their chaplains.
					Subtitle D—Member Education and
				Training
					Sec. 521. Authority for joint professional
				military education Phase II instruction and credit to be offered and awarded
				through senior-level course of School of Advanced Military Studies of the
				United States Army Command and General Staff College.
					Sec. 522. Authority for Uniformed Services
				University of the Health Sciences to support undergraduate and other medical
				education and training programs for military medical personnel.
					Sec. 523. Expansion of eligibility for
				associate degree programs under the Community College of the Air
				Force.
					Sec. 524. Additional requirements for
				approval of educational programs for purposes of certain educational assistance
				under laws administered by the Secretary of Defense.
					Sec. 525. Enhancement of mechanisms to
				correlate skills and training for military occupational specialties with skills
				and training required for civilian certifications and licenses.
					Sec. 526. Coverage of military
				occupational specialities relating to military information technology under
				pilot program on receipt of civilian credentials for skills required for
				military occupational specialties.
					Sec. 527. Sense of Senate on the
				Troops-to-Teachers Program.
					Sec. 528. Conforming amendment relating to
				renaming of North Georgia College and State University as University of North
				Georgia.
					Subtitle E—Sexual Assault Prevention and
				Response and Military Justice Matters
					PART I—Sexual Assault Prevention and
				Response
					Sec. 531. Prohibition on service in the
				Armed Forces by individuals who have been convicted of certain sexual
				offenses.
					Sec. 532. Temporary administrative
				reassignment or removal of a member of the Armed Forces on active duty who is
				accused of committing a sexual assault or related offense.
					Sec. 533. Issuance of regulations
				applicable to the Coast Guard regarding consideration of request for permanent
				change of station or unit transfer by victim of sexual assault.
					Sec. 534. Inclusion and command review of
				information on sexual-related offenses in personnel service records of members
				of the Armed Forces.
					Sec. 535. Enhanced responsibilities of
				Sexual Assault Prevention and Response Office for Department of Defense sexual
				assault prevention and response program.
					Sec. 536. Comprehensive review of adequacy
				of training for members of the Armed Forces on sexual assault prevention and
				response.
					Sec. 537. Availability of Sexual Assault
				Response Coordinators for members of the National Guard and the
				Reserves.
					Sec. 538. Retention of certain forms in
				connection with Restricted Reports and Unrestricted Reports on sexual assault
				involving members of the Armed Forces.
					Sec. 539. Special Victims' Counsel for
				victims of sexual assault committed by members of the Armed Forces.
					Sec. 540. Sense of Congress on commanding
				officer responsibility for command climate free of retaliation.
					Sec. 541. Commanding officer action on
				reports on sexual offenses involving members of the Armed Forces.
					Sec. 542. Department of Defense Inspector
				General investigation of allegations of retaliatory personnel actions taken in
				response to making protected communications regarding sexual
				assault.
					Sec. 543. Advancement of submittal
				deadline for report of independent panel on assessment of military response
				systems to sexual assault.
					Sec. 544. Assessment of clemency in the
				military justice system and of database of alleged offenders of sexual assault
				as additional duties of independent panel on review and assessment of systems
				to respond to sexual assault cases.
					Sec. 545. Assessment of provisions and
				proposed provisions of law on sexual assault prevention and response as
				additional duties of independent panels for review and assessment of Uniform
				Code of Military Justice and judicial proceedings of sexual assault
				cases.
					Sec. 546. Assessment of compensation and
				restitution of victims of offenses under the Uniform Code of Military Justice
				as additional duty of independent panel on review and assessment of judicial
				proceedings of sexual assault cases.
					PART II—Related Military Justice
				Matters
					Sec. 551. Elimination of five-year statute
				of limitations on trial by court-martial for additional offenses involving
				sex-related crimes.
					Sec. 552. Review of decisions not to refer
				charges of certain sexual offenses to trial by court-martial.
					Sec. 553. Defense counsel interview of
				complaining witnesses in presence of trial counsel or outside
				counsel.
					Sec. 554. Mandatory discharge or dismissal
				for certain sex-related offenses under the Uniform Code of Military Justice and
				trial of such offenses by general courts-martial.
					Sec. 555. Limitation on authority of
				convening authority to modify findings of a court-martial.
					Sec. 556. Participation by complaining
				witnesses in clemency phase of courts-martial process.
					Sec. 557. Secretary of Defense report on
				modifications to the Uniform Code of Military Justice to prohibit sexual acts
				and contacts between military instructors and trainees.
					Sec. 558. Sense of Senate on disposition
				of charges involving certain sexual misconduct offenses under the Uniform Code
				of Military Justice through courts-martial.
					Sec. 559. Sense of Senate on the discharge
				in lieu of court-martial of members of the Armed Forces who commit
				sexual-related offenses.
					PART III—Other Military Justice and Legal
				Matters
					Sec. 561. Modification of eligibility for
				appointment as Judge on the United States Court of Appeals for the Armed
				Forces.
					Sec. 562. Repeal of the offense of
				consensual sodomy under the Uniform Code of Military Justice.
					Sec. 563. Prohibition of retaliation
				against members of the Armed Forces for reporting a criminal
				offense.
					Sec. 564. Extension of crime victims'
				rights to victims of offenses under the Uniform Code of Military
				Justice.
					Sec. 565. Modification of Manual for
				Courts-Martial to eliminate factor relating to character and military service
				of the accused in rule on initial disposition of offenses.
					Subtitle F—Defense Dependents' Education
				and Military Family Readiness Matters
					Sec. 571. Continuation of authority to
				assist local educational agencies that benefit dependents of members of the
				Armed Forces and Department of Defense civilian employees.
					Sec. 572. Impact aid for children with
				severe disabilities.
					Subtitle G—Decorations and
				Awards
					Sec. 581. Matters relating to Medals of
				Honor and other medals of high precedence for members of the Armed
				Forces.
					Sec. 582. Recodification and revision of
				Army, Navy, Air Force, and Coast Guard Medal of Honor Roll.
					Sec. 583. Authority for award of the
				Distinguished Service Cross to Robert F. Keiser for valor during the Korean
				War.
					Sec. 584. Authority for award of the
				Distinguished Service Cross to Sergeant First Class Patrick N. Watkins, Jr.,
				for acts of valor during the Vietnam War.
					Subtitle H—Other Matters
					Sec. 591. Additional requirements for
				accounting for members of the Armed Forces and Department of Defense civilian
				employees listed as missing.
					Sec. 592. Expansion of privileged
				information authorities to debriefing reports of certain recovered persons who
				were never placed in a missing status.
					TITLE VI—Compensation and Other Personnel
				Benefits
					Subtitle A—Pay and Allowances
					Sec. 601. Fiscal year 2014 increase in
				military basic pay.
					Sec. 602. Repeal of authority relating to
				commencement of basic pay for members of the National Guard called into Federal
				service for less than 30 days.
					Sec. 603. Extension of authority to
				provide temporary increase in rates of basic allowance for housing under
				certain circumstances.
					Subtitle B—Bonuses and Special and
				Incentive Pays
					Sec. 611. One-year extension of certain
				bonus and special pay authorities for reserve forces.
					Sec. 612. One-year extension of certain
				bonus and special pay authorities for health care professionals.
					Sec. 613. One-year extension of special
				pay and bonus authorities for nuclear officers.
					Sec. 614. One-year extension of
				authorities relating to title 37 consolidated special pay, incentive pay, and
				bonus authorities.
					Sec. 615. One-year extension of
				authorities relating to payment of other title 37 bonuses and special
				pays.
					Sec. 616. Correction of citation for
				extension of reimbursement authority for travel expenses for inactive-duty
				training outside of normal commuting distance and additional one-year
				extension.
					Sec. 617. Expansion to all reserve
				components of stipend for registered nurses in critical specialties under
				health professions stipend program.
					Subtitle C—Travel and Transportation
				Allowances
					Sec. 631. Technical and standardizing
				amendments to Department of Defense travel and transportation authorities in
				connection with reform of such authorities.
					Subtitle D—Disability, Retired Pay, and
				Survivor Benefits
					Sec. 641. Clarification of prevention of
				retired pay inversion in the case of members whose retired pay is computed
				using high-three.
					Sec. 642. Effect on division of retired
				pay of election to receive combat-related special compensation after previous
				election to receive concurrent retirement and disability
				compensation.
					Sec. 643. Survivor Benefit Plan annuities
				for special needs trusts established for the benefit of dependent children
				incapable of self-support.
					Sec. 644. Periodic notice to members of
				the Ready Reserve on early retirement credit earned for significant periods of
				active Federal status or active duty.
					Sec. 645. Preservation of retiree
				dependent status for certain dependents upon death or permanent incapacitation
				of the retired member on whom dependent status is based.
					Subtitle E—Military Lending
				Matters
					Sec. 661. Enhanced role for the Department
				of Justice under the Military Lending Act.
					Subtitle F—Other Matters
					Sec. 671. Authority to provide certain
				expenses for care and disposition of human remains that were retained by the
				Department of Defense for forensic pathology investigation.
					Sec. 672. Extension of ongoing pilot
				programs under temporary Army incentive to provide additional recruitment
				incentives.
					TITLE VII—Health Care Provisions
					Subtitle B—Health Care
				Administration
					Sec. 711. Pilot program on increased
				collection of third-party reimbursements for health care services provided in
				military medical treatment facilities.
					Sec. 712. Sense of Senate on
				implementation of integrated electronic health records for the Department of
				Defense and the Department of Veterans Affairs.
					Subtitle C—Reports and Other
				Matters
					Sec. 721. Report on provision of advanced
				prosthetics and orthotics to members of the Armed Forces and
				veterans.
					TITLE VIII—Acquisition Policy, Acquisition
				Management, and Related Matters
					Subtitle A—Acquisition Policy and
				Management
					Sec. 801. Restatement and revision of
				requirements applicable to multiyear defense acquisitions to be specifically
				authorized by law.
					Sec. 802. Extension of authority to
				acquire products and services produced in countries along a major route of
				supply to Afghanistan.
					Sec. 803. Report on program manager
				training and experience.
					Subtitle B—Provisions Relating to Major
				Defense Acquisition Programs
					Sec. 821. Synchronization of cryptographic
				systems for major defense acquisition programs.
					Sec. 822. Assessment of dedicated control
				system before Milestone B approval of major defense acquisition programs
				constituting a space program.
					Sec. 823. Additional responsibility for
				product support managers for major weapon systems.
					Sec. 824. Comptroller General of the
				United States review of Department of Defense processes for the acquisition of
				weapon systems.
					Subtitle C—Amendments to General
				Contracting Authorities, Procedures, and Limitations
					Sec. 841. Maximum amount of allowable
				costs of compensation of contractor employees.
					Sec. 842. Implementation by Department of
				Defense of certain recommendations of the Comptroller General of the United
				States on oversight of pensions offered by Department contractors.
					Subtitle D—Other Matters
					Sec. 861. Extension of prohibition on
				contracting with the enemy in the United States Central Command theater of
				operations.
					Sec. 862. Prohibition on contracting with
				the enemy.
					Sec. 863. Report on the elimination of
				improper payments.
					TITLE IX—Department of Defense Organization
				and Management
					Subtitle A—Department of Defense
				Management
					Sec. 901. Under Secretary of Defense for
				Management.
					Sec. 902. Supervision of Command
				Acquisition Executive of the United States Special Operations Command by the
				Under Secretary of Defense for Acquisition, Technology, and
				Logistics.
					Sec. 903. Council on Oversight of the
				National Leadership Command, Control, and Communications System.
					Sec. 904. Transfer of administration of
				Ocean Research Advisory Panel from Department of the Navy to National Oceanic
				and Atmospheric Administration.
					Sec. 905. Streamlining of Department of
				Defense management headquarters.
					Sec. 906. Update of statutory statement of
				functions of the Chairman of the Joint Chiefs of Staff relating to doctrine,
				training, and education.
					Sec. 907. Modification of reference to
				major Department of Defense headquarters activities instruction.
					Subtitle B—Space Activities
					Sec. 921. Limitation on use of funds for
				Space Protection Program.
					Subtitle C—Intelligence-Related
				Matters
					Sec. 931. Personnel security.
					Sec. 932. Reports on clandestine human
				intelligence collection.
					Sec. 933. Navy Broad-Area Maritime
				Surveillance aircraft.
					Sec. 934. Plan for transfer of Air Force
				C–12 Liberty Intelligence, Surveillance, and Reconnaissance
				aircraft.
					Subtitle D—Cyberspace-Related
				Matters
					Sec. 941. Authorities, capabilities, and
				oversight of the United States Cyber Command.
					Sec. 942. Joint software assurance center
				for the Department of Defense.
					Sec. 943. Supervision of the acquisition
				of cloud computing capabilities for intelligence analysis.
					Sec. 944. Cyber vulnerabilities of
				Department of Defense weapon systems and tactical communications
				systems.
					Sec. 945. Strategy on use of the reserve
				components of the Armed Forces to support Department of Defense cyber
				missions.
					Sec. 946. Control of the proliferation of
				cyber weapons.
					Sec. 947. Integrated policy to deter
				adversaries in cyberspace.
					Sec. 948. Centers of Academic Excellence
				for Information Assurance matters.
					TITLE X—General Provisions
					Subtitle A—Financial Matters
					Sec. 1001. General transfer
				authority.
					Sec. 1002. Department of Defense Readiness
				Restoration Fund.
					Subtitle B—Counter-Drug
				Activities
					Sec. 1011. Extension of authority to
				support unified counter-drug and counterterrorism campaign in
				Colombia.
					Sec. 1012. Extension of authority for
				joint task forces to provide support to law enforcement agencies conducting
				counter-terrorism activities.
					Sec. 1013. Extension and expansion of
				authority to provide additional support for counter-drug activities of certain
				foreign governments.
					Subtitle C—Naval Vessels and
				Shipyards
					Sec. 1021. Modification of requirements
				for annual long-range plan for the construction of naval vessels.
					Sec. 1022. Report on naval vessels and the
				Force Structure Assessment.
					Sec. 1023. Repeal of policy relating to
				propulsion systems of any new class of major combatant vessels of the strike
				forces of the United States Navy.
					Sec. 1024. Clarification of sole ownership
				resulting from ship donations at no cost to the Navy.
					Subtitle D—Counterterrorism
					Sec. 1031. Transfers to foreign countries
				of individuals detained at United States Naval Station, Guantanamo Bay,
				Cuba.
					Sec. 1032. Authority to temporarily
				transfer individuals detained at United States Naval Station, Guantanamo Bay,
				Cuba, to the United States for emergency or critical medical
				treatment.
					Sec. 1033. Limitation on the transfer or
				release of individuals detained at United States Naval Station, Guantanamo Bay,
				Cuba.
					Sec. 1034. Clarification of procedures for
				use of alternate members on military commissions.
					Subtitle E—Nuclear Forces
					Sec. 1041. Modification of
				responsibilities and reporting requirements of Nuclear Weapons
				Council.
					Sec. 1042. Modification of deadline for
				report on plan for nuclear weapons stockpile and nuclear weapons
				complex.
					Sec. 1043. Cost estimates and comparisons
				relating to interoperable warhead.
					Sec. 1044. Sense of Congress on ensuring
				the modernization of United States nuclear forces.
					Sec. 1045. Readiness and flexibility of
				intercontinental ballistic missile force.
					Subtitle F—Miscellaneous Authorities and
				Limitations
					Sec. 1051. National security spectrum
				strategy.
					Sec. 1052. Department of Defense
				representation in dispute resolution regarding surrender of Department of
				Defense bands of electromagnetic frequencies.
					Sec. 1053. Sense of Senate on parental
				rights of members of the Armed Forces in child custody
				determinations.
					Subtitle G—Studies and
				Reports
					Sec. 1061. Repeal and modification of
				reporting requirements.
					Sec. 1062. Report on plans for the
				disposition of the Mine Resistant Ambush Protected vehicle fleet.
					Sec. 1063. Report on foreign language
				support contracts for the Department of Defense.
					Sec. 1064. Civil Air Patrol.
					Sec. 1065. Eagle Vision
				system.
					Subtitle H—Other Matters
					Sec. 1081. Extension of Ministry of
				Defense Advisor Program.
					TITLE XI—Civilian Personnel
				Matters
					Sec. 1101. Extension of voluntary
				reduction-in-force authority for civilian employees of the Department of
				Defense.
					Sec. 1102. Extension of authority to make
				lump sum severance payments to Department of Defense employees.
					Sec. 1103. Expansion of protection of
				employees of nonappropriated fund instrumentalities from reprisals.
					Sec. 1104. Extension of enhanced
				appointment and compensation authority for civilian personnel for care and
				treatment of wounded and injured members of the Armed Forces.
					Sec. 1105. Amount of educational
				assistance under Science, Mathematics, and Research for Transformation Defense
				Education Program.
					Sec. 1106. Flexibility in employment and
				compensation of civilian faculty at certain additional Department of Defense
				schools.
					Sec. 1107. Temporary authority for direct
				appointment to certain positions at Department of Defense research and
				engineering facilities.
					Sec. 1108. Modernization of titles of
				nonappropriated fund instrumentalities for purposes of certain civil service
				laws.
					TITLE XII—Matters Relating to Foreign
				Nations
					Subtitle A—Assistance and
				Training
					Sec. 1201. Modification and extension of
				authorities relating to program to build the capacity of foreign military
				forces.
					Sec. 1202. Revisions to Global Security
				Contingency Fund authority.
					Sec. 1203. Training of general purpose
				forces of the United States Armed Forces with military and other security
				forces of friendly foreign countries.
					Sec. 1204. United States counterterrorism
				assistance and cooperation in North Africa.
					Sec. 1205. Assistance to the Government of
				Jordan for border security operations.
					Sec. 1206. Authority to conduct activities
				to enhance the capability of foreign countries to respond to incidents
				involving weapons of mass destruction.
					Sec. 1207. Support of foreign forces
				participating in operations to disarm the Lord's Resistance Army.
					Subtitle B—Matters Relating to
				Afghanistan, Pakistan, and Iraq
					Sec. 1211. Commanders’ Emergency Response
				Program in Afghanistan.
					Sec. 1212. Extension and modification of
				authority to support operations and activities of the Office of Security
				Cooperation in Iraq.
					Sec. 1213. One-year extension and
				modification of authority to use funds for reintegration activities in
				Afghanistan.
					Sec. 1214. One-year extension and
				modification of authority for program to develop and carry out infrastructure
				projects in Afghanistan.
					Sec. 1215. Extension of authority for
				reimbursement of certain coalition nations for support provided to United
				States military operations.
					Sec. 1216. Extension of logistical support
				for coalition forces supporting certain United States military
				operations.
					Sec. 1217. Extension and improvement of
				the Iraqi special immigrant visa program.
					Sec. 1218. Extension and improvement of
				the Afghan special immigrant visa program.
					Sec. 1219. Sense of Congress on
				commencement of new long-term nation building or large-scale infrastructure
				development projects in Afghanistan.
					Subtitle C—Reports and Other
				Matters
					Sec. 1231. Two-year extension of
				authorization for non-conventional assisted recovery capabilities.
					Sec. 1232. Element on 5th generation
				fighter program in annual report on military and security developments
				involving the People’s Republic of China.
					Sec. 1233. Prohibition on use of funds to
				enter into contracts or agreements with Rosoboronexport.
					Sec. 1234. Modification of statutory
				references to former North Atlantic Treaty Organization support organizations
				and related agreements.
					Sec. 1235. Technical correction relating
				to funding for NATO Special Operations Headquarters.
					Sec. 1236. Strategy to prevent the
				proliferation of weapons of mass destruction and related materials in the
				Middle East and North Africa region.
					TITLE XIII—Cooperative threat
				reduction
					Sec. 1301. Specification of Cooperative
				Threat Reduction programs and funds.
					Sec. 1302. Funding
				allocations.
					Sec. 1303. Extension of authority for
				utilization of contributions to the Cooperative Threat Reduction
				program.
					TITLE XIV—Other Authorizations
					Subtitle A—Military Programs
					Sec. 1401. Working capital
				funds.
					Sec. 1402. National Defense Sealift
				Fund.
					Sec. 1403. Chemical Agents and Munitions
				Destruction, Defense.
					Sec. 1404. Drug Interdiction and
				Counter-Drug Activities, Defense-wide.
					Sec. 1405. Defense Inspector
				General.
					Sec. 1406. Defense Health
				Program.
					Subtitle B—Other Matters
					Sec. 1421. Authorization of appropriations
				for Armed Forces Retirement Home.
					Sec. 1422. Authority for transfer of funds
				to Joint Department of Defense–Department of Veterans Affairs Medical Facility
				Demonstration Fund for Captain James A. Lovell Health Care Center,
				Illinois.
					TITLE XV—Authorization of Additional
				Appropriations for Overseas Contingency Operations
					Subtitle A—Authorization of Additional
				Appropriations
					Sec. 1501. Purpose.
					Sec. 1502. Procurement.
					Sec. 1503. Research, development, test,
				and evaluation.
					Sec. 1504. Operation and
				maintenance.
					Sec. 1505. Military personnel.
					Sec. 1506. Working capital
				funds.
					Sec. 1507. National Defense Sealift
				Fund.
					Sec. 1508. Chemical Agents and Munitions
				Destruction, Defense.
					Sec. 1509. Drug Interdiction and
				Counter-Drug Activities, Defense-wide.
					Sec. 1510. Defense Inspector
				General.
					Sec. 1511. Defense Health
				program.
					Subtitle B—Financial Matters
					Sec. 1521. Treatment as additional
				authorizations.
					Sec. 1522. Special transfer
				authority.
					Subtitle C—Other Matters
					Sec. 1531. Joint Improvised Explosive
				Device Defeat Fund.
					Sec. 1532. Afghanistan Security Forces
				Fund.
					Sec. 1533. Extension of authority for Task
				Force for Business and Stability Operations in Afghanistan.
					DIVISION B—Military construction
				authorizations
					Sec. 2001. Short title.
					Sec. 2002. Expiration of authorizations
				and amounts required to be specified by law.
					TITLE XXI—Army military
				construction
					Sec. 2101. Authorized Army construction
				and land acquisition projects.
					Sec. 2102. Family housing.
					Sec. 2103. Authorization of
				appropriations, Army.
					Sec. 2104. Modification of authority to
				carry out certain fiscal year 2011 project.
					Sec. 2105. Modification of authority to
				carry out certain fiscal year 2010 project.
					Sec. 2106. Modification of authority to
				carry out certain fiscal year 2004 project.
					Sec. 2107. Extension of authorizations of
				certain fiscal year 2011 projects.
					Sec. 2108. Extension of authorizations of
				certain fiscal year 2010 projects.
					Sec. 2109. Limitation on construction of
				cadet barracks at United States Military Academy, New York.
					TITLE XXII—Navy military
				construction
					Sec. 2201. Authorized Navy construction
				and land acquisition projects.
					Sec. 2202. Family housing.
					Sec. 2203. Improvements to military family
				housing units.
					Sec. 2204. Authorization of
				appropriations, Navy.
					Sec. 2205. Modification of authority to
				carry out certain fiscal year 2012 project.
					Sec. 2206. Modification of authority to
				carry out certain fiscal year 2011 project.
					Sec. 2207. One-year extension of
				authorizations of certain fiscal year 2011 project.
					Sec. 2208. Two-year extension of
				authorizations of certain fiscal year 2011 project.
					TITLE XXIII—Air force military
				construction
					Sec. 2301. Authorized Air Force
				construction and land acquisition projects.
					Sec. 2302. Family housing.
					Sec. 2303. Improvements to military family
				housing units.
					Sec. 2304. Authorization of
				appropriations, Air Force.
					Sec. 2305. Extension of authorizations of
				certain fiscal year 2011 project.
					TITLE XXIV—Defense agencies military
				construction
					Subtitle A—Defense agency
				authorizations
					Sec. 2401. Authorized Defense Agencies
				construction and land acquisition projects.
					Sec. 2402. Authorized energy conservation
				projects.
					Sec. 2403. Authorization of
				appropriations, Defense Agencies.
					Subtitle B—Chemical demilitarization
				authorizations
					Sec. 2411. Authorization of
				appropriations, chemical demilitarization construction,
				Defense-wide.
					TITLE XXV—North Atlantic Treaty Organization
				Security Investment Program
					Sec. 2501. Authorized NATO construction
				and land acquisition projects.
					Sec. 2502. Authorization of
				appropriations, NATO.
					TITLE XXVI—Guard and reserve forces
				facilities
					Subtitle A—Project authorizations and
				authorization of appropriations
					Sec. 2601. Authorized Army National Guard
				construction and land acquisition projects.
					Sec. 2602. Authorized Army Reserve
				construction and land acquisition projects.
					Sec. 2603. Authorized Navy Reserve and
				Marine Corps Reserve construction and land acquisition projects.
					Sec. 2604. Authorized Air National Guard
				construction and land acquisition projects.
					Sec. 2605. Authorized Air Force Reserve
				construction and land acquisition projects.
					Sec. 2606. Authorization of
				appropriations, National Guard and Reserve.
					Subtitle B—Other matters
					Sec. 2611. Modification of authority to
				carry out certain fiscal year 2013 project.
					Sec. 2612. Extension of authorization of
				certain fiscal year 2011 project.
					Sec. 2613. Extension of authorization of
				certain fiscal year 2011 project.
					TITLE XXVII—Base realignment and closure
				activities
					Sec. 2701. Authorization of appropriations
				for base realignment and closure activities funded through Department of
				Defense Base Closure Account.
					Sec. 2702. Precondition for any future
				base realignment and closure round.
					Sec. 2703. Report on 2005 base closure and
				realignment joint basing initiative.
					TITLE XXVIII—Military Construction General
				Provisions
					Subtitle A—Military Construction Program
				and Military Family Housing Changes
					Sec. 2801. Modification of authorities to
				fund military construction through payments-in-kind and to use residual value
				payments-in-kind.
					Sec. 2802. Extension and modification of
				temporary, limited authority to use operation and maintenance funds for
				construction projects in certain areas outside the United States.
					Subtitle B—Real Property and Facilities
				Administration
					Sec. 2811. Authority for acceptance of
				funds to cover administrative expenses associated with real property leases and
				easements.
					Sec. 2812. Application of cash payments
				received for utilities and services.
					Sec. 2813. Modification of authority to
				enter into long-term contracts for receipt of utility services as consideration
				for utility systems conveyances.
					Sec. 2814. Acquisition of real property at
				Naval Base Ventura County, California.
					Subtitle C—Provisions Related to
				Asia-Pacific Military Realignment
					Sec. 2821. Realignment of Marines Corps
				forces in Asia-Pacific Region.
					Sec. 2822. Modification of reporting
				requirements relating to Guam realignment.
					Subtitle D—Land Conveyances
					Sec. 2831. Land conveyance Joint Base
				Pearl Harbor Hickam, Hawaii.
					Sec. 2832. Mt. Soledad Veterans Memorial
				transfer.
					Subtitle E—Other matters
					Sec. 2841. Redesignation of the
				Asia-Pacific Center for Security Studies as the Daniel K. Inouye Asia-Pacific
				Center for Security Studies.
					DIVISION C—Department of Energy national
				security authorizations and other authorizations
					TITLE XXXI—Department of Energy national
				security programs
					Subtitle A—National Security Programs
				Authorizations
					Sec. 3101. National Nuclear Security
				Administration.
					Sec. 3102. Defense environmental
				cleanup.
					Sec. 3103. Other defense
				activities.
					Subtitle B—Program Authorizations,
				Restrictions, and Limitations
					Sec. 3111. Establishment of Director for
				Cost Estimating and Program Evaluation in National Nuclear Security
				Administration.
					Sec. 3112. Plan for improvement and
				integration of financial management of nuclear security enterprise.
					Sec. 3113. Certification of security
				measures at atomic energy defense facilities.
					Sec. 3114. Plan for incorporating exascale
				computing into the stockpile stewardship program.
					Sec. 3115. Integrated plutonium
				strategy.
					Sec. 3116. Authorization of modular
				building strategy as an alternative to the replacement project for the
				Chemistry and Metallurgy Research Building, Los Alamos National Laboratory, New
				Mexico.
					Sec. 3117. Increase in construction design
				threshold.
					Sec. 3118. Clarification of form of
				submission of cost estimates on life extension programs and new nuclear
				facilities.
					Subtitle C—Reports
					Sec. 3121. Assessment of nuclear
				nonproliferation programs of the National Nuclear Security
				Administration.
					Sec. 3122. Modification of reviews
				relating to cost-benefit analyses of management and operating contracts of the
				National Nuclear Security Administration.
					Sec. 3123. Modification of deadline for
				certain reports relating to program on scientific engagement for
				nonproliferation.
					Sec. 3124. Modification of certain reports
				on cost containment for uranium capabilities replacement project.
					Sec. 3125. Submission of interim report of
				Congressional Advisory Panel on the Governance of the Nuclear Security
				Enterprise.
					Subtitle D—Technical
				corrections
					Sec. 3131. Technical corrections to the
				National Nuclear Security Administration Act.
					Sec. 3132. Technical corrections to the
				Atomic Energy Defense Act.
					TITLE XXXII—Defense Nuclear Facilities
				Safety Board
					Sec. 3201. Authorization.
					TITLE XXXV—Maritime
				Administration
					Sec. 3501. Maritime
				Administration.
					DIVISION D—Funding Tables
					Sec. 4001. Authorization of amounts in
				funding tables.
					TITLE XLI—Procurement
					Sec. 4101. Procurement.
					Sec. 4102. Procurement for overseas
				contingency operations.
					TITLE XLII—Research, Development, Test, and
				Evaluation
					Sec. 4201. Research, development, test,
				and evaluation.
					Sec. 4202. Research, development, test,
				and evaluation for overseas contingency operations.
					TITLE XLIII—Operation and
				Maintenance
					Sec. 4301. Operation and
				maintenance.
					Sec. 4302. Operation and maintenance for
				overseas contingency operations.
					TITLE XLIV—Military Personnel
					Sec. 4401. Military personnel.
					Sec. 4402. Military personnel for overseas
				contingency operations.
					TITLE XLV—Other Authorizations
					Sec. 4501. Other
				authorizations.
					Sec. 4502. Other authorizations for
				overseas contingency operations.
					TITLE XLVI—Military Construction
					Sec. 4601. Military
				construction.
					TITLE XLVII—Department of Energy National
				Security Programs
					Sec. 4701. Department of Energy national
				security programs.
				
			3.Congressional
			 defense committeesFor
			 purposes of this Act, the term congressional defense committees
			 has the meaning given that term in section 101(a)(16) of title 10, United
			 States Code.
		4.Budgetary
			 effects of this ActThe
			 budgetary effects of this Act, for the purposes of complying with the Statutory
			 Pay-As-You-Go Act of 2010, shall be determined by reference to the latest
			 statement titled Budgetary Effects of PAYGO Legislation for this
			 Act, jointly submitted for printing in the Congressional Record by the Chairmen
			 of the House and Senate Budget Committees, provided that such statement has
			 been submitted prior to the vote on passage in the House acting first on the
			 conference report or amendment between the Houses.
		ADepartment of
			 Defense Authorizations
			IProcurement
				AAuthorization of
			 Appropriations
					101.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2014 for procurement for
			 the Army, the Navy and the Marine Corps, the Air Force, and Defense-wide
			 activities, as specified in the funding table in section 4101.
					CNavy
			 Programs
					121.Multiyear
			 procurement authority for E–2D aircraft
						(a)Authority for
			 multiyear procurementSubject to section 2306b of title 10,
			 United States Code, the Secretary of the Navy may enter into a multiyear
			 contract or contracts, beginning with the fiscal year 2014 program year, for
			 the procurement of E–2D aircraft for the Department of the Navy.
						(b)Condition for
			 out-year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2014 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						122.CVN–78 class
			 aircraft carrier program
						(a)Cost limitation
			 baseline for lead shipSubsection (a)(1) of section 122 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2104) is amended by striking $10,500,000,000
			 and inserting $12,887,000,000.
						(b)Additional
			 factor for adjustment of limitation amountSubsection (b) of such
			 section is amended by adding at the end the following new paragraph:
							
								(7)The amounts of
				increases or decreases in costs of that ship that are attributable to the
				shipboard test
				program.
								.
						(c)Hull
			 numberSuch section is further amended in subsections (a)(1),
			 (a)(2), and (b), by striking CVN–21 and inserting
			 CVN–78.
						(d)Requirements
			 for CVN–79Such section is further amended by adding at the end
			 the following new subsection:
							
								(e)Requirements
				for CVN–79
									(1)Quarterly cost
				estimateThe Secretary of the Navy shall submit to the
				congressional defense committees on a quarterly basis a report setting forth
				the most current cost estimate for CVN–79 (as estimated by the program
				manager). Each cost estimate shall include the current percentage of completion
				of the program, the total costs incurred, and an estimate of costs at
				completion for ship construction, government-furnished equipment, and
				engineering and support costs.
									(2)LimitationIf
				any report under paragraph (1) includes a cost estimate for CVN–79 in excess of
				the amount specified in subsection (a)(2), the Secretary may not make any
				payment of fees under any cost-type or incentive fee contract associated with
				CVN–79 until the program manager determines that the cost estimate for CVN–79
				no longer exceeds the amount specified in subsection
				(a)(2).
									.
						(e)Conforming
			 amendmentThe heading of such section is amended to read as
			 follows:
							
								122.Adherence to
				Navy cost estimates for CVN–78 class of aircraft
				carriers
								.
						123.Repeal of
			 requirements relating to procurement of future surface combatantsSection 125 of the National Defense
			 Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2214; 10
			 U.S.C. 7291 note) is repealed.
					124.Modification
			 of requirements to sustain Navy airborne intelligence, surveillance, and
			 reconnaissance capabilitiesSection 112 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4152) is amended—
						(1)by striking
			 subsections (b) and (c); and
						(2)by adding after
			 subsection (a) the following new subsection (b):
							
								(b)Requirement To
				maintain capabilities
									(1)Sustainment of
				US Pacific CommandThe Secretary of the Navy shall maintain
				sufficient numbers of EP–3 Airborne Reconnaissance Integrated Electronic System
				II (ARIES II) Spiral 3 aircraft and Special Projects Aircraft version P909 to
				support the wartime operational plans of the United States Pacific Command
				using realistic basing assumptions.
									(2)Sustainment of
				EP–3 aircraft for Global Force Management Allocation PlanThe
				Secretary shall maintain sufficient numbers of EP–3 Airborne Reconnaissance
				Integrated Electronic System II Spiral 3 aircraft and associated personnel to
				sustain five such aircraft for allocation to the commanders of the combatant
				commands under the Global Force Management Allocation Plan.
									(3)Intelligence
				systemsThe Secretary shall—
										(A)extend the Spiral
				3 Joint Common Configuration upgrade to include the twelfth EP–3 Airborne
				Reconnaissance Integrated Electronic System II Spiral 3 aircraft; and
										(B)correct
				electronic intelligence system obsolescence deficiencies on the EP–3 Airborne
				Reconnaissance Integrated Electronic System II Spiral 3 aircraft fleet and the
				Special Projects Aircraft version P909 fleet.
										(4)Requirements of
				combatant commands for airborne maritime ISR capabilitiesThe
				Chairman of the Joint Requirements Oversight Council shall coordinate with the
				commanders of the combatant commands (and, in particular, with the Commander of
				the United States Pacific Command and the Commander of the United States
				Special Operations Command) to determine requirements for the intelligence,
				surveillance, and reconnaissance capabilities and capacity to be provided by
				the Special Projects Aircraft version P909 fleet.
									(5)Sustainment of
				Special Projects AircraftThe Secretary shall sustain sufficient
				numbers of Special Projects Aircraft version P909 and associated personnel to
				satisfy any requirements determined by the Chairman of the Joint Requirements
				Oversight Council to be met through such aircraft under paragraph (4).
									(6)Termination of
				certain requirements(A)The requirements in
				paragraphs (1) and (2) shall expire with respect to the EP–3 Airborne
				Reconnaissance Integrated Electronic System II Spiral 3 aircraft when the
				multi-intelligence Broad Area Maritime System TRITON aircraft with signals
				intelligence capabilities equal or greater than the EP–3 Airborne
				Reconnaissance Integrated Electronic System II Spiral 3 aircraft reaches
				Initial Operational Capability (IOC).
										(B)The requirement in paragraph (5) shall
				expire when the Navy achieves Initial Operational Capability of a system
				providing capabilities equal to or greater than the Special Projects Aircraft
				version
				P909.
										.
						125.Littoral Combat
			 Ship
						(a)Report
			 requiredNot later than 60 days after the date of the enactment
			 of this Act, the Chief of Naval Operations shall, in coordination with the
			 Director of Operational Test and Evaluation, submit to the congressional
			 defense committees a report on the current concept of operations and expected
			 survivability attributes of each of the Littoral Combat Ship (LCS) sea
			 frames.
						(b)ElementsThe
			 report required by subsection (a) shall set forth the following:
							(1)A review of the
			 current concept of operations of the Littoral Combat Ship and a comparison of
			 such concept of operations with the original concept of operations of the
			 Littoral Combat Ship.
							(2)An assessment of
			 the ability of the Littoral Combat Ship to carry out the core missions of the
			 Cooperative Strategy for 21st Century Seapower of the Navy.
							(3)A comparison of
			 the combat capabilities for the three missions assigned to the Littoral Combat
			 Ship sea frames (anti-surface warfare, mine counter measures, anti-submarine
			 warfare) with the combat capabilities for each of such missions of the systems
			 the Littoral Combat Ship is replacing.
							(4)An assessment of
			 expected survivability of the Littoral Combat Ship sea frames in the context of
			 the planned employment of the Littoral Combat Ship as described in the concept
			 of operations.
							(5)The current
			 status of operational testing for the sea frames and the mission modules of the
			 Littoral Combat Ship.
							(6)An updated test
			 and evaluation masterplan for the Littoral Combat Ship.
							(7)A review of
			 survivability testing, modeling, and simulation conducted to date on the two
			 sea frames of the Littoral Combat Ship.
							(8)An updated
			 assessment of the endurance of the Littoral Combat Ship at sea with respect to
			 maintenance, fuel use, and sustainment of crew and mission modules.
							(9)An assessment of
			 the adequacy of current ship manning plans for the Littoral Combat Ship, and an
			 assessment the impact of increased manning on design changes and the endurance
			 of the Littoral Combat Ship.
							(10)A list of the
			 casualty reports to date on each Littoral Combat Ship, including a description
			 of the impact of such casualties on the design or ability of that Littoral
			 Combat Ship to perform assigned missions.
							(c)FormThe
			 report required by subsection (a) shall be submitted in classified form and
			 unclassified form.
						DAir Force
			 Programs
					131.Tactical airlift
			 fleet of the Air Force
						(a)Consideration
			 of upgrades of certain aircraft in recapitalization of fleetThe Secretary of the Air Force shall
			 consider, as part of the recapitalization of the tactical airlift fleet of the
			 Air Force, upgrades to legacy C–130H aircraft designed to help such aircraft
			 meet the fuel efficiency goals of the Department of the Air Force and retention
			 of such aircraft, as so upgraded, in the tactical airlift fleet.
						(b)Manner of
			 upgradesThe Secretary shall ensure that upgrades to the C–130H
			 aircraft fleet are made in a manner that is proportional to the number of
			 C–130H aircraft in the force structure of the regular Air Force, the Air Force
			 Reserve, and the Air National Guard.
						132.Modification
			 of limitations on retirement of B–52 bomber aircraftSubparagraph (C) of section 131(a)(1) of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2111), as added by section 137(a)(1)(C) of the National
			 Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat.
			 32), is amended by striking in a common capability
			 configuration.
					133.Repeal of
			 requirement for maintenance of certain retired KC–135E aircraftSection 135(b) of the John Warner National
			 Defense Authorization Act for Fiscal Year 2007 (Public Law 109–364; 120 Stat.
			 2114), as amended by section 131 of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 122 Stat. 4377), is
			 repealed.
					134.Prohibition of
			 procurement of unnecessary C–27J aircraft by the Air ForceThe Secretary of the Air Force shall not
			 obligate or expend any funds for the procurement of C-27J aircraft not already
			 on contract as of June 1, 2013.
					EJoint and
			 Multiservice Matters
					151.Multiyear
			 procurement authority for C–130J aircraft
						(a)Authority for
			 multiyear procurementSubject to section 2306b of title 10,
			 United States Code, the Secretary of the Air Force may enter into a multiyear
			 contract or contracts, beginning with the fiscal year 2014 program year, for
			 the procurement of C–130J aircraft for the Department of the Air Force and the
			 Department of the Navy.
						(b)Condition for
			 out-year contract paymentsA contract entered into under
			 subsection (a) shall provide that any obligation of the United States to make a
			 payment under the contract for a fiscal year after fiscal year 2014 is subject
			 to the availability of appropriations for that purpose for such later fiscal
			 year.
						152.Sense of
			 Senate on the United States helicopter industrial base
						(a)FindingsThe
			 Senate makes the following findings:
							(1)Armed, cargo, and
			 utility helicopters provide the Department of Defense with critical
			 capabilities to support operations in the air, on land, and at sea.
							(2)According to the
			 Aerospace Industries Association of America’s 2012 Year-End Review and
			 Forecast, the United States military aircraft manufacturing sales declined by
			 2.4 percent between 2011 and 2012.
							(3)According to the
			 Aerospace Industries Association of America’s July 2012 report on the aerospace
			 industrial base, aviation industry employment of aerospace research and
			 development scientists and engineers numbering 140,000 in 1996 has declined to
			 40,000 in 2008.
							(4)Today, five
			 corporations manufacture all United States military helicopters.
							(5)Helicopter
			 program unpredictability and reduced defense procurement have a negative impact
			 on the ability to recruit and retain a qualified and capable aerospace
			 workforce thereby increasing risk for the helicopter industrial base’s ability
			 to design, build, and support the next generation of manned and unmanned
			 military helicopters.
							(b)Sense of
			 senateIt is the sense of the Senate that—
							(1)armed, cargo, and
			 utility helicopters are instrumental to the Department of Defense’s ability to
			 execute the President’s National Security Strategy;
							(2)the Department of
			 Defense should take into consideration the health and viability of the military
			 helicopter industrial base in its analysis and decision making when building
			 its annual research, development, and acquisition budget request; and
							(3)the Department of
			 Defense and Congress should endeavor to maintain budget and program
			 predictability in order to attract and retain a skilled workforce to ensure the
			 technological capabilities required to sustain the preeminence of the United
			 States military helicopter fleets.
							IIResearch,
			 Development, Test, and Evaluation
				AAuthorization of
			 Appropriations
					201.Authorization
			 of appropriationsFunds are
			 hereby authorized to be appropriated for fiscal year 2014 for the use of the
			 Department of Defense for research, development, test, and evaluation as
			 specified in the funding table in section 4201.
					BProgram
			 Requirements, Restrictions, and Limitations
					211.Conventional
			 Prompt Global Strike programNone of the funds authorized to be
			 appropriated by this Act or otherwise made available for fiscal year 2014 for
			 the Department of Defense for research, development, test, and evaluation and
			 available for the Prompt Global Strike Capability Development program (PE
			 #64165D8Z) for the Conventional Prompt Global Strike (CPGS) program may be
			 obligated or expended for any activities relating to the development of a
			 submarine-launched capability under that program until 60 days after the date
			 on which the Under Secretary of Defense for Policy submits to the congressional
			 defense committees a report that addresses the policy considerations concerning
			 the ambiguity problems regarding the launch of Conventional Prompt Global
			 Strike missiles from submarine platforms.
					212.Modification
			 of requirements on biennial strategic plan for the Defense Advanced Research
			 Projects Agency
						(a)Elements of
			 strategic planSubsection (b) of section 2352 of title 10, United
			 States Code, is amended—
							(1)by striking
			 paragraph (1) and inserting the following new paragraph (1):
								
									(1)The strategic
				objectives of that agency, and the linkage between such objectives and the
				missions of the armed
				forces.
									;
							(2)in paragraph
			 (2)(A), by striking goals and inserting
			 objectives;
							(3)by striking
			 paragraph (3);
							(4)by redesignating
			 paragraphs (4) and (5) as paragraphs (3) and (4), respectively; and
							(5)in paragraph (3),
			 as redesignated by paragraph (4) of this subsection, by striking for the
			 programs of that agency and inserting for programs demonstrating
			 military systems to one or more of the armed forces.
							(b)Responsibility
			 for submittal of planSubsection (c) of such section is amended
			 by striking Secretary of Defense shall and inserting
			 Director shall, in coordination with the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics,.
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to biennial
			 strategic plans for the Defense Advanced Research Project Agency that are
			 submitted under section 2352 of title 10, United States Code (as amended by
			 this section), after that date.
						213.Extension of
			 authority for program to award prizes for advanced technology
			 achievementsSection 2374a(f)
			 of title 10, United States Code, is amended by striking September 30,
			 2013 and inserting September 30, 2017.
					214.Five-year
			 extension of pilot program to include technology protection features during
			 research and development of certain defense systemsSection 243(d) of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (10 U.S.C. 2358 note) is amended
			 by striking October 1, 2015 and inserting October 1,
			 2020.
					215.Extension of
			 mechanisms to provide funds for defense laboratories for research and
			 development of technologies for military missionsSection 219(c) of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (10 U.S.C. 2358 note) is amended
			 by striking September 30, 2016 and inserting September
			 30, 2020.
					216.Sustainment or
			 replacement of Blue Devil Intelligence, Surveillance, and Reconnaissance
			 System
						(a)Authority for
			 sustainmentThe Secretary of the Air Force may procure the
			 existing Blue Devil 1 Intelligence, Surveillance, and Reconnaissance Systems
			 (in this section referred to as Blue Devil 1 aircraft
			 system).
						(b)Requirement for
			 plan to replace in lieu of sustainmentIf the Secretary elects
			 not to procure Blue Devil 1 aircraft systems under subsection (a), the
			 Secretary shall, not later than 15 days after the date of the enactment of this
			 Act, submit to the appropriate committees of Congress a report setting forth a
			 plan to replace the capability provided by the Blue Devil 1 aircraft system
			 with a comparable or improved capability that effectively combines wide-area
			 motion imagery (WAMI) and near-vertical direction finding (NVDF) on the same
			 airborne platform to enable detection, identification, and immediate precision
			 location of targets through signals intelligence in order to permit tracking of
			 targets through the motion imaging system.
						(c)Requirements in
			 achievement of replacement capabilityIf the Secretary elects to
			 replace the Blue Devil 1 aircraft system, the Secretary shall—
							(1)coordinate with
			 the Commander of the United States Special Operations Command to ensure that
			 the replacement program for the Blue Devil 1 aircraft system meets the
			 operational needs of the United States Special Operations Command;
							(2)coordinate with
			 the Director of the Defense Advanced Research Projects Agency to transfer to
			 the Air Force the technology developed under the Wide-Area Network Detection
			 program for operational integration of wide-area motion imagery and
			 near-vertical direction finding data for effective target detection,
			 identification, and tracking for incorporation, as practical and appropriate,
			 into the replacement program for the Blue Devil 1 aircraft system; and
							(3)make available,
			 to all companies that the Secretary determines are credible potential
			 competitors for the future provision of near-vertical direction finding
			 capabilities to the Air Force, the Blue Moon near-vertical direction finding
			 technology, including hardware, software, algorithms, and drawings developed by
			 a federally funded research and development center.
							(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate; and
							(2)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
							CMissile Defense
			 Programs
					231.Homeland
			 ballistic missile defense
						(a)FindingsCongress
			 makes the following findings:
							(1)The Ballistic
			 Missile Defense Review of February 2010 stated as its first policy priority
			 that the United States will continue to defend the homeland against the
			 threat of limited ballistic missile attack and that an essential
			 element of the United States' homeland ballistic missile defense strategy is to
			 hedge against future uncertainties, including both the uncertainty of future
			 threat capabilities and the technical risks inherent to our own development
			 plans.
							(2)The United States
			 currently has an operational Ground-based Midcourse Defense (GMD) system with
			 30 Ground-Based Interceptors (GBIs) deployed in Alaska and California,
			 protecting all of the United States, including the East Coast, against the
			 threat of limited ballistic missile attack from both North Korea and Iran.
			 During 2013, senior military and civilian defense leaders have stated
			 repeatedly that they have confidence in the ability of the current Ground-based
			 Midcourse Defense system to protect the United States from limited ballistic
			 missile attack from North Korea and Iran.
							(3)On March 15,
			 2013, Secretary of Defense Chuck Hagel announced a series of planned steps to
			 enhance United States homeland ballistic missile defense, to stay ahead of the
			 future missile threat from North Korea and Iran. These steps include the
			 deployment of 14 additional Ground-Based Interceptors at Fort Greely, Alaska,
			 by 2017, a nearly 50 percent increase in the number of such interceptors
			 deployed by the United States.
							(4)In response to
			 provocative behavior and public threats by North Korea to launch missiles at
			 the United States, the Department of Defense took a number of actions to
			 enhance United States homeland missile defense capabilities, including
			 deployment of the Sea-Based X-band radar into the Pacific Ocean.
							(5)Before the March
			 15, 2013, announcement by Secretary of Defense Hagel, General Robert Kehler,
			 Commander of the United States Strategic Command, testified that I am
			 confident that we can defend against a limited attack from Iran, although we
			 are not in the most optimum posture to do that today… it doesn’t provide total
			 defense today. Shortly after the announcement by Secretary Hagel,
			 General Charles Jacoby, Commander of the United States Northern Command,
			 testified that we have the capability of limited defense right now. And
			 I think it’s not optimum and I think that we’ve made some important steps
			 forward in what was rolled out. And I think we need to continue to assess the
			 threat and make sure we stay ahead of it.
							(6)As its highest
			 near-term priority, the Missile Defense Agency is designing a correction to the
			 problem that caused a December 2010 flight test failure of the Ground-based
			 Midcourse Defense system using the Capability Enhancement-II (CE-II) model of
			 exo-atmospheric kill vehicle, and plans to demonstrate the correction through
			 flight testing, including an intercept test, before resuming production,
			 assembly, or refurbishment of additional Capability Enhancement-II kill
			 vehicles.
							(7)The Department of
			 Defense has a program to improve the performance and reliability of the
			 Ground-based Midcourse Defense system. According to Department officials, the
			 goal of the Ground-Based Interceptor reliability program is to double the
			 number of threat Intercontinental Ballistic Missiles (ICBMs) that the current
			 United States inventory of Ground-Based Interceptors could defeat, thereby
			 effectively doubling the capability of the current Ground-based Midcourse
			 Defense system.
							(8)The Missile
			 Defense Agency, working with the Director of Operational Test and Evaluation
			 and with United States Strategic Command, has developed a comprehensive
			 Integrated Master Test Plan (IMTP) for missile defense, with flight tests for
			 the Ground-based Midcourse Defense system planned through fiscal year 2023,
			 including salvo testing, multiple simultaneous engagement testing, and
			 operational testing. The current test plan includes an additional intercept
			 flight test using the Capability Enhancement-I kill vehicle, scheduled for
			 mid-2013, to demonstrate the reliability enhancements to Ground-Based
			 Interceptors quipped with that kill vehicle. The Director of Operational Test
			 and Evaluation reviewed and approved the Ground-based Midcourse Defense system
			 test plan and pace, including the plan to demonstrate the correction of the
			 Capability Enhancement-II kill vehicle.
							(9)In May, 2013,
			 Vice Admiral James Syring, the Director of the Missile Defense Agency,
			 testified to Congress that he is seeking to improve the performance and
			 reliability of the Ground-Based Interceptors, and to make the Ground-based
			 Midcourse Defense system more operationally effective and
			 cost-effective, including by improving its sensors, discrimination,
			 kill assessment, and battle management. He testified that these improvements
			 are absolutely needed and are equally important to
			 interceptors in terms of staying ahead of the threat.
							(10)As part of its
			 United States homeland defense hedging strategy, the Department of Defense has
			 already decided upon or implemented a number of actions to improve the missile
			 defense posture of the United States to stay ahead of the evolving threat of
			 Intercontinental Ballistic Missiles from North Korea and Iran. These include
			 the following actions:
								(A)As announced by
			 Secretary of Defense Hagel, the Department plans to deploy 14 additional
			 Ground-Based Interceptors at Fort Greely, Alaska, by 2017, to deploy a second
			 AN/TPY-2 radar in Japan, and to pursue an advanced kill vehicle technology
			 development program.
								(B)The Missile
			 Defense Agency has completed construction of Missile Field-2 at Fort Greely,
			 Alaska, with eight extra silos available to deploy the additional operational
			 Ground-Based Interceptors announced by Secretary of Defense Hagel.
								(C)The Department
			 plans to refurbish the 6 prototype silos in Missile Field-1 at Fort Greely,
			 Alaska, to deploy the additional Ground-Based Interceptors announced by
			 Secretary of Defense Hagel.
								(D)The Missile
			 Defense Agency plans to deploy an in-flight interceptor communication system
			 data terminal at Fort Drum, New York, to enhance the performance of
			 Ground-Based Interceptors defending the eastern United States against possible
			 future missile threats from Iran.
								(E)The Missile
			 Defense Agency is continuing the development and testing of the two-stage
			 Ground-Based Interceptor for possible deployment in the future, if
			 needed.
								(F)The Missile
			 Defense Agency plans to upgrade the early warning radars in Clear, Alaska, and
			 Cape Cod, Massachusetts, to enhance the ability to defend the United States
			 homeland against potential future Intercontinental Ballistic Missile threats
			 from North Korea and Iran.
								(G)The Missile
			 Defense Agency is evaluating sites for a possible future United States homeland
			 ballistic missile defense interceptor site in the United States, in compliance
			 with section 227 of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239), and will complete an Environmental Impact Statement for
			 the best suited sites by early 2016, in case the President decides to proceed
			 with the deployment of such a site.
								(11)As part of its
			 United States homeland missile defense hedging strategy, the Department of
			 Defense is considering additional options to enhance the future United States
			 posture and capability to defend the homeland, including the feasibility,
			 advisability, and affordability of deploying additional Ground-Based
			 Interceptors beyond the 14 Ground-Based Interceptors announced by Secretary of
			 Defense Hagel, including possibly at a missile defense site on the East Coast
			 of the United States.
							(12)In discussing
			 the possible benefits of a potential additional missile defense interceptor
			 site in the United States, General Jacoby testified that exploring a
			 third site is an important next step. What a third site gives me, whether it’s
			 on the East Coast or an alternate location, would be increased battle space.
			 That means increased opportunity for me to engage threats from either Iran or
			 North Korea.
							(b)Sense of
			 congressIt is the sense of Congress that—
							(1)it is a national
			 priority to defend the United States homeland against the threat of limited
			 ballistic missile attack from North Korea and Iran;
							(2)the currently
			 deployed Ground-based Midcourse Defense system, with 30 Ground-Based
			 Interceptors deployed in Alaska and California, provides protection of the
			 entire United States homeland, including the East Coast, against the threat of
			 limited ballistic missile attack from North Korea and Iran, although this
			 capability can and should be improved;;
							(3)it is essential
			 for the Ground-based Midcourse Defense system to achieve the levels of
			 reliability, availability, sustainability, and operational performance that
			 will allow it to continue providing protection of the United States homeland
			 against limited ballistic missile attack and to stay ahead of the threat as it
			 develops;
							(4)the Missile
			 Defense Agency should, as its highest priority, correct the problem that caused
			 the December 2010 Ground-based Midcourse Defense system flight test failure and
			 demonstrate the correction through flight testing, including a successful
			 intercept test, before resuming production of the Capability Enhancement-II
			 kill vehicle, in order to provide confidence that the system will work as
			 intended;
							(5)the Department of
			 Defense should continue to enhance the performance and reliability of the
			 Ground-based Midcourse Defense system, and enhance the capability of the
			 Ballistic Missile Defense System (including through improved sensors,
			 discrimination, kill assessment, exo-atmospheric kill vehicles, and battle
			 management) to provide improved capability to defend the United States homeland
			 against the evolving missile threats from North Korea and Iran;
							(6)the Missile
			 Defense Agency should continue its robust, rigorous, and realistic testing of
			 the Ground-based Midcourse Defense system, as described in the Integrated
			 Master Test Plan, including salvo testing, multiple simultaneous engagement
			 testing, and operational testing;
							(7)the Department of
			 Defense has taken a number of prudent, affordable, cost-effective, and
			 operationally significant steps to hedge against the possibility of future
			 growth in the ballistic missile threat to the United States homeland from North
			 Korea and Iran, including the planned deployment of 14 additional Ground-Based
			 Interceptors; and
							(8)the Department of
			 Defense should continue to evaluate the evolving long-range missile threat from
			 North Korea and Iran and consider further possibilities for prudent,
			 affordable, cost-effective, and operationally significant steps to improve the
			 posture of the United States to defend the United States homeland against
			 possible future growth in the threat from North Korea and Iran.
							(c)Report on
			 potential future homeland ballistic missile defense options
							(1)Report
			 requiredNot later than 180 days after the enactment of this Act,
			 the Secretary of Defense shall submit to the congressional defense committees a
			 report on potential future options for enhancing United States homeland
			 ballistic missile defense.
							(2)ElementsThe
			 report required by paragraph (1) shall include the following:
								(A)A description of
			 the current assessment of the threat to the United States from long-range
			 ballistic missiles of North Korea and Iran, and an assessment of the projected
			 future threat through 2022, including a discussion of confidence levels and
			 uncertainties in such threat assessment.
								(B)A description of
			 the current United States homeland ballistic missile defense capability to
			 defend against the current threat of limited ballistic missile attack from
			 North Korea and Iran.
								(C)A description of
			 planned improvements to the current United States homeland ballistic missile
			 defense system, and the capability enhancements that would result from such
			 planned improvements, including—
									(i)deployment of 14
			 additional Ground-Based Interceptors at Fort Greely, Alaska;
									(ii)missile defense
			 upgrades of early warning radars at Clear, Alaska, and Cape Cod,
			 Massachusetts;
									(iii)deployment of
			 an In-Flight Interceptor Communications System Data Terminal at Fort Drum, New
			 York; and
									(iv)improvements to
			 the effectiveness and reliability of the Ground-Based Interceptors and the
			 overall Ground-based Midcourse defense system.
									(D)A description of
			 potential additional future United States homeland ballistic missile defense
			 options, in addition to those described in subparagraph (C), if future
			 ballistic missile threats warrant deployment of such options to increase United
			 States homeland ballistic missile defense capabilities, including—
									(i)deployment of a
			 missile defense interceptor site on the East Coast;
									(ii)deployment of a
			 missile defense interceptor site in another location in the United States,
			 other than on the East Coast;
									(iii)expansion of
			 Missile Field-1 at Fort Greely, Alaska, to an operationally available 20-silo
			 configuration, to permit further interceptor deployments;
									(iv)deployment of
			 additional Ground-Based Interceptors for the Ground-based Midcourse Defense
			 system at Fort Greely, Alaska, Vandenberg Air Force Base, California, or
			 both;
									(v)deployment of
			 additional missile defense sensors, including possibly an X-band radar on the
			 East Coast or elsewhere, to enhance system tracking and discrimination;
									(vi)enhancements to
			 the operational effectiveness, cost effectiveness, and overall performance of
			 the Ground-based Midcourse Defense system through improvements to system
			 reliability, discrimination, battle management, exo-atmospheric kill vehicle
			 capability, and related functions;
									(vii)the potential
			 for future enhancement and deployment of the Standard Missile-3 Block IIA
			 interceptor to augment United States homeland ballistic missile defense;
									(viii)missile
			 defense options to defend the United States homeland against ballistic missiles
			 that could be launched from vessels on the seas around the United States,
			 including the Gulf of Mexico, or other ballistic missile threats that could
			 approach the United States from the south, should such a threat arise in the
			 future; and
									(ix)any other
			 options the Secretary considers appropriate.
									(3)Evaluation of
			 potential optionsFor each option described under paragraph
			 (2)(D), the Secretary shall provide an evaluation of the advantages and
			 disadvantages of such option. The evaluation of each such option shall include
			 consideration of the following:
								(A)Technical
			 feasibility.
								(B)Operational
			 effectiveness and utility against the projected future threat.
								(C)Cost, cost
			 effectiveness, and affordability.
								(D)Schedule
			 considerations.
								(E)Agility to
			 respond to changes in future threat evolution.
								(4)Conclusions and
			 recommendationsBased on the evaluation required by paragraph
			 (3), the Secretary shall include in the report required by paragraph (1) such
			 findings, conclusions, and recommendations as the Secretary considers
			 appropriate for potential future options for United States homeland ballistic
			 missile defense.
							(5)FormThe
			 report required by paragraph (1) shall be submitted in unclassified form, but
			 may include a classified annex.
							232.Regional
			 ballistic missile defense
						(a)FindingsCongress
			 makes the following findings:
							(1)In the
			 introduction to the Ballistic Missile Defense Review of February 2010,
			 Secretary of Defense Robert Gates wrote that I have made defending
			 against near-term regional threats a top priority of our missile defense plans,
			 programs and capabilities.
							(2)In describing the
			 threat of regional ballistic missiles, the report of the Ballistic Missile
			 Defense Review stated that there is no uncertainty about the existence
			 of regional threats. They are clear and present. The threat from short-range,
			 medium-range, and intermediate-range ballistic missiles (SRBMs, MRBMs, and
			 IRBMs) in regions where the United States deploys forces and maintains security
			 relationships is growing at a particularly rapid pace.
							(3)North Korea has
			 hundreds of regional ballistic missiles, including short-range Scud missiles
			 and medium-range Nodong missiles. North Korea also has publicly displayed, but
			 not flight-tested, intermediate-range Musudan missiles. These regional missiles
			 can reach United States forces and allies in South Korea and Japan, and perhaps
			 Guam. In the spring of 2013, North Korea made public threats to use nuclear
			 weapons and ballistic missiles against South Korea, Japan, and Guam.
							(4)In response to
			 these threats from North Korea, the United States deployed Aegis Ballistic
			 Missile Defense ships, armed with Standard Missile–3 interceptors, to the
			 waters near the Korean Peninsula, and a Terminal High Altitude Area Defense
			 (THAAD) battery to Guam. It also deployed the Sea-Based X-band missile defense
			 radar into the Pacific Ocean to enhance United States missile defense
			 capabilities. On March 15, 2013, Secretary of Defense Hagel announced a series
			 of planned steps to enhance missile defense, including the deployment of a
			 second AN/TPY–2 missile defense radar in Japan to improve regional and homeland
			 defense against North Korean missiles. As part of their response to the
			 provocations of North Korea, South Korea deployed vessels equipped with Aegis
			 missile defense radars, and Japan deployed its Aegis Ballistic Missile Defense
			 ships, equipped with Standard Missile–3 interceptors.
							(5)Iran has the
			 largest inventory of regional ballistic missiles in the Middle East, with
			 hundreds of missiles that can reach as far as southeastern Europe and all of
			 the Middle East, including Israel. Iran is improving its existing missiles and
			 developing new and longer-range regional missiles.
							(6)In September
			 2009, President Barack Obama announced that he had accepted the unanimous
			 recommendation of the Secretary of Defense and the Joint Chiefs of Staff to
			 establish a European Phased Adaptive Approach (EPAA) to missile defense,
			 designed to protect deployed United States forces, allies, and partners in
			 Europe against the large and growing threat of ballistic missiles from
			 Iran.
							(7)In November 2010,
			 at the Lisbon Summit, the North Atlantic Treaty Organization (NATO) decided to
			 adopt the core mission of missile defense of its population, territory, and
			 forces. The North Atlantic Treaty Organization agreed to enhance its missile
			 defense command and control system, the Active Layered Theater Ballistic
			 Missile Defense, to provide a North Atlantic Treaty Organization command and
			 control capability. This is in addition to voluntary contributions of missile
			 defense capabilities from individual nations.
							(8)During 2011, the
			 United States successfully implemented Phase 1 of the European Phased Adaptive
			 Approach, including deployment of an AN/TPY–2 radar in Turkey, deployment of an
			 Aegis Ballistic Missile Defense ship in the eastern Mediterranean Sea with
			 Standard Missile–3 Block IA interceptors, and the establishment of a missile
			 defense command and control system in Germany.
							(9)Phase 2 of the
			 European Phased Adaptive Approach is planned for deployment around 2015, and is
			 planned to include the deployment of Standard Missile–3 Block IB interceptors
			 on Aegis Ballistic Missile Defense ships and at an Aegis Ashore site in
			 Romania.
							(10)Phase 3 of the
			 European Phased Adaptive Approach is planned for deployment around 2018, and is
			 planned to include the deployment of Standard Missile–3 Block IIA interceptors
			 on Aegis Ballistic Missile Defense ships and at an Aegis Ashore site in
			 Poland.
							(11)At the North
			 Atlantic Treaty Organization Summit in Chicago in May 2012, the North Atlantic
			 Treaty Organization announced it had achieved an interim
			 capability for the North Atlantic Treaty Organization missile defense
			 system, including initial capability of its Active Layered Theater Ballistic
			 Missile Defense system at a command and control facility in Germany.
							(12)The United
			 States has a robust program of missile defense cooperation with Israel,
			 including joint development of the Arrow Weapon System and the new Arrow–3
			 interceptor, designed to defend Israel against ballistic missiles from Iran.
			 These jointly developed missile defense systems are designed to be
			 interoperable with United States ballistic missile defenses, and these
			 interoperable systems are tested in large joint military exercises, such as
			 Austere Challenge in 2012. The United States has also deployed
			 an AN/TPY–2 radar in Israel to enhance missile defense against missiles from
			 Iran.
							(13)The United
			 States is working with the nations of the Gulf Cooperation Council on enhanced
			 national and regional missile defense capabilities against the growing missile
			 threat from Iran. As part of this effort, the United Arab Emirates plans to
			 purchase two Terminal High Altitude Area Defense batteries, as well as other
			 equipment. During 2012, the United States deployed an AN/TPY–2 radar in the
			 United States Central Command area of responsibility to enhance missile defense
			 capability of forward-deployed United States forces, allies, and partners
			 against missiles from Iran.
							(14)The United
			 States has a strong program of missile defense cooperation with Japan,
			 including the co-development of the Standard Missile–3 Block IIA interceptor
			 for the Aegis Ballistic Missile Defense system, intended to be deployed in
			 Phase 3 of the European Phased Adaptive Approach, the Japanese fleet of Aegis
			 Ballistic Missile Defense ships using Standard Missile–3 Block IA interceptors,
			 and the United States deployment of two AN/TPY–2 radars in Japan.
							(b)Sense of
			 congressIt is the sense of Congress that—
							(1)the threat from
			 regional ballistic missiles, particularly from North Korea and Iran, is serious
			 and growing, and puts at risk forward-deployed United States forces, allies,
			 and partners in the Asia-Pacific region, Europe, and the Middle East;
							(2)the Department of
			 Defense has an obligation to provide force protection of forward-deployed
			 United States forces and facilities from regional ballistic missile
			 attack;
							(3)the United States
			 has an obligation to meet its security commitments to its allies, including
			 ballistic missile defense commitments;
							(4)the Department of
			 Defense has a balanced program of investment and capabilities to provide for
			 both homeland defense and regional defense against ballistic missiles,
			 consistent with the Ballistic Missile Defense Review and with the prioritized
			 and integrated needs of the commanders of the combatant commands;
							(5)elements of
			 United States regional missile defenses enhance and enable the homeland defense
			 capabilities of the United States, including forward-deployed radars and
			 defense of critical forward-deployed missile defense systems;
							(6)the European
			 Phased Adaptive Approach to missile defense is an appropriate and prudent
			 response to the existing and growing ballistic missile threat from Iran to
			 forward-deployed United States forces, allies, and partners in Europe;
							(7)the Department of
			 Defense should, as a high priority, continue to develop, test, and plan to
			 deploy Phases 2 and 3 of the European Phased Adaptive Approach, including the
			 planned Aegis Ashore sites in Romania and Poland;
							(8)the Department of
			 Defense should also continue with its other phased and adaptive regional
			 missile defense efforts tailored to the Middle East and the Asia-Pacific
			 region;
							(9)European members
			 of the North Atlantic Treaty Organization are making valuable contributions to
			 missile defense in Europe, by hosting elements of United States missile defense
			 systems on their territories, through individual national contributions to
			 missile defense capability, and by collective funding and development of the
			 Active Layered Theater Ballistic Missile Defense system;
							(10)the actions
			 taken by the Department of Defense to improve its regional missile defense
			 posture in response to the provocative actions and threats of North Korea were
			 prudent and appropriate and demonstrated the flexible and adaptive nature of
			 its regional missile defense capabilities, which allows for surge deployments
			 to meet regional contingencies in a timely manner; and
							(11)Japan and South
			 Korea are making notable progress in enhancing their missile defense
			 capabilities, in partnership with the United States, to protect against
			 regional missiles from North Korea.
							(c)Report
							(1)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report on the status and progress of regional missile defense
			 programs and efforts.
							(2)ElementsThe
			 report required by paragraph (1) shall include the following:
								(A)A description of
			 the overall risk assessment from the most recent Global Ballistic Defense
			 Assessment of regional missile defense capabilities relative to meeting the
			 operational needs of the commanders of the geographic combatant commands,
			 including the need for force protection of United States forward-deployed
			 forces and capabilities and for defense of allies and partners.
								(B)An assessment
			 whether the currently planned European Phased Adaptive Approach and other
			 planned regional missile defense approaches and capabilities of the United
			 States meet the integrated priorities of the commanders of the geographic
			 combatant commands in an affordable and balanced manner.
								(C)A description of
			 the progress made in the development and testing of elements of systems
			 intended for deployment in Phases 2 and 3 of the European Phased Adaptive
			 Approach, including the Standard Missile–3 Block IB and IIA interceptors and
			 the Aegis Ashore system.
								(D)A description of
			 the manner in which elements of regional missile defense architectures, such as
			 forward-based X-band radars in Japan, Israel, Turkey, and the area of
			 responsibility of the United States Central Command, contribute to the
			 enhancement of the homeland defense of the United States.
								(E)A description of
			 the manner in which enhanced integration of offensive military capabilities and
			 defensive missile defense capabilities will fit into regional missile defense
			 planning and force structure assessments.
								(3)FormThe
			 report required by paragraph (1) shall be submitted in unclassified form, but
			 may include a classified annex.
							233.Missile
			 defense cooperation with Russia
						(a)FindingsCongress
			 makes the following findings:
							(1)For more than a
			 decade, the United States and Russia have discussed a variety of options for
			 cooperation on shared early warning and ballistic missile defense. For example,
			 on May 1, 2001, President George W. Bush spoke of a new cooperative
			 relationship with Russia and said it should be premised on
			 openness, mutual confidence and real opportunities for cooperation, including
			 the area of missile defense. It should allow us to share information so that
			 each nation can improve its early warning capability, and its capability to
			 defend its people and territory. And perhaps one day, we can even cooperate in
			 a joint defense.
							(2)Section 1231 of
			 the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as
			 enacted into law by Public Law 106–398; 1654A–329) authorized the Department of
			 Defense to establish in Russia a joint center for the exchange of data
			 from systems to provide early warning of launches of ballistic missiles and for
			 notification of launches of such missiles, also known as the Joint Data
			 Exchange Center (JDEC).
							(3)On March 31,
			 2008, Deputy Secretary of Defense Gordon England stated that we have
			 offered Russia a wide-ranging proposal to cooperate on missile
			 defense—everything from modeling and simulation, to data sharing, to joint
			 development of a regional missile defense architecture—all designed to defend
			 the United States, Europe, and Russia from the growing threat of Iranian
			 ballistic missiles. An extraordinary series of transparency measures have also
			 been offered to reassure Russia. Despite some Russian reluctance to sign up to
			 these cooperative missile defense activities, we continue to work toward this
			 goal.
							(4)The February 2010
			 report of the Ballistic Missile Defense Review established as one of its
			 central policy pillars that increased international missile defense cooperation
			 is in the national security interest of the United States and, with regard to
			 cooperation with Russia, the United States is pursuing a broad agenda
			 focused on shared early warning of missile launches, possible technical
			 cooperation, and even operational cooperation.
							(5)At the November
			 2010 Lisbon Summit, the North Atlantic Treaty Organization (NATO) decided to
			 develop a missile defense system to protect NATO European populations,
			 territory and forces and also to seek cooperation with Russia on
			 missile defense. In its Lisbon Summit Declaration, the North Atlantic Treaty
			 Organization reaffirmed its readiness to invite Russia to explore
			 jointly the potential for linking current and planned missile defense systems
			 at an appropriate time in mutually beneficial ways. The new NATO
			 Strategic Concept adopted at the Lisbon Summit stated that we will
			 actively seek cooperation on missile defense with Russia, that
			 NATO-Russia cooperation is of strategic importance, and that
			 the security of the North Atlantic Treaty Organization and Russia is
			 intertwined.
							(6)In a December 18,
			 2010, letter to the leadership of the Senate, President Obama wrote that the
			 North Atlantic Treaty Organization invited Russia to cooperate on
			 missile defense, which could lead to adding Russian capabilities to those
			 deployed by NATO to enhance our common security against common threats. The
			 Lisbon Summit thus demonstrated that the Alliance's missile defenses can be
			 strengthened by improving NATO-Russian relations. This comes even as we have
			 made clear that the system we intend to pursue with Russia will not be a joint
			 system, and it will not in any way limit United States' or NATO's missile
			 defense capabilities. Effective cooperation with Russia could enhance the
			 overall efficiency of our combined territorial missile defenses, and at the
			 same time provide Russia with greater security.
							(7)Section 221(a)(3)
			 of the Ike Skelton National Defense Authorization Act for Fiscal Year 2011
			 (Public Law 111–383; 124 Stat. 4167) states that it is the sense of Congress
			 to support the efforts of the United States Government and the North
			 Atlantic Treaty Organization to pursue cooperation with the Russian Federation
			 on ballistic missile defense relative to Iranian missile
			 threats.
							(8)In a speech in
			 Russia on March 21, 2011, Secretary of Defense Robert Gates cited the
			 NATO-Russian decision to cooperate on defense against ballistic missiles. We've
			 disagreed before, and Russia still has uncertainties about the European Phased
			 Adaptive Approach, a limited system that poses no challenges to the large
			 Russian nuclear arsenal. However, we've mutually committed to resolving these
			 difficulties in order to develop a roadmap toward truly effective
			 anti-ballistic missile collaboration. This collaboration may include exchanging
			 launch information, setting up a joint data fusion center, allowing greater
			 transparency with respect to our missile defense plans and exercises, and
			 conducting a joint analysis to determine areas of future
			 cooperation.
							(9)In testimony to
			 the Committee on Armed Services of the Senate on April 13, 2011, Deputy
			 Assistant Secretary of Defense for Nuclear and Missile Defense Policy Bradley
			 H. Roberts stated that the United States has been pursuing a Defense Technology
			 Cooperation Agreement with Russia since 2004, and that such an agreement is
			 necessary for the safeguarding of sensitive information in support of
			 cooperation on missile defense, and to provide the legal
			 framework for undertaking cooperative efforts.
							(10)In a March 2012
			 answer to a question from the Committee on Armed Services of the Senate on
			 missile defense cooperation with Russia, Acting Under Secretary of Defense for
			 Policy Jim Miller wrote that I support U.S.-Russian cooperation on
			 missile defenses first and foremost because it could improve the effectiveness
			 of U.S. and NATO missile defenses, thereby improving the protection of the
			 United States, our forces overseas, and our Allies. Missile defense cooperation
			 with Russia is in the security interests of the United States, NATO, and
			 Russia, first and foremost because it could strengthen capabilities across
			 Europe to intercept Iranian missiles. He also wrote that [t]he
			 United States has pursued missile defense cooperation with Russia with the
			 clear understanding that we would not accept constraints on missile defense,
			 and that we would undertake necessary qualitative and quantitative improvements
			 to meet U.S. Security needs.
							(11)In February
			 2012, an international group of independent experts known as the Euro-Atlantic
			 Security Initiative issued a report proposing missile defense cooperation
			 between the United States (with its North Atlantic Treaty Organization allies)
			 and Russia. The group, whose leaders included Stephen Hadley, the National
			 Security Advisor to President George W. Bush, proposed that the nations share
			 satellite and radar early warning data at joint cooperation centers in order to
			 improve their ability to detect, track, and defeat medium-range and
			 intermediate-range ballistic missiles from the Middle East.
							(12)In a letter
			 dated April 13, 2012, Robert Nabors, Assistant to the President and Director of
			 the Office of Legislative Affairs, wrote that it is Administration
			 policy that we will only provide information to Russia that will enhance the
			 effectiveness of our missile defenses. The Administration will not provide
			 Russia with sensitive information that would in any way compromise our national
			 security, including hit-to-kill technology and interceptor
			 telemetry.
							(13)The May 20,
			 2012, NATO Chicago Summit Declaration included the following statement:
			 Given our shared security interests with Russia, we remain committed to
			 cooperation on missile defense in the spirit of mutual trust and reciprocity,
			 such as the recent [NATO-Russia Council] Theatre Missile Defense Exercise.
			 Through ongoing efforts in the NATO-Russia Council, we seek to determine how
			 independent NATO and Russian missile defense systems can work together to
			 enhance European security. We look forward to establishing the proposed joint
			 NATO-Russia Missile Data Fusion Centre and the joint Planning Operations Centre
			 to cooperate on missile defense. We propose to develop a transparency regime
			 based upon a regular exchange of information about the current respective
			 missile defense capabilities of NATO and Russia.
							(14)The United
			 States currently has agreements and programs of cooperation on shared early
			 warning with eight nations in addition to the North Atlantic Treaty
			 Organization. The United States has developed procedures and mechanisms for
			 sharing early warning information with partner nations while ensuring the
			 protection of sensitive United States information.
							(15)Russia and the
			 United States each have ballistic missile launch early warning and detection
			 and tracking sensors that could contribute to and enhance each others' ability
			 to detect, track, and defend against ballistic missile threats from
			 Iran.
							(16)The Obama
			 Administration has provided regular briefings to Congress on its discussions
			 with Russia on possible missile defense cooperation.
							(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)it is in the
			 national security interest of the United States to pursue efforts at missile
			 defense cooperation with Russia that would enhance the security of the United
			 States, its North Atlantic Treaty Organization allies, and Russia, particularly
			 against missile threats from Iran;
							(2)the United States
			 should pursue ballistic missile defense cooperation with Russia on both a
			 bilateral basis and a multilateral basis with its North Atlantic Treaty
			 Organization allies, particularly through the NATO-Russia Council, when it is
			 in the national security interests of the United States to do so;
							(3)missile defense
			 cooperation with Russia should not in any way limit United States' or
			 NATO's missile defense capabilities, as acknowledged in the December
			 18, 2010, letter from President Obama to the leadership of the Senate, and
			 should be mutually beneficial and reciprocal in nature;
							(4)the United States
			 should not provide Russia with sensitive missile defense information that would
			 in any way compromise United States national security, including
			 hit-to-kill technology and interceptor telemetry;
							(5)the United States
			 should pursue missile defense cooperation with Russia in a manner that ensures
			 that—
								(A)United States
			 classified information is appropriately safeguarded and protected from
			 unauthorized disclosure;
								(B)prior to entering
			 into missile defense technology cooperation projects, the United States enters
			 into a Defense Technology Cooperation Agreement with Russia that establishes
			 the legal framework for a broad spectrum of potential cooperative defense
			 projects; and
								(C)such cooperation
			 does not limit the missile defense capabilities of the United States or its
			 North Atlantic Treaty Organization allies; and
								(6)the sovereignty
			 of the United States and its ability to unilaterally pursue its own missile
			 defense program shall be protected.
							(c)Limitation on
			 use of funds To provide Russian Federation access to certain missile defense
			 informationNo funds authorized to be appropriated or otherwise
			 made available for fiscal year 2014 for the Department of Defense may be used
			 to provide the Russian Federation with sensitive missile defense information
			 that would in any way compromise United States national security, including
			 hit-to-kill technology and telemetry data for missile defense
			 interceptors or target vehicles.
						234.Additional
			 missile defense radar for the protection of the United States homeland
						(a)In
			 generalThe Missile Defense Agency shall deploy an X-band radar,
			 or other comparable sensor, at a location optimized to support the defense of
			 the United States homeland against long-range ballistic missile threats.
						(b)FundingOf
			 the amount authorized to be appropriated by section 201 for fiscal year 2014
			 for the Department of Defense for research, development, test, and evaluation,
			 Defense-wide, for the Missile Defense Agency for BMD Sensors (PE 63884C) as
			 specified in the funding table in section 4201, $30,000,000 is available for
			 initial costs toward deployment of the radar required by subsection (a).
						235.Evaluation of
			 options for future ballistic missile defense sensor architectures
						(a)Evaluation
			 required
							(1)In
			 generalThe Secretary of Defense shall conduct an evaluation of
			 options and alternatives for future sensor architectures for ballistic missile
			 defense in order to enhance United States ballistic missile defense
			 capabilities.
							(2)Scope of
			 evaluationIn conducting the evaluation, the Secretary shall
			 consider a wide range of options for a future sensor architecture for ballistic
			 missile defense, including options for future development, integration,
			 exploitation, and deployment of sensor systems and assets.
							(3)ObjectiveThe
			 objective of the evaluation shall be to identify one or more future sensor
			 architectures for ballistic missile defense that will result in an improvement
			 of the performance of the Ballistic Missile Defense System in a cost-effective,
			 operationally effective, timely, and affordable manner.
							(b)Elements To be
			 evaluatedThe evaluation required by subsection (a) shall include
			 a consideration of the following:
							(1)Sensor
			 typesThe types of sensors as follows:
								(A)Radar.
								(B)Infrared.
								(C)Optical and
			 electro-optical.
								(D)Directed
			 energy.
								(2)Sensor
			 modesDeployment modes of sensors as follows:
								(A)Ground-based
			 sensors.
								(B)Sea-based
			 sensors.
								(C)Airborne
			 sensors.
								(D)Space-based
			 sensors.
								(3)Sensor
			 functionsMissile defense-related sensor functions as
			 follows:
								(A)Detection.
								(B)Tracking.
								(C)Characterization.
								(D)Classification.
								(E)Discrimination.
								(F)Debris
			 mitigation.
								(G)Kill
			 assessment.
								(4)Sensor
			 architecture capabilitiesMaximization or improvement of
			 sensor-related capabilities as follows:
								(A)Handling of
			 increasing raid sizes.
								(B)Precision
			 tracking of threat missiles.
								(C)Providing
			 fire-control quality tracks of evolving threat missiles.
								(D)Enabling
			 launch-on-remote and engage-on-remote capabilities.
								(E)Discriminating
			 lethal objects (warheads) from other objects.
								(F)Effectively
			 assessing the results of engagements.
								(G)Enabling enhanced
			 shot doctrine.
								(c)Report
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit to the congressional defense committees
			 a report setting forth the results of the evaluation required by subsection
			 (a). The report shall include such findings, conclusions, and recommendations
			 on future sensor architectures for ballistic missile defense as the Secretary
			 considers appropriate in light of the evaluation.
							(2)FormThe
			 report shall be submitted in unclassified form, but may include a classified
			 annex.
							236.Prohibition on
			 the use of funds for the MEADS programNone of the funds authorized to be
			 appropriated by this Act or otherwise made available for fiscal year 2014 for
			 the Department of Defense may be obligated or expended for the medium extended
			 air defense system.
					DReports and Other
			 Matters
					251.Annual
			 Comptroller General of the United States report on the acquisition program for
			 the VXX Presidential Helicopter
						(a)Annual GAO
			 reviewThe Comptroller General of the United States shall conduct
			 on an annual basis a review of the acquisition program for the VXX Presidential
			 Helicopter aircraft.
						(b)Annual
			 reports
							(1)In
			 generalNot later than March 1 each year, the Comptroller General
			 shall submit to the congressional defense committees a report on the review of
			 the acquisition program for the VXX Presidential Helicopter aircraft conducted
			 under subsection (a) during the preceding year.
							(2)ElementsEach
			 report under paragraph (1) shall include such matters as the Comptroller
			 General considers appropriate to fully inform the congressional defense
			 committees of the stage of the acquisition process for the VXX Presidential
			 Helicopter aircraft covered by the review described in such report. Such
			 matters may include the following:
								(A)The extent to
			 which the acquisition program for the VXX Presidential Helicopter aircraft is
			 meeting cost, schedule, and performance goals.
								(B)The progress and
			 results of developmental testing.
								(C)An assessment of
			 the acquisition strategy for the program, including whether the strategy is
			 consistent with acquisition management best practices identified by the
			 Comptroller General for purposes of the program.
								(c)SunsetThe
			 requirements in this section shall cease upon the earlier of—
							(1)the date on which
			 the Navy awards a contract for full rate production for the VXX Presidential
			 Helicopter aircraft; or
							(2)the date on which
			 the acquisition program for the VXX Presidential Helicopter aircraft is
			 terminated.
							IIIOperation and
			 Maintenance
				AAuthorization of
			 appropriations
					301.Operation and
			 maintenance fundingFunds are
			 hereby authorized to be appropriated for fiscal year 2014 for the use of the
			 Armed Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, as
			 specified in the funding table in section 4301.
					BLogistics and
			 sustainment
					311.Sustainment of
			 critical manufacturing capabilities within Army arsenals
						(a)Review
							(1)Manufacturing
			 requirementsThe Secretary of Defense, in consultation with the
			 military services and defense agencies, shall review current and expected
			 manufacturing requirements across the military services and defense agencies to
			 identify critical manufacturing competencies and supplies, components, end
			 items, parts, assemblies, and sub-assemblies for which there is no or limited
			 domestic commercial source and which are appropriate for manufacturing within
			 an arsenal owned by the United States in order to support critical
			 manufacturing capabilities.
							(2)Mechanisms for
			 determining manufacturing capabilitiesThe Secretary shall review
			 mechanisms within the Department for ensuring that appropriate consideration is
			 given to the unique manufacturing capabilities of arsenals owned by the United
			 States to fulfill manufacturing requirements of the Department of Defense for
			 which there is no or limited domestic commercial capability.
							(b)Report
			 requiredNot later than 180 days after the date of enactment of
			 this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report including the results of the reviews conducted under
			 subsection (a) and a description of actions planned to support critical
			 manufacturing capabilities within arsenals owned by the United States.
						312.Strategic
			 policy for prepositioned materiel and equipment
						(a)Modifications
			 to strategic policySection 2229(a) of title 10, United States
			 Code, is amended to read as follows:
							
								(a)Policy
				required
									(1)In
				generalThe Secretary of Defense shall maintain a strategic
				policy on the programs of the Department of Defense for prepositioned materiel
				and equipment. Such policy shall take into account national security threats,
				strategic mobility, service requirements, and the requirements of the combatant
				commands, and shall address how the Department's prepositioning programs, both
				ground and afloat, align with national defense strategies and departmental
				priorities.
									(2)ElementsThe
				strategic policy required under paragraph (1) shall include the following
				elements:
										(A)Overarching
				strategic guidance concerning planning and resource priorities that link the
				Department of Defense's current and future needs for prepositioned stocks, such
				as desired responsiveness, to evolving national defense objectives.
										(B)A description of
				the Department's vision for prepositioning programs and the desired end
				state.
										(C)Specific interim
				goals demonstrating how the vision and end state will be achieved.
										(D)A description of
				the strategic environment, requirements for, and challenges associated with
				prepositioning.
										(E)Metrics for how
				the Department will evaluate the extent to which prepositioned assets are
				achieving defense objectives.
										(F)A framework for
				joint departmental oversight that reviews and synchronizes the military
				services’ prepositioning strategies to minimize potentially duplicative efforts
				and maximize efficiencies in prepositioned materiel and equipment across the
				Department of Defense.
										(3)Joint
				oversightThe Secretary of Defense shall establish joint
				oversight of the military services’ prepositioning efforts to maximize
				efficiencies across the Department of
				Defense.
									.
						(b)Implementation
			 plan
							(1)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a plan for implementation of the prepositioning strategic policy
			 required under section 2229(a) of title 10, United States Code, as amended by
			 subsection (a).
							(2)ElementsThe
			 implementation plan required under paragraph (1) shall include the following
			 elements:
								(A)Detailed guidance
			 for how the Department of Defense will achieve the vision, end state, and goals
			 outlined in the strategic policy.
								(B)A comprehensive
			 list of the Department's prepositioned material and equipment programs.
								(C)A detailed
			 description of how the plan will be implemented.
								(D)A schedule with
			 milestones for the implementation of the plan.
								(E)An assignment of
			 roles and responsibilities for the implementation of the plan.
								(F)A description of
			 the resources required to implement the plan.
								(G)A description of
			 how the plan will be reviewed and assessed to monitor progress.
								(c)Comptroller
			 General reportNot later than 180 days after the date of the
			 enactment of this Act, and annually thereafter, the Comptroller General of the
			 United States shall review the implementation plan submitted under subsection
			 (b) and the prepositioning strategic policy required under section 2229(a) of
			 title 10, United States Code, as amended by subsection (a), and submit to the
			 congressional defense committees a report describing the findings of such
			 review and including any additional information relating to the propositioning
			 strategic policy and plan that the Comptroller General determines
			 appropriate.
						313.Extension and
			 modification of authority for airlift transportation at Department of Defense
			 rates for non-Department of Defense Federal cargoesSection 2642(a) of title 10, United States
			 Code, is amended—
						(1)in the matter
			 preceding paragraph (1), by striking airlift and inserting
			 transportation; and
						(2)in paragraph
			 (3)—
							(A)by striking
			 October 28, 2014 and inserting September 30,
			 2019;
							(B)by striking
			 airlift both places it appears and inserting
			 transportation;
							(C)by inserting
			 , and for military transportation services provided in support of
			 foreign military sales, after Department of Defense;
			 and
							(D)by striking
			 air industry and inserting transportation
			 industry.
							CReadiness
					321.Modification
			 of authorities on prioritization of funds for equipment readiness and strategic
			 capability
						(a)Inclusion of
			 Marine Corps in requirementsSection 323 of the John Warner
			 National Defense Authorization Act for Fiscal Year 2007 (10 U.S.C. 229 note) is
			 amended—
							(1)in subsection
			 (a), by striking paragraph (2) and inserting the following new paragraph
			 (2):
								
									(2)the Secretary of
				the Army to meet the requirements of the Army, and the Secretary of the Navy to
				meet the requirements of the Marine Corps, for that fiscal year, in addition to
				the requirements under paragraph (1), for the reconstitution of equipment and
				materiel in prepositioned stocks in accordance with requirements under the
				policy or strategy implemented under the guidelines in section 2229 of title
				10, United States Code.
									;
				and
							(2)in subsection
			 (b)(2), by striking subparagraph (B) and inserting the following new
			 subparagraph (B):
								
									(B)the Army and the
				Marine Corps for the reconstitution of equipment and materiel in prepositioned
				stocks.
									.
							(b)Repeal of
			 requirement for annual Army report and GAO reviewSuch section is
			 further amended by striking subsections (c) through (f) and inserting the
			 following new subsection (c):
							
								(c)Contingency
				operation definedIn this section, the term contingency
				operation has the meaning given that term in section 101(a)(13) of title
				10, United States
				Code.
								.
						322.Strategic
			 policy for the retrograde, reconstitution, and replacement of operating forces
			 used to support overseas contingency operations
						(a)Establishment
			 of policy
							(1)In
			 generalThe Secretary of Defense shall establish a policy setting
			 forth the programs and priorities of the Department of Defense for the
			 retrograde, reconstitution, and replacement of units and materiel used to
			 support overseas contingency operations. The policy shall take into account
			 national security threats, the requirements of the combatant commands, the
			 current readiness of the operating forces of the military departments, and risk
			 associated with strategic depth and the time necessary to reestablish required
			 personnel, equipment, and training readiness in such operating forces.
							(2)ElementsThe
			 policy required under paragraph (1) shall include the following
			 elements:
								(A)Establishment and
			 assignment of responsibilities and authorities within the Department for
			 oversight and execution of the planning, organization, and management of the
			 programs to reestablish the readiness of redeployed operating forces.
								(B)Guidance
			 concerning priorities, goals, objectives, timelines, and resources to
			 reestablish the readiness of redeployed operating forces in support of national
			 defense objectives and combatant command requirements.
								(C)Oversight
			 reporting requirements and metrics for the evaluation of Department of Defense
			 and military department progress on restoring the readiness of redeployed
			 operating forces in accordance with the policy required under paragraph
			 (1).
								(D)A framework for
			 joint departmental reviews of military services’ annual budgets proposed for
			 retrograde, reconstitution, or replacement activities, including an assessment
			 of the strategic and operational risk assumed by the proposed levels of
			 investment across the Department of Defense.
								(b)Implementation
			 plan
							(1)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a plan for implementation of the policy required under this
			 section.
							(2)ElementsThe
			 implementation plan required under paragraph (1) shall include the following
			 elements:
								(A)The assignment of
			 responsibilities and authorities for oversight and execution of the planning,
			 organization, and management of the programs to reestablish the readiness of
			 redeployed operating forces.
								(B)Establishment of
			 priorities, goals, objectives, timelines, and resources to reestablish the
			 readiness of redeployed operating forces in support of national defense
			 objectives and combatant command requirements.
								(C)A description of
			 how the plan will be implemented, including a schedule with milestones to meet
			 the goals of the plan.
								(D)An estimate of
			 the resources by military service and by year required to implement the plan,
			 including an assessment of the risks assumed in the plan.
								(3)UpdatesNot
			 later than one year after submitting the plan required under paragraph (1), and
			 annually thereafter for two years, the Secretary of Defense shall submit to the
			 congressional defense committees an update on progress toward meeting the goals
			 of the plan.
							(c)Comptroller
			 general reportNot later than 180 days after the date of the
			 enactment of this Act, and annually thereafter for three years, the Comptroller
			 General of the United States shall review the implementation plan submitted
			 under subsection (b) and the policy required by subsection (a), and submit to
			 the congressional defense committees a report describing the findings of such
			 review and progress made toward meeting the goals of the plan and including any
			 additional information relating to the policy and plan that the Comptroller
			 General determines appropriate.
						DReports
					331.Strategy for
			 improving asset visibility and in-transit visibility
						(a)Strategy and
			 implementation plans
							(1)In
			 generalNot later than 60
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the congressional defense committees a comprehensive strategy
			 for improving asset visibility tracking and in-transit visibility across the
			 Department of Defense, together with the plans of the military departments for
			 implementing the strategy.
							(2)ElementsThe
			 strategy and implementation plans required under paragraph (1) shall include
			 the following elements:
								(A)A comprehensive
			 statement that summarizes the main purpose of the strategy.
								(B)A description of
			 the issues to be addressed by the strategy, the scope of the strategy, and the
			 process by which it was developed.
								(C)The overarching
			 goals and objectives that address the overall results desired from
			 implementation of the strategy.
								(D)A description of
			 steps to achieve those results, as well as milestones and performance measures
			 to gauge results.
								(E)An estimate of
			 the costs associated with executing the plan, and the sources and types of
			 resources and investments, including skills, technology, human capital,
			 information, and other resources, required to meet the goals and
			 objectives.
								(F)A description of
			 roles and responsibilities for managing and overseeing the implementation of
			 the strategy and the establishment of mechanisms for multiple stakeholders to
			 coordinate their efforts throughout implementation and make necessary
			 adjustments to the strategy based on performance.
								(G)A description of
			 a description of key factors external to the Department of Defense and beyond
			 its control that could significantly affect the achievement of the long-term
			 goals contained in the strategy.
								(b)Comptroller
			 general reportNot later than one year after the strategy is
			 submitted under subsection (a), the Comptroller General shall submit to the
			 congressional defense committees a report setting forth an assessment of the
			 extent to which the strategy and its accompanying implementation plans—
							(1)include the
			 elements set forth under subsection (a)(2);
							(2)align to achieve
			 the overarching asset visibility and in-transit visibility goals and objectives
			 of the Department of Defense; and
							(3)have been
			 implemented.
							332.Changes to
			 quarterly reports on personnel and unit readinessSection 482 of title 10, United States Code,
			 is amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 The report for a quarter and inserting Each
			 report; and
							(B)by striking
			 (e), and (f) and inserting (f), and (g), and the reports
			 for the second and fourth quarters of a calendar year shall also contain the
			 information required by subsection (e);
							(2)in subsection
			 (d)—
							(A)in paragraph
			 (1)—
								(i)in
			 subparagraph (A), by striking , including the extent and all
			 that follows through the period at the end and inserting the following:
			 , including an assessment of the manning of units (authorized versus
			 assigned numbers of personnel) for units not scheduled for deployment and the
			 timing of the arrival of personnel into units preparing for
			 deployments.; and
								(ii)in
			 subparagraph (B), by inserting unit before personnel
			 strength;
								(B)by amending
			 paragraph (2) to read as follows:
								
									(2)Personnel
				turbulence
										(A)Recruit
				quality.
										(B)Personnel
				assigned to a unit but not trained for the level of assigned responsibility or
				mission.
										(C)Fitness for
				deployment.
										(D)Recruiting and
				retention
				status.
										;
							(C)by striking
			 paragraph (3) and redesignating paragraph (4) as paragraph (3); and
							(D)in paragraph (3),
			 as redesignated by subparagraph (C), by striking Training
			 commitments and inserting Mission rehearsals;
							(3)by redesignating
			 subsections (e), (f), and (g) as subsections (f), (g), and (h),
			 respectively;
						(4)by inserting
			 after subsection (d)(3), as redesignated by paragraph (1)(C), the following new
			 subsection:
							
								(e)Logistics
				indicatorsThe reports for the second and fourth quarters of a
				calendar year shall also include information regarding the active components of
				the armed forces (and an evaluation of such information) with respect to each
				of the following logistics indicators:
								;
				and
						(5)in subsection
			 (e), as designated by paragraph (4)—
							(A)by redesignating
			 paragraphs (5), (6), and (7) as paragraphs (1), (2), and (3),
			 respectively;
							(B)in paragraph (1),
			 as redesignated by subparagraph (A), by striking subparagraph (E); and
							(C)in paragraph (2),
			 as so redesignated—
								(i)in
			 subparagraph (A), by striking Maintenance and inserting
			 Depot maintenance; and
								(ii)by
			 inserting after subparagraph (A) the following new subparagraph:
									
										(B)Equipment not
				available due to a lack of supplies or
				parts.
										.
								333.Revision to
			 requirement for annual submission of information regarding information
			 technology capital assetsSection 351(a)(1) of the Bob Stump National
			 Defense Authorization Act for Fiscal Year 2003 (Public Law 107–314; 10 U.S.C.
			 221 note) is amended by striking in excess of $30,000,000 and
			 all that follows through the period at the end and inserting (as
			 computed in fiscal year 2000 constant dollars) in excess of $32,000,000 or an
			 estimated total cost for the future-years defense program for which the budget
			 is submitted (as computed in fiscal year 2000 constant dollars) in excess of
			 $378,000,000, for all expenditures, for all increments, regardless of the
			 appropriation and fund source, directly related to the assets definition,
			 design, development, deployment, sustainment, and disposal..
					334.Modification
			 of annual corrosion control and prevention reporting requirementsSection 903(b)(5) of the Duncan Hunter
			 National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10
			 U.S.C. 2228 note) is amended—
						(1)by inserting
			 (A) after (5); and
						(2)by adding at the
			 end the following new subparagraph:
							
								(B)The report required under
				subparagraph (A) shall—
									(i)provide a clear linkage between the
				corrosion control and prevention program of the military department and the
				overarching goals and objectives of the long-term corrosion control and
				prevention strategy developed and implemented by the Secretary of Defense under
				section 2228(d) of title 10, United States Code; and
									(ii)include performance measures to
				ensure that the corrosion control and prevention program is achieving the goals
				and objectives described in clause
				(i).
									.
						ELimitations and
			 extension of authority
					341.Limitation on
			 funding for United States Special Operations Command National Capital
			 Region
						(a)LimitationNone
			 of the funds authorized to be appropriated by this Act or otherwise made
			 available for fiscal year 2014 for the Department of Defense may be obligated
			 or expended for the United States Special Operations Command National Capital
			 Region (USSOCOM–NCR) until 30 days after the Secretary of Defense submits to
			 the congressional defense committees a report on the USSOCOM–NCR.
						(b)Report
			 elementsThe report required under subsection (a) shall include
			 the following elements:
							(1)A description of
			 the purpose of the USSOCOM-NCR.
							(2)A description of
			 the activities to be performed by the USSOCOM–NCR.
							(3)An explanation of
			 the impact of the USSOCOM-NCR on existing activities at United States Special
			 Operations Command headquarters.
							(4)A detailed, by
			 fiscal year, breakout of the staffing and other costs associated with the
			 USSOCOM-NCR over the future years defense program.
							(5)A description of
			 the relationship between the USSOCOM-NCR and the Office of the Assistant
			 Secretary of Defense for Special Operations and Low-Intensity Conflict.
							(6)A description of
			 the role of the Assistant Secretary of Defense for Special Operations and
			 Low-Intensity Conflict in providing oversight of USSOCOM-NCR activities.
							(7)Any other matters
			 the Secretary determines appropriate.
							342.Limitation on
			 funding for Regional Special Operations Coordination Centers
						(a)LimitationNone
			 of the funds authorized to be appropriated for fiscal year 2014 for operation
			 and maintenance, Defense-wide, may be obligated or expended for the
			 establishment of Regional Special Operations Coordination Centers
			 (RSCCs).
						(b)Report
			 required
							(1)In
			 generalNot later than September 30, 2013, the Assistant
			 Secretary of Defense for Special Operations and Low-Intensity Conflict, in
			 coordination with the Commander of the United States Special Operations
			 Command, shall submit to the congressional defense committees a report on the
			 establishment of RSCCs.
							(2)ElementsThe
			 report required under paragraph (1) shall outline, at a minimum—
								(A)the requirement
			 and justification for the establishment of RSCCs;
								(B)the number and
			 locations of planned RSCCs;
								(C)the projected
			 cost to establish and maintain the proposed RSCCs in future years;
								(D)the relevance to
			 and coordination with other multilateral engagement activities and academic
			 institutes supported by the geographic combatant commanders and the Department
			 of State; and
								(E)any legislative
			 authorities that may be needed to establish RSCCs.
								343.Limitation on
			 availability of funds for Trans Regional Web Initiative (TRWI)None of the funds authorized to be
			 appropriated for fiscal year 2014 by section 301 for operation and maintenance,
			 Defense-wide, may be obligated or expended to continue the Trans Regional Web
			 Initiative (TRWI).
					FOther
			 matters
					351.Revised policy
			 on ground combat and camouflage utility uniforms
						(a)Establishment
			 of policyIt is the policy of the United States that the
			 Secretary of Defense shall take steps to reduce the separate development and
			 fielding of service-specific combat and camouflage utility uniforms, in order
			 to collectively adopt and field the same combat and camouflage utility uniforms
			 for use by all members of the Armed Forces to the maximum extent
			 practicable.
						(b)ProhibitionExcept
			 as provided in subsection (c), each military service shall be prohibited from
			 adopting after the date of the enactment of this Act new designs for combat and
			 camouflage utility uniforms, including uniforms reflecting changes to the
			 fabric and camouflage patterns used in current combat and camouflage utility
			 uniforms, unless—
							(1)the combat or
			 camouflage utility uniform will be adopted by all military services;
							(2)the military
			 service adopts a uniform currently in use by another military service;
			 or
							(3)the Secretary of
			 Defense grants an exception, based on unique circumstances or
			 requirements.
							(c)ExceptionNothing
			 in subsection (b) shall be construed as prohibiting the development of combat
			 and camouflage utility uniforms for use by personnel assigned to or operating
			 in support of the unified combatant command for special operations forces
			 described in section 167 of title 10, United States Code.
						(d)Limitation on
			 restrictionsNo military service may prevent another military
			 service from authorizing the use of any combat or camouflage utility
			 uniform.
						(e)Guidance
			 required
							(1)In
			 generalNot later than 60 days after the date of enactment of
			 this Act, the Secretary of Defense shall issue guidance to implement this
			 section.
							(2)ContentAt
			 a minimum, the guidance required by paragraph (1) shall—
								(A)require the
			 secretaries of the military departments, in cooperation with the commanders of
			 the combatant commands, including the unified combatant command for special
			 operations forces, to collaborate on the development of joint criteria for the
			 design, development, fielding, and characteristics of combat and camouflage
			 utility uniforms;
								(B)require the
			 secretaries of the military departments to ensure that new combat and
			 camouflage utility uniforms meet the geographic and operational requirements of
			 the commanders of the combatant commands; and
								(C)require the
			 secretaries of the military departments to ensure that all new combat and
			 camouflage utility uniforms achieve interoperability with all components of
			 individual war fighter systems, including body armor, organizational clothing
			 and individual equipment, and other individual protective systems.
								(f)Repeal of
			 policySection 352 of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84, 123 Stat. 2262; 10 U.S.C. 771 note prec.)
			 is repealed.
						352.Authorization
			 to institute a centralized, automated mail redirection system to improve the
			 delivery of absentee ballots to military personnel serving outside the United
			 StatesThe Secretary of
			 Defense may immediately transfer up to $4,500,000 from amounts appropriated or
			 otherwise made available for operation and maintenance for Defense-wide
			 activities to the Postal Service Fund for purposes of implementing the
			 modernization of the United States Postal Services's mail delivery system to
			 improve the delivery of absentee ballots to military personnel serving outside
			 the United States.
					AActive
			 Forces
					401.End strengths
			 for active forcesThe Armed
			 Forces are authorized strengths for active duty personnel as of September 30,
			 2014, as follows:
						(1)The Army,
			 520,000.
						(2)The Navy,
			 323,600.
						(3)The Marine Corps,
			 190,200.
						(4)The Air Force,
			 327,600.
						BReserve
			 Forces
					411.End strengths
			 for Selected Reserve
						(a)In
			 generalThe Armed Forces are authorized strengths for Selected
			 Reserve personnel of the reserve components as of September 30, 2014, as
			 follows:
							(1)The Army National
			 Guard of the United States, 354,200.
							(2)The Army Reserve,
			 205,000.
							(3)The Navy Reserve,
			 59,100.
							(4)The Marine Corps
			 Reserve, 39,600.
							(5)The Air National
			 Guard of the United States, 105,400.
							(6)The Air Force
			 Reserve, 70,400.
							(7)The Coast Guard
			 Reserve, 9,000.
							(b)End strength
			 reductionsThe end strengths prescribed by subsection (a) for the
			 Selected Reserve of any reserve component shall be proportionately reduced
			 by—
							(1)the total
			 authorized strength of units organized to serve as units of the Selected
			 Reserve of such component which are on active duty (other than for training) at
			 the end of the fiscal year; and
							(2)the total number
			 of individual members not in units organized to serve as units of the Selected
			 Reserve of such component who are on active duty (other than for training or
			 for unsatisfactory participation in training) without their consent at the end
			 of the fiscal year.
							(c)End strength
			 increasesWhenever units or individual members of the Selected
			 Reserve of any reserve component are released from active duty during any
			 fiscal year, the end strength prescribed for such fiscal year for the Selected
			 Reserve of such reserve component shall be increased proportionately by the
			 total authorized strengths of such units and by the total number of such
			 individual members.
						412.End strengths
			 for Reserves on active duty in support of the reservesWithin the end strengths prescribed in
			 section 411(a), the reserve components of the Armed Forces are authorized, as
			 of September 30, 2014, the following number of Reserves to be serving on
			 full-time active duty or full-time duty, in the case of members of the National
			 Guard, for the purpose of organizing, administering, recruiting, instructing,
			 or training the reserve components:
						(1)The Army National
			 Guard of the United States, 32,060.
						(2)The Army Reserve,
			 16,261.
						(3)The Navy Reserve,
			 10,159.
						(4)The Marine Corps
			 Reserve, 2,261.
						(5)The Air National
			 Guard of the United States, 14,734.
						(6)The Air Force
			 Reserve, 2,911.
						413.End strengths
			 for military technicians (dual status)The minimum number of military technicians
			 (dual status) as of the last day of fiscal year 2014 for the reserve components
			 of the Army and the Air Force (notwithstanding section 129 of title 10, United
			 States Code) shall be the following:
						(1)For the Army
			 National Guard of the United States, 27,210.
						(2)For the Army
			 Reserve, 8,395.
						(3)For the Air
			 National Guard of the United States, 21,875.
						(4)For the Air Force
			 Reserve, 10,429.
						414.Fiscal year
			 2014 limitation on number of non-dual status technicians
						(a)Limitations
							(1)National
			 GuardWithin the limitation provided in section 10217(c)(2) of
			 title 10, United States Code, the number of non-dual status technicians
			 employed by the National Guard as of September 30, 2014, may not exceed the
			 following:
								(A)For the Army
			 National Guard of the United States, 1,600.
								(B)For the Air
			 National Guard of the United States, 350.
								(2)Army
			 ReserveThe number of non-dual status technicians employed by the
			 Army Reserve as of September 30, 2014, may not exceed 595.
							(3)Air Force
			 ReserveThe number of non-dual status technicians employed by the
			 Air Force Reserve as of September 30, 2014, may not exceed 90.
							(b)Non-dual status
			 technicians definedIn this section, the term non-dual
			 status technician has the meaning given that term in section 10217(a) of
			 title 10, United States Code.
						415.Maximum number
			 of reserve personnel authorized to be on active duty for operational
			 supportDuring fiscal year
			 2014, the maximum number of members of the reserve components of the Armed
			 Forces who may be serving at any time on full-time operational support duty
			 under section 115(b) of title 10, United States Code, is the following:
						(1)The Army National
			 Guard of the United States, 17,000.
						(2)The Army Reserve,
			 13,000.
						(3)The Navy Reserve,
			 6,200.
						(4)The Marine Corps
			 Reserve, 3,000.
						(5)The Air National
			 Guard of the United States, 16,000.
						(6)The Air Force
			 Reserve, 14,000.
						CAuthorization of
			 Appropriations
					421.Military
			 personnel
						(a)Authorization
			 of appropriationsFunds are hereby authorized to be appropriated
			 for fiscal year 2014 for the use of the Armed Forces and other activities and
			 agencies of the Department of Defense for expenses, not otherwise provided for,
			 for military personnel, as specified in the funding table in section
			 4401.
						(b)Construction of
			 authorizationThe authorization of appropriations in subsection
			 (a) supersedes any other authorization of appropriations (definite or
			 indefinite) for such purpose for fiscal year 2014.
						VMilitary
			 Personnel Policy
				AOfficer Personnel
			 Policy Generally
					501.Service credit
			 for cyberspace experience or advanced education upon original appointment as a
			 commissioned officerSection
			 533 of title 10, United States Code, is amended—
						(1)in subsections
			 (a)(2) and (c), by inserting or (g) after subsection
			 (b); and
						(2)by adding at the
			 end the following new subsection:
							
								(g)(1)Under regulations
				prescribed by the Secretary of Defense, if the Secretary of a military
				department determines that the number of commissioned officers with
				cyberspace-related experience or advanced education serving on active duty in
				an armed force under the jurisdiction of such Secretary is critically below the
				number needed, such Secretary may credit any person receiving an original
				appointment with a period of constructive service for the following:
										(A)Special experience or training in a
				particular cyberspace-related field if such experience or training is directly
				related to the operational needs of the armed force concerned.
										(B)Any period of advanced education in a
				cyberspace-related field beyond the baccalaureate degree level if such advanced
				education is directly related to the operational needs of the armed force
				concerned.
										(2)Constructive service credited an
				officer under this subsection shall not exceed one year for each year of
				special experience, training, or advanced education, and not more than three
				years total constructive service may be credited.
									(3)Constructive service credited an
				officer under this subsection is in addition to any service credited that
				officer under subsection (a) and shall be credited at the time of the original
				appointment of the officer.
									(4)The authority to award constructive
				service credit under this subsection expires on December 31,
				2018.
									.
						BReserve Component
			 Management
					506.Information to
			 be provided to boards considering officers for selective early removal from the
			 reserve active-status listSection 14704(a) of title 10, United States
			 Code, is amended—
						(1)by inserting
			 (1) after Active-Status List.—
						(2)by striking
			 all;
						(3)by striking
			 , in the number specified by the Secretary by each grade and competitive
			 category; and
						(4)by adding at the
			 end the following new paragraphs:
							
								(2)The Secretary of the military
				department concerned shall specify the number of officers described in
				paragraph (1) that a selection board convened under section 14101(b) of this
				title may recommend for removal from the reserve active-status list.
								(3)When the Secretary of the military
				department concerned submits a list of officers to a selection board convened
				under section 14101(b) of this title to consider officers for selection for
				removal from the reserve active-status list under this section, such list
				(except as provided in paragraph (4)) shall include each officer on the reserve
				active-status list in the same grade and competitive category whose position on
				the reserve active-status list is between that of the most junior officer in
				that grade and competitive category whose name is submitted to the board and
				that of the most senior officer in that grade and competitive category whose
				name is submitted to the board.
								(4)A list under paragraph (3) may not
				include an officer in that grade and competitive category who has been approved
				for voluntary retirement or who is to be involuntary retired under any
				provision of law during the fiscal year in which the selection board is
				convened or during the following fiscal
				year.
								.
						507.Removal of
			 restrictions on the transfer of officers between the active and inactive
			 National Guard
						(a)Army National
			 GuardDuring the period
			 ending on December 31, 2016, under regulations prescribed by the Secretary of
			 the Army:
							(1)An officer of the
			 Army National Guard who fills a vacancy in a federally recognized unit of the
			 Army National Guard may be transferred from the active Army National Guard to
			 the inactive Army National Guard.
							(2)An officer of the
			 Army National Guard transferred to the inactive Army National Guard pursuant to
			 paragraph (1) may be transferred from the inactive Army National Guard to the
			 active Army National Guard to fill a vacancy in a federally recognized
			 unit.
							(b)Air National
			 GuardDuring the period ending on December 31, 2016, under
			 regulations prescribed by the Secretary of the Air Force:
							(1)An officer of the
			 Air National Guard who fills a vacancy in a federally recognized unit of the
			 Air National Guard may be transferred from the active Air National Guard to the
			 inactive Air National Guard.
							(2)An officer of the
			 Air National Guard transferred to the inactive Air National Guard pursuant to
			 paragraph (1) may be transferred from the inactive Air National Guard to the
			 active Air National Guard to fill a vacancy in a federally recognized
			 unit.
							508.Limitation on
			 certain cancellations of deployment of reserve component units within 180 days
			 of scheduled date of deployment
						(a)LimitationThe
			 deployment of a unit of a reserve component of the Armed Forces described in
			 subsection (b) may not be cancelled during the 180-day period ending on the
			 date on which the unit is otherwise scheduled for deployment without the
			 approval, in writing, of the Secretary of Defense.
						(b)Covered
			 deploymentsA deployment of a unit of a reserve component
			 described in this subsection is a deployment whose cancellation as described in
			 subsection (a) is due to the deployment of a unit of a regular component of the
			 Armed Forces to carry out the mission for which the unit of the reserve
			 component was otherwise to be deployed.
						(c)Nondelegation
			 of approvalThe Secretary may not delegate the approval of
			 cancellations of deployments under subsection (a).
						(d)Notice to
			 Congress and GovernorsOn approving the cancellation of
			 deployment of a unit under subsection (a), the Secretary shall submit to the
			 congressional defense committees and the Governor concerned a notice on the
			 approval of cancellation of deployment of the unit.
						509.National Guard Youth
			 Challenge Program
						(a)In
			 generalSubsection (a) of section 509 of title 32, United States
			 Code, is amended by striking may use and inserting shall
			 use.
						(b)Conduct of
			 programSubsection (b) of such section is amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 Secretary of Defense and inserting Chief of the National
			 Guard Bureau; and
								(B)by striking
			 Secretary and inserting Chief of the National Guard
			 Bureau;
								(2)in paragraph
			 (2)—
								(A)by inserting
			 of Defense after Secretary in the matter
			 preceding subparagraph (A); and
								(B)in subparagraph
			 (A), by striking , except that and all that follows through
			 $62,500,000; and
								(3)in paragraph (4),
			 by striking may use and inserting shall
			 use.
							(c)Persons
			 eligible to participateSubsection (e) of such section is amended
			 by striking Secretary of Defense and inserting Chief of
			 the National Guard Bureau.
						(d)ReportSubsection
			 (k) of such section is amended—
							(1)by striking
			 Secretary of Defense and inserting Chief of the National
			 Guard Bureau; and
							(2)by striking
			 Secretary and inserting Chief of the National Guard
			 Bureau.
							CGeneral Service
			 Authorities
					511.Expansion and
			 enhancement of authorities relating to protected communications of members of
			 the Armed Forces and prohibited retaliatory actions
						(a)Expansion of
			 prohibited retaliatory personnel actionsSubsection (b) of
			 section 1034 of title 10, United States Code, is amended—
							(1)in paragraph
			 (1)—
								(A)in the matter
			 preceding subparagraph (A), by inserting or being perceived as making or
			 preparing after making or preparing;
								(B)in subparagraph
			 (A), by striking or at the end;
								(C)in subparagraph
			 (B)—
									(i)in
			 clause (i), by inserting or a representative of a Member of
			 Congress after a Member of Congress;
									(ii)in
			 clause (iv), by striking or at the end;
									(iii)by
			 redesignating clause (v) as clause (vi);
									(iv)by
			 inserting after clause (v) the following new clause (v):
										
											(v)a court, grand jury, or
				court-martial proceeding, or an authorized official of the Department of
				Justice or another law enforcement agency;
				or
											; and
									(v)in
			 clause (vi), as redesignated by clause (iii) of this subparagraph, by striking
			 the period at the end and inserting ; or; and
									(D)by adding at the
			 end the following new subparagraph:
									
										(C)testimony, or otherwise participating
				in or assisting in an investigation or proceeding related to a communication
				under subparagraph (A) or (B), or filing, causing to be filed, participating
				in, or otherwise assisting in an action brought under this
				section.
										;
				and
								(2)in paragraph (2),
			 by inserting after any favorable action the following: ,
			 or a significant change in a member's duties or responsibilities not
			 commensurate with the member's grade.
							(b)Inspector
			 General investigations of allegationsSubsection (c) of such
			 section is amended—
							(1)in paragraph (1),
			 by striking paragraph (3) and inserting paragraph
			 (4);
							(2)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (4), (5), and (6),
			 respectively;
							(3)by inserting
			 after paragraph (2) the following new paragraph (3):
								
									(3)A communication described in
				paragraph (2) shall not be excluded from the protections provided in this
				section because—
										(A)the communication was made to a person
				who participated in an activity that the member reasonably believed to be
				covered by paragraph (2);
										(B)the communication revealed information
				that had previously been disclosed;
										(C)of the member’s motive for making the
				communication;
										(D)the communication was not made in
				writing;
										(E)the communication was made while the
				member was off duty;
										(F)the communication was made during the
				normal course of duties of the member.
										;
				and
							(4)in paragraph (5),
			 as so redesignated—
								(A)by striking
			 paragraph (3)(A) and inserting paragraph
			 (4)(A);
								(B)by striking
			 paragraph (3)(D) and inserting paragraph (4)(D);
			 and
								(C)by striking
			 60 days and inserting 180 days.
								(c)Inspector
			 General investigations of underlying allegationsSubsection (d)
			 of such section is amended by striking subparagraph (A) or (B) of
			 subsection (c)(2) and inserting subparagraph (A), (B), or (C) of
			 subsection (c)(2).
						(d)Reports on
			 investigationsSubsection (e) of such section is amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 subsection (c)(3)(E) both places it appears and inserting
			 subsection (c)(4)(E);
								(B)by inserting
			 and the Secretary of the military department concerned after
			 the Secretary of Defense; and
								(C)by striking
			 to the Secretary, and inserting to such
			 Secretaries,; and
								(2)in paragraph (3),
			 by inserting and the Secretary of the military department
			 concerned after the Secretary of Defense.
							(e)Action in case
			 of violationsSuch section is further amended—
							(1)by redesignating
			 subsections (f), (g), (h), and (i) as subsections (g), (h), (j), and (k),
			 respectively; and
							(2)by inserting
			 after subsection (e) the following new subsection (f):
								
									(f)Action in case
				of violations(1)Not later than 30 days
				after receiving a report from the Inspector General under subsection (e), the
				Secretary of Homeland Security or the Secretary of the military department
				concerned, as applicable, shall determine whether there is sufficient basis to
				conclude whether a personnel action prohibited by subsection (b) has occurred,
				and, if so, shall order such action as is necessary to correct the record of a
				personnel action prohibited by subsection (b). Such Secretary shall take any
				appropriate disciplinary action against the individual who committed such
				prohibited personnel action.
										(2)If the Secretary of Homeland Security
				or the Secretary of the military department concerned, as applicable,
				determines that an order for corrective or disciplinary action is not
				appropriate, not later than 30 days after making the determination, such
				Secretary shall—
											(A)provide to the Secretary of Defense
				and the member or former member, a notice of the determination and the reasons
				for not taking action; or
											(B)refer the report to the appropriate
				board for the correction of military records for further review under
				subsection
				(g).
											.
							(f)Correction of
			 recordsSubsection (g) of such section, as redesignated by
			 subsection (e)(1) of this section, is further amended—
							(1)in paragraph (1),
			 by adding at the end the following new sentence: In a case referred to a
			 board by the Secretary of Homeland Security or the Secretary of a military
			 department when such Secretary has determined that a personnel action
			 prohibited by subsection (b) has occurred, the board shall review the
			 matter.; and
							(2)in paragraph (3),
			 by striking board elects to hold in the matter preceding
			 subparagraph (A) and inserting board holds.
							(g)ReviewSubsection
			 (h) of such section, as redesignated by subsection (e)(1) of this section, is
			 further amended by striking subsection (f) and inserting
			 subsection (g).
						512.Enhancement of
			 protection of rights of conscience of members of the Armed Forces and chaplains
			 of such members
						(a)In
			 generalSubsection (a)(1) of section 533 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1727; 10
			 U.S.C. prec. 1030 note) is amended—
							(1)by striking
			 The Armed Forces shall accommodate the beliefs and inserting
			 Unless it could have an adverse impact on military readiness, unit
			 cohesion, and good order and discipline, the Armed Forces shall accommodate
			 individual expressions of belief;
							(2)by inserting
			 sincerely held before conscience; and
							(3)by striking
			 use such beliefs and inserting use such expression of
			 belief.
							(b)RegulationsThe
			 implementing regulations required by subsection (c) of such section shall be
			 prescribed by not later than 120 days after the date of the enactment of this
			 Act. In prescribing such regulations, the Secretary of Defense shall consult
			 with the official military faith-group representatives who endorse military
			 chaplains.
						513.Department of
			 Defense Inspector General reports on compliance with requirements for the
			 protection of rights of conscience of members of the Armed Forces and their
			 chaplains
						(a)Report on
			 assessment
							(1)In
			 generalNot later than 180 days after the date on which the
			 regulations required by subsection (c) of section 533 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1726; 10
			 U.S.C. prec. 1030 note) are prescribed, the Inspector General of the Department
			 of Defense shall submit to the congressional defense committees a report
			 setting forth an assessment by the Inspector General of the compliance of the
			 Department of Defense with that section.
							(2)ElementsThe
			 report required by paragraph (1) shall include the following:
								(A)An analysis of
			 the regulations referred to in paragraph (1) for purposes of implementing the
			 requirements of section 533 of the National Defense Authorization Act for
			 Fiscal Year 2013, and an analysis of the compliance of the Department of
			 Defense with that section and such regulations. The analysis shall include a
			 review of the use by the Secretary and the Department of policy recommendations
			 from nongovernment organizations for purposes of that section and such
			 regulations, and an assessment whether the Department is seeking a wide variety
			 of perspectives from outside nongovernment organizations with respect to policy
			 on religious beliefs and expression for such purposes.
								(B)An anonymous
			 survey of a representative sample of members of the Armed Forces as to whether
			 they have experienced or witnessed adverse personnel actions, discrimination,
			 or denials of promotion, schooling, training, or assignment in the Armed Forces
			 based on conscience, moral principles, or religious beliefs.
								(C)An anonymous
			 survey of a representative sample of military chaplains as to whether they have
			 experienced or witnessed adverse personnel actions, discrimination, or denials
			 of promotion, schooling, training, or assignment in the Armed Forces due to a
			 refusal to perform any rite, ritual, or ceremony that violates their
			 conscience, moral principles, or religious beliefs.
								(b)Report on
			 investigation into compliance
							(1)In
			 generalNot later than 18 months after the date on which the
			 regulations required by subsection (c) of section 533 of the National Defense
			 Authorization Act for Fiscal Year 2013 are prescribed, the Inspector General of
			 the Department of Defense shall submit to the congressional defense committees
			 a report setting forth the results of an investigation by the Inspector General
			 into the compliance by the Armed Forces with the elements of the regulations on
			 adverse personnel actions, discrimination, or denials of promotion, schooling,
			 training, or assignment for members of the Armed Forces based on conscience,
			 moral principles, or religious beliefs.
							(2)ElementsThe
			 report required by paragraph (1) shall include an identification of the number
			 of times the Inspector General or the Inspector General of a military
			 department was contacted during the 18-month period beginning on the date the
			 regulations were prescribed regarding an incident involving the conscience,
			 moral principles, or religious beliefs of a member of the Armed Forces.
							(c)ConsultationIn
			 conducting any analysis, investigation, or survey for purposes of this section,
			 the Inspector General shall consult with the Armed Forces Chaplains Board, as
			 appropriate.
						DMember Education
			 and Training
					521.Authority for
			 joint professional military education Phase II instruction and credit to be
			 offered and awarded through senior-level course of School of Advanced Military
			 Studies of the United States Army Command and General Staff
			 CollegeSection 2151(b)(1) of
			 title 10, United States Code, is amended by adding at the end the following new
			 subparagraph:
						
							(E)The senior-level
				course of the School of Advanced Military Studies of the United States Army
				Command and General Staff
				College.
							.
					522.Authority for
			 Uniformed Services University of the Health Sciences to support undergraduate
			 and other medical education and training programs for military medical
			 personnel
						(a)In
			 generalSection 2112(a) of title 10, United States Code, is
			 amended—
							(1)by striking
			 established and inserting headquartered;
			 and
							(2)inserting after
			 advanced degrees the following: , undergraduate degrees,
			 and certificates and certifications.
							(b)AdministrationSection
			 2113 of such title is amended—
							(1)in subsection
			 (d)—
								(A)in the first
			 sentence, by striking located in or near the District of
			 Columbia;
								(B)in the third
			 sentence, by striking in or near the District of Columbia;
			 and
								(C)by striking the
			 fifth sentence; and
								(2)in subsection
			 (e)(3) by inserting after programs the following: ,
			 including undergraduate degree programs and certificate and certification
			 programs,.
							523.Expansion of
			 eligibility for associate degree programs under the Community College of the
			 Air ForceSection 9315(b) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(3)Enlisted members
				of the armed forces other than the Air Force who are participating in
				joint-service medical training and education or are serving as instructors in
				such joint-service medical training and
				education.
							.
					524.Additional
			 requirements for approval of educational programs for purposes of certain
			 educational assistance under laws administered by the Secretary of
			 Defense
						(a)In
			 generalChapter 101 of title 10, United States Code, is amended
			 by inserting after section 2006 the following new section:
							
								2006a.Assistance
				for education and training: availability of certain assistance for use only at
				certain institutions of higher education
									(a)In
				generalEffective as of August, 1, 2014, an individual eligible
				for assistance under a Department of Defense educational assistance program or
				authority covered by this section may, except as provided in subsection (b),
				only use such assistance for educational expenses incurred for an eligible
				program (as defined in section 481 of the Higher Education Act of 1965 (20
				U.S.C. 1088)) that—
										(1)is offered by an
				institution of higher education that has entered into, and is complying with, a
				program participation agreement under section 487 of such Act (20 U.S.C.
				1094);
										(2)in the case of a
				program designed to prepare individuals for licensure or certification in any
				State, meets the instructional curriculum licensure or certification
				requirements of such State; and
										(3)in the case of a
				program designed to prepare individuals for employment pursuant to standards
				developed by a State board or agency in an occupation that requires approval or
				licensure for such employment, is approved or licensed by such State board or
				agency.
										(b)WaiverThe
				Secretary of Defense may, by regulation, authorize the use of educational
				assistance under a Department of Defense educational assistance program or
				authority covered by this chapter for educational expenses incurred for a
				program of education that is not described in subsection (a) if the
				program—
										(1)is accredited and
				approved by a nationally recognized accrediting agency or association;
										(2)was not an
				eligible program described in subsection (a) at any time during the most recent
				two-year period;
										(3)is a program that
				the Secretary determines would further the purposes of the educational
				assistance programs or authorities covered by this chapter, or would further
				the education interests of students eligible for assistance under the such
				programs or authorities;
										(4)in the case of a
				program that prepares individuals for licensure or certification, includes
				instructional curriculum that satisfies the licensure or certification
				requirements of each State represented by the institution as being met by such
				program;
										(5)in the case of a
				program designed to prepare a student for employment in a recognized occupation
				requiring approval or licensure for employment by a State board or agency, the
				program is approved or licensed by such State board or agency; and
										(6)the institution
				providing the program does not provide any commission, bonus, or other
				incentive payment based directly or indirectly on success in securing
				enrollments or financial aid to any persons or entities engaged in any student
				recruiting or admission activities or in making decisions regarding the award
				of student financial assistance, except for the recruitment of foreign students
				residing in foreign countries who are not eligible to receive Federal student
				assistance.
										(c)DefinitionsIn this section:
										(1)The term Department of Defense
				educational assistance programs and authorities covered by this section
				means the programs and authorities as follows:
											(A)The programs to
				assist military spouses in achieving education and training to expand
				employment and portable career opportunities under section 1784a of this
				title.
											(B)The authority to
				pay tuition for off-duty training or education of members of the armed forces
				under section 2007 of this title.
											(C)The program of
				educational assistance for members of the Selected Reserve under chapter 1606
				of this title.
											(D)The program of
				educational assistance for reserve component members supporting contingency
				operations and certain other operations under chapter 1607 of this
				title.
											(E)Any other program
				or authority of the Department of Defense for assistance in education or
				training carried out under the laws administered by the Secretary of Defense
				that is designated by the Secretary, by regulation, for purposes of this
				section.
											(2)The term
				institution of higher education has the meaning given that term in
				section 102 of the Higher Education Act for 1965 (20 U.S.C.
				1002).
										.
						(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 101
			 of such title is amended by inserting after the item relating to section 2006
			 the following new item:
							
								
									2006a. Assistance for education and training: availability of
				certain assistance for use only at certain institutions of higher
				education.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall take effect on
			 August 1, 2014.
						525.Enhancement of
			 mechanisms to correlate skills and training for military occupational
			 specialties with skills and training required for civilian certifications and
			 licenses
						(a)Improvement of
			 information available to members of the Armed Forces about correlation
							(1)In
			 generalThe Secretaries of the military departments, in
			 coordination with the Under Secretary of Defense for Personnel and Readiness,
			 shall, to the maximum extent practicable, make information on civilian
			 credentialing opportunities available to members of the Armed Forces beginning
			 with, and at every stage of, training of members for military occupational
			 specialties, in order to permit members—
								(A)to evaluate the
			 extent to which such training correlates with the skills and training required
			 in connection with various civilian certifications and licenses; and
								(B)to assess the
			 suitability of such training for obtaining or pursuing such civilian
			 certifications and licenses.
								(2)Coordination
			 with Transition Goals Plans Success programInformation shall be
			 made available under paragraph (1) in a manner consistent with the Transition
			 Goals Plans Success (GPS) program.
							(3)Types of
			 informationThe information made available under paragraph (1)
			 shall include, but not be limited to, the following:
								(A)Information on
			 the civilian occupational equivalents of military occupational specialties
			 (MOS).
								(B)Information on
			 civilian license or certification requirements, including examination
			 requirements.
								(C)Information on
			 the availability and opportunities for use of educational benefits available to
			 members of the Armed Forces, as appropriate, corresponding training, or
			 continuing education that leads to a certification exam in order to provide a
			 pathway to credentialing opportunities.
								(4)Use and
			 adaptation of certain programsIn making information available
			 under paragraph (1), the Secretaries of the military departments may use and
			 adapt appropriate portions of the Credentialing Opportunities On-line (COOL)
			 programs of the Army and the Navy and the Credentialing and Educational
			 Research Tool (CERT) of the Air Force.
							(b)Improvement of
			 access of accredited civilian credentialing and related entities to military
			 training content
							(1)In
			 generalThe Secretaries of the military departments, in
			 coordination with the Under Secretary of Defense for Personnel and Readiness,
			 shall, to the maximum extent practicable consistent with national security and
			 privacy requirements, make available to entities specified in paragraph (2),
			 upon request of such entities, information such as military course training
			 curricula, syllabi, and materials, levels of military advancement attained, and
			 professional skills developed.
							(2)EntitiesThe
			 entities specified in this paragraph are the following:
								(A)Civilian
			 credentialing agencies.
								(B)Entities approved
			 by the Secretary of Veterans Affairs, or by State approving agencies, for
			 purposes of the use of educational assistance benefits under the laws
			 administered by the Secretary of Veterans Affairs.
								(3)Central
			 repositoryThe actions taken pursuant to paragraph (1) may
			 include the establishment of a central repository of information on training
			 and training materials provided members in connection with military
			 occupational specialities that is readily accessible by entities specified in
			 paragraph (2) in order to meet requests described in paragraph (1).
							526.Coverage of
			 military occupational specialities relating to military information technology
			 under pilot program on receipt of civilian credentials for skills required for
			 military occupational specialtiesThe military occupational specialties
			 designated for purposes of the pilot program on receipt of civilian credentials
			 for skills required for military occupational specialities under section 558 of
			 the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 2015
			 note) shall include military occupational specialities relating to the military
			 information technology workforce.
					527.Sense of
			 Senate on the Troops-to-Teachers ProgramIt is the sense of the Senate to strongly
			 urge the Secretary of Defense—
						(1)to ensure that the Troops-to-Teachers
			 Program is a priority of the nation’s commitment to the higher education of
			 members of the Armed Forces; and
						(2)to provide funds for the Troops-to-Teachers
			 Program in order to help separating members of the Armed Forces and veterans
			 who wish to transition into a teaching career.
						528.Conforming
			 amendment relating to renaming of North Georgia College and State University as
			 University of North GeorgiaParagraph (6) of section 2111a(f) of title
			 10, United States Code, is amended to read as follows:
						
							(6)University of
				North
				Georgia.
							.
					ESexual Assault
			 Prevention and Response and Military Justice Matters
					ISexual Assault
			 Prevention and Response
						531.Prohibition on
			 service in the Armed Forces by individuals who have been convicted of certain
			 sexual offenses
							(a)Prohibition
								(1)In
			 generalChapter 37 of title 10, United States Code, is amended
			 adding at the end the following new section:
									
										657.Prohibition on
				service in the armed forces by individuals convicted of certain sexual
				offenses
											(a)Prohibition on
				commissioning or enlistmentA person who has been convicted of an
				offense specified in subsection (b) under Federal or State law may not be
				processed for commissioning or permitted to enlist in the armed forces.
											(b)Covered
				offensesAn offense specified in this subsection is any felony
				offense as follows:
												(1)Rape or sexual
				assault.
												(2)Forcible
				sodomy.
												(3)Incest.
												(4)An attempt to
				commit an offense specified in paragraph (1) through (3), as punishable under
				applicable Federal or State
				law.
												.
								(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 37 of
			 such title is amended by adding at the end the following new item:
									
										
											657. Prohibition on service in the armed forces by individuals
				convicted of certain sexual
				offenses.
										
										.
								(b)Repeal of
			 superseded prohibitionSection 523 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1723; 10
			 U.S.C. 504 note) is repealed.
							532.Temporary
			 administrative reassignment or removal of a member of the Armed Forces on
			 active duty who is accused of committing a sexual assault or related
			 offense
							(a)In
			 generalChapter 39 of title 10, United States Code, is amended by
			 inserting after section 673 the following new section:
								
									674.Temporary
				administrative reassignment or removal of a member on active duty accused of
				committing a sexual assault or related offense
										(a)Guidance for
				timely consideration and actionThe Secretary concerned may
				provide guidance, within guidelines provided by the Secretary of Defense, for
				commanders regarding their authority to make a timely determination, and to
				take action, regarding whether a member of the armed forces serving on active
				duty who is alleged to have committed an offense under section 920, 920a, 920b,
				920c, or 925 of this title (article 120, 120a, 120b, 120c, or 125 of the
				Uniform Code of Military Justice) or an attempt to commit such an offense as
				punishable under section 880 of this title (article 80 of the Uniform Code of
				Military Justice) should be temporarily reassigned or removed from a position
				of authority or from an assignment, not as a punitive measure, but solely for
				the purpose of maintaining good order and discipline within the member's
				unit.
										(b)Time for
				determinationA determination described in subsection (a) may be
				made at any time afer receipt of notification of an unrestricted report of a
				sexual assault or other sex-related offense that identifies the member as an
				alleged
				perpetrator.
										.
							(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 39 of
			 such title is amended by inserting after the item relating to section 673 the
			 following new item:
								
									
										674. Temporary administrative reassignment or removal of a
				member on active duty accused of committing a sexual assault or related
				offense.
									
									.
							(c)Additional
			 training requirement for commandersThe Secretary of Defense
			 shall provide for inclusion of information and discussion regarding the
			 availability and use of the authority described by section 674 of title 10,
			 United States Code, as added by subsection (a), as part of the training for new
			 and prospective commanders at all levels of command required by section 585(b)
			 of the National Defense Authorization Act for Fiscal Year 2012 (Public Law
			 112–81; 10 U.S.C. 1561 note).
							533.Issuance of
			 regulations applicable to the Coast Guard regarding consideration of request
			 for permanent change of station or unit transfer by victim of sexual
			 assaultSection 673(b) of
			 title 10, United States Code, is amended by striking The Secretaries of
			 the military departments and inserting The Secretary
			 concerned.
						534.Inclusion and
			 command review of information on sexual-related offenses in personnel service
			 records of members of the Armed Forces
							(a)Information on
			 substantiated reports on sexual-Related offenses
								(1)In
			 generalIf a complaint of a sexual-related offense is made
			 against a member of the Armed Forces and the complaint is substantiated and the
			 member is convicted by court-martial or receives non-judicial punishment or
			 administrative action for such sexual-related offense, a notation to that
			 effect shall be placed in the personnel service record of the member,
			 regardless of the member's grade.
								(2)PurposeThe
			 purpose of the inclusion of information in personnel service records under
			 paragraph (1) is to alert commanders to the members of their command who have
			 received courts-martial conviction, non-judicial punishment, or administrative
			 action for sexual-related offenses in order to reduce the likelihood that
			 repeat offenses will escape the notice of commanders.
								(b)Limitation on
			 placementA notation under subsection (a) may not be placed in
			 the restricted section of the personnel service record of a member.
							(c)ConstructionNothing
			 in subsection (a) or (b) may be construed to prohibit or limit the capacity of
			 a member of the Armed Forces to challenge or appeal the placement of a
			 notation, or location of placement of a notation, in the member's personnel
			 service record in accordance with procedures otherwise applicable to such
			 challenges or appeals.
							(d)Substantiated
			 complaintsFor purposes of implementing this section, the
			 Secretary of Defense shall use the definition of substantiated developed for
			 purposes of the annual report on sexual assaults involving members of the Armed
			 Forces prepared under section 1631 of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (10 U.S.C. 1561 note).
							(e)Command review
			 of history of sexual-Related offenses of members upon assignment or transfer to
			 new unit
								(1)Review
			 requiredUnder uniform
			 regulations prescribed by the Secretary of Defense, the commanding officer of a
			 facility, installation, or unit to which a member of the Armed Forces described
			 in paragraph (2) is permanently assigned or transferred shall review the
			 history of substantiated sexual offenses of the member in order to familiarize
			 such officer with such history of the member.
								(2)Covered
			 membersA member of the Armed Forces described in this paragraph
			 is a member of the Armed Forces who, at the time of assignment or transfer as
			 described in paragraph (1), has a history of one or more substantiated sexual
			 offenses as documented in the personnel service record of such member or such
			 other records or files as the Secretary shall specify in the regulations
			 prescribed under paragraph (1).
								535.Enhanced
			 responsibilities of Sexual Assault Prevention and Response Office for
			 Department of Defense sexual assault prevention and response program
							(a)In
			 generalSection 1611(b) of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (10 U.S.C. 1561 note) is amended by
			 striking shall— and all that follows and inserting “shall do the
			 following:
								
									(1)Oversee
				development and implementation of the comprehensive policy for the Department
				of Defense sexual assault prevention and response program, including guidance
				and assistance for the military departments in addressing matters relating to
				sexual assault prevention and response.
									(2)Serve as the
				single point of authority, accountability, and oversight for the sexual assault
				prevention and response program.
									(3)Undertake
				responsibility for the oversight of the implementation of the sexual assault
				prevention and response program by the Armed Forces.
									(4)Collect and
				maintain data of the military departments on sexual assault in accordance with
				section 1615.
									(5)Provide oversight
				to ensure that the military departments maintain documents relating to the
				following:
										(A)Allegations and
				complaints of sexual assault involving members of the Armed Forces.
										(B)Courts-martial or
				trials of members of the Armed Forces for offenses relating to sexual
				assault.
										(6)Act as liaison
				between the Department of Defense and other Federal and State agencies on
				programs and efforts relating to sexual assault prevention and response.
									(7)Oversee
				development of strategic program guidance and joint planning objectives for
				resources in support of the sexual assault prevention and response program, and
				make recommendations on modifications to policy, law, and regulations needed to
				ensure the continuing availability of such resources.
									(8)Provide to the
				Secretary of Veterans Affairs any records or documents on sexual assault in the
				Armed Forces, including restricted reports with the approval of the individuals
				who filed such reports, that are required by the Secretary for purposes of the
				administration of the laws administered by the
				Secretary.
									.
							(b)Collection and
			 maintenance of dataSubtitle A of title XVI of such Act (10
			 U.S.C. 1561 note) is amended by adding at the end the following new
			 section:
								
									1615.Collection
				and maintenance of data of military departments on sexual assault prevention
				and responseIn carrying out
				the requirements of section 1611(b)(4), the Director of the Sexual Assault
				Prevention and Response Office shall do the following:
										(1)Collect from each
				military department on a quarterly and annual basis data of such military
				department on sexual assaults involving members of the Armed Forces in a manner
				consistent with the policy and procedures developed pursuant to section 586 of
				the National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 1561
				note) that protect the privacy of individuals named in records and the status
				of records.
										(2)Maintain data
				collected from the military departments under paragraph (1).
										(3)Assemble from the
				data collected and maintained under this section quarterly and annual reports
				on the involvement of members of the Armed Forces in incidents of sexual
				assault.
										(4)Develop metrics
				to measure the effectiveness of, and compliance with, training and awareness
				objectives of the military departments on sexual assault prevention and
				response.
										(5)Establish
				categories of information to be provided by the military departments in
				connection with reports on sexual assault prevention and response, including,
				but not limited to, the annual reports required by section 1631, and ensure
				that the submittals of the military departments for purposes of such reports
				include data within such
				categories.
										.
							(c)Element on unit
			 of accused and victim in case synopses in annual report on sexual
			 assaults
								(1)In
			 generalSection 1631(f) of such Act (10 U.S.C. 1561 note) is
			 amended—
									(A)by redesignating
			 paragraphs (5) and (6) as paragraphs (6) and (7), respectively; and
									(B)by inserting
			 after paragraph (4) the following new paragraph (5):
										
											(5)The case synopsis
				shall indicate the unit of each member of the Armed Forces accused of
				committing a sexual assault and the unit of each member of the Armed Forces who
				is a victim of sexual
				assault.
											.
									(2)Application of
			 amendmentsThe amendments made by paragraph (1) shall apply
			 beginning with the report regarding sexual assaults involving members of the
			 Armed Forces required to be submitted by March 1, 2014, under section 1631 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011.
								536.Comprehensive
			 review of adequacy of training for members of the Armed Forces on sexual
			 assault prevention and response
							(a)Comprehensive
			 review required
								(1)In
			 generalThe Secretary of Defense shall carry out a review of the
			 adequacy of the training provided members of the Armed Forces on sexual assault
			 prevention and response.
								(2)Responsive
			 actionUpon completion of the review under paragraph (1), the
			 Secretary shall prescribe in regulations such modifications of the training
			 provided members of the Armed Forces on sexual assault prevention and response
			 as the Secretary considers appropriate to address any inadequacies in such
			 training identified during the review.
								(b)Review of
			 personnel responsible for sexual assault prevention and response
			 activities
								(1)Review of
			 personnelThe Secretary shall carry out a review of the adequacy
			 of the training, qualifications, and experience of each member of the Armed
			 Forces and civilian employee of the Department of Defense who is assigned to a
			 position that includes responsibility for sexual assault prevention and
			 response within the Armed Forces for the discharge of such
			 responsibility.
								(2)Assessment of
			 certain elements of prevention and response programIn carrying
			 out the review under paragraph (1), the Secretary shall also conduct an
			 assessment of the adequacy of the training and certifications required for
			 certain such personnel by section 584 of the National Defense Authorization Act
			 for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1433; 10 U.S.C. 1561
			 note).
								(3)Responsive
			 personnel actionsIf as a result of the review under paragraph
			 (1) the Secretary determines that any member or civilian employee described in
			 that paragraph does not have the training, qualifications, or experience
			 required to discharge the responsibility referred to in that paragraph, the
			 Secretary shall take appropriate responsive actions, including—
									(A)re-training or
			 re-certification of such member or civilian employee; or
									(B)reassigning such
			 member or civilian employee to duties other than sexual assault prevention and
			 response and replacing such member or civilian with a member or civilian
			 employee qualified to discharge such responsibility.
									(4)Responsive
			 actions regarding program elementsUpon completion of the review
			 under paragraph (1), the Secretary shall prescribe in regulations the
			 following:
									(A)Appropriate
			 minimum levels of training, qualifications, and experience for members of the
			 Armed Forces and civilian personnel of the Department for the discharge of
			 responsibilities for sexual assault prevention and response within the Armed
			 Forces.
									(B)Such requirements
			 for improvements in the training provided to members and civilian employees
			 referred to in subparagraph (A) as the Secretary considers appropriate,
			 including improvements to the training and certifications referred to in
			 paragraph (2), in order to ensure that such members and civilian employees are
			 properly trained and certified to discharge responsibilities for sexual assault
			 prevention and response within the Armed Forces.
									(C)Such requirements
			 for improvements in the processes used to select and assign personnel to sexual
			 assault prevention and response billets as the Secretary considers appropriate
			 to ensure that the highest caliber candidates are selected and assigned to such
			 billets.
									(5)Report
			 requiredNot later than 120 days after the date of the enactment
			 of this Act, the Secretary shall submit to the Committees on Armed Services of
			 the Senate and the House of Representatives a report setting forth the
			 following:
									(A)The findings and
			 responsive action taken based on review under paragraph (1).
									(B)Recommendations
			 of the Secretary for such legislative action as the Secretary considers
			 appropriate—
										(i)to improve
			 training provided members of the Armed Forces on sexual assault and prevention;
			 and
										(ii)to ensure that
			 sexual assault prevention and response positions are considered career
			 enhancing assignments.
										537.Availability
			 of Sexual Assault Response Coordinators for members of the National Guard and
			 the ReservesSection 584(a) of
			 the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81;
			 125 Stat. 1433; 10 U.S.C. 1561 note) is amended—
							(1)by redesignating
			 paragraph (2) as paragraph (3); and
							(2)by inserting
			 after paragraph (1) the following new paragraph (2):
								
									(2)Availability
				for members of the National Guard and ReservesThe Secretary of
				the military department concerned shall ensure that each member of the National
				Guard or Reserve who—
										(A)is the victim of
				a sexual assault during the performance of duties as a member of the National
				Guard or Reserve; or
										(B)is the victim of
				a sexual assault committed by a member of the National Guard or
				Reserves,
										has access
				to a Sexual Assault Response Coordinator not later than two business days
				following the date of such member's request for assistance from a Sexual
				Assault Response
				Coordinator..
							538.Retention of certain
			 forms in connection with Restricted Reports and Unrestricted Reports on sexual
			 assault involving members of the Armed Forces
							(a)Requirement for
			 retentionSubsection (a) of section 577 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1762; 10
			 U.S.C. 1561 note) is amended—
								(1)by striking
			 At the request of a member of the Armed Forces who files a Restricted
			 Report on an incident of sexual assault involving the member, the Secretary of
			 Defense shall and inserting The Secretary of Defense
			 shall; and
								(2)by striking
			 the Restricted Report and inserting a Restricted Report
			 or Unrestricted Report on an incident of sexual assault involving a member of
			 the Armed Forces.
								(b)Conforming
			 amendmentThe heading of such section is amended to read as
			 follows:
								
									577.Retention of
				certain forms in connection with Restricted Reports and Unrestricted Reports on
				sexual assault involving members of the Armed
				Forces
									.
							539.Special
			 Victims' Counsel for victims of sexual assault committed by members of the
			 Armed Forces
							(a)Special
			 Victims' Counsel for certain victims of sexual assault committed by members of
			 the Armed Forces
								(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretaries of the military departments shall each implement a
			 program on the provision of a Special Victims' Counsel to members of the Armed
			 Forces, and dependents of members, who are victims of a sexual assault
			 committed by a member of the Armed Forces.
								(2)QualificationAn
			 individual may not be designated as a Special Victims' Counsel under this
			 subsection unless the individual is—
									(A)a judge advocate
			 who is a graduate of an accredited law school or is a member of the bar of a
			 Federal court or the highest court of a State; and
									(B)certified as
			 competent to be designated as a Special Victims' Counsel by the Judge Advocate
			 General of the Armed Force of which the individual is a member.
									(3)Duties
									(A)In
			 generalSubject to subparagraph (C), the duties of a Special
			 Victims' Counsel shall include the provision of legal advice and assistance to
			 a victim described in paragraph (1) in connection with criminal and civil legal
			 matters related to the sexual assault committed against the victim, including
			 the following:
										(i)Legal advice and
			 assistance regarding any potential criminal liability of the victim.
										(ii)Legal advice and
			 assistance regarding the victim’s responsibility to testify, and other duties
			 to the court.
										(iii)Legal advice
			 regarding the potential for civil litigation against other parties (other than
			 the Department of Defense).
										(iv)Legal advice
			 regarding any proceedings of the military justice process which the victim may
			 observe.
										(v)Legal advice and
			 assistance regarding any proceeding of the military justice process in which
			 the victim may participate as a witness or other party.
										(vi)Legal advice and
			 assistance regarding available military or civilian restraining or protective
			 orders.
										(vii)Legal advice
			 and assistance regarding available military and veteran benefits.
										(viii)Legal
			 assistance in personal civil legal matters in connection with the sexual
			 assault in accordance with section 1044 of title 10, United States Code.
										(ix)Such other legal
			 advice and assistance as the Secretary of the military department concerned
			 shall specify for purposes of the program implemented under this
			 subsection.
										(B)Nature of
			 relationshipThe relationship between a Special Victims' Counsel
			 and a victim in the provision of legal advice and assistance shall be the
			 relationship between an attorney and client.
									(b)Assistance and
			 reporting
								(1)AssistanceSection
			 1565b of title 10, United States Code, is amended—
									(A)by redesignating
			 subsection (b) as subsection (c); and
									(B)by inserting
			 after subsection (a) the following new subsection (b):
										
											(b)Availability of
				Special Victims' Counsel for victims of sexual assault committed by members of
				the Armed Forces(1)A member of the armed
				forces, or a dependent of a member, who is the victim of a sexual assault
				described in paragraph (2) may be provided assistance by a Special Victims'
				Counsel.
												(2)A sexual assault described in this
				paragraph is any offense if alleged to have been committed by a member of the
				armed forces as follows:
													(A)Rape or sexual assault under section
				920 of this title (article 120 of the Uniform Code of Military Justice).
													(B)An attempt to commit an offense
				specified in subparagraph (A) as punishable under section 880 of this title
				(article 80 of the Uniform Code of Military Justice).
													(3)A member of the armed forces or
				dependent who is the victim of sexual assault described in paragraph (2) shall
				be informed of the availability of assistance under paragraph (1) as soon as
				the member or dependent seeks assistance from a Sexual Assault Response
				Coordinator, a Sexual Assault Victim Advocate, a military criminal
				investigator, a victim/witness liaison, a trial counsel, health care providers,
				or any other personnel designated by the Secretary of the military department
				concerned for purposes of this paragraph. The member or dependent shall also be
				informed that the assistance of a Special Victims' Counsel under paragraph (1)
				is optional and may be declined, in whole or in part, at any time.
												(4)Assistance of a Special Victims'
				Counsel under paragraph (1) shall be available to a member or dependent
				regardless of whether the member or dependent elects unrestricted or restricted
				(confidential) reporting of the sexual
				assault.
												.
									(2)ReportingSubsection
			 (c) of such section, as redesignated by paragraph (1)(A) of this subsection, is
			 further amended in paragraph (2)—
									(A)by redesignating
			 subparagraph (C) as subparagraph (D); and
									(B)by inserting
			 after subparagraph (B) the following new subparagraph (C):
										
											(C)A Special Victims'
				Counsel.
											.
									(c)Conforming
			 amendments to authority on SARC, SAVA, and related
			 assistanceSubsection (a) of such section is amended—
								(1)in paragraph (1),
			 by striking may and inserting shall, upon
			 request,; and
								(2)in paragraph
			 (2)—
									(A)by inserting
			 a Special Victims' Counsel, after a Sexual Assault Victim
			 Advocate,; and
									(B)by striking
			 or a trial counsel and inserting a trial counsel, health
			 care providers, or any other personnel designated by the Secretary of the
			 military department concerned for purposes of this paragraph.
									(d)Conforming and
			 clerical amendments
								(1)Heading
			 amendmentThe heading of such section is amended to read as
			 follows:
									
										1565b.Victims of
				sexual assault: access to legal assistance and services of Sexual Assault
				Coordinators, Sexual Assault Victim Advocates, and Special Victims'
				Counsels
										.
								(2)Table of
			 sectionsThe table of sections at the beginning of chapter 80 of
			 such title is amended by striking the item relating to section 1565b and
			 inserting the following new item:
									
										
											1565b. Victims of sexual assault: access to legal assistance
				and services of Sexual Assault Coordinators, Sexual Assault Victim Advocates,
				and Special Victims'
				Counsels.
										
										.
								540.Sense of
			 Congress on commanding officer responsibility for command climate free of
			 retaliationIt is the sense of
			 Congress that—
							(1)commanding
			 officers are responsible for establishing a command climate in which sexual
			 assault allegations are properly managed and fairly evaluated and a victim can
			 report criminal activity, including sexual assault, without fear of
			 retaliation, including ostracism and group pressure from other members of the
			 command;
							(2)the failure of
			 commanding officers to maintain such a command climate is an appropriate basis
			 for relief from their command positions; and
							(3)senior officers
			 should evaluate subordinate commanding officers on their performance in
			 establishing a command climate as described in paragraph (1) during the regular
			 periodic counseling and performance appraisal process prescribed by the Armed
			 Force concerned for inclusion in the systems of records maintained and used for
			 assignment and promotion selection boards.
							541.Commanding
			 officer action on reports on sexual offenses involving members of the Armed
			 Forces
							(a)Immediate
			 action requiredA commanding officer who receives a report of a
			 sexual-related offense involving a member of the Armed Forces in the chain of
			 command of such officer shall act upon the report in accordance with subsection
			 (b) immediately after receipt of the report by the commanding officer.
							(b)Action
			 requiredThe action required by this subsection with respect to a
			 report described in subsection (a) is the referral of the report to the
			 military criminal investigation organization with responsibility for
			 investigating that offense of the military department concerned or such other
			 investigation service of the military department concerned as the Secretary of
			 the military department concerned may specify for purposes of this
			 section.
							542.Department of
			 Defense Inspector General investigation of allegations of retaliatory personnel
			 actions taken in response to making protected communications regarding sexual
			 assaultSection 1034(c)(2)(A)
			 of title 10, United States Code, is amended by striking sexual
			 harassment or and inserting rape, sexual assault, or other
			 sexual misconduct in violation of sections 920 through 920c of this title
			 (articles 120 through 120c of the Uniform Code of Military Justice), sexual
			 harassment, or.
						543.Advancement of
			 submittal deadline for report of independent panel on assessment of military
			 response systems to sexual assaultSection 576(c)(1)(B) of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1759) is
			 amended by striking Eighteen months and inserting Twelve
			 months.
						544.Assessment of
			 clemency in the military justice system and of database of alleged offenders of
			 sexual assault as additional duties of independent panel on review and
			 assessment of systems to respond to sexual assault casesParagraph (1) of Section 576(d) of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239;
			 126 Stat. 1760) is amended—
							(1)in subparagraph
			 (B), by adding at the end the following new sentence: The comparison
			 shall also include an assessment of the opportunities for clemency provided in
			 the military and civilian systems, the appropriateness of clemency proceedings
			 in the military system, the manner in which clemency is used in the military
			 system, and whether clemency in the military justice system could be reserved
			 until the end of the military appeals process.;
							(2)by redesignating
			 subparagraph (I) as subparagraph (J); and
							(3)by inserting
			 after subparagraph (H) the following new subparagraph (I):
								
									(I)An assessment of
				the means by which the name, if known, and other necessary identifying
				information of an alleged offender that is collected as part of a restricted
				report of a sexual assault could be compiled into a protected, searchable
				database accessible only to military criminal investigators, Sexual Assault
				Response Coordinators, or other appropriate personnel only for the purposes of
				identifying individuals who are subjects of multiple accusations of sexual
				assault and encouraging victims to make an unrestricted report of sexual
				assault in those cases in order to facilitate increased prosecutions,
				particularly of serial offenders. The assessment should include an evaluation
				of the appropriate content to be included in the database, as well as the best
				means to maintain the privacy of those making a restricted
				report.
									.
							545.Assessment of
			 provisions and proposed provisions of law on sexual assault prevention and
			 response as additional duties of independent panels for review and assessment
			 of Uniform Code of Military Justice and judicial proceedings of sexual assault
			 cases
							(a)Assessment as
			 additional duties of panel on response systems to sexual assault
			 crimesParagraph (1) of section 576(d) of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1760), as
			 amended by section 544 of this Act, is further amended—
								(1)by redesignating
			 subparagraph (J) as subparagraph (L); and
								(2)by inserting
			 after subparagraph (I) the following new subparagraphs:
									
										(J)An assessment of
				the effectiveness of the provisions of law on sexual assault prevention and
				response in the National Defense Authorization Act for Fiscal Year 2014,
				including the provisions establishing or amending requirements and authorities
				relating to sexual assault prevention and response.
										(K)An assessment of
				the potential effectiveness of the provisions of law on sexual assault
				prevention and response offered by Senators who are members of the Committee on
				Armed of the Senate in the markup by the Committee of the Bill to enact the
				National Defense Authorization Act for Fiscal Year 2014, and not adopted by the
				Committee during that markup for that Bill, including the provisions seeking to
				establish or amend requirements and authorities relating to sexual assault
				prevention and
				response.
										.
								(b)Assessment as
			 additional duties of panel on judicial proceedingsParagraph (2)
			 of such section is amended—
								(1)by redesignating
			 subparagraph (J) as subparagraph (L); and
								(2)by inserting
			 after subparagraph (I) the following new subparagraphs:
									
										(J)Monitor and
				assess the implementation of the provisions of law on judicial proceedings in
				connection with sexual assault in the National Defense Authorization Act for
				Fiscal Year 2014, including provisions amending chapter 47 of title 10, United
				States Code (the Uniform Code of Military Justice), and provisions establishing
				or amending other requirements and authorities relating to such judicial
				proceedings.
										(K)Assess the potential effectiveness of the
				provisions of law on judicial proceedings on sexual assault offered by Senators
				who are members of the Committee on Armed of the Senate in the markup by the
				Committee of the Bill to enact the National Defense Authorization Act for
				Fiscal Year 2014, and not adopted by the Committee during that markup for that
				Bill, including provisions seeking to amend chapter 47 of title 10, United
				States Code (the Uniform Code of Military Justice), and provisions seeking to
				establish or amend other requirements and authorities relating to such judicial
				proceedings.
										.
								(c)Transmittal of
			 provisions offered but not adoptedThe Chairman and Ranking
			 Member of the Committee on Armed Services of the Senate shall jointly transmit
			 to the independent panels established pursuant to paragraphs (1) and (2) of
			 section 576(a) of the National Defense Authorization Act for Fiscal Year 2013
			 (126 Stat. 1758) the applicable provisions of law offered by Senators who are
			 members of the Committee on Armed of the Senate in the markup by the Committee
			 of the Bill to enact this Act, and not adopted by the Committee during that
			 markup for that Bill, for purposes of the discharge by such panels of the
			 additional duties arising under the amendments made by subsections (a) and
			 (b).
							546.Assessment of
			 compensation and restitution of victims of offenses under the Uniform Code of
			 Military Justice as additional duty of independent panel on review and
			 assessment of judicial proceedings of sexual assault casesParagraph (2) of section 576(d) of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239;
			 126 Stat. 1761), as amended by section 545(b) of this Act, is further
			 amended—
							(1)by redesignating
			 subparagraph (L) as subparagraph (M); and
							(2)by inserting
			 after subparagraph (K) the following new subparagraph (L):
								
									(L)Assess the
				adequacy of the provision of compensation and restitution for victims of
				offenses under chapter 47, of title 10, United States Code (the Uniform Code of
				Military Justice), and develop recommendations on expanding such compensation
				and restitution, including consideration of the options as follows:
										(i)Providing the
				forfeited wages of incarcerated members of the Armed Forces to victims of
				offenses as compensation.
										(ii)Including bodily
				harm among the injuries meriting compensation for redress under section 939 of
				title 10, United States Code (article 139 of the Uniform Code of Military
				Justice).
										(iii)Requiring
				restitution by members of the Armed Forces to victims of their offenses upon
				the direction of a
				court-martial.
										.
							IIRelated Military
			 Justice Matters
						551.Elimination of
			 five-year statute of limitations on trial by court-martial for additional
			 offenses involving sex-related crimes
							(a)In
			 generalSubsection (a) of
			 section 843 of title 10, United States Code (article 43 of the Uniform Code of
			 Military Justice), is amended by striking rape, or rape of a
			 child and inserting rape or sexual assault, or rape or sexual
			 assault of a child.
							(b)Conforming
			 amendmentSubsection (b)(2)(B)(i) of such section (article) is
			 amended by inserting before the period at the end the following: ,
			 unless the offense is covered by subsection (a).
							(c)Effective
			 dateThe amendments made by this section shall apply with respect
			 to offenses committed on or after the date of the enactment of this Act.
							552.Review of decisions
			 not to refer charges of certain sexual offenses to trial by
			 court-martial
							(a)In
			 generalThe Secretary of Defense shall require the Secretaries of
			 the military departments to provide for review of decisions not to refer
			 charges to trial by court-martial in cases where a specified sexual offense has
			 been alleged by a victim of the alleged offense.
							(b)Specified
			 sexual offensesFor purposes of this section, a specified sexual
			 offense is any of the following:
								(1)Rape or sexual
			 assault under subsection (a) or (b) of section 920 of title 10, United States
			 Code (article 120 of the Uniform Code of Military Justice).
								(2)Forcible sodomy
			 under section 925 of title 10, United States Code (article 125 of the Uniform
			 Code of Military Justice).
								(3)An attempt to
			 commit an offense specified in paragraph (1) or (2) as punishable under section
			 880 of title 10, United States Code (article 80 of the Uniform Code of Military
			 Justice).
								(c)Review of cases
			 not referred to court-martial following staff judge advocate recommendation of
			 referral for trialIn any case where a staff judge advocate,
			 pursuant to section 834 of title 10, United States Code (article 34 of the
			 Uniform Code of Military Justice), recommends that charges of a specified
			 sexual offense be referred to trial by court-martial and the convening
			 authority decides not to refer the charges to a court-martial, the convening
			 authority shall forward the case file to the Secretary of the military
			 department concerned for review as a superior authorized to exercise general
			 court-martial convening authority.
							(d)Review of cases
			 not referred to court-martial following staff judge advocate recommendation not
			 to refer for trialIn any case where a staff judge advocate,
			 pursuant to section 834 of title 10, United States Code (article 34 of the
			 Uniform Code of Military Justice), recommends that charges of a specified
			 sexual offense should not be referred to trial by court-martial and the
			 convening authority decides not to refer the charges to a court-martial, the
			 convening authority shall forward the case file for review by a superior
			 commander authorized to exercise general court-martial convening
			 authority.
							(e)Elements of
			 case fileA case file forwarded to higher authority pursuant to
			 subsection (c) or (d) shall include the following:
								(1)All charges and
			 specifications preferred under section 830 of title 10, United States Code
			 (article 30 of the Uniform Code of Military Justice).
								(2)All reports of
			 investigations of such charges, including the military criminal investigative
			 organization investigation report and the investigating officer’s report under
			 section 832 of title 10, United States Code (article 32 of the Uniform Code of
			 Military Justice).
								(3)The written
			 advice of the staff judge advocate to the convening authority pursuant to
			 section 834 of title 10, United States Code (article 34 of the Uniform Code of
			 Military Justice), together with a certification by the staff judge advocate as
			 to whether the facts as reported by the victim of the alleged offense or
			 complaining witness, if true, would or would not constitute a specified sexual
			 offense.
								(4)A written
			 statement explaining the reasons for the convening authority’s decision not to
			 refer the charges to trial by court-martial.
								(5)A certification
			 that the victim of the alleged offense or complaining witness was informed of
			 the convening authority’s decision to forward the case as provided in
			 subsection (c) or (d).
								(f)Notice on
			 results or reviewThe victim of the alleged offense shall be
			 notified of the results of the review conducted under subsection (c) or (d) in
			 the manner prescribed by the victims and witness assistance program of the
			 Armed Force concerned.
							(g)Allegation of
			 specified sexual offenseThe Secretary of Defense shall require
			 the Secretaries of the military departments to develop a system to ensure that
			 a victim of an alleged offense has an opportunity to specify that the offense
			 alleged is a specified sexual offense either at the time of making an
			 unrestricted report of the allegation or during the criminal investigation of
			 the allegation.
							553.Defense counsel
			 interview of complaining witnesses in presence of trial counsel or outside
			 counselSection 846 of title
			 10, United States Code (article 46 of the Uniform Code of Military Justice), is
			 amended—
							(1)by inserting
			 (a) Opportunity To obtain
			 witnesses and other evidence.— before The trial
			 counsel;
							(2)by striking
			 Process issued and inserting the following:
								
									(c)ProcessProcess
				issued
									;
				and
							(3)by inserting
			 after subsection (a), as designated by paragraph (1), the following new
			 subsection (b):
								
									(b)Interview of
				complaining witnesses by defense counsel(1)Upon notice by trial
				counsel to defense counsel of the name and address of the complaining witness
				or witnesses trial counsel intends to call to testify in any portion of an
				investigation under section 832 of this title (article 32) or a court-martial
				under this chapter, defense counsel shall make all requests to interview any
				such complaining witness through trial counsel.
										(2)If requested by a complaining witness
				subject to a request for interview under paragraph (1), any interview of the
				witness by defense counsel shall take place only in the presence of trial
				counsel, counsel for the witness, or outside
				counsel.
										.
							554.Mandatory
			 discharge or dismissal for certain sex-related offenses under the Uniform Code
			 of Military Justice and trial of such offenses by general
			 courts-martial
							(a)Mandatory
			 discharge or dismissal required
								(1)In
			 generalSection 856 of title 10, United States Code (article 56
			 of the Uniform Code of Military Justice), is amended—
									(A)by inserting
			 (a) before The punishment; and
									(B)by adding at the
			 end the following new subsection:
										
											(b)While a person
				subject to this chapter who is found guilty of an offense under section 920,
				920b, or 925 of this title (article 120, 120b, or 125) or an attempt to commit
				such an offense as punishable under section 880 of this title (article 80)
				shall be punished as a general court-martial may direct, such punishment must
				include, at a minimum, dismissal or dishonorable
				discharge.
											.
									(2)Clerical
			 amendments
									(A)Section
			 headingThe heading of such section is amended to read as
			 follows:
										
											856.Art. 56.
				Maximum and minimum
				limits
											.
									(B)Table of
			 sectionsThe table of sections at the beginning of subchapter
			 VIII of chapter 47 of such title is amended by striking the item relating to
			 section 856 and inserting the following new item:
										
											
												856. Art. 56. Maximum and minimum
				limits.
											
											.
									(b)Jurisdiction
			 limited to general courts-martialSection 818 of such title
			 (article 18 of the Uniform Code of Military Justice) is amended—
								(1)by inserting
			 (a) before the first sentence;
								(2)in the third
			 sentence, by striking However, a general court-martial and
			 inserting the following:
									
										(b)A general
				court-martial
										;
				and
								(3)by adding at the
			 end the following new subsection:
									
										(c)Consistent with
				section 810, 820, and 856(b) of this title (articles 19, 20, and 56(b)), only
				general courts-martial have jurisdiction over an offense specified in section
				856(b)(2) of this title (article
				56(b)(2)).
										.
								(c)Effective
			 dateThe amendments made by this section shall take effect 180
			 days after the date of the enactment of this Act.
							555.Limitation on
			 authority of convening authority to modify findings of a court-martial
							(a)Limitation of
			 authority to offenses that would not normally warrant trial by
			 court-martialSubsection (c) of section 860 of title 10, United
			 States Code (article 60 of the Uniform Code of Military Justice), is
			 amended—
								(1)in paragraph
			 (3)—
									(A)by inserting
			 may be taken after findings of a
			 court-martial;
									(B)by striking
			 is not required. However, and inserting only with respect
			 to a qualified offense. With respect to such an offense,;
									(C)by striking
			 may— and all that follows through (A) dismiss and
			 inserting may dismiss;
									(D)by striking
			 ; or and inserting a period; and
									(E)by striking
			 subparagraph (B); and
									(2)by adding at the
			 end the following new paragraph:
									
										(4)(A)In paragraph (3), the
				term qualified offense means, except as provided in subparagraph
				(B), an offense under this chapter for which—
												(i)the maximum sentence of confinement
				that may be adjudged does not exceed one year; and
												(ii)the sentence adjudged does not
				include dismissal, a dishonorable or bad-conduct discharge, or confinement for
				more than six months.
												(B)Such term does not include the
				following:
												(i)An offense under section 920 of this
				title (article 120).
												(ii)An offense under section 920a of this
				title (article 120a).
												(iii)An offense under section 920b of
				this title (article 120b).
												(iv)An offense under section 920c of this
				title (article 120c).
												(v)Such other offenses as the Secretary
				of Defense may prescribe by
				regulation.
												.
								(b)Requirement for
			 explanation in writingSuch subsection is further amended by
			 adding after paragraph (4), as added by subsection (a)(2), the following new
			 paragraph:
								
									(5)If the convening authority or other
				person authorized to act under this section modifies the findings or sentence
				of a court-martial, such person shall prepare a written explanation for such
				modification. Such explanation shall be made a part of the record of trial and
				action
				thereon.
									.
							(c)Conforming
			 amendmentSubsection (e)(3) of such section (article) is amended
			 in the first sentence by inserting (if authorized to do so under
			 subsection (c)) after findings and sentence.
							(d)Effective
			 dateThe amendments made by subsections (a) and (c) shall apply
			 with respect to offenses committed on or after the date of the enactment of
			 this Act.
							556.Participation by
			 complaining witnesses in clemency phase of courts-martial processSection 860(b) of title 10, United States
			 Code (article 60(b) of the Uniform Code of Military Justice), is amended by
			 adding at the end the following new paragraphs:
							
								(5)(A)If an accused elects to
				submit matters for consideration by the convening authority under this
				subsection, a copy of any portion of such matters that refers to a complaining
				witness shall be provided to the complaining witness before the convening
				authority takes any action on the findings or sentence under this
				section.
									(B)(i)Upon receipt of matters
				under this paragraph, a complaining witness shall have 10 days to submit
				materials in response to such matters to the convening authority.
										(ii)If a complaining witness shows that
				additional time is required for submission of materials under this
				subparagraph, the convening authority or other person taking action under this
				section, for good cause, may extend the applicable period for submission of
				such materials for not more than an additional 20 days.
										(6)In any case in which findings and
				sentence have been adjudged for an offense involving a complaining witness, the
				complaining witness shall be provided an opportunity to submit matters to the
				convening authority for consideration prior to taking action under this
				section.
								(7)The convening authority shall not
				consider under this section any submitted matters that go to the character of a
				complaining witness unless such matters were presented at the
				court-martial.
								.
						557.Secretary of
			 Defense report on modifications to the Uniform Code of Military Justice to
			 prohibit sexual acts and contacts between military instructors and
			 trainees
							(a)Report
			 requiredNot later than 120
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall submit to the Committees on Armed Services of the Senate and the House of
			 Representatives a report setting forth the recommendations of the Secretary for
			 such legislative action as the Secretary considers appropriate to modify
			 chapter 47 of title 10, United States Code (the Uniform Code of Military
			 Justice), to prohibit sexual acts and contacts between military instructors and
			 their trainees.
							(b)Covered
			 military instructorsFor purposes the report required by this
			 section, military instructors shall include the following:
								(1)Drill Sergeants
			 in the Army.
								(2)Drill Instructors
			 in the Marine Corps.
								(3)Recruit Division
			 Commanders in the Navy.
								(4)Military Training
			 instructors in the Air Force.
								(5)Company
			 Commanders in the Coast Guard.
								(6)Such other
			 members of the Armed Forces as the Secretary considers appropriate for purposes
			 of the report as having supervisory authority over new recruits in the Armed
			 Forces undergoing basic training (or its equivalent).
								558.Sense of
			 Senate on disposition of charges involving certain sexual misconduct offenses
			 under the Uniform Code of Military Justice through courts-martial
							(a)Sense of
			 SenateIt is the sense of the Senate that—
								(1)any charge
			 regarding an offense specified in subsection (b) should be disposed of by
			 court-martial, rather than by non-judicial punishment or administrative action;
			 and
								(2)in the case of
			 any charge regarding an offense specified in subsection (b) that is disposed of
			 by non-judicial punishment or administrative action, rather than by
			 court-martial, the disposition authority should include in the case file a
			 justification for the disposition of the charge by non-judicial punishment or
			 administrative action, rather than by court-martial.
								(b)Covered
			 offensesAn offense specified in this subsection is any of the
			 following offenses under chapter 47 of title 10, United States Code (the
			 Uniform Code of Military Justice):
								(1)Rape or sexual
			 assault under subsection (a) or (b) of section 920 of such chapter (article 120
			 of the Uniform Code of Military Justice).
								(2)Forcible sodomy
			 under section 925 of such chapter (article 125 of the Uniform Code of Military
			 Justice).
								(3)An attempt to
			 commit an offense specified in paragraph (1) or (2), as punishable under
			 section 880 of such chapter (article 80 of the Uniform Code of Military
			 Justice).
								559.Sense of Senate on
			 the discharge in lieu of court-martial of members of the Armed Forces who
			 commit sexual-related offensesIt is the sense of the Senate that—
							(1)the Armed Forces
			 should be sparing in discharging in lieu of court-martial members of the Armed
			 Forces who have committed rape, sexual assault, forcible sodomy, or attempts to
			 commit such offenses, and should do so only when the facts of the case clearly
			 warrant such discharge;
							(2)whenever
			 possible, the victims of offenses referred to in paragraph (1) should be
			 consulted prior to the determination regarding whether to discharge the members
			 who committed such offenses;
							(3)commanding
			 officers should consider the views of victims of offenses referred to in
			 paragraph (1) when determining whether to discharge the members who committed
			 such offenses in lieu of trying such members by court-martial; and
							(4)the discharge of
			 any member who is discharged as described in paragraph (1) should be
			 characterized as Other Than Honorable.
							IIIOther Military
			 Justice and Legal Matters
						561.Modification of
			 eligibility for appointment as Judge on the United States Court of Appeals for
			 the Armed Forces
							(a)ModificationSection 942(b) of title 10, United States
			 Code (article 142(b) of the Uniform Code of Military Justice), is
			 amended—
								(1)in paragraph (1),
			 by striking from civilian life; and
								(2)by striking
			 paragraph (4) and inserting the following new paragraph (4):
									
										(4)A person may not be appointed as a
				judge of the court within seven years after relief from active duty as a
				commissioned officer of a regular component of an armed
				force.
										.
								(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act, and shall apply with respect to
			 appointments to the United States Court of Appeals for the Armed Forces that
			 occur on or after that date.
							562.Repeal of the
			 offense of consensual sodomy under the Uniform Code of Military
			 Justice
							(a)Restatement of
			 Article 125 with consensual sodomy omittedSection 925 of title
			 10, United States Code (article 125 of the Uniform Code of Military Justice),
			 is amended to read as follows:
								
									925. Art
				125.Forcible sodomy; bestiality
										(a)Forcible
				sodomyAny person subject to this chapter who engages in
				unnatural carnal copulation with another person of the same or opposite sex by
				force or without the consent of the other person is guilty of forcible sodomy
				and shall be punished as a court-martial may direct.
										(b)BestialityAny
				person subject to this chapter who engages in unnatural carnal copulation with
				an animal is guilty of bestiality and shall be punished as a court-martial may
				direct.
										(c)Scope of
				offensesPenetration, however slight, is sufficient to complete
				an offense under subsection (a) or
				(b).
										.
							(b)Clerical
			 amendmentThe table of sections at the beginning of subchapter X
			 of chapter 47 of title 10, United States Code (the Uniform Code of Military
			 Justice), is amended by striking the item relating to section 925 (article 125)
			 and inserting the following new item:
								
									
										925. Art 125. Forcible sodomy;
				bestiality.
									
									.
							563.Prohibition of
			 retaliation against members of the Armed Forces for reporting a criminal
			 offense
							(a)Regulations on
			 prohibition of retaliation requiredThe Secretary of Defense
			 shall, not later than 120 days after the date of the enactment of this Act,
			 prescribe regulations, or require the Secretaries of the military departments
			 to prescribe regulations, that prohibit retaliation against an alleged victim
			 or other member of the Armed Forces who reports a criminal offense. The
			 regulations shall prescribe that a violation of the regulations is an offense
			 punishable under section 892 of title 10, United States Code (article 92 of the
			 Uniform Code of Military Justice).
							(b)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to Congress a report setting forth the recommendations
			 of the Secretary as to whether chapter 47 of title 10, United States Code (the
			 Uniform Code of Military Justice), should be amended to prohibit retaliation
			 against an alleged victim or other member of the Armed Forces who reports a
			 criminal offense.
							(c)RetaliationFor
			 purposes of this section, retaliation shall include, as a minimum, taking or
			 threatening to take any adverse personnel action, or failing to take or
			 threatening not to take a favorable personnel action, with respect to a member
			 of the Armed Forces because the member reported a criminal offense.
							564.Extension of
			 crime victims' rights to victims of offenses under the Uniform Code of Military
			 Justice
							(a)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense shall recommend to the President
			 modifications to the Manual for Courts-Martial, and prescribe such other
			 regulations as the Secretary considers appropriate, to enforce the rights of
			 victims of military crimes as specified in subsection (b) and to ensure
			 compliance by responsible members of the Armed Forces and personnel of the
			 Department of Defense with the obligations to enforce such rights.
							(b)RightsThe
			 rights of victims of military crimes specified in this subsection are the
			 following rights:
								(1)The right to be
			 reasonably protected from the accused.
								(2)The right to
			 reasonable, accurate, and timely notice of any public proceeding in an
			 investigation under section 832 of title 10, United States Code (article 32 of
			 the Uniform Code of Military Justice), court-martial, involuntary plea hearing,
			 pre-sentencing hearing, or parole hearing involving the offense or of any
			 release or escape of the accused.
								(3)The right not to
			 be excluded from any public proceeding referred to in paragraph (2) unless the
			 military judge or investigating officer, as applicable, after receiving clear
			 and convincing evidence, determines that testimony by the victim would be
			 materially altered if the victim heard other testimony at that
			 proceeding.
								(4)The right to be
			 reasonably heard at any public proceeding referred to in paragraph (2).
								(5)The reasonable
			 right to confer with the trial counsel in the case.
								(6)The right to full
			 and timely restitution as provided in law.
								(7)The right to
			 proceedings free from unreasonable delay.
								(8)The right to be
			 treated with fairness and with respect for the victim's dignity and
			 privacy.
								(c)Victims
								(1)In
			 generalFor purposes of the recommendations and regulations
			 required by subsection (a), a victim of a military crime shall be any person
			 who has suffered direct physical, emotional, or pecuniary harm as a result of
			 the commission of—
									(A)an offense under
			 chapter 47 of the Uniform Code of Military Justice; or
									(B)a violation of
			 any other law if any portion of the investigation of such violation is
			 conducted primarily by an element of the Department of Defense.
									(2)Underage,
			 incompetent, and other individual victimsFor such purposes, in
			 the case of a victim who is under 18 years of age, incompetent, incapacitated,
			 or deceased, a victim of a military crime includes one of the following (in
			 order of precedence): a spouse, legal guardian, parent, child, sibling, another
			 family member, or another person designated by the military judge or other
			 appropriate authority.
								(3)Institutional
			 entity victimsFor such purposes, if a victim is an institutional
			 entity, the victim of a military crime is an authorized representative of the
			 entity.
								(4)Governmental
			 entities excludedFor such purposes, departments and agencies of
			 the Federal Government, and agencies of State and local governments, are not
			 victims of military crimes.
								(d)Mechanisms for
			 affording rightsThe recommendations and regulations required by
			 subsection (a) shall include the following:
								(1)Mechanisms for
			 ensuring that victims of military crimes are afforded the rights specified in
			 subsection (b) in all applicable proceedings.
								(2)Mechanisms for
			 ensuring that members of the Armed Forces and civilian personnel of the
			 Department of Defense (including military judges, trial counsel, military
			 criminal investigation organizations, services, and personnel, and other
			 members and personnel of the Department of Defense engaged in the detection,
			 investigation, or prosecution of offenses under chapter 47 of title 10, United
			 States Code (the Uniform Code of Military Justice)) make their best efforts to
			 see that victims of military crimes are notified of, and accorded, the rights
			 specified in subsection (b) in all applicable proceedings.
								(3)Mechanisms for
			 the enforcement of such rights, including such mechanisms for application for
			 such rights and for consideration and disposition of applications for such
			 rights as the Secretary of Defense considers appropriate.
								(4)The designation
			 of an authority within the Department of Defense to receive and investigate
			 complaints relating to the provision or violation of the rights of victims of
			 military crimes.
								(5)Disciplinary
			 sanctions for members of the Armed Forces and other personnel of the Department
			 of Defense who willfully or wantonly fail to comply with requirements relating
			 to the rights of victims of military crimes.
								(6)Such other
			 mechanisms as the Secretary of Defense considers appropriate.
								565.Modification
			 of Manual for Courts-Martial to eliminate factor relating to character and
			 military service of the accused in rule on initial disposition of
			 offensesNot later than 180
			 days after the date of the enactment of this Act, the discussion pertaining to
			 Rule 306 of the Manual for Courts-Martial (relating to policy on initial
			 disposition of offenses) shall be amended to strike the character and military
			 service of the accused from the matters a commander should consider in deciding
			 how to dispose of an offense.
						FDefense
			 Dependents' Education and Military Family Readiness Matters
					571.Continuation
			 of authority to assist local educational agencies that benefit dependents of
			 members of the Armed Forces and Department of Defense civilian
			 employees
						(a)Assistance to
			 schools with significant numbers of military dependent
			 studentsOf the amount authorized to be appropriated for fiscal
			 year 2014 by section 301 and available for operation and maintenance for
			 Defense-wide activities as specified in the funding table in section 4301,
			 $25,000,000 shall be available only for the purpose of providing assistance to
			 local educational agencies under subsection (a) of section 572 of the National
			 Defense Authorization Act for Fiscal Year 2006 (Public Law 109–163; 20 U.S.C.
			 7703b).
						(b)Local
			 educational agency definedIn this section, the term local
			 educational agency has the meaning given that term in section 8013(9) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7713(9)).
						572.Impact aid for
			 children with severe disabilitiesOf the amount authorized to be appropriated
			 for fiscal year 2014 pursuant to section 301 and available for operation and
			 maintenance for Defense-wide activities as specified in the funding table in
			 section 4301, $5,000,000 shall be available for payments under section 363 of
			 the Floyd D. Spence National Defense Authorization Act for Fiscal Year 2001 (as
			 enacted into law by Public Law 106–398; 114 Stat. 1654A–77; 20 U.S.C.
			 7703a).
					GDecorations and
			 Awards
					581.Matters
			 relating to Medals of Honor and other medals of high precedence for members of
			 the Armed Forces
						(a)Repeal of
			 limitation on number of Medals of Honor awardable to a member
							(1)ArmySection
			 3744(a) of title 10, United States Code, is amended by striking medal of
			 honor, distinguished-service cross, or and inserting
			 distinguished-service cross or.
							(2)Navy and Marine
			 CorpsSection 6247 of such title is amended by striking
			 medal of honor,.
							(3)Air
			 ForceSection 8744(a) of such title is amended by striking
			 medal of honor, Air Force cross, or and inserting Air
			 Force cross or.
							(4)Coast
			 GuardSection 494 of title 14, United States Code, is amended by
			 striking medal of honor, both places it appears.
							(b)Standardization
			 of time-limits for recommending and awarding Medal of Honor, service cross, or
			 distinguished-service medal across the Armed Forces
							(1)ArmySection
			 3744 of title 10, United States Code, is further amended—
								(A)in subsection
			 (b)—
									(i)in
			 paragraph (1), by striking three years and inserting five
			 years; and
									(ii)in
			 paragraph (2), by striking two years and inserting three
			 years; and
									(B)in subsection
			 (d)(1), by striking two years and inserting three
			 years.
								(2)Air
			 ForceSection 8744 of such title is further amended—
								(A)in subsection
			 (b)—
									(i)in
			 paragraph (1), by striking three years and inserting five
			 years; and
									(ii)in
			 paragraph (2), by striking two years and inserting three
			 years; and
									(B)in subsection
			 (d)(1), by striking two years and inserting three
			 years.
								582.Recodification
			 and revision of Army, Navy, Air Force, and Coast Guard Medal of Honor
			 Roll
						(a)Automatic
			 enrollment and furnishing of certificate
							(1)In
			 generalChapter 57 of title 10, United States Code, is amended by
			 adding at the end the following new section:
								
									1136.Army, Navy,
				Air Force, and Coast Guard Medal of Honor Roll
										(a)EstablishmentThere
				shall be in the Department of the Army, the Department of the Navy, the
				Department of the Air Force, and the Department of Homeland Security,
				respectively, a roll designated as the Army, Navy, Air Force, and Coast
				Guard Medal of Honor Roll.
										(b)EnrollmentThe
				Secretary concerned shall enter and record on such roll the name of each person
				who has served on active duty in the armed forces and who has been awarded a
				medal of honor pursuant to section 3741, 6241, or 8741 of this title or section
				491 of title 14.
										(c)Certificate
											(1)In
				generalEach living person whose name is entered on the Army,
				Navy, Air Force, and Coast Guard Medal of Honor Roll shall be furnished a
				certificate of enrollment on such roll.
											(2)Entitlement to
				special pensionThe Secretary concerned shall deliver to the
				Secretary of Veterans Affairs a certified copy of each certificate of
				enrollment issued under paragraph (1). Such copy shall authorize the Secretary
				of Veterans Affairs to pay the special pension provided by section 1562 of
				title 38 to the person named in the
				certificate.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 57 of
			 such title is amended by adding at the end the following new item:
								
									
										1136. Army, Navy, Air Force, and Coast Guard Medal of Honor
				Roll.
									
									.
							(b)Special
			 pension
							(1)Automatic
			 entitlementSection 1562(a) of title 38, United States Code, is
			 amended—
								(A)by inserting
			 living after each;
								(B)by striking
			 subsection (c) of section 1561 of this title and inserting
			 section 1136(c)(2) of title 10; and
								(C)by striking
			 application therefor under section 1560 of this title and
			 inserting such person's name is entered on the Army, Navy, Air Force,
			 and Coast Guard Medal of Honor Roll under section 1136(b) of title
			 10.
								(2)Election to
			 decline special pensionSection 1562 of such title is further
			 amended by adding at the end the following new subsection:
								
									(g)(1)A person who is
				entitled to a special pension under subsection (a) may elect not to receive
				such special pension by notifying the Secretary of such election in
				writing.
										(2)The Secretary, upon receipt of such
				election, shall cease payments of the special pension to such
				person.
										.
							(3)Technical
			 amendmentSection 1562(a) of such title is further amended by
			 striking roll and inserting Roll.
							(c)Conforming
			 amendments
							(1)Repeal of
			 superseded provisionsSections 1560 and 1561 of title 38, United
			 States Code, are repealed.
							(2)Clerical
			 amendmentsThe table of sections at the beginning of chapter 15
			 of such title is amended by striking the items relating to sections 1560 and
			 1561.
							(d)Effective
			 dateThe amendments made by this section shall be effective with
			 respect to medals of honor awarded on or after the date of the enactment of
			 this Act.
						583.Authority for
			 award of the Distinguished Service Cross to Robert F. Keiser for valor during
			 the Korean War
						(a)Waiver of time
			 limitationsNotwithstanding the time limitations specified in
			 section 3744 of title 10, United States Code, or any other time limitation with
			 respect to the awarding of certain medals to persons who served in the Armed
			 Forces, the Secretary of the Army may award the Distinguished Service Cross
			 under section 3742 of that title to Robert F. Keiser for the acts of valor
			 referred to in subsection (b).
						(b)Action
			 describedThe acts of valor referred to in subsection (a) are the
			 actions of Robert F. Keiser as a member of the 2d Military Police Company, 2d
			 Infantry Division during the Korean War.
						584.Authority for
			 award of the Distinguished Service Cross to Sergeant First Class Patrick N.
			 Watkins, Jr., for acts of valor during the Vietnam War
						(a)Waiver of time
			 limitationsNotwithstanding the time limitations specified in
			 section 3744 of title 10, United States Code, or any other time limitation with
			 respect to the awarding of certain medals to persons who served in the Armed
			 Forces, the Secretary of the Army may award the Distinguished Service Cross
			 under section 3742 of that title to Patrick N. Watkins, Jr., for the acts of
			 valor referred to in subsection (b).
						(b)Action
			 describedThe acts of valor referred to in subsection (a) are the
			 actions of Sergeant First Class Patrick N. Watkins, Jr., from August 22 to
			 August 23, 1968, as a member of the United States Army serving in the grade of
			 Sergeant First Class in the Republic of Vietnam while serving with Headquarters
			 and Headquarters Company, 5th Special Forces Group (Airborne), 1st Special
			 Forces Regiment.
						HOther
			 Matters
					591.Additional
			 requirements for accounting for members of the Armed Forces and Department of
			 Defense civilian employees listed as missingSection 1501(a)(1) of title 10, United
			 States Code, is amended—
						(1)in subparagraph
			 (B), by striking and at the end;
						(2)in subparagraph
			 (C), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following new subparagraph:
							
								(D)coordination of periodic briefing of
				families of missing persons about the efforts of the Department of Defense to
				account for those
				persons.
								.
						592.Expansion of
			 privileged information authorities to debriefing reports of certain recovered
			 persons who were never placed in a missing status
						(a)Expansion of
			 covered reportsSection 1506 of title 10, United States Code, is
			 amended—
							(1)in subsection
			 (d)—
								(A)by redesignating
			 paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and
								(B)by inserting
			 after paragraph (1) the following new paragraph (2):
									
										(2)The Secretary concerned shall
				withhold from personnel files under this section, as privileged information,
				any survival, evasion, resistance, and escape debriefing report provided by a
				person described in section 1501(c) of this title who is returned to United
				States control which is obtained under a promise of confidentiality made for
				the purpose of ensuring the fullest possible disclosure of
				information.
										;
				and
								(2)in subsection
			 (f), by striking paragraphs (2) and (3) and inserting
			 paragraphs (3) and (4).
							(b)Definition
			 applicable to covered reportsSection 1513 of such title is
			 amended by adding at the end the following new paragraph:
							
								(9)The term
				survival, evasion, resistance, and escape debriefing means an
				interview conducted with a person described in section 1501(c) of this title
				who is returned to United States control in order to record the person's
				experiences while surviving, evading, resisting interrogation or exploitation,
				or
				escaping.
								.
						VICompensation and
			 Other Personnel Benefits
				APay and
			 Allowances
					601.Fiscal year
			 2014 increase in military basic pay
						(a)Waiver of
			 section 1009 adjustmentThe adjustment to become effective during
			 fiscal year 2014 required by section 1009 of title 37, United States Code, in
			 the rates of monthly basic pay authorized members of the uniformed services
			 shall not be made.
						(b)Increase in
			 Basic PayEffective on January 1, 2014, the rates of monthly
			 basic pay for members of the uniformed services are increased by 1
			 percent.
						602.Repeal of
			 authority relating to commencement of basic pay for members of the National
			 Guard called into Federal service for less than 30 days
						(a)RepealSection
			 204 of title 37, United States Code, is amended by striking subsection
			 (c).
						(b)Effective
			 dateThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act, and shall apply with respect to members
			 of the National Guard who are called into Federal service for a period of less
			 than 30 days on or after that date.
						603.Extension of
			 authority to provide temporary increase in rates of basic allowance for housing
			 under certain circumstancesSection 403(b)(7)(E) of title 37, United
			 States Code, is amended by striking December 31, 2013 and
			 inserting December 31, 2014.
					BBonuses and
			 Special and Incentive Pays
					611.One-year
			 extension of certain bonus and special pay authorities for reserve
			 forcesThe following sections
			 of title 37, United States Code, are amended by striking December 31,
			 2013 and inserting December 31, 2014:
						(1)Section 308b(g),
			 relating to Selected Reserve reenlistment bonus.
						(2)Section 308c(i),
			 relating to Selected Reserve affiliation or enlistment bonus.
						(3)Section 308d(c),
			 relating to special pay for enlisted members assigned to certain high-priority
			 units.
						(4)Section
			 308g(f)(2), relating to Ready Reserve enlistment bonus for persons without
			 prior service.
						(5)Section 308h(e),
			 relating to Ready Reserve enlistment and reenlistment bonus for persons with
			 prior service.
						(6)Section 308i(f),
			 relating to Selected Reserve enlistment and reenlistment bonus for persons with
			 prior service.
						(7)Section 910(g),
			 relating to income replacement payments for reserve component members
			 experiencing extended and frequent mobilization for active duty service.
						612.One-year
			 extension of certain bonus and special pay authorities for health care
			 professionals
						(a)Title 10
			 authoritiesThe following sections of title 10, United States
			 Code, are amended by striking December 31, 2013 and inserting
			 December 31, 2014:
							(1)Section
			 2130a(a)(1), relating to nurse officer candidate accession program.
							(2)Section 16302(d),
			 relating to repayment of education loans for certain health professionals who
			 serve in the Selected Reserve.
							(b)Title 37
			 authoritiesThe following sections of title 37, United States
			 Code, are amended by striking December 31, 2013 and inserting
			 December 31, 2014:
							(1)Section
			 302c-1(f), relating to accession and retention bonuses for
			 psychologists.
							(2)Section
			 302d(a)(1), relating to accession bonus for registered nurses.
							(3)Section
			 302e(a)(1), relating to incentive special pay for nurse anesthetists.
							(4)Section 302g(e),
			 relating to special pay for Selected Reserve health professionals in critically
			 short wartime specialties.
							(5)Section
			 302h(a)(1), relating to accession bonus for dental officers.
							(6)Section 302j(a),
			 relating to accession bonus for pharmacy officers.
							(7)Section 302k(f),
			 relating to accession bonus for medical officers in critically short wartime
			 specialties.
							(8)Section 302l(g),
			 relating to accession bonus for dental specialist officers in critically short
			 wartime specialties.
							613.One-year
			 extension of special pay and bonus authorities for nuclear
			 officersThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2013 and inserting December 31,
			 2014:
						(1)Section 312(f),
			 relating to special pay for nuclear-qualified officers extending period of
			 active service.
						(2)Section 312b(c),
			 relating to nuclear career accession bonus.
						(3)Section 312c(d),
			 relating to nuclear career annual incentive bonus.
						614.One-year
			 extension of authorities relating to title 37 consolidated special pay,
			 incentive pay, and bonus authoritiesThe following sections of title 37, United
			 States Code, are amended by striking December 31, 2013 and
			 inserting December 31, 2014:
						(1)Section 331(h),
			 relating to general bonus authority for enlisted members.
						(2)Section 332(g),
			 relating to general bonus authority for officers.
						(3)Section 333(i),
			 relating to special bonus and incentive pay authorities for nuclear
			 officers.
						(4)Section 334(i),
			 relating to special aviation incentive pay and bonus authorities for
			 officers.
						(5)Section 335(k),
			 relating to special bonus and incentive pay authorities for officers in health
			 professions.
						(6)Section 351(h),
			 relating to hazardous duty pay.
						(7)Section 352(g),
			 relating to assignment pay or special duty pay.
						(8)Section 353(i),
			 relating to skill incentive pay or proficiency bonus.
						(9)Section 355(h),
			 relating to retention incentives for members qualified in critical military
			 skills or assigned to high priority units.
						615.One-year
			 extension of authorities relating to payment of other title 37 bonuses and
			 special paysThe following
			 sections of title 37, United States Code, are amended by striking
			 December 31, 2013 and inserting December 31,
			 2014:
						(1)Section 301b(a),
			 relating to aviation officer retention bonus.
						(2)Section 307a(g),
			 relating to assignment incentive pay.
						(3)Section 308(g),
			 relating to reenlistment bonus for active members.
						(4)Section 309(e),
			 relating to enlistment bonus.
						(5)Section 324(g),
			 relating to accession bonus for new officers in critical skills.
						(6)Section 326(g),
			 relating to incentive bonus for conversion to military occupational specialty
			 to ease personnel shortage.
						(7)Section 327(h),
			 relating to incentive bonus for transfer between Armed Forces.
						(8)Section 330(f),
			 relating to accession bonus for officer candidates.
						616.Correction of
			 citation for extension of reimbursement authority for travel expenses for
			 inactive-duty training outside of normal commuting distance and additional
			 one-year extension
						(a)Correction of
			 erroneous citation to former provisionEffective as of January 2, 2013, and as if
			 included therein as enacted, section 611(7) of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1776) is
			 amended by striking Section 408a(e) and inserting Section
			 478a(e).
						(b)Additional
			 one-year extensionSection
			 478a(e) of title 37, United States Code, as amended by section 611(7) of the
			 National Defense Authorization Act for Fiscal Year 2013, as corrected by
			 subsection (a), is further amended by striking December 31, 2013
			 and inserting December 31, 2014.
						617.Expansion to
			 all reserve components of stipend for registered nurses in critical specialties
			 under health professions stipend programSection 16201(d) of title 10, United States
			 Code, is amended—
						(1)in paragraph (1),
			 by striking subparagraph (B) and inserting the following new subparagraph
			 (B):
							
								(B)is eligible for appointment as a
				Reserve officer for service in a reserve component in a Nurse Corps or as a
				nurse; and
								;
				and
						(2)in paragraph (2),
			 by striking subparagraph (B) and inserting the following new subparagraph
			 (B):
							
								(B)the participant shall not be eligible
				to receive such stipend before being appointed as a Reserve officer for service
				in the Ready Reserve in a Nurse Corps or as a nurse;
				and
								.
						CTravel and
			 Transportation Allowances
					631.Technical and
			 standardizing amendments to Department of Defense travel and transportation
			 authorities in connection with reform of such authorities
						(a)Escorts of
			 dependents of members
							(1)Incorporation
			 of escorts of dependents under general authoritySection
			 451(a)(2)(C) of title 37, United States Code, is amended by inserting before
			 the period the following: or as an escort or attendant for dependents of
			 a member of the armed forces for necessary travel performed not later than one
			 year after the member is unable to accompany the dependents who are incapable
			 of traveling alone.
							(2)Repeal of
			 superseded authority(A)Section 1036 of title
			 10, United States Code, is repealed.
								(B)The table of sections at the beginning
			 of chapter 53 of such title is amended by striking the item relating to section
			 1036.
								(b)Travel and
			 transportation of dependent patientsSection 1040 of title 10,
			 United States Code, is amended—
							(1)in subsection
			 (a)(1), by striking round-trip transportation and all that
			 follows through may be paid at the expense of the United States
			 and inserting travel and transportation allowances may be furnished
			 necessary attendants. The dependents and any attendants shall be provided such
			 travel and transportation allowances as specified in regulations prescribed
			 under section 464 of title 37.; and
							(2)by striking
			 subsection (d).
							(c)Travel in
			 connection with leave cancelled due to contingency operations
							(1)Incorporation
			 of expenses under general authoritySection 453 of title 37,
			 United States Code, is amended by adding at the end the following new
			 subsection:
								
									(g)Reimbursement
				for travel in connection with leave cancelled due to contingency
				operationsA member may be reimbursed as specified in regulations
				prescribed under section 464 of this title for travel and related expenses
				incurred by the member as a result of the cancellation of previously approved
				leave when the leave is cancelled in conjunction with the member's
				participation in a contingency operation and the cancellation occurs within 48
				hours of the time the leave would have commenced. The settlement for
				reimbursement under this subsection is final and
				conclusive.
									.
							(2)Repeal of
			 superseded authority(A)Section 1053a of title
			 10, United States Code, is repealed.
								(B)The table of sections at the beginning
			 of chapter 53 of such title is amended by striking the item relating to section
			 1053a.
								(d)Travel and
			 transportation for travel for specialty health careSection 1074i
			 of title 10, United States Code, is amended—
							(1)in subsection
			 (a), by striking reimbursement for reasonable travel expenses
			 and inserting travel and transportation allowances as specified in
			 regulations prescribed under section 464 of title 37; and
							(2)in subsection
			 (b), striking Reimbursement for travel under exceptional
			 circumstances.—The Secretary of Defense may provide
			 reimbursement for reasonable travel expenses of and inserting
			 Allowable travel and
			 transportation under exceptional circumstances.—The Secretary
			 of Defense may provide travel and transportation allowances as specified in the
			 regulations referred to in subsection (a) for.
							(e)Travel and
			 transportation in connection with the disposition of remains of
			 membersSection 1482(a)(8) of title 10, United States Code, is
			 amended by striking and roundtrip transportation and prescribed
			 allowances and inserting and travel and transportation
			 allowances as specified in regulations prescribed under section 464 of title
			 37.
						(f)Travel and
			 transportation in connection with funeral honors functions at funerals for
			 veteransSection 1491(d)(1) of title 10, United States Code, is
			 amended by striking transportation (or reimbursement for transportation)
			 and expenses and inserting travel and transportation allowances
			 as specified in regulations prescribed under section 464 of title
			 37.
						(g)Repeal of
			 redundant authority on motor vehicle transportation or storage for members
			 undergoing PCS or extended deployment
							(1)RepealSection
			 2634 of title 10, United States Code, is repealed.
							(2)Clerical
			 amendmentThe table of section at the beginning of chapter 157 of
			 such title is amended by striking the item relating to section 2634.
							(h)Clarification
			 of limitation on transportation of household goodsSection
			 453(c)(3) of title 37, United States Code, is amended by striking
			 (including packing, crating, and household goods in temporary
			 storage) and inserting (including household goods in temporary
			 storage, but excluding packing and crating).
						DDisability,
			 Retired Pay, and Survivor Benefits
					641.Clarification
			 of prevention of retired pay inversion in the case of members whose retired pay
			 is computed using high-three
						(a)ClarificationSubsection
			 (f) of section 1401a of title 10, United States Code, is amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 Prevention of retired pay
			 inversions.—Notwithstanding any other provision of law,
			 the and inserting Prevention of retired pay inversions for members with retired pay
			 computed using final basic pay.—The; and
								(B)by inserting
			 who first became a member of a uniformed service before September 8,
			 1980, and after of an armed force;
								(2)by redesignating
			 paragraph (2) as paragraph (3); and
							(3)by inserting
			 after paragraph (1) the following new paragraph (2):
								
									(2)Prevention of
				retired pay inversions for members with retired pay computed using
				high-threeSubject to subsections (d) and (e), the monthly
				retired pay of a member or former member of an armed force who first became a
				member of a uniformed service on or after September 8, 1980, may not be less,
				on the date on which the member or former member initially becomes entitled to
				such pay, than the monthly retired pay to which the member or former member
				would be entitled on that date if the member or former member had become
				entitled to retired pay on an earlier date, adjusted to reflect any applicable
				increases in such pay under this section. However, in the case of a member or
				former member whose retired pay is computed subject to section 1407(f) of this
				title, paragraph (1) (rather than the preceding sentence) shall apply in the
				same manner as if the member or former member first became a member of a
				uniformed service before September 8, 1980, but only with respect to a
				calculation as of the date on which the member or former member first became
				entitled to retired
				pay.
									.
							(b)Cross-reference
			 amendmentsSuch section is further amended by striking
			 subsection (f)(2) in subsections (c)(1), (c)(2), (d), and (e)
			 and inserting subsection (f)(3).
						(c)ApplicabilityParagraph
			 (2) of section 1401a(f) of title 10, United States Code, as added by the
			 amendment made by subsection (a)(3), applies to the computation of retired pay
			 or retainer pay of any person who first became a member of a uniformed service
			 on or after September 8, 1980, regardless of when the member first becomes
			 entitled to retired or retainer pay.
						(d)Technical
			 amendmentsSuch section is further amended by striking
			 before the enactment of the National Defense Authorization Act for
			 Fiscal Year 2008 in subsections (d) and (e) and inserting before
			 January 28, 2008.
						642.Effect on
			 division of retired pay of election to receive combat-related special
			 compensation after previous election to receive concurrent retirement and
			 disability compensation
						(a)In
			 generalSection 1414(d) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
							
								(3)Payments before
				election to receive combat-related special compensation(A)An election by a member
				pursuant to paragraph (2) to change from receipt of retired pay in accordance
				with this section to receipt of special compensation in accordance with section
				1413a of this title shall not affect payments made before the date of such
				election to the member’s spouse or former spouse pursuant to section 1408 of
				this title of disposable retired pay that a court treated as property for the
				purpose of issuing a final decree of divorce, dissolution, annulment, or legal
				separation, including a court ordered, ratified, or approved property
				settlement incident to such decree.
									(B)In this paragraph:
										(i)The term court has the
				meaning given such term in section 1408(a)(1) of this title.
										(ii)The term disposable retired
				pay has the meaning given such term in section 1408(a)(4) of this
				title.
										(iii)The term final
				decree has the meaning given such term in section 1408(a)(3) of this
				title.
										(iv)The term member has
				the meaning given such term in section 1408(a)(5) of this title.
										(v)The term spouse or former
				spouse has the meaning given such term in section 1408(a)(6) of this
				title.
										.
						(b)ApplicabilityParagraph
			 (3) of section 1414(d) of title 10, United States Code, as added by subsection
			 (a), shall apply with respect to payments made under section 1408 of title 10,
			 United States Code, on or after the date of the enactment of this Act.
						643.Survivor
			 Benefit Plan annuities for special needs trusts established for the benefit of
			 dependent children incapable of self-support
						(a)Special needs
			 trust as eligible beneficiary
							(1)In
			 generalSubsection (a) of section 1450 of title 10, United States
			 Code, is amended—
								(A)by redesignating
			 paragraph (4) as paragraph (5); and
								(B)by inserting
			 after paragraph (3) the following new paragraph (4):
									
										(4)Special needs
				trusts for sole benefit of certain dependent
				childrenNotwithstanding subsection (i), a supplemental or
				special needs trust established under subparagraph (A) or (C) of section
				1917(d)(4) of the Social Security Act (42 U.S.C. 1396p(d)(4)) for the sole
				benefit of a dependent child considered disabled under section 1614(a)(3) of
				that Act (42 U.S.C. 1382c(a)(3)) who is incapable of self-support because of
				mental or physical incapacity.
										.
				
								(2)Conforming
			 amendmentSubsection (i) of such section is amended by inserting
			 (a)(4) or after subsection.
							(b)RegulationsSection
			 1455(d) of such title is amended—
							(1)in the subsection
			 caption, by striking and
			 fiduciaries and inserting , fiduciaries, and special needs
			 trusts;
							(2)in paragraph
			 (1)—
								(A)in subparagraph
			 (A), by striking and at the end;
								(B)in subparagraph
			 (B), by striking the period at the end and inserting ; and;
			 and
								(C)by adding at the
			 end the following new subparagraph:
									
										(C)a dependent child
				incapable of self-support because of mental or physical incapacity for whom a
				supplemental or special needs trust has been established under subparagraph (A)
				or (C) of section 1917(d)(4) of the Social Security Act (42 U.S.C.
				1396p(d)(4)).
										;
								(3)in paragraph
			 (2)—
								(A)by redesignating
			 subparagraphs (C) through (H) as subparagraphs (D) through (I),
			 respectively;
								(B)by inserting
			 after subparagraph (B) the following new subparagraph (C):
									
										(C)In the case of an
				annuitant referred to in paragraph (1)(C), payment of the annuity to the
				supplemental or special needs trust established for the
				annuitant.
										;
								(C)in subparagraph
			 (D), as redesignated by subparagraph (A) of this paragraph, by striking
			 subparagraphs (D) and (E) and inserting subparagraphs (E)
			 and (F); and
								(D)in subparagraph
			 (H), as so redesignated—
									(i)by
			 inserting or (1)(C) after paragraph (1)(B) in the
			 matter preceding clause (i);
									(ii)in
			 clause (i), by striking and at the end;
									(iii)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and
									(iv)by
			 adding at the end the following new clause:
										
											(iii)procedures for
				determining when annuity payments to a supplemental or special needs trust
				shall end based on the death or marriage of the dependent child for which the
				trust was established.
											; and
				
									(4)in paragraph (3),
			 by striking or
			 fiduciary in the paragraph caption and inserting
			 , fiduciary, or
			 trust.
							644.Periodic
			 notice to members of the Ready Reserve on early retirement credit earned for
			 significant periods of active Federal status or active dutySection 12731(f) of title 10, United States
			 Code, is amended by adding at the end the following new paragraph:
						
							(3)The Secretary concerned shall
				periodically notify each member of the Ready Reserve described by paragraph (2)
				of the current eligibility age for retired pay of such member under this
				section, including any reduced eligibility age by reason of the operation of
				that paragraph. Notice shall be provided by such means as the Secretary
				considers appropriate taking into account the cost of provision of notice and
				the convenience of
				members.
							.
					645.Preservation
			 of retiree dependent status for certain dependents upon death or permanent
			 incapacitation of the retired member on whom dependent status is
			 basedSection 1060b(a) of
			 title 10, United States Code, is amended by adding at the end the following new
			 paragraph:
						
							(3)In the case of an individual who is
				treated as a retiree dependent described in paragraph (1)(B) on the date on
				which the member providing the basis for such individual's dependent status
				under this section dies or becomes permanently incapacitated, no further
				certification of the individual as a retiree dependent on the basis of
				dependency for financial support shall be required or carried out for purposes
				of this section on or after that
				date.
							.
					EMilitary Lending
			 Matters
					661.Enhanced role
			 for the Department of Justice under the Military Lending Act
						(a)Enforcement by
			 the Attorney GeneralSubsection (f) of section 987 of title 10,
			 United States Code, is amended by adding at the end the following new
			 paragraph:
							
								(7)Enforcement by
				the Attorney General
									(A)In
				generalThe Attorney General may commence a civil action in any
				appropriate district court of the United States against any person who—
										(i)engages in a
				pattern or practice of violating this section; or
										(ii)engages in a
				violation of this section that raises an issue of general public
				importance.
										(B)ReliefIn
				a civil action commenced under subparagraph (A), the court—
										(i)may grant any
				appropriate equitable or declaratory relief with respect to the violation of
				this section;
										(ii)may award all
				other appropriate relief, including monetary damages, to any person aggrieved
				by the violation; and
										(iii)may, to
				vindicate the public interest, assess a civil penalty—
											(I)in an amount not
				exceeding $110,000 for a first violation; and
											(II)in an amount not
				exceeding $220,000 for any subsequent violation.
											(C)InterventionUpon
				timely application, a person aggrieved by a violation of this section with
				respect to which the civil action is commenced may intervene in such action,
				and may obtain such appropriate relief as the person could obtain in a civil
				action under paragraph (5) with respect to that violation, along with costs and
				a reasonable attorney fee.
									(D)Issuance and
				service of civil investigative demandsWhenever the Attorney
				General, or a designee, has reason to believe that any person may be in
				possession, custody, or control of any documentary material relevant to an
				investigation under this section, the Attorney General, or a designee, may,
				before commencing a civil action under subparagraph (A), issue in writing and
				cause to be served upon such person, a civil investigative demand
				requiring—
										(i)the production of
				such documentary material for inspection and copying;
										(ii)that the
				custodian of such documentary material answer in writing written questions with
				respect to such documentary material; or
										(iii)the production
				of any combination of such documentary material or answers.
										(E)Relationship to
				False Claims ActThe statutory provisions governing the authority
				to issue, use, and enforce civil investigative demands under section 3733 of
				title 31 (known as the False Claims Act) shall govern the
				authority to issue, use, and enforce civil investigative demands under
				subparagraph (D), except that—
										(i)any reference in
				that section to false claims law investigators or investigations shall be
				applied for purposes of subparagraph (D) as referring to investigators or
				investigations under this section;
										(ii)any reference in
				that section to interrogatories shall be applied for purposes of subparagraph
				(D) as referring to written questions and answers to such need not be under
				oath;
										(iii)the statutory
				definitions for purposes of that section relating to false claims
				law shall not apply; and
										(iv)provisions of
				that section relating to qui tam relators shall not
				apply.
										.
						(b)Consultation
			 with Department of JusticeSubsection (h)(3) of such section is
			 amended by adding at the end the following new subparagraph:
							
								(H)The Department of
				Justice.
								.
						FOther
			 Matters
					671.Authority to
			 provide certain expenses for care and disposition of human remains that were
			 retained by the Department of Defense for forensic pathology
			 investigation
						(a)Disposition of
			 remains of persons whose death is investigated by the Armed Forces Medical
			 Examiner
							(1)Covered
			 decedentsSection 1481(a) of title 10, United States Code, is
			 amended by adding at the end the following new paragraph:
								
									(10)To the extent
				authorized under section 1482(g) of this title, any person not otherwise
				covered by the preceding paragraphs whose remains (or partial remains) have
				been retained by the Secretary concerned for purposes of a forensic pathology
				investigation by the Armed Forces Medical Examiner under section 1471 of this
				title.
									.
							(2)Authorized
			 expenses relating to care and disposition of remainsSection 1482
			 of such title is amended by adding at the end the following new
			 subsection:
								
									(g)(1)The payment of expenses
				incident to the recovery, care, and disposition of the remains of a decedent
				covered by section 1481(a)(10) of this title is limited to those expenses that,
				as determined under regulations prescribed by the Secretary of Defense, would
				not have been incurred but for the retention of those remains for purposes of a
				forensic pathology investigation by the Armed Forces Medical Examiner under
				section 1471 of this title.
										(2)In a case covered by paragraph (1),
				if the person designated under subsection (c) to direct disposition of the
				remains of a decedent does not direct disposition of the remains that were
				retained for the forensic pathology investigation, the Secretary may pay for
				the transportation of those remains to, and interment or inurnment of those
				remains in, an appropriate place selected by the Secretary, in lieu of the
				transportation authorized to be paid under paragraph (8) of subsection
				(a).
										(3)In a case covered by paragraph (1),
				expenses that may be paid do not include expenses with respect to an escort
				under paragraph (8) of subsection (a), whether or not on a reimbursable
				basis.
										(4)The Secretary concerned may pay any
				other expenses relating to the remains of such a decedent that are authorized
				to be paid under this section only on a reimbursable basis. Amounts reimbursed
				to the Secretary concerned under this subsection shall be credited to
				appropriations available at the time of reimbursement for the payment of such
				expenses.
										.
							(b)Clarification
			 of coverage of inurnmentSection 1482(a)(9) of such title is
			 amended by inserting or inurnment after
			 Interment.
						(c)Technical
			 amendmentSection 1482(f) of such title is amended by striking
			 the third sentence and inserting the following new sentence: The
			 Secretary concerned may pay any other expenses relating to the remains of such
			 a decedent that are authorized to be paid under this section only on a
			 reimbursable basis..
						672.Extension of
			 ongoing pilot programs under temporary Army incentive to provide additional
			 recruitment incentivesSection
			 681(i) of the National Defense Authorization Act for Fiscal Year 2006 (10
			 U.S.C. 503 note) is amended—
						(1)in paragraph (1),
			 by striking The Secretary may not and inserting Except as
			 provided in paragraph (2), the Secretary may not;
						(2)by redesignating
			 paragraph (2) as paragraph (3);
						(3)by inserting
			 after paragraph (1) the following new paragraph (2):
							
								(2)Authority to
				continue certain pilot programsThe Secretary may continue
				through December 31, 2015, any pilot program carried out under the authority in
				this section that was ongoing as of December 31,
				2012.
								;
				and
						(4)in paragraph (3),
			 as redesignated by paragraph (2) of this section—
							(A)by striking
			 paragraph (1) and inserting this subsection;
			 and
							(B)by striking
			 that paragraph and inserting the applicable paragraph of
			 this subsection.
							VIIHealth Care
			 Provisions
				BHealth Care
			 Administration
					711.Pilot program
			 on increased collection of third-party reimbursements for health care services
			 provided in military medical treatment facilities
						(a)Pilot
			 programThe Secretary of Defense shall, in coordination with the
			 Secretaries of the military departments, carry out a pilot program to assess
			 the feasibility and advisability of using processes described in subsection (b)
			 to increase the amounts collected under section 1095 of title 10, United States
			 Code, from third-party payers for charges for health care services incurred by
			 the United States at military medical treatment facilities.
						(b)Covered
			 processesThe processes described in this subsection are
			 commercially available enhanced recovery practices for medical payment
			 collection, including rates and percentages of collection in accordance with
			 industry standards for such practices.
						(c)ElementsThe
			 Secretary shall carry out the pilot program so as—
							(1)to facilitate the
			 identification and analysis of best practices in connection with the processes
			 described in subsection (b) that are used in nonmilitary health care
			 facilities; and
							(2)to permit a
			 cost-benefit analysis of the processes used under the pilot program, including
			 an analysis of—
								(A)the amount of
			 third-party collections that resulted from such processes;
								(B)the cost to
			 implement and sustain such processes; and
								(C)such other
			 matters as the Secretary considers appropriate for the pilot program.
								(d)LocationThe
			 Secretary shall carry out the pilot program at not less than two military
			 installations of different military departments each of which meets the
			 following criteria:
							(1)Such installation
			 has a military medical treatment facility with both inpatient and outpatient
			 capabilities.
							(2)The catchment
			 area of such installation contains a significant-sized military beneficiary
			 population who are potentially covered by third-party payers (as defined in
			 section 1095(h)(1) of title 10, United States Code).
							(e)DurationThe
			 Secretary shall commence the pilot program by not later than 270 days after the
			 date of the enactment of this Act, and shall carry out the pilot program for
			 two years.
						(f)ReportNot
			 later than 180 days after the completion of the pilot program, the Secretary
			 shall submit to the congressional defense committees a report on the pilot
			 program. The report shall include the following:
							(1)A description of
			 the pilot program.
							(2)A comparative
			 description of—
								(A)the processes
			 described in subsection (b) that were used in the military medical treatment
			 facilities included in the pilot program; and
								(B)third-party
			 collection processes used by similar military medical treatment facilities not
			 included in the pilot program.
								(3)An assessment of
			 the feasibility and advisability of using processes described in subsection (b)
			 to increase the amounts collected from third-party payers for charges for
			 health care services incurred by the United States at military medical
			 treatment facilities, including a cost-benefit analysis of the implementation
			 of such processes for third-party collections for health care services at
			 military medical treatment facilities.
							(4)Such
			 recommendations for legislative or administrative action to improve third-party
			 collections for health care services at military medical treatment facilities
			 as the Secretary considers appropriate in light of the pilot program.
							712.Sense of Senate on
			 implementation of integrated electronic health records for the Department of
			 Defense and the Department of Veterans Affairs
						(a)FindingsThe Senate makes the following
			 findings:
							(1)The electronic
			 health records systems used by the Department of Defense and the Department of
			 Veterans Affairs have been independently developed and implemented by each
			 Department. As a result, and despite more than 15 years of efforts including
			 numerous initiatives and programs, full interoperability between the systems
			 has yet to be achieved.
							(2)The lack of full
			 interoperability between the health records systems negatively impacts members
			 of the Armed Forces who separate from military service and transition to
			 veteran status. Medical records may be lost, requiring patients to repeat
			 tests, increase overall costs, and further exacerbate the backlog of disability
			 claims at the Department of Veterans Affairs.
							(3)The Government
			 Accountability Office has identified several problems that the Department of
			 Defense and the Department of Veterans Affairs face in their efforts to achieve
			 full interoperability of their health records systems. The Government
			 Accountability Office points to the failure of the Departments to define
			 performance goals and measures that would allow for program management and
			 assessment of progress. The Government Accountability Office also highlights
			 inadequate management in the Departments and the Interagency Program Office,
			 which oversees the integration of Department of Defense and Department of
			 Veterans Affairs medical records.
							(4)The National
			 Defense Authorization Act for Fiscal Year 2008 directed the Department of
			 Defense and the Department of Veterans Affairs to jointly develop and implement
			 fully interoperable health record capabilities by September 30, 2009.
							(b)Sense of
			 SenateIt is the sense of the Senate that—
							(1)despite clear
			 congressional direction, years of effort, and the expenditure of significant
			 resources, full electronic interoperability between the health records systems
			 of the Department of Defense and the Department of Veterans Affairs has not
			 been achieved;
							(2)the Secretary of
			 Defense, in collaboration with the Secretary of Veterans Affairs, should fully
			 staff the Interagency Program Office and provide it with a robust charter
			 meeting the original intent of Congress;
							(3)the Secretary of
			 Defense, in collaboration with the Secretary of Veterans Affairs, should
			 establish challenging, but achievable, deadlines for the development and
			 implementation of measures and goals for electronic health records for the
			 Department of Defense and the Department of Veterans Affairs, including
			 measures and goals relating to—
								(A)the creation of a
			 health data authoritative source;
								(B)the ability of
			 patients of both the Department of Defense and the Department of Veterans
			 Affairs to download their medical records (commonly referred to as the
			 Blue Button Initiative);
								(C)the full
			 interoperability of personal health care information between the
			 Departments;
								(D)the
			 standardization of health care data between the Departments;
								(E)the acceleration
			 of the exchange of real-time health care data between the Departments;
								(F)the upgrade of
			 the graphical user interface to display the new standardized health care data
			 of the Departments; and
								(G)the provision to
			 members of the Armed Forces of access to an electronic copy of their health
			 care records throughout the course of their military career; and
								(4)the Interagency
			 Program Office should establish a secure, remote, network-accessible computer
			 storage system (commonly referred to as cloud storage)
			 to—
								(A)provide members
			 of the Armed Forces and veterans the ability to upload their health care
			 records; and
								(B)allow medical
			 providers of the Department of Defense and the Department of Veterans Affairs
			 to access such records in the course of providing care to members of the Armed
			 Forces and veterans.
								CReports and Other
			 Matters
					721.Report on provision
			 of advanced prosthetics and orthotics to members of the Armed Forces and
			 veterans
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense and the Secretary of Veterans Affairs
			 shall jointly submit to the appropriate committees of Congress a report on the
			 plans of the Department of Defense and the Department of Veterans Affairs,
			 respectively, to ensure that the most clinically appropriate prosthetics and
			 orthotics are made available to injured members of the Armed Forces and
			 veterans using technological advances as appropriate.
						(b)Covered
			 prosthetics and orthoticsThe prosthetics and orthotics to be
			 covered by the report under subsection (a) shall include, but not be limited
			 to, powered prosthetics and orthotics that will enable members of the Armed
			 Forces and veterans who have suffered amputation and, in the case of orthotics
			 wearers, other injuries with limb salvage, to restore functionality to the
			 maximum extent practicable.
						(c)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the Senate; and
							(2)the Committee on
			 Armed Services and the Committee on Veterans' Affairs of the House of
			 Representatives.
							VIIIAcquisition
			 Policy, Acquisition Management, and Related Matters
				AAcquisition
			 Policy and Management
					801.Restatement
			 and revision of requirements applicable to multiyear defense acquisitions to be
			 specifically authorized by law
						(a)In
			 generalSubsection (i) of section 2306b of title 10, United
			 States Code, is amended to read as follows:
							
								(i)Defense
				acquisitions specifically authorized by law(1)In the case of the
				Department of Defense, a multiyear contract in amount equal to or greater than
				$500,000,000 may not be entered into under this section unless the contract is
				specifically authorized by law in an Act other than an appropriations
				Act.
									(2)In submitting a request for a
				specific authorization by law to carry out a defense acquisition program using
				multiyear contract authority under this section, the Secretary shall include in
				the request a report containing preliminary findings of the agency head
				required in paragraphs (1) through (6) of subsection (a) together with the
				basis for such findings.
									(3)A multiyear contract may not be
				entered into under this section for a defense acquisition program that has been
				specifically authorized by law to be carried out using multiyear contract
				authority unless the Secretary of Defense certifies in writing, not later than
				30 days before entry into the contract, that each of the following conditions
				is satisfied:
										(A)The Secretary has determined that each
				of the requirements in paragraphs (1) through (6) of subsection (a) will be met
				by such contract and has provided the basis for such determination to the
				congressional defense committees.
										(B)The Secretary's determination under
				subparagraph (A) was made after the completion of a cost analysis performed by
				the Director of Cost Assessment and Program Analysis and such analysis supports
				the findings.
										(C)The system being acquired pursuant to
				such contract has not been determined to have experienced cost growth in excess
				of the critical cost growth threshold pursuant to section 2433(d) of this title
				within 5 years prior to the date the Secretary anticipates such contract (or a
				contract for advance procurement entered into consistent with the authorization
				for such contract) will be awarded.
										(D)A sufficient number of end items of
				the system being acquired under such contract have been delivered at or within
				the most current estimates of the program acquisition unit cost or procurement
				unit cost for such system to determine that current estimates of such unit
				costs are realistic.
										(E)During the fiscal year in which such
				contract is to be awarded, sufficient funds will be available to perform the
				contract in such fiscal year, and the future-years defense program for such
				fiscal year will include the funding required to execute the program without
				cancellation.
										(F)The contract is a fixed price type
				contract.
										(G)The proposed multiyear contract
				provides for production at not less than minimum economic rates given the
				existing tooling and facilities.
										(4)If for any fiscal year a multiyear
				contract to be entered into under this section is authorized by law for a
				particular procurement program and that authorization is subject to certain
				conditions established by law (including a condition as to cost savings to be
				achieved under the multiyear contract in comparison to specified other
				contracts) and if it appears (after negotiations with contractors) that such
				savings cannot be achieved, but that substantial savings could nevertheless be
				achieved through the use of a multiyear contract rather than specified other
				contracts, the President may submit to Congress a request for relief from the
				specified cost savings that must be achieved through multiyear contracting for
				that program. Any such request by the President shall include details about the
				request for a multiyear contract, including details about the negotiated
				contract terms and conditions.
									(5)(A)The Secretary may
				obligate funds for procurement of an end item under a multiyear contract for
				the purchase of property only for procurement of a complete and usable end
				item.
										(B)The Secretary may obligate funds
				appropriated for any fiscal year for advance procurement under a contract for
				the purchase of property only for the procurement of those long-lead items
				necessary in order to meet a planned delivery schedule for complete major end
				items that are programmed under the contract to be acquired with funds
				appropriated for a subsequent fiscal year (including an economic order quantity
				of such long-lead items when authorized by law).
										(6)The Secretary may make the
				certification under paragraph (3) notwithstanding the fact that one or more of
				the conditions of such certification are not met, if the Secretary determines
				that, due to exceptional circumstances, proceeding with a multiyear contract
				under this section is in the best interest of the Department of Defense and the
				Secretary provides the basis for such determination with the
				certification.
									(7)The Secretary may not delegate the
				authority to make the certification under paragraph (3) or the determination
				under paragraph (6) to an official below the level of Under Secretary of
				Defense for Acquisition, Technology, and
				Logistics.
									.
						(b)Conforming
			 amendmentSubsection (a)(7) of such section is amended by
			 striking subparagaphs (C) through (F) of paragraph (1) of subsection
			 (i) and inserting subparagraphs (C) through (F) of subsection
			 (i)(3).
						(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, and shall apply with respect to requests for
			 specific authorization by law to carry out defense acquisition programs using
			 multiyear contract authority that are made on or after that date.
						802.Extension of
			 authority to acquire products and services produced in countries along a major
			 route of supply to Afghanistan
						(a)ExtensionSubsection (f) of section 801 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2399), as amended by section 841(a) of the National Defense Authorization
			 Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1845), is further
			 amended by striking December 31, 2014 and inserting
			 December 31, 2015.
						(b)Clarification
			 of authoritySubsection (b)(1)(B) of such section is
			 amended—
							(1)by striking
			 and the NATO International Security Assistance Force and
			 inserting or NATO forces; and
							(2)by striking
			 to Afghanistan and inserting to or from
			 Afghanistan.
							803.Report on
			 program manager training and experience
						(a)Updated report
			 on program manager training and experience deficienciesNot later
			 than 120 days after the date of the enactment of this Act, the Secretary of
			 Defense shall submit to the congressional defense committees an updated version
			 of the 2009 Department of Defense report entitled OSD Study of Program
			 Manager Training and Experience. The updated version of the report
			 shall address the personnel specified in subsection (b).
						(b)Covered
			 personnelThe personnel to be addressed by the report required by
			 subsection (a) shall be the acquisition personnel of the Department of Defense
			 as follows:
							(1)Acquisition
			 personnel classified as ACAT I personnel.
							(2)Acquisition
			 personnel classified as ACAT IA personnel.
							(3)Acquisition
			 personnel classified as ACAT II personnel.
							(c)ElementsThe
			 report required in subsection (a) shall—
							(1)take into
			 consideration the training, qualifications, and experience of covered personnel
			 to perform acquisition program management functions for the Department of
			 Defense;
							(2)summarize
			 assessments by covered personnel of the practicality and comprehensiveness of
			 the training provided such personnel in acquisition program management;
							(3)identify,
			 describe, and analyze trends in the training and experience of covered
			 personnel in acquisition program management between the time of the report
			 referred to in subsection (a) and the updated version of the report as required
			 by subsection (a); and
							(4)set forth such
			 recommendations for improvements to the training and experience of covered
			 personnel in acquisition program management as the Secretary considers
			 appropriate.
							BProvisions
			 Relating to Major Defense Acquisition Programs
					821.Synchronization
			 of cryptographic systems for major defense acquisition programs
						(a)In
			 generalSection 2366b(a)(3) of title 10, United States Code, is
			 amended—
							(1)in subparagraph
			 (F), by striking and at the end;
							(2)by redesignating
			 subparagraph (G) as subparagraph (H); and
							(3)by inserting
			 after subparagraph (F) the following new subparagraph (G):
								
									(G)there is a plan
				to mitigate and account for any costs in connection with any anticipated
				de-certification of cryptographic systems and components during the production
				and procurement of the major defense acquisition program to be acquired;
				and
									.
							(b)Effective
			 dateThe amendments made by subsection (a) shall take effect on
			 the date of the enactment of this Act, and shall apply with respect to major
			 defense acquisition programs which are subject to Milestone B approval on or
			 after that date.
						822.Assessment of
			 dedicated control system before Milestone B approval of major defense
			 acquisition programs constituting a space program
						(a)In
			 generalAs part of the
			 certification required by section 2366b(a) of title 10, United States Code,
			 before Milestone B approval of a space system, the milestone decision authority
			 shall perform a business case analysis for any new or follow on satellite
			 system using a dedicated control system instead of a shared control
			 system.
						(b)SunsetNo
			 business case analysis is required to be performed under subsection (a) for any
			 Milestone B approval of a space system after December 31, 2019.
						823.Additional
			 responsibility for product support managers for major weapon
			 systemsSection 2337(b)(2) of
			 title 10, United States Code, is amended—
						(1)in subparagraph
			 (G), by striking and at the end;
						(2)in subparagraph
			 (H), by striking the period at the end and inserting ; and;
			 and
						(3)by adding at the
			 end the following new subparagraph:
							
								(I)ensure that each
				product support arrangement for the weapon system states explicitly how such
				arrangement will maximize use of government-owned inventory before obtaining
				inventory from commercial
				sources.
								.
						824.Comptroller
			 General of the United States review of Department of Defense processes for the
			 acquisition of weapon systems
						(a)Review
			 requiredNot later than 90 days after the date of the enactment
			 of this Act, the Comptroller General of the United States shall carry out a
			 comprehensive review of the processes and procedures of the Department of
			 Defense for the acquisition of weapon systems.
						(b)Objective of
			 reviewThe objective of the review required by subsection (a)
			 shall be to identify the following:
							(1)Processes and
			 procedures that provide little or no value added, or for which any value added
			 is outweighed by the cost or schedule delay of the processes or
			 procedures.
							(2)Elements of
			 organizations and layers of review that are redundant or unnecessary, add cost,
			 or create schedule delays to the acquisition of weapon systems without adding
			 commensurate value.
							(c)Report
							(1)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Comptroller General shall submit to the congressional defense
			 committees a report on the results of the review required by subsection
			 (a).
							(2)ElementsThe
			 report required by paragraph (1) shall include, at a minimum, the
			 following:
								(A)A statement of
			 any processes, procedures, organizations, or layers of review that are
			 recommended by the Comptroller General for modification or elimination,
			 including the rationale for the modification or elimination recommended and the
			 legislative or administrative action required to carry out the modification or
			 elimination recommended.
								(B)Such other
			 findings and recommendations, including recommendations for legislative or
			 administrative action, as the Comptroller General considers appropriate in
			 light of the review required by subsection (a).
								(3)Consistency
			 with WSARAAny modification or elimination of a process,
			 procedure, organization, or layer of review recommended in the report required
			 by paragraph (1) shall be consistent with the requirements of the Weapon
			 Systems Acquisition Reform Act of 2009 (Public Law 111–23) and the amendments
			 made by that Act.
							CAmendments to
			 General Contracting Authorities, Procedures, and Limitations
					841.Maximum amount
			 of allowable costs of compensation of contractor employees
						(a)Amendment to
			 cost principlesSection 2324(e)(1)(P) of title 10, United States
			 Code, is amended—
							(1)by striking
			 the benchmark and all that follows through section 1127
			 of title 41 and inserting $487,000 per year, adjusted annually
			 to reflect the change in the Employment Cost Index for all workers, as
			 calculated by the Bureau of Labor Statistics; and
							(2)by striking
			 scientists and engineers and inserting scientists,
			 engineers, medical professionals, cybersecurity experts, and other workers with
			 unique areas of expertise.
							(b)ReviewNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Defense shall review alternative benchmarks and industry standards for
			 compensation and provide the congressional defense committees with the views of
			 the Department of Defense as to whether any such benchmarks or standards would
			 provide a more appropriate measure of allowable compensation for the purposes
			 of section 2324(e)(1)(P) of title 10, United States Code, as amended by
			 subsection (a).
						(c)Effective
			 dateThe amendment mades by subsection (a) shall take effect on
			 January 1, 2014, and shall apply with respect to costs of compensation incurred
			 on or after that date under contracts entered into before, on, or after that
			 date.
						842.Implementation
			 by Department of Defense of certain recommendations of the Comptroller General
			 of the United States on oversight of pensions offered by Department
			 contractorsIn order to
			 implement certain of the recommendations of the Comptroller General of the
			 United States in the January 2013 report entitled Pension Costs on DOD
			 Contacts (GAO–13–158), the Secretary of Defense shall do the
			 following:
						(1)Assign
			 responsibility within the Department of Defense for oversight of the
			 reasonableness of the pension plans offered by Department contractors,
			 including, in specific, the value of benefits earned by participants in such
			 pension plans.
						(2)Issue guidance on
			 the measurement of the value of pension benefits that participants earn in a
			 given year in order to permit the Department to obtain a comprehensive
			 understanding of the total compensation provided employees by Department
			 contractors.
						(3)Issue guidance on
			 the extent to which defined benefit pension plans are to be included in
			 assessments of the reasonableness of compensation for executives of Department
			 contractors.
						(4)Issue guidance
			 for the acquisition organizations of the Department, including the Defense
			 Contract Management Activity and the Defense Contract Audit Activity, on the
			 discount rate or rates that are acceptable for Department contractors to use in
			 calculating person costs for forward pricing purposes.
						DOther
			 Matters
					861.Extension of
			 prohibition on contracting with the enemy in the United States Central Command
			 theater of operationsSection
			 841(g) of the National Defense Authorization Act for Fiscal Year 2012 (Public
			 Law 112–81; 125 Stat. 1510; 10 U.S.C. 2302 note) is amended by striking
			 the date that is three years after the date of the enactment of this
			 Act and inserting December 31, 2016.
					862.Prohibition on
			 contracting with the enemy
						(a)Authority To
			 terminate or void contracts, grants, and cooperative agreements and To restrict
			 future award
							(1)Identification
			 of persons and entitiesThe Secretary of Defense shall designate
			 in each geographic combatant command an element to carry out intelligence
			 missions within the area of responsibility of such combatant command outside
			 the United States to identify persons and entities that—
								(A)provide funds
			 received under a contract, grant, or cooperative agreement of the Department of
			 Defense directly or indirectly to a person or entity who is supporting a force
			 within the area of responsibility of such combatant command against which the
			 United States is actively engaged in hostilities in accordance with the law of
			 armed conflict; or
								(B)fail to exercise
			 due diligence to ensure that none of the funds received under a contract,
			 grant, or cooperative agreement of the Department of Defense are provided
			 directly or indirectly to a person or entity who is supporting a force within
			 the area of responsibility of such combatant command against which the United
			 States is actively engaged in hostilities in accordance with the law of armed
			 conflict.
								(2)Notice on
			 supporters identifiedUpon the identification of a person or
			 entity as meeting subparagraph (A) or (B) of paragraph (1), the element making
			 the identification shall notify the commander of the combatant command
			 concerned, and any deputies of the commander specified by the commander for
			 purposes of this section, of such identification of such person or
			 entity.
							(3)Responsive
			 actionsUpon receipt of a notice under paragraph (2), the
			 commander of the combatant command concerned may, in consultation with the
			 Under Secretary of Defense for Policy, the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics, and the appropriate Chief of Mission,
			 notify the heads of appropriate contracting activities, in writing, of such
			 identification and request that the heads of such contracting activities
			 exercise the authorities provided pursuant to paragraph (4) and in the Federal
			 Acquisition Regulation, as revised pursuant to subsection (b), with respect to
			 any contract, grant, or cooperative agreement that provides funding directly or
			 indirectly to the person or entity covered by the notice.
							(4)AuthoritiesNot
			 later than 30 days after the date of the enactment of this Act, the Secretary
			 of Defense shall revise the Department of Defense Supplement to the Federal
			 Acquisition Regulation to authorize the head of contracting activity in each
			 geographic combatant command, pursuant to a request from the commander of a
			 combatant command under paragraph (3)—
								(A)to restrict the
			 award of Department of Defense contracts, grants, or cooperative agreements
			 that such head of contracting activity determines in writing would provide
			 funding directly or indirectly to a person or entity that has been identified
			 by the commander as supporting a force within the area of responsibility of
			 such combatant command against which the United States is actively engaged in
			 hostilities in accordance with the law of armed conflict;
								(B)to terminate for
			 default any Department contract, grant, or cooperative agreement upon a written
			 determination by such head of contracting activity that the contractor, or the
			 recipient of the grant or cooperative agreement, has failed to exercise due
			 diligence to ensure that none of the funds received under the contract, grant,
			 or cooperative agreement are provided directly or indirectly to a person or
			 entity that has been identified by a commander of a combatant command as
			 supporting a force within the area of responsibility of such combatant command
			 against which the United States is actively engaged in hostilities in
			 accordance with the law of armed conflict; or
								(C)to void in whole
			 or in part any Department contract, grant, or cooperative agreement upon a
			 written determination by such head of contracting activity that the contract,
			 grant, or cooperative agreement provides funding directly or indirectly to a
			 person or entity that has been identified by a commander of a combatant command
			 as supporting a force within the area of responsibility of such combatant
			 command against which the United States is actively engaged in hostilities in
			 accordance with the law of armed conflict
								(b)Contract
			 clause
							(1)In
			 generalNot later than 30 days after the date of the enactment of
			 this Act, the Federal Acquisition Regulation shall be revised to require
			 that—
								(A)the clause
			 described in paragraph (2) shall be included in each covered contract, grant,
			 and cooperative agreement of the Department of Defense that is awarded on or
			 after the date of the enactment of this Act; and
								(B)to the maximum
			 extent practicable, each covered contract, grant, and cooperative agreement of
			 the Department of Defense that is awarded before the date of the enactment of
			 this Act shall be modified to include the clause described in paragraph
			 (2).
								(2)Clause
			 describedThe clause described in this paragraph is a clause
			 that—
								(A)requires the
			 contractor, or the recipient of the grant or cooperative agreement, to exercise
			 due diligence to ensure that none of the funds received under the contract,
			 grant, or cooperative agreement are provided directly or indirectly to a person
			 or entity that has been identified by a commander of a combatant command as
			 supporting a force within the area of responsibility of such combatant command
			 against which the United States is actively engaged in hostilities in
			 accordance with the law of armed conflict; and
								(B)notifies the
			 contractor, or the recipient of the grant or cooperative agreement, of the
			 authority of the head of the contracting activity to terminate or void the
			 contract, grant, or cooperative agreement, in whole or in part.
								(3)Covered
			 contract, grant, or cooperative agreementIn this subsection, the
			 term covered contract, grant, or cooperative agreement means a
			 contract, grant, or cooperative agreement with an estimated value in excess of
			 $20,000.
							(4)Treatment as
			 voidFor purposes of subsection (a)(4) and the exercise under
			 subsection (a)(3) of the authorities in the Federal Acquisition Regulation
			 pursuant to this subsection:
								(A)A contract,
			 grant, or cooperative agreement that is void is unenforceable as contrary to
			 public policy.
								(B)A contract,
			 grant, or cooperative agreement that is void in part is unenforceable as
			 contrary to public policy with regard to a segregable task or effort under the
			 contract, grant, or cooperative agreement.
								(c)Requirements
			 following contract actionsNot later than 30 days after the date
			 of the enactment of this Act, the Federal Acquisition Regulation shall be
			 revised as follows:
							(1)To require that
			 any head of contracting activity taking an action pursuant to subsection (a)(3)
			 or (a)(4) to terminate, void, or restrict a contract, grant, or cooperative
			 agreement notify in writing the contractor or recipient of the grant or
			 cooperative agreement, as applicable, of the action.
							(2)To permit, in
			 such manner as the Federal Acquisition Regulation as so revised shall provide,
			 the contractor or recipient of a grant or cooperative agreement subject to an
			 action taken pursuant to subsection (a)(3) or (a)(4) to terminate or void the
			 contract, grant, or cooperative agreement, as the case may be, an opportunity
			 to contest the action within 30 days of receipt of notice of the action.
							(d)Annual
			 reviewThe commanders of the geographic combatant commands
			 covered by subsection (a) shall, on an annual basis, review the lists of
			 persons and entities previously identified pursuant to subsection (a)(1) in
			 order to determine whether or not such persons and entities continue to warrant
			 identification pursuant to that subsection. If a commander determines pursuant
			 to such a review that a person or entity no longer warrants identification
			 pursuant to subsection (a)(1), the commander shall notify the heads of
			 contracting activities of the Department of Defense in writing of such
			 determination.
						(e)Protection of
			 classified informationClassified information relied upon to make
			 an identification pursuant to subsection (a)(1) may not be disclosed to a
			 contractor or a recipient of a grant or cooperative agreement with respect to
			 which an action is taken pursuant to subsection (a)(3) or (a)(4), or to their
			 representatives, in the absence of a protective order issued by a court of
			 competent jurisdiction established under Article I or Article III of the
			 Constitution of the United States that specifically addresses the conditions
			 upon which such classified information may be so disclosed.
						(f)Delegation of
			 certain responsibilities
							(1)Responsibilities
			 relating to identification and reviewThe commander of a
			 geographic combatant command may delegate the responsibilities in subsection
			 (a)(3) to any deputies of the commander specified by the commander pursuant to
			 that subsection. The commander may delegate under any responsibilities under
			 subsection (d) to the deputy commander of the combatant command. Any delegation
			 of responsibilities under this paragraph shall be made in writing.
							(2)Nondelegation
			 of responsibility for contract actionsThe authority provided by
			 subsections (a)(3) and (a)(4) to terminate, void, or restrict contracts,
			 grants, and cooperative agreements may not be delegated below the level of head
			 of contracting activity.
							(g)Inclusion of
			 information on contract actions in FAPIISUpon the termination,
			 voiding, or restriction of a contract, grant, or cooperative agreement pursuant
			 to subsection (a)(3) or (a)(4), the head of contracting activity concerned
			 shall provide for the inclusion in the Federal Awardee Performance and
			 Integrity Information System (FAPIIS), or other formal system of records on
			 contractors or entities, of appropriate information on the termination,
			 voiding, or restriction, as the case may be, of the contract, grant, or
			 cooperative agreement.
						(h)Reports
							(1)In
			 generalNot later than March 1 each year, the Secretary of
			 Defense shall submit to the congressional defense committees a report on the
			 use of the authorities in this section in the preceding calendar year,
			 including the following:
								(A)For each instance
			 in which a contract, grant, or cooperative agreement was terminated or voided,
			 or entry into contracts, grants, and cooperative agreements was restricted,
			 pursuant to subsection (a)(3) or (a)(4), the following:
									(i)An
			 explanation of the basis for the action taken.
									(ii)The value of the
			 contract, grant, or cooperative agreement terminated or voided.
									(iii)The value of
			 all contracts, grants, or cooperative agreements of the Department of Defense
			 in force with the person or entity concerned at the time the contract, grant,
			 or cooperative agreement was terminated or voided.
									(iv)Information on
			 how the goods or services covered by the terminated or voided contract, grant,
			 or cooperative agreement were otherwise obtained by the commander of the
			 combatant command concerned.
									(B)For each instance
			 in which a contract, grant, or cooperative agreement of a person or entity
			 identified pursuant to subsection (a)(2) was not terminated or voided pursuant
			 to subsection (a)(3) or (a)(4), or the future award of contracts, grants, and
			 cooperative agreements to such person or entity was not restricted pursuant to
			 subsection (a)(3) or (a)(4), an explanation why such action was not
			 taken.
								(2)FormAny
			 report under this subsection may be submitted in classified form.
							(i)Other
			 definitionsIn this section:
							(1)The term
			 combatant command means a command established pursuant to chapter
			 6 of title 10, United States Code.
							(2)The term
			 head of contracting activity has the meaning given that term in
			 subpart 601 of part 1 of the Federal Acquisition Regulation.
							(j)SunsetThe
			 provisions of this section shall cease to be effective on December 31,
			 2018.
						863.Report on the
			 elimination of improper payments
						(a)Secretary of
			 Defense report on Department of Defense plan of action
							(1)In
			 generalNot later than 120 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to the appropriate
			 committees of Congress a report setting forth the plan of action of the
			 Department of Defense to achieve the following:
								(A)Implementation of
			 the recommendations of the Comptroller General of the United States in the May
			 2013 report GAO 13–227 entitled Significant Improvements Needed in
			 Efforts to Address Improper Payment Requirements.
								(B)Reduction of
			 occurrences of improper payments by the Department of Defense.
								(2)Information on
			 recommendations not To be implementedIf the plan of action does
			 not provide for implementation of one or more of the recommendations of the
			 Comptroller General described in paragraph (1)(A), the report shall include a
			 description of each such recommendation and a detailed statement of the reasons
			 why the plan of action does not include implementation of such
			 recommendation.
							(b)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services and the Committee on Homeland Security and Governmental Affairs
			 of the Senate; and
							(2)the Committee on
			 Armed Services and the Committee on Oversight and Government Reform of the
			 House of Representatives.
							IXDepartment of
			 Defense Organization and Management
				ADepartment of
			 Defense Management
					901.Under
			 Secretary of Defense for Management
						(a)Conversion of
			 position of Deputy Chief Management Officer to position of Under Secretary of
			 Defense for Management
							(1)In
			 generalChapter 4 of title
			 10, United States Code, is amended—
								(A)by redesignating section 137a as section
			 137b; and
								(B)by inserting
			 after section 137 the following new section 137a:
									
										137a.Under
				Secretary of Defense for Management
											(a)AppointmentThere
				is an Undersecretary of Defense for Management, appointed from civilian life by
				the President, by and with the advice and consent of the Senate. The Under
				Secretary shall be appointed from among persons who have an extensive
				management background, as well as a concrete understanding of Department of
				Defense business operations.
											(b)Responsibility
				for discharge of certain statutory position requirements(1)In addition to the
				responsibilities specified in subsection (c), the Under Secretary of Defense
				for Management is also the following:
													(A)The Deputy Chief Management Officer of
				the Department of Defense.
													(B)The Performance Improvement Officer of
				the Department of Defense.
													(C)The Chief Information Officer of the
				Department of Defense.
													(2)In the capacity of Chief Information
				Officer of the Department of Defense, the Under Secretary of Defense for
				Management shall exercise authority, direction, and control over the
				Information Assurance Directorate of the National Security Agency.
												(c)General
				responsibilitiesThe Under Secretary of Defense for Management is
				responsible, subject to the authority, direction, and control of the Secretary
				of Defense and the Deputy Secretary of Defense in the role of the Deputy
				Secretary as Chief Management Officer of the Department of Defense, for—
												(1)supervising the
				management of the business operations of the Department of Defense and
				adjudicating issues and conflicts in functional domain business
				policies;
												(2)establishing
				business strategic planning and performance management policies and the
				Department of Defense Strategic Management Plan;
												(3)establishing
				business information technology portfolio policies and overseeing investment
				management of that portfolio for the Department of Defense; and
												(4)establishing
				end-to-end process and standards policies and the Business Enterprise
				Architecture.
												(d)PrecedenceThe
				Under Secretary of Defense for Management takes precedence in the Department of
				Defense after the Under Secretary of Defense for
				Intelligence.
											.
								(2)Conforming
			 repeal of superseded authoritySection 132a of such title is
			 repealed.
							(3)Continuation of
			 officeNotwithstanding subsection (a) of section 137a of title
			 10, United States Code (as amended by paragraph (1)), the individual serving in
			 the position of Deputy Chief Management Officer of the Department of Defense as
			 of the date of the enactment of this Act may serve as Under Secretary of
			 Defense for Management under that section until a successor is appointed Under
			 Secretary of Defense for Management as specified in that subsection.
							(b)Clarification
			 of order of precedence for the Principal Deputy Under Secretaries of
			 DefenseSubsection (d) of
			 section 137b of such title, as redesignated by subsection (a)(1) of this
			 section, is amended by striking and the Deputy Chief Management Officer
			 of the Department of Defense and inserting the Under Secretary
			 of Defense for Management, and the officials serving in the positions specified
			 in section 131(b)(4) of this title.
						(c)Technical and
			 conforming amendments
							(1)In
			 generalTitle 10, United States Code, is further amended as
			 follows:
								(A)In section
			 131(b)—
									(i)in
			 paragraph (2), by adding at the end the following new subparagraph:
										
											(F)The Under
				Secretary of Defense for
				Management.
											;
									(ii)by
			 striking paragraph (3); and
									(iii)by
			 redesignating paragraphs (4) through (8) as paragraphs (3) through (7),
			 respectively.
									(B)In section
			 186—
									(i)in
			 subsection (a), by striking paragraph (2) and inserting the following new
			 paragraph (2):
										
											(2)The Under
				Secretary of Defense for Management.
											;
				and
									(ii)in
			 subsection (b), by striking the Deputy Chief Management Officer of the
			 Department of Defense and inserting the Under Secretary of
			 Defense for Management.
									(C)In section 2222,
			 by striking the Deputy Chief Management Officer of the Department of
			 Defense each place it appears in subsections (c)(2)(E), (d)(3),
			 (f)(1)(D), (f)(1)(E), and (f)(2)(E) and inserting the Under Secretary of
			 Defense for Management.
								(2)Clerical
			 amendmentsThe table of sections at the beginning of chapter 4 of
			 such title is amended—
								(A)by striking the
			 item relating to section 132a; and
								(B)by striking the
			 item relating to section 137a and inserting the following new items:
									
										
											137a. Under Secretary of Defense for Management.
											137b. Principal Deputy Under Secretaries of
				Defense.
										
										.
								(3)Executive
			 schedule mattersSection 5314 of title 5, United States Code, is
			 amended by striking the item relating to the Deputy Chief Management Office of
			 the Department of Defense and inserting the following new item:
								
									Under
				Secretary of Defense for
				Management.
									.
							902.Supervision of
			 Command Acquisition Executive of the United States Special Operations Command
			 by the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics
						(a)In
			 generalSection
			 167(e)(4)(C)(i) of title 10, United States Code, is amended in the matter
			 preceding subclause (I) by inserting after who shall the
			 following: , subject to the direction of the Under Secretary of Defense
			 for Acquisition, Technology, and Logistics for acquisition programs expected to
			 require the expenditure of at least $75,000,000 in research, development, test,
			 and evaluation funds or such other programs as the Under Secretary shall
			 designate as having high technology risk,.
						(b)Designation of
			 responsible official in Office of USD for ATLNot later than 90
			 days after the enactment of this Act, the Under Secretary of Defense for
			 Acquisition, Technology, and Logistics shall designate an official within the
			 Office of the Under Secretary of Defense for Acquisition, Technology, and
			 Logistics who shall be responsible for providing oversight and direction to the
			 Command Acquisition Executive of the United States Special Operations
			 Command.
						903.Council on
			 Oversight of the National Leadership Command, Control, and Communications
			 System
						(a)Establishment
							(1)In
			 generalChapter 7 of title 10, United States Code, is amended by
			 inserting after section 171 the following new section:
								
									171a.Council on
				Oversight of the National Leadership Command, Control, and Communications
				System
										(a)EstablishmentThere
				is hereby established within the Department of Defense a council to be known as
				the Council on Oversight of the National Leadership Command, Control,
				and Communications System (in this section referred to as the
				Council).
										(b)MembershipThe
				members of the Council shall be as follows:
											(1)The
				Undersecretary of Defense for Policy.
											(2)The Under
				Secretary of Defense for Acquisition, Technology, and Logistics.
											(3)The Vice Chairman
				of the Joint Staff.
											(4)The Chief
				Information Officer of the Department of Defense.
											(5)Such other
				officers of the Department of Defense as the Secretary may designate.
											(c)Co-ChairThe
				Council shall be co-chaired by the Under Secretary of Defense for Policy and
				the Under Secretary of Defense for Acquisition, Technology, and
				Logistics.
										(d)Responsibilities(1)The Council shall be
				responsible for oversight of the command, control, and communications system
				for the national leadership of the United States, including nuclear command,
				control, and communications.
											(2)In carrying out the responsibility
				specified in paragraph (1), the Council shall be responsible for the following
				with respect to the command, control, and communications system referred to in
				that paragraph:
												(A)Oversight of performance assessments
				(including interoperability).
												(B)Vulnerability identification and
				mitigation.
												(C)Architecture development.
												(D)Resource prioritization.
												(E)Such other responsibilities as the
				Secretary of Defense shall specify for purposes of this section.
												(e)Annual
				reportsAt the same time each year the budget of the President
				for the fiscal year beginning in such year is submitted to Congress under
				section 1105(a) of title 31, the Council shall submit to the congressional
				defense committees a report on the activities of the Council. Each report shall
				include the following:
											(1)A description and
				assessment of the activities of the Council during the previous fiscal
				year.
											(2)A description of
				the activities proposed to be undertaken by the Council during the period of
				the current fiscal-years defense program under section 221 of this
				title.
											(f)National
				leadership of the United States definedIn this section, the term
				national leadership of the United States means the
				following:
											(1)The
				President.
											(2)The Vice
				President.
											(3)Such other
				civilian officials of the United States Government as the President shall
				designate for purposes of this
				section.
											.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 7 of
			 such title is amended by inserting after the item relating to section 171 the
			 following new item:
								
									
										171a. Council on Oversight of the National Leadership Command,
				Control, and Communications
				System.
									
									.
							(b)Report on
			 establishmentNot later than 60 days after the date of the
			 enactment of this Act, the Secretary of Defense shall submit to the
			 congressional defense committees a report on the Council on Oversight of the
			 National Leadership Command, Control, and Communications System established by
			 section 171a of title 10, United States Code (as added by subsection (a)),
			 including the following:
							(1)The charter and
			 organizational structure of the Council.
							(2)Such
			 recommendations for legislative action as the Secretary considers appropriate
			 to improve the authorities relating to the Council.
							(3)A funding plan
			 over the period of the current future-years defense program under section 221
			 of title 10, United States Code, to ensure a robust and modern nuclear command,
			 control, and communications capability.
							904.Transfer of
			 administration of Ocean Research Advisory Panel from Department of the Navy to
			 National Oceanic and Atmospheric Administration
						(a)Authority for
			 Ocean Research Advisory PanelSubsection (a) of section 7903 of
			 title 10, United States Code, is amended—
							(1)in the matter
			 preceding paragraph (1)—
								(A)by inserting
			 , through the Administrator of the National Oceanic and Atmospheric
			 Administration, after The Council;
								(B)by striking
			 Panel consisting and inserting Panel. The Panel shall
			 consist; and
								(C)by striking
			 chairman and inserting Administrator of the National
			 Oceanic and Atmospheric Administration, on behalf of the
			 Council;
								(2)in paragraph (1),
			 by striking National Academy of Science and inserting
			 National Academies; and
							(3)by striking
			 paragraphs (2) and (3); and
							(4)by redesignating
			 paragraphs (4) and (5) as paragraphs (2) and (3), respectively.
							(b)Responsibilities
			 of panelSubsection (b) of such section is amended—
							(1)by inserting
			 , through the Administrator of the National Oceanic and Atmospheric
			 Administration, after The Council;
							(2)by redesignating
			 paragraphs (3) and (4) as paragraphs (4) and (5), respectively; and
							(3)by striking
			 paragraph (2) and inserting the following new paragraphs (2) and (3):
								
									(2)To advise the
				Council on the determination of scientific priorities and needs.
									(3)To provide the
				Council strategic advice regarding national ocean program execution and
				collaboration.
									.
							(c)Funding to
			 support activities of panelSubsection (c) of such section is
			 amended by striking Secretary of the Navy and inserting
			 Secretary of Commerce.
						905.Streamlining
			 of Department of Defense management headquarters
						(a)Plan
			 requiredNot later than 180
			 days after the date of the enactment of this Act, the Secretary of Defense
			 shall develop a plan for streamlining Department of Defense management
			 headquarters by reducing the size of staffs, eliminating tiers of management,
			 cutting functions that provide little or no added value, and consolidating
			 overlapping and duplicative programs and offices.
						(b)Scope of
			 planThe plan required by subsection (a) shall specifically
			 address staffing and services provided by military personnel, civilian
			 personnel, and contractor personnel to each of the following:
							(1)The Office of the
			 Secretary of Defense.
							(2)The Joint
			 Staff.
							(3)The Defense
			 Agencies.
							(4)The Department of
			 Defense field activities.
							(5)The headquarters
			 of the combatant commands.
							(6)Headquarters,
			 Department of the Army, including the Office of the Secretary of the Army, the
			 Office of the Chief of Staff of the Army, and the Army Staff.
							(7)The major command
			 headquarters of the Army.
							(8)The Office of the
			 Secretary of the Navy, the Office of the Chief of Naval Operations, and
			 Headquarters, United States Marine Corps.
							(9)The major command
			 headquarters of the Navy and the Marine Corps.
							(10)Headquarters,
			 Department of the Air Force, including the Office of the Secretary of the Air
			 Force, the Office of the Air Force Chief of Staff, and the Air Staff.
							(11)The major
			 command headquarters of the Air Force.
							(12)The National
			 Guard Bureau.
							(c)Savings
			 objectiveThe objective of the plan required by subsection (a)
			 shall be to reduce aggregate spending by the Department for management
			 headquarters by not less than $100,000,000,000 over a ten fiscal-year period
			 beginning with fiscal year 2015.
						(d)Reports
							(1)Initial
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Secretary shall submit to the congressional defense committees
			 the plan required by subsection (a).
							(2)Status
			 reportThe Secretary shall include with the Department of Defense
			 materials submitted to Congress with the budget of the President for each of
			 fiscal years 2016 through 2025 (as submitted to Congress pursuant to section
			 1105 of title 31, United States Code) a report describing the implementation of
			 the plan required by subsection (a) during the preceding fiscal year and any
			 modifications to the plan required due to changing circumstances. Each such
			 report shall include the following:
								(A)A summary of
			 savings achieved for each organization covered by the plan in the fiscal year
			 covered by such report.
								(B)A description of
			 the amount saved through reductions in military personnel, civilian personnel,
			 and contract services personnel in the fiscal year covered by such
			 report.
								(C)In any case in
			 which savings under the plan fall short of the objective of the plan for the
			 fiscal year covered by such report, an explanation of the reasons for the
			 shortfall.
								(D)A description of
			 any modifications to the plan made during the fiscal year covered by such
			 report, and an explanation of the reasons for such modifications.
								906.Update of
			 statutory statement of functions of the Chairman of the Joint Chiefs of Staff
			 relating to doctrine, training, and education
						(a)In
			 generalParagraph (5) of
			 section 153(a) of title 10, United States Code, is amended—
							(1)in subparagraph
			 (B), by inserting and technical standards, and executing
			 actions, after policies;
							(2)in subparagraph
			 (C), by striking and training; and
							(3)by adding at the
			 end the following new subparagraphs:
								
									(D)Formulating policies for concept
				development and experimentation for the joint employment of the armed
				forces.
									(E)Formulating policies for gathering,
				developing, and disseminating joint lessons learned for the armed
				forces.
									.
							(b)Conforming
			 amendmentThe heading of such paragraph is amended by striking
			 Doctrine, training, and
			 education and inserting Joint force development
			 activities.
						907.Modification
			 of reference to major Department of Defense headquarters activities
			 instructionSection 194(f) of
			 title 10, United States Code, is amended by striking Directive
			 5100.73 and all that follows and inserting Instruction 5100.73,
			 entitled Major DoD Headquarters Activities..
					BSpace
			 Activities
					921.Limitation on
			 use of funds for Space Protection ProgramOf the amount authorized to be appropriated
			 for fiscal year 2014 by section 201 for the Department of Defense for research,
			 test, development, and evaluation, Air Force, and available for the Space
			 Protection Program (PE# 0603830F) as specified in the funding table in section
			 4201, $10,000,000 may not be obligated or expended until the Secretary of
			 Defense submits to the congressional defense committees a copy of the study
			 conducted at the direction of the Deputy Secretary of Defense on the counter
			 space strategy of the Department of Defense that resulted in significant
			 revisions to that strategy by the Department.
					CIntelligence-Related
			 Matters
					931.Personnel
			 security
						(a)Comparative
			 analysis
							(1)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, acting through the Director of
			 Cost Assessment and Program Evaluation, submit to Congress a report setting
			 forth a comprehensive analysis comparing the cost, schedule, and performance of
			 personnel security clearance investigations and reinvestigations for employees
			 and contractor personnel of the Department of Defense that are conducted by the
			 Office of Personnel Management with the cost, schedule, and performance of
			 personnel security clearance investigations and reinvestigations for such
			 personnel that are conducted by the components of the Department of
			 Defense.
							(2)Elements of
			 analysisThe analysis under paragraph (1) shall do the
			 following:
								(A)Determine, for
			 each of the Office of Personnel Management and the components of the Department
			 that conduct personnel security investigations, the cost, schedule, and
			 performance associated with personnel security investigations and
			 reinvestigations of each type and level of clearance, and identify the elements
			 that contribute to such cost, schedule, and performance.
								(B)Identify
			 mechanisms for permanently improving the transparency of the cost structure of
			 personnel security investigations and reinvestigations.
								(b)Personnel
			 security for Department of Defense employees and contractors
							(1)In
			 generalIf the Secretary of Defense determines that the current
			 approach for obtaining personnel security investigations and reinvestigations
			 for employees and contractor personnel of the Department of Defense is not the
			 most advantageous approach for the Department, the Secretary shall develop a
			 plan, by not later than October 1, 2014, for the transition of personnel
			 security investigations and reinvestigations to the approach preferred by the
			 Secretary.
							(2)ConsiderationsIn
			 selecting the most advantageous approach preferred for the Department under
			 paragraph (1), the Secretary shall consider whether cost, schedule, and
			 performance could be improved through increased reliance on private-sector
			 entities to conduct, or provide supporting information for, personnel security
			 investigations and reinvestigations for employees and contractor personnel of
			 the Department.
							(c)Strategy for
			 continuous modernization of personnel security
							(1)Strategy
			 requiredThe Secretary of Defense and the Director of National
			 Intelligence shall jointly develop and implement a strategy to continuously
			 modernize all aspects of personnel security for the Department of Defense with
			 the objectives of lowering costs, increasing efficiencies, enabling and
			 encouraging reciprocity, and improving security.
							(2)Metrics
								(A)Metrics
			 requiredIn developing the strategy required by paragraph (1),
			 the Secretary and the Director shall jointly establish metrics to measure the
			 effectiveness of the strategy in meeting the objectives specified in that
			 paragraph.
								(B)ReportAt
			 the same time the budget of the President for each of fiscal years 2015 through
			 2018 is submitted to Congress pursuant to section 1105 of title 31, United
			 States Code, the Secretary and the Director shall jointly submit to the
			 appropriate committees of Congress a report on the metrics established under
			 paragraph (1), including an assessment using the metrics of the effectiveness
			 of the strategy in meeting the objectives specified in paragraph (1).
								(3)ElementsIn
			 developing the strategy required by paragraph (1), the Secretary and the
			 Director shall consider, and may adopt, mechanisms for the following:
								(A)Elimination of
			 manual or inefficient processes in investigations and reinvestigations for
			 personnel security, wherever practicable, and automating and integrating the
			 elements of the investigation process, including in the following:
									(i)The
			 clearance application process.
									(ii)Case
			 management.
									(iii)Adjudication
			 management.
									(iv)Investigation
			 methods for the collection, analysis, storage, retrieval, and transfer of data
			 and records.
									(v)Records
			 management for access and eligibility determinations.
									(B)Elimination or
			 reduction, where possible, of the use of databases and information sources that
			 cannot be accessed and processed automatically electronically, or modification
			 of such databases and information sources, if appropriate and cost-effective,
			 to enable electronic access and processing.
								(C)Access and
			 analysis of government, publically available, and commercial data sources,
			 including social media, that provide independent information pertinent to
			 adjudication guidelines to improve quality and timeliness, and reduce costs, of
			 investigations and reinvestigations.
								(D)Use of
			 government-developed and commercial technology for continuous monitoring and
			 evaluation of government and commercial data sources that can identify and flag
			 information pertinent to adjudication guidelines and eligibility
			 determinations.
								(E)Standardization
			 of forms used for routine reporting required of cleared personnel (such as
			 travel, foreign contacts, and financial disclosures) and use of continuous
			 monitoring technology to access databases containing such reportable
			 information to independently obtain and analyze reportable data and
			 events.
								(F)Establishment of
			 an authoritative central repository of personnel security information that is
			 accessible electronically at multiple levels of classification and eliminates
			 technical barriers to rapid access to information necessary for eligibility
			 determinations and reciprocal recognition thereof.
								(G)Elimination or
			 reduction of the scope of, or alteration of the schedule for, periodic
			 reinvestigations of cleared personnel, when such action is appropriate in light
			 of the information provided by continuous monitoring or evaluation
			 technology.
								(H)Electronic
			 integration of personnel security processes and information systems with
			 insider threat detection and monitoring systems, and pertinent law enforcement,
			 counterintelligence and intelligence information, for threat detection and
			 correlation.
								(I)Determination of
			 the net value of implementing phased investigative approaches designed to reach
			 an adjudicative decision sooner than is currently achievable by truncating
			 investigations based on thresholds where no derogatory information or clearly
			 unacceptably derogatory information is obtained through initial background
			 checks.
								(4)Appropriate
			 committees of Congress definedIn this subsection, the term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
								(d)Reciprocity of
			 clearancesThe Secretary of Defense and the Director of National
			 Intelligence shall jointly ensure that the transition of personnel security
			 clearances between and among Department of Defense components, Department
			 contractors, and Department contracts proceeds as rapidly and inexpensively as
			 possible, including through the following:
							(1)By providing for
			 reciprocity of personnel security clearances among positions requiring
			 personnel holding secret, top secret, or sensitive compartmented information
			 clearances (the latter with a counterintelligence polygraph examination), to
			 the maximum extent feasible consistent with national security
			 requirements.
							(2)By permitting
			 personnel, when feasible and consistent with national security requirements, to
			 begin work in positions requiring additional security requirements, such as a
			 full-scope polygraph examination, pending satisfaction of such additional
			 requirements.
							(e)BenchmarksFor
			 purposes of carrying out the requirements of this section, the Secretary of
			 Defense and the Director of National Intelligence shall jointly determine, by
			 not later than 180 days after the date of the enactment of this Act, the
			 following:
							(1)The current level
			 of mobility and personnel security clearance reciprocity of cleared personnel
			 as personnel make a transition between Department of Defense components,
			 between Department contracts, and between government and the private
			 sector.
							(2)The costs due to
			 lost productivity in inefficiencies in such transitions arising from personnel
			 security clearance matters.
							932.Reports on
			 clandestine human intelligence collection
						(a)Report on
			 establishment of military support division in National Clandestine
			 Service
							(1)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, the Secretary of Defense shall, acting through the Director of
			 Cost Assessment and Program Evaluation of the Department of Defense and in
			 consultation with the Director of National Intelligence (acting through the
			 Director of the Cost Analysis Improvement Group) and the Director of the
			 Central Intelligence Agency, submit to the appropriate committees of Congress
			 an assessment of the savings and added effectiveness to be achieved in
			 clandestine human intelligence collection by consolidating clandestine human
			 intelligence collection operations in the National Clandestine Service of the
			 Central Intelligence Agency through the establishment of a military support
			 division in the National Clandestine Service.
							(2)Assumption on
			 supervision of detailed personnelFor the purposes of the
			 assessment required by paragraph (1), the Secretary and the Director of
			 National Intelligence shall assume that the military and civilian case officers
			 and support personnel in the military support division referred to in that
			 paragraph shall be detailed to the National Clandestine Service under the
			 supervision of a general or flag officer of the Armed Forces assigned to the
			 National Clandestine Service.
							(3)ElementsThe
			 assessment required by paragraph (1) shall include the following:
								(A)A determination
			 whether savings could be achieved through the reduction of overhead and
			 management by eliminating the clandestine human intelligence (HUMINT)
			 management element at the Defense Intelligence Agency.
								(B)The development
			 and use of a methodology for comparing the effectiveness of the ratios of
			 support personnel to deployed case officers maintained by the Central
			 Intelligence Agency and the military support division referred to in paragraph
			 (1), and a recommendation on an optimum ratio of support personnel to deployed
			 case officers for the military support division.
								(C)A determination
			 whether institutional and procedural safeguards are available to ensure that
			 the Department of Defense could rely on the National Clandestine Service, with
			 the military support division referred to in paragraph (1), to support the
			 human intelligence collection requirements of the Department, and, if so, a
			 description of such safeguards.
								(D)A determination
			 of the advisability of conducting a pilot program on a military support
			 division within the National Clandestine Service using available
			 personnel.
								(b)Report on
			 implementation of Defense Clandestine Service
							(1)In
			 generalNot later than January 15, 2015, the Director of Cost
			 Assessment and Program Evaluation shall submit to the appropriate committees of
			 Congress a report setting forth an assessment of the implementation of the
			 Defense Clandestine Service through September 30, 2014.
							(2)ElementsThe
			 report required by paragraph (1) shall include an assessment of the
			 following:
								(A)The commitment
			 and ability of the Armed Forces to provide and sustain qualified military case
			 officers and to manage their careers effectively.
								(B)The ability of
			 the Defense Intelligence Agency to provide effective cover and support for case
			 officers deployed overseas with the planned ratio of support personnel to case
			 officers.
								(C)Whether the
			 locations overseas where capacity exists to deploy additional Department of
			 Defense case officers can address the human intelligence collection needs of
			 the Department.
								(c)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate; and
							(2)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
							933.Navy
			 Broad-Area Maritime Surveillance aircraft
						(a)Modification of
			 radarThe Secretary of
			 Defense shall take appropriate actions to modify the radar system that will be
			 deployed on the Broad Area Maritime Surveillance (BAMS) aircraft fleet of the
			 Navy to provide a ground moving target indicator collection, processing, and
			 dissemination capability that is comparable to the performance of such
			 capability under the Global Hawk Block 40 Multi-Platform Radar Technology
			 Insertion Program of the Air Force.
						(b)Designation of
			 aircraft fleet as joint assetThe Secretary shall designate the Broad
			 Area Maritime Surveillance aircraft fleet of the Navy as a joint asset
			 available to support operational requirements of the unified combatant
			 commands, including requirements for ground moving target indicator and signals
			 intelligence support to commanders of air and ground components.
						934.Plan for
			 transfer of Air Force C–12 Liberty Intelligence, Surveillance, and
			 Reconnaissance aircraft
						(a)Plan for
			 transferThe Secretary of Defense shall develop and carry out a
			 plan for the orderly transfer of the Air Force C–12 Liberty Intelligence,
			 Surveillance, and Reconnaissance (ISR) aircraft to the Army and to the United
			 States Special Operations Command or one of its component commands.
						(b)ElementsThe
			 plan required by subsection (a) shall—
							(1)ensure that the
			 transfer does not affect ongoing intelligence, surveillance, and reconnaissance
			 operations in Afghanistan and elsewhere around the world;
							(2)identify the
			 appropriate size, composition, and configuration of the fleet of manned
			 intelligence, surveillance, and reconnaissance aircraft of the Army;
							(3)identify the
			 appropriate size, composition, configuration, and disposition of the remaining
			 fleet of Air Force C–12 Liberty Intelligence, Surveillance, and Reconnaissance
			 aircraft;
							(4)provide for the
			 modification of the Air Force Liberty C–12 Intelligence, Surveillance, and
			 Reconnaissance aircraft transferred under the plan to meet the long-term needs
			 of the Army and the United States Special Operations Command; and
							(5)include a
			 timeline for the orderly transfer of Air Force Liberty C–12 Intelligence,
			 Surveillance, and Reconnaissance aircraft in manner consistent with the
			 requirement in paragraph (1).
							(c)ReportNot
			 later than the date on which the budget of the President for fiscal year 2015
			 is submitted to Congress pursuant to section 1105 of title 31, United States
			 Code, the Secretary shall submit to the appropriate committees of Congress a
			 report on the plan required by subsection (a).
						(d)Prohibition on
			 acquisition of certain systemThe Army may not acquire the
			 Enhanced Medium Altitude Reconnaissance and Surveillance System in fiscal year
			 2014.
						(e)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate; and
							(2)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
							DCyberspace-Related
			 Matters
					941.Authorities,
			 capabilities, and oversight of the United States Cyber Command
						(a)Assignment of
			 SIGINT collection authorities
							(1)Determination
			 of necessity of assignmentThe Secretary of Defense shall, in
			 consultation with the Joint Chiefs of Staff, determine whether the United
			 States Cyber Command requires signals intelligence (SIGINT) collection
			 authorities to execute its missions in support of the Department of Defense,
			 the other combatant commands, and the national cyber defense generally, whether
			 in peacetime or conflict, including in the operational preparation of the
			 environment.
							(2)Delegation of
			 authorityIf the Secretary determines pursuant to paragraph (1)
			 that the United States Cyber Command requires signals intelligence collection
			 authorities to execute its missions, the Secretary, as the executive agent of
			 the President for signals intelligence pursuant to Executive Order No. 12333,
			 shall, in consultation with the Director of National Intelligence, delegate
			 appropriate signals intelligence collection authorities to the United States
			 Cyber Command.
							(b)Provision of
			 certain operational capabilitiesThe Secretary shall take such
			 actions as the Secretary considers appropriate to provide the United States
			 Cyber Command operational military units with infrastructure and equipment
			 enabling access to the Internet and other types of networks in order to permit
			 the United States Cyber Command to conduct its peacetime and wartime missions
			 independently of the National Security Agency so as to avoid compromising
			 sources and methods in the execution of military operations.
						(c)Cyber
			 ranges
							(1)In
			 generalThe Secretary shall review existing cyber ranges and
			 adapt one or more such ranges, as necessary, to support training and exercises
			 of cyber units that are assigned to execute offensive military cyber
			 operations.
							(2)ElementsEach
			 range so adapted under this subsection shall have the capability to support
			 offensive military operations against targets that—
								(A)have not been
			 previously identified and prepared for attack; and
								(B)must be
			 compromised or neutralized immediately without regard to whether the adversary
			 can detect and attribute the attack.
								(d)Principal
			 advisor on offensive military cyber force matters
							(1)DesignationThe
			 Secretary shall designate, from among the existing personnel of the Office of
			 the Under Secretary of Defense for Policy, an official to act as the principal
			 advisor to the Secretary on offensive military cyber forces. Any official so
			 designated shall be an official who holds the official's current position by
			 and with the advice and consent of the Senate.
							(2)ResponsibilitiesThe
			 official designated under this subsection shall have responsibility for the
			 following:
								(A)Resource
			 management and oversight of the organizing, training, and equipping of
			 offensive military cyber forces, including oversight of the planning,
			 programming, and budgeting process for such forces.
								(B)Such other
			 matters relating to offensive military cyber forces as the Secretary shall
			 specify for purposes of this subsection.
								(e)Training of
			 cyber personnelThe Secretary shall establish and maintain
			 training capabilities and facilities in the Armed Forces and, as the Secretary
			 considers appropriate, at United States Cyber Command, to support the needs of
			 the Armed Forces and the United States Cyber Command for personnel who are
			 assigned offensive and defensive cyber missions in the Department of
			 Defense.
						(f)Sense of
			 Congress on funding and management of personnelIt is the sense
			 of Congress that the Secretary should fund and manage personnel of the
			 Department whose cyber operations responsibilities are primarily offensive in
			 nature outside of the Military Intelligence Program (MIP) and the Information
			 Systems Security Program.
						942.Joint software
			 assurance center for the Department of Defense
						(a)Center
			 required
							(1)In
			 generalThe Secretary of Defense shall provide for the
			 establishment of a joint software assurance center for the Department of
			 Defense (in this section referred to as the center).
							(2)PurposeThe
			 purpose of the center shall be to serve as a joint, Department-wide resource
			 for efforts of the Department to ensure security in the software developed,
			 acquired, maintained, and used by the Department.
							(b)Discharge of
			 establishmentIn providing for the establishment of the center,
			 the Secretary shall consider whether the purpose of the center can be met by an
			 existing software assurance center in the Department.
						(c)CharterNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 shall issue a charter for the center. The charter shall set forth the
			 following:
							(1)The role of the
			 center in supporting program offices in implementing the supply chain risk
			 management strategy of the Department.
							(2)The software
			 assurance expertise and capabilities of the center, including policies,
			 standards, requirements, best practices, contracting, training, testing, and
			 code analysis and remediation.
							(3)Requirements for
			 the discharge by the center, in coordination with the Center for Assured
			 Software of the National Security Agency, of a program of research and
			 development to improve automated software code vulnerability analysis and
			 testing tools.
							(4)Requirements for
			 the center to procure, manage, and distribute enterprise licenses for automated
			 software vulnerability analysis tools.
							(d)ReportThe
			 Secretary shall submit to the congressional defense committees, at the time of
			 the submittal to Congress of the budget of the President for fiscal year 2016
			 (as submitted pursuant to section 1105 of title 31, United States Code), a
			 report on the funding and management of the center. The report shall set forth
			 such recommendations as the Secretary considers appropriate regarding the
			 optimal placement of the center within the organizational structure of the
			 Department, including responsibility for the funding and management of the
			 center.
						943.Supervision of
			 the acquisition of cloud computing capabilities for intelligence
			 analysis
						(a)Supervision
							(1)In
			 generalThe Secretary of Defense shall, acting through the Under
			 Secretary of Defense for Acquisition, Technology, and Logistics, the Under
			 Secretary of Defense for Intelligence, the Chief Information Officer of the
			 Department of Defense, and the Chairman of the Joint Requirements Oversight
			 Council, supervise the following:
								(A)Review,
			 development, modification, and approval of requirements for cloud computing
			 solutions for intelligence data analysis and storage by the Armed Forces and
			 the Defense Agencies, including requirements for cross-domain, enterprise-wide
			 discovery and correlation of data stored in cloud and non-cloud computing
			 databases, relational and non-relational databases, and hybrid
			 databases.
								(B)Review,
			 development, modification, approval, and implementation of plans for the
			 competitive acquisition of cloud computing systems or services to meet
			 requirements described in subparagraph (A), including plans for the transition
			 from current computing systems to systems or services acquired.
								(C)Development and
			 implementation of plans to ensure that the cloud systems or services acquired
			 pursuant to subparagraph (B) are interoperable and universally accessible and
			 usable through attribute-based access controls.
								(D)Integration of
			 plans under subparagraphs (B) and (C) with enterprise-wide plans of the Armed
			 Forces and the Department of Defense for the Joint Information Environment and
			 the Defense Intelligence Information Environment.
								(2)DirectionThe
			 Secretary shall provide direction to the Armed Forces and the Defense Agencies
			 on the matters covered by paragraph (1) by not later than March 15,
			 2014.
							(b)Integration
			 with intelligence community effortsThe Secretary shall
			 coordinate with the Director of National Intelligence to ensure that activities
			 under this section are integrated with the Intelligence Community Information
			 Technology Enterprise in order to achieve interoperability, information
			 sharing, and other efficiencies.
						944.Cyber
			 vulnerabilities of Department of Defense weapon systems and tactical
			 communications systems
						(a)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary of Defense shall submit to Congress a report on the
			 status of the capability of each military department to operate in
			 non-permissive and hostile cyber environments.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A description and
			 assessment of potential cyber threats or threat systems to major weapon systems
			 and tactical communications systems that could emerge in the next five
			 years.
							(2)A description and
			 assessment of cyber vulnerabilities of current major weapons and tactical
			 communications systems.
							(3)A detailed
			 description of the current strategy to detect, deter, and defend against cyber
			 attacks on current and planned major weapon systems and tactical communications
			 systems.
							(4)An estimate of
			 the costs anticipated to be incurred in addressing cyber vulnerabilities to
			 Department of Defense weapons systems and tactical communications systems over
			 the next five years
							(c)FormThe
			 report required by subsection (a) shall be submitted in unclassified form, but
			 may include a classified annex.
						945.Strategy on
			 use of the reserve components of the Armed Forces to support Department of
			 Defense cyber missions
						(a)Strategy
			 requiredIn developing the force structure to accomplish the
			 cyber missions of the Department of Defense through United States Cyber
			 Command, the Secretary of Defense shall develop a strategy for integrating the
			 reserve components of the Armed Forces into the total force to support the
			 cyber missions of the United States Cyber Command, including support for civil
			 authorities, in the discharge of such missions.
						(b)Actions
			 required during developmentIn developing the strategy, the
			 Secretary shall do the following:
							(1)In consultation
			 with the Secretaries of the military departments and the Commander of the
			 United States Cyber Command, identify the Department of Defense cyber mission
			 requirements that could be discharged by members of the reserve
			 components.
							(2)In consultation
			 with the Secretary of Homeland Security, ensure that the Governors of the
			 several States, through the Council of Governors, as appropriate, have an
			 opportunity to provide the Secretary of Defense and the Secretary of Homeland
			 Security an independent evaluation of State cyber capabilities, and State cyber
			 needs that cannot be fulfilled through the private sector.
							(3)Identify the
			 existing capabilities and plans for cyber activities of the reserve components,
			 including by the following:
								(A)An identification
			 of current positions in the reserve components serving Department cyber
			 missions.
								(B)An inventory of
			 the existing cyber skills of reserve component personnel.
								(C)An assessment of
			 the manner in which the military departments plan to use the reserve components
			 to meet total force resource requirements, and the effect of such plans on the
			 potential ability of members of the reserve components to support the cyber
			 missions of the United States Cyber Command.
								(4)Assess whether
			 the National Guard, when activated in a State status (either State Active Duty
			 or in a duty status under title 32, United States Code) can operate under
			 unique and useful authorities to support domestic cyber missions and
			 requirements of the Department or the United States Cyber Command.
							(5)Assess the
			 appropriateness of hiring on a part-time basis non-dual status technicians who
			 possess appropriate cyber security expertise for purposes of assisting the
			 National Guard in protecting critical infrastructure and carrying out cyber
			 security missions in defense of the United States homeland.
							(6)Assess the
			 current and potential ability of the reserve components to—
								(A)attract and
			 retain personnel with substantial, relevant cyber technical expertise who use
			 those skills in the private sector;
								(B)organize such
			 personnel into units at the State, regional, or national level under
			 appropriate command and control arrangements for Department cyber
			 missions;
								(C)meet and sustain
			 the training standards of the United States Cyber Command; and
								(D)establish and
			 manage career paths for such personnel.
								(7)Determine how the
			 reserve components could contribute to total force solutions to cyber
			 operations requirements of the United States Cyber Command.
							(8)Develop an
			 estimate of the personnel, infrastructure, and training required, and the costs
			 that would be incurred, in connection with implementing the strategy for
			 integrating the reserve components into the total force for support of the
			 cyber missions of the Department and United States Cyber Command.
							(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense shall submit to the congressional defense committees a report on the
			 strategy developed under this section. The report shall include a comprehensive
			 description of the strategy, including the results of the actions required by
			 subsection (b), and such other matters on the strategy as the Secretary
			 considers appropriate.
						946.Control of the
			 proliferation of cyber weapons
						(a)Interagency
			 process for establishment of policyThe President shall establish
			 an interagency process to provide for the establishment of an integrated policy
			 to control the proliferation of cyber weapons through unilateral and
			 cooperative export controls, law enforcement activities, financial means,
			 diplomatic engagement, and such other means as the President considers
			 appropriate.
						(b)ObjectivesThe
			 objectives of the interagency process established under subsection (a) shall be
			 as follows:
							(1)To identify the
			 types of dangerous software that can and should be controlled through export
			 controls, whether unilaterally or cooperatively with other countries.
							(2)To identify the
			 intelligence, law enforcement, and financial sanctions tools that can and
			 should be used to suppress the trade in cyber tools and infrastructure that are
			 or can be used for criminal, terrorist, or military activities while preserving
			 the ability of governments and the private sector to use such tools for
			 legitimate purposes of self-defense.
							(3)To establish a
			 statement of principles to control the proliferation of cyber weapons,
			 including principles for controlling the proliferation of cyber weapons that
			 can lead to expanded cooperation and engagement with international
			 partners.
							(c)RecommendationsThe
			 interagency process established under subsection (a) shall develop, by not
			 later than 270 days after the date of the enactment of this Act,
			 recommendations on means for the control of the proliferation of cyber weapons,
			 including a draft statement of principles and a review of applicable legal
			 authorities.
						947.Integrated policy to
			 deter adversaries in cyberspace
						(a)Integrated
			 policyThe President shall establish an interagency process to
			 provide for the development of an integrated policy to deter adversaries in
			 cyberspace.
						(b)ObjectiveThe
			 objective of the interagency process established under subsection (a) shall be
			 to develop a deterrence policy for reducing cyber risks to the United States
			 and our allies.
						(c)Report
							(1)In
			 generalNot later than 270 days after the date of the enactment
			 of this Act, the President shall submit to the congressional defense committees
			 a report setting forth the integrated policy developed pursuant to subsection
			 (a).
							(2)FormThe
			 report under paragraph (1) shall be submitted in unclassified form, but may
			 include a classified annex.
							948.Centers of
			 Academic Excellence for Information Assurance matters
						(a)Contingent
			 preservation of certification during fiscal year 2014The Centers
			 of Academic Excellence for Information Assurance shall not lose their
			 certification as centers of academic excellence in fiscal year 2014 for failure
			 to meet revised guidelines and criteria for such certification issued by the
			 National Security Agency if the Centers qualify for certification as centers of
			 academic excellence under guidelines and standards for such certification as of
			 September 30, 2013.
						(b)Assessment of
			 proper body for accreditation or certificationNot later than 180
			 days after the date of the enactment of this Act, the President shall, in
			 consultation with the Secretary of Education and with the advice of the
			 National Advisory Committee on Institutional Quality and Integrity, determine
			 whether either—
							(1)information
			 assurance has become a mature academic discipline that warrants the creation of
			 a non-government national accreditation body for the development of curricula
			 and other criteria for accrediting the information assurance programs of
			 institutions of higher education; or
							(2)a direct
			 Government role is still required for the development of curricula and other
			 criteria for certifying the information assurance programs of the existing
			 Centers of Academic Excellence for Information Assurance.
							(c)Plan
							(1)In
			 generalNot later than one year after the date of the enactment
			 of this Act, the President shall submit to Congress a plan on the
			 following:
								(A)Implementing the
			 determination made pursuant to subsection (b) on appropriate mechanisms for
			 developing the curricula and other criteria for accrediting or certifying the
			 the information assurance programs of the Centers of Academic Excellence for
			 Information Assurance.
								(B)Transitioning the
			 responsibility specified in subparagraph (A) from the sole administration of
			 the National Security Agency.
								(2)ConsultationIn
			 developing the plan, the President shall consult with appropriate
			 representatives of information assurance interests in all departments and
			 agencies of the Federal Government, State and local governments, academia, and
			 the private sector.
							(3)Conforming of
			 process to processes for other academic disciplinesIn developing
			 the plan, the President shall seek to conform the accreditation or
			 certification process for the Centers of Academic Excellence for Information
			 Assurance to the peer-based accreditation practices used for all other
			 established academic disciplines, including a process involving all appropriate
			 constituency communities, and covering standards for curriculum, quality of
			 instruction, contribution to the discipline, and supporting facilities.
							XGeneral
			 Provisions
				AFinancial
			 Matters
					1001.General
			 transfer authority
						(a)Authority To
			 transfer authorizations
							(1)AuthorityUpon
			 determination by the Secretary of Defense that such action is necessary in the
			 national interest, the Secretary may transfer amounts of authorizations made
			 available to the Department of Defense in this division for fiscal year 2014
			 between any such authorizations for that fiscal year (or any subdivisions
			 thereof). Amounts of authorizations so transferred shall be merged with and be
			 available for the same purposes as the authorization to which
			 transferred.
							(2)LimitationExcept
			 as provided in paragraph (3), the total amount of authorizations that the
			 Secretary may transfer under the authority of this section may not exceed
			 $4,000,000,000.
							(3)Exception for
			 transfers between military personnel authorizationsA transfer of
			 funds between military personnel authorizations under title IV shall not be
			 counted toward the dollar limitation in paragraph (2).
							(b)LimitationsThe
			 authority provided by subsection (a) to transfer authorizations—
							(1)may only be used
			 to provide authority for items that have a higher priority than the items from
			 which authority is transferred; and
							(2)may not be used
			 to provide authority for an item that has been denied authorization by
			 Congress.
							(c)Effect on
			 authorization amountsA transfer made from one account to another
			 under the authority of this section shall be deemed to increase the amount
			 authorized for the account to which the amount is transferred by an amount
			 equal to the amount transferred.
						(d)Notice to
			 CongressThe Secretary shall promptly notify Congress of each
			 transfer made under subsection (a).
						1002.Department of
			 Defense Readiness Restoration Fund
						(a)EstablishmentThe
			 Secretary of Defense shall establish a fund to be known as the
			 Department of Defense Readiness Restoration Fund (in this
			 section referred to as the Fund) in order to provide funds, in
			 addition to other funds that may be available, for training activities of the
			 Armed Forces (including flying hours and steaming days) and the maintenance of
			 military equipment.
						(b)PurposeThe
			 purpose of the Fund is to provide the Department of Defense with increased
			 flexibility to transfer funds to high priority readiness accounts, where
			 necessary to address significant shortfalls in funding otherwise available for
			 the training activities of the Armed Forces (including flying hours and
			 steaming days) and the maintenance of military equipment.
						(c)Management
							(1)In
			 generalThe Fund shall be managed by a senior official of the
			 Department of Defense designated by the Under Secretary of Defense
			 (Comptroller) for that purpose.
							(2)ConsultationThe
			 senior official designated under paragraph (1) shall manage the Fund in
			 consultation with the Assistant Secretary of Defense for Logistics and Materiel
			 Readiness and the Assistant Secretary of Defense for Readiness.
							(d)Elements
							(1)In
			 generalThe Fund shall consist of the following:
								(A)Amounts
			 transferred to the Fund in accordance with paragraph (2).
								(B)Any other amounts
			 appropriated to, credited to, or deposited into the Fund by law.
								(2)TransfersThe
			 Secretary of Defense may transfer to the Fund, in accordance with established
			 procedures governing such transfers, any unobligated funds available to the
			 Department of Defense. Any amount so transferred shall be credited to the
			 Fund.
							(e)Availability of
			 funds
							(1)In
			 generalSubject to the provisions of this subsection, amounts in
			 the Fund shall be available to the Secretary of Defense for transfer to the
			 operation and maintenance accounts of a military department or Defense Agency
			 for expenditure for training activities of the Armed Forces (including flying
			 hours and steaming days) and the maintenance of military equipment.
							(2)LimitationAmounts
			 in the Fund may not be obligated for any purpose other than purposes described
			 in paragraph (1).
							(3)Priority in
			 readiness needsThe Assistant Secretary of Defense for Logistics
			 and Materiel Readiness and the Assistant Secretary of Defense for Readiness
			 shall establish a process for identifying, evaluating, and prioritizing the key
			 readiness needs of the Department and for ensuring that amounts in the Fund are
			 made available for the highest priority readiness needs so identified.
							(4)Period of
			 availabilityThe period of availability for obligation of amounts
			 in the Fund shall not be affected by a transfer of such amounts under this
			 section.
							(5)Effect on
			 authorization amountsA transfer made from one account to another
			 under the authority of this section shall be deemed to change the amount
			 authorized for the account to which the amount is transferred by an amount
			 equal to the amount transferred.
							(f)Construction of
			 transfer authority
							(1)Transfers to
			 FundThe transfer of amounts to the Fund pursuant to subsection
			 (d)(2) shall not be counted toward the dollar limitation on transfer authority
			 in section 1001, any similar provision in an annual Act authorizing
			 appropriations for a fiscal year for the Department of Defense, or any other
			 provision of law imposing a ceiling on amounts that may be transferred by the
			 Department.
							(2)Transfers from
			 FundThe transfer of amounts from the Fund to a military
			 department or Defense Agency pursuant to subsection (e)(1) shall not be counted
			 toward the dollar limitation on transfer authority in section 1001, any similar
			 provision in an annual Act authorizing appropriations for a fiscal year for the
			 Department of Defense, or any other provision of law imposing a ceiling on
			 amounts that may be transferred by the Department.
							(g)Sunset
							(1)Transfers of
			 unobligated fundsThe authority to transfer unobligated funds to
			 the Fund under subsection (d)(2) shall cease on September 30, 2014.
							(2)Transfers from
			 FundThe authority to transfer amounts from the Fund under
			 subsection (e) shall expire on April 1, 2015.
							(3)Exceptions from
			 transfer limitationsThe exception from the provisions of law
			 referred to in paragraphs (1) and (2) of subsection (f) of transfers of amounts
			 referred to in such paragraphs shall cease on September 30, 2014.
							(h)Notice to
			 CongressThe Secretary of Defense shall promptly notify the
			 congressional defense committees of each transfer under subsection (d)(2) or
			 (e)(1).
						(i)Annual
			 reportNot later than 60 days after the end of any fiscal year in
			 which amounts are available in the Fund, the Secretary of Defense shall submit
			 to the congressional defense committees a report on the operation of the Fund
			 during such fiscal year. Each report shall include, for the fiscal year covered
			 by such report, the following:
							(1)A statement of
			 the amounts transferred, appropriated, credited, or deposited to or into the
			 Fund, and the source of such amounts.
							(2)A description of
			 the expenditures made from the Fund (including expenditures following a
			 transfer of amounts in the Fund to a military department or Defense Agency),
			 including the purpose of such expenditures.
							(3)A description and
			 assessment of the improvements to the readiness of the Department of Defense
			 resulting from such expenditures.
							(4)A statement of
			 the balance in the Fund at the beginning and end of such fiscal year.
							BCounter-Drug
			 Activities
					1011.Extension of
			 authority to support unified counter-drug and counterterrorism campaign in
			 Colombia
						(a)ExtensionSection 1021 of the Ronald W. Reagan
			 National Defense Authorization Act for Fiscal Year 2005 (Public Law 108–375;
			 118 Stat. 2042), as most recently amended by section 1010 of the National
			 Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat.
			 1907), is further amended—
							(1)in subsection
			 (a), by striking 2013 and inserting 2015;
			 and
							(2)in subsection
			 (c), by striking 2013 and inserting 2015.
							(b)Notice to
			 Congress on assistanceNot later than 15 days before providing
			 assistance under section 1021 of the Ronald W. Reagan National Defense
			 Authorization Act for Fiscal Year 2005 (as amended by subsection (a)) using
			 funds available for fiscal year 2014, the Secretary of Defense shall submit to
			 the congressional defense committees a notice setting forth the assistance to
			 be provided, including the types of such assistance, the budget for such
			 assistance, and the completion date for the provision of such
			 assistance.
						1012.Extension of
			 authority for joint task forces to provide support to law enforcement agencies
			 conducting counter-terrorism activitiesSection 1022(b) of the National Defense
			 Authorization Act for Fiscal Year 2004 (10 U.S.C. 371 note) is amended by
			 striking 2013 and inserting 2015.
					1013.Extension and
			 expansion of authority to provide additional support for counter-drug
			 activities of certain foreign governments
						(a)ExtensionSubsection
			 (a)(2) of section 1033 of the National Defense Authorization Act for Fiscal
			 Year 1998 (Public Law 105–85; 111 Stat. 1881), as most recently amended by
			 section 1006 of the National Defense Authorization Act for Fiscal Year 2012
			 (Public Law 112–81; 125 Stat. 1557), is further amended by striking
			 2013 and inserting 2018.
						(b)Maximum amount
			 of supportSubsection (e)(2) of such section 1033, as so amended,
			 is further amended by striking 2013 and inserting
			 2018.
						(c)Additional
			 governments eligible To receive supportSubsection (b) of such
			 section 1033, as so amended, is further amended by adding at the end the
			 following new paragraphs:
							
								(36)Government of
				Chad.
								(37)Government of
				Libya.
								(38)Government of
				Mali.
								(39)Government of
				Niger.
								.
						CNaval Vessels and
			 Shipyards
					1021.Modification of
			 requirements for annual long-range plan for the construction of naval
			 vessels
						(a)Annual naval
			 vessel construction planSubsection (b) of section 231 of title 10,
			 United States Code, is amended—
							(1)in paragraph
			 (1)—
								(A)by striking
			 should be designed both places it appears and inserting
			 shall be designed; and
								(B)by striking
			 is capable of supporting both places it appears and inserting
			 supports; and
								(2)in paragraph
			 (2)—
								(A)in subparagraph
			 (B), by inserting and capabilities after naval vessel
			 force structure; and
								(B)by adding at the
			 end the following new subparagraph:
									
										(D)The estimated
				total cost of construction for each vessel used to determine estimated levels
				of annual funding under subparagraph
				(C).
										.
								(b)Assessment when
			 construction plan does not meet force structure requirementsSuch
			 section is further amended—
							(1)by redesignating
			 subsections (d), (e), and (f) as subsections (e), (f), and (g), respectively;
			 and
							(2)by inserting
			 after subsection (c) the following new subsection (d):
								
									(d)Assessment when
				annual naval vessel construction plan does not meet force structure
				requirementsIf the annual naval vessel construction plan for a
				fiscal year under subsection (b) does not result in a force structure or
				capabilities that meet the requirements identified in subsection (b)(2)(B), the
				Secretary shall include with the defense budget materials for that fiscal year
				an assessment of the extent of the strategic and operational risk to national
				security associated with the reduced force structure of naval vessels over the
				period of time that the required force structure or capabilities are not
				achieved. Such assessment shall include an analysis whether the risks are
				acceptable, and plans to mitigate such risks. Such assessment shall be
				coordinated in advance with the commanders of the combatant commands and the
				Nuclear Weapons Council under section 179 of this
				title.
									.
							1022.Report on naval
			 vessels and the Force Structure Assessment
						(a)Report
			 requiredNot later than February 1, 2014, the Chief of Naval
			 Operations shall submit to the congressional defense committees a report on
			 current and anticipated requirements for combatant vessels of the Navy over the
			 next 30 years.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)A description of
			 the naval capability requirements identified by the combatant commands in
			 developing the Force Structure Assessment (FSA) in 2005 and revalidating that
			 Assessment in 2010.
							(2)The capabilities
			 for each class of vessel that was assumed in the Force Structure
			 Assessment.
							(3)An assessment of
			 the capabilities of the current fleet of combatant vessels of the Navy to meet
			 current and anticipated requirements.
							(4)An assessment the
			 capabilities of the anticipated fleet of combatant vessels of the Navy to meet
			 emerging threats over the next 30 years.
							(5)An assessment of
			 how the Navy will meet combatant command requirements for forward-deployed
			 naval capabilities with a smaller number of ships and submarines.
							(6)An assessment of
			 how the Navy will manage the risk of massing a greater set of capabilities on a
			 smaller number of ships while facing an expanding range of asymmetrical
			 threats, such as—
								(A)anti-access/area-denial
			 capabilities;
								(B)diesel-electric
			 submarines;
								(C)mines; and
								(D)anti-ship cruise
			 and ballistic missiles.
								(c)FormThe
			 report required by subsection (a) shall be submitted in unclassified form, but
			 may include a classified annex.
						1023.Repeal of
			 policy relating to propulsion systems of any new class of major combatant
			 vessels of the strike forces of the United States NavySection 1012 of the National Defense
			 Authorization Act for Fiscal Year 2008 (10 U.S.C. 7291 note) is
			 repealed.
					1024.Clarification
			 of sole ownership resulting from ship donations at no cost to the Navy
						(a)Clarification
			 of transfer authoritySubsection (a) of section 7306 of title 10,
			 United States Code, is amended to read as follows:
							
								(a)Authority To
				make transferThe Secretary of the Navy may convey, by donation,
				all right, title, and interest to any vessel stricken from the Naval Vessel
				Register or any captured vessel, for use as a museum or memorial for public
				display in the United States, to—
									(1)any State, the
				District of Columbia, any Commonwealth or possession of the United States, or
				any municipal corporation or political subdivision thereof; or
									(2)any nonprofit
				entity.
									.
						(b)Clarification
			 of limitations on liability and responsibilitySubsection (b) of
			 such section is amended to read as follows:
							
								(b)Limitations on
				liability and responsibility
									(1)Immunity of
				United StatesThe United States and all departments and agencies
				thereof, and their officers and employees, shall not be liable at law or in
				equity for any injury or damage to any person or property occurring on a vessel
				donated under this section.
									(2)Improvements,
				upgrades, and repairsNotwithstanding any other law, the United
				States and all departments and agencies thereof, and their officers and
				employees, shall have no responsibility or obligation to make, engage in, or
				provide funding for, any improvement, upgrade, modification, maintenance,
				preservation, or repair to a vessel donated under this
				section.
									.
						(c)Clarification
			 that transfers to be made at no cost to united statesSubsection
			 (c) of such section is amended by inserting after under this
			 section the following: , the maintenance and preservation of
			 that vessel as a museum or memorial, and the ultimate disposal of that vessel,
			 including demilitarization of Munitions List items at the end of the useful
			 life of the vessel as a museum or memorial,.
						(d)Application of
			 environmental laws; definitionsSuch section is further amended
			 by adding at the end the following new subsections:
							
								(e)Application of
				environmental lawsNothing in this section shall affect the
				applicability of Federal, State, interstate, and local environmental laws and
				regulations, including the Toxic Substances Control Act (15 U.S.C. 2601 et
				seq.) and the Comprehensive Environmental Response, Compensation, and Liability
				Act of 1980 (42 U.S.C. 9601 et seq.), to the Department of Defense or to a
				donee.
								(f)DefinitionsIn
				this section:
									(1)The term
				nonprofit entity means any entity qualifying as an exempt
				organization under section 501(c)(3) of the Internal Revenue Code of
				1986.
									(2)The term
				Munitions List means the United States Munitions List created and
				controlled under section 38 of the Arms Export Control Act (22 U.S.C.
				2778).
									(3)The term
				donee means any entity receiving a vessel pursuant to subsection
				(a).
									.
						(e)Clerical
			 amendments
							(1)Section
			 headingThe heading of such section is amended to read as
			 follows:
								
									7306.Vessels
				stricken from Naval Vessel Register; captured vessels: conveyance by
				donation
									.
							(2)Table of
			 sectionsThe table of sections at the beginning of chapter 633 of
			 such title is amended by striking the item relating to section 7306 and
			 inserting the following new item:
								
									
										7306. Vessels stricken from
				Naval Vessel Register; captured vessels: conveyance by
				donation.
									
									.
							DCounterterrorism
					1031.Transfers to
			 foreign countries of individuals detained at United States Naval Station,
			 Guantanamo Bay, Cuba
						(a)Authority To
			 transfer under certain circumstancesThe Secretary of Defense is
			 authorized to transfer or release any individual detained at Guantanamo to the
			 individual’s country of origin, or any other foreign country, if—
							(1)the Secretary
			 determines, following a review conducted in accordance with the requirements of
			 section 1023 of the National Defense Authorization Act for Fiscal Year 2012 (10
			 U.S.C. 801 note) and Executive Order No. 13567, that the individual is no
			 longer a threat to the national security of the United States;
							(2)such transfer or
			 release outside the United States is to effectuate an order affecting
			 disposition of the individual by a court or competent tribunal of the United
			 States having jurisdiction; or
							(3)such individual
			 has been tried in a court or competent tribunal of the United States having
			 jurisdiction on charges based on the same conduct that serves as the basis for
			 the determination that the individual is an enemy combatant and—
								(A)has been
			 acquitted of such charges; or
								(B)has been
			 convicted and has completed serving the sentence pursuant to the
			 conviction.
								(b)Determination
			 required prior to transferExcept as provided in subsection (a),
			 the Secretary of Defense may transfer an individual detained at Guantanamo to
			 the custody or control of the individual’s country origin, or any other foreign
			 country, only if the Secretary determines that—
							(1)actions that have
			 been or are planned to be taken will substantially mitigate the risk of such
			 individual engaging or reengaging in any terrorist or other hostile activity
			 that threatens the United States or United States persons or interests;
			 and
							(2)the transfer is
			 in the national security interest of the United States.
							(c)Factors To Be
			 considered in making determinationIn making the determination
			 specified in subsection (b), the Secretary of Defense shall take into
			 consideration the following factors:
							(1)The
			 recommendations of the Guantanamo Detainee Review Task Force established
			 pursuant to Executive Order No. 13492 and the recommendations of the Periodic
			 Review Boards established pursuant to No. Executive Order 13567, as
			 applicable.
							(2)Any confirmed
			 case in which an individual transferred to the foreign country to which the
			 individual is to be transferred subsequently engaged in terrorist or other
			 other hostile activity that threatened the United States or United States
			 persons or interests.
							(3)Any actions taken
			 by the United States or the foreign country to which the individual is to be
			 transferred, or change in circumstances in such country, that reduce the risk
			 of recidivism of the type described in paragraph (2).
							(4)Any assurances
			 provided by the government of the foreign country to which the individual is to
			 be transferred, including that—
								(A)such government
			 maintains control over any facility at which the individual is to be detained
			 if the individual is to be housed in a government-controlled facility;
			 and
								(B)such government
			 has taken or agreed to take actions to substantially mitigate the risk of the
			 individual engaging or reengaging in any terrorist or other hostile activity
			 that threatens the United States or United States persons or interests.
								(5)An assessment of
			 the capacity, willingness, and past practices (if applicable) of the foreign
			 country described in paragraph (4) in meeting any assurances it has provided,
			 including assurances under paragraph (4) regarding its capacity and willingness
			 to mitigate the risk of recidivism.
							(6)Any record of
			 cooperation by the individual to be transferred with United States intelligence
			 and law enforcement authorities, pursuant to a pre-trial agreement, while in
			 the custody of or under the effective control of the Department of Defense, and
			 any agreements and effective mechanisms that may be in place, to the extent
			 relevant and necessary, to provide continued cooperation with United States
			 intelligence and law enforcement authorities.
							(d)NotificationThe
			 Secretary of Defense shall notify the appropriate committees of Congress of a
			 determination of the Secretary under subsection (a) or (b) not later than 30
			 days before the transfer or release of the individual under such subsection.
			 Each notification shall include, at a minimum, the following:
							(1)A detailed
			 statement of the basis for the transfer or release.
							(2)An explanation of
			 why the transfer or release is in the national security interests of the United
			 States.
							(3)A description of
			 any actions to be taken to mitigate the risks of recidivism by the individual
			 to be transferred or released.
							(e)DefinitionsIn
			 this section:
							(1)The term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
								(2)The term
			 individual detained at Guantanamo means any individual located at
			 United States Naval Station, Guantanamo Bay, Cuba, as of October 1, 2009,
			 who—
								(A)is not a citizen
			 of the United States or a member of the Armed Forces of the United States;
			 and
								(B)is—
									(i)in
			 the custody or under the control of the Department of Defense; or
									(ii)otherwise under
			 detention at United States Naval Station, Guantanamo Bay, Cuba.
									(f)Repeal of
			 superseded authoritiesThe following provisions of law are
			 repealed:
							(1)Section 1033 of
			 the Ike Skelton National Defense Authorization Act for Fiscal Year 2011 (Public
			 Law 111–383; 124 Stat. 4351).
							(2)Section 1028 of
			 the National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81;
			 125 Stat. 1567; 10 U.S.C. 801 note).
							(3)Section 1028 of
			 the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1914; 10 U.S.C. 801 note).
							1032.Authority to
			 temporarily transfer individuals detained at United States Naval Station,
			 Guantanamo Bay, Cuba, to the United States for emergency or critical medical
			 treatment
						(a)Transfer for
			 emergency or critical medical treatment
			 authorizedNotwithstanding section 1031(a), or any similar
			 provision of law enacted after September 30, 2013, the Secretary of Defense may
			 temporarily transfer any individual detained at Guantanamo to a Department of
			 Defense medical facility in the United States for the sole purpose of providing
			 the individual medical treatment if the Secretary determines that—
							(1)the Senior
			 Medical Officer, Joint Task Force–Guantanamo Bay, Cuba, has determined that the
			 medical treatment is necessary to prevent death or imminent significant injury
			 or harm to the health of the individual;
							(2)based on the
			 recommendation of the Senior Medical Officer, Joint Task Force–Guantanamo Bay,
			 Cuba, the medical treatment is not available to be provided at United States
			 Naval Station, Guantanamo Bay, Cuba, without incurring excessive and
			 unreasonable costs; and
							(3)the Department of
			 Defense has provided for appropriate security measures for the custody and
			 control of the individual during any period in which the individual is
			 temporarily in the United States under this subsection.
							(b)Limitation on
			 exercise of authorityThe authority of the Secretary of Defense
			 under subsection (a) may be exercised only by the Secretary of Defense or by
			 another official of the Department of Defense at the level of Under Secretary
			 of Defense or higher.
						(c)Conditions of
			 transferAn individual who is temporarily transferred under the
			 authority in subsection (a) shall—
							(1)remain in the
			 custody and control of the Secretary of Defense at all times; and
							(2)be returned to
			 United States Naval Station, Guantanamo Bay, Cuba, as soon as feasible after a
			 Department of Defense physician determines that—
								(A)the individual is
			 medically cleared to travel; and
								(B)in consultation
			 with the Commander, Joint Task Force–Guantanamo Bay, Cuba, any necessary
			 follow-up medical care may reasonably be provided the individual at United
			 States Naval Station, Guantanamo Bay, Cuba.
								(d)Status while in
			 United StatesAn individual who is temporarily transferred under
			 the authority in subsection (a), while in the United States—
							(1)shall be
			 considered to be paroled into the United States temporarily pursuant to section
			 212(d)(5)(A) of the Immigration and Nationality Act (8 U.S.C.
			 1182(d)(5)(A));
							(2)shall not be
			 permitted to apply for asylum under section 208 of the Immigration and
			 Nationality Act (8 U.S.C. 1158), be placed in removal proceedings under section
			 240 of such Act (8 U.S.C. 1229a), or be eligible to apply for admission into
			 the United States; and
							(3)shall not be
			 permitted to avail himself of any right, privilege, or benefit of any law of
			 the United States beyond those available to individuals detained at United
			 States Naval Station, Guantanamo Bay, Cuba.
							(e)Judicial review
			 precludedA decision not to grant a temporary transfer under
			 subsection (a), or not to recommend the granting of such a transfer, shall not
			 give rise to a judicial cause of action.
						(f)NotificationThe
			 Secretary of Defense shall notify the Committees on Armed Services of the
			 Senate and the House of Representatives of any temporary transfer of an
			 individual under the authority in subsection (a) not later than 5 days after
			 the transfer of the individual under that authority.
						(g)Individual
			 detained at Guantanamo definedIn this section, the term
			 individual detained at Guantanamo has the meaning given that term
			 in section 1031(e)(2).
						1033.Limitation on
			 the transfer or release of individuals detained at United States Naval Station,
			 Guantanamo Bay, Cuba
						(a)In
			 generalExcept as provided in subsection (b), none of the funds
			 authorized to be appropriated by this Act for fiscal year 2014 may be used to
			 transfer, release, or assist in the transfer or release to or within the United
			 States, its territories, or possessions of Khalid Sheikh Mohammed or any other
			 detainee who—
							(1)is not a United
			 States citizen or a member of the Armed Forces of the United States; and
							(2)is or was held on
			 or after January 20, 2009, at United States Naval Station, Guantanamo Bay,
			 Cuba, by the Department of Defense.
							(b)Transfer for
			 detention and trialThe Secretary of Defense may transfer a
			 detainee described in subsection (a) to the United States for detention and
			 trial if the Secretary—
							(1)determines that
			 the transfer is in the national security interest of the United States;
							(2)determines that
			 appropriate actions have been taken, or will be taken, to address any risk to
			 public safety that could arise in connection with the detention and trial in
			 the United States; and
							(3)notifies the
			 appropriate committees of Congress not later than 30 days before the date of
			 the proposed transfer.
							(c)Notification
			 elementsA notification on a transfer under subsection (b)(3)
			 shall include the following:
							(1)A statement of
			 the basis for the determination that the transfer is in the national security
			 interest of the United States.
							(2)A description of
			 the actions the Secretary determines have been taken, or will be taken, to
			 address any risk to public safety that could arise in connection with the
			 detention and trial in the United States.
							(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services, the Committee on Appropriations, and the Select Committee on
			 Intelligence of the Senate; and
							(2)the Committee on
			 Armed Services, the Committee on Appropriations, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
							1034.Clarification
			 of procedures for use of alternate members on military commissions
						(a)Primary and
			 alternate members
							(1)Number of
			 membersSubsection (a) of section 948m of title 10, United States
			 Code, is amended—
								(A)in paragraph
			 (1)—
									(i)by
			 striking at least five members and inserting at least
			 five primary members and as many alternate members as the convening authority
			 shall detail; and
									(ii)by
			 adding at the end the following new sentence: Alternate members shall be
			 designated in the order in which they will replace an excused primary
			 member.; and
									(B)in paragraph (2),
			 by inserting primary after the number of.
								(2)General
			 rulesSuch section is further amended—
								(A)by redesignating
			 subsection (b) and (c) as subsections (d) and (e), respectively; and
								(B)by inserting
			 after subsection (a) the following new subsections (b) and (c):
									
										(b)Primary
				membersPrimary members of a military commission under this
				chapter are voting members.
										(c)Alternate
				members(1)A
				military commission may include alternate members to replace primary members
				who are excused from service on the commission.
											(2)Whenever a primary member is excused
				from service on the commission, an alternate member, if available, shall
				replace the excused primary member and the trial may
				proceed.
											.
								(3)Excuse of
			 membersSubsection (d) of such section, as redesignated by
			 paragraph (2)(A), is amended—
								(A)in the matter
			 before paragraph (1), by inserting primary or alternate before
			 member;
								(B)in paragraph (2),
			 by striking or at the end;
								(C)in paragraph (3),
			 by striking the period at the end and inserting ; or; and
								(D)by adding at the
			 end the following new paragraph:
									
										(4)in the case of an
				alternate member, in order to reduce the number of alternate members required
				for service on the commission, as determined by the convening
				authority.
										.
								(4)Absent and
			 additional membersSubsection (e) of such section, as
			 redesignated by paragraph (2)(A), is amended—
								(A)in the first
			 sentence—
									(i)by
			 inserting the number of primary members of after
			 Whenever;
									(ii)by
			 inserting primary before members required by;
			 and
									(iii)by inserting
			 and there are no remaining alternate members to replace the excused
			 primary members after subsection (a); and
									(B)by adding at the
			 end the following new sentence: An alternate member who was present for
			 the introduction of all evidence shall not be considered to be a new or
			 additional member..
								(b)ChallengesSection
			 949f of such title is amended—
							(1)in subsection
			 (a), by inserting primary or alternate before
			 members; and
							(2)in subsection
			 (b), by adding at the end the following new sentence: Nothing in this
			 section prohibits the military judge from awarding to each party such
			 additional peremptory challenges as may be required in the interests of
			 justice..
							(c)Number of votes
			 requiredSection 949m of such title is amended—
							(1)by inserting
			 primary before members each place it appears;
			 and
							(2)in subsection
			 (b), by adding at the end the following new paragraph:
								
									(4)The primary members present for a
				vote on a sentence need not be the same primary members who voted on the
				conviction if the requirements of section 948m(d) of this title are
				met.
									.
							ENuclear
			 Forces
					1041.Modification of responsibilities and
			 reporting requirements of Nuclear Weapons Council
						(a)ResponsibilitiesSubsection
			 (d) of section 179 of title 10, United States Code, is amended—
							(1)by striking
			 paragraph (10); and
							(2)by redesignating
			 paragraphs (11) and (12) as paragraphs (10) and (11), respectively.
							(b)Annual
			 reportSubsection (g) of such section is amended by adding at the
			 end the following new paragraph:
							
								(6)A description of
				the joint efforts of the Department of Defense and the Department of Energy
				with respect to the physical protection of special nuclear material and the
				development of common physical protection standards for such
				material.
								.
						1042.Modification
			 of deadline for report on plan for nuclear weapons stockpile and nuclear
			 weapons complexSection
			 1043(a) of the National Defense Authorization Act for Fiscal Year 2012 (Public
			 Law 112–81; 125 Stat. 1576) is amended—
						(1)in the subsection heading, by striking
			 on the
			 plan and all that follows through
			 control
			 system and inserting required;
						(2)in paragraph
			 (1)—
							(A)by striking
			 Together with the budget of the President submitted to Congress under
			 section 1105(a) of title 31, United States Code, for each of fiscal years 2013
			 through 2019, the President and inserting The President;
			 and
							(B)by striking
			 control system. and inserting the following: “control
			 system—
								
									(A)together with the
				budget of the President submitted to Congress under section 1105(a) of title
				31, United States Code, for each of fiscal years 2013 and 2014; and
									(B)except as
				provided in paragraph (2), not later than 60 days after the submission of the
				budget of the President to Congress under that section for each of fiscal years
				2015 through
				2019.
									;
							(3)by redesignating
			 paragraph (2) as paragraph (3); and
						(4)by inserting
			 after paragraph (1) the following new paragraph (2):
							
								(2)Extension of
				deadline for reportIf the Secretary of Defense and the Secretary
				of Energy jointly determine that a report required by paragraph (1) for any of
				fiscal years 2015 through 2019 will not able to be transmitted to the
				committees specified in that paragraph by the time required under subparagraph
				(B) of that paragraph, such Secretaries shall—
									(A)promptly, and
				before the submission to Congress of the budget of the President for that
				fiscal year under section 1105(a) of title 31, United States Code, notify those
				committees of the expected date for the transmission of the report; and
									(B)not later than 30
				days after the submission of that budget to Congress, provide a briefing to
				those committees on the content of the
				report.
									.
						1043.Cost
			 estimates and comparisons relating to interoperable warhead
						(a)Cost estimate
			 of certain life extension activities
							(1)In
			 generalThe Secretary of Defense, acting through the Director of
			 Cost Assessment and Program Evaluation, shall estimate the costs of life
			 extension activities for the following:
								(A)Deployed and
			 hedge W88 Trident II D5 missile warheads.
								(B)Deployed and
			 hedge W78 intercontinental ballistic missile warheads.
								(C)Deployed and
			 hedge W87 intercontinental ballistic missile warheads.
								(2)SubmissionThe
			 Secretary shall submit the cost estimate required by paragraph (1) to the
			 congressional defense committees not later than February 1, 2014.
							(b)Cost comparison
			 relating to interoperable warhead
							(1)In
			 generalThe Secretary, acting through the Director, shall compare
			 the costs of life extension activities for the warheads referred to in
			 subsection (a)(1), using the cost estimate required by that subsection, to the
			 costs of replacing the W88 Trident II D5 missile warheads and the W78
			 intercontinental ballistic missile warheads with an interoperable warhead,
			 using the cost estimate for phase 6.2A (relating to design definition and cost
			 study) for the interoperable warhead.
							(2)SubmissionThe
			 Secretary shall submit to the congressional defense committees a report on the
			 cost comparison required by paragraph (1) not later than April 1, 2014.
							(c)Limitation on
			 use of fundsNone of the funds authorized to be appropriated or
			 otherwise made available by this Act may be obligated or expended for an
			 interoperable warhead to replace the W88 Trident II D5 missile warheads and the
			 W78 intercontinental ballistic missile warheads after the completion of phase
			 6.2A for the interoperable warhead until the Secretary submits to the
			 congressional defense committees the report on the cost comparison required by
			 subsection (b).
						1044.Sense of Congress
			 on ensuring the modernization of United States nuclear forces
						(a)PolicyIt
			 is the policy of the United States to modernize or replace the triad of
			 strategic nuclear delivery systems, to proceed with a robust stockpile
			 stewardship program, and to maintain and modernize the nuclear weapons
			 production capabilities that will ensure the safety, security, reliability, and
			 performance of the United States nuclear arsenal at the New START Treaty levels
			 and meet requirements for hedging against possible international developments
			 or technical problems, in conformance with United States policies and to
			 underpin deterrence.
						(b)Sense of
			 CongressIt is the sense of Congress that—
							(1)Congress is
			 committed to providing the resources needed to achieve the objectives stated in
			 subsection (a) at a minimum at the level set forth in the 10-year plan provided
			 to Congress on an annual basis pursuant to section 1043 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81), as amended;
							(2)Congress supports
			 the modernization or replacement of the triad of strategic nuclear delivery
			 systems: a heavy bomber and air-launched cruise missile, an ICBM, and an SSBN
			 and SLBM; and
							(3)the President and
			 Congress should work together to meet the objectives stated in subsection (a)
			 in the most cost-efficient manner possible.
							1045.Readiness and
			 flexibility of intercontinental ballistic missile force
						(a)In
			 generalThe Secretary of Defense may, in a manner consistent with
			 the obligations of the United States under international agreements—
							(1)retain
			 intercontinental ballistic missile launch facilities currently supporting
			 deployed strategic nuclear delivery vehicles within the limit of 800 deployed
			 and non-deployed strategic launchers;
							(2)maintain
			 intercontinental ballistic missiles on alert or operationally deployed status;
			 and
							(3)preserve
			 intercontinental ballistic missile silos in operational or warm status.
							(b)Report
			 requiredNot later than 180 days after the date of the enactment
			 of this Act, the Secretary shall submit to the congressional defense committees
			 a report on the feasibility and advisability of preserving intercontinental
			 ballistic missile silos in operational or warm status.
						FMiscellaneous
			 Authorities and Limitations
					1051.National
			 security spectrum strategy
						(a)National
			 security spectrum strategy
							(1)In
			 generalChapter 2 of title 10, United States Code, is amended by
			 adding at the end the following new section:
								
									119a.National
				security spectrum strategy
										(a)Strategy
				requiredThe Secretary of Defense shall, in consultation with the
				Director of National Intelligence and the Secretary of Commerce, develop and
				update from time to time a strategy on the availability and use of the
				electromagnetic spectrum to meet the national security requirements of the
				United States.
										(b)Periods covered
				by strategyThe strategy shall cover each of the following
				periods (counting from the date of the issuance of the strategy or any update
				of the strategy):
											(1)Zero to five
				years.
											(2)Five to ten
				years.
											(3)Ten to thirty
				years.
											(c)ElementsThe
				strategy shall include the following (current as of the date of the issuance of
				the strategy or any update of the strategy):
											(1)An inventory of
				the uses of the electromagnetic spectrum for national security purposes and
				other purposes.
											(2)An estimate of
				the need for electromagnetic spectrum for national security and other purposes
				over each of the periods specified in subsection (b).
											(3)An estimate of
				the capacity to share electromagnetic spectrum over each of the period
				specified in subsection (b) among national security purposes and other purposes
				in accordance with the estimate developed under paragraph (2).
											(4)Plans to continue
				to use blocks of electromagnetic spectrum, or to relocate to or commence use of
				blocks of electromagnetic spectrum, over each of the periods specified in
				subsection (b).
											(5)An estimate of
				the costs of any plans to relocate to or commence use of blocks of
				electromagnetic spectrum, over each of the periods specified in subsection
				(b).
											(6)Any other matters
				that the Secretary of Defense, in consultation with the Director of National
				Intelligence and the Secretary of Commerce, considers appropriate for the
				strategy.
											(d)Frequency of
				updatesThe strategy shall be updated not less often than once
				every five years.
										(e)FormThe
				strategy, and any update of the strategy, shall be issued in unclassified form,
				but may include a classified
				annex.
										.
							(2)Clerical
			 amendmentThe table of sections at the beginning of chapter 2 of
			 such title is amended by adding at the end the following new item:
								
									
										119a. National security spectrum
				strategy.
									
									.
							(b)Deadline for
			 development of strategyThe national security spectrum strategy
			 required by section 119a of title 10, United States Code (as added by
			 subsection (a)), shall be developed not later than one year after the date of
			 the enactment of this Act.
						1052.Department of
			 Defense representation in dispute resolution regarding surrender of Department
			 of Defense bands of electromagnetic frequenciesSection 1062(b) of the National Defense
			 Authorization Act for Fiscal Year 2000 (Public Law 106–65; 113 Stat. 768; 47
			 U.S.C. 921 note) is amended by adding at the end the following new
			 paragraph:
						
							(3)Dispute
				resolutionIn the event of any dispute resolution process
				involving the surrender of use of such band of frequencies, the Secretary shall
				ensure the Department of Defense has adequate representation to convey its
				views.
							.
					1053.Sense of Senate on
			 parental rights of members of the Armed Forces in child custody
			 determinationsIt is the sense
			 of the Senate that State courts should not consider a military deployment,
			 including past, present, or future deployment, as the sole factor in
			 determining child custody in a State court proceeding involving a parent who is
			 a member of the Armed Forces. The best interest of the child should always
			 prevail in custody cases, but members of the Armed Forces should not lose
			 custody of their children based solely upon service to our country.
					GStudies and
			 Reports
					1061.Repeal and
			 modification of reporting requirements
						(a)Title 10,
			 United States CodeTitle 10, United States Code, is amended as
			 follows:
							(1)Section 113 is
			 amended by striking subsection (m).
							(2)Section 117 is
			 amended—
								(A)by striking
			 subsection (e); and
								(B)by redesignating
			 subsection (f) as subsection (e).
								(3)Section 127 is
			 amended by striking subsection (d).
							(4)Section 153 is
			 amended by striking subsection (c).
							(5)(A)Section 483 is
			 repealed.
								(B)The table of sections at the beginning
			 of chapter 23 is amended by striking the item relating to section 483.
								(6)Section 1781b is
			 amended by striking subsection (d).
							(7)Section 2216 is
			 amended—
								(A)by striking
			 subsection (i); and
								(B)by redesignating
			 subsections (j) and (k) as subsections (i) and (j), respectively.
								(8)Section 2244a(c)
			 is amended by striking the last sentence.
							(9)Section 2410i(c)
			 is amended by striking the last sentence.
							(10)Section 2835 is
			 amended—
								(A)in subsection
			 (a), by striking Subject to subsection (b), the Secretary and
			 inserting The Secretary;
								(B)by striking
			 subsection (b); and
								(C)by redesignating
			 subsections (c) through (f) as subsections (b) through (e),
			 respectively.
								(11)Section 2861 is
			 amended—
								(A)by striking
			 subsection (c); and
								(B)by redesignating
			 subsection (d) as subsection (c).
								(12)(A)Section 2884 is
			 amended—
									(i)by striking subsection (b);
									(ii)in subsection (a)—
										(I)by redesignating paragraph (2) as
			 subsection (b);
										(II)in paragraph (1)—
											(aa)by striking Project reports.—(1)
			 and inserting Reports.—;
											(bb)by redesignating subparagraphs (A)
			 and (B) as paragraphs (1) and (2), respectively;
											(iii)in subsection (b), as
			 redesignated by clause (ii)(I), by striking For each and
			 inserting Content of
			 reports.—(1) For each;
									(iv)by redesignating paragraphs (3)
			 and (4) of subsection (a) as paragraphs (2) and (3), respectively, of
			 subsection (b), as redesignated by clause (ii)(I); and
									(v)in paragraph (2), as redesignated
			 by clause (iv), of subsection (b), as redesignated by clause (ii)(I), by
			 striking contract described in paragraph (1) and inserting
			 contract described in subsection (a).
									(B)(i)The heading of such
			 section is amended to read as follows:
										
											2884.Project
				reports
											.
									(ii)The item relating to such section in
			 the table of sections at the beginning of subchapter IV of chapter 169 is
			 amended to read as follows:
										
											
												2884. Project
				reports.
											
											.
									(13)Section
			 2885(a)(3) is amended by striking If a project and inserting
			 In the case of a project for new construction, if the
			 project.
							(14)Section 2916 is
			 amended by striking subsection (c).
							(b)Annual National
			 Defense Authorization Acts
							(1)Fiscal year
			 2009Section 903(b)(5) of the Duncan Hunter National Defense
			 Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2228
			 note) is amended to read as follows:
								
									(5)Not later than December 31 of each
				year, the corrosion control and prevention executive of a military department
				shall submit to the Secretary of Defense a report containing recommendations
				pertaining to the corrosion control and prevention program of the military
				department. Such report shall include recommendations for the funding levels
				necessary for the executive to carry out the duties of the executive under this
				section.
									.
							(2)Fiscal year
			 2008The National Defense Authorization Act for Fiscal Year 2008
			 (Public Law 110–181) is amended as follows:
								(A)Section
			 1074(b)(6) (10 U.S.C. 113 note) is amended—
									(i)in
			 subparagraph (A), by striking The Secretary and inserting
			 Except as provided in subparagraph (D), the Secretary;
			 and
									(ii)by
			 adding at the end the following new subparagraph:
										
											(D)ExceptionsSubparagraph
				(A) does not apply to determinations made with respect to the following
				individuals:
												(i)An individual
				described in paragraph (2)(C) who is otherwise sponsored by the Secretary of
				Defense, the Deputy Secretary of Defense, the Chairman of the Joint Chiefs of
				Staff, or the Vice Chairman of the Joint Chiefs of Staff.
												(ii)An individual
				described in paragraph
				(2)(E).
												.
									(B)Section 2864 (10
			 U.S.C. 2911 note) is repealed.
								(3)Fiscal year
			 2007The John Warner National Defense Authorization Act for
			 Fiscal Year 2007 (Public Law 109–364) is amended as follows:
								(A)Section 226 (120
			 Stat. 2131) is repealed.
								(B)Section 323 (10
			 U.S.C. 229 note) is amended—
									(i)by
			 striking subsection (c); and
									(ii)by
			 redesignating subsections (d), (e), and (f) as subsections (c), (d), and (e),
			 respectively.
									(4)Fiscal year
			 1999Section 1101 of the Strom Thurmond National Defense
			 Authorization Act for Fiscal Year 1999 (Public Law 105–261; 5 U.S.C. 3104 note)
			 is amended by striking subsection (g).
							(c)Security
			 reportSection 3151 of the Department of Energy Facilities
			 Safeguards, Security, and Counterintelligence Enhancement Act of 1999 (subtitle
			 D of title XXXI of Public Law 106–65; 42 U.S.C. 7383e) is repealed.
						1062.Report on
			 plans for the disposition of the Mine Resistant Ambush Protected vehicle
			 fleet
						(a)ReportNot
			 later than 60 days after the date of the enactment of this Act, the Secretary
			 of Defense shall, in consultation with the Secretaries of the military
			 departments and the commanders of the geographic combatant commands, submit to
			 the congressional defense committees a report setting forth the plans of the
			 Department of Defense for the Mine Resistant Ambush Protected (MRAP) vehicle
			 fleet.
						(b)ElementsThe
			 report under subsection (a) shall include the following:
							(1)An enumeration of
			 the number, type, and status of Mine Resistant Ambush Protected vehicles that
			 have been selected for integration into the overall tactical wheeled vehicle
			 fleet across the Armed Forces, including the reserve components of the Armed
			 Forces.
							(2)An enumeration of
			 the number, type, and status of Mine Resistant Ambush Protected vehicles that
			 have been selected for sustainment stocks, prepositioned stocks, or war
			 reserve, or for training purposes.
							(3)An enumeration of
			 the number, type, and status of Mine Resistant Ambush Protected vehicles that
			 have been selected for divestiture or some other purpose.
							(4)An analysis of
			 the lessons learned from the rapid acquisition process used to procure Mine
			 Resistant Ambush Protected vehicles, and recommendations for future rapid
			 acquisitions processes with respect to similar vehicles.
							(5)A cost-benefit
			 analysis of the proposed divestiture of Mine Resistant Ambush Protected
			 vehicles, and an identification of opportunities for, and impediments to,
			 foreign military sale, transfer, or commercial reuse of vehicles proposed for
			 divestiture.
							(6)A description of
			 the operations, sustainment, and modernization plans for Mine Resistant Ambush
			 Protected vehicles proposed for retention by the Armed Forces.
							1063.Report on
			 foreign language support contracts for the Department of Defense
						(a)In
			 generalNot later than 90 days after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to the congressional defense
			 committees a report setting forth an assessment of the current approach of the
			 Department of Defense for managing foreign language support contracts for the
			 Department.
						(b)ElementsThe
			 report required by subsection (a) shall set forth the following:
							(1)A description and
			 analysis of the spending by the Department on all types of foreign language
			 support services and products acquired by the components of the
			 Department.
							(2)An assessment, in
			 light of the analysis under paragraph (1), whether adjustment are needed in the
			 management of foreign language support contracts for Department in order to
			 obtain efficiencies in contracts for all types of foreign language support for
			 the Department.
							1064.Civil Air
			 Patrol
						(a)ReportThe
			 Secretary of the Air Force shall submit to the congressional defense committees
			 a report on the Civil Air Patrol fleet.
						(b)ElementsThe
			 report required by subsection (a) shall include the following:
							(1)An assessment
			 whether the current number of aircraft, operating locations, and types of
			 aircraft in the Civil Air Patrol fleet are suitable for each of the
			 following:
								(A)Emergency
			 missions in support of the Air Force, the Federal Emergency Management Agency,
			 State and local governments, and others.
								(B)Other operational
			 missions in support of the Air Force, other Federal agencies, State and local
			 governments, and others.
								(C)Flight
			 proficiency, flight training, and operational mission training and support for
			 cadet orientation and cadet flight training programs in every State Civil Air
			 Patrol wing.
								(2)An assessment of
			 the ideal overall size of the Civil Air Patrol aircraft fleet, including a
			 description of the factors used in determining that size.
							(3)An assessment of
			 the process used by the Civil Air Patrol and the Air Force to determine
			 aircraft operating locations, and whether State wing commanders are
			 appropriately involved in that process.
							(4)An assessment of
			 the process used by the Civil Air Patrol, the Air Force, the Federal Emergency
			 Management Agency, and others to determine the type of aircraft and number of
			 aircraft to be needed to support emergency, operational, and training
			 missions.
							1065.Eagle Vision
			 system
						(a)Report
			 required
							(1)In
			 generalNot later than 180
			 days after the date of the enactment of this Act, the Chief of Staff of the Air
			 Force shall submit to the congressional defense committees a report on the
			 Eagle Vision system.
							(2)ElementsThe report required by paragraph (1) shall
			 include a description and assessment of the various commands, components of the
			 Armed Forces, and Defense Agencies to which control of the Eagle Vision system
			 could be transferred from the Headquarters of the Air Force, including the
			 actions to be completed before transfer, potential schedules for transfer, and
			 the effects of transfer on the capabilities of the system or use of the system
			 by other elements of the Department.
							(b)Limitation on
			 certain actionsThe Secretary of the Air Force may not undertake
			 any changes to the organization or control of the Eagle Vision system until 90
			 days after the date of the submittal to the congressional defense committees of
			 the report required by subsection (a).
						HOther
			 Matters
					1081.Extension of
			 Ministry of Defense Advisor Program
						(a)Extension of
			 authoritySubsection (b) of section 1081 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1599; 10
			 U.S.C. 168 note) is amended—
							(1)in paragraph (1),
			 by striking September 30, 2014 and inserting September
			 30, 2019; and
							(2)in paragraph (2),
			 by striking fiscal year 2012, 2013, or 2014 and inserting
			 a fiscal year ending on or before that date.
							(b)Update of
			 policy guidance on authorityThe Under Secretary of Defense for
			 Policy shall issue an update of the policy of the Department of Defense for
			 assignment of civilian employees of the Department as advisors to foreign
			 ministries of defense under the authority in section 1081 of the National
			 Defense Authorization Act for Fiscal Year 2012, as amended by this
			 section.
						(c)Additional
			 annual reportsSubsection (c) of such section is amended by
			 striking 2014 and inserting 2019.
						(d)Technical
			 amendmentSubsection (c)(4) of such section is amended by
			 striking carried out such by such and inserting carried
			 out by such.
						(e)Date for
			 submittal of Comptroller General of the United States
			 reportSubsection (d) of such section is amended by striking
			 December 30, 2013 and inserting December 31,
			 2014.
						XICivilian
			 Personnel Matters
				1101.Extension of
			 voluntary reduction-in-force authority for civilian employees of the Department
			 of DefenseSection 3502(f)(5)
			 of title 5, United States Code, is amended by striking September 30,
			 2014 and inserting September 30, 2018.
				1102.Extension of
			 authority to make lump sum severance payments to Department of Defense
			 employeesSection 5595(i)(4)
			 of title 5, United States Code, is amended by striking October 1,
			 2014 and inserting October 1, 2018.
				1103.Expansion of
			 protection of employees of nonappropriated fund instrumentalities from
			 reprisalsSection 1587(b) of
			 title 10, United States Code, is amended by inserting after take or fail
			 to take the following: , or threaten to take or fail to
			 take,.
				1104.Extension of
			 enhanced appointment and compensation authority for civilian personnel for care
			 and treatment of wounded and injured members of the Armed Forces
					(a)ExtensionSubsection
			 (c) of section 1599c of title 10, United States Code, is amended by striking
			 December 31, 2015 both places it appears and inserting
			 December 31, 2020.
					(b)Repeal of
			 fulfilled requirementSuch section is further amended—
						(1)by striking
			 subsection (b); and
						(2)by redesignating
			 subsection (c), as amended by subsection (a) of this section, as subsection
			 (b).
						(c)Repeal of
			 references to certain title 5 authoritiesSubsection (a)(2)(A) of
			 such section is amended by striking sections 3304, 5333, and 5753 of
			 title 5 and inserting section 3304 of title 5.
					1105.Amount of
			 educational assistance under Science, Mathematics, and Research for
			 Transformation Defense Education ProgramSection 2192a(b)(2) of title 10, United
			 States Code, is amended by striking the amount determined and
			 all that follows through room and board and inserting an
			 amount determined by the Secretary of Defense.
				1106.Flexibility
			 in employment and compensation of civilian faculty at certain additional
			 Department of Defense schoolsSection 1595(c) of title 10, United States
			 Code, is amended by adding at the end the following new paragraphs:
					
						(5)The Defense
				Institute for Security Assistance Management.
						(6)The Joint Special
				Operations
				University.
						.
				1107.Temporary
			 authority for direct appointment to certain positions at Department of Defense
			 research and engineering facilities
					(a)Authority for
			 direct appointment
						(1)Candidates for
			 scientific and engineering positions at science and technology reinvention
			 laboratoriesThe Secretary of Defense may appoint qualified
			 candidates possessing a bachelor’s degree to positions described in paragraph
			 (1) of subsection (b) as an employee in a laboratory described in that
			 paragraph without regard to the provisions of subchapter I of chapter 33 of
			 title 5, United States Code (other than sections 3303 and 3328 of such
			 title).
						(2)Veteran
			 candidates for similar positions at research and engineering
			 facilitiesThe Secretary may appoint qualified veteran candidates
			 to positions described in paragraph (2) of subsection (b) as an employee at a
			 laboratory, agency, or organization specified in that paragraph without regard
			 to the provisions of subchapter I of chapter 33 of title 5, United States
			 Code.
						(b)Covered
			 positions
						(1)Candidates for
			 scientific and engineering positionsThe positions described in
			 this paragraph are scientific and engineering positions in any laboratory
			 designated by section 1105(a) of the National Defense Authorization Act for
			 Fiscal Year 2010 (Public Law 111–84; 123 Stat. 2486; 10 U.S.C. 2358 note) as a
			 Department of Defense science and technology reinvention laboratory.
						(2)Qualified
			 veteran candidatesThe positions described in this paragraph are
			 scientific, technical, engineering, and mathematics positions, including
			 technicians, in the following:
							(A)Any laboratory
			 referred to in paragraph (1).
							(B)Any other
			 Department of Defense research and engineering agency or organization
			 designated by the Secretary for purposes of subsection (a)(2).
							(c)Limitation on
			 number appointable in any calendar year
						(1)In
			 generalThe authority under this section may not, in any calendar
			 year and with respect to any laboratory, agency, or organization described in
			 subsection (b), be exercised with respect to a number of candidates greater
			 than the following:
							(A)In the case of a
			 laboratory described in subsection (b)(1) with respect to appointment authority
			 under subsection (a)(1), the number equal to 1 percent of the total number of
			 scientific and engineering positions in such laboratory that are filled as of
			 the close of the fiscal year last ending before the start of such calendar
			 year.
							(B)In the case of a
			 laboratory, agency, or organization described in subsection (b)(2) with respect
			 to appointment authority under subsection (a)(2), the number equal to 1 percent
			 of the total number of scientific, technical, engineering, mathematics, and
			 technician positions in such laboratory, agency, or organization that are
			 filled as of the close of the fiscal year last ending before the start of such
			 calendar year.
							(2)Full-time
			 equivalent basisFor purposes of this subsection, positions and
			 candidates shall be counted on a full-time equivalent basis.
						(d)DefinitionsIn
			 this section:
						(1)The term
			 employee has the meaning given that term in section 2105 of title
			 5, United States Code.
						(2)The term
			 veteran has the meaning given that term in section 101 of title
			 38, United States Code.
						(e)SunsetAppointments
			 may not be made under this section after December 31, 2019.
					1108.Modernization
			 of titles of nonappropriated fund instrumentalities for purposes of certain
			 civil service lawsSection
			 2105(c) of title 5, United States Code, is amended in the matter preceding
			 paragraph (1) by striking Army and Air Force Motion Picture Service,
			 Navy Ship's Stores Ashore and inserting Navy Ship Stores
			 Program.
				XIIMatters
			 Relating to Foreign Nations
				AAssistance and
			 Training
					1201.Modification
			 and extension of authorities relating to program to build the capacity of
			 foreign military forces
						(a)Availability of
			 fundsSubsection (c)(5) of section 1206 of the National Defense
			 Authorization Act for Fiscal Year 2006 (Public Law 109–163; 119 Stat. 3456), as
			 most recently amended by section 1201 of the National Defense Authorization Act
			 for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1979), is further
			 amended—
							(1)by striking
			 not more than $75,000,000 may be used during fiscal year 2010, not more
			 than $75,000,000 may be used during fiscal year 2011, and; and
							(2)by striking
			 each of fiscal years 2012, 2013, and 2014 and inserting
			 each fiscal year through fiscal year 2018.
							(b)Extension of
			 program authorizationSubsection (g) of such section, as so
			 amended, is further amended—
							(1)by striking
			 September 30, 2014 and inserting September 30,
			 2018; and
							(2)by striking
			 through 2014 and inserting through 2018.
							(c)ReportNot
			 later than 120 days after the date of the enactment of this Act, the Secretary
			 of Defense shall, in consultation with the Secretary of State, submit to the
			 congressional defense committees a report on the scope of counterterrorism
			 operations for which assistance is authorized to be provided under section 1206
			 of the National Defense Authorization Act for Fiscal Year 2006. The report
			 shall include the following:
							(1)A statement of
			 the purposes for which assistance may be provided under the authority of
			 section 1206 of the National Defense Authorization Act for Fiscal Year 2006,
			 consistent with the Presidential Policy Directive on United States Security
			 Sector Assistance issued on April 5, 2013.
							(2)A description of
			 the types of activities that are appropriately within the scope of capacity
			 building assistance under such authority.
							(3)A description and
			 assessment of the monitoring and evaluation procedures for such assistance,
			 including measures of effectiveness applicable to counterterrorism capacity
			 building activities under such authority.
							(4)A prioritized
			 list and discussion of the primary security threats as of the date of the
			 report against which counterterrorism capacity building under such authority is
			 or may be directed, in light of the end of combat operations in Iraq and the
			 expected completion of combat operations by coalition forces in Afghanistan by
			 December 2014.
							1202.Revisions to
			 Global Security Contingency Fund authority
						(a)AuthoritySubsection
			 (b)(1) of section 1207 of the National Defense Authorization Act for Fiscal
			 Year 2012 (Public Law 112–81; 125 Stat. 1625; 22 U.S.C. 2151 note) is
			 amended—
							(1)in the matter
			 preceding subparagraph (A), by striking forces, and and
			 inserting forces, or; and
							(2)in subparagraph
			 (A)—
								(A)by striking
			 and the second place it appears and inserting or;
			 and
								(B)by striking
			 ; and and inserting ; or.
								(b)Annual report
			 requirementSubsection (m) of such section is amended in the
			 matter preceding paragraph (1)—
							(1)by striking
			 October 30, 2012, and annually thereafter and inserting
			 October 30 each year; and
							(2)by striking
			 subsection (q) and inserting subsection
			 (o).
							(c)Repeal of
			 fiscal year 2012 transitional authoritiesSubsection (n) of such
			 section is repealed.
						(d)Repeal of
			 statutory funding limitationSubsection (o) of such section is
			 repealed.
						(e)Redesignation
			 of provisionsSuch section is further amended by redesignating
			 subsections (p) and (q) as subsections (n) and (o), respectively.
						1203.Training of
			 general purpose forces of the United States Armed Forces with military and
			 other security forces of friendly foreign countries
						(a)In
			 generalUnder regulations prescribed under subsection (d),
			 general purpose forces of the United States Armed Forces may train with the
			 military forces or other security forces of a friendly foreign country if the
			 Secretary of Defense determines that it is in the national security interests
			 of the United States to do so. Training may be conducted under this section
			 only with the prior approval of the Secretary.
						(b)Authority To
			 pay expenses
							(1)In
			 generalThe Secretary of a military department or the commander
			 of a combatant command may pay, or authorize payment for, the incremental
			 expenses incurred by a friendly foreign country as the direct result of
			 training with general purpose forces of the United States Armed Forces pursuant
			 to subsection (a).
							(2)LimitationThe
			 amount of incremental expenses payable under paragraph (1) in any fiscal year
			 may not exceed $15,000,000.
							(c)Reports to
			 CongressNot later than April 1 of each year following a fiscal
			 year in which training is conducted pursuant to subsection (a), the Secretary
			 of Defense shall submit to the Committees on Armed Services of the Senate and
			 the House of Representative a report on the training conducted pursuant to that
			 subsection during that fiscal year. Each report shall specify, for the fiscal
			 year covered by such report, the following:
							(1)Each country in
			 which training was conducted.
							(2)The type of
			 training conducted, the duration of such training, the number of members of the
			 United States Armed Forces involved in such training.
							(3)The extent of
			 participation in such training by foreign military forces and other security
			 forces, including the number and service affiliation of foreign military and
			 other security force personnel involved and the physical and financial
			 contribution of each country specified in paragraph (1) in such
			 training.
							(4)The relationship
			 of such training to other overseas training programs conducted by the United
			 States Armed Forces, such as military exercise programs sponsored by the Joint
			 Chiefs of Staff, military exercise programs sponsored by a combatant command,
			 and military training activities sponsored by a military department (including
			 deployments for training, short duration exercises, and other similar unit
			 training events).
							(5)A summary of the
			 expenditures under subsection (b) in connection with such training.
							(6)A description and
			 assessment of the unique military training benefits for members of the United
			 States Armed Forces involved in such training.
							(d)RegulationsAny
			 training conducted pursuant to subsection (a) shall be conducted under
			 regulations prescribed by the Secretary of Defense for the administration of
			 this section. The regulations shall be prescribed not later than 180 days after
			 the date of the enactment of this Act. The regulations shall establish
			 accounting procedures to ensure that any expenditures pursuant to this section
			 are accounted for and appropriate.
						(e)DefinitionsIn
			 this section:
							(1)The term
			 incremental expenses, with respect to a friendly foreign country,
			 means the reasonable and proper costs of rations, fuel, training ammunition,
			 and transportation, and other goods and services consumed by such country as a
			 direct result of that country’s participation in training conducted pursuant to
			 subsection (a), except that such term does not include pay, allowances, and
			 other normal costs of such country’s military or security force
			 personnel.
							(2)The term
			 other security forces includes national security forces that
			 conduct border and maritime security, but does not include civilian
			 police.
							(f)ExpirationThe
			 authority under this section may not be exercised after September 30,
			 2018.
						1204.United States
			 counterterrorism assistance and cooperation in North Africa
						(a)Strategic
			 framework requiredThe Secretary of Defense shall, in
			 coordination with appropriate officials of the Executive Branch, develop a
			 strategic framework for United States counterterrorism assistance and
			 cooperation in the Sahel region of Africa, including for programs conducted
			 under the Trans-Sahara Counter Terrorism Partnership, Operation Enduring
			 Freedom–Trans Sahara, and related security assistance authorities.
						(b)ElementsThe
			 strategic framework required by subsection (a) shall include the
			 following:
							(1)An evaluation of
			 the threat of terrorist organizations operating in the Sahel region to the
			 national security of the United States.
							(2)An identification
			 on a regional basis of the primary objectives, priorities, and desired
			 end-states of United States counterterrorism assistance and cooperation
			 programs in the region, and of the resources required to achieve such
			 objectives, priorities, and end-states.
							(3)A methodology for
			 assessing the effectiveness of United States counterterrorism assistance and
			 cooperation programs in the region in making progress towards the objectives
			 and desired end-states identified pursuant to paragraph (2), including an
			 identification of key benchmarks of such progress.
							(4)Criteria for
			 bilateral partnerships in the region.
							(5)Plans for
			 enhancing coordination among United States and international agencies for
			 planning and implementation of United States counterterrorism assistance and
			 cooperation programs for the region on a regional basis, rather than a
			 country-by-country basis, in order to improve coordination among United States
			 regional and bilateral counterterrorism assistance and cooperation programs in
			 the region.
							(c)ReportNot
			 later than 180 days after the date of the enactment of this Act, the Secretary
			 of Defense and the Secretary of State shall jointly submit to the appropriate
			 committees of Congress a report that includes the following:
							(1)A comprehensive
			 description of the strategic framework required by subsection (a).
							(2)A description of
			 lessons learned regarding the organization and implementation of United States
			 counterterrorism assistance and cooperation programs for the Sahel region of
			 Africa, including an evaluation of the performance and commitment of regional
			 partners in the Sahel region, including Mali in particular, in 2012 and
			 2013.
							(d)Appropriate
			 committees of Congress definedIn this section, the term
			 appropriate committees of Congress means—
							(1)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate; and
							(2)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
							1205.Assistance to
			 the Government of Jordan for border security operations
						(a)AuthorityIf
			 the President determines that it is in the national security interests of the
			 United States, the Secretary of Defense may furnish assistance, including on a
			 reimbursement basis, to the armed forces of Jordan on such terms as the
			 President considers appropriate for purposes of supporting and maintaining the
			 ability of the armed forces of Jordan to maintain security along the border
			 between Jordan and Syria.
						(b)Funds
			 AvailableThe Secretary of Defense may use the following funds to
			 furnish assistance pursuant to subsection (a):
							(1)Funds authorized
			 to be appropriated by section 1504 and available for the Department of Defense
			 for operation and maintenance for Defense-wide activities as specified in the
			 funding table in section 4302.
							(2)Funds authorized
			 to be appropriated by title XV of the National Defense Authorization Act for
			 Fiscal Year 2013 (Public Law 112–239) and available for reimbursement of
			 certain coalition nations for support provided to United States military
			 operations pursuant to section 1233 of the National Defense Authorization Act
			 for Fiscal Year 2008 (Public Law 110–181) that remain available for obligation
			 and expenditure for such reimbursements as of October 1, 2013.
							(c)Limitations
							(1)Limitation on
			 amountThe total amount of assistance, including reimbursements,
			 provided under the authority in subsection (a) may not exceed the
			 following:
								(A)In the case of
			 assistance using amounts available under subsection (b)(1), $75,000,000.
								(B)In the case of
			 assistance using amounts available under subsection (b)(2), $75,000,000.
								(2)Applicability
			 of certain regulationsThe provision of any reimbursements as
			 assistance under the authority in subsection (a) shall be subject to
			 regulations applicable to reimbursements of certain coalition nations for
			 support provided to United States military operations under section 1233 of the
			 National Defense Authorization Act for Fiscal Year 2008.
							(3)Prohibition on
			 contractual obligationThe Secretary of Defense may not enter
			 into any contractual obligation to provide assistance under subsection
			 (a).
							(d)Notice to
			 Congress
							(1)Notice on
			 determination to use authorityThe President shall notify the
			 congressional defense committees of the determination under subsection (a).
			 Such notice shall include a full description of the reasons the President
			 determines that the exercise of the authority in subsection (a) is the national
			 security interests of the United States.
							(2)Notice before
			 exerciseThe Secretary of Defense shall submit to the
			 congressional defense committees, not later than 15 days before providing
			 assistance under the authority in subsection (a), a full description of the
			 assistance to be provided (including the amount of assistance to be provided)
			 and the timeline for the provision of such assistance.
							(e)ExpirationNo
			 assistance may be provided under the authority in subsection (a) after December
			 31, 2014.
						1206.Authority to
			 conduct activities to enhance the capability of foreign countries to respond to
			 incidents involving weapons of mass destruction
						(a)AuthorityThe
			 Secretary of Defense may, with the concurrence of the Secretary of State, and
			 in consultation with the Attorney General and the Secretary of Homeland
			 Security, provide assistance to the military and civilian first responders of a
			 foreign country in order for that country to respond effectively to incidents
			 involving weapons of mass destruction.
						(b)Authorized
			 elementsAssistance provided under this section may include
			 training, equipment, and supplies.
						(c)Availability of
			 funds for activities across fiscal yearsAmounts available for
			 any fiscal year for the provision of assistance under the authority in
			 subsection (a) may be used for an activity to provide such assistance that
			 begins in that fiscal year but ends in the next fiscal year.
						(d)Interagency
			 coordinationIn carrying out this section, the Secretary of
			 Defense shall comply with any otherwise applicable requirement for coordination
			 or consultation within the executive branch.
						1207.Support of
			 foreign forces participating in operations to disarm the Lord's Resistance
			 Army
						(a)AuthorityPursuant
			 to the policy established by the Lord's Resistance Army Disarmament and
			 Northern Uganda Recovery Act of 2009 (Public Law 111–172; 124 Stat. 1209), the
			 Secretary of Defense may, with the concurrence of Secretary of State, provide
			 logistic support, supplies and services, and intelligence support, to foreign
			 forces participating in operations to mitigate and eliminate the threat posed
			 by the Lord’s Resistance Army as follows:
							(1)The national
			 military forces of Uganda.
							(2)The national
			 military forces of any other country determined by the Secretary of Defense to
			 be participating in such operations.
							(b)Funding
							(1)In
			 generalOf the amount authorized to be appropriated for a fiscal
			 year for the Department of Defense for operation and maintenance, not more than
			 $50,000,000 may be utilized in such fiscal year to provide support under
			 subsection (a).
							(2)Availability of
			 funds across fiscal yearsAmounts available under this subsection
			 for a fiscal year for support under the authority in subsection (a) may be used
			 for support under that authority that begins in such fiscal year but ends in
			 the next fiscal year.
							(c)LimitationsThe
			 Secretary of Defense may not use the authority in subsection (a) to provide any
			 type of support that is otherwise prohibited by any provision of law.
						(d)Notice to
			 congress on support To be providedNot less than 15 days before
			 the date on which funds are obligated to provide support under subsection (a),
			 the Secretary of Defense shall submit to the appropriate committees of Congress
			 a notice setting forth the following:
							(1)The type of
			 support to be provided.
							(2)The national
			 military forces to be supported.
							(3)The objectives of
			 such support.
							(4)The estimated
			 cost of such support.
							(5)The intended
			 duration of such support.
							(e)DefinitionsIn
			 this section:
							(1)The term
			 appropriate committees of Congress means—
								(A)the Committee on
			 Armed Services, the Committee on Foreign Relations, and the Committee on
			 Appropriations of the Senate; and
								(B)the Committee on
			 Armed Services, the Committee on Foreign Affairs, and the Committee on
			 Appropriations of the House of Representatives.
								(2)The term
			 logistic support, supplies, and services has the meaning given
			 that term in section 2350(1) of title 10, United States Code.
							(f)ExpirationThe
			 authority provided under this section may not be exercised after the
			 termination by the Secretary of Defense of Operation Observant Compass.
						(g)Repeal of
			 superseded authoritySection 1206 of the National Defense
			 Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1624; 22
			 U.S.C. 2151 note) is repealed.
						BMatters Relating
			 to Afghanistan, Pakistan, and Iraq
					1211.Commanders’
			 Emergency Response Program in Afghanistan
						(a)One year
			 extension
							(1)In
			 generalSection 1201 of the National Defense Authorization Act
			 for Fiscal Year 2012 (Public Law 112–81; 125 Stat. 1619), as amended by section
			 1221 of the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 1992), is further amended by striking fiscal year
			 2013 each place it appears and inserting fiscal year
			 2014.
							(2)Conforming
			 amendmentThe heading of subsection (a) of such section is
			 amended by striking for
			 fiscal year 2013.
							(b)Funds available
			 during fiscal year 2014Subsection (a) of such section is further
			 amended by striking $200,000,000 and inserting
			 $60,000,000.
						(c)Repeal of
			 requirement for quarterly briefingsSubsection (b) of such
			 section is amended—
							(1)in the subsection
			 heading, by striking and
			 briefings; and
							(2)by striking
			 paragraph (3).
							(d)Review
			 requiredNot later than one year after the date of the enactment
			 of this Act, the Secretary of Defense, in consultation with the Department of
			 Defense Office of the Inspector General, the Special Inspector General for
			 Afghanistan Reconstruction, the Special Inspector General for Iraq
			 Reconstruction, and the Government Accountability Office, shall submit to
			 Congress a comprehensive report on lessons learned and best practices from
			 execution of the Commanders’ Emergency Response Program (CERP) from Iraq and
			 Afghanistan.
						(e)Contents of
			 reportThe report required by subsection (d) shall include a
			 description of CERP best practices and lessons learned related to:
							(1)Requirements,
			 training, and/or certifications for CERP managers in the field and
			 headquarters.
							(2)Project planning,
			 execution, management, closeout, sustainability, and transfer to host
			 government.
							(3)Project approval
			 process, including appropriate approval levels for higher-value
			 projects.
							(4)Project
			 monitoring and evaluation.
							(5)Control and
			 accountability of funds.
							(6)Procurement
			 procedures, including local procurement.
							(7)Processes to
			 maintain flexibility and rapid implementation of funds, but retain
			 accountability of CERP projects.
							(8)Reporting
			 requirements to the Defense Department and Congress.
							(9)Recommendations
			 for the use of CERP in future contingency operations.
							(10)Recommendations
			 for developing a CERP handbook for use by future CERP administrators.
							1212.Extension and
			 modification of authority to support operations and activities of the Office of
			 Security Cooperation in Iraq
						(a)Extension and
			 modification of authoritySubsection (f) of section 1215 of the
			 National Defense Authorization Act for Fiscal Year 2012 (10 U.S.C. 113 note) is
			 amended—
							(1)by striking
			 (f) and all that follows through fiscal year
			 2013, and inserting the following:
								
									(f)Additional
				authority for activities of OSCI
										(1)In
				generalDuring fiscal year
				2014,
										;
				and
							(2)by adding at the
			 end the following new paragraph (2):
								
									(2)Required
				elements of trainingThe training conducted under paragraph (1)
				shall include elements that promote the following:
										(A)Observance of and
				respect for human rights and fundamental freedoms.
										(B)Military
				professionalism.
										(C)Respect for
				legitimate civilian authority within
				Iraq.
										.
							(b)Limitation on
			 amountSubsection (c) of such section is amended by striking
			 2012 and all that follows through the period at the end and
			 inserting 2014 may not exceed $209,000,000..
						(c)Source of
			 fundsSubsection (d) of such section is amended—
							(1)by striking
			 fiscal year 2012 or fiscal year 2013 and inserting fiscal
			 year 2014; and
							(2)by striking
			 fiscal year 2012 or 2013, as the case may be, and inserting
			 that fiscal year.
							(d)Updates of
			 report on activities of OSCISection 1211(d)(3) of the National
			 Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat.
			 1983) is amended—
							(1)by striking
			 Update
			 required.—Not later than September 30, 2013, and
			 inserting Updates
			 required.—Not later than September 30, 2013, and every 180
			 days thereafter until the authority in section 1215 of the National Defense
			 Authorization Act for Fiscal Year 2012 expires,; and
							(2)by striking
			 including and all that follows and inserting “including the
			 following:
								
									(A)A description of
				any changes to the specific element or process described in subparagraphs (A)
				through (F) of paragraph (2).
									(B)An evaluation of
				the activities of the Office of Security Cooperation in Iraq based on the
				measures of effectiveness described in paragraph (2)(F) and a discussion of any
				determinations to expand, alter, or terminate specific activities of the Office
				based on those measures.
									(C)An evaluation of
				the effectiveness of the training provided pursuant to section 1215(f)(2) of
				the National Defense Authorization Act for Fiscal Year 2012 in promoting
				respect for human rights, military professionalism, and respect for legitimate
				civilian authority in
				Iraq.
									.
							1213.One-year
			 extension and modification of authority to use funds for reintegration
			 activities in AfghanistanSection 1216 of the Ike Skelton National
			 Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat.
			 4392), as most recently amended by section 1218 of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1990), is
			 further amended—
						(1)in subsection
			 (a)—
							(A)by striking
			 $35,000,000 and inserting $25,000,000; and
							(B)by striking
			 for fiscal year 2013 and inserting for fiscal year
			 2014; and
							(2)in subsection
			 (e), by striking December 31, 2013 and inserting December
			 31, 2014.
						1214.One-year
			 extension and modification of authority for program to develop and carry out
			 infrastructure projects in Afghanistan
						(a)Extension of
			 authoritySection 1217(f) of the Ike Skelton National Defense
			 Authorization Act for Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4393), as
			 most recently amended by section 1219 of the National Defense Authorization Act
			 for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 1991), is further
			 amended—
							(1)in paragraph (1),
			 by adding at the end the following new subparagraph:
								
									(C)Up to
				$250,000,000 made available to the Department of Defense for operation and
				maintenance for fiscal year 2014.
									;
				and
							(2)in paragraph (3),
			 by adding at the end the following new subparagraph:
								
									(D)In the case of
				funds for fiscal year 2014, until September 30,
				2015.
									.
							(b)Effective
			 dateThe amendments made by this section shall take effect on
			 October 1, 2013.
						(c)Report on
			 transition of project management
							(1)ReportNot
			 later than 90 days after the date of the enactment of this Act, the Secretary
			 of Defense shall, in consultation with the Secretary of State and the
			 Administrator of the United States Agency for International Development, submit
			 to the congressional defense committees a plan for the transition to the
			 Government of Afghanistan, or a utility entity owned by the Government of
			 Afghanistan, of the project management of projects funded with amounts
			 authorized by this Act for the Afghanistan Infrastructure Fund. Such transition
			 shall be planned to be completed by not later December 31, 2014.
							(2)ElementsThe
			 report required under paragraph (1) shall include the following:
								(A)A description of
			 the projects to be transitioned as described in that paragraph, the cost of
			 such projects, and the timelines for completion and other key implementation
			 milestones for such projects.
								(B)For each such
			 project the following:
									(i)An
			 estimate of the financial and other requirements necessary to manage such
			 project, and sustain the infrastructure developed through such project, on an
			 annual basis after the completion of such project.
									(ii)An
			 assessment of the capacity of the Government of Afghanistan or such utility
			 entity to manage such project, and maintain and use the infrastructure
			 developed through such project, after the completion of such project.
									(iii)A
			 description of any arrangements, and an estimate of associated costs, to
			 support the Government of Afghanistan or such utility entity if the Government
			 of Afghanistan or such utility entity, as the case may be, lacks the capacity
			 (in either financial or human resources) to manage such project, or sustain the
			 infrastructure developed through such project, following the completion of such
			 project.
									(C)An assessment of
			 the ministries or organizations of Afghanistan that will be responsible for the
			 management of such projects after transition, including an assessment of any
			 critical institutional shortfalls of such ministries and organizations that
			 must be addressed for such ministries and organization to acquire the capacity
			 required to assume project management responsibilities for such
			 projects.
								1215.Extension of
			 authority for reimbursement of certain coalition nations for support provided
			 to United States military operations
						(a)Extension of
			 authoritySubsection (a) of section 1233 of the National Defense
			 Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 393), as
			 most recently amended by section 1227 of the National Defense Authorization Act
			 for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2000), is further amended
			 by striking fiscal year 2013 and inserting fiscal year
			 2014.
						(b)Limitation on
			 amount availableSubsection (d)(1) of such section 1233, as so
			 amended, is further amended by striking during fiscal year 2013 may not
			 exceed $1,650,000,000 and inserting during fiscal year 2014 may
			 not exceed $1,500,000,000.
						(c)Extension of
			 notice requirement relating to reimbursement of Pakistan for support provided
			 by PakistanSection 1232(b)(6) of the National Defense
			 Authorization Act for Fiscal Year 2008 (122 Stat. 393), as most recently
			 amended by section 1213(c) of the National Defense Authorization Act for Fiscal
			 Year 2012 (Public Law 112–81; 125 Stat. 1630), is further amended by striking
			 September 30, 2013 and inserting September 30,
			 2014.
						(d)Extension of
			 limitation on reimbursement of Pakistan pending certification on
			 PakistanSubsection (d) of section 1227 of the National Defense
			 Authorization Act for Fiscal Year 2013 (126 Stat. 2000) is amended—
							(1)in the subsection
			 heading, by striking in
			 fiscal year 2013 and inserting in certain fiscal
			 years; and
							(2)in paragraph (1),
			 by striking Effective as of the date of the enactment of this Act, no
			 amounts authorized to be appropriated by this Act, and inserting
			 No amounts authorized to be appropriated for the Department of Defense
			 for fiscal year 2013 or 2014,.
							1216.Extension of
			 logistical support for coalition forces supporting certain United States
			 military operationsSection
			 1234 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 394), as most recently amended by section 1216(a) of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239;
			 126 Stat. 1989), is further amended by striking fiscal year 2013
			 each place it appears and inserting fiscal year 2014.
					1217.Extension
			 and improvement of the Iraqi special immigrant visa programThe Refugee Crisis in Iraq Act of 2007 (8
			 U.S.C. 1157 note) is amended—
						(1)in section
			 1242, by amending subsection (c) to read as follows:
							
								(c)Improved
				application processNot later than 120 days after the date of the
				enactment of the National Defense
				Authorization Act for Fiscal Year 2014, the Secretary of State
				and the Secretary of Homeland Security, in consultation with the Secretary of
				Defense, shall improve the efficiency by which applications for special
				immigrant visas under section 1244(a) are processed so that all steps
				incidental to the issuance of such visas, including required screenings and
				background checks, are completed not later than 9 months after the date on
				which an eligible alien applies for such
				visa.
								;
						(2)in section
			 1244—
							(A)in subsection
			 (b)—
								(i)in paragraph
			 (1)—
									(I)by amending
			 subparagraph (B) to read as follows:
										
											(B)was or is
				employed in Iraq on or after March 20, 2003, for not less than 1 year, by, or
				on behalf of—
												(i)the United
				States Government;
												(ii)a media or
				nongovernmental organization headquartered in the United States; or
												(iii)an
				organization or entity closely associated with the United States mission in
				Iraq that has received United States Government funding through an official and
				documented contract, award, grant, or cooperative
				agreement;
												;
				
									(II)in
			 subparagraph (C), by striking the United States Government and
			 inserting an entity or organization described in subparagraph
			 (B); and
									(III)in
			 subparagraph (D), by striking by striking the United States
			 Government. and inserting such entity or organization.;
			 and
									(ii)in paragraph
			 (4)—
									(I)by striking
			 A recommendation and inserting the following:
										
											(A)In
				generalExcept as provided under subparagraph (B), a
				recommendation
											;
				
									(II)by striking
			 the United States Government prior and inserting an
			 entity or organization described in paragraph (1)(B) prior; and
									(III)by adding
			 at the end the following:
										
											(B)Review
				process for denial by Chief of Mission
												(i)In
				generalAn applicant who has been denied Chief of Mission
				approval required by subparagraph (A) shall—
													(I)receive a
				written decision; and
													(II)be provided
				120 days from the date of the decision to request reopening of the decision to
				provide additional information, clarify existing information, or explain any
				unfavorable information.
													(ii)Senior
				coordinatorThe Secretary of State shall designate, in the
				Embassy of the United States in Baghdad, Iraq, a senior coordinator responsible
				for overseeing the efficiency and integrity of the processing of special
				immigrant visas under this section, who shall be given—
													(I)sufficiently
				high security clearance to review Chief of Mission denials in cases that appear
				to have relied upon insufficient or incorrect information; and
													(II)responsibility
				for ensuring that an applicant described in clause (i) receives the information
				described in clause (i)(I).
													;
				and
									(B)in subsection
			 (c)(3), by adding at the end the following:
								
									(C)Fiscal year
				2014Notwithstanding subparagraphs (A) and (B), and consistent
				with subsection (b), any unused balance of the total number of principal aliens
				who may be provided special immigrant status under this section in fiscal years
				2008 through 2013 may be carried forward and provided through the end of fiscal
				year 2014.
									;
				and
							(3)in section
			 1248, by adding at the end the following:
							
								(f)Report on
				improvements
									(1)In
				generalNot later than 120 days after the date of the enactment
				of the National Defense Authorization Act for
				Fiscal Year 2014, the Secretary of State and the Secretary of
				Homeland Security, in consultation with the Secretary of Defense, shall submit
				a report, with a classified annex, if necessary, to—
										(A)the Committee
				on the Judiciary of the Senate;
										(B)the Committee
				on Foreign Relations of the Senate;
										(C)the Committee
				on the Judiciary of the House of Representatives; and
										(D)the Committee
				on Foreign Affairs of the House of Representatives.
										(2)ContentsThe
				report submitted under paragraph (1) shall describe the implementation of
				improvements to the processing of applications for special immigrant visas
				under section 1244(a), including information relating to—
										(A)enhancing
				existing systems for conducting background and security checks of persons
				applying for special immigrant status, which shall—
											(i)support
				immigration security; and
											(ii)provide for
				the orderly processing of such applications without delay;
											(B)the
				financial, security, and personnel considerations and resources necessary to
				carry out this subtitle;
										(C)the number of
				aliens who have applied for special immigrant visas under section 1244 during
				each month of the preceding fiscal year;
										(D)the reasons
				for the failure to expeditiously process any applications that have been
				pending for longer than 9 months;
										(E)the total
				number of applications that are pending due to the failure—
											(i)to receive
				approval from the Chief of Mission;
											(ii)for U.S.
				Citizenship and Immigration Services to complete the adjudication of the Form
				I–360;
											(iii)to conduct
				a visa interview; or
											(iv)to issue the
				visa to an eligible alien;
											(F)the average
				wait times for an applicant at each of the stages described in subparagraph
				(E);
										(G)the number of
				denials or rejections at each of the stages described in subparagraph (E);
				and
										(H)a breakdown
				of reasons for denials at by the Chief of Mission based on the categories
				already made available to denied special immigrant visa applicants in the
				denial letter sent to them by the Chief of Mission.
										(g)Public
				quarterly reportsNot later than 120 days after the date of the
				enactment of the National Defense
				Authorization Act for Fiscal Year 2014, and every 3 months
				thereafter, the Secretary of State and the Secretary of Homeland Security, in
				consultation with the Secretary of Defense, shall publish a report on the
				website of the Department of State that describes the efficiency improvements
				made in the process by which applications for special immigrant visas under
				section 1244(a) are processed, including information described in subparagraphs
				(C) through (H) of subsection
				(f)(2).
								.
						1218.Extension
			 and improvement of the Afghan special immigrant visa programSection 602(b) of the Afghan Allies
			 Protection Act of 2009 (8 U.S.C. 1101 note) is amended—
						(1)in paragraph
			 (2)—
							(A)in
			 subparagraph (A)—
								(i)by amending
			 clause (ii) to read as follows:
									
										(ii)was or is
				employed in Afghanistan on or after October 7, 2001, for not less than 1 year,
				by, or on behalf of—
											(I)the United
				States Government;
											(II)a media or
				nongovernmental organization headquartered in the United States; or
											(III)an
				organization or entity closely associated with the United States mission in
				Afghanistan that has received United States Government funding through an
				official and documented contract, award, grant, or cooperative
				agreement;
											;
								(ii)in clause
			 (iii), by striking the United States Government and inserting
			 an entity or organization described in clause (ii); and
								(iii)in clause
			 (iv), by striking by striking the United States Government. and
			 inserting such entity or organization.;
								(B)by amending
			 subparagraph (B) to read as follows:
								
									(B)Family
				membersAn alien is described in this subparagraph if the alien
				is—
										(i)the spouse or
				minor child of a principal alien described in subparagraph (A) who is
				accompanying or following to join the principal alien in the United States;
				or
										(ii)(I)the spouse, child,
				parent, or sibling of a principal alien described in subparagraph (A), whether
				or not accompanying or following to join; and
											(II)has experienced or is experiencing an
				ongoing serious threat as a consequence of the qualifying employment of a
				principal alien described in subparagraph
				(A).
											;
				and
							(C)in
			 subparagraph (D)—
								(i)by striking
			 A recommendation and inserting the following:
									
										(i)In
				generalExcept as provided under clause (ii), a
				recommendation
										;
				
								(ii)by striking
			 the United States Government prior and inserting an
			 entity or organization described in paragraph (2)(A)(ii) prior;
			 and
								(iii)by adding
			 at the end the following:
									
										(ii)Review
				process for denial by Chief of Mission
											(I)In
				generalAn applicant who has been denied Chief of Mission
				approval shall—
												(aa)receive a
				written decision; and
												(bb)be provided
				120 days from the date of receipt of such opinion to request reconsideration of
				the decision to provide additional information, clarify existing information,
				or explain any unfavorable information.
												(II)Senior
				coordinatorThe Secretary of State shall designate, in the
				Embassy of the United States in Kabul, Afghanistan, a senior coordinator
				responsible for overseeing the efficiency and integrity of the processing of
				special immigrant visas under this section, who shall be given—
												(aa)sufficiently
				high security clearance to review Chief of Mission denials in cases that appear
				to have relied upon insufficient or incorrect information; and
												(bb)responsibility
				for ensuring that an applicant described in subclause (I) receives the
				information described in subclause
				(I)(aa).
												;
								(2)in paragraph
			 (3)(C), by amending clause (iii) to read as follows:
							
								(iii)Fiscal
				year 2014For fiscal year 2014, the total number of principal
				aliens who may be provided special immigrant status under this section may not
				exceed the sum of—
									(I)5,000;
									(II)the
				difference between the number of special immigrant visas allocated under this
				section for fiscal years 2009 through 2013 and the number of such allocated
				visas that were issued; and
									(III)any unused
				balance of the total number of principal aliens who may be provided special
				immigrant status in fiscal years 2014 through 2018 that have been carried
				forward.
									;
						(3)in paragraph
			 (4)—
							(A)in the
			 heading, by striking Prohibition on fees.— and inserting
			 Application
			 process.—;
							(B)by striking
			 The Secretary and inserting the following:
								
									(A)In
				generalNot later than 120 days after the date of the enactment
				of the National Defense Authorization Act for
				Fiscal Year 2014, the Secretary of State and the Secretary of
				Homeland Security, in consultation with the Secretary of Defense, shall improve
				the efficiency by which applications for special immigrant visas under
				paragraph (1) are processed so that all steps incidental to the issuance of
				such visas, including required screenings and background checks, are completed
				not later than 9 months after the date on which an eligible alien applies for
				such visa.
									(B)Prohibition
				on feesThe Secretary
									;
				and
							(4)by adding at
			 the end the following:
							
								(12)Report on
				improvementsNot later than 120 days after the date of the
				enactment of the National Defense
				Authorization Act for Fiscal Year 2014, the Secretary of State
				and the Secretary of Homeland Security, in consultation with the Secretary of
				Defense, shall submit to the appropriate committees of Congress a report, with
				a classified annex, if necessary, that describes the implementation of
				improvements to the processing of applications for special immigrant visas
				under this subsection, including information relating to—
									(A)enhancing
				existing systems for conducting background and security checks of persons
				applying for special immigrant status, which shall—
										(i)support
				immigration security; and
										(ii)provide for
				the orderly processing of such applications without delay;
										(B)the
				financial, security, and personnel considerations and resources necessary to
				carry out this section;
									(C)the number of
				aliens who have applied for special immigrant visas under this subsection
				during each month of the preceding fiscal year;
									(D)the reasons
				for the failure to expeditiously process any applications that have been
				pending for longer than 9 months;
									(E)the total
				number of applications that are pending due to the failure—
										(i)to receive
				approval from the Chief of Mission;
										(ii)for U.S.
				Citizenship and Immigration Services to complete the adjudication of the Form
				I–360;
										(iii)to conduct
				a visa interview; or
										(iv)to issue the
				visa to an eligible alien;
										(F)the average
				wait times for an applicant at each of the stages described in subparagraph
				(E);
									(G)the number of
				denials or rejections at each of the stages described in subparagraph (E);
				and
									(H)a breakdown
				of reasons for denials by the Chief of Mission based on the categories already
				made available to denied special immigrant visa applicants in the denial letter
				sent to them by the Chief of Mission.
									(13)Public
				quarterly reportsNot later than 120 days after the date of the
				enactment of the National Defense
				Authorization Act for Fiscal Year 2014, and every 3 months
				thereafter, the Secretary of State and the Secretary of Homeland Security, in
				consultation with the Secretary of Defense, shall publish a report on the
				website of the Department of State that describes the efficiency improvements
				made in the process by which applications for special immigrant visas under
				this subsection are processed, including information described in subparagraph
				(C) through (H) of paragraph
				(12).
								.
						1219.Sense of Congress
			 on commencement of new long-term nation building or large-scale infrastructure
			 development projects in AfghanistanIt is the sense of Congress that the
			 Department of Defense should seek not to commence any new long-term nation
			 building or large-scale infrastructure development project in Afghanistan after
			 2014.
					CReports and Other
			 Matters
					1231.Two-year
			 extension of authorization for non-conventional assisted recovery
			 capabilitiesSection 943(h) of
			 the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009
			 (Public Law 110–417; 122 Stat. 4579), as amended by section 1205(g) of the
			 National Defense Authorization Act for Fiscal Year 2012 (Public Law 112–81; 125
			 Stat. 1624), is further amended by striking 2013 and inserting
			 2015.
					1232.Element on 5th
			 generation fighter program in annual report on military and security
			 developments involving the People’s Republic of ChinaSection 1202(b) of the National Defense
			 Authorization Act for Fiscal Year 2000 (10 U.S.C. 113 note) is amended by
			 adding at the end the following new paragraph:
						
							(20)The status of
				the 5th generation fighter program of the People's Republic of China, including
				an assessment of each individual aircraft type, estimated initial and full
				operational capability dates, and the ability of such aircraft to provide air
				superiority.
							.
					1233.Prohibition on use
			 of funds to enter into contracts or agreements with Rosoboronexport
						(a)ProhibitionNone
			 of the funds authorized to be appropriated for the Department of Defense for
			 any fiscal year after fiscal year 2013 may be used to enter into a contract,
			 memorandum of understanding, or cooperative agreement with, to make a grant,
			 to, or to provide a loan or loan guarantee to Rosoboronexport.
						(b)National
			 security waiver authorityThe Secretary of Defense may waive the
			 applicability of subsection (a) if the Secretary determines that such a waiver
			 is in the national security interests of the United States.
						(c)Requirements
			 relating to use of funds pursuant to waiver
							(1)Notice to
			 Congress before obligation of fundsNot later than 30 days before
			 obligating funds pursuant to the waiver under subsection (b), the Secretary of
			 Defense shall submit to Congress a notice on the obligation of funds pursuant
			 to the waiver.
							(2)ReportNot
			 later than 15 days after the submittal of the notice under paragraph (1), the
			 Secretary shall submit to Congress a report setting forth the following:
								(A)An assessment of
			 the number, if any, of S–300 advanced anti-aircraft missiles that
			 Rosoboronexport has delivered to the Assad regime in Syria.
								(B)A list of the
			 known contracts, if any, that Rosoboronexport has signed with the Assad regime
			 since January 1, 2013.
								1234.Modification
			 of statutory references to former North Atlantic Treaty Organization support
			 organizations and related agreements
						(a)Title 10,
			 United States CodeSection 2350d of title 10, United States Code,
			 is amended—
							(1)in subsection
			 (a)(1)—
								(A)by striking
			 Weapon System Partnership Agreements and inserting
			 Support Partnership Agreements; and
								(B)in subparagraph
			 (B), by striking a specific weapon system and inserting
			 activities.
								(2)by striking
			 NATO Maintenance and Supply Organization each place it appears
			 and inserting NATO Support Organization and its executive
			 agencies; and
							(3)by striking
			 Weapon System Partnership Agreement each place it appears and
			 inserting Support Partnership Agreement.
							(b)Arms Export
			 Control ActSection 21(e)(3) of the Arms Export Control Act (22
			 U.S.C. 2761(e)(3)) is amended—
							(1)in subparagraphs
			 (A) and (C)(i), by striking Maintenance and Supply Agency of the North
			 Atlantic Treaty Organization and inserting North Atlantic Treaty
			 Organization (NATO) Support Organization and its executive
			 agencies;
							(2)in subparagraph
			 (A)(i), by striking weapon system partnership agreementand
			 inserting support partnership agreement; and
							(3)in subparagraph
			 (C)(i)(II), by striking a specific weapon system and inserting
			 activities.
							1235.Technical
			 correction relating to funding for NATO Special Operations
			 HeadquartersSection 1244(a)
			 of the National Defense Authorization Act for Fiscal Year 2010 (Public Law
			 111–84; 123 Stat. 2541), as most recently amended by section 1272(a) of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239;
			 126 Stat. 2023), is further amended by striking for the
			 Army.
					1236.Strategy to prevent
			 the proliferation of weapons of mass destruction and related materials in the
			 Middle East and North Africa region
						(a)Strategy
			 requiredThe President shall establish a comprehensive strategy
			 to advance cooperative efforts with the governments of countries in the Middle
			 East and North Africa to reduce the threat from the proliferation of weapons of
			 mass destruction and related materials in the Middle East and North Africa
			 region.
						(b)ElementsIn
			 establishing the strategy required by subsection (a), the President shall
			 ensure that the strategy—
							(1)builds upon the
			 current activities of the nonproliferation programs of the Department of
			 Defense, the Department of State, the Department of Energy, and other agencies
			 of the United States Government designed to mitigate the range of threats posed
			 by weapons of mass destruction and related materials in the Middle East and
			 North Africa region;
							(2)addresses issues
			 relating to the threat from the proliferation of weapons of mass destruction
			 and related materials in the Middle East and North Africa region on a regional
			 basis as well as on a country-by-country basis;
							(3)includes a review
			 of the activities and achievements in the Middle East and North Africa region
			 of—
								(A)the Cooperative
			 Threat Reduction program of the Department of Defense;
								(B)the
			 nonproliferation programs of the Department of State and the Department of
			 Energy; and
								(C)programs of other
			 agencies of the United States Government designed to address nuclear, chemical,
			 and biological safety and security issues;
								(4)provides for the
			 continued coordination of cooperative nonproliferation efforts within the
			 United States Government; and
							(5)mobilizes and
			 leverages additional resources from countries that cooperate with the United
			 States with respect to nonproliferation efforts, nongovernmental and
			 multilateral organizations, and international institutions.
							(c)Integration and
			 coordinationThe strategy required by subsection (a) shall
			 include—
							(1)an assessment of
			 gaps in current cooperative efforts to reduce the threat from the proliferation
			 of weapons of mass destruction and related materials in the Middle East and
			 North Africa region;
							(2)an articulation
			 of the priorities of the United States with respect to reducing that
			 threat;
							(3)the establishment
			 of appropriate metrics for determining success with respect to reducing that
			 threat; and
							(4)methods for
			 ensuring that the strategy conforms to broader efforts by the United States to
			 reduce the threat from weapons of mass destruction.
							(d)ConsultationsIn
			 establishing the strategy required by subsection (a), the President shall
			 consult with governmental and nongovernmental experts in matters relating to
			 nonproliferation that present a diverse set of views.
						(e)Submission of
			 strategy and implementation planNot later than March 31, 2014,
			 the President shall submit the strategy required by subsection (a) and a plan
			 for the implementation of the strategy to—
							(1)the Committee on
			 Armed Services and the Committee on Foreign Relations of the Senate; and
							(2)the Committee on
			 Armed Services and the Committee on Foreign Affairs of the House of
			 Representatives.
							XIIICooperative
			 threat reduction
				1301.Specification
			 of Cooperative Threat Reduction programs and funds
					(a)Specification
			 of cooperative threat reduction programsFor purposes of section
			 301 and other provisions of this Act, Cooperative Threat Reduction programs are
			 the programs specified in section 1501 of the National Defense Authorization
			 Act for Fiscal Year 1997 (50 U.S.C. 2362 note).
					(b)Fiscal year
			 2014 cooperative threat reduction funds definedAs used in this
			 title, the term fiscal year 2014 Cooperative Threat Reduction
			 funds means the funds appropriated pursuant to the authorization of
			 appropriations in section 301 and made available by the funding table in
			 section 4301 for Cooperative Threat Reduction programs.
					(c)Availability of
			 fundsFunds appropriated pursuant to the authorization of
			 appropriations in section 301 and made available by the funding table in
			 section 4301 for Cooperative Threat Reduction programs shall be available for
			 obligation for fiscal years 2014, 2015, and 2016.
					1302.Funding
			 allocations
					(a)Funding for
			 specific purposesOf the $528,455,000 authorized to be
			 appropriated to the Department of Defense for fiscal year 2014 in section 301
			 and made available by the funding table in section 4301 for Cooperative Threat
			 Reduction programs, the following amounts may be obligated for the purposes
			 specified:
						(1)For strategic
			 offensive arms elimination, $5,700,000.
						(2)For chemical
			 weapons destruction, $13,000,000.
						(3)For global
			 nuclear security, $32,808,000.
						(4)For cooperative
			 biological engagement, $306,325,000.
						(5)For proliferation
			 prevention, $136,072,000.
						(6)For threat
			 reduction engagement, $6,375,000.
						(7)For activities
			 designated as Other Assessments/Administrative Costs, $28,175,000.
						(b)Report on
			 obligation or expenditure of funds for other purposesNo fiscal
			 year 2014 Cooperative Threat Reduction funds may be obligated or expended for a
			 purpose other than a purpose listed in paragraphs (1) through (7) of subsection
			 (a) until 15 days after the date that the Secretary of Defense submits to
			 Congress a report on the purpose for which the funds will be obligated or
			 expended and the amount of funds to be obligated or expended. Nothing in the
			 preceding sentence shall be construed as authorizing the obligation or
			 expenditure of fiscal year 2014 Cooperative Threat Reduction funds for a
			 purpose for which the obligation or expenditure of such funds is specifically
			 prohibited under this title or any other provision of law.
					(c)Limited
			 authority to vary individual amounts
						(1)In
			 generalSubject to paragraph (2), in any case in which the
			 Secretary of Defense determines that it is necessary to do so in the national
			 interest, the Secretary may obligate amounts appropriated for fiscal year 2014
			 for a purpose listed in paragraphs (1) through (7) of subsection (a) in excess
			 of the specific amount authorized for that purpose.
						(2)Notice-and-wait
			 requiredAn obligation of funds for a purpose stated in
			 paragraphs (1) through (7) of subsection (a) in excess of the specific amount
			 authorized for such purpose may be made using the authority provided in
			 paragraph (1) only after—
							(A)the Secretary
			 submits to Congress notification of the intent to do so together with a
			 complete discussion of the justification for doing so; and
							(B)15 days have
			 elapsed following the date of the notification.
							1303.Extension of
			 authority for utilization of contributions to the Cooperative Threat Reduction
			 programSection 1303(g) of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2557; 22 U.S.C. 5952 note) is amended by striking December 31,
			 2015 and inserting December 31, 2018.
				XIVOther
			 Authorizations
				AMilitary
			 Programs
					1401.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds, as specified in the
			 funding table in section 4501.
					1402.National
			 Defense Sealift FundFunds are
			 hereby authorized to be appropriated for fiscal year 2014 for the National
			 Defense Sealift Fund, as specified in the funding table in section 4501.
					1403.Chemical
			 Agents and Munitions Destruction, Defense
						(a)Authorization
			 of appropriationsFunds are hereby authorized to be appropriated
			 for the Department of Defense for fiscal year 2014 for expenses, not otherwise
			 provided for, for Chemical Agents and Munitions Destruction, Defense, as
			 specified in the funding table in section 4501.
						(b)UseAmounts
			 authorized to be appropriated under subsection (a) are authorized for—
							(1)the destruction
			 of lethal chemical agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
							(2)the destruction
			 of chemical warfare materiel of the United States that is not covered by
			 section 1412 of such Act.
							1404.Drug
			 Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2014 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide, as specified in the funding table in section 4501.
					1405.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2014 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense, as specified in the funding
			 table in section 4501.
					1406.Defense
			 Health ProgramFunds are
			 hereby authorized to be appropriated for fiscal year 2014 for the Defense
			 Health Program, as specified in the funding table in section 4501, for use of
			 the Armed Forces and other activities and agencies of the Department of Defense
			 in providing for the health of eligible beneficiaries.
					BOther
			 Matters
					1421.Authorization
			 of appropriations for Armed Forces Retirement HomeThere
			 is hereby authorized to be appropriated for fiscal year 2014 from the Armed
			 Forces Retirement Home Trust Fund the sum of $67,800,000 for the operation of
			 the Armed Forces Retirement Home.
					1422.Authority for
			 transfer of funds to Joint Department of Defense–Department of Veterans Affairs
			 Medical Facility Demonstration Fund for Captain James A. Lovell Health Care
			 Center, Illinois
						(a)Authority for
			 transfer of fundsOf the funds authorized to be appropriated by
			 section 1406 and available for the Defense Health Program for operation and
			 maintenance, $143,087,000 may be transferred by the Secretary of Defense to the
			 Joint Department of Defense–Department of Veterans Affairs Medical Facility
			 Demonstration Fund established by subsection (a)(1) of section 1704 of the
			 National Defense Authorization Act for Fiscal Year 2010 (Public Law 111–84; 123
			 Stat. 2571. For purposes of subsection (a)(2) of such section 1704, any funds
			 so transferred shall be treated as amounts authorized and appropriated
			 specifically for the purpose of such a transfer.
						(b)Use of
			 transferred fundsFor the purposes of subsection (b) of such
			 section 1704, facility operations for which funds transferred under subsection
			 (a) may be used are operations of the Captain James A. Lovell Federal Health
			 Care Center, consisting of the North Chicago Veterans Affairs Medical Center,
			 the Navy Ambulatory Care Center, and supporting facilities designated as a
			 combined Federal medical facility under an operational agreement covered by
			 section 706 of the Duncan Hunter National Defense Authorization Act for Fiscal
			 Year 2009 (Public Law 110–417; 122 Stat. 4500).
						XVAuthorization of
			 Additional Appropriations for Overseas Contingency Operations
				AAuthorization of
			 Additional Appropriations
					1501.PurposeThe purpose of this subtitle is to authorize
			 appropriations for the Department of Defense for fiscal year 2014 to provide
			 additional funds for overseas contingency operations being carried out by the
			 Armed Forces.
					1502.ProcurementFunds are hereby authorized to be
			 appropriated for fiscal year 2014 for procurement accounts for the Army, the
			 Navy and the Marine Corps, the Air Force, and Defense-wide activities, as
			 specified in the funding table in section 4102.
					1503.Research,
			 development, test, and evaluationFunds are hereby authorized to be
			 appropriated for fiscal year 2014 for the use of the Department of Defense for
			 research, development, test, and evaluation, as specified in the funding table
			 in section 4202.
					1504.Operation and
			 maintenanceFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for operation and maintenance, as
			 specified in the funding table in section 4302.
					1505.Military
			 personnelFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 expenses, not otherwise provided for, for military personnel, as specified in
			 the funding table in section 4402.
					1506.Working
			 capital fundsFunds are hereby
			 authorized to be appropriated for fiscal year 2014 for the use of the Armed
			 Forces and other activities and agencies of the Department of Defense for
			 providing capital for working capital and revolving funds, as specified in the
			 funding table in section 4502.
					1507.National
			 Defense Sealift FundFunds are
			 hereby authorized to be appropriated for fiscal year 2014 for the National
			 Defense Sealift Fund. as specified in the funding table in section 4502.
					1508.Chemical
			 Agents and Munitions Destruction, Defense
						(a)Authorization
			 of appropriationsFunds are hereby authorized to be appropriated
			 for the Department of Defense for fiscal year 2014 for expenses, not otherwise
			 provided for, for Chemical Agents and Munitions Destruction, Defense, as
			 specified in the funding table in section 4502.
						(b)UseAmounts
			 authorized to be appropriated under subsection (a) are authorized for—
							(1)the destruction
			 of lethal chemical agents and munitions in accordance with section 1412 of the
			 Department of Defense Authorization Act, 1986 (50 U.S.C. 1521); and
							(2)the destruction
			 of chemical warfare materiel of the United States that is not covered by
			 section 1412 of such Act.
							1509.Drug
			 Interdiction and Counter-Drug Activities, Defense-wideFunds are hereby authorized to be
			 appropriated for the Department of Defense for fiscal year 2014 for expenses,
			 not otherwise provided for, for Drug Interdiction and Counter-Drug Activities,
			 Defense-wide, as specified in the funding table in section 4502.
					1510.Defense
			 Inspector GeneralFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2014 for expenses, not otherwise provided for, for the Office of the
			 Inspector General of the Department of Defense, as specified in the funding
			 table in section 4502.
					1511.Defense
			 Health programFunds are
			 hereby authorized to be appropriated for the Department of Defense for fiscal
			 year 2014 for expenses, not otherwise provided for, for the Defense Health
			 Program, as specified in the funding table in section 4502.
					BFinancial
			 Matters
					1521.Treatment as
			 additional authorizationsThe
			 amounts authorized to be appropriated by this title are in addition to amounts
			 otherwise authorized to be appropriated by this Act.
					1522.Special
			 transfer authority
						(a)Authority To
			 transfer authorizations
							(1)AuthorityUpon
			 determination by the Secretary of Defense that such action is necessary in the
			 national interest, the Secretary may transfer amounts of authorizations made
			 available to the Department of Defense in this title for fiscal year 2014
			 between any such authorizations for that fiscal year (or any subdivisions
			 thereof). Amounts of authorizations so transferred shall be merged with and be
			 available for the same purposes as the authorization to which
			 transferred.
							(2)LimitationThe
			 total amount of authorizations that the Secretary may transfer under the
			 authority of this subsection may not exceed $4,000,000,000.
							(b)Terms and
			 conditionsTransfers under this section shall be subject to the
			 same terms and conditions as transfers under section 1001.
						(c)Additional
			 authorityThe transfer authority provided by this section is in
			 addition to the transfer authority provided under section 1001.
						COther
			 Matters
					1531.Joint
			 Improvised Explosive Device Defeat Fund
						(a)Use and
			 transfer of fundsSubsections (b) and (c) of section 1514 of the
			 John Warner National Defense Authorization Act for Fiscal Year 2007 (Public Law
			 109–364; 120 Stat. 2439), as in effect before the amendments made by section
			 1503 of the Duncan Hunter National Defense Authorization Act for Fiscal Year
			 2009 (Public Law 110–417; 122 Stat. 4649), shall apply to the funds made
			 available to the Department of Defense for the Joint Improvised Explosive
			 Device Defeat Fund for fiscal year 2014.
						(b)Monthly
			 obligations and expenditure reportsNot later than 15 days after
			 the end of each month of fiscal year 2014, the Secretary of Defense shall
			 provide to the congressional defense committees a report on the Joint
			 Improvised Explosive Device Defeat Fund explaining monthly commitments,
			 obligations, and expenditures by line of operation.
						(c)ExpirationThis
			 section shall cease to be effective on December 31, 2014.
						1532.Afghanistan
			 Security Forces Fund
						(a)Continuation of
			 prior authorities and notice and reporting requirementsFunds available to the Department of
			 Defense for the Afghanistan Security Forces Fund for fiscal year 2014 shall be
			 subject to the conditions contained in subsections (b) through (g) of section
			 1513 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law
			 110–181; 122 Stat. 428), as amended by section 1531(b) of the Ike Skelton
			 National Defense Authorization Act for Fiscal Year 2011 (Public Law 111–383;
			 124 Stat. 4424).
						(b)Equipment
			 disposal
							(1)Acceptance of
			 certain equipmentThe Secretary of Defense may accept equipment
			 procured using funds authorized under prior Acts that was transferred to the
			 security forces of Afghanistan and returned by such forces to the United
			 States.
							(2)Treatment as
			 Department of Defense stocksThe equipment described in paragraph
			 (1), and equipment not yet transferred to the security forces of Afghanistan
			 that is determined by the Commander, Combined Security Transition
			 Command-Afghanistan (or the Commander’s designee) to no longer be required for
			 transfer to such forces, may be treated as stocks of the Department of Defense
			 upon notification to the congressional defense committees of such
			 treatment.
							(3)ReportsNot
			 later than 30 days after the end of the first two fiscal year quarters of
			 fiscal year 2014, and not later than 30 days after the end of each fiscal
			 half-year thereafter, the Secretary shall submit to the congressional defense
			 committees a report on the equipment accepted under paragraph (1) during such
			 fiscal year quarter or half-year, as the case may be. Each report shall
			 include, for the period covered by such report, a list of all equipment
			 accepted under paragraph (1) that was treated as the stocks of the Department
			 pursuant to paragraph (2).
							1533.Extension of
			 authority for Task Force for Business and Stability Operations in
			 Afghanistan
						(a)ExtensionSubsection
			 (a) of section 1535 of the Ike Skelton National Defense Authorization Act for
			 Fiscal Year 2011 (Public Law 111–383; 124 Stat. 4426), as most recently amended
			 by section 1533 of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239; 126 Stat. 2058), is further amended—
							(1)in paragraph (6),
			 by striking and October 31, 2011, October 31, 2012, and October 31,
			 2013 and inserting October, 31 of each of 2011 through
			 2014; and
							(2)in paragraph (8),
			 by striking September 30, 2013 and inserting December 31,
			 2014.
							(b)FundingSubparagraph
			 (B) of paragraph (4) of such subsection is amended—
							(1)in clause (i), by
			 striking and at the end;
							(2)in clause (ii),
			 by striking the period at the end and inserting ; and;
			 and
							(3)by adding at the
			 end the following new clause:
								
									(iii)may not exceed
				$63,800,000 for fiscal year
				2014.
									.
							(c)Limitation on
			 availability of funds for fiscal year 2014Paragraph (4) of such
			 subsection is further amended—
							(1)by redesignating
			 subparagraph (C) as subparagraph (D);
							(2)by inserting
			 after subparagraph (B) the following new subparagraph (C):
								
									(C)Limitation on
				availability of funds for fiscal year 2014None of the funds
				available for fiscal year 2014 pursuant to subparagraph (B)(iii) may be
				obligated to assist the Government of Afghanistan in the development of mining
				and oil and gas resources during fiscal year 2014 until the date on which the
				Secretary of Defense certifies to the Committees on Armed Services of the
				Senate and the House of Representatives that the Government of Afghanistan has
				agreed to reimburse the Government of the United States for the amount of any
				such funds, from royalties received from mining or oil and gas contracts
				awarded by the Government of
				Afghanistan.
									;
				and
							(3)in subparagraph
			 (D), as redesignated by paragraph (1), by inserting of funds across fiscal
			 years after Availability.
							(d)Conversion of
			 update of implementation of transition action plan from quarterly to
			 biannuallyParagraph (7)(B) of such subsection is amended by
			 striking 90 days and inserting180 days.
						BMilitary
			 construction authorizations
			2001.Short
			 titleThis division may be
			 cited as the Military Construction
			 Authorization Act for Fiscal Year 2014.
			2002.Expiration of
			 authorizations and amounts required to be specified by law
				(a)Expiration of
			 authorizations after three yearsExcept as provided in subsection
			 (b), all authorizations contained in titles XXI through XXVII for military
			 construction projects, land acquisition, family housing projects and
			 facilities, and contributions to the North Atlantic Treaty Organization
			 Security Investment Program (and authorizations of appropriations therefor)
			 shall expire on the later of—
					(1)October 1, 2016;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for military construction for fiscal year
			 2017.
					(b)ExceptionSubsection
			 (a) shall not apply to authorizations for military construction projects, land
			 acquisition, family housing projects and facilities, and contributions to the
			 North Atlantic Treaty Organization Security Investment Program (and
			 authorizations of appropriations therefor), for which appropriated funds have
			 been obligated before the later of—
					(1)October 1, 2016;
			 or
					(2)the date of the
			 enactment of an Act authorizing funds for fiscal year 2017 for military
			 construction projects, land acquisition, family housing projects and
			 facilities, or contributions to the North Atlantic Treaty Organization Security
			 Investment Program.
					XXIArmy military
			 construction
				2101.Authorized
			 Army construction and land acquisition projects
					(a)Inside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2103(1) and available for military
			 construction projects inside the United States as specified in section 4601,
			 the Secretary of the Army may acquire real property and carry out military
			 construction projects for the installations or locations inside the United
			 States, and in the amounts, set forth in the following table:
						
							Army: Inside the United States
							
								
									StateInstallation or
					 LocationAmount
									
								
								
									AlaskaFort
					 Wainwright$103,000,000
									
									ColoradoFort
					 Carson$242,200,000
									
									FloridaEglin Air
					 Force Base$4,700,000
									
									GeorgiaFort
					 Gordon$61,000,000
									
									HawaiiFort
					 Shafter$75,000,000
									
									KansasFort
					 Leavenworth$17,000,000
									
									KentuckyFort
					 Campbell$4,800,000
									
									MarylandAberdeen
					 Proving Found $21,000,000
									
									Fort
					 Detrick$7,100,000
									
									MissouriFort
					 Leonard Wood$90,700,000
									
									North CarolinaFort Bragg$5,900,000
									
									TexasFort Bliss$46,800,00
									
									VirginiaJoint Base
					 Langley-Eustis$50,000,000
									
									WashingtonJoint Base Lewis McChord$144,000,000
									
									Yakima$9,100,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2103(2) and available for military
			 construction projects outside the United States as specified in the funding
			 table in section 4601, the Secretary of the Army may acquire real property and
			 carry out military construction projects for the installations or locations
			 outside the United States, and in the amounts, set forth in the following
			 table:
						
							Army: Outside the United States
							
								
									CountryInstallation or
					 LocationAmount
									
								
								
									Kwajalein
					 Kwajalein Atoll $63,000,000
									
									Worldwide Classified
					 Classified Location$33,000,000
									
								
							
						
					2102.Family
			 housing
					(a)Construction
			 and acquisitionUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2103(5)(A) and available for
			 military family housing functions as specified in the funding table in section
			 4601, the Secretary of the Army may construct or acquire family housing units
			 (including land acquisition and supporting facilities) at the installation, in
			 the number of units, and in the amount set forth in the following table:
						
							Army: Family Housing
							
								
									StateInstallation
					 UnitsAmount
									
								
								
									Wisconsin
					 Fort McCoy56$23,000,000
									
								
							
						
					(b)Planning and
			 designUsing amounts appropriated pursuant to the authorization
			 of appropriations in section 2103(5)(A), the Secretary of the Army may carry
			 out architectural and engineering services and construction design activities
			 with respect to the construction or improvement of family housing units in an
			 amount not to exceed $4,408,000.
					2103.Authorization
			 of appropriations, ArmyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2013, for military construction, land acquisition, and military
			 family housing functions of the Department of the Army in the total amount of
			 $1,660,154,000 as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2101(a),
			 $882,300,000.
					(2)For military
			 construction projects outside the United States authorized by section 2101(b),
			 $96,000,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $25,000,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $74,575,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $27,408,000.
						(B)For support of
			 military family housing (including the functions described in section 2833 of
			 title 10, United States Code), $512,871,000.
						(6)For the
			 construction of increment 2 of the Cadet Barracks at the United States Military
			 Academy, New York, authorized by section 2101(a) of the Military Construction
			 Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126
			 Stat. 2119), $42,000,000.
					2104.Modification
			 of authority to carry out certain fiscal year 2011 projectIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4437) for
			 Fort Lewis, Washington, for construction of a Regional Logistic Support Complex
			 at the installation, the Secretary of the Army may construct up to 98,381
			 square yards of Organizational Vehicle Parking.
				2105.Modification
			 of authority to carry out certain fiscal year 2010 projectIn the case of the authorization contained
			 in the table in section 2101(b) of the Military Construction Authorization Act
			 for Fiscal Year 2010 (division B of Public Law 111–84; 123 Stat. 2629) for Camp
			 Arifjan, Kuwait, for construction of APS Warehouses at the camp, the Secretary
			 of the Army may construct up to 74,976 square meters of hardstand parking,
			 22,741 square meters of access roads, a 6 megawatt power plant, and 50,724
			 square meters of humidity-controlled warehouses.
				2106.Modification
			 of authority to carry out certain fiscal year 2004 projectIn the case of the authorization contained
			 in the table in section 2101(a) of the Military Construction Authorization Act
			 for Fiscal Year 2004 (division B of Public Law 108–136; 117 Stat. 1697) for
			 Picatinny Arsenal, New Jersey, for construction of an Explosives Research and
			 Development Loading Facility at the installation, the Secretary of the Army may
			 use available unobligated balances of amounts appropriated for military
			 construction for the Army to complete work on the project within the scope
			 specified for the project in the justification data provided to Congress as
			 part of the request for authorization of the project.
				2107.Extension of
			 authorizations of certain fiscal year 2011 projects
					(a)ExtensionsNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that Act
			 (124 Stat. 4437), shall remain in effect until October 1, 2014, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2015, whichever is later:
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2011 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									CaliforniaPresidio
					 MontereyAdvanced Individual Training Barracks $63,000,000
									
									GeorgiaFort
					 Benning Land Acquisition$12,200,000
									
									New
					 MexicoWhite SandsMissile Range Barracks$29,000,000
									
									Germany Wiesbaden Air
					 BaseAccess Control Point$5,100,000
									
								
							
						
					2108.Extension of
			 authorizations of certain fiscal year 2010 projects
					(a)ExtensionsNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2627), the authorizations set
			 forth in the table in subsection (b), as provided in section 2101 of that Act
			 (123 Stat. 2628), shall remain in effect until October 1, 2014, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2015, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Army: Extension of 2010 Project
			 Authorizations
							
								
									State/CountryInstallation or LocationProjectAmount
									
								
								
									VirginiaFort
					 BelvoirRoad and Access Control
					 Point$9,500,000
									
									WashingtonFort Lewis Fort Lewis-McCord
					 AFB Joint Access $9,000,000
									
									KuwaitCamp Arifjian
					 APS Warehouses$82,000,000
									
								
							
						
					2109.Limitation on
			 construction of cadet barracks at United States Military Academy, New
			 YorkNo amounts may be
			 obligated or expended for the construction of increment 2 of the Cadet Barracks
			 at the United States Military Academy, New York, authorized by section 2101(a)
			 of the Military Construction Authorization Act for Fiscal Year 2013 (division B
			 of Public Law 112–239; 126 Stat. 2119) until the Secretary of the Army
			 certifies to the congressional defense committees that the Secretary has
			 entered into a contract for the renovation of MacArthur Short Barracks at the
			 United States Military Academy, consistent with the plan provided to the
			 congressional defense committees in March 2013.
				XXIINavy military
			 construction
				2201.Authorized
			 Navy construction and land acquisition projects
					(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(1) and available for military
			 construction projects inside the United States as specified in section 4601,
			 the Secretary of the Navy may acquire real property and carry out military
			 construction projects for the installations or locations inside the United
			 States, and in the amounts, set forth in the following table:
						
							Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									California Camp
					 Pendleton$13,124,000
									
									 Coronado
					 $8,910,000
									
									 San Diego
					 $34,331,000
									
									 Twentynine
					 Palms $33,437,000
									
									 Barstow 
					 $14,998,000
									
									Point Mugu 
					 $24,667,000
									
									 Port
					 Hueneme $33,600,000
									
									 Florida
					 Jacksonville $20,752,000
									
									 Key West
					 $14,001,000
									
									Mayport 
					 $16,093,000
									
									 Georgia
					 Albany $16,610,000
									
									
					 Savannah $61,717,000
									
									Hawaii Kaneohe Bay
					  $236,982,000
									
									 Pearl
					 City $30,100,000
									
									 Pearl
					 Harbor $57,998,000
									
									Illinois  Great
					 Lakes $35,851,000
									
									 Maine Bangor
					  $13,800,000
									
									 Kittery
					 $11,522,000
									
									Maryland  Fort Meade $83,988,000
									
									Nevada  Fallon  $11,334,000
									
									North Carolina  Camp
					 Lejeune
					 $77,999,000
									
									 New River $45,863,000
									
									OklahomaTinker Air Force Base $14,144,000
									
									Rhode IslandNewport$12,422,000
									
									South CarolinaCharleston $73,932,000
									
									VirginiaNorfolk $3,380,000
									
									Quantico $38,374,000
									
									Yorktown$18,700,000
									
									Dam Neck$10,587,000
									
									WashingtonWhidbey Island$117,649,000
									
									Bremerton$18,189,000
									
								
							
						
					(b)Outside the
			 United StatesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2204(2) and available for military
			 construction projects outside the United States as specified in the funding
			 table in section 4601, the Secretary of the Navy may acquire real property and
			 carry out military construction projects for the installation or location
			 outside the United States, and in the amounts, set forth in the following
			 table:
						
							Navy: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									Djibouti Camp Lemonier$29,000,000
									
									GuamJoint Region Marianas$232,704,000
									
									JapanYokosuka$7,568,000
									
									Camp
					 Butler$5,820,000
									
								
							
						
					2202.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2204(5)(A) and available for military family housing functions as specified in
			 the funding table in section 4601, the Secretary of the Navy may carry out
			 architectural and engineering services and construction design activities with
			 respect to the construction or improvement of family housing units in an amount
			 not to exceed $4,438,000.
				2203.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2204(5)(A) and available for military family housing
			 functions as specified in the funding table in section 4601, the Secretary of
			 the Navy may improve existing military family housing units in an amount not to
			 exceed $68,969,000.
				2204.Authorization
			 of appropriations, NavyFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2013, for military construction, land acquisition, and military
			 family housing functions of the Department of the Navy in the total amount of
			 $2,077,847,000, as follows:
					(1)For military
			 construction projects inside the United States authorized by section 2201(a),
			 $1,205,054,000.
					(2)For military
			 construction projects outside the United States authorized by section 2201(b),
			 $275,092,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $19,740,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $89,830,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $73,407,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $389,844,000.
						(6)For the
			 construction of increment 3 of the Explosives Handling Wharf No. 2 at Kitsap,
			 Washington, authorized by section 2201(a) of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1666), as modified by section 2205 of the Military Construction
			 Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126
			 Stat. 2124) $24,880,000.
					2205.Modification
			 of authority to carry out certain fiscal year 2012 projectIn the case of the authorization contained
			 in the table in section 2201(a) of the Military Construction Authorization Act
			 for Fiscal Year 2012 (division B of Public Law 112–81; 125 Stat. 1666), for
			 Kitsap Washington, for construction of Explosives Handling Wharf No. 2 at that
			 location, the Secretary of the Navy may construct new hardened facilities in
			 lieu of hardening existing structures and may construct a new facility to
			 replace the existing Coast Guard Maritime Force Protection Unit and the Naval
			 Undersea Warfare Command unhardened facilities using appropriations available
			 for the project.
				2206.Modification
			 of authority to carry out certain fiscal year 2011 projectIn the case of the authorization contained
			 in the table in section 2201(b) of the Military Construction Authorization Act
			 for Fiscal Year 2011 (division B of Public Law 111–383; 124 Stat. 4441), for
			 Southwest Asia, Bahrain, for construction of Navy Central Command Ammunition
			 Magazines at that location, the Secretary of the Navy may construct additional
			 Type C earth covered magazines (to provide a project total of 18), 10 new
			 modular storage magazines, an inert storage facility, a maintenance and ground
			 support equipment facility, concrete pads for portable ready service lockers,
			 and associated supporting facilities using appropriations available for the
			 project.
				2207.One-year
			 extension of authorizations of certain fiscal year 2011 project
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2201 of that Act
			 (124 Stat. 4441), shall remain in effect until October 1, 2014, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2015, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Navy: Extension of 2011 Project
			 Authorization
							
								
									CountryInstallation
					 or LocationProjectAmount
									
								
								
									 Bahrain
					 IslandSouthwest Asia Navy Central Command Ammunition
					 Magazines  $89,280,000
									
								
							
						
					2208.Two-year
			 extension of authorizations of certain fiscal year 2011 project
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2201 of that Act
			 (124 Stat. 4441), shall remain in effect until October 1, 2015, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2016, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Navy: Extension of 2011 Project
			 Authorization
							
								
									CountryInstallation
					 or LocationProjectAmount
									
								
								
									 GuamGuam
					 Defense Access Roads Improvements $66,730,000
									
								
							
						
					XXIIIAir force
			 military construction
				2301.Authorized
			 Air Force construction and land acquisition projects
					(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(1) and available for military
			 construction projects inside the United States as specified in section 4601,
			 the Secretary of the Air Force may acquire real property and carry out military
			 construction projects for the installations or locations inside the United
			 States, and in the amounts, set forth in the following table:
						
							Air Force: Inside the United States
							
								
									StateInstallation
					 or LocationAmount
									
								
								
									ArizonaLuke Air Force Base$26,900,000
									
									California Beale Air Force Base
					 $62,000,000
									
									 Florida Tyndall Air Force Base
					 $9,100,000
									
									Hawaii  Joint Base
					 Pearl Harbor-Hickam $4,800,000
									
									KansasMcConnell Air Force
					 Base$219,120,000
									
									 Kentucky Fort
					 Campbell $8,000,000
									
									 Maryland Fort
					 Meade $358,000,000
									
									 Joint Base
					 Andrews $30,000,000
									
									 Missouri Whiteman Air Force Base$5,900,000
									
									NevadaNellis Air Force Base
					 $78,500,000
									
									New MexicoCannon Air Force Base $34,100,000
									
									Holloman Air Force
					 Base$2,250,000
									
									Kirtland Air Force
					 Base$30,500,000
									
									North Dakota Minot Air Force Base$23,830,000
									
									OklahomaAltus Air Force Base$30,850,000
									
									Tinker Air Force
					 Base$8,600,000
									
									Texas Fort Bliss $3,350,000
									
									Utah Hill Air Force Base$32,000,000
									
									VirginiaJoint Base Langley-Eustis$4,800,000
									
								
							
						
					(b)Outside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2304(2) and available for military
			 construction projects outside the United States as specified in the funding
			 table in section 4601, the Secretary of the Air Force may acquire real property
			 and carry out military construction projects for the installations or locations
			 outside the United States, and in the amounts, set forth in the following
			 table:
						
							Air Force: Outside the United States
							
								
									CountryInstallation
					 or LocationAmount
									
								
								
									GreenlandThule Air Base $43,904,000
									
									Guam Joint
					 Region Marianas $23,630,000
									
									Mariana IslandsSaipan
					 $29,300,000
									
								
							
						
					2302.Family
			 housingUsing amounts
			 appropriated pursuant to the authorization of appropriations in section
			 2304(5)(A) and available for military family housing functions as specified in
			 the funding table in section 4601, the Secretary of the Air Force may carry out
			 architectural and engineering services and construction design activities with
			 respect to the construction or improvement of family housing units in an amount
			 not to exceed $4,267,000.
				2303.Improvements
			 to military family housing unitsSubject to section 2825 of title 10, United
			 States Code, and using amounts appropriated pursuant to the authorization of
			 appropriations in section 2304(5)(A) and available for military family housing
			 functions as specified in the funding table in section 4601, the Secretary of
			 the Air Force may improve existing military family housing units in an amount
			 not to exceed $72,093,000.
				2304.Authorization
			 of appropriations, Air ForceFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2013, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of the Air Force in the total amount of $1,702,154,000, as
			 follows:
					(1)For military
			 construction projects inside the United States authorized by section 2301(a),
			 $972,600,000.
					(2)For military
			 construction projects outside the United States authorized by section 2301(b),
			 $96,834,000.
					(3)For unspecified
			 minor military construction projects authorized by section 2805 of title 10,
			 United States Code, $20,448,000.
					(4)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $11,314,000.
					(5)For military
			 family housing functions:
						(A)For construction
			 and acquisition, planning and design, and improvement of military family
			 housing and facilities, $76,360,000.
						(B)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $388,598,000.
						(6)For the
			 construction of increment 3 of the United States Strategic Command Replacement
			 Facility at Offutt Air Force Base, Nebraska, authorized by section 2301(a) of
			 the Military Construction Authorization Act for Fiscal Year 2012 (division B of
			 the Public Law 112–81; 125 Stat. 1670), $136,000,000.
					2305.Extension of
			 authorizations of certain fiscal year 2011 project
					(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2301 of that Act
			 (124 Stat. 4444), shall remain in effect until October 1, 2014, or the date of
			 the enactment of an Act authorizing funds for military construction for fiscal
			 year 2015, whichever is later.
					(b)TableThe
			 table referred to in subsection (a) is as follows:
						
							Air Force: Extension of 2011 Project
			 Authorization
							
								
									CountryInstallation
					 or LocationProjectAmount
									
								
								
									Bahrain Shaikh Isa Air
					 Base North Apron Expansion $45,000,000
									
								
							
						
					XXIVDefense
			 agencies military construction
				ADefense agency
			 authorizations
					2401.Authorized
			 Defense Agencies construction and land acquisition projects
						(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(1) and available for military
			 construction projects inside the United States as specified in section 4601,
			 the Secretary of Defense may acquire real property and carry out military
			 construction projects for the installations or locations inside the United
			 States, and in the amounts, set forth in the following table:
							
								Defense Agencies: Inside the United
			 States
								
									
										StateInstallation or Location Amount
										
									
									
										
					 AlaskaClear Air Force Station $17,204,000 
										
										Fort Greely
					 $82,000,000
					 
										
										California Miramar  $6,000,000 
										
										Defense
					 Distribution Depot-Tracy $37,554,000 
										
										Brawley
					 $23,095,000
					 
										
										 ColoradoFort Carson $22,282,000 
										
										Florida Hurlburt Field $7,900,000 
										
										Jacksonville
					 $7,500,000
					 
										
										Tyndall Air
					 Force Base 
					 $9,500,000 
										
										Key West
					 $3,600,000
					 
										
										Panama City
					 $2,600,000
					 
										
										Georgia Fort Benning  $43,335,000 
										
										Fort Stewart
					  $44,504,000
					 
										
										Moody Air
					 Force Base $3,800,000 
										
										Hunter Army
					 Airfield $13,500,000 
										
										Hawaii Joint Base Pearl Harbor-Hickam $2,800,000 
										
										Ford Island
					 $2,615,000
					 
										
										
					 KentuckyFort Campbell $124,211,000 
										
										Fort Knox
					  $303,023,000
					 
										
										 MarylandAberdeen Proving Ground $210,000,000 
										
										Bethesda
					 Naval Hospital $66,800,000 
										
										Massachusetts  Hanscom Air Force Base $36,213,000 
										
										 New Jersey Joint Base McGuire-Dix-Lakehurst $10,000,000 
										
										
					 New MexicoHolloman Air Force
					 Base$81,400,000 
										
										 North CarolinaCamp Lejeune $43,377,000 
										
										Fort Bragg
					 $172,065,000
					 
										
										North Dakota Minot Air Force Base $6,400,000 
										
										Oklahoma Tinker Air Force Base $36,000,000 
										
										Altus Air
					 Force Base $2,100,000 
										
										
					 Pennsylvania Defense Distribution Depot New Cumberland $9,000,000 
										
										
					 South CarolinaBeaufort $41,324,000 
										
										 TennesseeArnold Air Force Base
					 $2,200,000
					 
										
										Texas Joint Base San Antonio $12,600,000 
										
										 Virginia Joint Expeditionary Base Little
					 Creek - Story 
					 $30,404,000 
										
										Quantico
					 $40,586,000
										
										Dam
					 Neck$11,147,000
										
										DLA Aviation
					 Richmond$87,000,000
										
										Pentagon$57,600,000
										
										WashingtonWhidbey Island $10,000,000
										
									
								
							
						(b)Outside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(2) and available for military
			 construction projects outside the United States as specified in the funding
			 table in section 4601, the Secretary of Defense may acquire real property and
			 carry out military construction projects for the installations or locations
			 outside the United States, and in the amounts, set forth in the following
			 table:
							
								Defense Agencies: Outside the United
			 States
								
									
										CountryInstallation or LocationAmount
										
									
									
										
					 Bahrain Island Southwest Asia $45,400,000 
										
										 Belgium Brussels $67,613,000 
										
										 JapanIwakuni $34,000,000 
										
										Kadena Air Base $38,792,000 
										
										Yokosuka $10,600,000 
										
										Atsugi $4,100,000 
										
										Torri Commo Station $71,451,000 
										
										Korea Camp Walker $52,164,000 
										
										Worldwide ClassifiedClassified Location $15,000,000 
										
									
								
							
						2402.Authorized
			 energy conservation projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2403(6) and available for military
			 construction projects inside and outside the United States as specified in
			 section 4601, the Secretary of Defense may carry out energy conservation
			 projects under chapter 173 of title 10, United States Code, in the amount of
			 $150,000,000.
					2403.Authorization
			 of appropriations, Defense AgenciesFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2013, for military
			 construction, land acquisition, and military family housing functions of the
			 Department of Defense (other than the military departments) in the total amount
			 of $3,313,284,000, as follows:
						(1)For military
			 construction projects inside the United States authorized by section 2401(a),
			 $1,723,239,000.
						(2)For military
			 construction projects outside the United States authorized by section 2401(b),
			 $339,120,000.
						(3)For unspecified
			 minor military construction projects under section 2805 of title 10, United
			 States Code, $43,817,000.
						(4)For contingency
			 construction projects of the Secretary of Defense under section 2804 of title
			 10, United States Code, $10,000,000.
						(5)For architectural
			 and engineering services and construction design under section 2807 of title
			 10, United States Code, $237,838,000.
						(6)For energy
			 conservation projects under chapter 173 of title 10, United States Code,
			 $150,000,000.
						(7)For military
			 family housing functions:
							(A)For support of
			 military family housing (including functions described in section 2833 of title
			 10, United States Code), $55,845,000.
							(B)For credits to
			 the Department of Defense Family Housing Improvement Fund under section 2883 of
			 title 10, United States Code, and the Homeowners Assistance Fund established
			 under section 1013 of the Demonstration Cities and Metropolitan Development Act
			 of 1966 (42 U.S.C. 3374), $1,780,000.
							(8)For the
			 construction of increment 8 of the Army Medical Research Institute of
			 Infectious Diseases Stage I at Fort Detrick, Maryland, authorized by section
			 2401(a) of the Military Construction Authorization Act of Fiscal Year 2007
			 (division B of Public Law 109–364; 120 Stat. 2457), $13,000,000.
						(9)For the
			 construction of increment 5 of the hospital at Fort Bliss, Texas, authorized by
			 section 2401(a) of the Military Construction Authorization Act for Fiscal Year
			 2010 (division B of Public Law 111–84; 123 Stat. 2642), $100,000,000.
						(10)For the
			 construction of increment 3 of the High Performance Computing Center at Fort
			 Meade, Maryland, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1672), as amended by section 2404(a) of the Military Construction
			 Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126
			 Stat. 2131), $381,000,000.
						(11)For the
			 construction of increment 3 of the Medical Center Replacement at Rhine Ordnance
			 Barracks, Germany, authorized by section 2401(b) of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1673), as amended by section 2404(b) of the Military Construction
			 Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126
			 Stat. 2131), $76,545,000.
						(12)For the
			 construction of increment 2 of the Ambulatory Care Center at Joint Base
			 Andrews, Maryland, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 2012 (division B of Public Law 112–81; 125
			 Stat. 1673), $38,100,000.
						(13)For the
			 construction of increment 2 of the NSAW Recapitalize Building #1 at Fort Meade,
			 Maryland, authorized by section 2401(a) of the Military Construction
			 Authorization Act for Fiscal Year 2013 (division B of Public Law 112–239; 126
			 Stat. 2127), $58,000,000.
						(14)For the
			 construction of increment 2 of the Aegis Ashore Missile Defense System Complex
			 at Deveselu, Romania, authorized by section 2401(b) of the Military
			 Construction Authorization Act for Fiscal Year 2013 (division B of Public Law
			 112–239; 126 Stat. 2128), $85,000,000.
						BChemical
			 demilitarization authorizations
					2411.Authorization
			 of appropriations, chemical demilitarization construction,
			 Defense-wideFunds are hereby
			 authorized to be appropriated for fiscal years beginning after September 30,
			 2013, for the construction of phase XIV of a munitions demilitarization
			 facility at Blue Grass Army Depot, Kentucky, authorized by section 2401(a) of
			 the Military Construction Authorization Act for Fiscal Year 2000 (division B of
			 Public Law 106–65; 113 Stat. 835), as most recently amended by section 2412 of
			 the Military Construction Authorization Act for Fiscal Year 2011 (division B
			 Public Law 111–383; 124 Stat. 4450), $122,536,000.
					XXVNorth Atlantic
			 Treaty Organization Security Investment Program
				2501.Authorized
			 NATO construction and land acquisition projectsThe Secretary of Defense may make
			 contributions for the North Atlantic Treaty Organization Security Investment
			 Program as provided in section 2806 of title 10, United States Code, in an
			 amount not to exceed the sum of the amount authorized to be appropriated for
			 this purpose in section 2502 and the amount collected from the North Atlantic
			 Treaty Organization as a result of construction previously financed by the
			 United States.
				2502.Authorization
			 of appropriations, NATOFunds
			 are hereby authorized to be appropriated for fiscal years beginning after
			 September 30, 2013, for contributions by the Secretary of Defense under section
			 2806 of title 10, United States Code, for the share of the United States of the
			 cost of projects for the North Atlantic Treaty Organization Security Investment
			 Program authorized by section 2501, in the amount of $239,700,000.
				XXVIGuard and
			 reserve forces facilities
				AProject
			 authorizations and authorization of appropriations
					2601.Authorized
			 Army National Guard construction and land acquisition projects
						(a)Inside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1) and available for the
			 National Guard and Reserve as specified in section 4601, the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the Army National Guard locations inside the United States, and in the amounts,
			 set forth in the following table:
							
								Army National Guard: Inside the United
			 States
								
									
										StateLocationAmount
										
									
									
										AlabamaDecatur$4,000,000
										
										ArkansasFort
					 Chaffee$21,000,000
										
										Florida Pinellas
					 Park  $5,700,000
										
										Illinois Kankakee
					  $42,000,000
										
										MassachusettsCamp
					 Edwards$19,000,000
										
										MichiganCamp
					 Grayling$17,000,000
										
										MinnesotaStillwater$17,000,000
										
										MississippiCamp Shelby$3,000,000
										
										Pascagoula$4,500,000
										
										MissouriWhitman Air Force
					 Base$5,000,000
										
										Macon$9,100,000
										
										New YorkNew
					 York$31,000,000
										
										OhioRavenna Army Ammunition
					 Plant$5,200,000
										
										PennsylvaniaFort Indiantown Gap$40,000,000
										
										South
					 CarolinaGreenville$26,000,000
										
										TexasFort Worth$14,270,000
										
										WyomingAfton$10,200,000
										
									
								
							
						(b)Outside the
			 united statesUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(1) and available for the
			 National Guard and Reserve as specified in section 4601, the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the Army National Guard locations outside the United States, and in the
			 amounts, set forth in the following table:
							
								Army National Guard: Outside the United
			 States
								
									
										CountryLocation
					 Amount
										
									
									
										Puerto
					 RicoCamp Santiago$5,600,000
										
									
								
							
						2602.Authorized
			 Army Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(2) and available for the
			 National Guard and Reserve as specified in section 4601, the Secretary of the
			 Army may acquire real property and carry out military construction projects for
			 the Army Reserve locations inside the United States, and in the amounts, set
			 forth in the following table:
						
							Army Reserve
							
								
									StateLocationAmount
									
								
								
									California  Fort Hunter Liggett$16,500,000
					 
									
									 Camp
					 Parks$17,500,000 
									
									 Maryland Bowie$25,500,000
					 
									
									 New Jersey Joint Base
					 McGuire-Dix-Lakehurst$36,200,000 
									
									 New York Bullville$14,500,000 
									
									 North Carolina  Fort
					 Bragg$24,500,000 
									
									 Wisconsin  Fort McCoy$23,400,000 
									
								
							
						
					2603.Authorized
			 Navy Reserve and Marine Corps Reserve construction and land acquisition
			 projectsUsing amounts
			 appropriated pursuant to the authorization of appropriations in section 2606(3)
			 and available for the National Guard and Reserve as specified in section 4601,
			 the Secretary of the Navy may acquire real property and carry out military
			 construction projects for the Navy Reserve and Marine Corps Reserve locations
			 inside the United States, and in the amounts, set forth in the following
			 table:
						
							Navy Reserve Marine Corps Reserve
							
								
									StateLocationAmount
									
								
								
									CaliforniaMarch Air Force Base$11,086,000
									
									MissouriKansas City$15,020,000
									
									TennesseeMemphis$4,330,000
									
								
							
						
					2604.Authorized
			 Air National Guard construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(4) and available for the
			 National Guard and Reserve as specified in section 4601, the Secretary of the
			 Air Force may acquire real property and carry out military construction
			 projects for the Air National Guard locations inside the United States, and in
			 the amounts, set forth in the following table:
						
							Air National Guard
							
								
									StateInstallationAmount
									
								
								
									 Alabama Birmingham IAP $8,500,000
					 
									
									 Indiana  Hulman Regional Airport$7,300,000
					 
									
									 Maryland Fort Meade$4,000,000 
									
									Martin State
					 Airport$12,900,000
									
									MontanaGreat Falls IAP$22,000,000
									
									New YorkFort Drum$4,700,000
									
									Ohio Springfield Beckley-Map $7,200,000
									
									PennsylvaniaFort Indiantown Gap $7,700,000
									
									Rhode IslandQuonset State Airport$6,000,000
									
									TennesseeMcghee-Tyson Airport$18,000,000
									
								
							
						
					2605.Authorized
			 Air Force Reserve construction and land acquisition projectsUsing amounts appropriated pursuant to the
			 authorization of appropriations in section 2606(5) and available for the
			 National Guard and Reserve as specified in section 4601, the Secretary of the
			 Air Force may acquire real property and carry out military construction
			 projects for the Air Force Reserve locations inside the United States, and in
			 the amounts, set forth in the following table:
						
							Air Force Reserve
							
								
									StateLocationAmount
									
								
								
									 California March Air Force Base $19,900,000
					 
									
									FloridaHomestead Air Force Base
					 $9,800,000
									
									OklahomaTinker Air Force Base$12,200,000
									
								
							
						
					2606.Authorization
			 of appropriations, National Guard and ReserveFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2013, for the costs
			 of acquisition, architectural and engineering services, and construction of
			 facilities for the Guard and Reserve Forces, and for contributions therefor,
			 under chapter 1803 of title 10, United States Code (including the cost of
			 acquisition of land for those facilities), in the following amounts:
						(1)For the
			 Department of the Army, for the Army National Guard of the United States,
			 $320,815,000.
						(2)For the
			 Department of the Army, for the Army Reserve, $174,060,000.
						(3)For the
			 Department of the Navy, for the Navy and Marine Corps Reserve,
			 $32,976,000.
						(4)For the
			 Department of the Air Force, for the Air National Guard of the United States,
			 $119,800,000.
						(5)For the
			 Department of the Air Force, for the Air Force Reserve, $45,659,000.
						BOther
			 matters
					2611.Modification
			 of authority to carry out certain fiscal year 2013 projectIn the case of the authorization contained
			 in the table in section 2603 of the Military Construction Authorization Act for
			 Fiscal Year 2013 (division B of Public Law 112–239; 126 Stat. 2135), for Fort
			 Des Moines, Iowa, for construction of a Joint Reserve Center at that location,
			 the Secretary of the Navy may, instead of constructing a new facility at Camp
			 Dodge, acquire up to approximately 20 acres to construct a Joint Reserve Center
			 and associated supporting facilities in the greater Des Moines, Iowa ,area
			 using appropriations available for the project.
					2612.Extension of
			 authorization of certain fiscal year 2011 project
						(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in section 2604 of such Act (124 Stat. 4454) for Nashville
			 International Airport, Tennessee, shall remain in effect until October 1, 2014,
			 or the date of the enactment of an Act authorizing funds for military
			 construction for fiscal year 2015, whichever is later.
						(b)TableThe
			 table referred to in subsection (a) is as follows:
							
								
								
									
										StateInstallation
					 or LocationProjectAmount
										
									
									
										TennesseeNashville
					 International AirportIntelligence Group and Remotely
					 Piloted Aircraft Remote Split Operations Group$5,500,000
										
									
								
							
						2613.Extension of
			 authorization of certain fiscal year 2011 project
						(a)ExtensionNotwithstanding
			 section 2002 of the Military Construction Authorization Act for Fiscal Year
			 2011 (division B of Public Law 111–383; 124 Stat. 4436), the authorization set
			 forth in the table in subsection (b), as provided in section 2601 of that Act
			 (124 Stat. 4452), for Camp Santiago, Puerto Rico, shall remain in effect until
			 October 1, 2014, or the date of the enactment of an Act authorizing funds for
			 military construction for fiscal year 2015, whichever is later.
						(b)TableThe
			 table referred to in subsection (a) is a follows:
							
								
								
									
										StateLocationProjectAmount
										
									
									
										Puerto RicoCamp
					 SantiagoMulti Purpose Machine Gun Range$9,200,000
										
									
								
							
						XXVIIBase
			 realignment and closure activities
				2701.Authorization
			 of appropriations for base realignment and closure activities funded through
			 Department of Defense Base Closure AccountFunds are hereby authorized to be
			 appropriated for fiscal years beginning after September 30, 2013, for base
			 realignment and closure activities, including real property acquisition and
			 military construction projects, as authorized by the Defense Base Closure and
			 Realignment Act of 1990 (part A of title XXIX of Public Law 101–510; 10 U.S.C.
			 2687 note) and funded through the Department of Defense Base Closure Account
			 1990 established by section 2906 of such Act, in the total amount of
			 $451,357,000, as follows:
					(1)For the
			 Department of the Army, $180,401,000.
					(2)For the
			 Department of the Navy, $144,580,000.
					(3)For the
			 Department of the Air Force, $126,376,000.
					2702.Precondition
			 for any future base realignment and closure roundNo future Base Realignment and Closure round
			 for military installations within the United Sates, its commonwealths,
			 territories, and possessions for realignment or closure shall be authorized
			 until, at the very earliest, the Department of Defense has completed and
			 submitted to Congress a formal review of the overseas military facility
			 structure, which incorporates overseas basing consolidations, an assessment of
			 the need for bases to support overseas contingency operations, and the
			 Department of Defense's Strategic Choices and Management Review.
				2703.Report on
			 2005 base closure and realignment joint basing initiative
					(a)In
			 generalNot later than 180 days after the date of the enactment
			 of this Act, the Deputy Under Secretary of Defense for Installations and
			 Environment shall submit to the congressional defense committees a report on
			 the 2005 base closure and realignment joint basing initiative.
					(b)ElementsThe
			 report required under subsection (a) shall include the following
			 elements:
						(1)An analysis and
			 explanation of the costs necessary to implement the joint basing
			 initiative.
						(2)An analysis and
			 explanation of any savings achieved to date and planned in future years,
			 including quantifiable goals and a timeline for meeting such goals.
						(3)A description of
			 implementation challenges and other lessons learned.
						(4)An assessment of
			 any additional savings that could be achieved through more rigorous management
			 and streamlined administration of joint bases.
						(5)Any other matters
			 the Under Secretary considers appropriate.
						XXVIIIMilitary
			 Construction General Provisions
				AMilitary
			 Construction Program and Military Family Housing Changes
					2801.Modification
			 of authorities to fund military construction through payments-in-kind and to
			 use residual value payments-in-kind
						(a)Authorization
			 requirement for military construction projects funded through payment-in-kind
			 contributionsSection 2802 of title 10, United States Code, is
			 amended by adding at the end the following new subsection:
							
								(d)(1)The requirement under
				subsection (a) for military construction projects to be authorized by law
				includes military construction projects funded through payment-in-kind
				contributions pursuant to bilateral agreements with host countries, other than
				particular military construction projects specified in bilateral agreements
				entered into before the date of the enactment of the Military Construction
				Authorization Act for Fiscal Year 2014, and military construction projects
				accepted as payment-in-kind contributions for the residual value of
				improvements made by the United States at military installations released to
				the host country under section 2921 of the Military Construction Authorization
				Act for Fiscal Year 1991 (division B of Public Law 101–501; 10 U.S.C. 2687
				note) .
									(2)The Secretary of Defense or the
				Secretary concerned shall include military construction projects covered under
				paragraph (1) in the budget justification documents for the Department of
				Defense submitted to Congress in connection with the budget submitted under
				1105 of title
				31.
									.
						(b)Restriction on
			 use of payments-in-kind received as residual value
			 paymentsSection 2921(g) of the Military Construction
			 Authorization Act for Fiscal Year 1991 (division B of Public Law 101–501; 10
			 U.S.C. 2687 note) is amended to read as follows:
							
								(g)Use of
				payments-in-kind(1)A military construction
				project or facility improvement may be accepted as a payment-in-kind under this
				section only if such military construction project or facility improvement has
				been authorized by Congress.
									(2)Operating costs of United States
				forces may be funded through a payment-in-kind under this section only if the
				costs covered by such payment are included in the budget justification
				documents for the Department of Defense submitted to Congress in connection
				with the budget submitted under 1105 of title 31, United States Code.
									(3)If funds were previously appropriated
				for a military construction project, facility improvement, or operating costs
				subsequently paid for with payments-in-kind, the Secretary of Defense shall
				return to the Treasury funds in the amount equal to the value of the
				appropriated
				funds.
									.
						2802.Extension and
			 modification of temporary, limited authority to use operation and maintenance
			 funds for construction projects in certain areas outside the United
			 StatesSection 2808 of the
			 Military Construction Authorization Act for Fiscal Year 2004 (division B of
			 Public Law 108–136; 117 Stat. 1723), as most recently amended by section 2804
			 of the Military Construction Authorization Act for Fiscal Year 2013 (division B
			 of Public Law 112–239; 126 Stat. 2149), is further amended—
						(1)in subsection
			 (a), by striking The Secretary and all that follows through
			 conditions: and inserting The Secretary of Defense may
			 obligate appropriated funds available for operation and maintenance to carry
			 out, inside the area of responsibility of the United States Central Command or
			 certain countries in the area of responsibility of United States Africa
			 Command, a construction project that the Secretary determines meets each of the
			 following conditions:;
						(2)in subsection
			 (c)(1), by striking shall not exceed and all that follows
			 through the period at the end and inserting shall not exceed
			 $100,000,000 between October 1, 2013, and December 31, 2014;
						(3)in subsection
			 (h)—
							(A)in paragraph (1),
			 by striking September 30, 2013 and inserting December 31,
			 2014; and
							(B)in paragraph (2),
			 by striking fiscal year 2014 and inserting fiscal year
			 2015; and
							(4)by amending
			 subsection (i) to read as follows:
							
								(i)Certain
				countries in the area of responsibility of United States Africa Command
				definedIn this section, the term certain countries in the
				area of responsibility of United States Africa Command means Kenya,
				Somalia, Ethiopia, Djibouti, Seychelles, Burundi, and
				Uganda.
								.
						BReal Property and
			 Facilities Administration
					2811.Authority for
			 acceptance of funds to cover administrative expenses associated with real
			 property leases and easements
						(a)AuthoritySubsection
			 (e)(1)(C) of section 2667 of title 10, United States Code, is amended by adding
			 at the end the following new clause:
							
								(vi)Expenses incurred by the Secretary under
				this section and for easements under section 2668 of this
				title.
								.
						(b)Program
			 expenses definedSubsection (i) of such section is amended by
			 adding at the end the following new paragraph:
							
								(4)The term
				program expenses includes expenses related to developing,
				assessing, negotiating, executing, and managing lease and easement
				transactions, but does not include Government personnel
				costs.
								.
						2812.Application
			 of cash payments received for utilities and servicesSection 2872a(c)(2) of title 10, United
			 States Code, is amended—
						(1)by inserting
			 (A) after (2);
						(2)by striking
			 under paragraph (1) shall be and all that follows through
			 was paid. and inserting the following: “under paragraph (1) as
			 reimbursement for the cost of furnishing utilities or services shall—
							
								(i)in the case of a cost paid using funds
				appropriated or otherwise made available before October 1, 2014, be credited to
				the appropriation or working capital account from which the cost of furnishing
				utilities or services concerned was paid; or
								(ii)in the case of a cost paid using
				funds appropriated or otherwise made available on or after October 1, 2014, be
				credited to the appropriation or working capital account currently available
				for the purpose of furnishing utilities or services under subsection
				(a).
								;
				and
						(3)by striking
			 Amount so credited and inserting the following:
							
								(B)Amounts so
				credited
								.
						2813.Modification
			 of authority to enter into long-term contracts for receipt of utility services
			 as consideration for utility systems conveyancesSection 2688(d)(2) of title 10, United
			 States Code, is amended by inserting before the period at the end the
			 following: as determined by a business case analysis that includes an
			 independent estimate of the level of investment that should be required to
			 maintain adequate operation of the utility system over the term of the
			 conveyance.
					2814.Acquisition
			 of real property at Naval Base Ventura County, California
						(a)AuthorityThe
			 Secretary of the Navy may acquire all right, title, and interest to property
			 and improvements at Naval Base Ventura County, California, constructed pursuant
			 to the former section 2828(g) of title 10, United States Code, as added by
			 section 801 of the Military Construction Act, 1984 (Public Law 98–115; 97 Stat.
			 782).
						(b)UseUpon
			 acquiring the real property under subsection (a), the Secretary may use the
			 improvements as provided in sections 2835 and 2835a of title 10, United States
			 Code.
						CProvisions
			 Related to Asia-Pacific Military Realignment
					2821.Realignment
			 of Marines Corps forces in Asia-Pacific Region
						(a)Restriction on
			 use of fundsExcept as provided in subsection (c), none of the
			 funds authorized to be appropriated under this Act, and none of the amounts
			 provided by the Government of Japan for construction activities on land under
			 the jurisdiction of the Department of Defense, may be obligated to implement
			 the realignment of Marine Corps forces from Okinawa to Guam or Hawaii until
			 each of the following occurs:
							(1)The Commander of
			 the United States Pacific Command provides to the congressional defense
			 committees an assessment of the strategic and logistical resources needed to
			 ensure the distributed lay-down of members of the Marine Corps in the United
			 States Pacific Command Area of Responsibility meets the contingency operations
			 plans.
							(2)The Secretary of
			 Defense submits to the congressional defense committees master plans for the
			 construction of facilities and infrastructure to execute the Marine Corps
			 distributed lay-down on Guam and Hawaii, including a detailed description of
			 costs and the schedule for such construction.
							(3)The Secretary of
			 the Navy submits a plan to the congressional defense committees detailing the
			 proposed investments and schedules required to restore facilities and
			 infrastructure at Marine Corps Air Station Futenma.
							(4)A plan
			 coordinated by all pertinent Federal agencies is provided to the congressional
			 defense committees detailing descriptions of work, costs, and a schedule for
			 completion of construction, improvements, and repairs to the non-military
			 utilities, facilities, and infrastructure, if any, on Guam affected by the
			 realignment of forces.
							(b)Restriction on
			 development of public infrastructureIf the Secretary of Defense
			 determines that any grant, cooperative agreement, transfer of funds to another
			 Federal agency, or supplement of funds available in fiscal year 2014 under
			 Federal programs administered by agencies other than the Department of Defense
			 will result in the development (including repair, replacement, renovation,
			 conversion, improvement, expansion, acquisition, or construction) of public
			 infrastructure on Guam, the Secretary of Defense may not carry out such grant,
			 transfer, cooperative agreement, or supplemental funding unless such grant,
			 transfer, cooperative agreement, or supplemental funding is specifically
			 authorized by law.
						(c)Exceptions to
			 restriction on use of fundsThe Secretary of Defense may use
			 funds described in subsection (a)—
							(1)to complete
			 additional analysis or studies required under the National Environmental Policy
			 Act of 1969 (42 U.S.C. 4321 et seq.) for proposed actions on Guam or
			 Hawaii;
							(2)to initiate
			 planning and design of construction projects at Andersen Air Force Base and
			 Andersen South; and
							(3)to carry out any
			 military construction project for which an authorization of appropriations is
			 provided in section 2204, as specified in the funding table in section
			 4601.
							(d)DefinitionsIn
			 this section:
							(1)Distributed
			 lay-downThe term distributed lay-down refers to the
			 planned distribution of members of the Marine Corps in Okinawa, Guam, Hawaii,
			 Australia, and possibly elsewhere that is contemplated in support of the joint
			 statement of the United States–Japan Security Consultative Committee issued
			 April 26, 2012, in the District of Columbia (April 27, 2012, in Tokyo).
							(2)Public
			 infrastructureThe term public infrastructure means
			 any utility, method of transportation, item of equipment, or facility under the
			 control of a public entity or State or local government that is used by, or
			 constructed for the benefit of, the general public.
							2822.Modification
			 of reporting requirements relating to Guam realignmentSection 2835(e)(1) of the Military
			 Construction Authorization Act for Fiscal Year 2010 (division B of Public Law
			 111–84; 123 Stat. 2675; 10 U.S.C. 2687 note) is amended—
						(1)by striking calendar year
			 and inserting fiscal year;
						(2)by striking such year and
			 inserting such fiscal year; and
						(3)by striking
			 the year and inserting the fiscal year.
						DLand
			 Conveyances
					2831.Land
			 conveyance Joint Base Pearl Harbor Hickam, Hawaii
						(a)Conveyances
			 authorizedThe Secretary of the Navy may convey to the Hale Keiki
			 School all right, title, and interest of the United States, or any portion
			 thereof, in and to certain real property, including any improvements thereon,
			 consisting of approximately 11 acres located at or in the nearby vicinity of
			 153 Bougainville Drive, Honolulu, Hawaii (City and County of Honolulu Tax Map
			 Key No. 9–9–02:37), which is part of the Joint Base Pearl Harbor-Hickam, before
			 such real property, or any portion thereof, is made available for transfer
			 pursuant to the Hawaiian Home Lands Recovery Act (title II of Public Law
			 104–42; 109 Stat. 357), for use by any other Federal agency, or for disposal
			 under applicable laws.
						(b)ConsiderationAs
			 consideration for a conveyance under subsection (a), the Hale Keiki School
			 shall provide the United States, whether by cash payment, in-kind consideration
			 described in section 2667(c) of title 10, United States Code, or a combination
			 thereof, an amount that is not less than the fair market value of the conveyed
			 property, as determined pursuant to an appraisal acceptable to the
			 Secretary.
						(c)Exercise of
			 right to purchase property
							(1)Acceptance of
			 offerFor a period of 180 days beginning on the date the
			 Secretary makes a written offer to convey the property or any portion thereof
			 under subsection (a), the Hale Keiki School shall have the exclusive right to
			 accept such offer by providing written notice of acceptance to the Secretary
			 within the specified 180-day time period. If the Secretary’s offer is not so
			 accepted within the 180-day period, the offer shall expire.
							(2)Conveyance
			 deadlineIf the Hale Keiki School accepts the offer to convey the
			 property or a portion thereof in accordance with paragraph (1), the conveyance
			 shall take place not later than 2 years after the date of the Hale Keiki
			 School's written acceptance, provided that the conveyance date may be extended
			 for a reasonable period of time by mutual agreement of the parties, evidenced
			 by a new lease or license executed by the parties prior to the end of the
			 2-year period.
							(d)Payment of
			 costs of conveyances
							(1)Payment
			 requiredThe Secretary shall require the Hale Keiki School to
			 cover costs to be incurred by the Secretary, or to reimburse the Secretary for
			 costs incurred by the Secretary, to carry out a conveyance under subsection
			 (a), including survey costs, related to the conveyance. If amounts are
			 collected from the Hale Keiki School in advance of the Secretary incurring the
			 actual costs, and the amount collected exceeds the costs actually incurred by
			 the Secretary to carry out the conveyance, the Secretary shall refund the
			 excess amount to the Hale Keiki School. The Secretary may collect the costs
			 from the Hale Keiki School in advance of incurring any costs and may pay the
			 administrative costs of processing the conveyance as they are incurred or at
			 any time thereafter.
							(2)Assumption of
			 risk of paying costs of conveyanceIn the event that the
			 conveyance is not completed by the deadline set forth in subsection (c)(2), the
			 amounts collected from the Hale Keiki School will not be refunded or reimbursed
			 and the Hale Keiki School shall be considered to have assumed the risk of
			 paying all costs of processing the conveyance after the offer has been accepted
			 by the Hale Keiki School, regardless of whether or not the conveyance is ever
			 actually completed.
							(3)Treatment of
			 amounts receivedAmounts received under paragraph (1) as
			 reimbursement for costs incurred by the Secretary to carry out a conveyance
			 under subsection (a) shall be credited to the fund or account that was used to
			 cover the costs incurred by the Secretary in carrying out the conveyance.
			 Amounts so credited shall be merged with amounts in such fund or account and
			 shall be available for the same purposes, and subject to the same conditions
			 and limitations, as amounts in such fund or account.
							(e)Description of
			 propertyThe exact acreage and legal description of any real
			 property to be conveyed under subsection (a) shall be determined by a survey
			 satisfactory to the Secretary.
						(f)Additional term
			 and conditionsThe Secretary may require such additional terms
			 and conditions in connection with a conveyance under subsection (a) as the
			 Secretary considers appropriate to protect the interests of the United
			 States.
						2832.Mt. Soledad
			 Veterans Memorial transfer
						(a)Authority to
			 convey mt. soledad veterans memorial, san diego,
			 californiaSubject to subsection (b), the Secretary of Defense
			 may convey to an eligible entity as provided in this section all right, title,
			 and interest of the United States in and to the Mt. Soledad Veterans Memorial
			 (in this section referred to as the Memorial).
						(b)Limitations
							(1)PriceThe
			 Secretary shall select by public bid the eligible entity to which the Memorial
			 is to be conveyed under subsection (a). The Secretary shall use good faith
			 efforts to ensure the greatest possible return on such conveyance considering
			 the conditions required under paragraph (2).
							(2)Conditions on
			 conveyanceThe conveyance of the Memorial under subsection (a)
			 shall be subject to the following conditions:
								(A)That the eligible
			 entity to which the Memorial is conveyed accepts the Memorial in its condition
			 at the time of the conveyance, commonly known as conveyance as
			 is, and agrees to indemnify and hold the United States harmless from
			 any liability resulting from the period of ownership of the Memorial by the
			 United States.
								(B)That the Memorial
			 shall be maintained and used as a veterans memorial in perpetuity.
								(C)That if the
			 Secretary determines at any time that the Memorial is not being used as a
			 veterans memorial, all right, title, and interest in and to the Memorial,
			 including any improvements thereto, shall, at the option of the Secretary,
			 revert to, and become the property of the United States, and the United States
			 shall have the right of immediate entry unto the Memorial, without any right of
			 compensation to the owner or any other person.
								(3)Land
			 exchangeNotwithstanding paragraph (1), if no eligible entity
			 makes an acceptable bid for the Memorial or the Secretary determines, in the
			 Secretary’s sole discretion, that a land exchange would be more beneficial to
			 the United States, the Secretary may convey the Memorial to an eligible entity
			 in exchange for real property of at least equal value if the real property
			 offered in exchange is located adjacent to other real property of the United
			 States and the Federal agency exercising administrative jurisdiction over that
			 other real property agrees to accept administrative jurisdiction over the real
			 property offered in exchange.
							(c)Treatment of
			 amounts received
							(1)Reimbursement
			 of costs of conveyanceThe Secretary shall use any funds received
			 from the conveyance under subsection (a) to reimburse the Secretary for costs
			 incurred by the Secretary to carry out the conveyance, including survey costs,
			 costs for environmental documentation, and any other administrative costs
			 related to the conveyance. Amounts to reimburse those costs from funds so
			 received shall be credited to the fund or account that was used to cover those
			 costs. Amounts so credited shall be merged with amounts in such fund or account
			 and shall be available for the same purposes, and subject to the same
			 conditions and limitations, as amounts in such fund or account.
							(2)Deposit of
			 balanceThe remainder of such funds, if any, shall be deposited
			 into the account used to pay for the acquisition of the Memorial by the United
			 States.
							(d)Description of
			 propertyThe exact acreage and legal description of the property
			 to be conveyed under subsection (a), and, in the case of a land exchange under
			 subsection (b)(3), the real property offered in exchange, shall be determined
			 by a survey satisfactory to the Secretary.
						(e)Additional
			 terms and conditionsThe Secretary may require such additional
			 terms and conditions in connection with the conveyance under subsection (a) as
			 the Secretary considers appropriate to protect the interests of the United
			 States.
						(f)Exemption from
			 historic preservation requirementsSections 106 and 110 of the
			 National Historic Preservation Act (16 U.S.C. 470f, 470h–2) shall not apply to
			 a conveyance under subsection (a).
						(g)DefinitionsIn
			 this section:
							(1)Eligible
			 entityThe term eligible entity means a
			 non-governmental entity that has a history of involvement in veterans affairs
			 and has demonstrated to the Secretary, in the Secretary’s sole discretion, that
			 the entity has the capability to operate and maintain the Memorial in
			 accordance with this section.
							(2)Mt. soledad
			 veterans memorialThe term Mt. Soledad Veterans
			 Memorial means the memorial in San Diego, California, acquired by the
			 United States pursuant to the Act of August 14, 2006, entitled An Act to
			 preserve the Mt. Soledad Veterans Memorial in San Diego, California, by
			 providing for the immediate acquisition of the memorial by the United
			 States (Public Law 109–272; 120 Stat. 770).
							EOther
			 matters
					2841.Redesignation of
			 the Asia-Pacific Center for Security Studies as the Daniel K. Inouye
			 Asia-Pacific Center for Security Studies
						(a)RedesignationThe
			 Department of Defense regional center for security studies known as the
			 Asia-Pacific Center for Security Studies is hereby renamed the Daniel K.
			 Inouye Asia-Pacific Center for Security Studies.
						(b)Conforming
			 amendments
							(1)Reference to
			 regional centers for security studiesSubparagraph (B) of section
			 184(b)(2) of title 10, United States Code, is amended to read as
			 follows:
								
									(B)The Daniel K. Inouye Asia-Pacific
				Center for Security
				Studies.
									.
							(2)Acceptance of
			 gifts and donationsSubparagraph (B) of section 2611(a)(2) of
			 such title is amended to read as follows:
								
									(B)The Daniel K. Inouye Asia-Pacific Center
				for Security
				Studies.
									.
							(c)ReferencesAny
			 reference to the Department of Defense Asia-Pacific Center for Security Studies
			 in any law, regulation, map, document, record, or other paper of the United
			 States shall be deemed to be a reference to the Daniel K. Inouye Asia-Pacific
			 Center for Security Studies.
						CDepartment of
			 Energy national security authorizations and other authorizations
			XXXIDepartment of
			 Energy national security programs
				ANational Security
			 Programs Authorizations
					3101.National
			 Nuclear Security Administration
						(a)Authorization
			 of appropriationsFunds are hereby authorized to be appropriated
			 to the Department of Energy for fiscal year 2014 for the activities of the
			 National Nuclear Security Administration in carrying out programs as specified
			 in the funding table in section 4701.
						(b)Authorization
			 of new plant projectsFrom funds referred to in subsection (a)
			 that are available for carrying out plant projects, the Secretary of Energy may
			 carry out new plant projects for the National Nuclear Security Administration
			 as follows:
							
								Project 14–D–701, Device Assembly Facility, Argus
				Installation Project, Nevada National Security Site, Nevada,
				$14,000,000.
								Project 14–D–901, Spent Fuel Handling Recapitalization
				Project, Idaho National Laboratory, Idaho, $45,400,000.
								Project 14–D–902, Material Characterization
				Laboratory, Knolls Atomic Power Laboratory, Schenectady, New York,
				$1,000,000.
						3102.Defense
			 environmental cleanupFunds
			 are hereby authorized to be appropriated to the Department of Energy for fiscal
			 year 2014 for defense environmental cleanup activities in carrying out programs
			 as specified in the funding table in section 4701.
					3103.Other defense
			 activitiesFunds are hereby
			 authorized to be appropriated to the Department of Energy for fiscal year 2014
			 for other defense activities in carrying out programs as specified in the
			 funding table in section 4701.
					BProgram
			 Authorizations, Restrictions, and Limitations
					3111.Establishment
			 of Director for Cost Estimating and Program Evaluation in National Nuclear
			 Security Administration
						(a)In
			 generalSubtitle A of the National Nuclear Security
			 Administration Act (50 U.S.C. 2401 et seq.) is amended by adding at the end the
			 following new section:
							
								3221.Director for
				Cost Estimating and Program Evaluation
									(a)EstablishmentThere
				is in the Administration a Director for Cost Estimating and Program Evaluation
				(in this section referred to as the Director), who is appointed
				by the President, by and with the advice and consent of the Senate.
									(b)Duties(1)The Director shall be
				the principal officer of the Administration responsible for communicating
				directly with the Administrator, the Deputy Secretary of Energy, and the
				Secretary of Energy with respect to cost estimation and program evaluation for
				the Administration.
										(2)The Administrator may not delegate
				responsibility for receiving or acting on communications from the Director with
				respect to cost estimation and program evaluation for the
				Administration.
										(c)Deputy
				DirectorsThere shall be two deputy directors, who shall report
				directly to the Director, as follows:
										(1)The Deputy
				Director for Cost Estimation.
										(2)The Deputy
				Director for Program Evaluation.
										(d)Activities for
				cost estimation(1)The Director shall be
				the responsible for the following activities relating to cost
				estimation:
											(A)Prescribing policies and procedures
				for cost analysis and estimation by the Administration, including the
				determination of confidence levels with respect to cost estimates.
											(B)Reviewing cost estimates and
				evaluating the performance baseline for each major atomic energy defense
				acquisition program.
											(C)Establishing policies and procedures
				for developing technology readiness assessments for such programs that are
				consistent with the guidelines of the Department of Energy for technology
				readiness assessments.
											(D)Reviewing technology readiness
				assessments for such programs to ensure that such programs are meeting levels
				of confidence associated with appropriate overall system performance.
											(E)Reviewing costs and, if necessary,
				conducting independent cost estimates of projects covered by Department of
				Energy Order 413.3 (relating to program and project management for the
				acquisition of capital assets) (or a successor order) for the acquisition of
				capital assets for atomic energy defense activities.
											(2)A review, evaluation, or cost
				estimate conducted under subparagraph (B), (D), or (E) of paragraph (1) is an
				inherently governmental function and may not be conducted by a national
				security laboratory or a contractor of the Administration. The Director may use
				data collected by such a laboratory or contractor in conducting such a review,
				evaluation, or cost estimate.
										(3)The Director shall submit in writing
				to the Administrator the following:
											(A)The certification of the Director with
				respect to each review, evaluation, and cost estimate conducted under
				subparagraph (B), (D), or (E) of paragraph (1).
											(B)A statement of the confidence level of
				the Director with respect to each such review, evaluation, and cost estimate,
				including an identification of areas of uncertainty in each such review,
				evaluation, and cost estimate.
											(4)The Administrator shall transmit each
				review, evaluation, and cost estimate conducted under subparagraph (B), (D), or
				(E) of paragraph (1) to the congressional defense committees with any
				additional comments of the Administrator supporting or disputing the review,
				evaluation, or cost estimate.
										(e)Activities for
				program evaluation(1)The Director shall be
				responsible for the following activities relating to program evaluation:
											(A)Reviewing and commenting on policies
				and procedures for setting requirements for the future-years nuclear security
				program under section 3253 and for prioritizing and estimating the funding
				required by the Administration for that program.
											(B)Reviewing the future-years nuclear
				security program on an annual basis to ensure that the program is accurate and
				thorough.
											(C)Prescribing policies and procedures
				for initiating analyses of alternatives for major atomic energy defense
				acquisition programs.
											(D)As part of the planning, programming,
				and budgeting process of the Administration under sections 3251 and 3252,
				analyzing the planning phase of that process, preparing programmatic and fiscal
				year guidance, and managing the program review phase of that process.
											(E)Developing and managing the submittal
				of the Selected Acquisition Reports and independent cost estimates on nuclear
				weapons systems undergoing major life extension under section 4217 of the
				Atomic Energy Defense Act (50 U.S.C. 2537).
											(F)Reviewing cost and schedule baselines
				for projects under section 4713 of the Atomic Energy Defense Act (50 U.S.C.
				2753) and managing notifications to the congressional defense committees of
				cost overruns under that section.
											(2)A review conducted under paragraph
				(1)(B) is an inherently governmental function and may not be conducted by a
				national security laboratory or a contractor of the Administration. The
				Director may use data collected by such a laboratory or contractor in
				conducting such a review.
										(3)The Director shall submit to Congress
				a report on any major programmatic deviations from the future-years nuclear
				security program discovered in conducting a review under paragraph (1)(B) at or
				about the time the budget of the President is submitted to Congress under
				section 1105(a) of title 31, United States Code, for the next fiscal
				year.
										(f)StaffThe
				Administrator shall ensure that the Director has sufficient numbers of
				personnel who have competence in technical and budgetary matters to carry out
				the functions required by this section.
									(g)Reports by
				DirectorThe Director shall submit to Congress at or about the
				time that the budget of the President is submitted to Congress pursuant to
				section 1105(a) of title 31, United States Code, for each of fiscal years 2015
				through 2018, a report that includes the following:
										(1)A description of
				activities related to developing accurate and timely budget formulation
				conducted by the Director during the calendar year preceding the submission of
				the report.
										(2)An assessment of
				efforts to develop accurate cost estimates and analyses, including of
				technology readiness assessments.
										(3)An assessment of
				deficiencies in developing an integrated list of requirements for programs and
				projects of the Administration using available resources.
										(4)A list of all
				major atomic energy defense acquisition programs and projects covered by
				Department of Energy Order 413.3 (or a successor order) for the acquisition of
				capital assets for atomic energy defense activities and a concise description
				of the status of each such program and project in meeting cost and critical
				milestones.
										(h)Briefing by
				Comptroller General of the United StatesNot later than 90 days
				after the Director submits a report to Congress under subsection (g), the
				Comptroller General of the United States shall brief Congress on the
				following:
										(1)The assessment of
				the Comptroller General with respect to the report submitted under subsection
				(g).
										(2)Recommendations
				for improving the ability of the Director to perform the functions required by
				this section, including recommendations with respect to the availability of
				personnel and resources to carry out those functions.
										(i)DefinitionsIn
				this section:
										(1)Major atomic
				energy defense acquisition program
											(A)In
				generalExcept as provided in subparagraph (B), the term
				major atomic energy defense acquisition program means an atomic
				energy defense acquisition program of the Administration—
												(i)the total project
				cost of which is more than $50,000,000 (based on fiscal year 2012 constant
				dollars); or
												(ii)the total
				lifetime cost of which is more than $350,000,000 (based on fiscal year 2012
				constant dollars).
												(B)Exclusion of
				capital assets acquisition projectsThe term major atomic
				energy defense acquisition program does not include a project covered by
				Department of Energy Order 413.3 (or a successor order) for the acquisition of
				capital assets for atomic energy defense activities.
											(2)Performance
				baselineThe term performance baseline, with respect
				to a major atomic energy defense acquisition program, means the key parameters
				with respect to performance, scope, cost, and schedule for the project budget
				of the
				program.
										.
						(b)Implementation
			 planNot later than 180 days after the date of the enactment of
			 this Act, the Administrator for Nuclear Security shall submit to the
			 congressional defense committees a plan for the implementation of section 3221
			 of the National Nuclear Security Administration Act, as added by subsection
			 (a), that includes the following:
							(1)An identification
			 of the number of personnel required to support the Director for Cost Estimating
			 and Program Evaluation, the Deputy Director for Cost Estimating, and the Deputy
			 Director for Program Evaluation established under such section 3221.
							(2)A description of
			 the functions of such personnel.
							(3)A plan for
			 training such personnel through entities of the Department of Defense that
			 conduct activities similar to the activities described in such section 3221 on
			 the day before the date of the enactment of this Act.
							(4)An estimate of
			 the time required to hire and train such personnel.
							(5)A plan for
			 developing cost estimation and program evaluation activities jointly with the
			 Department of Defense to the extent practicable and beneficial to both the
			 National Nuclear Security Administration and the Department of Defense.
							(c)Conforming
			 amendmentSection 5315 of title 5, United States Code, is amended
			 by adding at the end the following new item:
							
									Director for Cost Estimating and Program Evaluation,
				  National Nuclear Security
				  Administration.
								.
						(d)Clerical
			 amendmentThe table of contents for the National Nuclear Security
			 Administration Act is amended by inserting after the item relating to section
			 3220 the following new item:
							
								
									Sec. 3221. Director for Cost
				Estimating and Program
				Evaluation.
								
								.
						3112.Plan for
			 improvement and integration of financial management of nuclear security
			 enterprise
						(a)In
			 generalSubtitle A of title
			 XLVII of the Atomic Energy Defense Act (50 U.S.C. 2741 et seq.) is amended by
			 adding at the end the following new section:
							
								4714.Plan for
				improvement and integration of financial management of nuclear security
				enterprise
									(a)Plan
				required(1)The Administrator shall
				develop a plan for improving and integrating the financial management of the
				nuclear security enterprise.
										(2)The plan required by paragraph (1)
				shall include the following:
											(A)A structure for the allocation of work
				to be used by the entities within the nuclear security enterprise for the
				activities carried out by those entities, including activities for which funds
				are transferred from the Department of Defense to the Administration.
											(B)A clear and easily understandable cost
				structure for each entity within the nuclear security enterprise.
											(C)A methodology for identifying costs
				for programs of record and base capabilities required for programs carried out
				by the nuclear security enterprise.
											(D)A system for monitoring those programs
				during the execution of those programs and to provide data to inform oversight
				of those programs.
											(E)A reporting system to be used by the
				entities within the nuclear security enterprise to facilitate analyses,
				projections, and comparisons of similar activities carried out by different
				entities within the nuclear security enterprise.
											(F)A plan for providing sufficient
				resources to implement the plan required by paragraph (1).
											(3)The Administrator shall submit the
				plan required by paragraph (1) to the congressional defense committees not
				later than February 15, 2014.
										(4)The Administrator shall implement the
				plan required by paragraph (1) by not later than the date that is 4 years after
				the date of the enactment of the National Defense Authorization Act for Fiscal
				Year 2014.
										(b)Review by
				Comptroller General of the United States(1)Not later than the date
				that is 4 years and 6 months after the date of the enactment of the National
				Defense Authorization Act for Fiscal Year 2014, the Comptroller General of the
				United States shall review the implementation of the plan required by
				subsection (a) and submit to the congressional defense committees a report on
				the results of the review.
										(2)For the first fiscal year that begins
				after the submission of the report required by paragraph (1) and each of the 3
				fiscal years thereafter, the Comptroller General shall—
											(A)review the implementation of the plan
				required by subsection (a), with particular attention to elements of the plan
				that are not fully implemented; and
											(B)not later than 180 days after the end
				of the fiscal year, submit to the congressional defense committees a report on
				the results of the
				review.
											.
						(b)Clerical
			 amendmentThe table of contents for the Atomic Energy Defense Act
			 is amended by inserting after the item relating to section 4713 the following
			 new item:
							
								
									Sec. 4714. Plan for improvement
				and integration of financial management of nuclear security
				enterprise.
								
								.
						3113.Certification
			 of security measures at atomic energy defense facilities
						(a)In
			 generalSubtitle A of title XLV of the Atomic Energy Defense Act
			 (50 U.S.C. 2651 et seq.) is amended by adding at the end the following new
			 section:
							
								4510.Certification
				of security measures at atomic energy defense facilities
									(a)In
				generalNot later than January 1, 2014, and every 2 years
				thereafter, the Secretary of Energy shall—
										(1)review the
				security measures of each facility specified in subsection (b) that contains
				Category I or Category II special nuclear material; and
										(2)submit to the
				congressional defense committees a certification with respect to whether such
				measures—
											(A)provide for the
				effective protection of Category I and Category II special nuclear material;
				and
											(B)meet the
				standards and regulations of the Department of Energy for the physical
				protection of facilities and surrounding infrastructure containing such
				material.
											(b)Facilities
				specifiedThe facilities specified in this subsection are the
				following:
										(1)The national
				security laboratories.
										(2)The nuclear
				weapons production facilities.
										(3)The defense
				nuclear facilities at which defense environmental cleanup activities are
				occurring.
										(c)Plan for
				laboratories and facilities that do not meet standards(1)If the Secretary
				determines under subsection (a)(2) that the security measures of a facility
				specified in subsection (b) do not provide for the effective protection of
				Category I and Category II special nuclear material or do not meet the
				standards and regulations described in subsection (b), the Secretary shall
				develop and implement a plan for ensuring that such measures are improved to
				provide for effective protection of such material and to meet such standards
				and regulations in an expeditious manner.
										(2)The Secretary shall submit to the
				congressional defense committees with the certification required by subsection
				(a)(2) the following:
											(A)Each plan developed under paragraph
				(1) with respect to a facility specified in subsection (b).
											(B)An estimate of the time required to
				ensure that the security measures of that facility provide for effective
				protection of Category I and Category II special nuclear material and meet the
				standards and regulations described in subsection (a)(2).
											(C)An assessment of whether it is in the
				national security interests of the United States to keep that facility in
				routine operations and, if so, a description of the temporary mitigating
				measures to be taken to maintain routine operations at the facility.
											(3)Not later than 30 days after the
				submission of the certification under subsection (a)(2), the Inspector General
				of the Department of Energy shall submit to the congressional defense
				committees a report assessing the adequacy and effectiveness of each plan
				developed under paragraph (1).
										(d)Form of
				reportsEach certification required by subsection (a)(2) and each
				plan and report required by subsection (c) shall be submitted in unclassified
				form, but may include a classified
				annex.
									.
						(b)Clerical
			 amendmentThe table of contents for such Act is amended by
			 inserting after the item relating to section 4509 the following new
			 item:
							
								
									Sec. 4510. Certification of
				security measures at atomic energy defense
				facilities.
								
								.
						3114.Plan for
			 incorporating exascale computing into the stockpile stewardship
			 program
						(a)In
			 generalSubtitle A of title XLII of the Atomic Energy Defense Act
			 (50 U.S.C. 2521 et seq.) is amended by adding at the end the following new
			 section:
							
								4219.Plan for
				incorporating exascale computing into the stockpile stewardship
				program
									(a)Plan
				requiredThe Administrator shall develop and carry out a plan to
				incorporate exascale computing into the stockpile stewardship program under
				section 4201 during the 20-year period beginning on the date of the enactment
				of the National Defense Authorization Act for Fiscal Year 2014.
									(b)MilestonesThe
				plan required by subsection (a) shall include major programmatic milestones in
				the development of a prototype exascale computer for the stockpile stewardship
				program.
									(c)Coordination
				with other agenciesIn developing the plan required by subsection
				(a), the Administrator shall coordinate, as appropriate, with the Under
				Secretary of Energy for Science, the Secretary of Defense, and elements of the
				intelligence community (as defined in section 3(4) of the National Security Act
				of 1947 (50 U.S.C. 401a(4))).
									(d)Inclusion of
				costs in future-years nuclear security programThe Administrator
				shall address the costs of incorporating exascale computing into the stockpile
				stewardship program in the estimated expenditures and proposed appropriations
				reflected in the future-years nuclear security program submitted under section
				3253 of the National Nuclear Security Administration Act (50 U.S.C.
				2453).
									(e)Submission to
				Congress; report(1)The Administrator shall
				submit to the congressional defense committees, at or about the same time the
				budget of the President is submitted to Congress under section 1105(a) of title
				31, United States Code, in each even-numbered year, the following:
											(A)The plan required by subsection
				(a).
											(B)A report that describes advances
				outside the United States in exascale computing for defense and nondefense
				applications.
											(2)Each plan and report submitted under
				paragraph (1) shall be submitted in unclassified form, but may include a
				classified annex if necessary.
										(f)Exascale
				computing definedIn this section, the term exascale
				computing means computing through the use of a computing machine that
				performs near or above 10 to the 18th power floating point operations per
				second.
									.
						(b)Clerical
			 amendmentThe table of contents for such Act is amended by
			 inserting after the item relating to section 4218 the following new
			 item:
							
								
									Sec. 4219. Plan for
				incorporating exascale computing into the stockpile stewardship
				program.
								
								.
						3115.Integrated
			 plutonium strategy
						(a)In
			 generalSubtitle A of title XLII of the Atomic Energy Defense Act
			 (50 U.S.C. 2521 et seq.), as amended by section 3114, is further amended by
			 adding at the end the following new section:
							
								4220.Integrated
				plutonium strategy
									(a)In
				generalThe Administration shall include in the plan required by
				4203 a strategy for the integrated management of plutonium for stockpile and
				stockpile stewardship needs over a 20-year period.
									(b)ElementsThe
				strategy required by subsection (a) shall include the following:
										(1)An assessment of
				the baseline science issues necessary to understand plutonium aging under
				static and dynamic conditions under manufactured and nonmanufactured plutonium
				geometries.
										(2)An assessment of
				scientific and testing instrumentation for plutonium at elemental and bulk
				conditions.
										(3)An assessment of
				manufacturing and handling technology for plutonium and plutonium
				components.
										(4)An assessment of
				computational models of plutonium performance under static and dynamic loading,
				including manufactured and nonmanufactured conditions.
										(5)An identification
				of any capability gaps with respect to the assessments described in paragraphs
				(1) through (4).
										(6)An estimate of
				costs relating to the issues, instrumentation, technology, and models described
				in paragraphs (1) through (4) over the period covered by the future-years
				nuclear security program under section 3253 of the National Nuclear Security
				Administration Act (50 U.S.C. 2453).
										(7)An estimate of
				the cost of eliminating the capability gaps identified under paragraph (5) over
				the period covered by the future-years nuclear security program.
										(8)Such other items
				as the Administrator considers important for the integrated management of
				plutonium for stockpile and stockpile stewardship needs.
										(c)Review(1)The Administrator shall
				enter into an arrangement with the National Academy of Sciences to review the
				strategy required by subsection (a).
										(2)The review required by paragraph (1)
				shall be submitted not later than one year after the submission of the first
				plan required under section 4203 that includes the strategy required by
				subsection
				(a).
										.
						(b)Clerical
			 amendmentThe table of contents for such Act is amended by
			 inserting after the item relating to section 4219, as added by section 3114,
			 the following new item:
							
								
									Sec. 4220. Integrated plutonium
				strategy.
								
								.
						3116.Authorization
			 of modular building strategy as an alternative to the replacement project for
			 the Chemistry and Metallurgy Research Building, Los Alamos National Laboratory,
			 New MexicoSection 3114(c) of
			 the National Defense Authorization Act for Fiscal Year 2013 (Public Law
			 112–239; 126 Stat. 2171; 50 U.S.C. 2535 note) is amended—
						(1)by striking
			 No funds and inserting the following:
							
								(1)Limitation on
				use of fundsExcept as provided in paragraph (2), no
				funds
								;
				and
						(2)by adding at the
			 end the following new paragraphs:
							
								(2)Use of funds
				for modular building strategyThe Administrator for Nuclear
				Security may obligate and expend funds referred to in paragraph (1) for
				activities relating to a modular building strategy on and after the date that
				is 30 days after the date on which the Nuclear Weapons Council established
				under section 179 of title 10, United States Code, notifies the congressional
				defense committees that—
									(A)the modular
				building strategy meets requirements for maintaining the nuclear weapons
				stockpile over a 30-year period;
									(B)in fiscal year
				2015, the National Nuclear Security Administration will begin the process of
				designing and building modular buildings in accordance with Department of
				Energy Order 413.3 (relating to relating to program management and project
				management for the acquisition of capital assets); and
									(C)the Administrator
				will include the costs of the modular building strategy in the estimated
				expenditures and proposed appropriations reflected in the future-years nuclear
				security program submitted under section 3253 of the National Nuclear Security
				Administration Act (50 U.S.C. 2453).
									(3)Modular
				building strategy definedIn this subsection, the term
				modular building strategy means an alternative strategy to the
				replacement project that consists of constructing a series of modular
				structures, each of which is fully useable, to complement the function of the
				plutonium facility (PF-4) at Los Alamos National Laboratory, New Mexico, in
				accordance with all applicable safety and security standards of the Department
				of
				Energy.
								.
						3117.Increase in
			 construction design thresholdSection 4706(b) of the Atomic Energy Defense
			 Act (50 U.S.C. 2746(b)) is amended by striking $600,000 both
			 places it appears and inserting $1,200,000.
					3118.Clarification
			 of form of submission of cost estimates on life extension programs and new
			 nuclear facilitiesSection
			 4217(b) of the Atomic Energy Defense Act (50 U.S.C. 2537(b)) is amended by
			 adding at the end the following new paragraph:
						
							(3)Each cost estimate submitted under
				this subsection shall be submitted in unclassified form, but may include a
				classified annex if
				necessary.
							.
					CReports
					3121.Assessment of
			 nuclear nonproliferation programs of the National Nuclear Security
			 Administration
						(a)In
			 generalThe Administrator for Nuclear Security shall enter into
			 an arrangement with the National Academy of Sciences to conduct an assessment
			 of existing and future nuclear nonproliferation programs of the National
			 Nuclear Security Administration.
						(b)ElementsThe
			 assessment required by subsection (a) shall include an assessment of the
			 following:
							(1)The status of
			 nuclear nonproliferation programs of the National Nuclear Security
			 Administration as of the date of the enactment of this Act.
							(2)Whether those
			 programs are meeting the goals of those programs.
							(3)The extent of the
			 work remaining for those programs to meet those goals.
							(4)Nuclear
			 nonproliferation programs of the National Nuclear Security Administration with
			 countries that have obtained nuclear weapons and are not parties to the Treaty
			 on the Non-Proliferation of Nuclear Weapons, done at Washington, London, and
			 Moscow July 1, 1968, and entered into force March 5, 1970 (21 UST 483)
			 (commonly known as the Nuclear Non-Proliferation Treaty).
							(5)Nuclear
			 nonproliferation programs of the National Nuclear Security Administration with
			 countries that are non-nuclear weapon state parties to the Nuclear
			 Non-Proliferation Treaty and are acquiring nuclear materials in violation of
			 commitments under the Treaty.
							(6)Nuclear
			 nonproliferation programs to be carried out by the National Nuclear Security
			 Administration during the 10-period beginning on the date of the enactment of
			 this Act.
							(c)Report
			 requiredNot later than January 31, 2015, the Administrator shall
			 submit to the congressional defense committees a report containing the results
			 of the assessment required by subsection (a).
						3122.Modification
			 of reviews relating to cost-benefit analyses of management and operating
			 contracts of the National Nuclear Security AdministrationSection 3121(c) of the National Defense
			 Authorization Act for Fiscal Year 2013 (Public Law 112–239; 126 Stat. 2176) is
			 amended to read as follows:
						
							(c)Review by
				Comptroller General of the United States
								(1)In
				generalThe Comptroller General of the United States shall,
				except as provided in paragraph (2), review reports submitted to the
				congressional defense committees under subsection (a) or (d)(2) at such times
				as the Comptroller General, in consultation with such committees, determines
				appropriate.
								(2)ExceptionThe
				Comptroller General may not conduct a review under paragraph (1) of a report
				relating to a contract to manage and operate a facility of the National Nuclear
				Security Administration while a protest concerning an alleged violation of a
				procurement statute or regulation brought under subchapter V of chapter 35 of
				title 31, United States Code, is pending with respect to that
				contract.
								.
					3123.Modification
			 of deadline for certain reports relating to program on scientific engagement
			 for nonproliferationSection
			 3122(c) of the National Defense Authorization Act for Fiscal Year 2013 (Public
			 Law 112–239; 126 Stat. 2176; 50 U.S.C. 2562 note) is amended—
						(1)in paragraph (1),
			 by striking 15 and inserting 30;
						(2)by redesignating
			 paragraph (3) as paragraph (4);
						(3)by inserting
			 after paragraph (2) the following new paragraph (3):
							
								(3)WaiverThe
				Administrator may waive the requirement under paragraph (1) to submit a report
				on a modification in the program under subsection (a) not later than 30 days
				before making the modification if the Administrator—
									(A)determines that
				the modification is urgent and necessary to the national security interests of
				the United States; and
									(B)not later than 30
				days after making the modification, submits to the appropriate congressional
				committees—
										(i)the report on the
				modification required by paragraph (1); and
										(ii)a justification
				for exercising the waiver authority under this
				paragraph.
										;
				and
						(4)in paragraph (4),
			 as redesignated by paragraph (2), by striking The report under paragraph
			 (1) and inserting Each report submitted under paragraph (1) or
			 (3)(B).
						3124.Modification
			 of certain reports on cost containment for uranium capabilities replacement
			 projectSection 3123(f) of the
			 National Defense Authorization Act for Fiscal Year 2013 (Public Law 112–239;
			 126 Stat. 2178) is amended—
						(1)in the subsection
			 heading, by striking quarterly;
						(2)by striking
			 paragraph (1) and inserting the following new paragraph (1):
							
								(1)In
				generalThe Comptroller General of the United States shall submit
				to the congressional defense committees a report on the project referred to in
				subsection (a)—
									(A)not later than 90
				days after the date of the enactment of this Act and every 90 days thereafter
				through the date that is one year after such date of enactment; and
									(B)after the date
				that is one year after such date of enactment, at such times as the Comptroller
				General, in consultation with the congressional defense committees, determines
				appropriate, taking into consideration the critical decision points of the
				project (as defined in orders of the Department of
				Energy).
									;
				and
						(3)in paragraph
			 (2)—
							(A)in subparagraph
			 (A), by striking and the progress on meeting the requirements of section
			 4713 of the Atomic Energy Defense Act (50 U.S.C. 2753); and
							(B)in subparagraph
			 (D), by striking programmatic.
							3125.Submission of
			 interim report of Congressional Advisory Panel on the Governance of the Nuclear
			 Security EnterpriseSection
			 3166(d)(1) of the National Defense Authorization Act for Fiscal Year 2013
			 (Public Law 112–239; 126 Stat. 2209) is amended by striking the date of
			 the enactment of this Act and inserting the first meeting of the
			 advisory panel under subsection (b)(5).
					DTechnical
			 corrections
					3131.Technical
			 corrections to the National Nuclear Security Administration Act
						(a)Administrator
			 for Nuclear SecuritySection
			 3212(c) of the National Nuclear Security Administration Act (50 U.S.C. 2402(c))
			 is amended by striking section 16(3) of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 414(3)) and inserting section
			 1702(c) of title 41, United States Code.
						(b)Status of
			 Administration and contractor personnelSection 3220 of such Act
			 (50 U.S.C. 2410) is amended in subsection (a)(1)(A) and subsection (b) by
			 inserting (42 U.S.C. 7132(c)(3)) after section 202(c)(3)
			 of the Department of Energy Organization Act.
						(c)Government
			 access to information and computersSection 3235(b) of such Act
			 (50 U.S.C. 2425(b)) is amended by inserting (Public Law 99–508; 100
			 Stat. 1848) after of 1986.
						(d)Authority to
			 establish certain positionsSection 3241 of such Act (50 U.S.C.
			 2441) is amended in the last sentence by—
							(1)by striking
			 excepted positions established and inserting positions
			 established;
							(2)by striking
			 an excepted position and inserting a position;
			 and
							(3)by striking
			 nonexcepted position and inserting position not
			 established under this section.
							(e)Separate
			 treatment in budgetSection 3251(a) of such Act (50 U.S.C.
			 2451(a)) is amended by striking the Congress and inserting
			 Congress.
						(f)Future-years
			 nuclear security programSection 3253(b) of such Act (50 U.S.C.
			 2453(b)) is amended—
							(1)by striking
			 five-fiscal year each place it appears and inserting
			 five-fiscal-year;
							(2)by striking
			 paragraph (5) and by redesignating paragraph (6) as paragraph (5); and
							(3)in subparagraph
			 (B) of paragraph (5), as redesignated by paragraph (2), by striking
			 National Nuclear Security.
							(g)Compliance with
			 Federal Acquisition RegulationSection 3262 of such Act (50
			 U.S.C. 2462) is amended by striking the Office of Federal Procurement
			 Policy Act (41 U.S.C. 401 et seq.) and inserting section
			 1303(a)(1) of title 41, United States Code.
						(h)Use of
			 capabilities of national security laboratoriesSection 3264 of
			 such Act (50 U.S.C. 2464) is amended by inserting of Energy
			 after Secretary.
						(i)DefinitionsSection
			 3281(2)(F) of such Act (50 U.S.C. 2471(2)(F)) is amended by striking the
			 Congress and inserting Congress.
						(j)Functions
			 transferredSection 3291(d)(1) of such Act (50 U.S.C. 2481(d)(1))
			 is amended by moving the flush text after subparagraph (B) 2 ems to the
			 left.
						3132.Technical
			 corrections to the Atomic Energy Defense Act
						(a)Definitions
							(1)In
			 generalSection 4002 of the
			 Atomic Energy Defense Act (50 U.S.C. 2501) is amended—
								(A)in the matter
			 preceding paragraph (1), by striking In this division and
			 inserting Except as otherwise provided, in this division;
								(B)by redesignating
			 paragraphs (5), (6), (7), and (8) as paragraphs (6), (7), (9), and (10),
			 respectively;
								(C)by inserting after
			 paragraph (4) the following new paragraph (5):
									
										(5)The terms
				defense nuclear facility and Department of Energy defense
				nuclear facility have the meaning given the term Department of
				Energy defense nuclear facility in section 318 of the Atomic Energy Act
				of 1954 (42 U.S.C. 2286g).
										;
				
								(D)by inserting after
			 paragraph (7), as redesignated by subparagraph (B), the following new paragraph
			 (8):
									
										(8)The term
				Nuclear Weapons Council means the Nuclear Weapons Council
				established by section 179 of title 10, United States
				Code.
										;
				and
								(E)in paragraph (10),
			 as redesignated by subparagraph (B), by striking restricted data
			 and inserting Restricted Data.
								(2)Conforming
			 amendments
								(A)Nuclear weapons
			 stockpile stewardship planSection 4203(e)(1) of such Act (50
			 U.S.C. 2523(e)(1)) is amended in the matter preceding subparagraph (A) by
			 striking established by section 179 of title 10, United States
			 Code,.
								(B)Reports on life
			 extension programsSection 4216(a) of such Act (50 U.S.C.
			 2536(a)) is amended in the matter preceding paragraph (1) by striking
			 established by section 179 of title 10, United States
			 Code,.
								(C)Selected
			 acquisition reportsSection 4217(b) of such Act (50 U.S.C.
			 2537(b)) is amended in the matter preceding paragraph (1) by striking
			 established under section 179 of title 10, United States
			 Code,.
								(D)Advice on
			 nuclear weapons stockpileSection 4218 of such Act (50 U.S.C.
			 2538) is amended—
									(i)in
			 subsection (e), by striking Joint; and
									(ii)in
			 subsection (f)(1), in the matter preceding subparagraph (A), by striking
			 established under section 179 of title 10, United States
			 Code,.
									(E)Reports on
			 permanent closures of defense nuclear facilitiesSection 4422(a)
			 of such Act (50 U.S.C. 2602(a)) is amended by striking (as defined in
			 section 318 of the Atomic Energy Act of 1954 (42 U.S.C.
			 2286(g)).
								(F)Prohibition on
			 international inspectionsSection 4501(a) of such Act (50 U.S.C.
			 2651(a)) is amended by striking restricted data and inserting
			 Restricted Data.
								(G)Review of
			 certain documents before declassification and releaseSection
			 4521 of such Act (50 U.S.C. 2671) is amended by striking restricted
			 data each place it appears and inserting Restricted
			 Data.
								(H)Protection
			 against inadvertent release of Restricted Data and Formerly Restricted
			 DataSection 4522 of such Act (50 U.S.C. 2672) is amended by
			 striking subsection (g).
								(I)DefinitionsSection
			 4701 of such Act (50 U.S.C. 2741) is amended—
									(i)by
			 striking paragraph (2); and
									(ii)by
			 redesignating paragraph (3) as paragraph (2).
									(J)Prohibition and
			 report on bonuses to contractorsSection 4802 of such Act (50
			 U.S.C. 2782) is amended—
									(i)by
			 striking subsection (b); and
									(ii)by
			 redesignating subsection (c) as subsection (b).
									(K)Transfers of
			 real propertySection 4831(f) of such Act (50 U.S.C. 2811(f)) is
			 amended by striking section: and all that follows through
			 (2) The terms and inserting section, the
			 terms.
								(b)Restriction on
			 certain licensing requirementSection 4103 of such Act (50 U.S.C.
			 2513) is amended by inserting ; 94 Stat. 3197 after
			 Public Law 96–540.
						(c)Nuclear weapons
			 stockpile matters
							(1)Stockpile
			 stewardship programSection 4201 of such Act (50 U.S.C. 2521) is
			 amended—
								(A)in subsection (a),
			 in the matter preceding paragraph (1), by striking for Nuclear
			 Security; and
								(B)in subsection
			 (b)—
									(i)in
			 paragraph (4)(D), by striking Nevada national security site and
			 inserting Nevada National Security Site; and
									(ii)in
			 paragraph (5)—
										(I)by striking
			 subparagraphs (A) through (D) and inserting the following new subparagraph
			 (A):
											
												(A)the nuclear
				weapons production facilities; and
												;
				and
										(II)by redesignating
			 subparagraph (E) as subparagraph (B).
										(2)Stockpile
			 management programSection 4204(a) of such Act (50 U.S.C.
			 2524(a)) is amended by striking for Nuclear Security.
							(3)Annual
			 assessments of nuclear weapons stockpileSection 4205 of such Act
			 (50 U.S.C. 2525) is amended—
								(A)in subsection (c),
			 by striking for Nuclear Security; and
								(B)in subsection
			 (h)—
									(i)in
			 the subsection heading, by striking Definitions and inserting
			 Definition;
									(ii)by
			 striking section: and all that follows through (2) The
			 term and inserting section, the term; and
									(iii)by
			 redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively,
			 and by moving such clauses, as so redesignated, 2 ems to the left.
									(4)Nuclear test ban
			 readiness programSection 4207 of such Act (50 U.S.C. 2527) is
			 amended—
								(A)by striking
			 subsection (a);
								(B)by redesignating
			 subsections (b), (c), and (d) as subsections (a), (b), and (c),
			 respectively;
								(C)in subsection
			 (a), as redesignated by subparagraph (B), by striking Soviet
			 Union and inserting Russian Federation;
								(D)in subsection (b),
			 as redesignated by subparagraph (B), by striking subsection (b)
			 and inserting subsection (a); and
								(E)in subsection (c),
			 as redesignated by subparagraph (B)—
									(i)by
			 striking subsection (b) and inserting subsection
			 (a); and
									(ii)by
			 striking national nuclear weapons laboratories and inserting
			 national security laboratories.
									(5)Requirements for
			 specific request for new or modified nuclear weaponsSection
			 4209(d) of such Act (50 U.S.C. 2529(d)) is amended by striking the date
			 of the enactment of this Act each place it appears and inserting
			 December 2, 2002.
							(6)Manufacturing
			 infrastructureSection 4212 of such Act (50 U.S.C. 2532) is
			 amended—
								(A)in subsection
			 (a)(2), by striking Review and inserting
			 Memorandum; and
								(B)in subsection
			 (c), by striking the Congress and inserting
			 Congress.
								(7)Reports on
			 critical difficultiesSection 4213 of such Act (50 U.S.C. 2533)
			 is amended—
								(A)in subsection
			 (a)—
									(i)in
			 the subsection heading, by striking plants and inserting
			 facilities; and
									(ii)by
			 striking plant each place it appears and inserting
			 facility; and
									(B)in subsection
			 (d)—
									(i)in
			 the subsection heading, by striking certification and inserting
			 assessment; and
									(ii)by
			 striking included with the decision documents and all that
			 follows through the President and inserting submitted to
			 the President and Congress with the matters required to be submitted under
			 section 4205(f).
									(8)Plan for
			 transformation of nuclear security enterprise
								(A)RepealSection
			 4214 of such Act (50 U.S.C. 2534) is repealed.
								(B)Clerical
			 amendmentThe table of contents for such Act is amended by
			 striking the item relating to section 4214.
								(9)Replacement
			 project for Chemistry and Metallurgy Research BuildingSection
			 4215(d)(2) of such Act (50 U.S.C. 2535(d)(2)) is amended by striking
			 National Nuclear Security.
							(10)Advice on
			 nuclear weapons stockpileSection 4218 of such Act (50 U.S.C.
			 2538), as amended by subsection (a)(2)(D), is further amended—
								(A)by striking
			 subsection (a);
								(B)by redesignating
			 subsections (b) through (g) as subsections (a) through (f), respectively;
			 and
								(C)in subsection
			 (d), as redesignated by subparagraph (B), by striking (under section
			 3159 of the National Defense Authorization Act for Fiscal Year 1997 (Public Law
			 104–201; 42 U.S.C. 7274o)) and inserting under section
			 4213.
								(11)Tritium
			 production program
								(A)In
			 generalSubsection (b) of section 4233 of such Act (50 U.S.C.
			 2543) is—
									(i)transferred to the
			 end of section 4231 (50 U.S.C. 2541); and
									(ii)redesignated as
			 subsection (c).
									(B)Conforming
			 repealSection 4233 of such Act (50 U.S.C. 2543) is
			 repealed.
								(C)Clerical
			 amendmentThe table of contents for such Act is amended by
			 striking the item relating to section 4233.
								(d)Proliferation
			 matters
							(1)Nonproliferation
			 initiatives and activities
								(A)RepealSection
			 4302 of such Act (50 U.S.C. 2562) is repealed.
								(B)Clerical
			 amendmentThe table of contents for such Act is amended by
			 striking the item relating to section 4302.
								(2)Nuclear Cities
			 Initiative
								(A)RepealSection
			 4304 of such Act (50 U.S.C. 2564) is repealed.
								(B)Clerical
			 amendmentThe table of contents for such Act is amended by
			 striking the item relating to section 4304.
								(e)Defense
			 environmental cleanup
							(1)Defense
			 environmental cleanup accountSection 4401 of such Act (50 U.S.C.
			 2581) is amended—
								(A)in the section
			 heading, by striking restoration and waste management and
			 inserting cleanup;
								(B)in subsection
			 (a), by striking Restoration and Waste Management and inserting
			 Cleanup; and
								(C)in subsection
			 (b), by striking environmental restoration and waste management
			 and inserting defense environmental cleanup.
								(2)Future use
			 plans for defense environmental cleanupSection 4402 of such Act
			 (50 U.S.C. 2582) is amended—
								(A)in the section
			 heading, by striking environmental management program and
			 inserting defense
			 environmental cleanup;
								(B)in subsection
			 (a), by striking environmental restoration and waste management
			 and inserting defense environmental cleanup;
								(C)in subsection
			 (b)—
									(i)by striking
			 paragraph (2); and
									(ii)by redesignating
			 paragraphs (3) and (4) as paragraphs (2) and (3), respectively;
									(D)in subsection
			 (c)(2), by striking for program direction in carrying out environmental
			 restoration and waste management and inserting for defense
			 environmental cleanup;
								(E)by striking
			 subsection (f);
								(F)by redesignating
			 subsections (g) and (h) as subsections (f) and (g), respectively; and
								(G)in paragraph (2)
			 of subsection (g), as redesignated by subparagraph (F)—
									(i)by
			 striking an environmental restoration or waste management and
			 inserting a defense environmental cleanup; and
									(ii)by
			 striking environmental restoration and waste management and
			 inserting defense environmental cleanup.
									(3)Future-years
			 defense environmental cleanup planSection 4402A of such Act (50
			 U.S.C. 2582A) is amended—
								(A)in the section
			 heading, by striking management and inserting
			 cleanup;
								(B)in subsection
			 (a)—
									(i)in
			 the matter preceding paragraph (1), by striking management and
			 inserting cleanup; and
									(ii)in
			 paragraph (1), by striking environmental management and
			 inserting defense environmental cleanup; and
									(C)in subsection
			 (b), by striking management both places it appears and inserting
			 cleanup.
								(4)Integrated
			 fissile materials management planSection 4403 of such Act (50
			 U.S.C. 2583) is amended—
								(A)in subsection
			 (a)(1)—
									(i)by striking
			 the Office of Fissile Materials Disposition, the Office of Nuclear
			 Energy, and the Office of Defense Programs and inserting the
			 Office of Nuclear Energy, and the Administration; and
									(ii)by striking
			 storage and inserting storage,; and
									(B)in subsection (b),
			 by striking March 31, 2000 and inserting March 31,
			 2014.
								(5)Baseline
			 environmental management reportsSection 4404 of such Act (50
			 U.S.C. 2584) is repealed.
							(6)Accelerated
			 schedule for defense environmental cleanup activitiesSection
			 4405 of such Act (50 U.S.C. 2585) is amended—
								(A)in the section
			 heading, by striking environmental restoration and waste
			 management and inserting defense environmental
			 cleanup;
								(B)in subsection
			 (a), by striking environmental restoration and waste management
			 and inserting defense environmental cleanup;
								(C)in subsection
			 (b)—
									(i)by striking
			 paragraph (2); and
									(ii)by redesignating
			 paragraphs (3), (4), and (5) as paragraphs (2), (3), and (4),
			 respectively;
									(D)by striking
			 subsection (c);
								(E)by redesignating
			 subsection (d) as subsection (c); and
								(F)in subsection
			 (c), as redesignated by subparagraph (E)—
									(i)by
			 striking environmental restoration or waste management and
			 inserting defense environmental cleanup; and
									(ii)by
			 striking environmental restoration and waste management and
			 inserting defense environmental cleanup.
									(7)Defense
			 environmental cleanup technology programSection 4406 of such Act
			 (50 U.S.C. 2586) is amended—
								(A)in the section
			 heading, by striking waste and inserting environmental;
								(B)by striking
			 subsections (b) and (c); and
								(C)by redesignating
			 subsection (d) as subsection (b).
								(8)Report on
			 defense environmental cleanup expendituresSection 4407 of such
			 Act (50 U.S.C. 2587) is amended—
								(A)in the section
			 heading, by striking environmental restoration and inserting
			 defense environmental
			 cleanup; and
								(B)by striking
			 environmental restoration and waste management funds for defense
			 activities and inserting defense environmental cleanup
			 funds.
								(9)Public
			 participation in planning for defense environmental
			 cleanupSection 4408 of such Act (50 U.S.C. 2588) is
			 amended—
								(A)in the section
			 heading, by striking environmental restoration and waste management at defense nuclear
			 facilities and inserting defense environmental
			 cleanup;
								(B)by striking
			 Attorneys General and inserting attorneys
			 general; and
								(C)by striking
			 environmental restoration and waste management and inserting
			 defense environmental cleanup activities.
								(10)Projects to
			 accelerate closure activitiesSection 4421 of such Act (50 U.S.C.
			 2601) is repealed.
							(11)Reports in
			 connection with closuresSection 4422 of such Act (50 U.S.C.
			 2602) is amended—
								(A)in subsection
			 (a), as amended by subsection (a)(2)(E)—
									(i)by
			 striking must and inserting shall; and
									(ii)by
			 striking environmental remediation and cleanup and inserting
			 defense environmental cleanup; and
									(B)in subsection
			 (b)(2), by striking environmental restoration and other remediation and
			 cleanup efforts and inserting defense environmental cleanup
			 activities.
								(12)Defense
			 environmental management privatization projectsSubtitle C of
			 title XLIV of such Act (50 U.S.C. 2611) is repealed.
							(13)Hanford waste
			 tank cleanup programSection 4442(b)(2) of such Act (50 U.S.C.
			 2622(b)(2)) is amended by striking responsible for and all that
			 follows through aspects and inserting responsible for
			 managing all aspects.
							(14)Funding for
			 termination costs of River Protection ProjectSection 4444(2) of
			 such Act (50 U.S.C. 2624(2)) is amended by striking environmental
			 restoration and waste management and inserting defense
			 environmental cleanup.
							(15)Savannah River
			 SiteSubtitle E of title XLIV of such Act (50 U.S.C. 2631 et
			 seq.) is amended by striking sections 4453A, 4453B, 4453C, and 4453D.
							(16)Conforming
			 amendmentsTitle XLIV of such Act (50 U.S.C. 2581 et seq.) is
			 amended—
								(A)in the title
			 heading, by striking environmental restoration and waste
			 management and inserting defense environmental
			 cleanup;
								(B)in the subtitle
			 heading for subtitle A, by striking environmental restoration and waste
			 management and inserting defense environmental
			 cleanup; and
								(C)by redesignating
			 subtitles D and E as subtitles C and D, respectively.
								(17)Clerical
			 amendmentThe table of contents for such Act is amended by
			 striking the items relating to title XLIV and inserting the following new
			 items:
								
									
										Title XLIV—Defense environmental
				cleanup matters
										Subtitle A—Defense
				environmental cleanup
										Sec. 4401. Defense
				Environmental Cleanup Account.
										Sec. 4402. Requirement to
				develop future use plans for defense environmental cleanup.
										Sec. 4402A. Future-years
				defense environmental cleanup plan.
										Sec. 4403. Integrated fissile
				materials management plan.
										Sec. 4405. Accelerated schedule
				for defense environmental cleanup activities.
										Sec. 4406. Defense
				environmental cleanup technology program.
										Sec. 4407. Report on defense
				environmental cleanup expenditures.
										Sec. 4408. Public participation
				in planning for defense environmental cleanup.
										Subtitle B—Closure of
				facilities
										Sec. 4422. Reports in
				connection with permanent closures of Department of Energy defense nuclear
				facilities.
										Subtitle C—Hanford
				Reservation, Washington
										Sec. 4441. Safety measures for
				waste tanks at Hanford nuclear reservation.
										Sec. 4442. Hanford waste tank
				cleanup program.
										Sec. 4443. River Protection
				Project.
										Sec. 4444. Funding for
				termination costs of River Protection Project, Richland,
				Washington.
										Subtitle D—Savannah River
				Site, South Carolina
										Sec. 4451. Accelerated schedule
				for isolating high-level nuclear waste at the defense waste processing
				facility, Savannah River Site.
										Sec. 4452. Multi-year plan for
				clean-up.
										Sec. 4453. Continuation of
				processing, treatment, and disposal of legacy nuclear materials.
										Sec. 4454. Limitation on use of
				funds for decommissioning F–canyon
				facility.
									
									.
							(f)Safeguards and
			 security matters
							(1)Restrictions on
			 access to national security laboratoriesSection 4502 of such Act
			 (50 U.S.C. 2652) is amended—
								(A)by striking
			 subsections (b), (c), (d), and (e);
								(B)by redesignating
			 subsections (f) and (g) as subsections (b) and (c), respectively; and
								(C)in paragraph (2)
			 of subsection (c), as redesignated by subparagraph (B), by striking as
			 in effect on January 1, 1999.
								(2)Counterintelligence
			 polygraph programSection
			 4504 of such Act (50 U.S.C. 2654) is amended—
								(A)by striking
			 subsection (d); and
								(B)by redesignating
			 subsection (e) as subsection (d).
								(3)Notice to
			 Congress of certain security and counterintelligence
			 failuresSection 4505(e)(2) of such Act (50 U.S.C. 2656(e)(2)) is
			 amended by striking the Congress and inserting
			 Congress.
							(4)Report on
			 counterintelligence and security practicesSection 4507(a) of
			 such Act (50 U.S.C. 2658) is amended by striking the Congress
			 and inserting Congress.
							(5)Amounts for
			 declassification activitiesSection 4525 of such Act (50 U.S.C.
			 2675) is amended by striking subsection (c).
							(6)Responsibility
			 for Defense Programs Emergency Response Program
								(A)RepealSubtitle
			 C of title XLV of such Act (50 U.S.C. 2691) is repealed.
								(B)Clerical
			 amendmentThe table of contents for such Act is amended by
			 striking the items relating to subtitle C of title XLV.
								(g)Personnel
			 matters
							(1)Appointment of
			 certain personnelSection 4601(a) of such Act (50 U.S.C. 2701(a))
			 is amended by striking paragraph (4).
							(2)Whistleblower
			 protection programSection 4602 of such Act (50 U.S.C. 2702) is
			 amended—
								(A)in subsection
			 (l), by striking Public Law 101–512 and
			 inserting Public Law 101–12; 103 Stat. 16; and
								(B)by striking
			 subsection (n).
								(3)Incentives for
			 employees at closure project facilities
								(A)RepealSection
			 4603 of such Act (50 U.S.C. 2703) is repealed.
								(B)Clerical
			 amendmentThe table of contents for such Act is amended by
			 striking the item relating to section 4603.
								(4)Workforce
			 restructuring placeSection 4604 of such Act (50 U.S.C. 2704) is
			 amended—
								(A)in subsection
			 (c)(6)(A), by inserting (29 U.S.C. 2801 et seq.) after of
			 1998; and
								(B)in subsection
			 (f)(1), by striking the 236 H facility at Savannah River, South
			 Carolina; and the Mound Laboratory, Ohio and inserting and the
			 236 H facility at Savannah River, South Carolina.
								(5)Certificates of
			 commendationSection 4605(b) of such Act (50 U.S.C. 2705(b)) is
			 amended by striking Cold War and inserting cold
			 war.
							(6)Executive
			 management trainingSection 4621(b)(6) of such Act (50 U.S.C.
			 2721(b)(6)) is amended by striking environmental restoration and defense
			 waste management and inserting defense environmental
			 cleanup.
							(7)Stockpile
			 stewardship recruitment and training programSection 4622 of such
			 Act (50 U.S.C. 2722) is amended—
								(A)in subsection (a),
			 by striking Sandia and all that follows through Los
			 Alamos National Laboratory and inserting national security
			 laboratories; and
								(B)in subsections (b)
			 and (c), by striking laboratories referred to in subsection
			 (a)(1) each place it appears and inserting national security
			 laboratories.
								(8)Fellowship
			 programSection 4623(b) of such Act (50 U.S.C. 2723(b)) is
			 amended in the matter preceding paragraph (1) by inserting either
			 of after who are.
							(9)Worker
			 protectionSection 4641 of such Act (50 U.S.C. 2731) is amended
			 by striking subsection (e).
							(10)Safety
			 oversight and enforcementSection 4642 of such Act (50 U.S.C.
			 2732) is amended—
								(A)by striking
			 (a) Safety at defense
			 nuclear facilities.—; and
								(B)by striking
			 subsection (b).
								(11)Monitoring
			 workers exposed to hazardous and radioactive substancesSection
			 4643 of such Act (50 U.S.C. 2733) is amended—
								(A)in subsection (a),
			 by inserting of Energy after Secretary;
			 and
								(B)in subsection
			 (b)—
									(i)in
			 paragraph (2)(B)—
										(I)by inserting
			 and Prevention after Disease Control; and
										(II)by striking the
			 semicolon at the end and inserting a period;
										(ii)in
			 paragraph (3)(C), by inserting and Measurements after
			 Radiation Protection;
									(iii)in
			 paragraph (4)—
										(I)by striking
			 paragraph (1)(D) and inserting paragraph (1)(B);
			 and
										(II)by striking
			 paragraph (1)(E) and inserting paragraph (1);
			 and
										(iv)in
			 paragraph (5), by striking paragraph (1)(E) and inserting
			 paragraph (1).
									(12)Programs
			 relating to exposure on Hanford ReservationSection 4644(c) of
			 such Act (50 U.S.C. 2734(c)) is amended—
								(A)by striking
			 the Congress each place it appears and inserting
			 Congress; and
								(B)in paragraph (4),
			 by inserting and Prevention after Disease
			 Control.
								(13)Notification of
			 nuclear criticality and non-nuclear incidentsSection 4646(a) of
			 such Act (50 U.S.C. 2736(a)) is amended by striking Energy and
			 and inserting Energy or.
							(h)Budget and
			 financial matters
							(1)ReprogrammingSection
			 4702(c) of such Act (50 U.S.C. 2742(c)) is amended by striking
			 subsection (a) and insert this subsection.
							(2)Transfer of
			 defense environmental cleanup fundsSection 4710 of such Act (50
			 U.S.C. 2750) is amended—
								(A)in the section
			 heading, by striking management and inserting
			 cleanup;
								(B)in subsection
			 (a)—
									(i)in
			 the subsection heading, by striking management and inserting
			 cleanup; and
									(ii)by
			 striking management and inserting cleanup;
			 and
									(C)in subsection
			 (e)—
									(i)in
			 paragraph (1)—
										(I)by striking
			 environmental restoration or waste management and inserting
			 defense environmental cleanup; and
										(II)by striking
			 environmental management and inserting environmental
			 cleanup; and
										(ii)in
			 paragraph (2)—
										(I)by striking
			 environmental management and inserting environmental
			 cleanup; and
										(II)by striking
			 environmental restoration and waste management and inserting
			 defense environmental cleanup.
										(3)Transfer of
			 weapons activities fundsSection 4711(d) of such Act (50 U.S.C.
			 2751(d)) is amended by striking for Nuclear Security.
							(4)Notification of
			 cost overrunsSection 4713(a)(3) of such Act (50 U.S.C.
			 2753(a)(3)) is amended—
								(A)in the paragraph
			 heading, by striking management and inserting
			 cleanup; and
								(B)in subparagraph
			 (A), by striking management and inserting
			 cleanup.
								(5)Use of funds
			 for penalties under environmental lawsSection 4721(b)(2) of such
			 Act (50 U.S.C. 2761(b)(2)) is amended by striking the Congress
			 and inserting Congress.
							(6)Restriction on
			 use of funds to pay certain penaltiesSection 4722 of such Act
			 (50 U.S.C. 2762) is amended—
								(A)by inserting
			 ; 94 Stat. 3197 after Public Law 96–540;
			 and
								(B)by striking
			 the Congress and inserting Congress.
								(i)Administrative
			 matters
							(1)Costs not
			 allowed under covered contractsSection 4801(b)(1) of such Act
			 (50 U.S.C. 2781(b)(1)) is amended by striking section 22 of the Office
			 of Federal Procurement Policy Act (41 U.S.C. 418b) and inserting
			 section 1707 of title 41, United States Code.
							(2)Contractor
			 liability for certain injuries or loss of propertySection
			 4803(b)(1) of such Act (50 U.S.C. 2783(b)(1)) is amended by striking by
			 the Act of March 9, 1920 (46 U.S.C. App. 741–752), or by the Act of March 3,
			 1925 (46 U.S.C. App. 781–790) and inserting or by chapter 309 or
			 311 of title 46, United States Code.
							(3)Use of funds for
			 laboratory-directed research and developmentSection 4812 of such
			 Act (50 U.S.C. 2792) is amended—
								(A)by striking
			 subsection (b);
								(B)by striking
			 General
			 Limitations.—(1) and inserting Limitation on use of weapons activities
			 funds.—;
								(C)by striking
			 (2) and inserting (b)
			 Limitation on use of certain
			 other funds.—; and
								(D)in subsection
			 (b), as redesignated by subparagraph (C)—
									(i)by
			 striking environmental restoration, waste management, or nuclear
			 materials and facilities stabilization and inserting defense
			 environmental cleanup; and
									(ii)by
			 striking environmental restoration mission, waste management mission, or
			 materials stabilization mission, as the case may be, and inserting
			 defense environmental cleanup mission.
									(4)Report on
			 laboratory-directed research and development funds
								(A)In
			 generalSection 4812A of such Act (50 U.S.C. 2793) is
			 amended—
									(i)in
			 the section heading, by striking Limitation and inserting
			 Report;
									(ii)by
			 striking subsection (a);
									(iii)by
			 striking (b) Annual
			 report.—(1) and inserting (a)
			 Report
			 required.—;
									(iv)by
			 striking (2) and inserting (b)
			 Preparation of
			 report.—; and
									(v)by
			 striking (3) and inserting (c)
			 Criteria used in preparation of
			 report.—.
									(B)Clerical
			 amendmentThe table of contents for such Act is amended by
			 striking the item relating to section 4812A and inserting the following new
			 item:
									
										
											Sec. 4812A. Report on use of
				funds for certain research and development
				purposes.
										
										.
								(5)Critical
			 technology partnershipsSection 4813 of such Act (50 U.S.C. 2794)
			 is amended—
								(A)in subsection (b),
			 by striking for Nuclear Security; and
								(B)in subsection
			 (c)—
									(i)in paragraph (1),
			 by striking subparagraph (C) and inserting the following new subparagraph
			 (C):
										
											(C)that is a defense
				critical technology (as defined in section 2500 of title 10, United States
				Code).
											;
				and
									(ii)in
			 paragraph (3)(B)(iii), by striking Governments and insert
			 governments.
									(6)Certain
			 transfers of real propertySection 4831 of such Act (50 U.S.C.
			 2811), as amended by subsection (a)(2)(K), is further amended by striking
			 Secretary of Energy each place it appears other than in
			 subsection (a)(1) and inserting Secretary.
							(7)Engineering and
			 manufacturing research, development, and demonstration
								(A)In
			 generalSection 4832 of such Act (50 U.S.C. 2812) is amended in
			 the section heading by striking plant managers of certain nuclear weapons production
			 plants and inserting managers of certain nuclear weapons production
			 facilities.
								(B)Clerical
			 amendmentThe table of contents for such Act is amended by
			 striking the item relating to section 4832 and inserting the following new
			 item:
									
										
											Sec. 4832. Engineering and
				manufacturing research, development, and demonstration by managers of certain
				nuclear weapons production
				facilities.
										
										.
								XXXIIDefense
			 Nuclear Facilities Safety Board
				3201.AuthorizationThere are authorized to be appropriated for
			 fiscal year 2014, $29,915,000 for the operation of the Defense Nuclear
			 Facilities Safety Board under chapter 21 of the Atomic Energy Act of 1954 (42
			 U.S.C. 2286 et seq.).
				XXXVMaritime
			 Administration
				3501.Maritime
			 AdministrationSection 109 of
			 title 49, United States Code, is amended to read as follows:
					
						§ 109. Maritime
				administration
							(a)Organization
				and missionThe Maritime Administration is an administration in
				the Department of Transportation. The mission of the Maritime Administration is
				to foster, promote, and develop the merchant maritime industry of the United
				States.
							(b)Maritime
				administratorThe head of the Maritime Administration is the
				Maritime Administrator, who is appointed by the President by and with the
				advice and consent of the Senate. The Administrator shall report directly to
				the Secretary of Transportation and carry out the duties prescribed by the
				Secretary.
							(c)Deputy maritime
				administratorThe Maritime Administration shall have a Deputy
				Maritime Administrator, who is appointed in the competitive service by the
				Secretary, after consultation with the Administrator. The Deputy Administrator
				shall carry out the duties prescribed by the Administrator. The Deputy
				Administrator shall be Acting Administrator during the absence or disability of
				the Administrator and, unless the Secretary designates another individual,
				during a vacancy in the office of Administrator.
							(d)Duties and
				powers vested in secretaryAll duties and powers of the Maritime
				Administration are vested in the Secretary.
							(e)Regional
				officesThe Maritime Administration shall have regional offices
				for the Atlantic, Gulf, Great Lakes, and Pacific port ranges, and may have
				other regional offices as necessary. The Secretary shall appoint a qualified
				individual as Director of each regional office. The Secretary shall carry out
				appropriate activities and programs of the Maritime Administration through the
				regional offices.
							(f)Interagency and
				industry relationsThe Secretary shall establish and maintain
				liaison with other agencies, and with representative trade organizations
				throughout the United States, concerned with the transportation of commodities
				by water in the export and import foreign commerce of the United States, for
				the purpose of securing preference to vessels of the United States for the
				transportation of those commodities.
							(g)Detailing
				officers from armed forcesTo assist the Secretary in carrying
				out duties and powers relating to the Maritime Administration, not more than
				five officers of the armed forces may be detailed to the Secretary at any one
				time, in addition to details authorized by any other law. During the period of
				a detail, the Secretary shall pay the officer an amount that, when added to the
				officer's pay and allowances as an officer in the armed forces, makes the
				officer's total pay and allowances equal to the amount that would be paid to an
				individual performing work the Secretary considers to be of similar importance,
				difficulty, and responsibility as that performed by the officer during the
				detail.
							(h)Contracts,
				cooperative agreements, and audits
								(1)Contracts and
				cooperative agreementsIn the same manner that a private
				corporation may make a contract within the scope of its authority under its
				charter, the Secretary may make contracts and cooperative agreements for the
				United States Government and disburse amounts to—
									(A)carry out the
				Secretary's duties and powers under this section, subtitle V of title 46, and
				all other Maritime Administration programs; and
									(B)protect,
				preserve, and improve collateral held by the Secretary to secure
				indebtedness.
									(2)AuditsThe
				financial transactions of the Secretary under paragraph (1) shall be audited by
				the Comptroller General. The Comptroller General shall allow credit for an
				expenditure shown to be necessary because of the nature of the business
				activities authorized by this section or subtitle V of title 46. At least once
				a year, the Comptroller General shall report to Congress any departure by the
				Secretary from this section or subtitle V of title 46.
								(i)Grant
				administrative expensesExcept as otherwise provided by law, the
				administrative and related expenses for the administration of any grant
				programs by the Maritime Administrator may not exceed 3 percent.
							(j)Authorization
				of appropriations
								(1)In
				generalExcept as otherwise provided in this subsection, there
				are authorized to be appropriated such amounts as may be necessary to carry out
				the duties and powers of the Secretary relating to the Maritime
				Administration.
								(2)LimitationsOnly
				those amounts specifically authorized by law may be appropriated for the use of
				the Maritime Administration for—
									(A)acquisition,
				construction, or reconstruction of vessels;
									(B)construction-differential
				subsidies incident to the construction, reconstruction, or reconditioning of
				vessels;
									(C)costs of national
				defense features;
									(D)payments of
				obligations incurred for operating-differential subsidies;
									(E)expenses
				necessary for research and development activities, including reimbursement of
				the Vessel Operations Revolving Fund for losses resulting from expenses of
				experimental vessel operations;
									(F)the Vessel
				Operations Revolving Fund;
									(G)National Defense
				Reserve Fleet expenses;
									(H)expenses
				necessary to carry out part B of subtitle V of title 46; and
									(I)other operations
				and training expenses related to the development of waterborne transportation
				systems, the use of waterborne transportation systems, and general
				administration.
									(3)Training
				vesselsAmounts may not be appropriated for the purchase or
				construction of training vessels for State maritime academies unless the
				Secretary has approved a plan for sharing training vessels between State
				maritime
				academies.
								.
				DFunding
			 Tables
			4001.Authorization
			 of amounts in funding tables
				(a)In
			 generalWhenever a funding table in this division specifies a
			 dollar amount authorized for a project, program, or activity, the obligation
			 and expenditure of the specified dollar amount for the project, program, or
			 activity is hereby authorized, subject to the availability of
			 appropriations.
				(b)Merit-based
			 decisionsA decision to commit, obligate, or expend funds with or
			 to a specific entity on the basis of a dollar amount authorized pursuant to
			 subsection (a) shall—
					(1)be based on
			 merit-based selection procedures in accordance with the requirements of
			 sections 2304(k) and 2374 of title 10, United States Code, or on competitive
			 procedures; and
					(2)comply with other
			 applicable provisions of law.
					(c)Relationship to
			 transfer and programming authorityAn amount specified in the
			 funding tables in this division may be transferred or reprogrammed under a
			 transfer or reprogramming authority provided by another provision of this Act
			 or by other law. The transfer or reprogramming of an amount specified in such
			 funding tables shall not count against a ceiling on such transfers or
			 reprogrammings under section 1001 or section 1522 of this Act or any other
			 provision of law, unless such transfer or reprogramming would move funds
			 between appropriation accounts.
				(d)Applicability
			 to classified annexThis section applies to any classified annex
			 that accompanies this Act.
				(e)Oral and
			 written communicationsNo oral or written communication
			 concerning any amount specified in the funding tables in this division shall
			 supersede the requirements of this section.
				
	
		 XLIPROCUREMENT
			4101.PROCUREMENT
				
					
						
							SEC. 4101. PROCUREMENT (In
					 Thousands of Dollars)
							
							LineItemFY 2014
					 RequestSenate
					 Authorized
							
						
						
							AIRCRAFT PROCUREMENT,
					 ARMY
							
							FIXED WING
							
							01UTILITY F/W AIRCRAFT19,73019,730
							
							03AERIAL COMMON SENSOR (ACS) (MIP)142,050142,050
							
							 Reduction of 4 EMARSS LRIP aircraft
					 [–114,700]
							
							 Modification of transferred Liberty
					 A/C [114,700]
							
							04MQ–1 UAV518,460518,460
							
							05RQ–11 (RAVEN)10,77210,772
							
							ROTARY
							
							06HELICOPTER, LIGHT UTILITY (LUH)96,22796,227
							
							07AH–64 APACHE BLOCK IIIA REMAN608,469608,469
							
							08 AH–64 APACHE BLOCK
					 IIIA REMAN ADV PROC (CY)150,931150,931
							
							12UH–60 BLACKHAWK M MODEL (MYP)1,046,9761,026,992
							
							 Transfer to PE 0203774A at Army
					 request[–19,984]
							
							12UH–60 BLACKHAWK M MODEL (MYP)116,001116,001
							
							14CH–47 HELICOPTER801,650801,650
							
							15 CH–47 HELICOPTER
					 ADV PROC (CY)98,37698,376
							
							MODIFICATION OF
					 AIRCRAFT
							
							16 MQ–1 PAYLOAD—UAS97,78197,781
							
							17 GUARDRAIL MODS (MIP)10,26210,262
							
							18 MULTI SENSOR ABN RECON (MIP)12,46712,467
							
							19 AH–64 MODS53,55953,559
							
							20 CH–47 CARGO HELICOPTER MODS (MYP)149,764149,764
							
							21 UTILITY/CARGO AIRPLANE MODS17,50017,500
							
							22 UTILITY HELICOPTER MODS74,09574,095
							
							23 KIOWA MODS WARRIOR184,044184,044
							
							24 NETWORK AND MISSION PLAN152,569152,569
							
							25 COMMS, NAV SURVEILLANCE92,77992,779
							
							26 GATM ROLLUP65,61365,613
							
							27 RQ–7 UAV MODS121,902121,902
							
							GROUND SUPPORT
					 AVIONICS
							
							28 AIRCRAFT SURVIVABILITY EQUIPMENT47,61047,610
							
							29 SURVIVABILITY CM5,7005,700
							
							30 CMWS126,869126,869
							
							OTHER SUPPORT
							
							31 AVIONICS SUPPORT EQUIPMENT6,8096,809
							
							32 COMMON GROUND EQUIPMENT65,39765,397
							
							33 AIRCREW INTEGRATED SYSTEMS45,84145,841
							
							34 AIR TRAFFIC CONTROL79,69279,692
							
							35 INDUSTRIAL FACILITIES1,6151,615
							
							36 LAUNCHER, 2.75 ROCKET2,8772,877
							
							AIRCRAFT PROCUREMENT, ARMY Total5,024,3875,004,403
							
							
							
							MISSILE PROCUREMENT,
					 ARMY
							
							SURFACE-TO-AIR MISSILE
					 SYSTEM
							
							02MSE MISSILE540,401540,401
							
							AIR-TO-SURFACE MISSILE
					 SYSTEM
							
							03HELLFIRE SYS SUMMARY4,4644,464
							
							ANTI-TANK/ASSAULT MISSILE
					 SYS
							
							04JAVELIN (AAWS-M) SYSTEM SUMMARY110,510110,510
							
							05TOW 2 SYSTEM SUMMARY49,35449,354
							
							06 TOW 2 SYSTEM
					 SUMMARY ADV PROC (CY)19,96519,965
							
							07GUIDED MLRS ROCKET (GMLRS)237,216237,216
							
							08MLRS REDUCED RANGE PRACTICE ROCKETS (RRPR)19,02219,022
							
							MODIFICATIONS
							
							11PATRIOT MODS256,438256,438
							
							12STINGER MODS37,25237,252
							
							13ITAS/TOW MODS20,00020,000
							
							14MLRS MODS11,57111,571
							
							15HIMARS MODIFICATIONS6,1056,105
							
							SPARES AND REPAIR
					 PARTS
							
							16SPARES AND REPAIR PARTS11,22211,222
							
							SUPPORT EQUIPMENT &
					 FACILITIES
							
							17AIR DEFENSE TARGETS3,5303,530
							
							18ITEMS LESS THAN $5.0M (MISSILES)1,7481,748
							
							19PRODUCTION BASE SUPPORT5,2855,285
							
							MISSILE PROCUREMENT, ARMY Total1,334,0831,334,083
							
							
							
							PROCUREMENT OF W&TCV,
					 ARMY
							
							TRACKED COMBAT
					 VEHICLES
							
							01STRYKER VEHICLE374,100374,100
							
							MODIFICATION OF TRACKED COMBAT
					 VEHICLES
							
							02STRYKER (MOD)20,52220,522
							
							03FIST VEHICLE (MOD)29,96529,965
							
							04BRADLEY PROGRAM (MOD)158,000158,000
							
							05HOWITZER, MED SP FT 155MM M109A6 (MOD)4,7694,769
							
							06PALADIN INTEGRATED MANAGEMENT (PIM)260,177219,477
							
							 Transfer to PE 0604854A at Army
					 Request[–40,700]
							
							07IMPROVED RECOVERY VEHICLE (M88A2 HERCULES)111,031111,031
							
							08ASSAULT BRIDGE (MOD)2,5002,500
							
							09ASSAULT BREACHER VEHICLE62,95162,951
							
							10M88 FOV MODS28,46928,469
							
							11JOINT ASSAULT BRIDGE2,0022,002
							
							12M1 ABRAMS TANK (MOD)178,100178,100
							
							SUPPORT EQUIPMENT &
					 FACILITIES
							
							14PRODUCTION BASE SUPPORT (TCV-WTCV)1,5441,544
							
							WEAPONS & OTHER COMBAT
					 VEHICLES
							
							15INTEGRATED AIR BURST WEAPON SYSTEM FAMILY69,1470
							
							 XM25 Counter Defilade Target
					 Engagement[–69,147]
							
							18MORTAR SYSTEMS5,3105,310
							
							19XM320 GRENADE LAUNCHER MODULE (GLM)24,04924,049
							
							21CARBINE70,84621,254
							
							 Individual Carbine early to
					 need[–49,592]
							
							23COMMON REMOTELY OPERATED WEAPONS STATION56,58056,580
							
							24HANDGUN300300
							
							MOD OF WEAPONS AND OTHER COMBAT
					 VEH
							
							26 M777 MODS39,30039,300
							
							27 M4 CARBINE MODS10,30010,300
							
							28 M2 50 CAL MACHINE GUN MODS33,69133,691
							
							29 M249 SAW MACHINE GUN MODS7,6087,608
							
							30 M240 MEDIUM MACHINE GUN MODS2,7192,719
							
							31 SNIPER RIFLES MODIFICATIONS7,0177,017
							
							32 M119 MODIFICATIONS18,70718,707
							
							33 M16 RIFLE MODS2,1362,136
							
							34 MODIFICATIONS LESS THAN $5.0M (WOCV-WTCV)1,5691,569
							
							SUPPORT EQUIPMENT &
					 FACILITIES
							
							35 ITEMS LESS THAN $5.0M (WOCV-WTCV)2,0242,024
							
							36 PRODUCTION BASE SUPPORT (WOCV-WTCV)10,10810,108
							
							37 INDUSTRIAL PREPAREDNESS459459
							
							38 SMALL ARMS EQUIPMENT (SOLDIER ENH PROG)1,2671,267
							
							PROCUREMENT OF W&TCV, ARMY Total1,597,2671,437,828
							
							
							
							PROCUREMENT OF AMMUNITION,
					 ARMY
							
							SMALL/MEDIUM CAL
					 AMMUNITION
							
							2 CTG, 5.56MM, ALL TYPES112,16787,167
							
							 Program decrease[–25,000]
							
							3 CTG, 7.62MM, ALL TYPES58,57153,571
							
							 Program decrease[–5,000]
							
							4 CTG, HANDGUN, ALL TYPES9,8589,858
							
							5 CTG, .50 CAL, ALL TYPES80,03755,037
							
							 Program decrease[–25,000]
							
							7 CTG, 25MM, ALL TYPES16,4966,196
							
							 Program decrease[–10,300]
							
							8 CTG, 30MM, ALL TYPES69,53350,033
							
							 Program decrease[–19,500]
							
							9 CTG, 40MM, ALL TYPES55,78155,781
							
							MORTAR AMMUNITION
							
							10 60MM MORTAR, ALL TYPES38,02938,029
							
							11 81MM MORTAR, ALL TYPES24,65624,656
							
							12 120MM MORTAR, ALL TYPES60,78160,781
							
							TANK AMMUNITION
							
							13 CARTRIDGES, TANK, 105MM AND 120MM, ALL TYPES121,551121,551
							
							ARTILLERY
					 AMMUNITION
							
							14 ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES39,82539,825
							
							15 ARTILLERY PROJECTILE, 155MM, ALL TYPES37,90237,902
							
							16 PROJ 155MM EXTENDED RANGE M98267,89667,896
							
							17 ARTILLERY PROPELLANTS, FUZES AND PRIMERS, ALL71,20571,205
							
							ROCKETS
							
							20 SHOULDER LAUNCHED MUNITIONS, ALL TYPES1,0121,012
							
							21 ROCKET, HYDRA 70, ALL TYPES108,476108,476
							
							OTHER AMMUNITION
							
							22 DEMOLITION MUNITIONS, ALL TYPES24,07424,074
							
							23 GRENADES, ALL TYPES33,24233,242
							
							24 SIGNALS, ALL TYPES7,6097,609
							
							25 SIMULATORS, ALL TYPES5,2285,228
							
							MISCELLANEOUS
							
							26 AMMO COMPONENTS, ALL TYPES16,70016,700
							
							27 NON-LETHAL AMMUNITION, ALL TYPES7,3667,366
							
							28 CAD/PAD ALL TYPES3,6143,614
							
							29 ITEMS LESS THAN $5 MILLION (AMMO)12,42312,423
							
							30 AMMUNITION PECULIAR EQUIPMENT16,60416,604
							
							31 FIRST DESTINATION TRANSPORTATION (AMMO)14,32814,328
							
							32 CLOSEOUT LIABILITIES108108
							
							PRODUCTION BASE
					 SUPPORT
							
							33 PROVISION OF INDUSTRIAL FACILITIES242,324242,324
							
							34 CONVENTIONAL MUNITIONS DEMILITARIZATION179,605179,605
							
							35 ARMS INITIATIVE3,4363,436
							
							PROCUREMENT OF AMMUNITION, ARMY Total1,540,4371,455,637
							
							
							
							OTHER PROCUREMENT,
					 ARMY
							
							TACTICAL VEHICLES
							
							1 TACTICAL TRAILERS/DOLLY SETS4,0004,000
							
							2 SEMITRAILERS, FLATBED:6,8416,841
							
							3 FAMILY OF MEDIUM TACTICAL VEH (FMTV)223,910223,910
							
							4 FIRETRUCKS & ASSOCIATED FIREFIGHTING EQUIP11,88011,880
							
							5 FAMILY OF HEAVY TACTICAL VEHICLES (FHTV)14,73114,731
							
							6 PLS ESP44,25244,252
							
							9 HVY EXPANDED MOBILE TACTICAL TRUCK EXT SERV39,52539,525
							
							11 TACTICAL WHEELED VEHICLE PROTECTION KITS51,25851,258
							
							12 MODIFICATION OF IN SVC EQUIP49,90449,904
							
							13 MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS2,2002,200
							
							NON-TACTICAL
					 VEHICLES
							
							14 HEAVY ARMORED SEDAN400400
							
							15 PASSENGER CARRYING VEHICLES716716
							
							16 NONTACTICAL VEHICLES, OTHER5,6195,619
							
							COMM—JOINT
					 COMMUNICATIONS
							
							18 WIN-T—GROUND FORCES TACTICAL NETWORK973,477973,477
							
							19 SIGNAL MODERNIZATION PROGRAM14,12014,120
							
							20 JOINT INCIDENT SITE COMMUNICATIONS CAPABILITY7,8697,869
							
							21 JCSE EQUIPMENT (USREDCOM)5,2965,296
							
							COMM—SATELLITE
					 COMMUNICATIONS
							
							22 DEFENSE ENTERPRISE WIDEBAND SATCOM SYSTEMS147,212147,212
							
							23 TRANSPORTABLE TACTICAL COMMAND COMMUNICATIONS7,9987,998
							
							24 SHF TERM7,2327,232
							
							25 NAVSTAR GLOBAL POSITIONING SYSTEM (SPACE)3,3083,308
							
							26 SMART-T (SPACE)13,99213,992
							
							28 GLOBAL BRDCST SVC—GBS28,20628,206
							
							29 MOD OF IN-SVC EQUIP (TAC SAT)2,7782,778
							
							COMM—C3 SYSTEM
							
							31 ARMY GLOBAL CMD & CONTROL SYS (AGCCS)17,59017,590
							
							COMM—COMBAT
					 COMMUNICATIONS
							
							32 ARMY DATA DISTRIBUTION SYSTEM (DATA RADIO)786786
							
							33 JOINT TACTICAL RADIO SYSTEM382,930382,930
							
							34 MID-TIER NETWORKING VEHICULAR RADIO (MNVR)19,20019,200
							
							35 RADIO TERMINAL SET, MIDS LVT(2)1,4381,438
							
							36 SINCGARS FAMILY9,8569,856
							
							37 AMC CRITICAL ITEMS—OPA214,18414,184
							
							38 TRACTOR DESK6,2716,271
							
							40 SOLDIER ENHANCEMENT PROGRAM COMM/ELECTRONICS1,0301,030
							
							41 TACTICAL COMMUNICATIONS AND PROTECTIVE SYSTEM31,86831,868
							
							42 UNIFIED COMMAND SUITE18,00018,000
							
							44 RADIO, IMPROVED HF (COTS) FAMILY1,1661,166
							
							45 FAMILY OF MED COMM FOR COMBAT CASUALTY CARE22,86722,867
							
							COMM—INTELLIGENCE
					 COMM
							
							48 CI AUTOMATION ARCHITECTURE1,5121,512
							
							49 ARMY CA/MISO GPF EQUIPMENT61,09661,096
							
							INFORMATION
					 SECURITY
							
							50 TSEC—ARMY KEY MGT SYS (AKMS)13,89013,890
							
							51 INFORMATION SYSTEM SECURITY PROGRAM-ISSP23,24523,245
							
							52 BIOMETRICS ENTERPRISE3,8003,800
							
							53 COMMUNICATIONS SECURITY (COMSEC)24,71124,711
							
							COMM—LONG HAUL
					 COMMUNICATIONS
							
							55 BASE SUPPORT COMMUNICATIONS43,39543,395
							
							COMM—BASE
					 COMMUNICATIONS
							
							57 INFORMATION SYSTEMS104,577104,577
							
							58 DEFENSE MESSAGE SYSTEM (DMS)612612
							
							59 EMERGENCY MANAGEMENT MODERNIZATION PROGRAM39,00039,000
							
							60 INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM248,477248,477
							
							ELECT EQUIP—TACT INT REL ACT
					 (TIARA)
							
							64 JTT/CIBS-M824824
							
							65 PROPHET GROUND59,19859,198
							
							67 DCGS-A (MIP)267,214267,214
							
							68 JOINT TACTICAL GROUND STATION (JTAGS)9,8999,899
							
							69 TROJAN (MIP)24,59824,598
							
							70 MOD OF IN-SVC EQUIP (INTEL SPT) (MIP)1,9271,927
							
							71 CI HUMINT AUTO REPRTING AND COLL(CHARCS)6,1696,169
							
							72 MACHINE FOREIGN LANGUAGE TRANSLATION SYSTEM-M2,9242,924
							
							ELECT EQUIP—ELECTRONIC WARFARE
					 (EW)
							
							74 LIGHTWEIGHT COUNTER MORTAR RADAR40,73540,735
							
							75 EW PLANNING & MANAGEMENT TOOLS (EWPMT)1313
							
							76 ENEMY UAS2,8002,800
							
							79 COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES1,2371,237
							
							80 CI MODERNIZATION1,3991,399
							
							ELECT EQUIP—TACTICAL SURV. (TAC
					 SURV)
							
							82 SENTINEL MODS47,98347,983
							
							83 SENSE THROUGH THE WALL (STTW)142142
							
							84 NIGHT VISION DEVICES202,428202,428
							
							85 LONG RANGE ADVANCED SCOUT SURVEILLANCE SYSTEM5,1835,183
							
							86 NIGHT VISION, THERMAL WPN SIGHT14,07414,074
							
							87 SMALL TACTICAL OPTICAL RIFLE MOUNTED MLRF22,30022,300
							
							89 GREEN LASER INTERDICTION SYSTEM (GLIS)1,0161,016
							
							90 INDIRECT FIRE PROTECTION FAMILY OF SYSTEMS55,35455,354
							
							91 ARTILLERY ACCURACY EQUIP800800
							
							92 PROFILER3,0273,027
							
							93 MOD OF IN-SVC EQUIP (FIREFINDER RADARS)1,1851,185
							
							94 JOINT BATTLE COMMAND—PLATFORM (JBC-P)103,214103,214
							
							96 MOD OF IN-SVC EQUIP (LLDR)26,03726,037
							
							97 MORTAR FIRE CONTROL SYSTEM23,10023,100
							
							98 COUNTERFIRE RADARS312,727312,727
							
							ELECT EQUIP—TACTICAL C2
					 SYSTEMS
							
							101FIRE SUPPORT C2 FAMILY43,22843,228
							
							102BATTLE COMMAND SUSTAINMENT SUPPORT SYSTEM14,44614,446
							
							103FAAD C24,6074,607
							
							104AIR
					 & MSL DEFENSE PLANNING & CONTROL SYS33,09033,090
							
							105IAMD BATTLE COMMAND SYSTEM21,20021,200
							
							107LIFE CYCLE SOFTWARE SUPPORT (LCSS)1,7951,795
							
							109NETWORK MANAGEMENT INITIALIZATION AND SERVICE54,32754,327
							
							110MANEUVER CONTROL SYSTEM (MCS)59,17159,171
							
							111GLOBAL COMBAT SUPPORT SYSTEM-ARMY (GCSS-A)83,93683,936
							
							113LOGISTICS AUTOMATION25,47625,476
							
							114RECONNAISSANCE AND SURVEYING INSTRUMENT SET19,34119,341
							
							ELECT
					 EQUIP—AUTOMATION
							
							115ARMY TRAINING MODERNIZATION11,86511,865
							
							116AUTOMATED DATA PROCESSING EQUIP219,431219,431
							
							117GENERAL FUND ENTERPRISE BUSINESS SYSTEMS FAM6,4146,414
							
							118HIGH PERF COMPUTING MOD PGM (HPCMP)62,68362,683
							
							120RESERVE COMPONENT AUTOMATION SYS (RCAS)34,95134,951
							
							121ITEMS LESS THAN $5.0M (A/V)7,4407,440
							
							122ITEMS LESS THAN $5M (SURVEYING EQUIPMENT)1,6151,615
							
							123PRODUCTION BASE SUPPORT (C-E)554554
							
							124BCT EMERGING TECHNOLOGIES20,00020,000
							
							CLASSIFIED
					 PROGRAMS
							
							124ACLASSIFIED PROGRAMS3,5583,558
							
							CHEMICAL DEFENSIVE
					 EQUIPMENT
							
							126FAMILY OF NON-LETHAL EQUIPMENT (FNLE)762762
							
							127BASE DEFENSE SYSTEMS (BDS)20,63020,630
							
							128CBRN DEFENSE22,15122,151
							
							BRIDGING
					 EQUIPMENT
							
							130TACTICAL BRIDGING14,18814,188
							
							131TACTICAL BRIDGE, FLOAT-RIBBON23,10123,101
							
							132COMMON BRIDGE TRANSPORTER (CBT) RECAP15,41615,416
							
							ENGINEER (NON-CONSTRUCTION)
					 EQUIPMENT
							
							134GRND STANDOFF MINE DETECTN SYSM (GSTAMIDS)50,46550,465
							
							135ROBOTIC COMBAT SUPPORT SYSTEM (RCSS)6,4906,490
							
							136EOD ROBOTICS SYSTEMS RECAPITALIZATION1,5631,563
							
							137EXPLOSIVE ORDNANCE DISPOSAL EQPMT (EOD EQPMT)20,92120,921
							
							138REMOTE DEMOLITION SYSTEMS100100
							
							139< $5M, COUNTERMINE EQUIPMENT2,2712,271
							
							COMBAT SERVICE SUPPORT
					 EQUIPMENT
							
							140HEATERS AND ECU'S7,2697,269
							
							141LAUNDRIES, SHOWERS AND LATRINES200200
							
							142SOLDIER ENHANCEMENT1,4681,468
							
							143PERSONNEL RECOVERY SUPPORT SYSTEM (PRSS)26,52626,526
							
							144GROUND SOLDIER SYSTEM81,68081,680
							
							147FIELD FEEDING EQUIPMENT28,09628,096
							
							148CARGO AERIAL DEL & PERSONNEL PARACHUTE SYSTEM56,15056,150
							
							149MORTUARY AFFAIRS SYSTEMS3,2423,242
							
							150FAMILY OF ENGR COMBAT AND CONSTRUCTION SETS38,14138,141
							
							151ITEMS LESS THAN $5M (ENG SPT)5,8595,859
							
							PETROLEUM
					 EQUIPMENT
							
							152DISTRIBUTION SYSTEMS, PETROLEUM & WATER60,61260,612
							
							MEDICAL EQUIPMENT
							
							153COMBAT SUPPORT MEDICAL22,04222,042
							
							154MEDEVAC MISSON EQUIPMENT PACKAGE (MEP)35,31835,318
							
							MAINTENANCE
					 EQUIPMENT
							
							155MOBILE MAINTENANCE EQUIPMENT SYSTEMS19,42719,427
							
							156ITEMS LESS THAN $5.0M (MAINT EQ)3,8603,860
							
							CONSTRUCTION
					 EQUIPMENT
							
							157GRADER, ROAD MTZD, HVY, 6X4 (CCE)2,0002,000
							
							159SCRAPERS, EARTHMOVING36,07836,078
							
							160MISSION MODULES—ENGINEERING9,7219,721
							
							162HYDRAULIC EXCAVATOR50,12250,122
							
							163TRACTOR, FULL TRACKED28,82828,828
							
							164ALL TERRAIN CRANES19,86319,863
							
							166HIGH MOBILITY ENGINEER EXCAVATOR (HMEE)23,46523,465
							
							168ENHANCED RAPID AIRFIELD CONSTRUCTION CAPAP13,59013,590
							
							169CONST EQUIP ESP16,08816,088
							
							170ITEMS LESS THAN $5.0M (CONST EQUIP)6,8506,850
							
							RAIL FLOAT CONTAINERIZATION
					 EQUIPMENT
							
							171ARMY WATERCRAFT ESP38,00738,007
							
							172ITEMS LESS THAN $5.0M (FLOAT/RAIL)10,60510,605
							
							GENERATORS
							
							173GENERATORS AND ASSOCIATED EQUIP129,437129,437
							
							MATERIAL HANDLING
					 EQUIPMENT
							
							174ROUGH TERRAIN CONTAINER HANDLER (RTCH)1,2501,250
							
							175FAMILY OF FORKLIFTS8,2608,260
							
							TRAINING
					 EQUIPMENT
							
							176COMBAT TRAINING CENTERS SUPPORT121,710121,710
							
							177TRAINING DEVICES, NONSYSTEM225,200225,200
							
							178CLOSE COMBAT TACTICAL TRAINER30,06330,063
							
							179AVIATION COMBINED ARMS TACTICAL TRAINER34,91334,913
							
							180GAMING TECHNOLOGY IN SUPPORT OF ARMY TRAINING9,9559,955
							
							TEST MEASURE AND DIG EQUIPMENT
					 (TMD)
							
							181CALIBRATION SETS EQUIPMENT8,2418,241
							
							182INTEGRATED FAMILY OF TEST EQUIPMENT (IFTE)67,50667,506
							
							183TEST EQUIPMENT MODERNIZATION (TEMOD)18,75518,755
							
							OTHER SUPPORT
					 EQUIPMENT
							
							184M25 STABILIZED BINOCULAR5,1105,110
							
							185RAPID EQUIPPING SOLDIER SUPPORT EQUIPMENT5,1105,110
							
							186PHYSICAL SECURITY SYSTEMS (OPA3)62,90462,904
							
							187BASE LEVEL COMMON EQUIPMENT1,4271,427
							
							188MODIFICATION OF IN-SVC EQUIPMENT (OPA–3)96,66196,661
							
							189PRODUCTION BASE SUPPORT (OTH)2,4502,450
							
							190SPECIAL EQUIPMENT FOR USER TESTING11,59311,593
							
							191AMC CRITICAL ITEMS OPA38,9488,948
							
							192TRACTOR YARD8,0008,000
							
							OPA2
							
							195INITIAL SPARES—C&E59,70059,700
							
							OTHER PROCUREMENT, ARMY Total6,465,2186,465,218
							
							
							
							AIRCRAFT PROCUREMENT,
					 NAVY
							
							COMBAT AIRCRAFT
							
							1 EA–18G2,001,7872,001,787
							
							3 F/A–18E/F (FIGHTER) HORNET206,551206,551
							
							5 JOINT STRIKE FIGHTER CV1,135,4441,135,444
							
							6  JOINT STRIKE
					 FIGHTER CV—ADV PROC (CY)94,76694,766
							
							7 JSF STOVL1,267,2601,267,260
							
							8  JSF STOVL—ADV PROC
					 (CY)103,195103,195
							
							9 V–22 (MEDIUM LIFT)1,432,5731,432,573
							
							10  V–22 (MEDIUM LIFT)—ADV PROC
					 (CY)55,19655,196
							
							11 H–1 UPGRADES (UH–1Y/AH–1Z)749,962749,962
							
							12  H–1 UPGRADES (UH–1Y/AH–1Z)—ADV PROC
					 (CY)71,00071,000
							
							13 MH–60S (MYP)383,831383,831
							
							14  MH–60S (MYP)—ADV PROC
					 (CY)37,27837,278
							
							15 MH–60R (MYP)599,237599,237
							
							16  MH–60R (MYP)—ADV PROC
					 (CY)231,834231,834
							
							17 P–8A POSEIDON3,189,9893,189,989
							
							18  P–8A POSEIDON—ADV PROC
					 (CY)313,160313,160
							
							19 E–2D ADV HAWKEYE997,107997,107
							
							20  E–2D ADV HAWKEYE—ADV PROC
					 (CY)266,542266,542
							
							TRAINER AIRCRAFT
							
							21 JPATS249,080249,080
							
							OTHER AIRCRAFT
							
							22 KC–130J134,358134,358
							
							23  KC–130J—ADV PROC (CY)32,28832,288
							
							25 RQ–4 UAV—ADV PROC (CY)52,00252,002
							
							26 MQ–8 UAV60,98060,980
							
							28 OTHER SUPPORT AIRCRAFT14,95814,958
							
							MODIFICATION OF
					 AIRCRAFT
							
							29 EA–6 SERIES18,57718,577
							
							30 AEA SYSTEMS48,50248,502
							
							31 AV–8 SERIES41,57541,575
							
							32 ADVERSARY2,9922,992
							
							33 F–18 SERIES875,371875,371
							
							34 H–46 SERIES2,1272,127
							
							36 H–53 SERIES67,67567,675
							
							37 SH–60 SERIES135,054135,054
							
							38 H–1 SERIES41,70641,706
							
							39 EP–3 SERIES55,90377,903
							
							 12th aircraft to Spiral 3
					 [8,000]
							
							 Sensor obsolescence [14,000]
							
							40 P–3 SERIES37,43637,436
							
							41 E–2 SERIES31,04431,044
							
							42 TRAINER A/C SERIES43,72043,720
							
							43 C–2A902902
							
							44 C–130 SERIES47,58747,587
							
							45 FEWSG665665
							
							46 CARGO/TRANSPORT A/C SERIES14,58714,587
							
							47 E–6 SERIES189,312189,312
							
							48 EXECUTIVE HELICOPTERS SERIES85,53785,537
							
							49 SPECIAL PROJECT AIRCRAFT3,68413,684
							
							 Program office sustainment
					 [5,000]
							
							 Sensor obsolescence [5,000]
							
							50 T–45 SERIES98,12898,128
							
							51 POWER PLANT CHANGES22,99922,999
							
							52 JPATS SERIES1,5761,576
							
							53 AVIATION LIFE SUPPORT MODS6,2676,267
							
							54 COMMON ECM EQUIPMENT141,685141,685
							
							55 COMMON AVIONICS CHANGES120,660120,660
							
							56 COMMON DEFENSIVE WEAPON SYSTEM3,5543,554
							
							57 ID SYSTEMS41,80041,800
							
							58 P–8 SERIES9,4859,485
							
							59 MAGTF EW FOR AVIATION14,43114,431
							
							60 MQ–8 SERIES1,0011,001
							
							61 RQ–7 SERIES26,43326,433
							
							62 V–22 (TILT/ROTOR ACFT) OSPREY160,834160,834
							
							63 F–35 STOVL SERIES147,130147,130
							
							64 F–35 CV SERIES31,10031,100
							
							AIRCRAFT SPARES AND REPAIR
					 PARTS
							
							65 SPARES AND REPAIR PARTS1,142,4611,142,461
							
							66 COMMON GROUND EQUIPMENT410,044410,044
							
							67 AIRCRAFT INDUSTRIAL FACILITIES27,45027,450
							
							68 WAR CONSUMABLES28,93028,930
							
							69 OTHER PRODUCTION CHARGES5,2685,268
							
							70 SPECIAL SUPPORT EQUIPMENT60,30660,306
							
							71 FIRST DESTINATION TRANSPORTATION1,7751,775
							
							AIRCRAFT PROCUREMENT, NAVY Total17,927,65117,959,651
							
							
							
							WEAPONS PROCUREMENT,
					 NAVY
							
							MODIFICATION OF
					 MISSILES
							
							1 TRIDENT II MODS1,140,8651,140,865
							
							SUPPORT EQUIPMENT &
					 FACILITIES
							
							2 MISSILE INDUSTRIAL FACILITIES7,6177,617
							
							STRATEGIC
					 MISSILES
							
							3 TOMAHAWK312,456312,456
							
							TACTICAL MISSILES
							
							4 AMRAAM95,41395,413
							
							5 SIDEWINDER117,208117,208
							
							6 JSOW136,794136,794
							
							7 STANDARD MISSILE367,985367,985
							
							8 RAM67,59667,596
							
							9 HELLFIRE33,91633,916
							
							11STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)6,2786,278
							
							12AERIAL TARGETS41,79941,799
							
							13OTHER MISSILE SUPPORT3,5383,538
							
							MODIFICATION OF
					 MISSILES
							
							14ESSM76,74976,749
							
							15HARM MODS111,902111,902
							
							SUPPORT EQUIPMENT &
					 FACILITIES
							
							16WEAPONS INDUSTRIAL FACILITIES1,1381,138
							
							17FLEET SATELLITE COMM FOLLOW-ON23,01423,014
							
							ORDNANCE SUPPORT
					 EQUIPMENT
							
							18ORDNANCE SUPPORT EQUIPMENT84,31884,318
							
							TORPEDOES AND RELATED
					 EQUIP
							
							19SSTD3,9783,978
							
							20ASW TARGETS8,0318,031
							
							MOD OF TORPEDOES AND RELATED
					 EQUIP
							
							21MK–54 TORPEDO MODS125,898125,898
							
							22MK–48 TORPEDO ADCAP MODS53,20353,203
							
							23QUICKSTRIKE MINE7,8007,800
							
							SUPPORT EQUIPMENT
							
							24TORPEDO SUPPORT EQUIPMENT59,73059,730
							
							25ASW RANGE SUPPORT4,2224,222
							
							DESTINATION
					 TRANSPORTATION
							
							26FIRST DESTINATION TRANSPORTATION3,9633,963
							
							GUNS AND GUN
					 MOUNTS
							
							27SMALL ARMS AND WEAPONS12,51312,513
							
							MODIFICATION OF GUNS AND GUN
					 MOUNTS
							
							28CIWS MODS56,30862,708
							
							 Additional RMA kits[6,400]
							
							29COAST GUARD WEAPONS10,72710,727
							
							30GUN MOUNT MODS72,90172,901
							
							31CRUISER MODERNIZATION WEAPONS1,9431,943
							
							32AIRBORNE MINE NEUTRALIZATION SYSTEMS19,75819,758
							
							SPARES AND REPAIR
					 PARTS
							
							34SPARES AND REPAIR PARTS52,63252,632
							
							WEAPONS PROCUREMENT, NAVY Total3,122,1933,128,593
							
							
							
							PROCUREMENT OF AMMO, NAVY &
					 MC
							
							NAVY AMMUNITION
							
							1 GENERAL PURPOSE BOMBS37,70337,703
							
							2 AIRBORNE ROCKETS, ALL TYPES65,41165,411
							
							3 MACHINE GUN AMMUNITION20,28420,284
							
							4 PRACTICE BOMBS37,87037,870
							
							5 CARTRIDGES & CART ACTUATED DEVICES53,76453,764
							
							6 AIR EXPENDABLE COUNTERMEASURES67,19467,194
							
							7 JATOS2,7492,749
							
							8 LRLAP 6" LONG RANGE ATTACK PROJECTILE3,9063,906
							
							9 5
					 INCH/54 GUN AMMUNITION24,15124,151
							
							10 INTERMEDIATE CALIBER GUN AMMUNITION33,08033,080
							
							11 OTHER SHIP GUN AMMUNITION40,39840,398
							
							12 SMALL ARMS & LANDING PARTY AMMO61,21961,219
							
							13 PYROTECHNIC AND DEMOLITION10,63710,637
							
							14 AMMUNITION LESS THAN $5 MILLION4,5784,578
							
							MARINE CORPS
					 AMMUNITION
							
							15 SMALL ARMS AMMUNITION26,29726,297
							
							16 LINEAR CHARGES, ALL TYPES6,0886,088
							
							17 40 MM, ALL TYPES7,6447,644
							
							18 60MM, ALL TYPES3,3493,349
							
							20 120MM, ALL TYPES13,36113,361
							
							22 GRENADES, ALL TYPES2,1492,149
							
							23 ROCKETS, ALL TYPES27,46527,465
							
							26 FUZE, ALL TYPES26,36626,366
							
							28 AMMO MODERNIZATION8,4038,403
							
							29 ITEMS LESS THAN $5 MILLION5,2015,201
							
							PROCUREMENT OF AMMO, NAVY & MC Total589,267589,267
							
							
							
							SHIPBUILDING AND CONVERSION,
					 NAVY
							
							OTHER WARSHIPS
							
							1 CARRIER REPLACEMENT PROGRAM944,866944,866
							
							3 VIRGINIA CLASS SUBMARINE2,930,7042,930,704
							
							4  VIRGINIA CLASS
					 SUBMARINE ADV PROC (CY)2,354,6122,354,612
							
							5 CVN REFUELING OVERHAULS1,705,4241,705,424
							
							6  CVN REFUELING
					 OVERHAULS ADV PROC (CY)245,793245,793
							
							7 DDG 1000231,694231,694
							
							8 DDG–511,615,5641,615,564
							
							9  DDG–51 ADV PROC
					 (CY)388,551388,551
							
							10 LITTORAL COMBAT SHIP1,793,0141,793,014
							
							AMPHIBIOUS SHIPS
							
							12 AFLOAT FORWARD STAGING BASE524,000579,300
							
							 Navy requested
					 adjustment[55,300]
							
							14 JOINT HIGH SPEED VESSEL2,7322,732
							
							AUXILIARIES, CRAFT AND PRIOR YR
					 PROGRAM COST
							
							16 MOORED TRAINING SHIP183,900183,900
							
							17 OUTFITTING450,163450,163
							
							19 LCAC SLEP80,98780,987
							
							20 COMPLETION OF PY SHIPBUILDING PROGRAMS625,800725,800
							
							 Help buy 3rd DDG–51 in FY
					 13[100,000]
							
							SHIPBUILDING AND CONVERSION, NAVY Total14,077,80414,233,104
							
							
							
							OTHER PROCUREMENT,
					 NAVY
							
							SHIP PROPULSION
					 EQUIPMENT
							
							1 LM–2500 GAS TURBINE10,18010,180
							
							2 ALLISON 501K GAS TURBINE5,5365,536
							
							3 HYBRID ELECTRIC DRIVE (HED)16,95616,956
							
							GENERATORS
							
							4 SURFACE COMBATANT HM&E19,78219,782
							
							NAVIGATION
					 EQUIPMENT
							
							5 OTHER NAVIGATION EQUIPMENT39,50939,509
							
							PERISCOPES
							
							6 SUB PERISCOPES & IMAGING EQUIP52,51552,515
							
							OTHER SHIPBOARD
					 EQUIPMENT
							
							7 DDG MOD285,994285,994
							
							8 FIREFIGHTING EQUIPMENT14,38914,389
							
							9 COMMAND AND CONTROL SWITCHBOARD2,4362,436
							
							10 LHA/LHD MIDLIFE12,70012,700
							
							11 LCC 19/20 EXTENDED SERVICE LIFE PROGRAM40,32940,329
							
							12 POLLUTION CONTROL EQUIPMENT19,60319,603
							
							13 SUBMARINE SUPPORT EQUIPMENT8,6788,678
							
							14 VIRGINIA CLASS SUPPORT EQUIPMENT74,20974,209
							
							15 LCS CLASS SUPPORT EQUIPMENT47,07847,078
							
							16 SUBMARINE BATTERIES37,00037,000
							
							17 LPD CLASS SUPPORT EQUIPMENT25,05325,053
							
							18 STRATEGIC PLATFORM SUPPORT EQUIP12,98612,986
							
							19 DSSP EQUIPMENT2,4552,455
							
							20 CG MODERNIZATION10,53910,539
							
							21 LCAC14,43114,431
							
							22 UNDERWATER EOD PROGRAMS36,70036,700
							
							23 ITEMS LESS THAN $5 MILLION119,902119,902
							
							24 CHEMICAL WARFARE DETECTORS3,6783,678
							
							25 SUBMARINE LIFE SUPPORT SYSTEM8,2928,292
							
							REACTOR PLANT
					 EQUIPMENT
							
							27 REACTOR COMPONENTS286,744286,744
							
							OCEAN ENGINEERING
							
							28 DIVING AND SALVAGE EQUIPMENT8,7808,780
							
							SMALL BOATS
							
							29 STANDARD BOATS36,45236,452
							
							TRAINING
					 EQUIPMENT
							
							30 OTHER SHIPS TRAINING EQUIPMENT36,14536,145
							
							PRODUCTION FACILITIES
					 EQUIPMENT
							
							31 OPERATING FORCES IPE69,36869,368
							
							OTHER SHIP
					 SUPPORT
							
							32 NUCLEAR ALTERATIONS106,328106,328
							
							33 LCS COMMON MISSION MODULES EQUIPMENT45,96645,966
							
							34 LCS MCM MISSION MODULES59,88559,885
							
							35 LCS SUW MISSION MODULES37,16837,168
							
							LOGISTIC SUPPORT
							
							36 LSD MIDLIFE77,97477,974
							
							SHIP SONARS
							
							38 SPQ–9B RADAR27,93427,934
							
							39 AN/SQQ–89 SURF ASW COMBAT SYSTEM83,23183,231
							
							40 SSN ACOUSTICS199,438199,438
							
							41 UNDERSEA WARFARE SUPPORT EQUIPMENT9,3949,394
							
							42 SONAR SWITCHES AND TRANSDUCERS12,95312,953
							
							43 ELECTRONIC WARFARE MILDEC8,9588,958
							
							ASW ELECTRONIC
					 EQUIPMENT
							
							44 SUBMARINE ACOUSTIC WARFARE SYSTEM24,07724,077
							
							45 SSTD11,92511,925
							
							46 FIXED SURVEILLANCE SYSTEM94,33894,338
							
							47 SURTASS9,6809,680
							
							48 MARITIME PATROL AND RECONNSAISANCE FORCE18,13018,130
							
							ELECTRONIC WARFARE
					 EQUIPMENT
							
							49 AN/SLQ–32203,375203,375
							
							RECONNAISSANCE
					 EQUIPMENT
							
							50 SHIPBOARD IW EXPLOIT123,656123,656
							
							51 AUTOMATED IDENTIFICATION SYSTEM (AIS)896896
							
							SUBMARINE SURVEILLANCE
					 EQUIPMENT
							
							52 SUBMARINE SUPPORT EQUIPMENT PROG49,47549,475
							
							OTHER SHIP ELECTRONIC
					 EQUIPMENT
							
							53 COOPERATIVE ENGAGEMENT CAPABILITY34,69234,692
							
							54 TRUSTED INFORMATION SYSTEM (TIS)396396
							
							55 NAVAL TACTICAL COMMAND SUPPORT SYSTEM (NTCSS)15,70315,703
							
							56 ATDLS3,8363,836
							
							57 NAVY COMMAND AND CONTROL SYSTEM (NCCS)7,2017,201
							
							58 MINESWEEPING SYSTEM REPLACEMENT54,40054,400
							
							59 SHALLOW WATER MCM8,5488,548
							
							60 NAVSTAR GPS RECEIVERS (SPACE)11,76511,765
							
							61 AMERICAN FORCES RADIO AND TV SERVICE6,4836,483
							
							62 STRATEGIC PLATFORM SUPPORT EQUIP7,6317,631
							
							TRAINING
					 EQUIPMENT
							
							63 OTHER TRAINING EQUIPMENT53,64453,644
							
							AVIATION ELECTRONIC
					 EQUIPMENT
							
							64 MATCALS7,4617,461
							
							65 SHIPBOARD AIR TRAFFIC CONTROL9,1409,140
							
							66 AUTOMATIC CARRIER LANDING SYSTEM20,79820,798
							
							67 NATIONAL AIR SPACE SYSTEM19,75419,754
							
							68 FLEET AIR TRAFFIC CONTROL SYSTEMS8,9098,909
							
							69 LANDING SYSTEMS13,55413,554
							
							70 ID SYSTEMS38,93438,934
							
							71 NAVAL MISSION PLANNING SYSTEMS14,13114,131
							
							OTHER SHORE ELECTRONIC
					 EQUIPMENT
							
							72 DEPLOYABLE JOINT COMMAND & CONTROL3,2493,249
							
							73 MARITIME INTEGRATED BROADCAST SYSTEM11,64611,646
							
							74 TACTICAL/MOBILE C4I SYSTEMS18,18918,189
							
							75 DCGS-N17,35017,350
							
							76 CANES340,567340,567
							
							77 RADIAC9,8359,835
							
							78 CANES-INTELL59,65259,652
							
							79 GPETE6,2536,253
							
							80 INTEG COMBAT SYSTEM TEST FACILITY4,9634,963
							
							81 EMI CONTROL INSTRUMENTATION4,6644,664
							
							82 ITEMS LESS THAN $5 MILLION66,88966,889
							
							SHIPBOARD
					 COMMUNICATIONS
							
							84 SHIP COMMUNICATIONS AUTOMATION23,87723,877
							
							86 COMMUNICATIONS ITEMS UNDER $5M28,00128,001
							
							SUBMARINE
					 COMMUNICATIONS
							
							87 SUBMARINE BROADCAST SUPPORT7,8567,856
							
							88 SUBMARINE COMMUNICATION EQUIPMENT74,37674,376
							
							SATELLITE
					 COMMUNICATIONS
							
							89 SATELLITE COMMUNICATIONS SYSTEMS27,38127,381
							
							90 NAVY MULTIBAND TERMINAL (NMT)215,952215,952
							
							SHORE
					 COMMUNICATIONS
							
							91 JCS COMMUNICATIONS EQUIPMENT4,4634,463
							
							92 ELECTRICAL POWER SYSTEMS778778
							
							CRYPTOGRAPHIC
					 EQUIPMENT
							
							94 INFO SYSTEMS SECURITY PROGRAM (ISSP)133,530133,530
							
							95 MIO INTEL EXPLOITATION TEAM1,0001,000
							
							96 CRYPTOLOGIC COMMUNICATIONS EQUIP12,25112,251
							
							OTHER ELECTRONIC
					 SUPPORT
							
							97 COAST GUARD EQUIPMENT2,8932,893
							
							SONOBUOYS
							
							99 SONOBUOYS—ALL TYPES179,927179,927
							
							AIRCRAFT SUPPORT
					 EQUIPMENT
							
							100WEAPONS RANGE SUPPORT EQUIPMENT55,27955,279
							
							101EXPEDITIONARY AIRFIELDS8,7928,792
							
							102AIRCRAFT REARMING EQUIPMENT11,36411,364
							
							103AIRCRAFT LAUNCH & RECOVERY EQUIPMENT59,50259,502
							
							104METEOROLOGICAL EQUIPMENT19,11819,118
							
							105DCRS/DPL1,4251,425
							
							106AVIATION LIFE SUPPORT29,67029,670
							
							107AIRBORNE MINE COUNTERMEASURES101,554101,554
							
							108LAMPS MK III SHIPBOARD EQUIPMENT18,29318,293
							
							109PORTABLE ELECTRONIC MAINTENANCE AIDS7,9697,969
							
							110OTHER AVIATION SUPPORT EQUIPMENT5,2155,215
							
							111AUTONOMIC LOGISTICS INFORMATION SYSTEM (ALIS)4,8274,827
							
							SHIP GUN SYSTEM
					 EQUIPMENT
							
							112NAVAL FIRES CONTROL SYSTEM1,1881,188
							
							113GUN FIRE CONTROL EQUIPMENT4,4474,447
							
							SHIP MISSILE SYSTEMS
					 EQUIPMENT
							
							114NATO SEASPARROW58,36858,368
							
							115RAM GMLS491491
							
							116SHIP SELF DEFENSE SYSTEM51,85851,858
							
							117AEGIS SUPPORT EQUIPMENT59,75759,757
							
							118TOMAHAWK SUPPORT EQUIPMENT71,55971,559
							
							119VERTICAL LAUNCH SYSTEMS626626
							
							120MARITIME INTEGRATED PLANNING SYSTEM-MIPS2,7792,779
							
							FBM SUPPORT
					 EQUIPMENT
							
							121STRATEGIC MISSILE SYSTEMS EQUIP224,484224,484
							
							ASW SUPPORT
					 EQUIPMENT
							
							122SSN COMBAT CONTROL SYSTEMS85,67885,678
							
							123SUBMARINE ASW SUPPORT EQUIPMENT3,9133,913
							
							124SURFACE ASW SUPPORT EQUIPMENT3,9093,909
							
							125ASW RANGE SUPPORT EQUIPMENT28,69428,694
							
							OTHER ORDNANCE SUPPORT
					 EQUIPMENT
							
							126EXPLOSIVE ORDNANCE DISPOSAL EQUIP46,58646,586
							
							127ITEMS LESS THAN $5 MILLION11,93311,933
							
							OTHER EXPENDABLE
					 ORDNANCE
							
							128ANTI-SHIP MISSILE DECOY SYSTEM62,36162,361
							
							129SURFACE TRAINING DEVICE MODS41,81341,813
							
							130SUBMARINE TRAINING DEVICE MODS26,67226,672
							
							CIVIL ENGINEERING SUPPORT
					 EQUIPMENT
							
							131PASSENGER CARRYING VEHICLES5,6005,600
							
							132GENERAL PURPOSE TRUCKS3,7173,717
							
							133CONSTRUCTION & MAINTENANCE EQUIP10,88110,881
							
							134FIRE FIGHTING EQUIPMENT14,74814,748
							
							135TACTICAL VEHICLES5,5405,540
							
							136AMPHIBIOUS EQUIPMENT5,7415,741
							
							137POLLUTION CONTROL EQUIPMENT3,8523,852
							
							138ITEMS UNDER $5 MILLION25,75725,757
							
							139PHYSICAL SECURITY VEHICLES1,1821,182
							
							SUPPLY SUPPORT
					 EQUIPMENT
							
							140MATERIALS HANDLING EQUIPMENT14,25014,250
							
							141OTHER SUPPLY SUPPORT EQUIPMENT6,4016,401
							
							142FIRST DESTINATION TRANSPORTATION5,7185,718
							
							143SPECIAL PURPOSE SUPPLY SYSTEMS22,59722,597
							
							TRAINING DEVICES
							
							144TRAINING SUPPORT EQUIPMENT22,52722,527
							
							COMMAND SUPPORT
					 EQUIPMENT
							
							145COMMAND SUPPORT EQUIPMENT50,42850,428
							
							146EDUCATION SUPPORT EQUIPMENT2,2922,292
							
							147MEDICAL SUPPORT EQUIPMENT4,9254,925
							
							149NAVAL MIP SUPPORT EQUIPMENT3,2023,202
							
							151OPERATING FORCES SUPPORT EQUIPMENT24,29424,294
							
							152C4ISR EQUIPMENT4,2874,287
							
							153ENVIRONMENTAL SUPPORT EQUIPMENT18,27618,276
							
							154PHYSICAL SECURITY EQUIPMENT134,495134,495
							
							155ENTERPRISE INFORMATION TECHNOLOGY324,327324,327
							
							CLASSIFIED
					 PROGRAMS
							
							156ACLASSIFIED PROGRAMS12,14012,140
							
							SPARES AND REPAIR
					 PARTS
							
							157SPARES AND REPAIR PARTS317,234317,234
							
							OTHER PROCUREMENT, NAVY Total6,310,2576,310,257
							
							
							
							PROCUREMENT, MARINE
					 CORPS
							
							TRACKED COMBAT
					 VEHICLES
							
							01AAV7A1 PIP32,36032,360
							
							02LAV PIP6,0036,003
							
							ARTILLERY AND OTHER
					 WEAPONS
							
							03EXPEDITIONARY FIRE SUPPORT SYSTEM589589
							
							04155MM LIGHTWEIGHT TOWED HOWITZER3,6553,655
							
							05HIGH MOBILITY ARTILLERY ROCKET SYSTEM5,4675,467
							
							06WEAPONS AND COMBAT VEHICLES UNDER $5 MILLION20,35420,354
							
							OTHER SUPPORT
							
							07MODIFICATION KITS38,44638,446
							
							08WEAPONS ENHANCEMENT PROGRAM4,7344,734
							
							GUIDED MISSILES
							
							09GROUND BASED AIR DEFENSE15,71315,713
							
							10JAVELIN36,17536,175
							
							12 ANTI-ARMOR WEAPONS SYSTEM-HEAVY (AAWS-H)1,1361,136
							
							OTHER SUPPORT
							
							13 MODIFICATION KITS33,97633,976
							
							COMMAND AND CONTROL
					 SYSTEMS
							
							14 UNIT OPERATIONS CENTER16,27316,273
							
							REPAIR AND TEST
					 EQUIPMENT
							
							15 REPAIR AND TEST EQUIPMENT41,06341,063
							
							OTHER SUPPORT
					 (TEL)
							
							16 COMBAT SUPPORT SYSTEM2,9302,930
							
							COMMAND AND CONTROL SYSTEM
					 (NON-TEL)
							
							18 ITEMS UNDER $5 MILLION (COMM & ELEC)1,6371,637
							
							19 AIR OPERATIONS C2 SYSTEMS18,39418,394
							
							RADAR + EQUIPMENT
					 (NON-TEL)
							
							20 RADAR SYSTEMS114,051114,051
							
							21 RQ–21 UAS66,61266,612
							
							INTELL/COMM EQUIPMENT
					 (NON-TEL)
							
							22 FIRE SUPPORT SYSTEM3,7493,749
							
							23 INTELLIGENCE SUPPORT EQUIPMENT75,97975,979
							
							26 RQ–11 UAV1,6531,653
							
							27 DCGS-MC9,4949,494
							
							OTHER COMM/ELEC EQUIPMENT
					 (NON-TEL)
							
							28 NIGHT VISION EQUIPMENT6,1716,171
							
							OTHER SUPPORT
					 (NON-TEL)
							
							29 COMMON COMPUTER RESOURCES121,955121,955
							
							30 COMMAND POST SYSTEMS83,29483,294
							
							31 RADIO SYSTEMS74,71874,718
							
							32 COMM SWITCHING & CONTROL SYSTEMS47,61347,613
							
							33 COMM & ELEC INFRASTRUCTURE SUPPORT19,57319,573
							
							CLASSIFIED
					 PROGRAMS
							
							33ACLASSIFIED PROGRAMS5,6595,659
							
							ADMINISTRATIVE
					 VEHICLES
							
							34 COMMERCIAL PASSENGER VEHICLES1,0391,039
							
							35 COMMERCIAL CARGO VEHICLES31,05031,050
							
							TACTICAL VEHICLES
							
							36 5/4T TRUCK HMMWV (MYP)36,33336,333
							
							37 MOTOR TRANSPORT MODIFICATIONS3,1373,137
							
							40 FAMILY OF TACTICAL TRAILERS27,38527,385
							
							OTHER SUPPORT
							
							41 ITEMS LESS THAN $5 MILLION7,0167,016
							
							ENGINEER AND OTHER
					 EQUIPMENT
							
							42 ENVIRONMENTAL CONTROL EQUIP ASSORT14,37714,377
							
							43 BULK LIQUID EQUIPMENT24,86424,864
							
							44 TACTICAL FUEL SYSTEMS21,59221,592
							
							45 POWER EQUIPMENT ASSORTED61,35361,353
							
							46 AMPHIBIOUS SUPPORT EQUIPMENT4,8274,827
							
							47 EOD SYSTEMS40,01140,011
							
							MATERIALS HANDLING
					 EQUIPMENT
							
							48 PHYSICAL SECURITY EQUIPMENT16,80916,809
							
							49 GARRISON MOBILE ENGINEER EQUIPMENT (GMEE)3,4083,408
							
							50 MATERIAL HANDLING EQUIP48,54948,549
							
							51 FIRST DESTINATION TRANSPORTATION190190
							
							GENERAL PROPERTY
							
							52 FIELD MEDICAL EQUIPMENT23,12923,129
							
							53 TRAINING DEVICES8,3468,346
							
							54 CONTAINER FAMILY1,8571,857
							
							55 FAMILY OF CONSTRUCTION EQUIPMENT36,19836,198
							
							56 RAPID DEPLOYABLE KITCHEN2,3902,390
							
							OTHER SUPPORT
							
							57 ITEMS LESS THAN $5 MILLION6,5256,525
							
							SPARES AND REPAIR
					 PARTS
							
							58 SPARES AND REPAIR PARTS13,70013,700
							
							PROCUREMENT, MARINE CORPS Total1,343,5111,343,511
							
							
							
							AIRCRAFT PROCUREMENT, AIR
					 FORCE
							
							TACTICAL FORCES
							
							1 F–353,060,7703,060,770
							
							2  F–35—ADV PROC
					 (CY)363,783363,783
							
							OTHER AIRLIFT
							
							5 C–130J537,517537,517
							
							6  C–130J—ADV PROC
					 (CY)162,000162,000
							
							7 HC–130J132,121132,121
							
							8  HC–130J—ADV PROC
					 (CY)88,00088,000
							
							9 MC–130J389,434389,434
							
							10  MC–130J—ADV PROC (CY)104,000104,000
							
							HELICOPTERS
							
							15 CV–22 (MYP)230,798230,798
							
							MISSION SUPPORT
					 AIRCRAFT
							
							17 CIVIL AIR PATROL A/C2,5412,541
							
							OTHER AIRCRAFT
							
							20 TARGET DRONES138,669138,669
							
							22 AC–130J470,019470,019
							
							24 RQ–427,00027,000
							
							27 MQ–9272,217242,217
							
							 Prior year savings[–30,000]
							
							28 RQ–4 BLOCK 40 PROC1,7471,747
							
							STRATEGIC
					 AIRCRAFT
							
							29 B–2A20,01920,019
							
							30 B–1B132,222132,222
							
							31 B–52111,002111,002
							
							32 LARGE AIRCRAFT INFRARED COUNTERMEASURES27,19727,197
							
							TACTICAL AIRCRAFT
							
							33 A–1047,59847,598
							
							34 F–15354,624354,624
							
							35 F–1611,79411,794
							
							36 F–22A285,830285,830
							
							37 F–35 MODIFICATIONS157,777157,777
							
							AIRLIFT AIRCRAFT
							
							38 C–52,4562,456
							
							39 C–5M1,021,9671,021,967
							
							42 C–17A143,197143,197
							
							43 C–21103103
							
							44 C–32A9,7809,780
							
							45 C–37A452452
							
							TRAINER AIRCRAFT
							
							47 GLIDER MODS128128
							
							48 T–66,4276,427
							
							49 T–1277277
							
							50 T–3828,68628,686
							
							OTHER AIRCRAFT
							
							52 U–2 MODS45,59145,591
							
							53 KC–10A (ATCA)70,91870,918
							
							54 C–121,8761,876
							
							55 MC–12W5,0005,000
							
							56 C–20 MODS192192
							
							57 VC–25A MOD263263
							
							58 C–406,1196,119
							
							59 C–13058,577105,877
							
							 C–130 avionics upgrades[47,300]
							
							61 C–130J MODS10,47510,475
							
							62 C–13546,55646,556
							
							63 COMPASS CALL MODS34,49434,494
							
							64 RC–135171,813171,813
							
							65 E–3197,087197,087
							
							66 E–414,30414,304
							
							67 E–857,47257,472
							
							68 H–16,6276,627
							
							69 H–6027,65427,654
							
							70 RQ–4 MODS9,3139,313
							
							71 HC/MC–130 MODIFICATIONS16,30016,300
							
							72 OTHER AIRCRAFT6,9486,948
							
							73 MQ–1 MODS9,7349,734
							
							74 MQ–9 MODS102,97068,470
							
							 Lynx radar reduction [–34,500]
							
							76 RQ–4 GSRA/CSRA MODS30,00030,000
							
							77 CV–22 MODS23,31023,310
							
							AIRCRAFT SPARES AND REPAIR
					 PARTS
							
							78 INITIAL SPARES/REPAIR PARTS463,285463,285
							
							COMMON SUPPORT
					 EQUIPMENT
							
							79 AIRCRAFT REPLACEMENT SUPPORT EQUIP49,14049,140
							
							POST PRODUCTION
					 SUPPORT
							
							81 B–13,6833,683
							
							83 B–2A43,78643,786
							
							84 B–527,0007,000
							
							87 C–17A81,95281,952
							
							89 C–1358,5978,597
							
							90 F–152,4032,403
							
							91 F–163,4553,455
							
							92 F–22A5,9115,911
							
							INDUSTRIAL
					 PREPAREDNESS
							
							94 INDUSTRIAL RESPONSIVENESS21,14821,148
							
							WAR CONSUMABLES
							
							95 WAR CONSUMABLES94,94794,947
							
							OTHER PRODUCTION
					 CHARGES
							
							96 OTHER PRODUCTION CHARGES1,242,0041,242,004
							
							CLASSIFIED
					 PROGRAMS
							
							96ACLASSIFIED PROGRAMS75,84575,845
							
							AIRCRAFT PROCUREMENT, AIR FORCE Total11,398,90111,381,701
							
							
							
							MISSILE PROCUREMENT, AIR
					 FORCE
							
							MISSILE REPLACEMENT
					 EQUIPMENT—BALLISTIC
							
							1 MISSILE REPLACEMENT EQ-BALLISTIC39,10439,104
							
							TACTICAL
							
							2 JASSM291,151291,151
							
							3 SIDEWINDER (AIM–9X)119,904119,904
							
							4 AMRAAM340,015340,015
							
							5 PREDATOR HELLFIRE MISSILE48,54848,548
							
							6 SMALL DIAMETER BOMB42,34742,347
							
							INDUSTRIAL
					 FACILITIES
							
							7 INDUSTR'L PREPAREDNS/POL PREVENTION752752
							
							CLASS IV
							
							9 MM III MODIFICATIONS21,63521,635
							
							10 AGM–65D MAVERICK276276
							
							11 AGM–88A HARM580580
							
							12 AIR LAUNCH CRUISE MISSILE (ALCM)6,8886,888
							
							13 SMALL DIAMETER BOMB5,0005,000
							
							MISSILE SPARES AND REPAIR
					 PARTS
							
							14 INITIAL SPARES/REPAIR PARTS72,08072,080
							
							SPACE PROGRAMS
							
							15 ADVANCED EHF379,586379,586
							
							16 WIDEBAND GAPFILLER SATELLITES(SPACE)38,39838,398
							
							17 GPS III SPACE SEGMENT486,047486,047
							
							17 GPS III SPACE SEGMENT–82,616–82,616
							
							18 GPS III SPACE SEGMENT74,16774,167
							
							19 SPACEBORNE EQUIP (COMSEC)5,2445,244
							
							20 GLOBAL POSITIONING (SPACE)55,99755,997
							
							21 DEF METEOROLOGICAL SAT PROG(SPACE)95,67395,673
							
							22 EVOLVED EXPENDABLE LAUNCH VEH(SPACE)1,852,9001,852,900
							
							23 SBIR HIGH (SPACE)583,192583,192
							
							SPECIAL PROGRAMS
							
							29 SPECIAL UPDATE PROGRAMS36,71636,716
							
							CLASSIFIED
					 PROGRAMS
							
							29ACLASSIFIED PROGRAMS829,702829,702
							
							MISSILE PROCUREMENT, AIR FORCE Total5,343,2865,343,286
							
							
							
							PROCUREMENT OF AMMUNITION, AIR
					 FORCE
							
							ROCKETS
							
							1 ROCKETS15,73515,735
							
							CARTRIDGES
							
							2 CARTRIDGES129,921129,921
							
							BOMBS
							
							3 PRACTICE BOMBS30,84030,840
							
							4 GENERAL PURPOSE BOMBS187,397187,397
							
							5 JOINT DIRECT ATTACK MUNITION188,510188,510
							
							OTHER ITEMS
							
							6 CAD/PAD35,83735,837
							
							7 EXPLOSIVE ORDNANCE DISPOSAL (EOD)7,5317,531
							
							8 SPARES AND REPAIR PARTS499499
							
							9 MODIFICATIONS480480
							
							10 ITEMS LESS THAN $5 MILLION9,7659,765
							
							FLARES
							
							11 FLARES55,86455,864
							
							FUZES
							
							13 FUZES76,03776,037
							
							SMALL ARMS
							
							14 SMALL ARMS21,02621,026
							
							PROCUREMENT OF AMMUNITION, AIR FORCE
					 Total759,442759,442
							
							
							
							OTHER PROCUREMENT, AIR
					 FORCE
							
							PASSENGER CARRYING
					 VEHICLES
							
							1 PASSENGER CARRYING VEHICLES2,0482,048
							
							CARGO AND UTILITY
					 VEHICLES
							
							2 MEDIUM TACTICAL VEHICLE8,0198,019
							
							3 CAP VEHICLES946946
							
							4 ITEMS LESS THAN $5 MILLION7,1387,138
							
							SPECIAL PURPOSE
					 VEHICLES
							
							5 SECURITY AND TACTICAL VEHICLES13,09313,093
							
							6 ITEMS LESS THAN $5 MILLION13,98313,983
							
							FIRE FIGHTING
					 EQUIPMENT
							
							7 FIRE FIGHTING/CRASH RESCUE VEHICLES23,79423,794
							
							MATERIALS HANDLING
					 EQUIPMENT
							
							8 ITEMS LESS THAN $5 MILLION8,6698,669
							
							BASE MAINTENANCE
					 SUPPORT
							
							9 RUNWAY SNOW REMOV & CLEANING EQUIP6,1446,144
							
							10 ITEMS LESS THAN $5 MILLION1,5801,580
							
							COMM SECURITY
					 EQUIPMENT(COMSEC)
							
							12 COMSEC EQUIPMENT149,661149,661
							
							13 MODIFICATIONS (COMSEC)726726
							
							INTELLIGENCE
					 PROGRAMS
							
							14 INTELLIGENCE TRAINING EQUIPMENT2,7892,789
							
							15 INTELLIGENCE COMM EQUIPMENT31,87531,875
							
							16 ADVANCE TECH SENSORS452452
							
							17 MISSION PLANNING SYSTEMS14,20314,203
							
							18 AIR TRAFFIC CONTROL & LANDING SYS46,23246,232
							
							19 NATIONAL AIRSPACE SYSTEM11,68511,685
							
							20 BATTLE CONTROL SYSTEM—FIXED19,24819,248
							
							21 THEATER AIR CONTROL SYS IMPROVEMENTS19,29219,292
							
							22 WEATHER OBSERVATION FORECAST17,16617,166
							
							23 STRATEGIC COMMAND AND CONTROL22,72322,723
							
							24 CHEYENNE MOUNTAIN COMPLEX27,93027,930
							
							25 TAC SIGNIT SPT217217
							
							SPCL COMM-ELECTRONICS
					 PROJECTS
							
							27 GENERAL INFORMATION TECHNOLOGY49,62749,627
							
							28 AF GLOBAL COMMAND & CONTROL SYS13,55913,559
							
							29 MOBILITY COMMAND AND CONTROL11,18611,186
							
							30 AIR FORCE PHYSICAL SECURITY SYSTEM43,23843,238
							
							31 COMBAT TRAINING RANGES10,43110,431
							
							32 C3 COUNTERMEASURES13,76913,769
							
							33 GCSS-AF FOS19,13819,138
							
							34 THEATER BATTLE MGT C2 SYSTEM8,8098,809
							
							35 AIR & SPACE OPERATIONS CTR-WPN SYS26,93526,935
							
							AIR FORCE
					 COMMUNICATIONS
							
							36 INFORMATION TRANSPORT SYSTEMS80,55880,558
							
							38 AFNET97,58897,588
							
							39 VOICE SYSTEMS8,4198,419
							
							40 USCENTCOM34,27634,276
							
							SPACE PROGRAMS
							
							41 SPACE BASED IR SENSOR PGM SPACE28,23528,235
							
							42 NAVSTAR GPS SPACE2,0612,061
							
							43 NUDET DETECTION SYS SPACE4,4154,415
							
							44 AF SATELLITE CONTROL NETWORK SPACE30,23730,237
							
							45 SPACELIFT RANGE SYSTEM SPACE98,06298,062
							
							46 MILSATCOM SPACE105,935105,935
							
							47 SPACE MODS SPACE37,86137,861
							
							48 COUNTERSPACE SYSTEM7,1717,171
							
							ORGANIZATION AND
					 BASE
							
							49 TACTICAL C-E EQUIPMENT83,53783,537
							
							50 COMBAT SURVIVOR EVADER LOCATER11,88411,884
							
							51 RADIO EQUIPMENT14,71114,711
							
							52 CCTV/AUDIOVISUAL EQUIPMENT10,27510,275
							
							53 BASE COMM INFRASTRUCTURE50,90750,907
							
							MODIFICATIONS
							
							54 COMM ELECT MODS55,70155,701
							
							PERSONAL SAFETY & RESCUE
					 EQUIP
							
							55 NIGHT VISION GOGGLES14,52414,524
							
							56 ITEMS LESS THAN $5 MILLION28,65528,655
							
							DEPOT PLANT+MTRLS HANDLING
					 EQ
							
							57 MECHANIZED MATERIAL HANDLING EQUIP9,3329,332
							
							BASE SUPPORT
					 EQUIPMENT
							
							58 BASE PROCURED EQUIPMENT16,76216,762
							
							59 CONTINGENCY OPERATIONS33,76833,768
							
							60 PRODUCTIVITY CAPITAL INVESTMENT2,4952,495
							
							61 MOBILITY EQUIPMENT12,85912,859
							
							62 ITEMS LESS THAN $5 MILLION1,9541,954
							
							SPECIAL SUPPORT
					 PROJECTS
							
							64 DARP RC13524,52824,528
							
							65 DCGS-AF137,819137,819
							
							67 SPECIAL UPDATE PROGRAM479,586479,586
							
							68 DEFENSE SPACE RECONNAISSANCE PROG.45,15945,159
							
							CLASSIFIED
					 PROGRAMS
							
							68ACLASSIFIED PROGRAMS14,519,25614,519,256
							
							SPARES AND REPAIR
					 PARTS
							
							70SPARES AND REPAIR PARTS25,74625,746
							
							OTHER PROCUREMENT, AIR FORCE Total16,760,58116,760,581
							
							
							
							PROCUREMENT,
					 DEFENSE-WIDE
							
							MAJOR EQUIPMENT,
					 DCAA
							
							1 ITEMS LESS THAN $5 MILLION1,2911,291
							
							MAJOR EQUIPMENT,
					 DCMA
							
							2 MAJOR EQUIPMENT5,7115,711
							
							MAJOR EQUIPMENT,
					 DHRA
							
							3 PERSONNEL ADMINISTRATION47,20147,201
							
							MAJOR EQUIPMENT,
					 DISA
							
							09INFORMATION SYSTEMS SECURITY16,18916,189
							
							12 TELEPORT PROGRAM66,07566,075
							
							13 ITEMS LESS THAN $5 MILLION83,88183,881
							
							14 NET CENTRIC ENTERPRISE SERVICES (NCES)2,5722,572
							
							15DEFENSE INFORMATION SYSTEM NETWORK125,557125,557
							
							17CYBER SECURITY INITIATIVE16,94116,941
							
							MAJOR EQUIPMENT,
					 DLA
							
							18MAJOR EQUIPMENT13,13713,137
							
							MAJOR EQUIPMENT,
					 DMACT
							
							19MAJOR EQUIPMENT15,41415,414
							
							MAJOR EQUIPMENT,
					 DODEA
							
							20AUTOMATION/EDUCATIONAL SUPPORT & LOGISTICS1,4541,454
							
							MAJOR EQUIPMENT, DEFENSE SECURITY
					 COOPERATION AGENCY
							
							21EQUIPMENT978978
							
							MAJOR EQUIPMENT,
					 DSS
							
							22MAJOR EQUIPMENT5,0205,020
							
							MAJOR EQUIPMENT, DEFENSE THREAT
					 REDUCTION AGENCY
							
							23VEHICLES100100
							
							24OTHER MAJOR EQUIPMENT13,39513,395
							
							MAJOR EQUIPMENT, MISSILE DEFENSE
					 AGENCY
							
							26THAAD581,005581,005
							
							27AEGIS BMD580,814580,814
							
							28BMDS AN/TPY–2 RADARS62,00062,000
							
							29AEGIS ASHORE PHASE III131,400131,400
							
							31IRON DOME220,309220,309
							
							MAJOR EQUIPMENT,
					 NSA
							
							39INFORMATION SYSTEMS SECURITY PROGRAM (ISSP)14,36314,363
							
							MAJOR EQUIPMENT,
					 OSD
							
							40MAJOR EQUIPMENT, OSD37,34537,345
							
							41MAJOR EQUIPMENT, INTELLIGENCE16,67816,678
							
							MAJOR EQUIPMENT,
					 TJS
							
							42MAJOR EQUIPMENT, TJS14,79214,792
							
							MAJOR EQUIPMENT,
					 WHS
							
							43MAJOR EQUIPMENT, WHS35,25935,259
							
							CLASSIFIED
					 PROGRAMS
							
							43ACLASSIFIED PROGRAMS544,272544,272
							
							AVIATION PROGRAMS
							
							45ROTARY WING UPGRADES AND SUSTAINMENT112,456112,456
							
							46MH–60 MODERNIZATION PROGRAM81,45781,457
							
							47NON-STANDARD AVIATION2,6502,650
							
							48U–2856,20856,208
							
							49MH–47 CHINOOK19,76619,766
							
							50RQ–11 UNMANNED AERIAL VEHICLE850850
							
							51CV–22 MODIFICATION98,92798,927
							
							52MQ–1 UNMANNED AERIAL VEHICLE20,57620,576
							
							53MQ–9 UNMANNED AERIAL VEHICLE1,89314,893
							
							 Capability Improvements[13,000]
							
							55STUASL013,16613,166
							
							56PRECISION STRIKE PACKAGE107,687107,687
							
							57AC/MC–130J51,87051,870
							
							59C–130 MODIFICATIONS71,94071,940
							
							SHIPBUILDING
							
							61UNDERWATER SYSTEMS37,43937,439
							
							AMMUNITION
					 PROGRAMS
							
							63ORDNANCE ITEMS <$5M159,029159,029
							
							OTHER PROCUREMENT
					 PROGRAMS
							
							66INTELLIGENCE SYSTEMS79,81979,819
							
							68DISTRIBUTED COMMON GROUND/SURFACE SYSTEMS14,90614,906
							
							70OTHER ITEMS <$5M81,71181,711
							
							71COMBATANT CRAFT SYSTEMS35,05333,897
							
							 CCFLIR—Transfer at USSOCOM
					 Request[–1,156]
							
							74SPECIAL PROGRAMS41,52641,526
							
							75TACTICAL VEHICLES43,35343,353
							
							76WARRIOR SYSTEMS <$5M210,540210,540
							
							78COMBAT MISSION REQUIREMENTS20,00020,000
							
							82GLOBAL VIDEO SURVEILLANCE ACTIVITIES6,6456,645
							
							83OPERATIONAL ENHANCEMENTS INTELLIGENCE25,58125,581
							
							89OPERATIONAL ENHANCEMENTS191,061191,061
							
							CBDP
							
							91INSTALLATION FORCE PROTECTION14,27114,271
							
							92INDIVIDUAL PROTECTION101,667101,667
							
							94JOINT BIO DEFENSE PROGRAM (MEDICAL)13,44713,447
							
							95COLLECTIVE PROTECTION20,89620,896
							
							96CONTAMINATION AVOIDANCE144,540144,540
							
							PROCUREMENT, DEFENSE-WIDE Total4,534,0834,545,927
							
							
							
							JOINT URGENT OPERATIONAL NEEDS
					 FUND
							
							JOINT URGENT OPERATIONAL NEEDS
					 FUND
							
							01JOINT URGENT OPERATIONAL NEEDS FUND98,80098,800
							
							JOINT URGENT OPERATIONAL NEEDS FUND Total98,80098,800
							
							
							
							TOTAL, PROCUREMENT98,227,16898,151,289
							
						
					
				
			4102.PROCUREMENT
			 FOR OVERSEAS CONTINGENCY OPERATIONS
				
					
						
							SEC. 4102. PROCUREMENT FOR OVERSEAS
					 CONTINGENCY OPERATIONS(In Thousands of Dollars)
							
							LineItemFY 2014
					 RequestSenate
					 Authorized
							
						
						
							AIRCRAFT PROCUREMENT,
					 ARMY
							
							FIXED WING
							
							2 SATURN ARCH (MIP)48,00048,000
							
							4 MQ–1 UAV31,98831,988
							
							ROTARY
							
							9 AH–64 APACHE BLOCK IIIB NEW BUILD142,000142,000
							
							11 KIOWA WARRIOR WRA163,800163,800
							
							14 CH–47 HELICOPTER386,000386,000
							
							AIRCRAFT PROCUREMENT, ARMY Total771,788771,788
							
							
							
							MISSILE PROCUREMENT,
					 ARMY
							
							AIR-TO-SURFACE MISSILE
					 SYSTEM
							
							3 HELLFIRE SYS SUMMARY54,00054,000
							
							ANTI-TANK/ASSAULT MISSILE
					 SYS
							
							7 GUIDED MLRS ROCKET (GMLRS)39,04539,045
							
							10 ARMY TACTICAL MSL SYS (ATACMS)—SYS SUM35,60035,600
							
							MISSILE PROCUREMENT, ARMY Total128,645128,645
							
							
							
							PROCUREMENT OF AMMUNITION,
					 ARMY
							
							SMALL/MEDIUM CAL
					 AMMUNITION
							
							2 CTG, 5.56MM, ALL TYPES4,4004,400
							
							4 CTG, HANDGUN, ALL TYPES1,5001,500
							
							5 CTG, .50 CAL, ALL TYPES5,0005,000
							
							8 CTG, 30MM, ALL TYPES60,00060,000
							
							MORTAR AMMUNITION
							
							10 60MM MORTAR, ALL TYPES5,0005,000
							
							ARTILLERY
					 AMMUNITION
							
							14 ARTILLERY CARTRIDGES, 75MM & 105MM, ALL TYPES10,00010,000
							
							15 ARTILLERY PROJECTILE, 155MM, ALL TYPES10,00010,000
							
							16 PROJ 155MM EXTENDED RANGE M98211,00011,000
							
							ROCKETS
							
							21 ROCKET, HYDRA 70, ALL TYPES57,00057,000
							
							OTHER AMMUNITION
							
							22 DEMOLITION MUNITIONS, ALL TYPES4,0004,000
							
							23 GRENADES, ALL TYPES3,0003,000
							
							24 SIGNALS, ALL TYPES8,0008,000
							
							MISCELLANEOUS
							
							28 CAD/PAD ALL TYPES2,0002,000
							
							PROCUREMENT OF AMMUNITION, ARMY Total180,900180,900
							
							
							
							OTHER PROCUREMENT,
					 ARMY
							
							TACTICAL VEHICLES
							
							13 MINE-RESISTANT AMBUSH-PROTECTED (MRAP) MODS321,040321,040
							
							COMM—BASE
					 COMMUNICATIONS
							
							60 INSTALLATION INFO INFRASTRUCTURE MOD PROGRAM25,00025,000
							
							ELECT EQUIP—TACT INT REL ACT
					 (TIARA)
							
							67 DCGS-A (MIP)7,2007,200
							
							71 CI HUMINT AUTO REPRTING AND COLL(CHARCS)5,9805,980
							
							74 LIGHTWEIGHT COUNTER MORTAR RADAR57,80057,800
							
							78 FAMILY OF PERSISTENT SURVEILLANCE CAPABILITIE15,30015,300
							
							79 COUNTERINTELLIGENCE/SECURITY COUNTERMEASURES4,2214,221
							
							91 ARTILLERY ACCURACY EQUIP1,8341,834
							
							96 MOD OF IN-SVC EQUIP (LLDR)21,00021,000
							
							98 COUNTERFIRE RADARS85,83085,830
							
							COMBAT SERVICE SUPPORT
					 EQUIPMENT
							
							146FORCE PROVIDER51,65451,654
							
							147FIELD FEEDING EQUIPMENT6,2646,264
							
							OTHER PROCUREMENT, ARMY Total603,123603,123
							
							
							
							JOINT IMPR EXPLOSIVE DEV DEFEAT
					 FUND
							
							NETWORK ATTACK
							
							1 ATTACK THE NETWORK417,700417,700
							
							JIEDDO DEVICE
					 DEFEAT
							
							2 DEFEAT THE DEVICE248,886248,886
							
							FORCE TRAINING
							
							3 TRAIN THE FORCE106,0000
							
							 Program decrease[–106,000]
							
							STAFF AND
					 INFRASTRUCTURE
							
							4 OPERATIONS227,414182,414
							
							 Program decrease[–45,000]
							
							JOINT IMPR EXPLOSIVE DEV DEFEAT FUND
					 Total1,000,000849,000
							
							
							
							COMBAT AIRCRAFT
							
							11 H–1 UPGRADES (UH–1Y/AH–1Z)29,52029,520
							
							OTHER AIRCRAFT
							
							26 MQ–8 UAV13,10013,100
							
							MODIFICATION OF
					 AIRCRAFT
							
							31 AV–8 SERIES57,65257,652
							
							33 F–18 SERIES35,50035,500
							
							39 EP–3 SERIES2,7002,700
							
							49 SPECIAL PROJECT AIRCRAFT3,3753,375
							
							54 COMMON ECM EQUIPMENT49,18349,183
							
							55 COMMON AVIONICS CHANGES4,1904,190
							
							59 MAGTF EW FOR AVIATION20,70020,700
							
							AIRCRAFT SPARES AND REPAIR
					 PARTS
							
							65 SPARES AND REPAIR PARTS24,77624,776
							
							AIRCRAFT PROCUREMENT, NAVY Total240,696240,696
							
							
							
							WEAPONS PROCUREMENT,
					 NAVY
							
							TACTICAL MISSILES
							
							9 HELLFIRE27,00027,000
							
							10 LASER MAVERICK58,00058,000
							
							11 STAND OFF PRECISION GUIDED MUNITIONS (SOPGM)1,5001,500
							
							WEAPONS PROCUREMENT, NAVY Total86,50086,500
							
							
							
							PROCUREMENT OF AMMO, NAVY &
					 MC
							
							NAVY AMMUNITION
							
							1 GENERAL PURPOSE BOMBS11,42411,424
							
							2 AIRBORNE ROCKETS, ALL TYPES30,33230,332
							
							3 MACHINE GUN AMMUNITION8,2828,282
							
							6 AIR EXPENDABLE COUNTERMEASURES31,88431,884
							
							11 OTHER SHIP GUN AMMUNITION409409
							
							12 SMALL ARMS & LANDING PARTY AMMO11,97611,976
							
							13 PYROTECHNIC AND DEMOLITION2,4472,447
							
							14 AMMUNITION LESS THAN $5 MILLION7,6927,692
							
							MARINE CORPS
					 AMMUNITION
							
							15 SMALL ARMS AMMUNITION13,46113,461
							
							16 LINEAR CHARGES, ALL TYPES3,3103,310
							
							17 40 MM, ALL TYPES6,2446,244
							
							18 60MM, ALL TYPES3,3683,368
							
							19 81MM, ALL TYPES9,1629,162
							
							20 120MM, ALL TYPES10,26610,266
							
							21 CTG 25MM, ALL TYPES1,8871,887
							
							22 GRENADES, ALL TYPES1,6111,611
							
							23 ROCKETS, ALL TYPES37,45937,459
							
							24 ARTILLERY, ALL TYPES970970
							
							25 DEMOLITION MUNITIONS, ALL TYPES418418
							
							26 FUZE, ALL TYPES14,21914,219
							
							PROCUREMENT OF AMMO, NAVY & MC Total206,821206,821
							
							
							
							OTHER PROCUREMENT,
					 NAVY
							
							CIVIL ENGINEERING SUPPORT
					 EQUIPMENT
							
							135TACTICAL VEHICLES17,96817,968
							
							OTHER PROCUREMENT, NAVY Total17,96817,968
							
							
							
							PROCUREMENT, MARINE
					 CORPS
							
							GUIDED MISSILES
							
							10 JAVELIN29,33429,334
							
							11 FOLLOW ON TO SMAW105105
							
							OTHER SUPPORT
							
							13 MODIFICATION KITS16,08116,081
							
							REPAIR AND TEST
					 EQUIPMENT
							
							15 REPAIR AND TEST EQUIPMENT16,08116,081
							
							OTHER SUPPORT
					 (TEL)
							
							17 MODIFICATION KITS2,8312,831
							
							COMMAND AND CONTROL SYSTEM
					 (NON-TEL)
							
							18 ITEMS UNDER $5 MILLION (COMM & ELEC)8,1708,170
							
							INTELL/COMM EQUIPMENT
					 (NON-TEL)
							
							23 INTELLIGENCE SUPPORT EQUIPMENT2,7002,700
							
							26 RQ–11 UAV2,8302,830
							
							OTHER SUPPORT
					 (NON-TEL)
							
							29 COMMON COMPUTER RESOURCES4,8664,866
							
							30 COMMAND POST SYSTEMS265265
							
							ENGINEER AND OTHER
					 EQUIPMENT
							
							42 ENVIRONMENTAL CONTROL EQUIP ASSORT114114
							
							43 BULK LIQUID EQUIPMENT523523
							
							44 TACTICAL FUEL SYSTEMS365365
							
							45 POWER EQUIPMENT ASSORTED2,0042,004
							
							47 EOD SYSTEMS42,93042,930
							
							GENERAL PROPERTY
							
							55 FAMILY OF CONSTRUCTION EQUIPMENT385385
							
							PROCUREMENT, MARINE CORPS Total129,584129,584
							
							
							
							AIRCRAFT PROCUREMENT, AIR
					 FORCE
							
							STRATEGIC
					 AIRCRAFT
							
							32 LARGE AIRCRAFT INFRARED COUNTERMEASURES94,05094,050
							
							OTHER AIRCRAFT
							
							52 U–2 MODS11,30011,300
							
							59 C–1301,6181,618
							
							64 RC–1352,7002,700
							
							COMMON SUPPORT
					 EQUIPMENT
							
							79 AIRCRAFT REPLACEMENT SUPPORT EQUIP6,0006,000
							
							AIRCRAFT PROCUREMENT, AIR FORCE Total115,668115,668
							
							
							
							MISSILE PROCUREMENT, AIR
					 FORCE
							
							TACTICAL
							
							5 PREDATOR HELLFIRE MISSILE24,20024,200
							
							MISSILE PROCUREMENT, AIR FORCE Total24,20024,200
							
							
							
							PROCUREMENT OF AMMUNITION, AIR
					 FORCE
							
							ROCKETS
							
							1 ROCKETS326326
							
							CARTRIDGES
							
							2 CARTRIDGES17,63417,634
							
							BOMBS
							
							4 GENERAL PURPOSE BOMBS37,51437,514
							
							5 JOINT DIRECT ATTACK MUNITION84,45984,459
							
							FLARES
							
							11 FLARES14,97314,973
							
							12 FUZES3,8593,859
							
							SMALL ARMS
							
							14 SMALL ARMS1,2001,200
							
							PROCUREMENT OF AMMUNITION, AIR FORCE
					 Total159,965159,965
							
							
							
							OTHER PROCUREMENT, AIR
					 FORCE
							
							ELECTRONICS
					 PROGRAMS
							
							22 WEATHER OBSERVATION FORECAST1,8001,800
							
							SPACE PROGRAMS
							
							46 MILSATCOM SPACE5,6955,695
							
							BASE SUPPORT
					 EQUIPMENT
							
							59 CONTINGENCY OPERATIONS60,60060,600
							
							61 MOBILITY EQUIPMENT68,00068,000
							
							SPECIAL SUPPORT
					 PROJECTS
							
							68 DEFENSE SPACE RECONNAISSANCE PROG.58,25058,250
							
							CLASSIFIED
					 PROGRAMS
							
							68ACLASSIFIED PROGRAMS2,380,5012,380,501
							
							OTHER PROCUREMENT, AIR FORCE Total2,574,8462,574,846
							
							
							
							PROCUREMENT,
					 DEFENSE-WIDE
							
							MAJOR EQUIPMENT,
					 DISA
							
							12 TELEPORT PROGRAM4,7604,760
							
							CLASSIFIED
					 PROGRAMS
							
							41ACLASSIFIED PROGRAMS78,98678,986
							
							AMMUNITION
					 PROGRAMS
							
							62 ORDNANCE REPLENISHMENT2,8412,841
							
							OTHER PROCUREMENT
					 PROGRAMS
							
							66 INTELLIGENCE SYSTEMS13,30013,300
							
							84 SOLDIER PROTECTION AND SURVIVAL SYSTEMS8,0348,034
							
							89 OPERATIONAL ENHANCEMENTS3,3543,354
							
							PROCUREMENT, DEFENSE-WIDE Total111,275111,275
							
							
							
							JOINT URGENT OPERATIONAL NEEDS
					 FUND
							
							JOINT URGENT OPERATIONAL NEEDS
					 FUND
							
							1 JOINT URGENT OPERATIONAL NEEDS FUND15,00015,000
							
							JOINT URGENT OPERATIONAL NEEDS FUND Total15,00015,000
							
							
							
							TOTAL, PROCUREMENT6,366,9796,215,979
							
						
					
				
			
			 XLIIRESEARCH, DEVELOPMENT, TEST, AND EVALUATION
			4201.RESEARCH,
			 DEVELOPMENT, TEST, AND EVALUATION
				
					
						
							SEC. 4201. RESEARCH, DEVELOPMENT,
					 TEST, AND EVALUATION(In Thousands of Dollars)
							
							LineProgramElementItemFY 2014
					 RequestSenate Authorized
							
						
						
							RESEARCH,
					 DEVELOPMENT, TEST & EVAL, ARMY
							
							BASIC
					 RESEARCH
							
							1 0601101AIN-HOUSE
					 LABORATORY INDEPENDENT RESEARCH21,80321,803
							
							2 0601102ADEFENSE RESEARCH
					 SCIENCES221,901221,901
							
							3 0601103AUNIVERSITY
					 RESEARCH INITIATIVES79,35979,359
							
							4 0601104AUNIVERSITY AND
					 INDUSTRY RESEARCH CENTERS113,662113,662
							
							BASIC RESEARCH TOTAL436,725436,725
							
							
							
							APPLIED
					 RESEARCH
							
							5 0602105AMATERIALS
					 TECHNOLOGY26,58526,585
							
							6 0602120ASENSORS AND
					 ELECTRONIC SURVIVABILITY43,17043,170
							
							7 0602122ATRACTOR
					 HIP36,29336,293
							
							8 0602211AAVIATION
					 TECHNOLOGY55,61555,615
							
							9 0602270AELECTRONIC
					 WARFARE TECHNOLOGY17,58517,585
							
							10 0602303AMISSILE
					 TECHNOLOGY51,52851,528
							
							11 0602307AADVANCED WEAPONS
					 TECHNOLOGY26,16226,162
							
							12 0602308AADVANCED CONCEPTS
					 AND SIMULATION24,06324,063
							
							13 0602601ACOMBAT VEHICLE
					 AND AUTOMOTIVE TECHNOLOGY64,58964,589
							
							14 0602618ABALLISTICS
					 TECHNOLOGY68,30078,300
							
							 WIAMan schedule
					 adjustment[10,000]
							
							15 0602622ACHEMICAL, SMOKE
					 AND EQUIPMENT DEFEATING TECHNOLOGY4,4904,490
							
							16 0602623AJOINT SERVICE
					 SMALL ARMS PROGRAM7,8187,818
							
							17 0602624AWEAPONS AND
					 MUNITIONS TECHNOLOGY37,79837,798
							
							18 0602705AELECTRONICS AND
					 ELECTRONIC DEVICES59,02159,021
							
							19 0602709ANIGHT VISION
					 TECHNOLOGY43,42643,426
							
							20 0602712ACOUNTERMINE
					 SYSTEMS20,57420,574
							
							21 0602716AHUMAN FACTORS
					 ENGINEERING TECHNOLOGY21,33921,339
							
							22 0602720AENVIRONMENTAL
					 QUALITY TECHNOLOGY20,31620,316
							
							23 0602782ACOMMAND, CONTROL,
					 COMMUNICATIONS TECHNOLOGY34,20934,209
							
							24 0602783ACOMPUTER AND
					 SOFTWARE TECHNOLOGY10,43910,439
							
							25 0602784AMILITARY
					 ENGINEERING TECHNOLOGY70,06470,064
							
							26 0602785AMANPOWER/PERSONNEL/TRAINING TECHNOLOGY17,65417,654
							
							27 0602786AWARFIGHTER
					 TECHNOLOGY31,54631,546
							
							28 0602787AMEDICAL
					 TECHNOLOGY93,34093,340
							
							APPLIED RESEARCH TOTAL885,924895,924
							
							
							
							ADVANCED TECHNOLOGY
					 DEVELOPMENT
							
							29 0603001AWARFIGHTER
					 ADVANCED TECHNOLOGY56,05656,056
							
							30 0603002AMEDICAL ADVANCED
					 TECHNOLOGY62,03262,032
							
							31 0603003AAVIATION ADVANCED
					 TECHNOLOGY81,08081,080
							
							32 0603004AWEAPONS AND
					 MUNITIONS ADVANCED TECHNOLOGY63,91963,919
							
							33 0603005ACOMBAT VEHICLE
					 AND AUTOMOTIVE ADVANCED TECHNOLOGY97,04397,043
							
							34 0603006ASPACE APPLICATION
					 ADVANCED TECHNOLOGY5,8665,866
							
							35 0603007AMANPOWER,
					 PERSONNEL AND TRAINING ADVANCED TECHNOLOGY7,8007,800
							
							36 0603008AELECTRONIC
					 WARFARE ADVANCED TECHNOLOGY40,41640,416
							
							37 0603009ATRACTOR
					 HIKE9,1669,166
							
							38 0603015ANEXT GENERATION
					 TRAINING & SIMULATION SYSTEMS13,62713,627
							
							39 0603020ATRACTOR
					 ROSE10,66710,667
							
							41 0603125ACOMBATING
					 TERRORISM—TECHNOLOGY DEVELOPMENT15,05415,054
							
							42 0603130ATRACTOR
					 NAIL3,1943,194
							
							43 0603131ATRACTOR
					 EGGS2,3672,367
							
							44 0603270AELECTRONIC
					 WARFARE TECHNOLOGY25,34825,348
							
							45 0603313AMISSILE AND
					 ROCKET ADVANCED TECHNOLOGY64,00964,009
							
							46 0603322ATRACTOR
					 CAGE11,08311,083
							
							47 0603461AHIGH PERFORMANCE
					 COMPUTING MODERNIZATION PROGRAM180,662180,662
							
							48 0603606ALANDMINE WARFARE
					 AND BARRIER ADVANCED TECHNOLOGY22,80622,806
							
							49 0603607AJOINT SERVICE
					 SMALL ARMS PROGRAM5,0305,030
							
							50 0603710ANIGHT VISION
					 ADVANCED TECHNOLOGY36,40736,407
							
							51 0603728AENVIRONMENTAL
					 QUALITY TECHNOLOGY DEMONSTRATIONS11,74511,745
							
							52 0603734AMILITARY
					 ENGINEERING ADVANCED TECHNOLOGY23,71723,717
							
							53 0603772AADVANCED TACTICAL
					 COMPUTER SCIENCE AND SENSOR TECHNOLOGY33,01233,012
							
							ADVANCED TECHNOLOGY DEVELOPMENT
					 TOTAL882,106882,106
							
							
							
							ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES
							
							54 0603305AARMY MISSLE
					 DEFENSE SYSTEMS INTEGRATION15,30115,301
							
							55 0603308AARMY SPACE
					 SYSTEMS INTEGRATION13,59213,592
							
							56 0603619ALANDMINE WARFARE
					 AND BARRIER—ADV DEV10,62510,625
							
							58 0603639ATANK AND MEDIUM
					 CALIBER AMMUNITION30,61230,612
							
							59 0603653AADVANCED TANK
					 ARMAMENT SYSTEM (ATAS)49,98949,989
							
							60 0603747ASOLDIER SUPPORT
					 AND SURVIVABILITY6,7036,703
							
							61 0603766ATACTICAL
					 ELECTRONIC SURVEILLANCE SYSTEM—ADV DEV6,8946,894
							
							62 0603774ANIGHT VISION
					 SYSTEMS ADVANCED DEVELOPMENT9,0669,066
							
							63 0603779AENVIRONMENTAL
					 QUALITY TECHNOLOGY—DEM/VAL2,6332,633
							
							64 0603782AWARFIGHTER
					 INFORMATION NETWORK-TACTICAL—DEM/VAL272,384272,384
							
							65 0603790ANATO RESEARCH AND
					 DEVELOPMENT3,8743,874
							
							66 0603801AAVIATION—ADV
					 DEV5,0185,018
							
							67 0603804ALOGISTICS AND
					 ENGINEER EQUIPMENT—ADV DEV11,55611,556
							
							69 0603807AMEDICAL
					 SYSTEMS—ADV DEV15,60315,603
							
							70 0603827ASOLDIER
					 SYSTEMS—ADVANCED DEVELOPMENT14,15914,159
							
							71 0603850AINTEGRATED
					 BROADCAST SERVICE7979
							
							72 0604115ATECHNOLOGY
					 MATURATION INITIATIVES55,60555,605
							
							74 0604319AINDIRECT FIRE
					 PROTECTION CAPABILITY INCREMENT 2–INTERCEPT (IFPC2)79,23279,232
							
							75 0604785AINTEGRATED BASE
					 DEFENSE (BUDGET ACTIVITY 4)4,4764,476
							
							76 0305205AENDURANCE
					 UAVS28,9910
							
							 LEMV termination [–28,991]
							
							ADVANCED COMPONENT DEVELOPMENT &
					 PROTOTYPES TOTAL636,392607,401
							
							
							
							SYSTEM DEVELOPMENT
					 & DEMONSTRATION
							
							77 0604201AAIRCRAFT
					 AVIONICS76,58876,588
							
							78 0604220AARMED, DEPLOYABLE
					 HELOS73,30973,309
							
							79 0604270AELECTRONIC
					 WARFARE DEVELOPMENT154,621154,621
							
							80 0604280AJOINT TACTICAL
					 RADIO31,82631,826
							
							81 0604290AMID-TIER
					 NETWORKING VEHICULAR RADIO (MNVR)23,34123,341
							
							82 0604321AALL SOURCE
					 ANALYSIS SYSTEM4,8394,839
							
							83 0604328ATRACTOR
					 CAGE23,84123,841
							
							84 0604601AINFANTRY SUPPORT
					 WEAPONS79,85579,855
							
							85 0604604AMEDIUM TACTICAL
					 VEHICLES2,1402,140
							
							86 0604611AJAVELIN5,0025,002
							
							87 0604622AFAMILY OF HEAVY
					 TACTICAL VEHICLES21,32121,321
							
							88 0604633AAIR TRAFFIC
					 CONTROL514514
							
							93 0604710ANIGHT VISION
					 SYSTEMS—ENG DEV43,40543,405
							
							94 0604713ACOMBAT FEEDING,
					 CLOTHING, AND EQUIPMENT1,9391,939
							
							95 0604715ANON-SYSTEM
					 TRAINING DEVICES—ENG DEV18,98018,980
							
							97 0604741AAIR DEFENSE
					 COMMAND, CONTROL AND INTELLIGENCE—ENG DEV18,29418,294
							
							98 0604742ACONSTRUCTIVE
					 SIMULATION SYSTEMS DEVELOPMENT17,01317,013
							
							99 0604746AAUTOMATIC TEST
					 EQUIPMENT DEVELOPMENT6,7016,701
							
							100 0604760ADISTRIBUTIVE
					 INTERACTIVE SIMULATIONS (DIS)—ENG DEV14,57514,575
							
							101 0604780ACOMBINED ARMS
					 TACTICAL TRAINER (CATT) CORE27,63427,634
							
							102 0604798ABRIGADE ANALYSIS,
					 INTEGRATION AND EVALUATION193,748193,748
							
							103 0604802AWEAPONS AND
					 MUNITIONS—ENG DEV15,72115,721
							
							104 0604804ALOGISTICS AND
					 ENGINEER EQUIPMENT—ENG DEV41,70341,703
							
							105 0604805ACOMMAND, CONTROL,
					 COMMUNICATIONS SYSTEMS—ENG DEV7,3797,379
							
							106 0604807AMEDICAL
					 MATERIEL/MEDICAL BIOLOGICAL DEFENSE EQUIPMENT—ENG DEV39,46839,468
							
							107 0604808ALANDMINE
					 WARFARE/BARRIER—ENG DEV92,28592,285
							
							108 0604814AARTILLERY
					 MUNITIONS—EMD8,2098,209
							
							109 0604818AARMY TACTICAL
					 COMMAND & CONTROL HARDWARE & SOFTWARE22,95822,958
							
							110 0604820ARADAR
					 DEVELOPMENT1,5491,549
							
							111 0604822AGENERAL FUND
					 ENTERPRISE BUSINESS SYSTEM (GFEBS)17,342227
							
							 Excess to
					 requirement[–17,115]
							
							112 0604823AFIREFINDER47,22147,221
							
							113 0604827ASOLDIER
					 SYSTEMS—WARRIOR DEM/VAL48,47748,477
							
							114 0604854AARTILLERY
					 SYSTEMS—EMD80,613121,313
							
							 Transfer from WTCV 6 at Army
					 Request[40,700]
							
							117 0605013AINFORMATION
					 TECHNOLOGY DEVELOPMENT68,81468,814
							
							118 0605018AINTEGRATED
					 PERSONNEL AND PAY SYSTEM-ARMY (IPPS-A)137,290137,290
							
							119 0605028AARMORED
					 MULTI-PURPOSE VEHICLE (AMPV)116,298116,298
							
							120 0605030AJOINT TACTICAL
					 NETWORK CENTER (JTNC)68,14868,148
							
							121 0605380AAMF JOINT
					 TACTICAL RADIO SYSTEM (JTRS)33,21933,219
							
							122 0605450AJOINT
					 AIR-TO-GROUND MISSILE (JAGM)15,12715,127
							
							124 0605456APAC–3/MSE
					 MISSILE68,84368,843
							
							125 0605457AARMY INTEGRATED
					 AIR AND MISSILE DEFENSE (AIAMD)364,649364,649
							
							126 0605625AMANNED GROUND
					 VEHICLE592,201592,201
							
							127 0605626AAERIAL COMMON
					 SENSOR10,38210,382
							
							128 0605766ANATIONAL
					 CAPABILITIES INTEGRATION (MIP)21,14321,143
							
							129 0605812AJOINT LIGHT
					 TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT
					 PH84,23084,230
							
							130 0303032ATROJAN—RH123,4653,465
							
							131 0304270AELECTRONIC
					 WARFARE DEVELOPMENT10,80610,806
							
							SYSTEM DEVELOPMENT & DEMONSTRATION
					 TOTAL2,857,0262,880,611
							
							
							
							RDT&E MANAGEMENT
					 SUPPORT
							
							132 0604256ATHREAT SIMULATOR
					 DEVELOPMENT16,93416,934
							
							133 0604258ATARGET SYSTEMS
					 DEVELOPMENT13,48813,488
							
							134 0604759AMAJOR T&E
					 INVESTMENT46,67246,672
							
							135 0605103ARAND ARROYO
					 CENTER11,91911,919
							
							136 0605301AARMY KWAJALEIN
					 ATOLL193,658193,658
							
							137 0605326ACONCEPTS
					 EXPERIMENTATION PROGRAM37,15837,158
							
							139 0605601AARMY TEST RANGES
					 AND FACILITIES340,659340,659
							
							140 0605602AARMY TECHNICAL
					 TEST INSTRUMENTATION AND TARGETS66,06166,061
							
							141 0605604ASURVIVABILITY/LETHALITY ANALYSIS43,28043,280
							
							143 0605606AAIRCRAFT
					 CERTIFICATION6,0256,025
							
							144 0605702AMETEOROLOGICAL
					 SUPPORT TO RDT&E ACTIVITIES7,3497,349
							
							145 0605706AMATERIEL SYSTEMS
					 ANALYSIS19,80919,809
							
							146 0605709AEXPLOITATION OF
					 FOREIGN ITEMS5,9415,941
							
							147 0605712ASUPPORT OF
					 OPERATIONAL TESTING55,50455,504
							
							148 0605716AARMY EVALUATION
					 CENTER65,27465,274
							
							149 0605718AARMY MODELING
					 & SIM X-CMD COLLABORATION & INTEG1,2831,283
							
							150 0605801APROGRAMWIDE
					 ACTIVITIES82,03582,035
							
							151 0605803ATECHNICAL
					 INFORMATION ACTIVITIES33,85338,853
							
							Internet mapping[5,000]
							
							152 0605805AMUNITIONS
					 STANDARDIZATION, EFFECTIVENESS AND SAFETY53,34053,340
							
							153 0605857AENVIRONMENTAL
					 QUALITY TECHNOLOGY MGMT SUPPORT5,1935,193
							
							154 0605898AMANAGEMENT
					 HQ—R&D54,17554,175
							
							RDT&E MANAGEMENT SUPPORT
					 TOTAL1,159,6101,164,610
							
							
							
							OPERATIONAL SYSTEMS
					 DEVELOPMENT
							
							156 0603778AMLRS PRODUCT
					 IMPROVEMENT PROGRAM110,576110,576
							
							157 0607141ALOGISTICS
					 AUTOMATION3,7173,717
							
							159 0607865APATRIOT PRODUCT
					 IMPROVEMENT70,05370,053
							
							160 0102419AAEROSTAT JOINT
					 PROJECT OFFICE98,45098,450
							
							161 0203726AADV FIELD
					 ARTILLERY TACTICAL DATA SYSTEM30,94030,940
							
							162 0203735ACOMBAT VEHICLE
					 IMPROVEMENT PROGRAMS177,532177,532
							
							163 0203740AMANEUVER CONTROL
					 SYSTEM36,49536,495
							
							164 0203744AAIRCRAFT
					 MODIFICATIONS/PRODUCT IMPROVEMENT PROGRAMS257,187277,171
							
							 Transfer from APA 11 at Army
					 request[19,984]
							
							165 0203752AAIRCRAFT ENGINE
					 COMPONENT IMPROVEMENT PROGRAM315315
							
							166 0203758ADIGITIZATION6,1866,186
							
							167 0203801AMISSILE/AIR
					 DEFENSE PRODUCT IMPROVEMENT PROGRAM1,5781,578
							
							168 0203802AOTHER MISSILE
					 PRODUCT IMPROVEMENT PROGRAMS62,10062,100
							
							169 0203808ATRACTOR
					 CARD18,77818,778
							
							170 0208053AJOINT TACTICAL
					 GROUND SYSTEM7,1087,108
							
							173 0303028ASECURITY AND
					 INTELLIGENCE ACTIVITIES7,6007,600
							
							174 0303140AINFORMATION
					 SYSTEMS SECURITY PROGRAM9,3579,357
							
							175 0303141AGLOBAL COMBAT
					 SUPPORT SYSTEM41,22541,225
							
							176 0303142ASATCOM GROUND
					 ENVIRONMENT (SPACE)18,19718,197
							
							177 0303150AWWMCCS/GLOBAL
					 COMMAND AND CONTROL SYSTEM14,21514,215
							
							179 0305204ATACTICAL UNMANNED
					 AERIAL VEHICLES33,53333,533
							
							180 0305208ADISTRIBUTED
					 COMMON GROUND/SURFACE SYSTEMS27,62227,622
							
							181 0305219AMQ–1C GRAY EAGLE
					 UAS10,90110,901
							
							182 0305232ARQ–11
					 UAV2,3212,321
							
							183 0305233ARQ–7
					 UAV12,03112,031
							
							185 0307665ABIOMETRICS
					 ENABLED INTELLIGENCE12,44912,449
							
							186 0708045AEND ITEM
					 INDUSTRIAL PREPAREDNESS ACTIVITIES56,13656,136
							
							186A9999999999CLASSIFIED
					 PROGRAMS4,7174,717
							
							OPERATIONAL SYSTEMS DEVELOPMENT
					 TOTAL1,131,3191,151,303
							
							TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL, ARMY7,989,1028,018,680
							
							
							
							RESEARCH,
					 DEVELOPMENT, TEST & EVAL, NAVY
							
							BASIC
					 RESEARCH
							
							1 0601103NUNIVERSITY
					 RESEARCH INITIATIVES112,617112,617
							
							2 0601152NIN-HOUSE
					 LABORATORY INDEPENDENT RESEARCH18,23018,230
							
							3 0601153NDEFENSE RESEARCH
					 SCIENCES484,459484,459
							
							BASIC RESEARCH TOTAL615,306615,306
							
							
							
							APPLIED
					 RESEARCH
							
							4 0602114NPOWER PROJECTION
					 APPLIED RESEARCH104,513104,513
							
							5 0602123NFORCE PROTECTION
					 APPLIED RESEARCH145,307145,307
							
							6 0602131MMARINE CORPS
					 LANDING FORCE TECHNOLOGY47,33447,334
							
							7 0602235NCOMMON PICTURE
					 APPLIED RESEARCH34,16334,163
							
							8 0602236NWARFIGHTER
					 SUSTAINMENT APPLIED RESEARCH49,68949,689
							
							9 0602271NELECTROMAGNETIC
					 SYSTEMS APPLIED RESEARCH97,70197,701
							
							10 0602435NOCEAN WARFIGHTING
					 ENVIRONMENT APPLIED RESEARCH45,68545,685
							
							11 0602651MJOINT NON-LETHAL
					 WEAPONS APPLIED RESEARCH6,0606,060
							
							12 0602747NUNDERSEA WARFARE
					 APPLIED RESEARCH103,050103,050
							
							13 0602750NFUTURE NAVAL
					 CAPABILITIES APPLIED RESEARCH169,710169,710
							
							14 0602782NMINE AND
					 EXPEDITIONARY WARFARE APPLIED RESEARCH31,32631,326
							
							APPLIED RESEARCH TOTAL834,538834,538
							
							
							
							ADVANCED TECHNOLOGY
					 DEVELOPMENT
							
							15 0603114NPOWER PROJECTION
					 ADVANCED TECHNOLOGY48,20148,201
							
							16 0603123NFORCE PROTECTION
					 ADVANCED TECHNOLOGY28,32828,328
							
							19 0603271NELECTROMAGNETIC
					 SYSTEMS ADVANCED TECHNOLOGY56,17956,179
							
							20 0603640MUSMC ADVANCED
					 TECHNOLOGY DEMONSTRATION (ATD)132,400132,400
							
							21 0603651MJOINT NON-LETHAL
					 WEAPONS TECHNOLOGY DEVELOPMENT11,85411,854
							
							22 0603673NFUTURE NAVAL
					 CAPABILITIES ADVANCED TECHNOLOGY DEVELOPMENT247,931247,931
							
							23 0603729NWARFIGHTER
					 PROTECTION ADVANCED TECHNOLOGY4,7604,760
							
							25 0603758NNAVY WARFIGHTING
					 EXPERIMENTS AND DEMONSTRATIONS51,46351,463
							
							26 0603782NMINE AND
					 EXPEDITIONARY WARFARE ADVANCED TECHNOLOGY2,0002,000
							
							ADVANCED TECHNOLOGY DEVELOPMENT
					 TOTAL583,116583,116
							
							
							
							ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES
							
							27 0603207NAIR/OCEAN
					 TACTICAL APPLICATIONS42,24642,246
							
							28 0603216NAVIATION
					 SURVIVABILITY5,5915,591
							
							29 0603237NDEPLOYABLE JOINT
					 COMMAND AND CONTROL3,2623,262
							
							30 0603251NAIRCRAFT
					 SYSTEMS7474
							
							31 0603254NASW SYSTEMS
					 DEVELOPMENT7,9647,964
							
							32 0603261NTACTICAL AIRBORNE
					 RECONNAISSANCE5,2575,257
							
							33 0603382NADVANCED COMBAT
					 SYSTEMS TECHNOLOGY1,5701,570
							
							34 0603502NSURFACE AND
					 SHALLOW WATER MINE COUNTERMEASURES168,040168,040
							
							35 0603506NSURFACE SHIP
					 TORPEDO DEFENSE88,64988,649
							
							36 0603512NCARRIER SYSTEMS
					 DEVELOPMENT83,90283,902
							
							37 0603525NPILOT
					 FISH108,713108,713
							
							38 0603527NRETRACT
					 LARCH9,3169,316
							
							39 0603536NRETRACT
					 JUNIPER77,10877,108
							
							40 0603542NRADIOLOGICAL
					 CONTROL762762
							
							41 0603553NSURFACE
					 ASW2,3492,349
							
							42 0603561NADVANCED
					 SUBMARINE SYSTEM DEVELOPMENT852,977852,977
							
							43 0603562NSUBMARINE
					 TACTICAL WARFARE SYSTEMS8,7648,764
							
							44 0603563NSHIP CONCEPT
					 ADVANCED DESIGN20,50120,501
							
							45 0603564NSHIP PRELIMINARY
					 DESIGN & FEASIBILITY STUDIES27,05227,052
							
							46 0603570NADVANCED NUCLEAR
					 POWER SYSTEMS428,933428,933
							
							47 0603573NADVANCED SURFACE
					 MACHINERY SYSTEMS27,15427,154
							
							48 0603576NCHALK
					 EAGLE519,140519,140
							
							49 0603581NLITTORAL COMBAT
					 SHIP (LCS)406,389406,389
							
							50 0603582NCOMBAT SYSTEM
					 INTEGRATION36,57036,570
							
							51 0603609NCONVENTIONAL
					 MUNITIONS8,4048,404
							
							52 0603611MMARINE CORPS
					 ASSAULT VEHICLES136,967136,967
							
							53 0603635MMARINE CORPS
					 GROUND COMBAT/SUPPORT SYSTEM1,4891,489
							
							54 0603654NJOINT SERVICE
					 EXPLOSIVE ORDNANCE DEVELOPMENT38,42238,422
							
							55 0603658NCOOPERATIVE
					 ENGAGEMENT69,31269,312
							
							56 0603713NOCEAN ENGINEERING
					 TECHNOLOGY DEVELOPMENT9,1969,196
							
							57 0603721NENVIRONMENTAL
					 PROTECTION18,85018,850
							
							58 0603724NNAVY ENERGY
					 PROGRAM45,61845,618
							
							59 0603725NFACILITIES
					 IMPROVEMENT3,0193,019
							
							60 0603734NCHALK
					 CORAL144,951144,951
							
							61 0603739NNAVY LOGISTIC
					 PRODUCTIVITY5,7975,797
							
							62 0603746NRETRACT
					 MAPLE308,131308,131
							
							63 0603748NLINK
					 PLUMERIA195,189195,189
							
							64 0603751NRETRACT
					 ELM56,35856,358
							
							65 0603764NLINK
					 EVERGREEN55,37855,378
							
							66 0603787NSPECIAL
					 PROCESSES48,84248,842
							
							67 0603790NNATO RESEARCH AND
					 DEVELOPMENT7,5097,509
							
							68 0603795NLAND ATTACK
					 TECHNOLOGY5,0755,075
							
							69 0603851MJOINT NON-LETHAL
					 WEAPONS TESTING51,17851,178
							
							70 0603860NJOINT PRECISION
					 APPROACH AND LANDING SYSTEMS—DEM/VAL205,615205,615
							
							72 0604272NTACTICAL AIR
					 DIRECTIONAL INFRARED COUNTERMEASURES (TADIRCM)37,22737,227
							
							73 0604279NASE
					 SELF-PROTECTION OPTIMIZATION169169
							
							74 0604653NJOINT COUNTER
					 RADIO CONTROLLED IED ELECTRONIC WARFARE (JCREW)20,87420,874
							
							75 0604659NPRECISION STRIKE
					 WEAPONS DEVELOPMENT PROGRAM2,2572,257
							
							76 0604707NSPACE AND
					 ELECTRONIC WARFARE (SEW) ARCHITECTURE/ENGINEERING SUPPORT38,32738,327
							
							77 0604786NOFFENSIVE
					 ANTI-SURFACE WARFARE WEAPON DEVELOPMENT135,98535,985
							
							 Adjust program to more realistic
					 schedule[–100,000]
							
							78 0605812MJOINT LIGHT
					 TACTICAL VEHICLE (JLTV) ENGINEERING AND MANUFACTURING DEVELOPMENT
					 PH50,36250,362
							
							79 0303354NASW SYSTEMS
					 DEVELOPMENT—MIP8,4488,448
							
							80 0304270NELECTRONIC
					 WARFARE DEVELOPMENT—MIP153153
							
							ADVANCED COMPONENT DEVELOPMENT &
					 PROTOTYPES TOTAL4,641,3854,541,385
							
							
							
							SYSTEM DEVELOPMENT
					 & DEMONSTRATION
							
							81 0604212NOTHER HELO
					 DEVELOPMENT40,55840,558
							
							82 0604214NAV–8B
					 AIRCRAFT—ENG DEV35,82535,825
							
							83 0604215NSTANDARDS
					 DEVELOPMENT99,89199,891
							
							84 0604216NMULTI-MISSION
					 HELICOPTER UPGRADE DEVELOPMENT17,56517,565
							
							85 0604218NAIR/OCEAN
					 EQUIPMENT ENGINEERING4,0264,026
							
							86 0604221NP–3 MODERNIZATION
					 PROGRAM1,7911,791
							
							87 0604230NWARFARE SUPPORT
					 SYSTEM11,72511,725
							
							88 0604231NTACTICAL COMMAND
					 SYSTEM68,46368,463
							
							89 0604234NADVANCED
					 HAWKEYE152,041152,041
							
							90 0604245NH–1
					 UPGRADES47,12347,123
							
							91 0604261NACOUSTIC SEARCH
					 SENSORS30,20830,208
							
							92 0604262NV–22A43,08443,084
							
							93 0604264NAIR CREW SYSTEMS
					 DEVELOPMENT11,40111,401
							
							94 0604269NEA–1811,13811,138
							
							95 0604270NELECTRONIC
					 WARFARE DEVELOPMENT34,96434,964
							
							96 0604273NVH–71A EXECUTIVE
					 HELO DEVELOPMENT94,23894,238
							
							97 0604274NNEXT GENERATION
					 JAMMER (NGJ)257,796257,796
							
							98 0604280NJOINT TACTICAL
					 RADIO SYSTEM—NAVY (JTRS-NAVY)3,3023,302
							
							99 0604307NSURFACE COMBATANT
					 COMBAT SYSTEM ENGINEERING240,298240,298
							
							100 0604311NLPD–17 CLASS
					 SYSTEMS INTEGRATION1,2141,214
							
							101 0604329NSMALL DIAMETER
					 BOMB (SDB)46,00746,007
							
							102 0604366NSTANDARD MISSILE
					 IMPROVEMENTS75,59275,592
							
							103 0604373NAIRBORNE
					 MCM117,854117,854
							
							104 0604376MMARINE AIR GROUND
					 TASK FORCE (MAGTF) ELECTRONIC WARFARE (EW) FOR AVIATION10,08010,080
							
							105 0604378NNAVAL INTEGRATED
					 FIRE CONTROL—COUNTER AIR SYSTEMS ENGINEERING21,41321,413
							
							106 0604404NUNMANNED CARRIER
					 LAUNCHED AIRBORNE SURVEILLANCE AND STRIKE (UCLASS) SYSTEM146,683146,683
							
							107 0604501NADVANCED ABOVE
					 WATER SENSORS275,871275,871
							
							108 0604503NSSN–688 AND
					 TRIDENT MODERNIZATION89,67289,672
							
							109 0604504NAIR
					 CONTROL13,75413,754
							
							110 0604512NSHIPBOARD
					 AVIATION SYSTEMS69,61569,615
							
							112 0604558NNEW DESIGN
					 SSN121,566121,566
							
							113 0604562NSUBMARINE
					 TACTICAL WARFARE SYSTEM49,14349,143
							
							114 0604567NSHIP CONTRACT
					 DESIGN/ LIVE FIRE T&E155,254175,254
							
							 Increased LHA–8 design
					 efforts[20,000]
							
							115 0604574NNAVY TACTICAL
					 COMPUTER RESOURCES3,6893,689
							
							116 0604601NMINE
					 DEVELOPMENT5,0415,041
							
							117 0604610NLIGHTWEIGHT
					 TORPEDO DEVELOPMENT26,44426,444
							
							118 0604654NJOINT SERVICE
					 EXPLOSIVE ORDNANCE DEVELOPMENT8,8978,897
							
							119 0604703NPERSONNEL,
					 TRAINING, SIMULATION, AND HUMAN FACTORS6,2336,233
							
							120 0604727NJOINT STANDOFF
					 WEAPON SYSTEMS442442
							
							121 0604755NSHIP SELF DEFENSE
					 (DETECT & CONTROL)130,360130,360
							
							122 0604756NSHIP SELF DEFENSE
					 (ENGAGE: HARD KILL)50,20950,209
							
							123 0604757NSHIP SELF DEFENSE
					 (ENGAGE: SOFT KILL/EW)164,799164,799
							
							124 0604761NINTELLIGENCE
					 ENGINEERING1,9841,984
							
							125 0604771NMEDICAL
					 DEVELOPMENT9,4589,458
							
							126 0604777NNAVIGATION/ID
					 SYSTEM51,43051,430
							
							127 0604800MJOINT STRIKE
					 FIGHTER (JSF)—EMD512,631512,631
							
							128 0604800NJOINT STRIKE
					 FIGHTER (JSF)—EMD534,187534,187
							
							129 0605013MINFORMATION
					 TECHNOLOGY DEVELOPMENT5,5645,564
							
							130 0605013NINFORMATION
					 TECHNOLOGY DEVELOPMENT69,65969,659
							
							132 0605212NCH–53K
					 RDTE503,180503,180
							
							133 0605450NJOINT
					 AIR-TO-GROUND MISSILE (JAGM)5,5005,500
							
							134 0605500NMULTI-MISSION
					 MARITIME AIRCRAFT (MMA)317,358317,358
							
							135 0204202NDDG–1000187,910187,910
							
							136 0304231NTACTICAL COMMAND
					 SYSTEM—MIP2,1402,140
							
							137 0304785NTACTICAL
					 CRYPTOLOGIC SYSTEMS9,4069,406
							
							138 0305124NSPECIAL
					 APPLICATIONS PROGRAM22,80022,800
							
							SYSTEM DEVELOPMENT & DEMONSTRATION
					 TOTAL5,028,4765,048,476
							
							
							
							MANAGEMENT
					 SUPPORT
							
							139 0604256NTHREAT SIMULATOR
					 DEVELOPMENT43,26143,261
							
							140 0604258NTARGET SYSTEMS
					 DEVELOPMENT71,87271,872
							
							141 0604759NMAJOR T&E
					 INVESTMENT38,03338,033
							
							142 0605126NJOINT THEATER AIR
					 AND MISSILE DEFENSE ORGANIZATION1,3521,352
							
							143 0605152NSTUDIES AND
					 ANALYSIS SUPPORT—NAVY5,5665,566
							
							144 0605154NCENTER FOR NAVAL
					 ANALYSES48,34548,345
							
							146 0605804NTECHNICAL
					 INFORMATION SERVICES637637
							
							147 0605853NMANAGEMENT,
					 TECHNICAL & INTERNATIONAL SUPPORT76,58576,585
							
							148 0605856NSTRATEGIC
					 TECHNICAL SUPPORT3,2213,221
							
							149 0605861NRDT&E SCIENCE
					 AND TECHNOLOGY MANAGEMENT72,72572,725
							
							150 0605863NRDT&E SHIP
					 AND AIRCRAFT SUPPORT141,778141,778
							
							151 0605864NTEST AND
					 EVALUATION SUPPORT331,219331,219
							
							152 0605865NOPERATIONAL TEST
					 AND EVALUATION CAPABILITY16,56516,565
							
							153 0605866NNAVY SPACE AND
					 ELECTRONIC WARFARE (SEW) SUPPORT3,2653,265
							
							154 0605867NSEW
					 SURVEILLANCE/RECONNAISSANCE SUPPORT7,1347,134
							
							155 0605873MMARINE CORPS
					 PROGRAM WIDE SUPPORT24,08224,082
							
							156 0305885NTACTICAL
					 CRYPTOLOGIC ACTIVITIES497497
							
							MANAGEMENT SUPPORT
					 TOTAL886,137886,137
							
							
							
							OPERATIONAL SYSTEMS
					 DEVELOPMENT
							
							159 0604227NHARPOON
					 MODIFICATIONS699699
							
							160 0604402NUNMANNED COMBAT
					 AIR VEHICLE (UCAV) ADVANCED COMPONENT AND PROTOTYPE DEVELOPMENT20,96120,961
							
							162 0604766MMARINE CORPS DATA
					 SYSTEMS3535
							
							163 0605525NCARRIER ONBOARD
					 DELIVERY (COD) FOLLOW ON2,4602,460
							
							164 0605555NSTRIKE WEAPONS
					 DEVELOPMENT9,7579,757
							
							165 0101221NSTRATEGIC SUB
					 & WEAPONS SYSTEM SUPPORT98,05798,057
							
							166 0101224NSSBN SECURITY
					 TECHNOLOGY PROGRAM31,76831,768
							
							167 0101226NSUBMARINE
					 ACOUSTIC WARFARE DEVELOPMENT1,4641,464
							
							168 0101402NNAVY STRATEGIC
					 COMMUNICATIONS21,72921,729
							
							169 0203761NRAPID TECHNOLOGY
					 TRANSITION (RTT)13,56113,561
							
							170 0204136NF/A–18
					 SQUADRONS131,118131,118
							
							171 0204152NE–2
					 SQUADRONS1,9711,971
							
							172 0204163NFLEET
					 TELECOMMUNICATIONS (TACTICAL)46,15546,155
							
							173 0204228NSURFACE
					 SUPPORT2,3742,374
							
							174 0204229NTOMAHAWK AND
					 TOMAHAWK MISSION PLANNING CENTER (TMPC)12,40712,407
							
							175 0204311NINTEGRATED
					 SURVEILLANCE SYSTEM41,60941,609
							
							176 0204413NAMPHIBIOUS
					 TACTICAL SUPPORT UNITS (DISPLACEMENT CRAFT)7,2407,240
							
							177 0204460MGROUND/AIR TASK
					 ORIENTED RADAR (G/ATOR)78,20878,208
							
							178 0204571NCONSOLIDATED
					 TRAINING SYSTEMS DEVELOPMENT45,12445,124
							
							179 0204574NCRYPTOLOGIC
					 DIRECT SUPPORT2,7032,703
							
							180 0204575NELECTRONIC
					 WARFARE (EW) READINESS SUPPORT19,56319,563
							
							181 0205601NHARM
					 IMPROVEMENT13,58613,586
							
							182 0205604NTACTICAL DATA
					 LINKS197,538197,538
							
							183 0205620NSURFACE ASW
					 COMBAT SYSTEM INTEGRATION31,86331,863
							
							184 0205632NMK–48
					 ADCAP12,80612,806
							
							185 0205633NAVIATION
					 IMPROVEMENTS88,60788,607
							
							187 0205675NOPERATIONAL
					 NUCLEAR POWER SYSTEMS116,928116,928
							
							188 0206313MMARINE CORPS
					 COMMUNICATIONS SYSTEMS178,753178,753
							
							189 0206623MMARINE CORPS
					 GROUND COMBAT/SUPPORTING ARMS SYSTEMS139,594118,719
							
							 Marine Personnel Carrier program
					 deferred[–20,875]
							
							190 0206624MMARINE CORPS
					 COMBAT SERVICES SUPPORT42,64742,647
							
							191 0206625MUSMC
					 INTELLIGENCE/ELECTRONIC WARFARE SYSTEMS (MIP)34,39434,394
							
							192 0207161NTACTICAL AIM
					 MISSILES39,15939,159
							
							193 0207163NADVANCED MEDIUM
					 RANGE AIR-TO-AIR MISSILE (AMRAAM)2,6132,613
							
							194 0208058NJOINT HIGH SPEED
					 VESSEL (JHSV)986986
							
							199 0303109NSATELLITE
					 COMMUNICATIONS (SPACE)66,23166,231
							
							200 0303138NCONSOLIDATED
					 AFLOAT NETWORK ENTERPRISE SERVICES (CANES)24,47624,476
							
							201 0303140NINFORMATION
					 SYSTEMS SECURITY PROGRAM23,53123,531
							
							206 0305160NNAVY
					 METEOROLOGICAL AND OCEAN SENSORS-SPACE (METOC)742742
							
							207 0305192NMILITARY
					 INTELLIGENCE PROGRAM (MIP) ACTIVITIES4,8044,804
							
							208 0305204NTACTICAL UNMANNED
					 AERIAL VEHICLES8,3818,381
							
							211 0305208MDISTRIBUTED
					 COMMON GROUND/SURFACE SYSTEMS5,5355,535
							
							212 0305208NDISTRIBUTED
					 COMMON GROUND/SURFACE SYSTEMS19,71819,718
							
							213 0305220NRQ–4
					 UAV375,235375,235
							
							214 0305231NMQ–8
					 UAV48,71348,713
							
							215 0305232MRQ–11
					 UAV102102
							
							216 0305233NRQ–7
					 UAV710710
							
							217 0305234NSMALL (LEVEL 0)
					 TACTICAL UAS (STUASL0)5,0135,013
							
							219 0305239MRQ–21A11,12211,122
							
							220 0305241NMULTI-INTELLIGENCE SENSOR DEVELOPMENT28,85128,851
							
							221 0308601NMODELING AND
					 SIMULATION SUPPORT5,1165,116
							
							222 0702207NDEPOT MAINTENANCE
					 (NON-IF)28,04228,042
							
							223 0708011NINDUSTRIAL
					 PREPAREDNESS50,93350,933
							
							224 0708730NMARITIME
					 TECHNOLOGY (MARITECH)4,9984,998
							
							224A9999999999CLASSIFIED
					 PROGRAMS1,185,1321,185,132
							
							OPERATIONAL SYSTEMS DEVELOPMENT
					 TOTAL3,385,8223,364,947
							
							TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL, NAVY15,974,78015,873,905
							
							
							
							RESEARCH,
					 DEVELOPMENT, TEST & EVAL, AF
							
							BASIC
					 RESEARCH
							
							1 0601102FDEFENSE RESEARCH
					 SCIENCES373,151373,151
							
							2 0601103FUNIVERSITY
					 RESEARCH INITIATIVES138,333138,333
							
							3 0601108FHIGH ENERGY LASER
					 RESEARCH INITIATIVES13,28613,286
							
							BASIC RESEARCH TOTAL524,770524,770
							
							
							
							APPLIED
					 RESEARCH
							
							4 0602102FMATERIALS116,846116,846
							
							5 0602201FAEROSPACE VEHICLE
					 TECHNOLOGIES119,672119,672
							
							6 0602202FHUMAN
					 EFFECTIVENESS APPLIED RESEARCH89,48389,483
							
							7 0602203FAEROSPACE
					 PROPULSION197,546197,546
							
							8 0602204FAEROSPACE
					 SENSORS127,539127,539
							
							9 0602601FSPACE
					 TECHNOLOGY104,063104,063
							
							10 0602602FCONVENTIONAL
					 MUNITIONS81,52181,521
							
							11 0602605FDIRECTED ENERGY
					 TECHNOLOGY112,845112,845
							
							12 0602788FDOMINANT
					 INFORMATION SCIENCES AND METHODS138,161138,161
							
							13 0602890FHIGH ENERGY LASER
					 RESEARCH40,21740,217
							
							APPLIED RESEARCH TOTAL1,127,8931,127,893
							
							
							
							ADVANCED TECHNOLOGY
					 DEVELOPMENT
							
							14 0603112FADVANCED
					 MATERIALS FOR WEAPON SYSTEMS39,57239,572
							
							15 0603199FSUSTAINMENT
					 SCIENCE AND TECHNOLOGY (S&T)12,80012,800
							
							16 0603203FADVANCED
					 AEROSPACE SENSORS30,57930,579
							
							17 0603211FAEROSPACE
					 TECHNOLOGY DEV/DEMO77,34777,347
							
							18 0603216FAEROSPACE
					 PROPULSION AND POWER TECHNOLOGY149,321149,321
							
							19 0603270FELECTRONIC COMBAT
					 TECHNOLOGY49,12849,128
							
							20 0603401FADVANCED
					 SPACECRAFT TECHNOLOGY68,07168,071
							
							21 0603444FMAUI SPACE
					 SURVEILLANCE SYSTEM (MSSS)26,29926,299
							
							22 0603456FHUMAN
					 EFFECTIVENESS ADVANCED TECHNOLOGY DEVELOPMENT20,96720,967
							
							23 0603601FCONVENTIONAL
					 WEAPONS TECHNOLOGY33,99633,996
							
							24 0603605FADVANCED WEAPONS
					 TECHNOLOGY19,00019,000
							
							25 0603680FMANUFACTURING
					 TECHNOLOGY PROGRAM41,35341,353
							
							26 0603788FBATTLESPACE
					 KNOWLEDGE DEVELOPMENT AND DEMONSTRATION49,09349,093
							
							ADVANCED TECHNOLOGY DEVELOPMENT
					 TOTAL617,526617,526
							
							
							
							ADVANCED COMPONENT
					 DEVELOPMENT & PROTOTYPES
							
							28 0603260FINTELLIGENCE
					 ADVANCED DEVELOPMENT3,9833,983
							
							29 0603287FPHYSICAL SECURITY
					 EQUIPMENT3,8743,874
							
							32 0603438FSPACE CONTROL
					 TECHNOLOGY27,02427,024
							
							33 0603742FCOMBAT
					 IDENTIFICATION TECHNOLOGY15,89915,899
							
							34 0603790FNATO RESEARCH AND
					 DEVELOPMENT4,5684,568
							
							35 0603791FINTERNATIONAL
					 SPACE COOPERATIVE R&D379379
							
							36 0603830FSPACE PROTECTION
					 PROGRAM (SPP)28,76428,764
							
							38 0603851FINTERCONTINENTAL
					 BALLISTIC MISSILE—DEM/VAL86,73786,737
							
							40 0603859FPOLLUTION
					 PREVENTION—DEM/VAL953953
							
							42 0604015FLONG RANGE
					 STRIKE379,437379,437
							
							44 0604317FTECHNOLOGY
					 TRANSFER2,6062,606
							
							45 0604327FHARD AND DEEPLY
					 BURIED TARGET DEFEAT SYSTEM (HDBTDS) PROGRAM103103
							
							47 0604337FREQUIREMENTS
					 ANALYSIS AND MATURATION16,01816,018
							
							49 0604458FAIR & SPACE
					 OPS CENTER58,86158,861
							
							50 0604618FJOINT DIRECT
					 ATTACK MUNITION2,5002,500
							
							51 0604635FGROUND ATTACK
					 WEAPONS FUZE DEVELOPMENT21,17521,175
							
							520604857FOPERATIONALLY
					 RESPONSIVE SPACE010,000
							
							 Program increase[10,000]
							
							53 0604858FTECH TRANSITION
					 PROGRAM13,63613,636
							
							54 0105921FSERVICE SUPPORT
					 TO STRATCOM—SPACE ACTIVITIES2,7992,799
							
							55 0207455FTHREE DIMENSIONAL
					 LONG-RANGE RADAR (3DELRR)70,16070,160
							
							56 0305164FNAVSTAR GLOBAL
					 POSITIONING SYSTEM (USER EQUIPMENT) (SPACE)137,233137,233
							
							ADVANCED COMPONENT DEVELOPMENT &
					 PROTOTYPES TOTAL876,709886,709
							
							
							
							SYSTEM DEVELOPMENT
					 & DEMONSTRATION
							
							58 0603260FINTELLIGENCE
					 ADVANCED DEVELOPMENT977977
							
							61 0604233FSPECIALIZED
					 UNDERGRADUATE FLIGHT TRAINING3,6013,601
							
							62 0604270FELECTRONIC
					 WARFARE DEVELOPMENT1,9711,971
							
							64 0604281FTACTICAL DATA
					 NETWORKS ENTERPRISE51,45636,256
							
							 Unjustified request[–15,200]
							
							65 0604287FPHYSICAL SECURITY
					 EQUIPMENT5050
							
							66 0604329FSMALL DIAMETER
					 BOMB (SDB)—EMD115,000115,000
							
							67 0604421FCOUNTERSPACE
					 SYSTEMS23,93023,930
							
							68 0604425FSPACE SITUATION
					 AWARENESS SYSTEMS400,258400,258
							
							69 0604429FAIRBORNE
					 ELECTRONIC ATTACK4,5754,575
							
							70 0604441FSPACE BASED
					 INFRARED SYSTEM (SBIRS) HIGH EMD352,532352,532
							
							71 0604602FARMAMENT/ORDNANCE
					 DEVELOPMENT16,28416,284
							
							72 0604604FSUBMUNITIONS2,5642,564
							
							73 0604617FAGILE COMBAT
					 SUPPORT17,03617,036
							
							74 0604706FLIFE SUPPORT
					 SYSTEMS7,2737,273
							
							75 0604735FCOMBAT TRAINING
					 RANGES33,20033,200
							
							78 0604800FF–35—EMD816,335816,335
							
							79 0604851FINTERCONTINENTAL
					 BALLISTIC MISSILE—EMD145,442145,442
							
							80 0604853FEVOLVED
					 EXPENDABLE LAUNCH VEHICLE PROGRAM (SPACE)—EMD27,96327,963
							
							81 0604932FLONG RANGE
					 STANDOFF WEAPON5,0005,000
							
							82 0604933FICBM FUZE
					 MODERNIZATION129,411129,411
							
							83 0605213FF–22
					 MODERNIZATION INCREMENT 3.2B131,100131,100
							
							84 0605221FKC–461,558,5901,558,590
							
							85 0605229FCSAR HH–60
					 RECAPITALIZATION393,558393,558
							
							86 0605278FHC/MC–130 RECAP
					 RDT&E6,2426,242
							
							87 0605431FADVANCED EHF
					 MILSATCOM (SPACE)272,872272,872
							
							88 0605432FPOLAR MILSATCOM
					 (SPACE)124,805124,805
							
							89 0605433FWIDEBAND GLOBAL
					 SATCOM (SPACE)13,94813,948
							
							90 0605931FB–2 DEFENSIVE
					 MANAGEMENT SYSTEM303,500303,500
							
							91 0101125FNUCLEAR WEAPONS
					 MODERNIZATION67,87467,874
							
							94 0207701FFULL COMBAT
					 MISSION TRAINING4,6634,663
							
							97 0401318FCV–2246,70546,705
							
							SYSTEM DEVELOPMENT & DEMONSTRATION
					 TOTAL5,078,7155,063,515
							
							
							
							MANAGEMENT
					 SUPPORT
							
							99 0604256FTHREAT SIMULATOR
					 DEVELOPMENT17,69017,690
							
							100 0604759FMAJOR T&E
					 INVESTMENT34,84134,841
							
							101 0605101FRAND PROJECT AIR
					 FORCE32,95632,956
							
							103 0605712FINITIAL
					 OPERATIONAL TEST & EVALUATION13,61013,610
							
							104 0605807FTEST AND
					 EVALUATION SUPPORT742,658742,658
							
							105 0605860FROCKET SYSTEMS
					 LAUNCH PROGRAM (SPACE)14,20314,203
							
							106 0605864FSPACE TEST
					 PROGRAM (STP)13,00013,000
							
							107 0605976FFACILITIES
					 RESTORATION AND MODERNIZATION—TEST AND EVALUATION SUPPORT44,16044,160
							
							108 0605978FFACILITIES
					 SUSTAINMENT—TEST AND EVALUATION SUPPORT27,64327,643
							
							109 0606323FMULTI-SERVICE
					 SYSTEMS ENGINEERING INITIATIVE13,93513,935
							
							110 0606392FSPACE AND MISSILE
					 CENTER (SMC) CIVILIAN WORKFORCE192,348192,348
							
							111 0702806FACQUISITION AND
					 MANAGEMENT SUPPORT28,64728,647
							
							112 0804731FGENERAL SKILL
					 TRAINING315315
							
							114 1001004FINTERNATIONAL
					 ACTIVITIES3,7853,785
							
							MANAGEMENT SUPPORT
					 TOTAL1,179,7911,179,791
							
							
							
							OPERATIONAL SYSTEMS
					 DEVELOPMENT
							
							115 0603423FGLOBAL
					 POSITIONING SYSTEM III—OPERATIONAL CONTROL SEGMENT383,500383,500
							
							117 0604445FWIDE AREA
					 SURVEILLANCE5,0005,000
							
							118 0605018FAF INTEGRATED
					 PERSONNEL AND PAY SYSTEM (AF-IPPS)90,09790,097
							
							119 0605024FANTI-TAMPER
					 TECHNOLOGY EXECUTIVE AGENCY32,08632,086
							
							121 0101113FB–52
					 SQUADRONS24,00724,007
							
							122 0101122FAIR-LAUNCHED
					 CRUISE MISSILE (ALCM)450450
							
							123 0101126FB–1B
					 SQUADRONS19,58919,589
							
							124 0101127FB–2
					 SQUADRONS100,194100,194
							
							125 0101313FSTRAT WAR
					 PLANNING SYSTEM—USSTRATCOM37,44837,448
							
							128 0102326FREGION/SECTOR
					 OPERATION CONTROL CENTER MODERNIZATION PROGRAM1,7001,700
							
							130 0203761FWARFIGHTER RAPID
					 ACQUISITION PROCESS (WRAP) RAPID TRANSITION FUND3,8443,844
							
							131 0205219FMQ–9
					 UAV128,328128,328
							
							133 0207131FA–10
					 SQUADRONS9,6149,614
							
							134 0207133FF–16
					 SQUADRONS177,298177,298
							
							135 0207134FF–15E
					 SQUADRONS244,289244,289
							
							136 0207136FMANNED
					 DESTRUCTIVE SUPPRESSION13,13813,138
							
							137 0207138FF–22A
					 SQUADRONS328,542328,542
							
							138 0207142FF–35
					 SQUADRONS33,00033,000
							
							139 0207161FTACTICAL AIM
					 MISSILES15,46015,460
							
							140 0207163FADVANCED MEDIUM
					 RANGE AIR-TO-AIR MISSILE (AMRAAM)84,17284,172
							
							142 0207224FCOMBAT RESCUE AND
					 RECOVERY2,5822,582
							
							143 0207227FCOMBAT
					 RESCUE—PARARESCUE542542
							
							144 0207247FAF
					 TENCAP89,81613,016
							
							 Reduction fighter communications
					 POD [–76,800]
							
							145 0207249FPRECISION ATTACK
					 SYSTEMS PROCUREMENT1,0751,075
							
							146 0207253FCOMPASS
					 CALL10,78210,782
							
							147 0207268FAIRCRAFT ENGINE
					 COMPONENT IMPROVEMENT PROGRAM139,369139,369
							
							149 0207325FJOINT
					 AIR-TO-SURFACE STANDOFF MISSILE (JASSM)6,3736,373
							
							150 0207410FAIR & SPACE
					 OPERATIONS CENTER (AOC)22,82022,820
							
							151 0207412FCONTROL AND
					 REPORTING CENTER (CRC)7,0297,029
							
							152 0207417FAIRBORNE WARNING
					 AND CONTROL SYSTEM (AWACS)186,256186,256
							
							153 0207418FTACTICAL AIRBORNE
					 CONTROL SYSTEMS743743
							
							156 0207431FCOMBAT AIR
					 INTELLIGENCE SYSTEM ACTIVITIES4,4714,471
							
							158 0207444FTACTICAL AIR
					 CONTROL PARTY-MOD10,25010,250
							
							159 0207448FC2ISR TACTICAL
					 DATA LINK1,4311,431
							
							160 0207449FCOMMAND AND
					 CONTROL (C2) CONSTELLATION7,3297,329
							
							161 0207452FDCAPES15,08115,081
							
							162 0207581FJOINT
					 SURVEILLANCE/TARGET ATTACK RADAR SYSTEM (JSTARS)13,24823,148
							
							 Continue T–3 testing
					 operations[9,900]
							
							163 0207590FSEEK
					 EAGLE24,34224,342
							
							164 0207601FUSAF MODELING AND
					 SIMULATION10,44810,448
							
							165 0207605FWARGAMING AND
					 SIMULATION CENTERS5,5125,512
							
							166 0207697FDISTRIBUTED
					 TRAINING AND EXERCISES3,3013,301
							
							167 0208006FMISSION PLANNING
					 SYSTEMS62,60562,605
							
							169 0208059FCYBER COMMAND
					 ACTIVITIES68,09968,099
							
							170 0208087FAF OFFENSIVE
					 CYBERSPACE OPERATIONS14,04714,047
							
							171 0208088FAF DEFENSIVE
					 CYBERSPACE OPERATIONS5,8535,853
							
							179 0301400FSPACE SUPERIORITY
					 INTELLIGENCE12,19712,197
							
							180 0302015FE–4B NATIONAL
					 AIRBORNE OPERATIONS CENTER (NAOC)18,26718,267
							
							181 0303131FMINIMUM ESSENTIAL
					 EMERGENCY COMMUNICATIONS NETWORK (MEECN)36,28836,288
							
							182 0303140FINFORMATION
					 SYSTEMS SECURITY PROGRAM90,231100,231
							
							 ASACoE program[10,000]
							
							183 0303141FGLOBAL COMBAT
					 SUPPORT SYSTEM725725
							
							185 0303601FMILSATCOM
					 TERMINALS140,170140,170
							
							187 0304260FAIRBORNE SIGINT
					 ENTERPRISE117,110117,110
							
							190 0305099FGLOBAL AIR
					 TRAFFIC MANAGEMENT (GATM)4,4304,430
							
							191 0305103FCYBER SECURITY
					 INITIATIVE2,0482,048
							
							192 0305105FDOD CYBER CRIME
					 CENTER288288
							
							193 0305110FSATELLITE CONTROL
					 NETWORK (SPACE)35,69835,698
							
							194 0305111FWEATHER
					 SERVICE24,66724,667
							
							195 0305114FAIR TRAFFIC
					 CONTROL, APPROACH, AND LANDING SYSTEM (ATCALS)35,67435,674
							
							196 0305116FAERIAL
					 TARGETS21,18621,186
							
							199 0305128FSECURITY AND
					 INVESTIGATIVE ACTIVITIES195195
							
							200 0305145FARMS CONTROL
					 IMPLEMENTATION1,4301,430
							
							201 0305146FDEFENSE JOINT
					 COUNTERINTELLIGENCE ACTIVITIES330330
							
							206 0305173FSPACE AND MISSILE
					 TEST AND EVALUATION CENTER3,6963,696
							
							207 0305174FSPACE INNOVATION,
					 INTEGRATION AND RAPID TECHNOLOGY DEVELOPMENT2,4692,469
							
							208 0305179FINTEGRATED
					 BROADCAST SERVICE (IBS)8,2898,289
							
							209 0305182FSPACELIFT RANGE
					 SYSTEM (SPACE)13,34513,345
							
							211 0305202FDRAGON
					 U–218,70018,700
							
							212 0305205FENDURANCE
					 UNMANNED AERIAL VEHICLES3,0003,000
							
							213 0305206FAIRBORNE
					 RECONNAISSANCE SYSTEMS37,82850,328
							
							 Blue Devil Replacement WAMI/NVDF
					 [15,000]
							
							 Unjustified amount [–2,500]
							
							214 0305207FMANNED
					 RECONNAISSANCE SYSTEMS13,49113,491
							
							215 0305208FDISTRIBUTED
					 COMMON GROUND/SURFACE SYSTEMS7,4987,498
							
							216 0305219FMQ–1 PREDATOR A
					 UAV3,3263,326
							
							217 0305220FRQ–4
					 UAV134,406134,406
							
							218 0305221FNETWORK-CENTRIC
					 COLLABORATIVE TARGETING7,4137,413
							
							219 0305236FCOMMON DATA LINK
					 (CDL)40,50340,503
							
							220 0305238FNATO
					 AGS264,134264,134
							
							221 0305240FSUPPORT TO DCGS
					 ENTERPRISE23,01623,016
							
							222 0305265FGPS III SPACE
					 SEGMENT221,276221,276
							
							223 0305614FJSPOC MISSION
					 SYSTEM58,52358,523
							
							224 0305881FRAPID CYBER
					 ACQUISITION2,2182,218
							
							226 0305913FNUDET DETECTION
					 SYSTEM (SPACE)50,54750,547
							
							227 0305940FSPACE SITUATION
					 AWARENESS OPERATIONS18,80718,807
							
							229 0308699FSHARED EARLY
					 WARNING (SEW)1,0791,079
							
							230 0401115FC–130 AIRLIFT
					 SQUADRON400400
							
							231 0401119FC–5 AIRLIFT
					 SQUADRONS (IF)61,49261,492
							
							232 0401130FC–17 AIRCRAFT
					 (IF)109,134109,134
							
							233 0401132FC–130J
					 PROGRAM22,44322,443
							
							234 0401134FLARGE AIRCRAFT IR
					 COUNTERMEASURES (LAIRCM)4,1164,116
							
							238 0401314FOPERATIONAL
					 SUPPORT AIRLIFT44,55344,553
							
							239 0408011FSPECIAL TACTICS /
					 COMBAT CONTROL6,2136,213
							
							240 0702207FDEPOT MAINTENANCE
					 (NON-IF)1,6051,605
							
							242 0708610FLOGISTICS
					 INFORMATION TECHNOLOGY (LOGIT)95,23895,238
							
							243 0708611FSUPPORT SYSTEMS
					 DEVELOPMENT10,92510,925
							
							244 0804743FOTHER FLIGHT
					 TRAINING1,3471,347
							
							245 0808716FOTHER PERSONNEL
					 ACTIVITIES6565
							
							246 0901202FJOINT PERSONNEL
					 RECOVERY AGENCY1,0831,083
							
							247 0901218FCIVILIAN
					 COMPENSATION PROGRAM1,5771,577
							
							248 0901220FPERSONNEL
					 ADMINISTRATION5,9905,990
							
							249 0901226FAIR FORCE STUDIES
					 AND ANALYSIS AGENCY786786
							
							250 0901279FFACILITIES
					 OPERATION—ADMINISTRATIVE654654
							
							251 0901538FFINANCIAL
					 MANAGEMENT INFORMATION SYSTEMS DEVELOPMENT135,735135,735
							
							251A9999999999CLASSIFIED
					 PROGRAMS11,874,52811,874,528
							
							 Reduction to classified program
					 [–70,000]
							
							 Increase to classified program
					 [70,000]
							
							OPERATIONAL SYSTEMS DEVELOPMENT
					 TOTAL16,297,54216,253,142
							
							TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL, AF25,702,94625,653,346
							
							
							
							RESEARCH,
					 DEVELOPMENT, TEST & EVAL, DW
							
							BASIC
					 RESEARCH
							
							1 0601000BRDTRA
					 BASIC RESEARCH INITIATIVE45,83745,837
							
							2 0601101EDEFENSE RESEARCH
					 SCIENCES315,033315,033
							
							3 0601110D8ZBASIC RESEARCH
					 INITIATIVES11,17111,171
							
							4 0601117EBASIC OPERATIONAL
					 MEDICAL RESEARCH SCIENCE49,50049,500
							
							5 0601120D8ZNATIONAL DEFENSE
					 EDUCATION PROGRAM84,27184,271
							
							6 0601228D8ZHISTORICALLY
					 BLACK COLLEGES AND UNIVERSITIES/MINORITY INSTITUTIONS30,89530,895
							
							7 0601384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM51,42651,426
							
							BASIC RESEARCH TOTAL588,133588,133
							
							
							
							APPLIED
					 RESEARCH
							
							8 0602000D8ZJOINT MUNITIONS
					 TECHNOLOGY20,06520,065
							
							9 0602115EBIOMEDICAL
					 TECHNOLOGY114,790114,790
							
							11 0602234D8ZLINCOLN
					 LABORATORY RESEARCH PROGRAM46,87541,875
							
							 MIT LL reduction[–5,000]
							
							13 0602251D8ZAPPLIED RESEARCH
					 FOR THE ADVANCEMENT OF S&T PRIORITIES45,00030,000
							
							 PSC S&T
					 reduction[–15,000]
							
							14 0602303EINFORMATION &
					 COMMUNICATIONS TECHNOLOGY413,260418,260
							
							 Plan X increase[5,000]
							
							15 0602304ECOGNITIVE
					 COMPUTING SYSTEMS16,33016,330
							
							17 0602383EBIOLOGICAL
					 WARFARE DEFENSE24,53724,537
							
							18 0602384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM227,065227,065
							
							20 0602668D8ZCYBER SECURITY
					 RESEARCH18,90818,908
							
							 Assuring effective
					 missions[–2,000]
							
							 Automated software analysis
					 tools[2,000]
							
							210602670D8ZHUMAN, SOCIAL AND
					 CULTURE BEHAVIOR MODELING (HSCB) APPLIED RESEARCH05,000
							
							 HSCB Apl Res
					 extension[5,000]
							
							22 0602702ETACTICAL
					 TECHNOLOGY225,977225,977
							
							23 0602715EMATERIALS AND
					 BIOLOGICAL TECHNOLOGY166,654166,654
							
							24 0602716EELECTRONICS
					 TECHNOLOGY243,469243,469
							
							25 0602718BRWEAPONS OF MASS DESTRUCTION DEFEAT TECHNOLOGIES175,282175,282
							
							26 0602751D8ZSOFTWARE
					 ENGINEERING INSTITUTE (SEI) APPLIED RESEARCH11,10711,107
							
							27 1160401BBSPECIAL OPERATIONS TECHNOLOGY DEVELOPMENT29,24629,246
							
							APPLIED RESEARCH TOTAL1,778,5651,768,565
							
							
							
							ADVANCED TECHNOLOGY
					 DEVELOPMENT
							
							28 0603000D8ZJOINT MUNITIONS
					 ADVANCED TECHNOLOGY26,64626,646
							
							29 0603121D8ZSO/LIC ADVANCED
					 DEVELOPMENT19,42019,420
							
							30 0603122D8ZCOMBATING
					 TERRORISM TECHNOLOGY SUPPORT77,79260,792
							
							 Reduction due to
					 redundancy[–17,000]
							
							31 0603160BRCOUNTERPROLIFERATION INITIATIVES—PROLIFERATION PREVENTION AND
					 DEFEAT274,033274,033
							
							32 0603175CBALLISTIC MISSILE
					 DEFENSE TECHNOLOGY309,203279,203
							
							 Directed
					 energy—DPALS[–5,000]
							
							 Advanced Technology—unsustainable
					 growth[–25,000]
							
							34 0603225D8ZJOINT DOD-DOE
					 MUNITIONS TECHNOLOGY DEVELOPMENT19,30519,305
							
							35 0603264SAGILE
					 TRANSPORTATION FOR THE 21ST CENTURY (AT21)—THEATER CAPABILITY7,5657,565
							
							36 0603274CSPECIAL
					 PROGRAM—MDA TECHNOLOGY40,42640,426
							
							37 0603286EADVANCED
					 AEROSPACE SYSTEMS149,804149,804
							
							38 0603287ESPACE PROGRAMS
					 AND TECHNOLOGY172,546172,546
							
							39 0603384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—ADVANCED
					 DEVELOPMENT170,847170,847
							
							40 0603618D8ZJOINT ELECTRONIC
					 ADVANCED TECHNOLOGY9,0099,009
							
							41 0603648D8ZJOINT CAPABILITY
					 TECHNOLOGY DEMONSTRATIONS174,428164,428
							
							 JCTD reduction[–10,000]
							
							42 0603662D8ZNETWORKED
					 COMMUNICATIONS CAPABILITIES20,0005,000
							
							 Net Comm reduction[–15,000]
							
							45 0603668D8ZCYBER SECURITY
					 ADVANCED RESEARCH19,66819,668
							
							 Assuring effective
					 missions[–3,000]
							
							 Automated software analysis
					 tools[3,000]
							
							460603670D8ZHUMAN, SOCIAL AND
					 CULTURE BEHAVIOR MODELING (HSCB) ADVANCED RESEARCH05,000
							
							 HSCB Adv Dev
					 extension[5,000]
							
							47 0603680D8ZDEFENSE-WIDE
					 MANUFACTURING SCIENCE AND TECHNOLOGY PROGRAM34,04159,041
							
							 IBIF[25,000]
							
							48 0603699D8ZEMERGING
					 CAPABILITIES TECHNOLOGY DEVELOPMENT61,97161,971
							
							50 0603712SGENERIC LOGISTICS
					 R&D TECHNOLOGY DEMONSTRATIONS20,00020,000
							
							51 0603713SDEPLOYMENT AND
					 DISTRIBUTION ENTERPRISE TECHNOLOGY30,25630,256
							
							52 0603716D8ZSTRATEGIC
					 ENVIRONMENTAL RESEARCH PROGRAM72,32472,324
							
							53 0603720SMICROELECTRONICS
					 TECHNOLOGY DEVELOPMENT AND SUPPORT82,70082,700
							
							54 0603727D8ZJOINT WARFIGHTING
					 PROGRAM8,4318,431
							
							55 0603739EADVANCED
					 ELECTRONICS TECHNOLOGIES117,080117,080
							
							57 0603760ECOMMAND, CONTROL
					 AND COMMUNICATIONS SYSTEMS239,078239,078
							
							59 0603766ENETWORK-CENTRIC
					 WARFARE TECHNOLOGY259,006259,006
							
							60 0603767ESENSOR
					 TECHNOLOGY286,364286,364
							
							61 0603769SEDISTRIBUTED LEARNING ADVANCED TECHNOLOGY DEVELOPMENT12,11612,116
							
							62 0603781D8ZSOFTWARE
					 ENGINEERING INSTITUTE19,00819,008
							
							63 0603826D8ZQUICK REACTION
					 SPECIAL PROJECTS78,53258,532
							
							 Quick & Rapid Reaction Fund
					 reduction[–20,000]
							
							65 0603828JJOINT
					 EXPERIMENTATION12,66712,667
							
							66 0603832D8ZDOD MODELING AND
					 SIMULATION MANAGEMENT OFFICE41,37041,370
							
							69 0603941D8ZTEST &
					 EVALUATION SCIENCE & TECHNOLOGY92,50892,508
							
							70 0604055D8ZOPERATIONAL
					 ENERGY CAPABILITY IMPROVEMENT52,00152,001
							
							71 0303310D8ZCWMD
					 SYSTEMS52,05355,053
							
							 Program increase[3,000]
							
							72 1160402BBSPECIAL OPERATIONS ADVANCED TECHNOLOGY DEVELOPMENT46,80946,809
							
							ADVANCED TECHNOLOGY DEVELOPMENT
					 TOTAL3,109,0073,050,007
							
							
							
							ADVANCED COMPONENT
					 DEVELOPMENT AND PROTOTYPES
							
							75 0603161D8ZNUCLEAR AND
					 CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E ADC&P63,64163,641
							
							76 0603527D8ZRETRACT
					 LARCH19,15219,152
							
							77 0603600D8ZWALKOFF70,76370,763
							
							79 0603714D8ZADVANCED SENSORS
					 APPLICATION PROGRAM17,23019,230
							
							 Sustain testing
					 effort[2,000]
							
							80 0603851D8ZENVIRONMENTAL
					 SECURITY TECHNICAL CERTIFICATION PROGRAM71,45371,453
							
							81 0603881CBALLISTIC MISSILE
					 DEFENSE TERMINAL DEFENSE SEGMENT268,990268,990
							
							82 0603882CBALLISTIC MISSILE
					 DEFENSE MIDCOURSE DEFENSE SEGMENT1,033,9031,033,903
							
							83 0603884BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—DEM/VAL196,237196,237
							
							84 0603884CBALLISTIC MISSILE
					 DEFENSE SENSORS315,183345,183
							
							 Additional homeland missile
					 defense radar[30,000]
							
							86 0603890CBMD ENABLING
					 PROGRAMS377,605377,605
							
							87 0603891CSPECIAL
					 PROGRAMS—MDA286,613286,613
							
							88 0603892CAEGIS
					 BMD937,056937,056
							
							89 0603893CSPACE TRACKING
					 & SURVEILLANCE SYSTEM44,94744,947
							
							90 0603895CBALLISTIC MISSILE
					 DEFENSE SYSTEM SPACE PROGRAMS6,5156,515
							
							91 0603896CBALLISTIC MISSILE
					 DEFENSE COMMAND AND CONTROL, BATTLE MANAGEMENT AND COMMUNICATI418,355418,355
							
							92 0603898CBALLISTIC MISSILE
					 DEFENSE JOINT WARFIGHTER SUPPORT47,41947,419
							
							93 0603904CMISSILE DEFENSE
					 INTEGRATION & OPERATIONS CENTER (MDIOC)52,13152,131
							
							94 0603906CREGARDING
					 TRENCH13,86413,864
							
							95 0603907CSEA BASED X-BAND
					 RADAR (SBX)44,47844,478
							
							96 0603913CISRAELI
					 COOPERATIVE PROGRAMS95,782245,782
							
							 Arrow Weapon System
					 Improvements[30,000]
							
							 Arrow–3 Interceptor[20,000]
							
							 David's Sling short-range
					 BMD[100,000]
							
							97 0603914CBALLISTIC MISSILE
					 DEFENSE TEST375,866375,866
							
							98 0603915CBALLISTIC MISSILE
					 DEFENSE TARGETS495,257495,257
							
							99 0603920D8ZHUMANITARIAN
					 DEMINING11,70411,704
							
							100 0603923D8ZCOALITION
					 WARFARE9,8429,842
							
							101 0604016D8ZDEPARTMENT OF
					 DEFENSE CORROSION PROGRAM3,3123,312
							
							102 0604250D8ZADVANCED
					 INNOVATIVE TECHNOLOGIES130,000100,000
							
							 Adv Innov Tech
					 reduction[–30,000]
							
							103 0604400D8ZDEPARTMENT OF
					 DEFENSE (DOD) UNMANNED AIRCRAFT SYSTEM (UAS) COMMON DEVELOPMENT8,3008,300
							
							104 0604445JWIDE AREA
					 SURVEILLANCE30,00030,000
							
							1050604670D8ZHUMAN, SOCIAL AND
					 CULTURE BEHAVIOR MODELING (HSCB) RESEARCH AND ENGINEERING05,000
							
							 HSCB Modeling R&E
					 extension[5,000]
							
							1060604775D8ZDEFENSE RAPID
					 INNOVATION PROGRAM0150,000
							
							 RIP[150,000]
							
							108 0604787JJOINT SYSTEMS
					 INTEGRATION7,4027,402
							
							110 0604828JJOINT FIRES
					 INTEGRATION AND INTEROPERABILITY TEAM7,5067,506
							
							111 0604880CLAND-BASED SM–3
					 (LBSM3)129,374129,374
							
							112 0604881CAEGIS SM–3 BLOCK
					 IIA CO-DEVELOPMENT308,522308,522
							
							115 0303191D8ZJOINT
					 ELECTROMAGNETIC TECHNOLOGY (JET) PROGRAM3,1693,169
							
							116 0305103CCYBER SECURITY
					 INITIATIVE946946
							
							ADVANCED COMPONENT DEVELOPMENT AND
					 PROTOTYPES TOTAL5,902,5176,209,517
							
							
							
							SYSTEM DEVELOPMENT
					 AND DEMONSTRATION
							
							118 0604161D8ZNUCLEAR AND
					 CONVENTIONAL PHYSICAL SECURITY EQUIPMENT RDT&E SDD8,1558,155
							
							119 0604165D8ZPROMPT GLOBAL
					 STRIKE CAPABILITY DEVELOPMENT65,44065,440
							
							120 0604384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM—EMD451,306451,306
							
							122 0604764KADVANCED IT
					 SERVICES JOINT PROGRAM OFFICE (AITS-JPO)29,13829,138
							
							123 0604771D8ZJOINT TACTICAL
					 INFORMATION DISTRIBUTION SYSTEM (JTIDS)19,47519,475
							
							124 0605000BRWEAPONS OF MASS DESTRUCTION DEFEAT CAPABILITIES12,90112,901
							
							125 0605013BLINFORMATION TECHNOLOGY DEVELOPMENT13,81213,812
							
							126 0605021SEHOMELAND PERSONNEL SECURITY INITIATIVE386386
							
							127 0605022D8ZDEFENSE
					 EXPORTABILITY PROGRAM3,7633,763
							
							128 0605027D8ZOUSD(C) IT
					 DEVELOPMENT INITIATIVES6,7886,788
							
							129 0605070SDOD ENTERPRISE
					 SYSTEMS DEVELOPMENT AND DEMONSTRATION27,91727,917
							
							130 0605075D8ZDCMO POLICY AND
					 INTEGRATION22,29722,297
							
							131 0605080SDEFENSE AGENCY
					 INTIATIVES (DAI)—FINANCIAL SYSTEM51,68951,689
							
							132 0605210D8ZDEFENSE-WIDE
					 ELECTRONIC PROCUREMENT CAPABILITIES6,1846,184
							
							133 0303141KGLOBAL COMBAT
					 SUPPORT SYSTEM12,08312,083
							
							134 0305304D8ZDOD ENTERPRISE
					 ENERGY INFORMATION MANAGEMENT (EEIM)3,3023,302
							
							SYSTEM DEVELOPMENT AND DEMONSTRATION
					 TOTAL734,636734,636
							
							
							
							MANAGEMENT
					 SUPPORT
							
							135 0604774D8ZDEFENSE READINESS
					 REPORTING SYSTEM (DRRS)6,3936,393
							
							136 0604875D8ZJOINT SYSTEMS
					 ARCHITECTURE DEVELOPMENT2,4792,479
							
							137 0604940D8ZCENTRAL TEST AND
					 EVALUATION INVESTMENT DEVELOPMENT (CTEIP)240,213240,213
							
							138 0604942D8ZASSESSMENTS AND
					 EVALUATIONS2,1272,127
							
							139 0604943D8ZTHERMAL
					 VICAR8,2878,287
							
							140 0605100D8ZJOINT MISSION
					 ENVIRONMENT TEST CAPABILITY (JMETC)31,00031,000
							
							141 0605104D8ZTECHNICAL
					 STUDIES, SUPPORT AND ANALYSIS24,37924,379
							
							143 0605117D8ZFOREIGN MATERIEL
					 ACQUISITION AND EXPLOITATION54,31154,311
							
							144 0605126JJOINT INTEGRATED
					 AIR AND MISSILE DEFENSE ORGANIZATION (JIAMDO)47,46247,462
							
							146 0605130D8ZFOREIGN
					 COMPARATIVE TESTING12,13412,134
							
							147 0605142D8ZSYSTEMS
					 ENGINEERING44,23739,237
							
							 SE transfer to
					 DT&E[–5,000]
							
							148 0605151D8ZSTUDIES AND
					 ANALYSIS SUPPORT—OSD5,8715,871
							
							149 0605161D8ZNUCLEAR
					 MATTERS-PHYSICAL SECURITY5,0285,028
							
							150 0605170D8ZSUPPORT TO
					 NETWORKS AND INFORMATION INTEGRATION6,3016,301
							
							151 0605200D8ZGENERAL SUPPORT
					 TO USD (INTELLIGENCE)6,5046,504
							
							152 0605384BPCHEMICAL AND BIOLOGICAL DEFENSE PROGRAM92,04692,046
							
							158 0605790D8ZSMALL BUSINESS
					 INNOVATION RESEARCH (SBIR)/ SMALL BUSINESS TECHNOLOGY TRANSFER (S1,8681,868
							
							159 0605798D8ZDEFENSE
					 TECHNOLOGY ANALYSIS8,3628,362
							
							160 0605801KADEFENSE TECHNICAL INFORMATION CENTER (DTIC)56,02446,024
							
							 DTIC reduction[–10,000]
							
							161 0605803SER&D IN SUPPORT OF DOD ENLISTMENT, TESTING AND
					 EVALUATION6,9086,908
							
							162 0605804D8ZDEVELOPMENT TEST
					 AND EVALUATION15,45120,451
							
							 DT&E transfer from
					 SE[5,000]
							
							164 0605898EMANAGEMENT
					 HQ—R&D71,65971,659
							
							165 0606100D8ZBUDGET AND
					 PROGRAM ASSESSMENTS4,0834,083
							
							167 0203345D8ZDEFENSE
					 OPERATIONS SECURITY INITIATIVE (DOSI)5,3065,306
							
							168 0204571JJOINT STAFF
					 ANALYTICAL SUPPORT2,0972,097
							
							172 0303166JSUPPORT TO
					 INFORMATION OPERATIONS (IO) CAPABILITIES8,3948,394
							
							175 0305193D8ZCYBER
					 INTELLIGENCE7,6247,624
							
							178 0804767D8ZCOCOM EXERCISE
					 ENGAGEMENT AND TRAINING TRANSFORMATION (CE2T2)43,24743,247
							
							179 0901598CMANAGEMENT
					 HQ—MDA37,71237,712
							
							180 0901598D8WMANAGEMENT
					 HEADQUARTERS WHS607607
							
							9999999999CLASSIFIED
					 PROGRAMS54,91454,914
							
							MANAGEMENT SUPPORT
					 TOTAL913,028903,028
							
							
							
							OPERATIONAL SYSTEM
					 DEVELOPMENT
							
							182 0604130VENTERPRISE
					 SECURITY SYSTEM (ESS)7,5527,552
							
							183 0605127TREGIONAL
					 INTERNATIONAL OUTREACH (RIO) AND PARTNERSHIP FOR PEACE INFORMATION
					 MANA3,2703,270
							
							184 0605147TOVERSEAS
					 HUMANITARIAN ASSISTANCE SHARED INFORMATION SYSTEM (OHASIS)287287
							
							185 0607210D8ZINDUSTRIAL BASE
					 ANALYSIS AND SUSTAINMENT SUPPORT14,00014,000
							
							186 0607310D8ZOPERATIONAL
					 SYSTEMS DEVELOPMENT1,9551,955
							
							187 0607327TGLOBAL THEATER
					 SECURITY COOPERATION MANAGEMENT INFORMATION SYSTEMS (G-TSCMIS)13,25013,250
							
							188 0607384BPCHEMICAL AND BIOLOGICAL DEFENSE (OPERATIONAL SYSTEMS
					 DEVELOPMENT)13,02613,026
							
							190 0607828JJOINT INTEGRATION
					 AND INTEROPERABILITY12,65212,652
							
							191 0208043JPLANNING AND
					 DECISION AID SYSTEM (PDAS)3,0613,061
							
							192 0208045KC4I
					 INTEROPERABILITY72,72672,726
							
							194 0301144KJOINT/ALLIED
					 COALITION INFORMATION SHARING6,5246,524
							
							201 0302016KNATIONAL MILITARY
					 COMMAND SYSTEM-WIDE SUPPORT512512
							
							202 0302019KDEFENSE INFO
					 INFRASTRUCTURE ENGINEERING AND INTEGRATION12,86712,867
							
							203 0303126KLONG-HAUL
					 COMMUNICATIONS—DCS36,56536,565
							
							204 0303131KMINIMUM ESSENTIAL
					 EMERGENCY COMMUNICATIONS NETWORK (MEECN)13,14413,144
							
							205 0303135GPUBLIC KEY
					 INFRASTRUCTURE (PKI)1,0601,060
							
							206 0303136GKEY MANAGEMENT
					 INFRASTRUCTURE (KMI)33,27933,279
							
							207 0303140D8ZINFORMATION
					 SYSTEMS SECURITY PROGRAM10,67310,673
							
							208 0303140GINFORMATION
					 SYSTEMS SECURITY PROGRAM181,567181,567
							
							210 0303150KGLOBAL COMMAND
					 AND CONTROL SYSTEM34,28834,288
							
							211 0303153KDEFENSE SPECTRUM
					 ORGANIZATION7,7417,741
							
							212 0303170KNET-CENTRIC
					 ENTERPRISE SERVICES (NCES)3,3253,325
							
							213 0303260D8ZDEFENSE MILITARY
					 DECEPTION PROGRAM OFFICE (DMDPO)1,2461,246
							
							214 0303610KTELEPORT
					 PROGRAM5,1475,147
							
							216 0304210BBSPECIAL APPLICATIONS FOR CONTINGENCIES17,35217,352
							
							220 0305103KCYBER SECURITY
					 INITIATIVE3,6583,658
							
							221 0305125D8ZCRITICAL
					 INFRASTRUCTURE PROTECTION (CIP)9,7529,752
							
							225 0305186D8ZPOLICY R&D
					 PROGRAMS3,2104,210
							
							 CRRC extension[1,000]
							
							227 0305199D8ZNET
					 CENTRICITY21,60221,602
							
							230 0305208BBDISTRIBUTED COMMON GROUND/SURFACE SYSTEMS5,1955,195
							
							233 0305208KDISTRIBUTED
					 COMMON GROUND/SURFACE SYSTEMS3,3483,348
							
							235 0305219BBMQ–1
					 PREDATOR A UAV641641
							
							238 0305387D8ZHOMELAND DEFENSE
					 TECHNOLOGY TRANSFER PROGRAM2,3382,338
							
							239 0305600D8ZINTERNATIONAL
					 INTELLIGENCE TECHNOLOGY AND ARCHITECTURES4,3724,372
							
							247 0708011SINDUSTRIAL
					 PREPAREDNESS24,69124,691
							
							248 0708012SLOGISTICS SUPPORT
					 ACTIVITIES4,6594,659
							
							249 0902298JMANAGEMENT
					 HQ—OJCS3,5333,533
							
							250 1105219BBMQ–9
					 UAV1,31413,314
							
							 Capability
					 Improvements[12,000]
							
							254 1160403BBAVIATION SYSTEMS156,561156,561
							
							256 1160405BBSPECIAL OPERATIONS INTELLIGENCE SYSTEMS DEVELOPMENT7,7057,705
							
							257 1160408BBSOF
					 OPERATIONAL ENHANCEMENTS42,62042,620
							
							261 1160431BBWARRIOR SYSTEMS17,97017,970
							
							262 1160432BBSPECIAL PROGRAMS7,4247,424
							
							268 1160480BBSOF
					 TACTICAL VEHICLES2,2062,206
							
							271 1160483BBMARITIME SYSTEMS18,32519,481
							
							 CCFLIR—Transfer at USSOCOM
					 Request[1,156]
							
							274 1160489BBSOF
					 GLOBAL VIDEO SURVEILLANCE ACTIVITIES3,3043,304
							
							275 1160490BBSOF
					 OPERATIONAL ENHANCEMENTS INTELLIGENCE16,02116,021
							
							275A9999999999CLASSIFIED
					 PROGRAMS3,773,7043,773,704
							
							OPERATIONAL SYSTEM DEVELOPMENT
					 TOTAL4,641,2224,655,378
							
							
							
							UNDISTRIBUTED
							
							276UNDISTRIBUTED–100,000
							
							 DARPA undistributed
					 reduction[–100,000]
							
							UNDISTRIBUTED TOTAL–100,000
							
							
							
							TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL, DW17,667,10817,809,264
							
							
							
							OPERATIONAL TEST
					 & EVAL, DEFENSE
							
							MANAGEMENT
					 SUPPORT
							
							1 0605118OTEOPERATIONAL TEST
					 AND EVALUATION75,72075,720
							
							2 0605131OTELIVE FIRE TEST
					 AND EVALUATION48,42348,423
							
							3 0605814OTEOPERATIONAL TEST
					 ACTIVITIES AND ANALYSES62,15762,157
							
							MANAGEMENT SUPPORT
					 TOTAL186,300186,300
							
							TOTAL, OPERATIONAL TEST & EVAL,
					 DEFENSE186,300186,300
							
							
							
							TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL67,520,23667,541,495
							
						
					
				
			4202.RESEARCH,
			 DEVELOPMENT, TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY OPERATIONS
				
					
						
							SEC. 4202. RESEARCH, DEVELOPMENT,
					 TEST, AND EVALUATION FOR OVERSEAS CONTINGENCY
					 OPERATIONS(In Thousands of Dollars)
							
							LineProgramElementItemFY 2014
					 RequestSenate Authorized
							
						
						
							RESEARCH,
					 DEVELOPMENT, TEST & EVAL, ARMY
							
							SYSTEM DEVELOPMENT
					 & DEMONSTRATION
							
							87 0604622AFAMILY OF HEAVY
					 TACTICAL VEHICLES7,0007,000
							
							SYSTEM DEVELOPMENT & DEMONSTRATION
					 TOTAL7,0007,000
							
							TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL, ARMY7,0007,000
							
							
							
							RESEARCH,
					 DEVELOPMENT, TEST & EVAL, NAVY
							
							OPERATIONAL SYSTEMS
					 DEVELOPMENT
							
							224A9999999999CLASSIFIED
					 PROGRAMS34,42634,426
							
							OPERATIONAL SYSTEMS DEVELOPMENT
					 TOTAL34,42634,426
							
							TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL, NAVY34,42634,426
							
							
							
							RESEARCH,
					 DEVELOPMENT, TEST & EVAL, AF
							
							OPERATIONAL SYSTEMS
					 DEVELOPMENT
							
							251A9999999999CLASSIFIED
					 PROGRAMS9,0009,000
							
							OPERATIONAL SYSTEMS DEVELOPMENT
					 TOTAL9,0009,000
							
							TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL, AF9,0009,000
							
							
							
							RESEARCH,
					 DEVELOPMENT, TEST & EVAL, DW
							
							OPERATIONAL SYSTEM
					 DEVELOPMENT
							
							275A9999999999CLASSIFIED
					 PROGRAMS66,20866,208
							
							OPERATIONAL SYSTEM DEVELOPMENT
					 TOTAL66,20866,208
							
							TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL, DW66,20866,208
							
							
							
							TOTAL, RESEARCH, DEVELOPMENT, TEST &
					 EVAL116,634116,634
							
						
					
				
			 XLIIIOPERATION AND
			 MAINTENANCE
			4301.OPERATION AND
			 MAINTENANCE
				
					
						
							SEC. 4301. OPERATION AND
					 MAINTENANCE(In Thousands of Dollars)
							
							LineItemFY
					 2014 RequestSenate
					 Authorized
							
						
						
							OPERATION & MAINTENANCE,
					 ARMY
							
							OPERATING FORCES
							
							010MANEUVER UNITS888,1141,084,014
							
							 Readiness funding
					 increase[195,900]
							
							020MODULAR SUPPORT BRIGADES72,62472,624
							
							030ECHELONS ABOVE BRIGADE617,402617,402
							
							040THEATER LEVEL ASSETS602,262602,262
							
							050LAND FORCES OPERATIONS SUPPORT1,032,4841,032,484
							
							060AVIATION ASSETS1,287,4621,303,262
							
							 Readiness funding
					 increase[15,800]
							
							070FORCE READINESS OPERATIONS SUPPORT3,559,6563,769,556
							
							 Readiness funding
					 increase[209,900]
							
							080LAND FORCES SYSTEMS READINESS454,477454,477
							
							090LAND FORCES DEPOT MAINTENANCE1,481,1561,681,156
							
							 Readiness funding
					 increase[200,000]
							
							100BASE OPERATIONS SUPPORT7,278,1547,278,154
							
							110FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION2,754,7122,754,712
							
							120MANAGEMENT AND OPERATIONAL HQ'S425,271425,271
							
							130COMBATANT COMMANDERS CORE OPERATIONS185,064180,064
							
							 Unjustified growth[–5,000]
							
							170COMBATANT COMMANDERS ANCILLARY MISSIONS463,270463,270
							
							OPERATING FORCES TOTAL21,102,10821,718,708
							
							
							
							MOBILIZATION
							
							180STRATEGIC MOBILITY360,240360,240
							
							190ARMY PREPOSITIONING STOCKS192,105192,105
							
							200INDUSTRIAL PREPAREDNESS7,1017,101
							
							MOBILIZATION TOTAL559,446559,446
							
							
							
							TRAINING AND
					 RECRUITING
							
							210OFFICER ACQUISITION115,992115,992
							
							220RECRUIT TRAINING52,32352,323
							
							230ONE STATION UNIT TRAINING43,58943,589
							
							240SENIOR RESERVE OFFICERS TRAINING CORPS453,745453,745
							
							250SPECIALIZED SKILL TRAINING1,034,4951,034,495
							
							260FLIGHT TRAINING1,016,8761,016,876
							
							270PROFESSIONAL DEVELOPMENT EDUCATION186,565186,565
							
							280TRAINING SUPPORT652,514652,514
							
							290RECRUITING AND ADVERTISING485,500485,500
							
							300EXAMINING170,912170,912
							
							310OFF-DUTY AND VOLUNTARY EDUCATION251,523251,523
							
							320CIVILIAN EDUCATION AND TRAINING184,422184,422
							
							330JUNIOR ROTC181,105181,105
							
							TRAINING AND RECRUITING TOTAL4,829,5614,829,561
							
							
							
							ADMIN & SRVWIDE
					 ACTIVITIES
							
							350SERVICEWIDE TRANSPORTATION690,089690,089
							
							360CENTRAL SUPPLY ACTIVITIES774,120774,120
							
							370LOGISTIC SUPPORT ACTIVITIES651,765651,765
							
							380AMMUNITION MANAGEMENT453,051453,051
							
							390ADMINISTRATION487,737487,737
							
							400SERVICEWIDE COMMUNICATIONS1,563,1151,563,115
							
							410MANPOWER MANAGEMENT326,853326,853
							
							420OTHER PERSONNEL SUPPORT234,364234,364
							
							430OTHER SERVICE SUPPORT1,212,0911,212,091
							
							440ARMY CLAIMS ACTIVITIES243,540243,540
							
							450REAL ESTATE MANAGEMENT241,101241,101
							
							460BASE OPERATIONS SUPPORT226,291226,291
							
							470SUPPORT OF NATO OPERATIONS426,651426,651
							
							480MISC. SUPPORT OF OTHER NATIONS27,24827,248
							
							480ACLASSIFIED PROGRAMS1,023,9461,023,946
							
							ADMIN & SRVWIDE ACTIVITIES TOTAL8,581,9628,581,962
							
							
							
							TOTAL, OPERATION & MAINTENANCE, ARMY35,073,07735,689,677
							
							
							
							OPERATION & MAINTENANCE, ARMY
					 RES
							
							OPERATING FORCES
							
							010MANEUVER UNITS1,6211,621
							
							020MODULAR SUPPORT BRIGADES24,42924,429
							
							030ECHELONS ABOVE BRIGADE657,099657,099
							
							040THEATER LEVEL ASSETS122,485122,485
							
							050LAND FORCES OPERATIONS SUPPORT584,058584,058
							
							060AVIATION ASSETS79,38079,380
							
							070FORCE READINESS OPERATIONS SUPPORT471,616471,616
							
							080LAND FORCES SYSTEMS READINESS74,24374,243
							
							090LAND FORCES DEPOT MAINTENANCE70,89470,894
							
							100BASE OPERATIONS SUPPORT569,801569,801
							
							110FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION294,145330,545
							
							 Readiness funding
					 increase[36,400]
							
							120MANAGEMENT AND OPERATIONAL HQ'S51,85351,853
							
							OPERATING FORCES TOTAL3,001,6243,038,024
							
							
							
							ADMIN & SRVWD
					 ACTIVITIES
							
							130SERVICEWIDE TRANSPORTATION10,73510,735
							
							140ADMINISTRATION24,19724,197
							
							150SERVICEWIDE COMMUNICATIONS10,30410,304
							
							160MANPOWER MANAGEMENT10,31910,319
							
							170RECRUITING AND ADVERTISING37,85737,857
							
							ADMIN & SRVWD ACTIVITIES TOTAL93,41293,412
							
							
							
							TOTAL, OPERATION & MAINTENANCE, ARMY
					 RES3,095,0363,131,436
							
							
							
							OPERATION & MAINTENANCE,
					 ARNG
							
							OPERATING FORCES
							
							010MANEUVER UNITS800,880800,880
							
							020MODULAR SUPPORT BRIGADES178,650178,650
							
							030ECHELONS ABOVE BRIGADE771,503771,503
							
							040THEATER LEVEL ASSETS98,69998,699
							
							050LAND FORCES OPERATIONS SUPPORT38,77938,779
							
							060AVIATION ASSETS922,503922,503
							
							070FORCE READINESS OPERATIONS SUPPORT761,056761,056
							
							080LAND FORCES SYSTEMS READINESS62,97162,971
							
							090LAND FORCES DEPOT MAINTENANCE233,105233,105
							
							100BASE OPERATIONS SUPPORT1,019,0591,019,059
							
							110FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION712,139786,339
							
							 Readiness funding
					 increase[74,200]
							
							120MANAGEMENT AND OPERATIONAL HQ'S1,013,7151,013,715
							
							OPERATING FORCES TOTAL6,613,0596,687,259
							
							
							
							ADMIN & SRVWD
					 ACTIVITIES
							
							130SERVICEWIDE TRANSPORTATION10,81210,812
							
							140REAL ESTATE MANAGEMENT1,5511,551
							
							150ADMINISTRATION78,28478,284
							
							160SERVICEWIDE COMMUNICATIONS46,99546,995
							
							170MANPOWER MANAGEMENT6,3906,390
							
							180RECRUITING AND ADVERTISING297,105297,105
							
							ADMIN & SRVWD ACTIVITIES TOTAL441,137441,137
							
							
							
							TOTAL, OPERATION & MAINTENANCE, ARNG7,054,1967,128,396
							
							
							
							OPERATION & MAINTENANCE,
					 NAVY
							
							OPERATING FORCES
							
							010MISSION AND OTHER FLIGHT OPERATIONS4,952,5224,985,022
							
							 Readiness funding
					 increase[32,500]
							
							020FLEET AIR TRAINING1,826,4041,837,604
							
							 Readiness funding
					 increase[11,200]
							
							030AVIATION TECHNICAL DATA & ENGINEERING SERVICES38,63938,639
							
							040AIR OPERATIONS AND SAFETY SUPPORT90,03090,030
							
							050AIR SYSTEMS SUPPORT362,700362,700
							
							060AIRCRAFT DEPOT MAINTENANCE915,881915,881
							
							070AIRCRAFT DEPOT OPERATIONS SUPPORT35,83836,446
							
							 Readiness funding
					 increase[608]
							
							080AVIATION LOGISTICS379,914379,914
							
							090MISSION AND OTHER SHIP OPERATIONS3,884,8363,984,336
							
							 Readiness funding
					 increase[99,500]
							
							100SHIP OPERATIONS SUPPORT & TRAINING734,852796,252
							
							 Readiness funding
					 increase[61,400]
							
							110SHIP DEPOT MAINTENANCE5,191,5115,197,211
							
							 Readiness funding
					 increase[5,700]
							
							120SHIP DEPOT OPERATIONS SUPPORT1,351,2741,477,474
							
							 Readiness funding
					 increase[126,200]
							
							130COMBAT COMMUNICATIONS701,316701,316
							
							140ELECTRONIC WARFARE97,71097,710
							
							150SPACE SYSTEMS AND SURVEILLANCE172,330172,330
							
							160WARFARE TACTICS454,682454,682
							
							170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY328,406328,406
							
							180COMBAT SUPPORT FORCES946,429946,429
							
							190EQUIPMENT MAINTENANCE142,249142,249
							
							200DEPOT OPERATIONS SUPPORT2,6033,263
							
							 Readiness funding
					 increase[660]
							
							210COMBATANT COMMANDERS CORE OPERATIONS102,970102,970
							
							220COMBATANT COMMANDERS DIRECT MISSION SUPPORT199,128196,128
							
							 Classified program
					 decrease[–3,000]
							
							230CRUISE MISSILE92,67192,671
							
							240FLEET BALLISTIC MISSILE1,193,1881,193,188
							
							250IN-SERVICE WEAPONS SYSTEMS SUPPORT105,985105,985
							
							260WEAPONS MAINTENANCE532,627532,627
							
							270OTHER WEAPON SYSTEMS SUPPORT304,160304,160
							
							280ENTERPRISE INFORMATION1,011,5281,011,528
							
							290SUSTAINMENT, RESTORATION AND MODERNIZATION1,996,8212,096,821
							
							 Readiness funding
					 increase[100,000]
							
							300BASE OPERATING SUPPORT4,460,9184,460,918
							
							OPERATING FORCES TOTAL32,610,12233,044,890
							
							
							
							MOBILIZATION
							
							310SHIP PREPOSITIONING AND SURGE331,576331,576
							
							320AIRCRAFT ACTIVATIONS/INACTIVATIONS6,6386,638
							
							330SHIP ACTIVATIONS/INACTIVATIONS222,752222,752
							
							340EXPEDITIONARY HEALTH SERVICES SYSTEMS73,31073,310
							
							350INDUSTRIAL READINESS2,6752,675
							
							360COAST GUARD SUPPORT23,79423,794
							
							MOBILIZATION TOTAL660,745660,745
							
							
							
							TRAINING AND
					 RECRUITING
							
							370OFFICER ACQUISITION148,516148,516
							
							380RECRUIT TRAINING9,3849,384
							
							390RESERVE OFFICERS TRAINING CORPS139,876139,876
							
							400SPECIALIZED SKILL TRAINING630,069630,069
							
							410FLIGHT TRAINING9,2949,294
							
							420PROFESSIONAL DEVELOPMENT EDUCATION169,082169,082
							
							430TRAINING SUPPORT164,368164,368
							
							440RECRUITING AND ADVERTISING241,733241,733
							
							450OFF-DUTY AND VOLUNTARY EDUCATION139,815139,815
							
							460CIVILIAN EDUCATION AND TRAINING94,63294,632
							
							470JUNIOR ROTC51,37351,373
							
							TRAINING AND RECRUITING TOTAL1,798,1421,798,142
							
							
							
							ADMIN & SRVWD
					 ACTIVITIES
							
							480ADMINISTRATION886,088886,088
							
							490EXTERNAL RELATIONS13,13113,131
							
							500CIVILIAN MANPOWER AND PERSONNEL MANAGEMENT115,742115,742
							
							510MILITARY MANPOWER AND PERSONNEL MANAGEMENT382,150382,150
							
							520OTHER PERSONNEL SUPPORT268,403268,403
							
							530SERVICEWIDE COMMUNICATIONS317,293317,293
							
							550SERVICEWIDE TRANSPORTATION207,128207,128
							
							570PLANNING, ENGINEERING AND DESIGN295,855295,855
							
							580ACQUISITION AND PROGRAM MANAGEMENT1,140,4841,140,484
							
							590HULL, MECHANICAL AND ELECTRICAL SUPPORT52,87352,873
							
							600COMBAT/WEAPONS SYSTEMS27,58727,587
							
							610SPACE AND ELECTRONIC WARFARE SYSTEMS75,72875,728
							
							620NAVAL INVESTIGATIVE SERVICE543,026543,026
							
							680INTERNATIONAL HEADQUARTERS AND AGENCIES4,9654,965
							
							680ACLASSIFIED PROGRAMS545,775545,775
							
							ADMIN & SRVWD ACTIVITIES TOTAL4,876,2284,876,228
							
							
							
							TOTAL, OPERATION & MAINTENANCE, NAVY39,945,23740,380,005
							
							
							
							OPERATION & MAINTENANCE, MARINE
					 CORPS
							
							OPERATING FORCES
							
							010OPERATIONAL FORCES837,012837,012
							
							020FIELD LOGISTICS894,555894,555
							
							030DEPOT MAINTENANCE223,337279,337
							
							 Readiness funding
					 increase[56,000]
							
							040MARITIME PREPOSITIONING97,87897,878
							
							050SUSTAINMENT, RESTORATION & MODERNIZATION774,619774,619
							
							060BASE OPERATING SUPPORT2,166,6612,166,661
							
							OPERATING FORCES TOTAL4,994,0625,050,062
							
							
							
							TRAINING AND
					 RECRUITING
							
							070RECRUIT TRAINING17,69317,693
							
							080OFFICER ACQUISITION896896
							
							090SPECIALIZED SKILL TRAINING100,806100,806
							
							100PROFESSIONAL DEVELOPMENT EDUCATION46,92846,928
							
							110TRAINING SUPPORT356,426356,426
							
							120RECRUITING AND ADVERTISING179,747179,747
							
							130OFF-DUTY AND VOLUNTARY EDUCATION52,25552,255
							
							140JUNIOR ROTC23,13823,138
							
							TRAINING AND RECRUITING TOTAL777,889777,889
							
							
							
							ADMIN & SRVWD
					 ACTIVITIES
							
							150SERVICEWIDE TRANSPORTATION43,81643,816
							
							160ADMINISTRATION305,107305,107
							
							180ACQUISITION AND PROGRAM MANAGEMENT87,50087,500
							
							180ACLASSIFIED PROGRAMS46,27646,276
							
							ADMIN & SRVWD ACTIVITIES TOTAL482,699482,699
							
							
							
							TOTAL, OPERATION & MAINTENANCE, MARINE
					 CORPS6,254,6506,310,650
							
							
							
							OPERATION & MAINTENANCE, NAVY
					 RES
							
							OPERATING FORCES
							
							010MISSION AND OTHER FLIGHT OPERATIONS586,620588,520
							
							 Readiness funding
					 increase[1,900]
							
							020INTERMEDIATE MAINTENANCE7,0087,008
							
							040AIRCRAFT DEPOT MAINTENANCE100,657109,557
							
							 Readiness funding
					 increase[8,900]
							
							050AIRCRAFT DEPOT OPERATIONS SUPPORT305305
							
							060AVIATION LOGISTICS3,9273,927
							
							070MISSION AND OTHER SHIP OPERATIONS75,93375,933
							
							080SHIP OPERATIONS SUPPORT & TRAINING601601
							
							090SHIP DEPOT MAINTENANCE44,36444,364
							
							100COMBAT COMMUNICATIONS15,47715,477
							
							110COMBAT SUPPORT FORCES115,608115,608
							
							120WEAPONS MAINTENANCE1,9671,967
							
							130ENTERPRISE INFORMATION43,72643,726
							
							140SUSTAINMENT, RESTORATION AND MODERNIZATION69,01169,011
							
							150BASE OPERATING SUPPORT109,604109,604
							
							OPERATING FORCES TOTAL1,174,8081,185,608
							
							
							
							ADMIN & SRVWD
					 ACTIVITIES
							
							160ADMINISTRATION2,9052,905
							
							170MILITARY MANPOWER AND PERSONNEL MANAGEMENT14,42514,425
							
							180SERVICEWIDE COMMUNICATIONS2,4852,485
							
							190ACQUISITION AND PROGRAM MANAGEMENT3,1293,129
							
							ADMIN & SRVWD ACTIVITIES TOTAL22,94422,944
							
							
							
							TOTAL, OPERATION & MAINTENANCE, NAVY
					 RES1,197,7521,208,552
							
							
							
							OPERATION & MAINTENANCE, MC
					 RES
							
							OPERATING FORCES
							
							010OPERATING FORCES96,24496,244
							
							020DEPOT MAINTENANCE17,58117,581
							
							030SUSTAINMENT, RESTORATION AND MODERNIZATION32,43832,438
							
							040BASE OPERATING SUPPORT95,25995,259
							
							OPERATING FORCES TOTAL241,522241,522
							
							
							
							ADMIN & SRVWD
					 ACTIVITIES
							
							050SERVICEWIDE TRANSPORTATION894894
							
							060ADMINISTRATION11,74311,743
							
							070RECRUITING AND ADVERTISING9,1589,158
							
							ADMIN & SRVWD ACTIVITIES TOTAL21,79521,795
							
							
							
							TOTAL, OPERATION & MAINTENANCE, MC
					 RES263,317263,317
							
							
							
							OPERATION & MAINTENANCE, AIR
					 FORCE
							
							OPERATING FORCES
							
							010PRIMARY COMBAT FORCES3,295,8143,515,814
							
							 Readiness funding
					 increase[220,000]
							
							020COMBAT ENHANCEMENT FORCES1,875,0951,875,095
							
							030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)1,559,1091,589,109
							
							 Increase for ranges[30,000]
							
							040DEPOT MAINTENANCE5,956,3046,146,304
							
							 Readiness funding
					 increase[190,000]
							
							050FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION1,834,4241,909,424
							
							 Readiness funding
					 increase[75,000]
							
							060BASE SUPPORT2,779,8112,779,811
							
							070GLOBAL C3I AND EARLY WARNING913,841913,841
							
							080OTHER COMBAT OPS SPT PROGRAMS916,837916,837
							
							100TACTICAL INTEL AND OTHER SPECIAL ACTIVITIES720,349720,349
							
							110LAUNCH FACILITIES305,275305,275
							
							120SPACE CONTROL SYSTEMS433,658433,658
							
							130COMBATANT COMMANDERS DIRECT MISSION SUPPORT1,146,0161,123,616
							
							 Classified program
					 decrease[–22,400]
							
							140COMBATANT COMMANDERS CORE OPERATIONS231,830231,830
							
							OPERATING FORCES TOTAL21,968,36322,460,963
							
							
							
							MOBILIZATION
							
							150AIRLIFT OPERATIONS2,015,9022,015,902
							
							160MOBILIZATION PREPAREDNESS147,216147,216
							
							170DEPOT MAINTENANCE1,556,2321,556,232
							
							180FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION167,402167,402
							
							190BASE SUPPORT707,040707,040
							
							MOBILIZATION TOTAL4,593,7924,593,792
							
							
							
							TRAINING AND
					 RECRUITING
							
							200OFFICER ACQUISITION102,334102,334
							
							210RECRUIT TRAINING17,73317,733
							
							220RESERVE OFFICERS TRAINING CORPS (ROTC)94,60094,600
							
							230FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION217,011217,011
							
							240BASE SUPPORT800,327800,327
							
							250SPECIALIZED SKILL TRAINING399,364399,364
							
							260FLIGHT TRAINING792,275792,275
							
							270PROFESSIONAL DEVELOPMENT EDUCATION248,958248,958
							
							280TRAINING SUPPORT106,741106,741
							
							290DEPOT MAINTENANCE319,331339,331
							
							 Readiness funding
					 increase[20,000]
							
							300RECRUITING AND ADVERTISING122,736122,736
							
							310EXAMINING3,6793,679
							
							320OFF-DUTY AND VOLUNTARY EDUCATION137,255137,255
							
							330CIVILIAN EDUCATION AND TRAINING176,153176,153
							
							340JUNIOR ROTC67,01867,018
							
							TRAINING AND RECRUITING TOTAL3,605,5153,625,515
							
							
							
							ADMIN & SRVWD
					 ACTIVITIES
							
							350LOGISTICS OPERATIONS1,103,6841,103,684
							
							360TECHNICAL SUPPORT ACTIVITIES919,923919,923
							
							370DEPOT MAINTENANCE56,60156,601
							
							380FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION281,061281,061
							
							390BASE SUPPORT1,203,3051,203,305
							
							400ADMINISTRATION593,865593,865
							
							410SERVICEWIDE COMMUNICATIONS574,609574,609
							
							420OTHER SERVICEWIDE ACTIVITIES1,028,6001,028,600
							
							430CIVIL AIR PATROL24,72024,720
							
							460INTERNATIONAL SUPPORT89,00889,008
							
							460ACLASSIFIED PROGRAMS1,227,7961,227,796
							
							ADMIN & SRVWD ACTIVITIES TOTAL7,103,1727,103,172
							
							
							
							TOTAL, OPERATION & MAINTENANCE, AIR
					 FORCE37,270,84237,783,442
							
							
							
							OPERATION & MAINTENANCE, AF
					 RESERVE
							
							OPERATING FORCES
							
							010PRIMARY COMBAT FORCES1,857,9511,857,951
							
							020MISSION SUPPORT OPERATIONS224,462224,462
							
							030DEPOT MAINTENANCE521,182521,182
							
							040FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION89,70498,404
							
							 Readiness funding
					 increase[8,700]
							
							050BASE SUPPORT360,836360,836
							
							OPERATING FORCES TOTAL3,054,1353,062,835
							
							
							
							ADMINISTRATION AND SERVICEWIDE
					 ACTIVITIES
							
							060ADMINISTRATION64,36264,362
							
							070RECRUITING AND ADVERTISING15,05615,056
							
							080MILITARY MANPOWER AND PERS MGMT (ARPC)23,61723,617
							
							090OTHER PERS SUPPORT (DISABILITY COMP)6,6186,618
							
							100AUDIOVISUAL819819
							
							ADMINISTRATION AND SERVICEWIDE ACTIVITIES
					 TOTAL110,472110,472
							
							
							
							TOTAL, OPERATION & MAINTENANCE, AF
					 RESERVE3,164,6073,173,307
							
							
							
							OPERATION & MAINTENANCE,
					 ANG
							
							OPERATING FORCES
							
							010AIRCRAFT OPERATIONS3,371,8713,371,871
							
							020MISSION SUPPORT OPERATIONS720,305720,305
							
							030DEPOT MAINTENANCE1,514,8701,514,870
							
							040FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION296,953325,153
							
							 Readiness funding
					 increase[28,200]
							
							050BASE SUPPORT597,303597,303
							
							OPERATING FORCES TOTAL6,501,3026,529,502
							
							
							
							ADMINISTRATION AND SERVICE-WIDE
					 ACTIVITIES
							
							060ADMINISTRATION32,11732,117
							
							070RECRUITING AND ADVERTISING32,58532,585
							
							ADMINISTRATION AND SERVICE-WIDE ACTIVITIES
					 TOTAL64,70264,702
							
							
							
							TOTAL, OPERATION & MAINTENANCE, ANG6,566,0046,594,204
							
							
							
							OPERATION AND MAINTENANCE,
					 DEFENSE-WIDE
							
							OPERATING FORCES
							
							010JOINT CHIEFS OF STAFF472,239472,239
							
							020SPECIAL OPERATIONS COMMAND5,261,4635,239,663
							
							 USSOCOM RSCC[–14,700]
							
							 USSOCOM NCR Contractor
					 Support[–7,100]
							
							OPERATING FORCES TOTAL5,733,7025,711,902
							
							
							
							TRAINING AND
					 RECRUITING
							
							040DEFENSE ACQUISITION UNIVERSITY157,397157,397
							
							050NATIONAL DEFENSE UNIVERSITY84,89984,899
							
							TRAINING AND RECRUITING TOTAL242,296242,296
							
							
							
							ADMINISTRATION AND SERVICEWIDE
					 ACTIVITIES
							
							060CIVIL MILITARY PROGRAMS144,443166,142
							
							 Starbase[21,699]
							
							080DEFENSE CONTRACT AUDIT AGENCY612,207612,207
							
							090DEFENSE CONTRACT MANAGEMENT AGENCY1,378,6061,378,606
							
							110DEFENSE HUMAN RESOURCES ACTIVITY763,091763,091
							
							120DEFENSE INFORMATION SYSTEMS AGENCY1,326,2431,326,243
							
							140DEFENSE LEGAL SERVICES AGENCY29,93329,933
							
							150DEFENSE LOGISTICS AGENCY462,545462,545
							
							160DEFENSE MEDIA ACTIVITY222,979222,979
							
							170DEFENSE POW/MIA OFFICE21,59421,594
							
							180DEFENSE SECURITY COOPERATION AGENCY788,389769,389
							
							 Regional centers for security
					 centers—undistributed decrease[–12,000]
							
							 Combating terrorism fellowship
					 program[–7,000]
							
							190DEFENSE SECURITY SERVICE546,603546,603
							
							210DEFENSE TECHNOLOGY SECURITY ADMINISTRATION35,15135,151
							
							220DEFENSE THREAT REDUCTION AGENCY438,033438,033
							
							240DEPARTMENT OF DEFENSE EDUCATION ACTIVITY2,713,7562,743,756
							
							 Supplemental Impact Aid[25,000]
							
							 Disability Impact Aid[5,000]
							
							250MISSILE DEFENSE AGENCY256,201256,201
							
							270OFFICE OF ECONOMIC ADJUSTMENT371,61598,315
							
							 Program decrease[–273,300]
							
							280OFFICE OF THE SECRETARY OF DEFENSE2,010,1762,003,176
							
							 OUSD(P) program
					 decrease[–7,000]
							
							290WASHINGTON HEADQUARTERS SERVICES616,572616,572
							
							290ACLASSIFIED PROGRAMS14,283,55814,308,558
							
							 Reduction to Operation Observant
					 Compass[–15,000]
							
							 Increase to Operation Observant
					 Compass[40,000]
							
							ADMINISTRATION AND SERVICEWIDE ACTIVITIES
					 TOTAL27,021,69526,799,094
							
							
							
							TOTAL, OPERATION AND MAINTENANCE,
					 DEFENSE-WIDE32,997,69332,753,292
							
							
							
							MISCELLANEOUS
					 APPROPRIATIONS
							
							010US COURT OF APPEALS FOR THE ARMED FORCES, DEFENSE13,60613,606
							
							010OVERSEAS HUMANITARIAN, DISASTER AND CIVIC AID109,500109,500
							
							010COOPERATIVE THREAT REDUCTION ACCOUNT528,455528,455
							
							010ACQ WORKFORCE DEV FD256,031256,031
							
							050ENVIRONMENTAL RESTORATION, ARMY298,815298,815
							
							070ENVIRONMENTAL RESTORATION, NAVY316,103316,103
							
							090ENVIRONMENTAL RESTORATION, AIR FORCE439,820439,820
							
							110ENVIRONMENTAL RESTORATION, DEFENSE10,75710,757
							
							130ENVIRONMENTAL RESTORATION FORMERLY USED SITES237,443237,443
							
							150OVERSEAS CONTINGENCY OPERATIONS TRANSFER FUND5,0005,000
							
							TOTAL,
					 MISCELLANEOUS APPROPRIATIONS2,215,5302,215,530
							
							
							
							TOTAL, OPERATION & MAINTENANCE175,097,941176,631,808
							
						
					
				
			4302.OPERATION AND
			 MAINTENANCE FOR OVERSEAS CONTINGENCY OPERATIONS
				
					
						
							SEC. 4302. OPERATION AND MAINTENANCE
					 FOR OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
					 Dollars)
							
							LineItemFY
					 2014 RequestSenate
					 Authorized
							
						
						
							OPERATION & MAINTENANCE,
					 ARMY
							
							OPERATING FORCES
							
							010MANEUVER UNITS217,571217,571
							
							020MODULAR SUPPORT BRIGADES8,2668,266
							
							030ECHELONS ABOVE BRIGADE56,62656,626
							
							040THEATER LEVEL ASSETS4,209,9424,209,942
							
							050LAND FORCES OPERATIONS SUPPORT950,567943,567
							
							 NSHQ—Transfer at DoD
					 Request[–7,000]
							
							060AVIATION ASSETS474,288474,288
							
							070FORCE READINESS OPERATIONS SUPPORT1,349,1521,485,452
							
							 BuckEye terrain data
					 increase[56,300]
							
							 Transfer from JIEDDO—Train the
					 Force[80,000]
							
							080LAND FORCES SYSTEMS READINESS655,000655,000
							
							090LAND FORCES DEPOT MAINTENANCE301,563301,563
							
							100BASE OPERATIONS SUPPORT706,214706,214
							
							140ADDITIONAL ACTIVITIES11,519,49811,519,498
							
							150COMMANDERS EMERGENCY RESPONSE PROGRAM60,00060,000
							
							160RESET2,240,3582,240,358
							
							OPERATING FORCES TOTAL22,749,04522,878,345
							
							
							
							ADMIN & SRVWIDE
					 ACTIVITIES
							
							350SERVICEWIDE TRANSPORTATION4,601,3564,601,356
							
							380AMMUNITION MANAGEMENT17,41817,418
							
							400SERVICEWIDE COMMUNICATIONS110,000110,000
							
							420OTHER PERSONNEL SUPPORT94,82094,820
							
							430OTHER SERVICE SUPPORT54,00054,000
							
							450REAL ESTATE MANAGEMENT250,000250,000
							
							480ACLASSIFIED PROGRAMS1,402,9941,402,994
							
							ADMIN & SRVWIDE ACTIVITIES TOTAL6,530,5886,530,588
							
							
							
							TOTAL, OPERATION & MAINTENANCE, ARMY29,279,63329,408,933
							
							
							
							OPERATION & MAINTENANCE, ARMY
					 RES
							
							OPERATING FORCES
							
							030ECHELONS ABOVE BRIGADE6,9956,995
							
							050LAND FORCES OPERATIONS SUPPORT2,3322,332
							
							070FORCE READINESS OPERATIONS SUPPORT608608
							
							100BASE OPERATIONS SUPPORT33,00033,000
							
							OPERATING FORCES TOTAL42,93542,935
							
							
							
							TOTAL, OPERATION & MAINTENANCE, ARMY
					 RES42,93542,935
							
							
							
							OPERATION & MAINTENANCE,
					 ARNG
							
							OPERATING FORCES
							
							010MANEUVER UNITS29,31429,314
							
							020MODULAR SUPPORT BRIGADES1,4941,494
							
							030ECHELONS ABOVE BRIGADE15,34315,343
							
							040THEATER LEVEL ASSETS1,5491,549
							
							060AVIATION ASSETS64,50464,504
							
							070FORCE READINESS OPERATIONS SUPPORT31,51231,512
							
							100BASE OPERATIONS SUPPORT42,17942,179
							
							120MANAGEMENT AND OPERATIONAL HQ'S11,99611,996
							
							OPERATING FORCES TOTAL240,826240,826
							
							
							
							ADMIN & SRVWD
					 ACTIVITIES
							
							160SERVICEWIDE COMMUNICATIONS1,4801,480
							
							ADMIN & SRVWD ACTIVITIES TOTAL1,4801,480
							
							
							
							TOTAL, OPERATION & MAINTENANCE, ARNG199,371199,371
							
							
							
							AFGHANISTAN SECURITY FORCES
					 FUND
							
							MINISTRY OF
					 DEFENSE
							
							010SUSTAINMENT2,735,6032,735,603
							
							020INFRASTRUCTURE278,650278,650
							
							030EQUIPMENT AND TRANSPORTATION2,180,3822,180,382
							
							040TRAINING AND OPERATIONS626,550626,550
							
							MINISTRY OF DEFENSE TOTAL5,821,1855,821,185
							
							
							
							MINISTRY OF
					 INTERIOR
							
							060SUSTAINMENT1,214,9951,214,995
							
							080EQUIPMENT AND TRANSPORTATION54,69654,696
							
							090TRAINING AND OPERATIONS626,119626,119
							
							MINISTRY OF INTERIOR TOTAL1,895,8101,895,810
							
							
							
							DETAINEE OPS
							
							110SUSTAINMENT7,2257,225
							
							140TRAINING AND OPERATIONS2,5002,500
							
							DETAINEE OPS TOTAL9,7259,725
							
							
							
							TOTAL, AFGHANISTAN SECURITY FORCES FUND7,726,7207,726,720
							
							
							
							AFGHANISTAN INFRASTRUCTURE
					 FUND
							
							AFGHANISTAN INFRASTRUCTURE
					 FUND
							
							010POWER279,000250,000
							
							 Unjustified expenditure[–29,000]
							
							AFGHANISTAN INFRASTRUCTURE FUND TOTAL279,000250,000
							
							
							
							TOTAL, AFGHANISTAN INFRASTRUCTURE FUND
					 TOTAL279,000250,000
							
							
							
							OPERATION & MAINTENANCE,
					 NAVY
							
							OPERATING FORCES
							
							010MISSION AND OTHER FLIGHT OPERATIONS845,169845,169
							
							030AVIATION TECHNICAL DATA & ENGINEERING SERVICES600600
							
							040AIR OPERATIONS AND SAFETY SUPPORT17,48917,489
							
							050AIR SYSTEMS SUPPORT78,49178,491
							
							060AIRCRAFT DEPOT MAINTENANCE162,420162,420
							
							070AIRCRAFT DEPOT OPERATIONS SUPPORT2,7002,700
							
							080AVIATION LOGISTICS50,13050,130
							
							090MISSION AND OTHER SHIP OPERATIONS949,539949,539
							
							100SHIP OPERATIONS SUPPORT & TRAINING20,22620,226
							
							110SHIP DEPOT MAINTENANCE1,679,6601,679,660
							
							130COMBAT COMMUNICATIONS37,76037,760
							
							160WARFARE TACTICS25,35125,351
							
							170OPERATIONAL METEOROLOGY AND OCEANOGRAPHY20,04520,045
							
							180COMBAT SUPPORT FORCES1,212,2961,212,296
							
							190EQUIPMENT MAINTENANCE10,20310,203
							
							250IN-SERVICE WEAPONS SYSTEMS SUPPORT127,972127,972
							
							260WEAPONS MAINTENANCE221,427221,427
							
							290SUSTAINMENT, RESTORATION AND MODERNIZATION13,38613,386
							
							300BASE OPERATING SUPPORT110,940110,940
							
							OPERATING FORCES TOTAL5,585,8045,585,804
							
							
							
							MOBILIZATION
							
							340EXPEDITIONARY HEALTH SERVICES SYSTEMS18,46018,460
							
							360COAST GUARD SUPPORT227,033227,033
							
							MOBILIZATION TOTAL245,493245,493
							
							
							
							TRAINING AND
					 RECRUITING
							
							400SPECIALIZED SKILL TRAINING50,26950,269
							
							430TRAINING SUPPORT5,4005,400
							
							TRAINING AND RECRUITING TOTAL55,66955,669
							
							
							
							ADMIN & SRVWD
					 ACTIVITIES
							
							480ADMINISTRATION2,4182,418
							
							490EXTERNAL RELATIONS516516
							
							510MILITARY MANPOWER AND PERSONNEL MANAGEMENT5,1075,107
							
							520OTHER PERSONNEL SUPPORT1,4111,411
							
							530SERVICEWIDE COMMUNICATIONS2,5452,545
							
							550SERVICEWIDE TRANSPORTATION153,427153,427
							
							580ACQUISITION AND PROGRAM MANAGEMENT8,5708,570
							
							620NAVAL INVESTIGATIVE SERVICE1,4251,425
							
							680ACLASSIFIED PROGRAMS5,6085,608
							
							ADMIN & SRVWD ACTIVITIES TOTAL181,027181,027
							
							
							
							TOTAL, OPERATION & MAINTENANCE, NAVY6,067,9936,067,993
							
							
							
							OPERATION & MAINTENANCE, MARINE
					 CORPS
							
							OPERATING FORCES
							
							010OPERATIONAL FORCES992,190992,190
							
							020FIELD LOGISTICS559,574559,574
							
							030DEPOT MAINTENANCE570,000570,000
							
							060BASE OPERATING SUPPORT69,72669,726
							
							OPERATING FORCES TOTAL2,191,4902,191,490
							
							
							
							TRAINING AND RECRUITING
							
							110TRAINING SUPPORT108,270134,270
							
							 Transfer from JIEDDO—Train the
					 Force[26,000]
							
							TRAINING AND RECRUITING TOTAL108,270134,270
							
							
							
							150SERVICEWIDE TRANSPORTATION365,555365,555
							
							160ADMINISTRATION3,6753,675
							
							180ACLASSIFIED PROGRAMS825825
							
							ADMIN & SRVWD ACTIVITIES TOTAL370,055370,055
							
							
							
							TOTAL, OPERATION & MAINTENANCE, MARINE
					 CORPS2,669,8152,695,815
							
							
							
							OPERATION & MAINTENANCE, NAVY
					 RES
							
							OPERATING FORCES
							
							010MISSION AND OTHER FLIGHT OPERATIONS17,19617,196
							
							020INTERMEDIATE MAINTENANCE200200
							
							040AIRCRAFT DEPOT MAINTENANCE6,0006,000
							
							070MISSION AND OTHER SHIP OPERATIONS12,30412,304
							
							090SHIP DEPOT MAINTENANCE6,7906,790
							
							110COMBAT SUPPORT FORCES13,21013,210
							
							TOTAL, OPERATING FORCES55,70055,700
							
							
							
							TOTAL, OPERATION & MAINTENANCE, NAVY
					 RES55,70055,700
							
							
							
							OPERATION & MAINTENANCE, MC
					 RESERVE
							
							OPERATING FORCES
							
							010OPERATING FORCES11,12411,124
							
							040BASE OPERATING SUPPORT1,4101,410
							
							TOTAL, OPERATING FORCES12,53412,534
							
							
							
							TOTAL, OPERATION & MAINTENANCE, MC
					 RESERVE12,53412,534
							
							
							
							OPERATION & MAINTENANCE, AIR
					 FORCE
							
							OPERATING FORCES
							
							010PRIMARY COMBAT FORCES1,712,3931,712,393
							
							020COMBAT ENHANCEMENT FORCES836,104836,104
							
							030AIR OPERATIONS TRAINING (OJT, MAINTAIN SKILLS)14,11814,118
							
							040DEPOT MAINTENANCE1,373,4801,373,480
							
							050FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION122,712122,712
							
							060BASE SUPPORT1,520,3331,520,333
							
							070GLOBAL C3I AND EARLY WARNING31,58231,582
							
							080OTHER COMBAT OPS SPT PROGRAMS147,524147,524
							
							110LAUNCH FACILITIES857857
							
							120SPACE CONTROL SYSTEMS8,3538,353
							
							130COMBATANT COMMANDERS DIRECT MISSION SUPPORT50,49550,495
							
							OPERATING FORCES TOTAL5,886,1855,886,185
							
							
							
							MOBILIZATION
							
							150AIRLIFT OPERATIONS3,091,1333,091,133
							
							160MOBILIZATION PREPAREDNESS47,89747,897
							
							170DEPOT MAINTENANCE387,179387,179
							
							180FACILITIES SUSTAINMENT, RESTORATION &
					 MODERNIZATION7,0437,043
							
							190BASE SUPPORT68,38268,382
							
							MOBILIZATION TOTAL3,601,6343,601,634
							
							
							
							TRAINING AND
					 RECRUITING
							
							200OFFICER ACQUISITION100100
							
							210RECRUIT TRAINING478478
							
							240BASE SUPPORT19,25619,256
							
							250SPECIALIZED SKILL TRAINING12,84512,845
							
							260FLIGHT TRAINING731731
							
							270PROFESSIONAL DEVELOPMENT EDUCATION607607
							
							280TRAINING SUPPORT720720
							
							320OFF-DUTY AND VOLUNTARY EDUCATION152152
							
							TRAINING AND RECRUITING TOTAL34,88934,889
							
							
							
							ADMIN & SRVWD
					 ACTIVITIES
							
							350LOGISTICS OPERATIONS86,27386,273
							
							360TECHNICAL SUPPORT ACTIVITIES2,5112,511
							
							390BASE SUPPORT19,88719,887
							
							400ADMINISTRATION3,4933,493
							
							410SERVICEWIDE COMMUNICATIONS152,086152,086
							
							420OTHER SERVICEWIDE ACTIVITIES269,825269,825
							
							460INTERNATIONAL SUPPORT117117
							
							460ACLASSIFIED PROGRAMS16,55816,558
							
							ADMIN & SRVWD ACTIVITIES TOTAL550,750550,750
							
							
							
							OPERATION & MAINTENANCE, AIR
					 FORCE10,005,22410,005,224
							
							
							
							OPERATION & MAINTENANCE, AF
					 RESERVE
							
							OPERATING FORCES
							
							030DEPOT MAINTENANCE26,59926,599
							
							050BASE SUPPORT6,2506,250
							
							OPERATING FORCES TOTAL32,84932,849
							
							
							
							TOTAL, OPERATION & MAINTENANCE, AF
					 RESERVE32,84932,849
							
							
							
							OPERATION & MAINTENANCE,
					 ANG
							
							OPERATING FORCES
							
							020MISSION SUPPORT OPERATIONS22,20022,200
							
							OPERATING FORCES TOTAL22,20022,200
							
							
							
							TOTAL, OPERATION & MAINTENANCE, ANG22,20022,200
							
							
							
							OPERATION AND MAINTENANCE,
					 DEFENSE-WIDE
							
							OPERATING FORCES
							
							020SPECIAL OPERATIONS COMMAND2,222,8682,229,868
							
							 NSHQ—Transfer at DoD
					 Request[7,000]
							
							OPERATING FORCES TOTAL2,277,9172,284,917
							
							
							
							ADMINISTRATION AND SERVICEWIDE
					 ACTIVITIES
							
							080DEFENSE CONTRACT AUDIT AGENCY27,78127,781
							
							090DEFENSE CONTRACT MANAGEMENT AGENCY45,74645,746
							
							120DEFENSE INFORMATION SYSTEMS AGENCY76,34876,348
							
							140DEFENSE LEGAL SERVICES AGENCY99,53899,538
							
							160DEFENSE MEDIA ACTIVITY9,6209,620
							
							180DEFENSE SECURITY COOPERATION AGENCY1,950,0001,950,000
							
							240DEPARTMENT OF DEFENSE EDUCATION ACTIVITY100,100100,100
							
							280OFFICE OF THE SECRETARY OF DEFENSE38,22738,227
							
							290WASHINGTON HEADQUARTERS SERVICES2,7842,784
							
							290ACLASSIFIED PROGRAMS1,862,0661,862,066
							
							ADMINISTRATION AND SERVICEWIDE ACTIVITIES
					 TOTAL4,212,2104,212,210
							
							
							
							TOTAL, OPERATION AND MAINTENANCE,
					 DEFENSE-WIDE6,435,0786,442,078
							
							
							
							TOTAL, OPERATION & MAINTENANCE62,829,05262,962,352
							
						
					
				
			
			 XLIVMILITARY PERSONNEL
			4401.MILITARY
			 PERSONNEL
				
					
						
							SEC. 4401. MILITARY
					 PERSONNEL(In Thousands of Dollars)
							
							ItemFY
					 2014 RequestSenate
					 Authorized
							
						
						
							MILITARY
					 PERSONNEL
							
							MILITARY
					 PERSONNEL APPROPRIATIONS
							
							MILITARY PERSONNEL
					 APPROPRIATIONS130,399,881130,129,881
							
							 Permanent Change of Station
					 Travel[–150,000]
							
							 Undistributed reduction
					 consistent with pace of drawdown[–120,000]
							
							SUBTOTAL, MILITARY PERSONNEL
					 APPROPRIATIONS130,399,881130,129,881
							
							
							
							MEDICARE-ELIGIBLE
					 RETIREE HEALTH FUND CONTRIBUTIONS
							
							MEDICARE-ELIGIBLE RETIREE HEALTH
					 FUND CONTRIBUTIONS6,676,7506,676,750
							
							SUBTOTAL, MEDICARE-ELIGIBLE
					 RETIREE HEALTH FUND CONTRIBUTIONS6,676,7506,676,750
							
							
							
							TOTAL, MILITARY
					 PERSONNEL137,076,631136,806,631
							
						
					
				
			4402.MILITARY
			 PERSONNEL FOR OVERSEAS CONTINGENCY OPERATIONS
				
					
						
							SEC. 4402. MILITARY PERSONNEL FOR
					 OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
					 Dollars)
							
							ItemFY
					 2014 RequestSenate
					 Authorized
							
						
						
							MILITARY
					 PERSONNEL
							
							MILITARY
					 PERSONNEL APPROPRIATIONS
							
							MILITARY PERSONNEL
					 APPROPRIATIONS9,689,3079,689,307
							
							SUBTOTAL, MILITARY PERSONNEL
					 APPROPRIATIONS9,689,3079,689,307
							
							
							
							MEDICARE-ELIGIBLE
					 RETIREE HEALTH FUND CONTRIBUTIONS
							
							MEDICARE-ELIGIBLE RETIREE HEALTH
					 FUND CONTRIBUTIONS164,033164,033
							
							SUBTOTAL, MEDICARE-ELIGIBLE
					 RETIREE HEALTH FUND CONTRIBUTIONS164,033164,033
							
							
							
							TOTAL, MILITARY
					 PERSONNEL9,853,3409,853,340
							
						
					
				
			 XLVOTHER
			 AUTHORIZATIONS
			4501.OTHER
			 AUTHORIZATIONS
				
					
						
							SEC. 4501. OTHER AUTHORIZATIONS
					 (In Thousands of Dollars)
							
							LineItemFY
					 2014 RequestSenate
					 Authorized
							
						
						
							WORKING CAPITAL FUND,
					 ARMY
							
							010PREPOSITIONED WAR RESERVE STOCKS25,15825,158
							
							TOTAL, WORKING CAPITAL FUND, ARMY25,15825,158
							
							
							
							WORKING CAPITAL FUND, AIR
					 FORCE
							
							030FUEL COSTS61,73161,731
							
							TOTAL, WORKING CAPITAL FUND, AIR FORCE61,73161,731
							
							
							
							WORKING CAPITAL FUND,
					 DEFENSE-WIDE
							
							010DEFENSE LOGISTICS AGENCY (DLA)46,42846,428
							
							TOTAL, WORKING CAPITAL FUND, DEFENSE-WIDE46,42846,428
							
							
							
							WORKING CAPITAL FUND,
					 DECA
							
							010WORKING CAPITAL FUND, DECA1,412,5101,412,510
							
							TOTAL, WORKING CAPITAL FUND, DECA1,412,5101,412,510
							
							
							
							TOTAL, ALL WORKING CAPITAL FUNDS1,545,8271,545,827
							
							
							
							NATIONAL DEFENSE SEALIFT
					 FUND
							
							020MPF MLP134,91722,717
							
							 Navy requested
					 adjustment[–112,200]
							
							030POST DELIVERY AND OUTFITTING43,40443,404
							
							050LG MED SPD RO/RO MAINTENANCE116,784116,784
							
							060DOD MOBILIZATION ALTERATIONS60,70360,703
							
							070TAH MAINTENANCE19,80919,809
							
							080RESEARCH AND DEVELOPMENT56,05856,058
							
							090READY RESERVE FORCE299,025299,025
							
							TOTAL, NATIONAL DEFENSE SEALIFT FUND730,700618,500
							
							
							
							DEFENSE HEALTH
					 PROGRAM
							
							DHP O&M
							
							010IN-HOUSE CARE8,880,7388,880,738
							
							020PRIVATE SECTOR CARE15,842,73215,842,732
							
							030CONSOLIDATED HEALTH SUPPORT2,505,6402,505,640
							
							040INFORMATION MANAGEMENT1,450,6191,450,619
							
							050MANAGEMENT ACTIVITIES368,248368,248
							
							060EDUCATION AND TRAINING733,097733,097
							
							070BASE OPERATIONS/COMMUNICATIONS1,872,6601,872,660
							
							070AUNDISTRIBUTED, OPERATION & MAINTENANCE0218,000
							
							 Restore Tricare savings[218,000]
							
							 SUBTOTAL, DHP
					 O&M31,653,73431,871,734
							
							DHP RDT&E
							
							080R&D RESEARCH9,1629,162
							
							090R&D EXPLORATRY DEVELOPMENT47,97747,977
							
							100R&D ADVANCED DEVELOPMENT291,156291,156
							
							110R&D DEMONSTRATION/VALIDATION132,430132,430
							
							120R&D ENGINEERING DEVELOPMENT161,674161,674
							
							130R&D MANAGEMENT AND SUPPORT72,56872,568
							
							140R&D CAPABILITIES ENHANCEMENT14,64614,646
							
							 SUBTOTAL, DHP
					 RDT&E729,613729,613
							
							DHP PROCUREMENT
							
							170PROC INITIAL OUTFITTING89,40489,404
							
							180PROC REPLACEMENT & MODERNIZATION377,577377,577
							
							190PROC IEHR204,200204,200
							
							 SUBTOTAL, DHP
					 PROCUREMENT671,181671,181
							
							
							
							TOTAL, DEFENSE HEALTH PROGRAM33,054,52833,272,528
							
							
							
							CHEM AGENTS & MUNITIONS
					 DESTRUCTION
							
							01OPERATION & MAINTENANCE451,572451,572
							
							02RDT&E604,183604,183
							
							03PROCUREMENT1,3681,368
							
							TOTAL, CHEM AGENTS & MUNITIONS
					 DESTRUCTION1,057,1231,057,123
							
							
							
							DRUG INTERDICTION & CTR-DRUG
					 ACTIVITIES, DEF
							
							010DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES815,965810,125
							
							 Joint Interagency Task Force—West
					 (PC3309)[–3,000]
							
							 U.S. European Comman Counternarcotics
					 Hedquaters Support (PC2346)[–1,640]
							
							 U.S. Special Operations Forces
					 Support to U.S. European Command (PC6505)[–1,200]
							
							030DRUG DEMAND REDUCTION PROGRAM122,580122,580
							
							TOTAL, DRUG INTERDICTION & CTR-DRUG ACTIVITIES,
					 DEF938,545932,705
							
							
							
							OFFICE OF THE INSPECTOR
					 GENERAL
							
							010OPERATION AND MAINTENANCE311,131347,031
							
							 Program increase[35,900]
							
							030PROCUREMENT1,0001,000
							
							TOTAL, OFFICE OF THE INSPECTOR GENERAL312,131348,031
							
							
							
							TOTAL, OTHER AUTHORIZATIONS37,638,85437,774,714
							
						
					
				
			4502.OTHER AUTHORIZATIONS
			 FOR OVERSEAS CONTINGENCY OPERATIONS
				
					
						
							SEC. 4502. OTHER AUTHORIZATIONS FOR
					 OVERSEAS CONTINGENCY OPERATIONS(In Thousands of
					 Dollars)
							
							LineItemFY
					 2014 RequestSenate
					 Authorized
							
						
						
							WORKING CAPITAL FUND,
					 ARMY
							
							010PREPOSITIONED WAR RESERVE STOCKS44,73244,732
							
							TOTAL, WORKING CAPITAL FUND, ARMY44,73244,732
							
							
							
							WORKING CAPITAL FUND, AIR
					 FORCE
							
							030FUEL COSTS88,50088,500
							
							TOTAL, WORKING CAPITAL FUND, AIR FORCE88,50088,500
							
							
							
							WORKING CAPITAL FUND,
					 DEFENSE-WIDE
							
							010DEFENSE LOGISTICS AGENCY (DLA)131,678131,678
							
							TOTAL, WORKING CAPITAL FUND, DEFENSE-WIDE131,678131,678
							
							
							
							TOTAL, ALL WORKING CAPITAL FUNDS264,910264,910
							
							
							
							DEFENSE HEALTH
					 PROGRAM
							
							DHP O&M
							
							010IN-HOUSE CARE375,958375,958
							
							020PRIVATE SECTOR CARE382,560382,560
							
							030CONSOLIDATED HEALTH SUPPORT132,749132,749
							
							040INFORMATION MANAGEMENT2,2382,238
							
							050MANAGEMENT ACTIVITIES460460
							
							060EDUCATION AND TRAINING10,23610,236
							
							 SUBTOTAL, DHP
					 O&M904,201904,201
							
							
							
							TOTAL, DEFENSE HEALTH PROGRAM904,201904,201
							
							
							
							DRUG INTERDICTION & CTR-DRUG
					 ACTIVITIES, DEF
							
							010DRUG INTERDICTION AND COUNTER DRUG ACTIVITIES376,305376,305
							
							TOTAL, DRUG INTERDICTION & CTR-DRUG ACTIVITIES,
					 DEF376,305376,305
							
							
							
							OFFICE OF THE INSPECTOR
					 GENERAL
							
							010OPERATION AND MAINTENANCE10,76610,766
							
							TOTAL, OFFICE OF THE INSPECTOR GENERAL10,76610,766
							
							
							
							TOTAL, OTHER AUTHORIZATIONS1,556,1821,556,182
							
						
					
				
			 XLVIMILITARY
			 CONSTRUCTION
			4601.MILITARY
			 CONSTRUCTION
				
					
						
							SEC. 4601. MILITARY
					 CONSTRUCTION(In Thousands of Dollars)
							
							AccountState or Country and
					 InstallationProject TitleBudget
					 RequestSenate Authorized
							
						
						
							ACTIVE SERVICIES MILITARY
					 CONSTRUCTION
							
							ARMY MILITARY CONSTRUCTION
							
							Alaska
							
							ARMYFt WainwrightAviation Battalion Complex45,00045,000
							
							ARMYFt WainwrightAviation Storage Hangar58,00058,000
							
							Colorado
							
							ARMYFt Carson, COFire Station12,00012,000
							
							ARMYFt Carson, COHeadquarters Building33,00033,000
							
							ARMYFt Carson, COAircraft Maintenance Hangar73,00073,000
							
							ARMYFt Carson, COAircraft Maintenance Hangar66,00066,000
							
							ARMYFt Carson, CORunway12,00012,000
							
							ARMYFt Carson, COSimulator Building12,20012,200
							
							ARMYFt Carson, COCentral Energy Plant34,00034,000
							
							Florida
							
							ARMYEglin AFBAutomated Sniper Field Fire
					 Range4,7004,700
							
							GA
							
							ARMYFt GordonAdv Individual Training Barracks
					 Cplx, Ph261,00061,000
							
							Hawaii
							
							ARMYFt ShafterCommand and Control Facility—Admin75,00075,000
							
							Kansas
							
							ARMYFt LeavenworthSimulations Center17,00017,000
							
							Kentucky
							
							ARMYFt Campbell, KYBattlefield Weather Support Facility4,8004,800
							
							Maryland
							
							ARMYAberdeen Proving GndOperations and Maintenance
					 Facilities21,00021,000
							
							ARMYFt DetrickHazardous Material Storage Building4,6004,600
							
							ARMYFt DetrickEntry Control Point2,5002,500
							
							Missouri
							
							ARMYFt Leonard WoodAdv Individual Training Barracks Cplx,
					 Ph186,00086,000
							
							ARMYFt Leonard WoodSimulator Building4,7004,700
							
							New
					 York
							
							ARMYU.S. Military AcademyCadet Barracks, Incr 242,00042,000
							
							NC
							
							ARMYFt BraggCommand and Control Facility5,9005,900
							
							Texas
							
							ARMYFt BlissControl Tower10,80010,800
							
							ARMYFt BlissUnmanned Aerial Vehicle Complex36,00036,000
							
							Virginia
							
							ARMYJt Base Langley-EustisAdv Individual Training Barracks
					 Cplx, Ph350,00050,000
							
							Washington
							
							ARMYYakimaAutomated Multipurpose Machine Gun
					 Range9,1009,100
							
							ARMYJt Base Lewis-McchordAirfield Operations
					 Complex37,00037,000
							
							ARMYJt Base Lewis-McchordAircraft Maintenance
					 Hangar79,00079,000
							
							ARMYJt Base Lewis-McchordAviation Battalion
					 Complex28,00028,000
							
							Kwajalein
							
							ARMYKwajalein AtollPier63,00063,000
							
							Worldwide
					 Classified
							
							ARMYClassified LocationCompany Operations
					 Complex33,00033,000
							
							Worldwide
					 Unspec
							
							ARMYUnspec WorldwideMinor Construction Fy1425,00025,000
							
							ARMYUnspec WorldwidePlanning and Design Fy1441,57541,575
							
							ARMYUnspec WorldwideHost Nation Support Fy1433,00033,000
							
							
							
							SUBTOTAL, ARMY MILITARY
					 CONSTRUCTION1,119,8751,119,875
							
							
							
							NAVY MILITARY CONSTRUCTION
							
							California
							
							NAVYBarstowEngine Dynamometer Facility14,99814,998
							
							NAVYCamp Pendleton, CAAmmunition Supply Point
					 Upgrade13,12413,124
							
							NAVYPoint MuguAircraft Engine Test Pads7,1987,198
							
							NAVYPoint MuguBams Consolidated Maintenance Hangar17,46917,469
							
							NAVYPort HuenemeUnaccompanied Housing Conversion33,60033,600
							
							NAVYSan DiegoSteam Plant
					 Decentralization34,33134,331
							
							NAVYTwentynine Palms, CACamp Wilson Infrastructure
					 Upgrades33,43733,437
							
							NAVYCoronadoH–60 Trainer Facility8,9108,910
							
							Florida
							
							NAVYJacksonvilleP–8a Training & Parking Apron
					 Expansion20,75220,752
							
							NAVYKey WestAircraft Crash/Rescue & Fire
					 Headquarters14,00114,001
							
							NAVYMayportLcs Logistics Support Facility16,09316,093
							
							GA
							
							NAVYAlbanyWeapons Storage and Inspection
					 Facility15,60015,600
							
							NAVYAlbanyCers Dispatch Facility1,0101,010
							
							NAVYSavannahTownsend Bombing Range Land Acq—Phase
					 161,71761,717
							
							Hawaii
							
							NAVYKaneohe BayArmory Addition and Renovation12,95212,952
							
							NAVYKaneohe Bay3rd Radio Bn Maintenance/Operations
					 Complex25,33625,336
							
							NAVYKaneohe BayAircraft Maintenance Hangar Upgrades31,82031,820
							
							NAVYKaneohe BayAircraft Maintenance Expansion16,96816,968
							
							NAVYKaneohe BayAviation Simulator
					 Modernization/Addition17,72417,724
							
							NAVYKaneohe BayMv–22 Parking Apron and
					 Infrastructure74,66574,665
							
							NAVYKaneohe BayMv–22 Hangar57,51757,517
							
							NAVYPearl CityWater Transmission Line30,10030,100
							
							NAVYPearl HarborDrydock Waterfront Facility22,72122,721
							
							NAVYPearl HarborSubmarine Production Support
					 Facility35,27735,277
							
							Illinois
							
							NAVYGreat LakesUnaccompanied Housing35,85135,851
							
							Maine
							
							NAVYBangorNctams Vlf Commercial Power
					 Connection13,80013,800
							
							NAVYKitteryStructural Shops Consolidation11,52211,522
							
							Maryland
							
							NAVYFt MeadeMarforcybercom HQ-Ops Building83,98883,988
							
							Nevada
							
							NAVYFallonWastewater Treatment Plant11,33411,334
							
							NC
							
							NAVYCamp Lejeune, NCOperations Training Complex22,51522,515
							
							NAVYCamp Lejeune, NCLandfill—Phase 420,79520,795
							
							NAVYCamp Lejeune, NCSteam Decentralization—Camp Johnson2,6202,620
							
							NAVYCamp Lejeune, NCSteam Decentralization—Hadnot Point13,39013,390
							
							NAVYCamp Lejeune, NCSteam Decentralization—BEQ Nodes18,67918,679
							
							NAVYNew RiverCorrosion Control
					 Hangar12,54712,547
							
							NAVYNew RiverCh–53k Maintenance Training
					 Facility13,21813,218
							
							NAVYNew RiverRegional Communication
					 Station20,09820,098
							
							Oklahoma
							
							NAVYTinker AFBTacamo E–6B Hangar14,14414,144
							
							Rhode
					 Island
							
							NAVYNewportHewitt Hall Research Center12,42212,422
							
							South
					 Carolina
							
							NAVYCharlestonNuclear Power Operational Training
					 Facility73,93273,932
							
							Virginia
							
							NAVYDam NeckAerial Target Operation
					 Consolidation10,58710,587
							
							NAVYNorfolkPier 11 Power Upgrades for Cvn–783,3803,380
							
							NAVYQuanticoAtc Transmitter/Receiver Relocation3,6303,630
							
							NAVYQuanticoFuller Road Improvements9,0139,013
							
							NAVYQuanticoAcademic Instruction Facility Tecom
					 Schools25,73125,731
							
							NAVYYorktownSmall Arms Ranges18,70018,700
							
							Washington
							
							NAVYWhidbey IslandEa–18g Facility Improvements32,48232,482
							
							NAVYWhidbey IslandP–8a Hangar and Training Facilities85,16785,167
							
							NAVYBremertonIntegrated Water Treatment Sys Dry
					 Docks 3&418,18918,189
							
							NAVYKitsapExplosives Handling Wharf #2 (Inc)24,88024,880
							
							Guam
							
							NAVYJt Region MarianasBams Forward Operational &
					 Maintenance Hangar61,70261,702
							
							NAVYJt Region MarianasAircraft Maintenance Hangar—North
					 Ramp85,6730
							
							NAVYJt Region MarianasModular Storage
					 Magazines63,38263,382
							
							NAVYJt Region MarianasX-Ray Wharf
					 Improvements53,42053,420
							
							NAVYJt Region MarianasEmergent Repair Facility
					 Expansion35,86035,860
							
							NAVYJt Region MarianasDehumidified Supply Storage
					 Facility17,17017,170
							
							NAVYJt Region MarianasSierra Wharf
					 Improvements1,1701,170
							
							Japan
							
							NAVYYokosukaCommunication System Upgrade7,5687,568
							
							NAVYCamp ButlerAirfield Security Upgrades5,8205,820
							
							Djibouti
							
							NAVYCamp Lemonier, DjiboutiArmory6,4206,420
							
							NAVYCamp Lemonier, DjiboutiUnaccompanied Housing22,58022,580
							
							Worldwide
					 Unspec
							
							NAVYUnspec WorldwideUnspecified Minor Construction19,74019,740
							
							NAVYUnspec WorldwideMcon Design Funds89,83089,830
							
							
							
							SUBTOTAL, NAVY MILITARY
					 CONSTRUCTION1,700,2691,614,596
							
							
							
							AIR FORCE MILITARY CONSTRUCTION
							
							Arizona
							
							AFLuke AFBF–35 Field Training Detachment5,5005,500
							
							AFLuke AFBF–35 Sq Ops/Aircraft Maintenance Unit
					 #321,40021,400
							
							California
							
							AFBeale AFBDistributed Common Ground Station Ops
					 Bldg62,00062,000
							
							Florida
							
							AFTyndall AFBF–22 Munitions Storage Complex9,1009,100
							
							Hawaii
							
							AFJt Base Pearl Harbor-HickamC–17 Modernize Hgr 35, Docks
					 1&24,8004,800
							
							Kansas
							
							AFMcconnell AFBKC–46a 1–Bay Maintenance Hangar (Air Force
					 Requested Change)32,000
							
							AFMcconnell AFBKC–46a 2–Bay Corrosion/Fuel Hangar (Air Force
					 Requested Change)82,000
							
							AFMcconnell AFBKC–46a 3–Bay General Purpose Maintenance Hangar
					 (Air Force Requested Change)80,000
							
							AFMcconnell AFBKC–46a Adal Flight Simulator Buildings (Air Force
					 Requested Change)2,150
							
							AFMcconnell AFBKC–46a Alter Aircraft Parking Apron (Air Force
					 Requested Change)2,200
							
							AFMcconnell AFBKC–46a Alter Apron Fuels Distribution Systems (Air
					 Force Requested Change)12,800
							
							AFMcconnell AFBKC–46a Alter Miscellaneous Facilities (Air Force
					 Requested Change)970
							
							AFMcconnell AFBKC–46a Pipeline Student Dormitory (Air Force
					 Requested Change)7,000
							
							Kentucky
							
							AFFt Campbell, KY19th Air Support Operations Sqdrn
					 Expansion8,0008,000
							
							Maryland
							
							AFFt MeadeCybercom Joint Operations Center, Increment
					 185,00085,000
							
							AFJt Base AndrewsHelicopter Operations Facility30,00030,000
							
							Missouri
							
							AFWhiteman AFBWsa Mop Igloos and Assembly Facility5,9005,900
							
							Nebraska
							
							AFOffutt AFBUsstratcom Replacement Facility, Incr
					 3136,000136,000
							
							Nevada
							
							AFNellis AFBDormitory (240 Rm)35,00035,000
							
							AFNellis AFBF–35 Alt Mission Equip (Ame) Storage5,0005,000
							
							AFNellis AFBF–35 Parts Store9,1009,100
							
							AFNellis AFBF–35 Fuel Cell Hangar9,4009,400
							
							AFNellis AFBAdd Rpa Weapons School Facility20,00020,000
							
							New
					 Mexico
							
							AFCannon AFBAirmen and Family Readiness Center5,5005,500
							
							AFCannon AFBSatellite Dining Facility6,6006,600
							
							AFCannon AFBDormitory (144 Rm)22,00022,000
							
							AFHolloman AFBF–16 Aircraft Covered Washrack and
					 Pad2,2502,250
							
							AFKirtland AFBNuclear Systems Wing & Sustainment Center
					 (Ph30,50030,500
							
							North
					 Dakota
							
							AFMinot AFBB–52 Adal Aircraft Maintenance
					 Unit15,53015,530
							
							AFMinot AFBB–52 Munitions Storage
					 Igloos8,3008,300
							
							Oklahoma
							
							AFTinker AFBKC–46a Land Acquisition8,6008,600
							
							AFAltus AFBKC–46a Ftu Adal Fuel Systems
					 Maintenance Dock for Hangar (Air Force Requested Change)3,350
							
							AFAltus AFBKC–46a Ftu Adal Squadron
					 Operations/AMU (Air Force Requested Change)7,400
							
							AFAltus AFBKC–46a Ftu Ftc Simulator Facility
					 (Air Force Requested Change)12,600
							
							AFAltus AFBKC–46a Ftu Fuselage Trainer (Air
					 Force Requested Change)6,300
							
							AFAltus AFBKC–46a Renovate Facility for 97 Og
					 and 97 Mxts (Air Force Requested Change)1,200
							
							Texas
							
							AFFt BlissF–16 Bak 12/14 Aircraft Arresting
					 System3,3503,350
							
							Utah
							
							AFHill AFBFire Crash Rescue Station18,50018,500
							
							AFHill AFBF–35 Aircraft Mx Unit Hangar 45e Ops
					 #113,50013,500
							
							Virginia
							
							AFJt Base Langley-Eustis4–Bay Conventional Munitions
					 Inspection Bldg4,8004,800
							
							Greenland
							
							AFThule AbThule Consolidation, Phase 243,90443,904
							
							Guam
							
							AFJt Region MarianasPar—Tanker Gp Mx Hangar/AMU/Sqd
					 Ops132,6000
							
							AFJt Region MarianasPar—Fuel Sys Hardened
					 Bldgs20,0000
							
							AFJt Region MarianasPar—Strike Tactical Missile Mxs
					 Facility10,53010,530
							
							AFJt Region MarianasPrtc Red Horse Airfield Operations
					 Facility8,5008,500
							
							AFJt Region MarianasPrtc Sf Fire Rescue & Emergency
					 Mgt4,6004,600
							
							Mariana
					 Islands
							
							AFSaipanPar—Maintenance Facility2,8002,800
							
							AFSaipanPar—Airport Pol/Bulk Storage Ast18,50018,500
							
							AFSaipanPar—Hazardous Cargo Pad8,0008,000
							
							United
					 Kingdom
							
							AFRoyal AF LakenheathGuardian Angel Operations
					 Facility22,0470
							
							AFCroughton RafMain Gate Complex12,0000
							
							Worldwide
					 Unspec
							
							AFUnspec WorldwideKC–46a Mob #1 Facility Projects192,7000
							
							
							
							Air Force Requested Change[–192,700]
							
							Worldwide
					 Unspec
							
							AFUnspec WorldwideKC–46a Ftu Facility Projects63,0000
							
							
							
							Air Force Requested Change[–63,000]
							
							Worldwide
					 Unspec
							
							AFUnspec WorldwideUnspecified Minor Construction20,44820,448
							
							AFUnspec WorldwidePlanning & Design11,31411,314
							
							
							
							SUBTOTAL, AIR FORCE MILITARY
					 CONSTRUCTION1,156,573964,196
							
							
							
							DEFENSE-WIDE MILITARY
					 CONSTRUCTION
							
							Belgium
							
							DEFWBrusselsNATO Headquarters Facility38,51338,513
							
							DEFWBrusselsNATO Headquarters Fit-Out29,10029,100
							
							Worldwide
					 Unspec
							
							DEFWUnspec WorldwideEnergy Conservation Investment Prgm150,000150,000
							
							DEFWUnspec WorldwideContingency Construction10,00010,000
							
							Hawaii
							
							DISAFord IslandDISA Pacific Facility Upgrades2,6152,615
							
							California
							
							DLADefense Dist
					 Depot-TracyGeneral
					 Purpose Warehouse37,55437,554
							
							DLAMiramarReplace Fuel Pipeline6,0006,000
							
							Florida
							
							DLAJacksonvilleReplace Fuel Pipeline7,5007,500
							
							DLAPanama
					 CityReplace Ground
					 Vehicle Fueling Facility2,6002,600
							
							DLATyndall
					 AFBReplace Fuel
					 Pipeline9,5009,500
							
							GA
							
							DLAMoody
					 AFBReplace Ground
					 Vehicle Fueling Facility3,8003,800
							
							DLAHunter Army
					 AirfieldReplace Fuel
					 Island13,50013,500
							
							Hawaii
							
							DLAJt Base Pearl
					 Harbor-HickamAlter
					 Warehouse Space2,8002,800
							
							New
					 Jersey
							
							DLAJt Base
					 Mcguire-Dix-LakehurstReplace Fuel Distribution Components10,00010,000
							
							New
					 Mexico
							
							DLAHolloman
					 AFBReplace Hydrant
					 Fuel System21,40021,400
							
							North
					 Dakota
							
							DLAMinot
					 AFBReplace Fuel
					 Pipeline6,4006,400
							
							Oklahoma
							
							DLAAltus
					 AFBReplace Refueler
					 Parking2,1002,100
							
							DLATinker
					 AFBReplace Fuel
					 Distribution Facilities36,00036,000
							
							Pennsylvania
							
							DLADef Dist Depot
					 New CumberlandUpgrade
					 Public Safety Facility5,9005,900
							
							DLADef Dist Depot
					 New CumberlandUpgrade
					 Hazardous Material Warehouse3,1003,100
							
							Tennessee
							
							DLAArnold AF
					 BaseReplace Ground
					 Vehicle Fueling Facility2,2002,200
							
							Virginia
							
							DLADef Dist Depot
					 RichmondOperations
					 Center Phase 187,00087,000
							
							Washington
							
							DLAWhidbey
					 IslandReplace Fuel
					 Pier Breakwater10,00010,000
							
							Japan
							
							DLAAtsugiReplace Ground Vehicle Fueling Facility4,1004,100
							
							DLAIwakuniConstruct Hydrant Fuel System34,00034,000
							
							DLAYokosukaUpgrade Fuel Pumps10,60010,600
							
							United
					 Kingdom
							
							DLARaf
					 MildenhallReplace Fuel
					 Storage17,7320
							
							GA
							
							DODEAFt BenningFaith Middle School Addition6,0316,031
							
							DODEAFt BenningWhite Elemtary School Replacement37,30437,304
							
							DODEAFt Stewart, GADiamond Elementary School
					 Replacement44,50444,504
							
							Kentucky
							
							DODEAFt Campbell, KYMarshall Elementary School
					 Replacement38,59138,591
							
							DODEAFt Campbell, KYFort Campbell High School
					 Replacement59,27859,278
							
							DODEAFt KnoxConsolidate/Replace Van Voorhis-Mudge
					 Es38,02338,023
							
							Massachusetts
							
							DODEAHanscom AFBHanscom Primary School Replacement36,21336,213
							
							NC
							
							DODEAFt BraggConsolidate/Replace Pope Holbrook
					 Elementary37,03237,032
							
							South
					 Carolina
							
							DODEABeauftBolden Elementary/Middle School
					 Replacement41,32441,324
							
							Virginia
							
							DODEAQuanticoQuantico Middle/High School
					 Replacement40,58640,586
							
							Germany
							
							DODEAKaiserlautern AbKaiserslautern Elementary School
					 Replacement49,9070
							
							DODEARamstein AbRamstein High School Replacement98,7620
							
							DODEAWeisbadenHainerberg Elementary School
					 Replacement58,8990
							
							DODEAWeisbadenWiesbaden Middle School
					 Replacement50,7560
							
							Japan
							
							DODEAKadena AbKadena Middle School
					 Addition/Renovation38,79238,792
							
							Korea
							
							DODEACamp WalkerDaegu Middle/High School Replacement52,16452,164
							
							United
					 Kingdom
							
							DODEARoyal AF LakenheathLakenheath High School
					 Replacement69,6380
							
							Alaska
							
							MDAClear
					 AFSBmds Upgrade Early
					 Warning Radar17,20417,204
							
							MDAFt
					 GreelyMechanical-Electrical Bldg Missile Field #182,00082,000
							
							Romania
							
							MDADeveselu,
					 RomaniaAegis Ashore
					 Missile Def Sys Cmplx, Increm. 285,00085,000
							
							Worldwide
					 Classified
							
							MDAClassified
					 Locationan/Tpy–2 Radar
					 Site15,00015,000
							
							Maryland
							
							NSAFt
					 MeadeNSAW Recapitalize
					 Building #1/Site M Inc 258,00058,000
							
							NSAFt
					 MeadeHigh Performance
					 Computing Capacity Inc 3431,000381,000
							
							California
							
							SOCOMBrawleySOF Desert Warfare Training Center23,09523,095
							
							Colorado
							
							SOCOMFt Carson, COSOF Group Support Battalion22,28222,282
							
							Florida
							
							SOCOMHurlburt FieldSOF Add/Alter Operations Facility7,9007,900
							
							SOCOMKey WestSOF Boat Docks3,6003,600
							
							Kentucky
							
							SOCOMFt Campbell, KYSOF Group Special Troops Battalion26,34226,342
							
							NC
							
							SOCOMCamp Lejeune, NCSOF Performance Resiliency Center14,40014,400
							
							SOCOMCamp Lejeune, NCSOF Sustainment Training Complex28,97728,977
							
							SOCOMFt BraggSOF Upgrade Training Facility14,71914,719
							
							SOCOMFt BraggSOF Engineer Training Facility10,41910,419
							
							SOCOMFt BraggSOF Civil Affairs Battalion Annex37,68937,689
							
							SOCOMFt BraggSOF Language and Cultural Center64,60664,606
							
							SOCOMFt BraggSOF Combat Medic Skills Sustain. Course
					 Bldg7,6007,600
							
							Virginia
							
							SOCOMDam NeckSOF Human Performance Center11,14711,147
							
							SOCOMJt Exp Base Little Creek—StorySOF Logsu Two Operations
					 Facility30,40430,404
							
							Japan
							
							SOCOMTorri Commo StationSOF Facility
					 Augmentation71,45171,451
							
							United
					 Kingdom
							
							SOCOMRaf MildenhallSOF Squadron Operations Facility11,6520
							
							SOCOMRaf MildenhallSOF Hangar/AMU24,3710
							
							SOCOMRaf MildenhallSOF Airfiled Pavements24,0770
							
							SOCOMRaf MildenhallSOF Mrsp and Parts Storage6,7970
							
							Kentucky
							
							TMAFt
					 KnoxAmbulatory Health
					 Center265,00075,000
							
							Maryland
							
							TMAAberdeen
					 Proving GndPublic
					 Health Command Lab Replacement210,00075,000
							
							TMABethesda Naval
					 HospitalMech &
					 Electrical Improvements46,80046,800
							
							TMABethesda Naval
					 HospitalParking
					 Garage20,00020,000
							
							TMAFt
					 DetrickUSAMRIID
					 Replacement Stage 1, Incr 813,00013,000
							
							TMAJt Base
					 AndrewsAmbulatory Care
					 Center Inc 276,20038,100
							
							New
					 Mexico
							
							TMAHolloman
					 AFBMedical Clinic
					 Replacement60,00060,000
							
							Texas
							
							TMAFt
					 BlissHospital
					 Replacement Incr 5252,100100,000
							
							TMAJt Base San
					 AntonioSammc
					 Hyperbaric Facility Addition12,60012,600
							
							Bahrain
					 Island
							
							TMASw
					 AsiaMedical/Dental
					 Clinic Replacement45,40045,400
							
							Germany
							
							TMARhine Ordnance
					 BarracksMedical Center
					 Replacement, Incr 3151,54576,545
							
							Virginia
							
							WHSPentagonPfpa Support Operations Center14,80014,800
							
							WHSPentagonBoundary Channel Access Control Point6,7006,700
							
							WHSPentagonArmy Navy Drive Tour Bus Drop Off1,8500
							
							WHSPentagonRaven Rock Exterior Cooling Tower4,1004,100
							
							WHSPentagonRaven Rock Administrative Facility Upgrade32,00032,000
							
							Worldwide
					 Unspec
							
							DEFWUnspec WorldwideUnspecified Minor Construction3,0003,000
							
							DLAUnspec
					 WorldwideUnspecified
					 Minor Construction7,4307,430
							
							DODEAUnspec WorldwideUnspecified Minor Construction5,4095,409
							
							MDAUnspec
					 WorldwideUnspecified
					 Minor Construction2,0002,000
							
							NSAUnspec
					 WorldwideUnspecified
					 Minor Construction1,5001,500
							
							SOCOMUnspec WorldwideUnspecified Minor Construction5,1705,170
							
							TJSUnspec
					 WorldwideExercise
					 Related Minor Construction9,7309,730
							
							TMAUnspec
					 WorldwideUnspecified
					 Minor Construction9,5789,578
							
							DEFWUnspec WorldwidePlanning and Design50,19250,192
							
							DODEAUnspec WorldwidePlanning and Design75,90575,905
							
							MDAUnspec
					 WorldwidePlanning
					 & Design10,89110,891
							
							NSAUnspec
					 WorldwidePlanning and
					 Design57,05357,053
							
							SOCOMUnspec WorldwidePlanning and Design36,86636,866
							
							WHSUnspec
					 WorldwidePlanning and
					 Design6,9316,931
							
							
							
							SUBTOTAL, DEFENSE-WIDE
					 MILITARY CONSTRUCTION3,985,3002,930,659
							
							SUBTOTAL, ACTIVE SERVICES
					 MILITARY CONSTRUCTION7,962,0176,629,326
							
							
							
							
							
							NATIONAL GUARD MILITARY
					 CONSTRUCTION
							
							ARMY NATIONAL GUARD MILITARY
					 CONSTRUCTION
							
							Alabama
							
							ARMYDecaturNational Guard Readiness Center
					 Add/Alt4,0004,000
							
							Arkansas
							
							ARMYFt ChaffeeScout/Recce Gunnery Complex21,00021,000
							
							Florida
							
							ARMYPinellas ParkReady Building5,7005,700
							
							Illinois
							
							ARMYKankakeeReadiness Center14,00014,000
							
							ARMYKankakeeAircraft Maintenance Hangar28,00028,000
							
							Massachusetts
							
							ARMYCamp EdwardsEnlisted Barracks, Transient Training
					 Add19,00019,000
							
							Michigan
							
							ARMYCamp GraylingEnlisted Barracks, Transient
					 Training17,00017,000
							
							Minnesota
							
							ARMYStillwaterReadiness Center17,00017,000
							
							Mississippi
							
							ARMYCamp ShelbyWater Supply/Treatment Building,
					 Potable3,0003,000
							
							ARMYPascagoulaReadiness Center4,5004,500
							
							Missouri
							
							ARMYMaconVehicle Maintenance Shop9,1009,100
							
							ARMYWhiteman AFBAircraft Maintenance Hangar5,0005,000
							
							New
					 York
							
							ARMYNew YorkReadiness Center Add/Alt31,00031,000
							
							Ohio
							
							ARMYRavenna Army Ammu PlantSanitary Sewer5,2005,200
							
							Pennsylvania
							
							ARMYFt Indiantown GapAircraft Maintenance Instructional
					 Building40,00040,000
							
							South
					 Carolina
							
							ARMYGreenvilleVehicle Maintenance Shop13,00013,000
							
							ARMYGreenvilleReadiness Center13,00013,000
							
							Texas
							
							ARMYFt WorthArmed Forces Reserve Center Add14,27014,270
							
							Wyoming
							
							ARMYAftonNational Guard Readiness Center10,20010,200
							
							Puerto
					 Rico
							
							ARMYCamp SantiagoManeuver Area Training & Equipment Site
					 Addit5,6005,600
							
							Worldwide
					 Unspec
							
							ARMYUnspec WorldwideUnspecified Minor Construction12,24012,240
							
							ARMYUnspec WorldwidePlanning and Design29,00529,005
							
							
							
							SUBTOTAL, ARMY NATIONAL
					 GUARD MILITARY CONSTRUCTION320,815320,815
							
							
							
							AIR NATIONAL GUARD MILITARY
					 CONSTRUCTION
							
							Alabama
							
							AFBirmingham IAPAdd to and Alter Distributed Ground Station
					 F8,5008,500
							
							Indiana
							
							AFHulman Regional AirportAdd/Alter Bldg 37 for Dist Common
					 Ground Sta7,3007,300
							
							Maryland
							
							AFFt Meade175th Network Warfare Squadron
					 Facility4,0004,000
							
							AFMartin State AirportCyber/ISR Facility8,0008,000
							
							Montana
							
							AFGreat Falls IAPIntra-Theater Airlift Conversion22,00022,000
							
							New
					 York
							
							AFFt Drum, New YorkMq–9 Flight Training Unit Hangar4,7004,700
							
							Ohio
							
							AFSpringfield Beckley-MapAlter Intelligence Operations
					 Facility7,2007,200
							
							Pennsylvania
							
							AFFt Indiantown GapCommunications Operations and Training
					 Facili7,7007,700
							
							Rhode
					 Island
							
							AFQuonset State AirportC–130J Flight Simulator Training
					 Facility6,0006,000
							
							Tennessee
							
							AFMcghee-Tyson AirportTec Expansion- Dormitory &
					 Classroom Facility18,00018,000
							
							Worldwide
					 Unspec
							
							AFVarious WorldwideUnspecified Minor Construction13,00013,000
							
							AFVarious WorldwidePlanning and Design13,40013,400
							
							
							
							SUBTOTAL, AIR NATIONAL GUARD
					 MILITARY CONSTRUCTION119,800119,800
							
							SUBTOTAL, NATIONAL GUARD
					 MILITARY CONSTRUCTION440,615440,615
							
							
							
							
							
							RESERVE MILITARY CONSTRUCTION
							
							ARMY RESERVE MILITARY
					 CONSTRUCTION
							
							California
							
							ARMYCamp ParksArmy Reserve Center17,50017,500
							
							ARMYFt Hunter LiggettTass Training Center (Ttc)16,50016,500
							
							Maryland
							
							ARMYBowieArmy Reserve Center25,50025,500
							
							New
					 Jersey
							
							ARMYJt Base Mcguire-Dix-LakehurstConsolidated Dining
					 Facility13,40013,400
							
							ARMYJt Base Mcguire-Dix-LakehurstCentral Issue Facility7,9007,900
							
							ARMYJt Base Mcguire-Dix-LakehurstAutomated Multipurpose Machine Gun
					 (Mpmg)9,5009,500
							
							ARMYJt Base Mcguire-Dix-LakehurstModified Record Fire
					 Range5,4005,400
							
							New
					 York
							
							ARMYBullvilleArmy Reserve Center14,50014,500
							
							NC
							
							ARMYFt BraggArmy Reserve Center24,50024,500
							
							Wisconsin
							
							ARMYFt MccoyAccess Control Point/Mail/Freight
					 Center17,50017,500
							
							ARMYFt MccoyNco Academy Dining Facility5,9005,900
							
							Worldwide
					 Unspec
							
							ARMYUnspec WorldwideUnspecified Minor Construction1,7481,748
							
							ARMYUnspec WorldwidePlanning and Design14,21214,212
							
							
							
							SUBTOTAL, ARMY RESERVE
					 MILITARY CONSTRUCTION174,060174,060
							
							
							
							NAVY RESERVE MILITARY
					 CONSTRUCTION
							
							California
							
							NAVYMarch AFBNOSC Moreno Valley Reserve Training
					 Center11,08611,086
							
							Missouri
							
							NAVYKansas CityReserve Training Center—Belton,
					 Missouri15,02015,020
							
							Tennessee
							
							NAVYMemphisReserve Boat Maintenance and Storage
					 Facility4,3304,330
							
							Worldwide
					 Unspec
							
							NAVYUnspec WorldwideUsmcr Planning and Design1,0401,040
							
							NAVYUnspec WorldwideMcnr Planning & Design1,5001,500
							
							
							
							SUBTOTAL, NAVY RESERVE
					 MILITARY CONSTRUCTION32,97632,976
							
							
							
							AIR FORCE RESERVE MILITARY
					 CONSTRUCTION
							
							California
							
							AFMarch AFBJoint Regional Deployment Processing
					 Center,19,90019,900
							
							Florida
							
							AFHomestead AFSEntry Control Complex9,8009,800
							
							Oklahoma
							
							AFTinker AFBAir Control Group Squadron
					 Operations12,20012,200
							
							Worldwide
					 Unspec
							
							AFVarious WorldwideUnspecified Minor Construction1,5301,530
							
							AFVarious WorldwidePlanning and Design2,2292,229
							
							
							
							SUBTOTAL, AIR FORCE RESERVE
					 MILITARY CONSTRUCTION45,65945,659
							
							SUBTOTAL, RESERVE MILITARY
					 CONSTRUCTION252,695252,695
							
							
							
							TOTAL, MILITARY CONSTRUCTION
					 MAJOR ACCOUNTS8,655,3277,322,636
							
							
							
							CHEM-DEMIL
							
							Kentucky
							
							ARMYBlue Grass Army DepotAmmunition Demilitarization Facility,
					 Ph Xiv122,536122,536
							
							
							
							SUBTOTAL,
					 CHEM-DEMIL122,536122,536
							
							
							
							NATO SECURITY INVESTMENT PROGRAM
							
							Worldwide
					 Unspec
							
							DEFWNATO Security Investment PrgmNATO Security Investment
					 Prgm239,700239,700
							
							
							
							SUBTOTAL, NATO SECURITY
					 INVESTMENT PROGRAM239,700239,700
							
							
							
							MILITARY FAMILY HOUSING
							
							ARMY FAMILY HOUSING
							
							ARMY FAMILY HOUSING CONSTRUCTION
							
							Wisconsin
							
							ARMYFt MccoyFamily Housing New Construction (56
					 Units)23,00023,000
							
							Germany
							
							ARMYSouth Camp VilseckFamily Housing New Construction (29
					 Units)16,6000
							
							Worldwide
					 Unspec
							
							ARMYUnspec WorldwideFamily Housing P & D4,4084,408
							
							
							
							SUBTOTAL, ARMY FAMILY
					 HOUSING CONSTRUCTION44,00827,408
							
							
							
							ARMY
					 FAMILY HOUSING O&M
							
							Worldwide
					 Unspec
							
							ARMYUnspec WorldwideUtilities96,90796,907
							
							ARMYUnspec WorldwideManagement Account54,43354,433
							
							ARMYUnspec WorldwideServices13,53613,536
							
							ARMYUnspec WorldwideFurnishings33,12533,125
							
							ARMYUnspec WorldwideMiscellaneous646646
							
							ARMYUnspec WorldwideLeased Housing180,924180,924
							
							ARMYUnspec WorldwideMaintenance of Real Property
					 Facilities107,639107,639
							
							ARMYUnspec WorldwideMilitary Housing Privitization
					 Initiative25,66125,661
							
							
							
							SUBTOTAL, ARMY FAMILY
					 HOUSING O&M512,871512,871
							
							SUBTOTAL, ARMY FAMILY
					 HOUSING556,879540,279
							
							
							
							NAVY FAMILY HOUSING
							
							NAVY FAMILY HOUSING CONSTRUCTION
							
							Worldwide
					 Unspec
							
							NAVYUnspec WorldwideImprovements68,96968,969
							
							NAVYUnspec WorldwideDesign4,4384,438
							
							
							
							SUBTOTAL, NAVY FAMILY
					 HOUSING CONSTRUCTION73,40773,407
							
							
							
							NAVY
					 FAMILY HOUSING O&M
							
							Worldwide
					 Unspec
							
							NAVYUnspec WorldwideUtilities Account94,31394,313
							
							NAVYUnspec WorldwideFurnishings Account21,07321,073
							
							NAVYUnspec WorldwideManagement Account60,78260,782
							
							NAVYUnspec WorldwideMiscellaneous Account362362
							
							NAVYUnspec WorldwideServices Account20,59620,596
							
							NAVYUnspec WorldwideLeasing74,96274,962
							
							NAVYUnspec WorldwideMaintenance of Real Property90,12290,122
							
							NAVYUnspec WorldwidePrivatization Support Costs27,63427,634
							
							
							
							SUBTOTAL, NAVY FAMILY
					 HOUSING O&M389,844389,844
							
							SUBTOTAL, NAVY FAMILY
					 HOUSING463,251463,251
							
							
							
							AIR FORCE FAMILY HOUSING
							
							AIR FORCE FAMILY HOUSING
					 CONSTRUCTION
							
							Worldwide
					 Unspec
							
							AFUnspec WorldwideImprovements72,09372,093
							
							AFUnspec WorldwidePlanning and Design4,2674,267
							
							
							
							SUBTOTAL, AIR FORCE FAMILY
					 HOUSING CONSTRUCTION76,36076,360
							
							
							
							AIR FORCE FAMILY HOUSING O&M
							
							Worldwide
					 Unspec
							
							AFUnspec WorldwideUtilities Account70,53270,532
							
							AFUnspec WorldwideManagement Account53,04453,044
							
							AFUnspec WorldwideServices Account16,86216,862
							
							AFUnspec WorldwideFurnishings Account39,47039,470
							
							AFUnspec WorldwideMiscellaneous Account1,9541,954
							
							AFUnspec WorldwideLeasing54,51454,514
							
							AFUnspec WorldwideMaintenance (Rpma Rpmc)110,786110,786
							
							AFUnspec WorldwideHousing Privatization41,43641,436
							
							
							
							SUBTOTAL, AIR FORCE FAMILY
					 HOUSING O&M388,598388,598
							
							SUBTOTAL, AIR FORCE FAMILY
					 HOUSING464,958464,958
							
							
							
							DEFENSE-WIDE
					 FAMILY HOUSING
							
							DEFENSE-WIDE FAMILY HOUSING
					 O&M
							
							Worldwide
					 Unspec
							
							DLAUnspec
					 WorldwideUtilities
					 Account288288
							
							NSAUnspec
					 WorldwideUtilities
					 Account1212
							
							DIAUnspec
					 WorldwideFurnishings
					 Account3,1963,196
							
							DLAUnspec
					 WorldwideFurnishings
					 Account2020
							
							DLAUnspec
					 WorldwideServices
					 Account3232
							
							DLAUnspec
					 WorldwideManagement
					 Account418418
							
							NSAUnspec
					 WorldwideFurnishings
					 Account6767
							
							DIAUnspec
					 WorldwideLeasing40,43340,433
							
							NSAUnspec
					 WorldwideLeasing10,99410,994
							
							DLAUnspec
					 WorldwideMaintenance
					 of Real Property311311
							
							NSAUnspec
					 WorldwideMaintenance
					 of Real Property7474
							
							
							
							SUBTOTAL, DEFENSE-WIDE
					 FAMILY HOUSING O&M55,84555,845
							
							SUBTOTAL, DEFENSE-WIDE
					 FAMILY HOUSING55,84555,845
							
							
							
							DOD FAMILY HOUSING IMPROVEMENT
					 FUND
							
							Worldwide
					 Unspec
							
							DEFWUnspec WorldwideFamily Housing Improvement Fund1,7801,780
							
							
							
							SUBTOTAL, DOD FAMILY HOUSING
					 IMPROVEMENT FUND1,7801,780
							
							
							
							TOTAL, FAMILY
					 HOUSING1,542,7131,526,113
							
							
							
							BASE REALIGNMENT & CLOSURE
							
							ARMY BASE REALIGNMENT &
					 CLOSURE
							
							Worldwide
					 Unspec
							
							ARMYBRAC, ArmyBase Realignment and Closure180,401180,401
							
							
							
							SUBTOTAL, ARMY BASE
					 REALIGNMENT & CLOSURE180,401180,401
							
							
							
							NAVY BASE REALIGNMENT &
					 CLOSURE
							
							Worldwide
					 Unspec
							
							NAVYBRAC, NavyBase Realignment & Closure108,300108,300
							
							NAVYUnspec WorldwideDon–172: NWS Seal Beach, Concord, CA5,7665,766
							
							NAVYUnspec WorldwideDon–138: NAS Brunswick, ME993993
							
							NAVYUnspec WorldwideDon–157: Mcsa Kansas City, MO4040
							
							NAVYUnspec WorldwideDon–84: JRB Willow Grove & Cambria Reg
					 Ap1,2161,216
							
							NAVYUnspec WorldwideDon–100: Planing, Design and
					 Management7,2777,277
							
							NAVYUnspec WorldwideDon–101: Various Locations20,98820,988
							
							
							
							SUBTOTAL, NAVY BASE
					 REALIGNMENT & CLOSURE144,580144,580
							
							
							
							AIR FORCE BASE REALIGNMENT &
					 CLOSURE
							
							Worldwide
					 Unspec
							
							AFUnspec WorldwideDod BRAC Activities—AF126,376126,376
							
							
							
							SUBTOTAL, AIR FORCE BASE
					 REALIGNMENT & CLOSURE126,376126,376
							
							
							
							TOTAL, BASE REALIGNMENT
					 & CLOSURE451,357451,357
							
							
							
							TOTAL, MILITARY CONSTRUCTION
					 SECONDARY ACCOUNTS2,356,3062,339,706
							
							
							
							GRAND TOTAL, MILITARY
					 CONSTRUCTION11,011,6339,662,342
							
						
					
				
			 XLVIIDEPARTMENT OF ENERGY
			 NATIONAL SECURITY PROGRAMS
			4701.DEPARTMENT OF ENERGY
			 NATIONAL SECURITY PROGRAMS
				
					
						
							SEC. 4701. DEPARTMENT OF ENERGY
					 NATIONAL SECURITY PROGRAMS(In Thousands of Dollars)
							
							ProgramFY
					 2014 RequestSenate
					 Authorized
							
						
						
							ELECTRICITY
					 DELIVERY & ENERGY RELIABILITY
							
							ELECTRICITY
					 DELIVERY & ENERGY RELIABILITY
							
							INFRASTRUCTURE SECURITY &
					 ENERGY RESTORATION (HS)16,0000
							
							 Not a defense
					 function[–16,000]
							
							TOTAL, ELECTRICITY DELIVERY
					 & ENERGY RELIABILITY16,0000
							
							
							
							NUCLEAR
					 ENERGY
							
							IDAHO SITEWIDE SAFEGUARDS AND
					 SECURITY94,00094,000
							
							TOTAL, NUCLEAR
					 ENERGY94,00094,000
							
							
							
							WEAPONS
					 ACTIVITIES
							
							LIFE EXTENSION
					 PROGRAMS AND MAJOR ALTERATIONS
							
							B61 LIFE EXTENSION
					 PROGRAM537,044537,044
							
							W76 LIFE EXTENSION
					 PROGRAM235,382235,382
							
							W78/88–1 LIFE EXTENSION
					 PROGRAM72,69172,691
							
							W88 ALT 370169,487169,487
							
							TOTAL, STOCKPILE ASSESSMENT
					 AND DESIGN1,014,6041,014,604
							
							
							
							STOCKPILE
					 SYSTEMS
							
							B61 STOCKPILE
					 SYSTEMS83,53683,536
							
							W76 STOCKPILE
					 SYSTEMS47,18747,187
							
							W78 STOCKPILE
					 SYSTEMS54,38154,381
							
							W80 STOCKPILE
					 SYSTEMS50,33050,330
							
							B83 STOCKPILE
					 SYSTEMS54,94854,948
							
							W87 STOCKPILE
					 SYSTEMS101,506101,506
							
							W88 STOCKPILE
					 SYSTEMS62,60062,600
							
							TOTAL, STOCKPILE
					 SYSTEMS454,488454,488
							
							
							
							WEAPONS
					 DISMANTLEMENT AND DISPOSITION
							
							OPERATIONS AND
					 MAINTENANCE49,26449,264
							
							
							
							STOCKPILE
					 SERVICES
							
							PRODUCTION SUPPORT321,416321,416
							
							RESEARCH AND DEVELOPMENT
					 SUPPORT26,34926,349
							
							R&D CERTIFICATION AND
					 SAFETY191,259191,259
							
							MANAGEMENT, TECHNOLOGY, AND
					 PRODUCTION214,187214,187
							
							PLUTONIUM
					 SUSTAINMENT156,949156,949
							
							TOTAL, STOCKPILE
					 SERVICES910,160910,160
							
							TOTAL, DIRECTED STOCKPILE
					 WORK2,428,5162,428,516
							
							
							
							CAMPAIGNS:
							
							SCIENCE
					 CAMPAIGN
							
							ADVANCED
					 CERTIFICATION54,73054,730
							
							PRIMARY ASSESSMENT
					 TECHNOLOGIES109,231109,231
							
							DYNAMIC MATERIALS
					 PROPERTIES116,965116,965
							
							ADVANCED RADIOGRAPHY30,50930,509
							
							SECONDARY ASSESSMENT
					 TECHNOLOGIES86,46786,467
							
							TOTAL, SCIENCE
					 CAMPAIGN397,902397,902
							
							
							
							ENGINEERING
					 CAMPAIGN
							
							ENHANCED SURETY51,77151,771
							
							WEAPON SYSTEMS ENGINEERING
					 ASSESSMENT TECHNOLOGY23,72723,727
							
							NUCLEAR
					 SURVIVABILITY19,50419,504
							
							ENHANCED
					 SURVEILLANCE54,90954,909
							
							TOTAL, ENGINEERING
					 CAMPAIGN149,911149,911
							
							
							
							INERTIAL
					 CONFINEMENT FUSION IGNITION AND HIGH YIELD CAMPAIGN
							
							IGNITION80,24580,245
							
							SUPPORT OF OTHER STOCKPILE
					 PROGRAMS15,00115,001
							
							DIAGNOSTICS, CRYOGENICS AND
					 EXPERIMENTAL SUPPORT59,89759,897
							
							PULSED POWER INERTIAL CONFINEMENT
					 FUSION5,0245,024
							
							JOINT PROGRAM IN HIGH ENERGY
					 DENSITY LABORATORY PLASMAS8,1988,198
							
							FACILITY OPERATIONS AND TARGET
					 PRODUCTION232,678232,678
							
							TOTAL, INERTIAL CONFINEMENT
					 FUSION AND HIGH YIELD CAMPAIGN401,043401,043
							
							
							
							ADVANCED SIMULATION AND COMPUTING
					 CAMPAIGN564,329564,329
							
							
							
							READINESS
					 CAMPAIGN
							
							COMPONENT MANUFACTURING
					 DEVELOPMENT106,085106,085
							
							TRITIUM READINESS91,69591,695
							
							TOTAL, READINESS
					 CAMPAIGN197,780197,780
							
							TOTAL,
					 CAMPAIGNS1,710,9651,710,965
							
							
							
							NUCLEAR
					 PROGRAMS
							
							NUCLEAR OPERATIONS
					 CAPABILITY265,937265,937
							
							CAPABILITIES BASED
					 INVESTMENTS39,55839,558
							
							CONSTRUCTION:
							
							12–D–301 TRU WASTE FACILITIES,
					 LANL26,72226,722
							
							11–D–801 TA–55 REINVESTMENT
					 PROJECT PHASE 2, LANL30,67930,679
							
							07–D–220 RADIOACTIVE LIQUID WASTE
					 TREATMENT FACILITY UPGRADE PROJECT, LANL55,71955,719
							
							06–D–141 PED/CONSTRUCTION, URANIUM
					 CAPABILITIES REPLACEMENT PROJECT Y–12325,835325,835
							
							TOTAL,
					 CONSTRUCTION438,955438,955
							
							TOTAL, NUCLEAR
					 PROGRAMS744,450744,450
							
							
							
							SECURE
					 TRANSPORTATION ASSET
							
							OPERATIONS AND
					 EQUIPMENT122,072122,072
							
							PROGRAM DIRECTION97,11897,118
							
							TOTAL, SECURE TRANSPORTATION
					 ASSET219,190219,190
							
							
							
							SITE
					 STEWARDSHIP
							
							NUCLEAR MATERIALS
					 INTEGRATION17,67917,679
							
							CORPORATE PROJECT
					 MANAGEMENT13,01713,017
							
							
							
							MINORITY SERVING INSTITUTION
					 PARTNERSHIPS PROGRAM14,53114,531
							
							
							
							ENTERPRISE
					 INFRASTRUCTURE
							
							SITE OPERATIONS1,112,4551,112,455
							
							SITE SUPPORT109,561109,561
							
							SUSTAINMENT433,764433,764
							
							FACILITIES
					 DISPOSITION5,0005,000
							
							SUBTOTAL, ENTERPRISE
					 INFRASTRUCTURE1,660,7801,660,780
							
							TOTAL, SITE
					 STEWARDSHIP1,706,0071,706,007
							
							
							
							DEFENSE NUCLEAR
					 SECURITY
							
							OPERATIONS AND
					 MAINTENANCE664,981664,981
							
							CONSTRUCTION:
							
							14–D–710 DAF ARGUS,
					 NNSS14,00014,000
							
							TOTAL, DEFENSE NUCLEAR
					 SECURITY678,981678,981
							
							
							
							NNSA CIO ACTIVITIES148,441148,441
							
							
							
							LEGACY CONTRACTOR
					 PENSIONS279,597279,597
							
							SUBTOTAL, WEAPONS
					 ACTIVITIES7,916,1477,916,147
							
							
							
							ADJUSTMENTS
							
							USE OF PRIOR YEAR
					 BALANCES–47,738–47,738
							
							TOTAL,
					 ADJUSTMENTS–47,738–47,738
							
							TOTAL, WEAPONS
					 ACTIVITIES7,868,4097,868,409
							
							
							
							DEFENSE NUCLEAR
					 NONPROLIFERATION
							
							DEFENSE NUCLEAR
					 NONPROLIFERATION PROGRAMS
							
							GLOBAL THREAT REDUCTION
					 INITIATIVE424,487424,487
							
							
							
							DEFENSE NUCLEAR
					 NONPROLIFERATION R&D
							
							OPERATIONS AND
					 MAINTENANCE388,838388,838
							
							
							
							NONPROLIFERATION AND INTERNATIONAL
					 SECURITY141,675141,675
							
							
							
							INTERNATIONAL MATERIAL PROTECTION
					 AND COOPERATION369,625369,625
							
							
							
							FISSILE MATERIALS
					 DISPOSITION
							
							OPERATIONS AND
					 MAINTENANCE
							
							U.S. PLUTONIUM
					 DISPOSITION157,557157,557
							
							U.S. URANIUM
					 DISPOSITION25,00025,000
							
							TOTAL, OPERATIONS AND
					 MAINTENANCE182,557182,557
							
							CONSTRUCTION:
							
							99–D–143 MIXED OXIDE FUEL
					 FABRICATION FACILITY, SAVANNAH RIVER, SC320,000400,000
							
							 Program increase[80,000]
							
							TOTAL,
					 CONSTRUCTION320,000400,000
							
							TOTAL, U.S. SURPLUS FISSILE
					 MATERIALS DISPOSITION502,557582,557
							
							TOTAL, FISSILE MATERIALS
					 DISPOSITION502,557582,557
							
							
							
							LEGACY CONTRACTOR
					 PENSIONS93,70393,703
							
							TOTAL, DEFENSE NUCLEAR
					 NONPROLIFERATION PROGRAMS1,920,8852,000,885
							
							
							
							NUCLEAR COUNTERTERRORISM INCIDENT
					 RESPONSE PROGRAM181,293181,293
							
							
							
							COUNTERTERRORISM AND
					 COUNTERPROLIFERATION PROGRAMS74,66674,666
							
							SUBTOTAL, DEFENSE NUCLEAR
					 NONPROLIFERATION2,176,8442,256,844
							
							
							
							ADJUSTMENTS
							
							USE OF PRIOR YEAR
					 BALANCES–36,702–36,702
							
							TOTAL,
					 ADJUSTMENTS–36,702–36,702
							
							TOTAL, DEFENSE NUCLEAR
					 NONPROLIFERATION2,140,1422,220,142
							
							
							
							NAVAL
					 REACTORS
							
							NAVAL REACTORS OPERATIONS AND
					 INFRASTRUCTURE455,740453,740
							
							 Excess to need[–2,000]
							
							NAVAL REACTORS
					 DEVELOPMENT419,400419,400
							
							OHIO REPLACEMENT REACTOR SYSTEMS
					 DEVELOPMENT126,400126,400
							
							S8G PROTOTYPE
					 REFUELING144,400144,400
							
							PROGRAM DIRECTION44,40444,404
							
							CONSTRUCTION:
							
							14–D–902 KL MATERIALS
					 CHARACTERIZATION LABORATORY EXPANSION, KAPL1,0001,000
							
							14–D–901 SPENT FUEL HANDLING
					 RECAPITALIZATION PROJECT, NRF45,40045,400
							
							13–D–905 REMOTE-HANDLED LOW-LEVEL
					 WASTE FACILITY, INL21,07321,073
							
							13–D–904 KS RADIOLOGICAL WORK AND
					 STORAGE BUILDING, KSO6002,600
							
							 Program increase[2,000]
							
							NAVAL REACTOR FACILITY,
					 ID1,7001,700
							
							TOTAL,
					 CONSTRUCTION69,77371,773
							
							SUBTOTAL, NAVAL
					 REACTORS1,260,1171,260,117
							
							
							
							ADJUSTMENTS:
							
							USE OF PRIOR YEAR BALANCES (NAVAL
					 REACTORS)–13,983–13,983
							
							TOTAL, NAVAL
					 REACTORS1,246,1341,246,134
							
							
							
							OFFICE OF THE
					 ADMINISTRATOR
							
							OFFICE OF THE
					 ADMINISTRATOR397,784397,784
							
							TOTAL, OFFICE OF THE
					 ADMINISTRATOR397,784397,784
							
							
							
							DEFENSE
					 ENVIRONMENTAL CLEANUP
							
							CLOSURE
					 SITES:
							
							CLOSURE SITES
					 ADMINISTRATION4,7024,702
							
							
							
							HANFORD
					 SITE:
							
							RIVER CORRIDOR AND OTHER CLEANUP
					 OPERATIONS393,634413,634
							
							 Program increase[20,000]
							
							CENTRAL PLATEAU
					 REMEDIATION513,450513,450
							
							RICHLAND COMMUNITY AND REGULATORY
					 SUPPORT14,70114,701
							
							TOTAL, HANFORD
					 SITE921,785941,785
							
							
							
							IDAHO NATIONAL
					 LABORATORY:
							
							IDAHO CLEANUP AND WASTE
					 DISPOSITION362,100392,100
							
							 Program increase[30,000]
							
							IDAHO COMMUNITY AND REGULATORY
					 SUPPORT2,9102,910
							
							TOTAL, IDAHO NATIONAL
					 LABORATORY365,010395,010
							
							
							
							NNSA
					 SITES
							
							LAWRENCE LIVERMORE NATIONAL
					 LABORATORY1,4761,476
							
							NUCLEAR FACILITY D & D
					 SEPARATIONS PROCESS RESEARCH UNIT23,70023,700
							
							NEVADA61,89761,897
							
							SANDIA NATIONAL
					 LABORATORIES2,8142,814
							
							LOS ALAMOS NATIONAL
					 LABORATORY219,789259,789
							
							 Program increase[40,000]
							
							TOTAL, NNSA SITES AND NEVADA
					 OFF-SITES309,676349,676
							
							
							
							OAK RIDGE
					 RESERVATION:
							
							OR NUCLEAR FACILITY D &
					 D73,71673,716
							
							OR CLEANUP AND
					 DISPOSITION115,855125,855
							
							 Program increase[10,000]
							
							OR RESERVATION COMMUNITY AND
					 REGULATORY SUPPORT4,3654,365
							
							TOTAL, OAK RIDGE
					 RESERVATION193,936203,936
							
							
							
							OFFICE OF RIVER
					 PROTECTION:
							
							WASTE TREATMENT
					 AND IMMOBILIZATION PLANT
							
							01–D–416 A-E/ORP-0060 / MAJOR
					 CONSTRUCTION690,000690,000
							
							
							
							TANK FARM
					 ACTIVITIES
							
							RAD LIQUID TANK WASTE
					 STABILIZATION AND DISPOSITION520,216570,216
							
							 Program increase[50,000]
							
							TOTAL, OFFICE OF RIVER
					 PROTECTION1,210,2161,260,216
							
							
							
							SAVANNAH RIVER
					 SITES:
							
							SAVANNAH RIVER RISK MANAGEMENT
					 OPERATIONS432,491432,491
							
							SR COMMUNITY AND REGULATORY
					 SUPPORT11,21011,210
							
							
							
							RADIOACTIVE
					 LIQUID TANK WASTE:
							
							RADIOACTIVE LIQUID TANK WASTE
					 STABILIZATION AND DISPOSITION552,560702,560
							
							 Program increase[150,000]
							
							CONSTRUCTION:
							
							05–D–405 SALT WASTE PROCESSING
					 FACILITY, SAVANNAH RIVER92,00092,000
							
							TOTAL,
					 CONSTRUCTION92,00092,000
							
							TOTAL, RADIOACTIVE LIQUID
					 TANK WASTE644,560794,560
							
							TOTAL, SAVANNAH RIVER
					 SITE1,088,2611,238,261
							
							
							
							WASTE ISOLATION
					 PILOT PLANT
							
							WASTE ISOLATION PILOT
					 PLANT203,390236,390
							
							 Program increase[33,000]
							
							TOTAL, WASTE ISOLATION PILOT
					 PLANT203,390236,390
							
							
							
							PROGRAM DIRECTION280,784300,784
							
							 Program increase[20,000]
							
							PROGRAM SUPPORT17,97917,979
							
							
							
							SAFEGUARDS AND
					 SECURITY:
							
							OAK RIDGE
					 RESERVATION18,80018,800
							
							PADUCAH9,4359,435
							
							PORTSMOUTH8,5788,578
							
							RICHLAND/HANFORD
					 SITE69,07879,078
							
							 Program increase[10,000]
							
							SAVANNAH RIVER SITE121,196131,196
							
							 Program increase[10,000]
							
							WASTE ISOLATION PILOT
					 PROJECT4,9774,977
							
							WEST VALLEY2,0152,015
							
							TECHNOLOGY
					 DEVELOPMENT24,09134,091
							
							 Program increase[10,000]
							
							SUBTOTAL, DEFENSE
					 ENVIRONMENTAL CLEANUP4,853,9098,902,461
							
							
							
							URANIUM ENRICHMENT D&D FUND
					 CONTRIBUTION (LEGISLATIVE PROPOSAL)463,0000
							
							Program decrease[–463,000]
							
							
							
							TOTAL, DEFENSE ENVIRONMENTAL
					 CLEANUP5,316,9095,236,909
							
							
							
							OTHER DEFENSE
					 ACTIVITIES
							
							HEALTH, SAFETY
					 AND SECURITY
							
							HEALTH, SAFETY AND
					 SECURITY143,616143,616
							
							PROGRAM DIRECTION108,301108,301
							
							TOTAL, HEALTH, SAFETY AND
					 SECURITY251,917251,917
							
							
							
							SPECIALIZED SECURITY
					 ACTIVITIES196,322196,322
							
							
							
							OFFICE OF LEGACY
					 MANAGEMENT
							
							LEGACY MANAGEMENT163,271163,271
							
							PROGRAM DIRECTION13,71213,712
							
							TOTAL, OFFICE OF LEGACY
					 MANAGEMENT176,983176,983
							
							
							
							DEFENSE RELATED
					 ADMINISTRATIVE SUPPORT
							
							CHIEF FINANCIAL
					 OFFICER38,97938,979
							
							CHIEF INFORMATION
					 OFFICER79,85779,857
							
							TOTAL, DEFENSE RELATED
					 ADMINISTRATIVE SUPPORT118,836118,836
							
							
							
							OFFICE OF HEARINGS AND
					 APPEALS5,0225,022
							
							SUBTOTAL, OTHER DEFENSE
					 ACTIVITIES749,080749,080
							
							TOTAL, OTHER DEFENSE
					 ACTIVITIES749,080749,080
							
						
					
				
			
	
		June 20, 2013
		Read twice and placed on the calendar
	
